Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 1 of 465

used for the more traditional hearing conducted by a single hearing officer or pancl),” restorative
justice, and a combination of the two.** Karp and Casey used data from the STARR project,
which has a total of 659 complete cases,” gathered from 18 colleges and universities across the
United States Although they cautioned that their results may be limited by the fact that they had
few suspension-level cases, their findings showed that RJ provided a positive alternative to more
traditional disciplinary proceedings. They “consistently found that restorative justice practices
have a greater impact on student learning than model code hearings.”

Furthermore, RJ has been successfully adopted for juvenile sex offenses and adult sex
crimes. RESTORE is one such program that uses conferencing, a widely used RJ methodology.**
Mary Koss evaluated RESTORE using a sample of 66 cases involving sex crimes. Although
caution is necessary due to the small sample size, the results are promising. Koss found that 63%
of victims and 90% of responsible persons chose RJ; 80% of responsible persons completed all
elements of their redress plan within one year (12 months), and post-conference surveys showed
that in excess of 90% of all participants, including the victims, agreed that they felt supported,
listened to, treated fairly and with respect, “and believed that the conference was a success.”
Importantly, there were no incidents involving physical threats, and standardized assessments
showed decreases in victim posttraumatic stress disorder symptoms from intake to post
conference.”

Even if RJ is not used as an alternative resolution process, schools should consider using
it as a complement to a formal adjudicatory hearing. Koss has outlined how this can be done.”!
For instance, it could be used to determine the appropriate sanction after a finding of
responsibility has been made and/or as a reintegration process once the responsible student has
finished his sanction.

B. The Adjudicatory versus Investigatory Model

The Task Force has a preference for the adjudicatory model versus the investigatory
model because it allows for live testimony and it helps to offset bias. The Task Force was
particularly concerned by the use of the single model investigatory model, in which the same
person who investigates also determines whether a violation of school policy occurred.

 

David R. Karp & Casey Sacks, Student Conduct, Restorative Justice, and Student Development: Findings

from the STARR Project: A Student Accountability and Restorative Research Project, 17 CONTEMP. JUST. REV. 154,
156 (2014). “The modei code calls for a hearing process that is conducted by a single hearing officer or a volunteer
board, often composed of students, faculty, and staff. While proponents of the model code highlight that the hearing
is not a criminal trial, it has many of the similarities to the courtroom process.” Id.

“See id,

© td. at 162.

°° Id. at 160.

td. at 169.

** See Koss et al., supra note 22, at 248.
Id. (internal citation omitted).
40 Id.
“See Koss et al., supra note 22, at 250, 252-53.

39

AR_00000897
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 2 of 465

As the Supreme Court acknowledged in Withrow v. Larkin (1975), a “fair trial in a fair
tribunal is a basic requirement of due process””* and it applies to both court cases and hearings
before administrative agencies. * “Not only is a biased decisionmaker constitutionally
unacceptable,” the Court wrote, “but ‘our system of law has always endeavored to prevent even
the probability of unfairness.’”** Congress recognized the importance of role separation when it
unanimously passed the Administrative Procedure Act (APA) in 1946.* The APA specifically
bars an individual from performing both an investigatory and an adjudicatory role.*°

a. Implicit Bias”

Part of the problem with putting everything in the hands of one person is that even an
administrator with the best of intentions is almost certainly biased in some way.** This poses a
concern not just for accused students but also the student who reports being the victim of sexual
misconduct. Implicit biases (or unconscious stereotypes) have been shown to affect judgment
and produce discriminatory behavior.”’ These include biases based on race, gender, ethnicity,
nationality, social status, and weight.

. « 50
b. Confirmation Bias’

Confirmation bias— the tendency for people to seek or interpret evidence in a manner
that is partial to existing beliefs, expectations or an existing hypothesis’'—poses a particular
challenge to the fairness of the single-model investigatory model. Confirmation bias has “proven
strikingly robust across diverse domains of human thinking, including logical problem solving,
social interaction and medical reasoning.”

Researchers have also shown how confirmation bias can infect criminal investigations.
Kassin, Goldstein and Savitsky (2003) demonstrated that interrogators who had been cued to
believe that most suspects were guilty chose more guilt-presumptive questions, used more

 

2 Withrow v. Larkin, 421 U.S. 35, 46 (1975) (quoting In re Murchison, 349 U.S. 133, 136 (1955)).

“8 Gibson v. Berryhill, 411 U.S. 564, 579 (1973). This paragraph was taken from Ready, Fire, Aim supra
note 19 at 672.

“Withrow, 421 U.S. at 47 (quoting In re Murchison, 349 U.S. at 136). The Task Force acknowledges that
Court has held that combining investigatory and adjudicatory functions does not necessarily violate due process, but
the cases in which it upheld the combination of functions differ in important ways from the university proceedings at
issue here. See Lave, supra note 20 at 673-674.

‘See Walter Gellhorn, The Administrative Procedure Act: The Beginnings, 72 VA. L. REV. 219, 231-32
(1986) (internal citations omitted). The Task Force thanks Ed Rubin for this point.

“© See Administrative Procedure Act, 5 U.S.C. §§ 554 (d)(2), 557 (2012).

“’ This section on implicit bias was taken from Ready, Fire, Aim, supra note 20 at 674-75.

‘“ For a comprehensive overview of studies showing bias in the courtroom, see Jerry Kang et al., Implicit
Bias in the Courtroom, 59 UCLA L. REV. 1124 (2012).

* See John T. Jost et al., The Existence of Implicit Bias is Beyond Reasonable Doubt: A Refutation of
Ideological and Methodological Objections and Executive Summary of Ten Studies that No Manager Should [gnore,
29 RESEARCH ORG. BEHAV. 39, 51 (2009).

°° This section on confirmation bias is taken from Ready, Fire, Aim, supra note 20 at 676-77.

*' Raymond 8. Nickerson, Confirmation Bias: A Ubiquitous Phenomenon in Many Guises, 2 REV. GEN.
PSYCHOL. 175, 175 (1998).

Karl Ask et al., The ‘Elasticity’ of Criminal Evidence: A Moderator of Investigator Bias, 22 APPLIED
COGNITIVE PSYCHOL. 1245, 1246 (2008) (internal citations omitted).

AR_00000898
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 3 of 465

interrogation techniques (including the presentation of false evidence), were more aggressive in
questioning innocent suspects, and more likely to view a suspect as guilty.°’ They also found that
an interrogator’s presumption of guilt affected the behavior of those being questioned and made
impartial observers more likely to judge them guilty.** Ask and Granhag (2007) found that
experienced investigators judged witness statements differently depending on whether the
statement was consistent or inconsistent with their initial theory.” Although Ask, Rebelius, and
Granhag showed that investigators will be more receptive to certain kinds of evidence (such as
DNA), the kind of evidence that is most likely to be proffered at college adjudicatory hearings,
witness testimony, is the most subject to confirmation bias.~°

Confirmation bias means that the accused student is unlikely to be treated fairly when the
same person who is conducting the investigation will also be rendering the final determination in
the case. As the court explained in Doe v. Brandeis University:

The dangers of combining in a single individual the power to investigate,
prosecute, and convict, with little effective power of review, are obvious. No
matter how well-intentioned, such a person may have preconceptions and biases,
may make mistakes, and may reach premature conclusions.*’

IV. The Hearing
C. Participation in the Proceedings

The Task Force’s recommendations for admissibility of personal statements are modeled
on a defendant’s Sixth Amendment confrontation rights (testimonial statements are inadmissible
unless the declarant is unavailable and has been subject to prior cross examination)°* and the
federal rules of evidence (a defendant cannot simply admit his own prior statement about what
happened).*’ Importantly, The Task Force’s recommendations provide less opportunity for
confrontation than is provided by the Sixth Amendment, however they do provide for the
opportunity for both parties to ask questions through the hearing chair. In addition, they do not
allow either side to present their personal statement about what occurred unless they are willing
to be questioned by both the school and indirectly by the other party.

 

°° Saul M. Kassin, Christine C. Goldstein & Kenneth Savitsky, Behavioral Confirmation in the Interrogation

Room: On the Dangers of Presuming Guilt, 27 L. & HUM. BEHAV. 187, 187 (2003).

Ad.

~~ Karl Ask & Par Anders Granhag, Motivational Bias in Criminal Investigators’ Judgments of Witness
Reliability, 37 J. APPLIED Soc. PSYCHOL. 561, 579 (2007).

6 Karl Ask et al, supra note 54, at 1257-58.

°? Doe v. Brandeis Univ., No. 15-11557-FDS, 2016 WL 1274533, at *36 (D. Mass. Mar. 31, 2016).

Crawford v Washington 541 U.S. 36 (2004).

See ULS. v Phelps 572 F. Supp. 262, 265 (E.D. Ky. 1983) (“The statement of a party may be introduced as
an admission only when offered against that party. This principle is reflected by the standard but often unanalyzed
objection that such testimony by a party constitutes a ‘self-serving declaration.’”)

AR_00000899
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 4 of 465

D. Asking Questions”

Part of the reason why the Task Force prefers the adjudicatory method is because it gives
the decision-maker(s) the opportunity to hear live testimony, both from the parties and from
witnesses. Not giving the accused the right to question his accuser seriously impairs his right to a
fair and accurate determination of responsibility. In Goldberg v. Kelley (1970), the Supreme
Court wrote that in almost every proceeding “where important decisions turn on questions of
fact, due process requires an opportunity to confront and cross-examine adverse witnesses.”
The right to ask questions is not a mere formality; the Court has called cross-examination “the
‘greatest legal engine ever invented for the discovery of truth’.”® As the court in Doe v.
Brandeis University explained, cross-examination is particularly important in credibility contests
where there are no witnesses or other extrinsic evidence.”

Social science research supports the importance courts and the Task Force place in cross-
examination. Although researchers have shown people are not very good at judging a person’s
veracity based on his demeanor,” cross-examination is still an important vehicle for discerning
truth. This is because a witness’s cognitive limitations make it demonstrably more difficult for
him to consistently answer spontaneous questions under live cross-examination if he is being
insincere.®° In addition, there is certain observable behavior that has been linked to deception,
such as vocal tension and pitch.°’ At least one study has shown that subjects are more than twice
as effective at detecting deception when they are able to observe a speaker’s body and hear his
voice as opposed to simply reviewing a written transcript.”

Although the Task Force recognizes the importance of questioning, it also acknowledges
the value of protecting victims from unnecessary trauma. * The Task Force believes that

 

This section on asking question is taken from Ready, Fire, Aim supra note 20 at 678-80.

*! Goldberg v. Kelly, 397 U.S. 254, 269 (1970).

°° Lilly v. Virginia, 527 U.S. 116, 124 (1999) (quoting California v. Green, 399 U.S. 149, 158 (1970).

Doe v. Brandeis Univ., No. 15-11557-FDS, 2016 WL 1274533, at *35 (D. Mass. Mar. 31, 2016).

“See Aldert Vrij, Why Professionals Fail to Catch Liars and How They Can Improve, 9 LeGcaL &
CRIMINOLOGICAL PSYCHOL. 159, 166-167 (2004); see also Bella M. De Paulo et al., Cues to Deception, 129
PSYCHOL. BULL. 74 (2003) (conducting a meta-analysis of 120 independent samples and finding that behavior
commonly associated with deception such as unwillingness to maintain eye contact were not in fact related),

°° See Raymond LaMagna, Note, (Re)Constitutionalizing Confrontation: Reexamining Unavailability and the
Value of Live Testimony, 79 S. CAL. L. REV. 1499, 1506 (2006).

% Chris William Sanchirico, Evidence, Procedure, and the Upside of Cognitive Error, 57 STAN. L. REV. 291,
332—44 (2004).

87 See De Paulo et al., supra note 66 at 95—96.

** See Michael J. Saks, What Do Jury Experiments Tell Us About How Juries (Should) Make Decisions, 6 S.
CAL. INTERDISC. L.J. 1, 21-22 (1997).

® Some researchers reported that criminal proceedings are a negative experience for victims, calling them
“disruptive” (Patricia Cluss et al., The Rape Victim: Psychological Correlates of Participation in the Legal Process,
10 CRIM. Just. & BEHAV. 342, 354 (1983)), “hurtful” (Rebecca Campbell ect al., Preventing the “Second Rape”:
Rape Survivors’ Experiences with Community Service Providers, 16 J. INTERPERSONAL VIOLENCE 1239, 1250
(2001)), or “suggest[ing] that [they] are frequently a source of secondary victimization for the crime victims
involved” (Uli Orth, Secondary Victimization of Crime Victims by Criminal Proceedings, 15 Soc. JuST. RES. 313,
321 (2002)). Others studics came to a different conclusion about the effect of legal proceedings on victim well-
being. Frazier and Haney found that victims had a negative impression of the legal system, but their “findings [did]
not support the belief that victims experience a “secondary victimization’ due to their involvement with the crimmal

AR_00000900
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 5 of 465

allowing questions to be asked through the decision-maker balances these two important
interests. Although the Task Force recognizes that such a process interrupts the spontaneity of
direct questioning, it has the benefit of having an independent person assess whether the question
is relevant and appropriate. It also removes the potential trauma from having a victim be directly
questioned by her assailant. Although such a barrier may not be appropriate in the criminal
justice context, the Task Force believes it is appropriate in the school context.

Vv. Determining whether a violation occurred

A. Composition of Panel”

The Task Force was concerned by how bias can undermine fair decision-making.
Specialized training has been shown to reduce bias’! as has a longstanding and deep personal
commitment to eradicating personal bias.” Ironically, the commitment to be objective may just
exacerbate the problem. Studies have shown that subjects who profess to be objective are more
likely to make biased decisions.”

Changing the context in which people are rendering decisions, however, may be the most
effective way of promoting objectivity. Specifically, a larger and more diverse hearing body has
been shown to increase the quality of deliberation and reduce bias. One study looked at the
effects of having a racially homogeneous versus a heterogeneous jury.’* It found that on every
relevant measure, racially heterogeneous groups outperformed homogeneous ones. Not only did
racially diverse groups spend more time deliberating, but also they discussed a wider range of
case facts and personal perspectives. They also made fewer factual errors than all-white juries.”
It is for these and other reasons that the Task Force recommends that there be at least three
decision-makers who determine whether a violation occur and that the panel be diverse.

Conclusion
Adjudicating campus sexual assault is a high stakes event. If a school finds a person

responsible for sexual misconduct who did vot actually do it (.e., a false positive), then that
person will unfairly suffer potentially life-altering consequences. If, on the other hand, a school

 

justice system. (Patricia A. Frazier & Beth Haney, Sexual Assault Cases in the Legal System: Police, Prosecutor,
and Victim Perspectives, 20 LAW & HUM. BEHAV. 607, 620, 626) (1996)).

This discussion on Composition of Panel is taken from Ready, Fire, Aim supra note 20 at 675.

"See Kang et al., supra note 47 at 1227.

® Gordon B. Moskowitz et al., Preconsciously Controlling Stereotyping: Implicitly Activated Egalitarian
Goals Prevent the Activation of Stereotypes, 18 Soc. COGNITION 151, 155 (2000).

° Eric Luis Uhlmann & Geoffrey L. Cohen, “I Think It, Therefore It’s True”: Effects of Self-Perceived

(2007).
* Samuel R. Sommers, On Racial Diversity and Group Decision Making: Identifying Multiple Effects of
Racial Composition on Jury Deliberations, 90 J. PERSONALITY & SOC. PSYCHOL. 597, 597 (2006).
® A diverse hearing body has another benefit. Ultimately, whoever is deciding the case must assess the
credibility of witnesses, which can be difficult when people come from different cultures. See Vrij, supra note 66 at

167.

10

AR_00000901
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 6 of 465

finds a person not responsible who did commit the misconduct (i.¢., a false negative) then the
school has deprived a victim of justice and potentially endangered the entire community.

With stakes this high, the Task Force agreed that fair processes are critical. Advocates for
victims want to ensure that schools don’t simply dismiss them as untruthful, and advocates for
respondents want to make sure that schools don’t just assume that they are guilty. Similarly,
representatives of schools want to keep their communities safe, while at the same time having
processes that minimize mistakes. All agreed that the best way to achieve this fair and objective
approach was by having the school fully and fairly investigate both sides of the story and then
provide an impartial forum for determining what occurred.

The Task Force believes that these recommendations go far towards achieving these
goals. The Task Force recognizes that colleges and universities are not all alike, and that limited
resources may constrain the ability of schools to follow some of these recommendations. The
Task Force hopes, however, that it has provided a clear path for colleges and universities to fully
and fairly adjudicate allegations of campus sexual misconduct — or at least strive earnestly to do
sO.

11

AR_00000902
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 7 of 465

Task Force Participants
Chair

Andrew S. Boutros

Partner & National Co-Chair White Collar, Internal Investigations & False Claims Team
Seyfarth Shaw LLP

Chicago, IL & Washington D.C.

Reporter

Tamara Rice Lave
Associate Professor of Law, University of Miami
Coral Gables, FL

Members

Pamela J. Bernard
Vice President & General Counsel, Duke University
Durham, NC

Caroline Bettinger-Lopez
Professor of Clinical Education & Director, Human Rights Clinic, University of Miami
Coral Gables, FL

Robert M. Cary
Partner, Williams & Connolly
Washington D.C,

Laura L. Dunn
Executive Director & Founder, SurvJustice
Washington D.C,

Cynthia P. Garrett
Co President, Families Advocating for Campus Equality (FACE)
San Diego, CA

Marcos E. Hasbun

Partner, Zuckerman Spaeder LLP
Tampa, Florida

Janet P. Judge

President, Sport Law Associates, LLC
Boston, MA

12

AR_00000903
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 8 of 465

Bridget M. Maricich
Counsel, Seyfarth Shaw LLP
Boston, MA

Robin Rachel Runge
Professorial Lecturer in Law, George Washington University
Washington D.C.

Lauren Schoenthaler
Senior Associate Vice Provost for Institutional Equity and Access, Stanford University
Palo Alto, CA

Brenda V. Smith
Professor, American University, Washington College of Law
Washington D.C.

Liaison

Mary P. Koss

American Regents’ Professor, Mel and Enid Zuckerman College of Public Health, University of
Arizona

Tucson, AZ

Elise Lopez
Assistant Director, Relationship Violence Program, Mel and Enid Zuckerman College of Public

Health, University of Arizona
Tucson, AZ

ABA Staff Liaison

Patrice Payne
Senior Staff Attorney, Criminal Justice Section
Washington D.C.

13

AR_00000904
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 9 of 465

S. Daniel Carter

 

From: S. Daniel Carter

Sent: Tuesday, September 05, 2017 4:19 PM

To: DeVos, Betsy; press@ed.gov

Cc: Jackson, Candice

Subject: Title IX Sexual Violence Guidance (Formal Letter Attached)
Attachments: DeVos090517.pdf

Dear Secretary DeVos:

Thank you for your recent, and diligent interest in Title [X’s impact on how colleges and universities address
the very serious issue of campus sexual violence. Thank you also for recently making a point of stressing the
importance of enforcing the federal Jeanne Clery Act, which also contains provisions dealing with this issue.
I’m hopeful that the outcome of this attention will be to arrive at a balanced approach that leads to safer
campuses.

I’m aware that there has been specific interest in the Office for Civil Rights (OCR) April 4, 2011 Dear
Colleague Letter (DCL) on Title IX’s application to “Sexual Violence” cases. While this letter is noteworthy for
focusing much needed attention to these matters, the essence of it reflects longstanding law, guidance, and
practice as was intended by those of us who requested it. The DCL has made significant progress in
combatting long documented discrimination against survivors of campus sexual violence. Please do not
rescind or weaken this important guidance.

The essence of Title [X is of course equality and fairness. Accordingly, should you feel it is necessary to take
any further steps to make sure that no individuals in our nation’s educational communities face
discrimination, whether they be survivors or individuals accused of sexual violence please do so in a way
that does not roll back the clock on the progress survivors, and the institutions that work to meet their needs
have made over the last six years. Additionally, any sudden changes now at the beginning of the academic
year could be significantly disruptive to schools, so a long-term process is more sound.

Should additional guidance be forthcoming, | would respectfully suggest an update to OCR’s “Sexual
Harassment Guidance”, last promulgated in 2001. With a public notice and comment period this would
enable all stakeholders -— survivors, accused, and schools - and their advocates to provide substantive policy
and legal input to the Department towards a goal of a thoroughly balanced framework.

Please let us know if we can be of any assistance to you during this process.
S. Daniel Carter, President

Safety Advisors for Educational Campuses, LLC

Helping to create a safe learning environment

for all within the academic community.

P.O. Box 2019, Thomson, GA 30824

202-684-6471 | Fax 706-522-9196

s.daniel.carter@safecampuses.biz
https://www.linkedin.com/in/sdccampussafety/

AR_00000905
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 10 of 465

 

September 5, 2017

The Honorable Betsy DeVos
Secretary of Education

U.S. Department of Education
400 Maryland Avenue, SW
Washington, DC 20202

Dear Secretary DeVos:

Thank you for your recent, and diligent interest in Title IX’s impact on how colleges and universities
address the very serious issue of campus sexual violence. Thank you also for recently making a point of
stressing the importance of enforcing the federal Jeanne Clery Act, which also contains provisions
dealing with this issue. I’m hopeful that the outcome of this attention will be to arrive at a balanced
approach that leads to safer campuses.

I’m aware that there has been specific interest in the Office for Civil Rights (OCR) April 4, 2011 Dear
Colleague Letter (DCL) on Title IX’s application to “Sexual Violence” cases. While this letter is
noteworthy for focusing much needed attention to these matters, the essence of it reflects
longstanding law, guidance, and practice as was intended by those of us who requested it. The DCL has
made significant progress in combatting long documented discrimination against survivors of campus
sexual violence. Please do not rescind or weaken this important guidance.

The essence of Title IX is of course equality and fairness. Accordingly, should you feel it is necessary to
take any further steps to make sure that no individuals in our nation’s educational communities face
discrimination, whether they be survivors or individuals accused of sexual violence please do so ina
way that does not roll back the clock on the progress survivors, and the institutions that work to meet
their needs have made over the last six years. Additionally, any sudden changes now at the beginning
of the academic year could be significantly disruptive to schools, so a long-term process is more sound.

Should additional guidance be forthcoming, | would respectfully suggest an update to OCR’s “Sexual
Harassment Guidance”, last promulgated in 2001. With a public notice and comment period this would
enable all stakeholders — survivors, accused, and schools — and their advocates to provide substantive
policy and legal input to the Department towards a goal of a thoroughly balanced framework.

Please let us know if we can be of any assistance to you during this process.

Sincerely,

—vOWl Ay =

S. Daniel Carter, President

P.O. Box 2019, Thomson, GA 30824 | 202-684-6471 | Fax 706-522-9196

AR_00000906
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 11 of 465

National Coalition For Men Carolinas
Caaaa eee eee eee ee ee ee ee ee eee ee ee ee ee ee ee ee ee ee eS

From: National Coalition For Men Carolinas

Sent: Tuesday, September 05, 2017 4:35 PM

To: Jackson, Candice

Subject: NCFM Carolinas - draft concerning Title IX related regulations
Attachments: NCFM Carolinas - Recommended Rules for OCR Consideration Regarding

Handling of Title IX Sexual Misconduct Cases.docx

Candice,

Attached to this email is a draft of a report issued by our organization that highlights
recommendations for the issuance of new Title IX related policies/regulations that would restore
impartiality and balance the scales of jurisprudence for college students involved with a sexual
misconduct disciplinary case.

We offer our thoughts as an organization that knows from first-hand experience how well-
intentioned administrators have fumbled investigations that caused a rush to judgment, a
presumption of guilt and ultimately a miscarriage of justice for both the accused and complainant
students.

This report seeks to address and correct fundamental flaws by establishing fundamental elements
of due process.

Please contact me at your earliest convenience should you have any questions, comments or
suggestions on how to improve this draft.

Thank you.

Best regards,

Greg

Gregory J. Josefchuk

President

National Coalition For Men Carolinas (NCFMC)

Tel: (828) 478-2281
nttoc/Awwew. ncimearolinas.com/

 

AR_00000907
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 12 of 465

THE NEED FOR NEW TITLE IX RELATED REGULATIONS - 34 C.F.R. Part 106

Title IX of the Education Amendments of 1972 (Title IX}, 20 U.S.C. §§ 1681 et seq., and its
implementing regulations, 34 C.F.R. Part 106, prohibit discrimination on the basis of sex in
education programs or activities operated by recipients of Federal financial assistance. Sexual
harassment of students, which includes acts of sexual vialence, is a form of sex discrimination
prohibited by Title Ix.

These recommendations are submitted to the U.S. Department of Education by the
Carolinas chapter of the National Coalition For Men (NCFM) a non-partisarimen’s human rights
organization that advocates on behalf of men, women and children who find themselves
discriminated against or treated in a harmful way. Our organization calls for the U.S.
Department of Education Office for Civil Rights (OCR) to withdraw guidance previously issued
under the Obama administration by OCR to universities in the handling of disciplinary cases
related to Title IX of the Educational Amendments of 1972. In this regard, we endorse and
support the issuance of new Title IX related regulations following the rulemaking process as
established by. Congress.

While higher education faces many challenges today, the issue of how to handle sexual
misconduct on college campuses is firmly planted in the national spotlight. No one denies that
sexual assault on college campuses is a serious matter that warrants attention yet the
prescribed cure by the Department of Education under the previous administration was worse
than the disease inasmuch as it has done violence to the concept of the presumption of
innocence and eviscerates due process for any student facing a Title IX university disciplinary

hearing.

This document contains privileged and confidential information and shall not be reproduced or distributed
without obtaining written consent of The National Coalition For Men Carolinas (NCFMC}

AR_00000908
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 13 of 465

As previously stated, Title IX prohibits discrimination on the basis of sex in education
programs or publicly funded institutions. Over the years, this has come to encompass
investigating cases of alleged sexual harassment and sexual assault. In 2011, the Office for Civil
Rights, under the Obama administration’s Education Department, informed colleges that they
should deploy a ‘preponderance of the evidence’ standard in campus sexual-assault hearings
which requires a 50 percent plus a feather outcome, to determine guilt. Title IX related sexual
assault cases should require the burden of proof minimally to be that of a "clear and convincing
evidence" standard used when adjudicating allegations with life-altering outcomes.

It seems inconceivable that our nation has forgotten the painful lessons learned at the
expense of so many college men falsely accused of rape, Perhaps the following examples can
serve as a brief yet vital reminder of Title IX related injustices faced by college students today:

e Duke Lacrosse case — gang rape hoax; the three accused college men ultimately were
declared innocent by the Attorney General of North Carolina but not until after their young
lives and family names. were irreparably destroyed.

* UVa case — the recent infamous Rolling Stone gang rape hoax story that resulted in
vandalism and threats of violence made against innocent fraternity members. As has been
recognized, the story was a fabrication that perpetuates a harmful myth that depicts fraternity
men as rapists in waiting who ply woman with alcohol in order to use sexual violence against
them.

® Amherst College case — male student walked his girlfriend’s roommate back to her

dorm after a party and while he was passed out the roommate accuser performed a sex act on

This document contains privileged and confidential information and shall not be reproduced or distributed
without obtaining written consent of The National Coalition For Men Carolinas (NCFMC}

AR_00000909
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 14 of 465

him that she admitted to. Twenty-one months later she accused him of sexual assault. Amherst
said his account of being blacked out was credible but still ruled against him and expelled him.

* Columbia University case - male student was terrorized by a jilted female student who
determined to ruin his life. Even though Columbia exonerated him of any wrongdoing, his
accuser made his life a living hell by publicly naming him as a rapist and then made him a target
of public ridicule and humiliation by the accuser carrying a mattress around campus as her “art
project”. The accused student and his family had to endure the humiliation and shame of
seeing his accuser up on stage carrying her mattress during their graduation ceremony. The
male student was subjected to discrimination under Columbia's toxic campus environment, yet
neither Columbia nor OCR stepped in to protect this male student’s Title IX rights.

e CSU-Pueblo case — pre-med male student who had consensual sex with a casual friend
who had invited him up to her room, undressed and got in bed with him. The next morning, a
friend of the woman’s noticed a hickey on the woman’s neck. When she learned the woman
had sex with a prominent football player, she surmised her friend had been raped and reported
that to university authorities, CSU-Pueblo suspended him even though the female student told
the university that the sex was consensual and that he did nothing wrong.

These cases represent just a small sampling of the approximately 180 lawsuits filed
against universities in which male student plaintiffs allege being denied due process, subjected
to what can only be described as a kangaroo court process and summarily expelled as a direct
result of flawed directives issued and enforced by the Office of Civil Rights (OCR) within the

Department of Education.

This document contains privileged and confidential information and shall not be reproduced or distributed
without obtaining written consent of The National Coalition For Men Carolinas (NCFMC}

AR_00000910
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 15 of 465

Universities are not the proper institution to prosecute a rape case. In this regard, we
would echo testimony provided to Congress by Molly Corbett Broad, President of the American
Council on Education, who stated:

“Conducting education and providing information is an area where college officials have
vast experience. We must redouble our education efforts on sexual assault, and as | noted
earlier, institutions are moving aggressively to do this. But performing investigations and
adjudicating cases is a far more difficult challenge. We lack the authority to subpoena
witnesses, control evidence and impose legal.standards. Our disciplinary.and grievance
procedures were designed to provide appropriate resolution of institutional standards for
student conduct, especially with respect to academic matters. They were never meant for
misdemeanors, let alone felonies. While we take our obligations to the victims/survivors of
sexual assault very seriously and are fully aware of our responsibilities with respect to sexual
assaults, our on-campus disciplinary processes are not proxies for the criminal justice system,
nor should they be.” {ACT letter to Senate HELP committee issued June 25, 2014

httos://does wixstatic.com/ugd/81623a e63491914ed¢d434792c9f9848b6ea5a8 pdf)

 

 

That universities are ill-equipped and doing a rather poor job in handling Title IX related
disciplinary cases is perhaps best illustrated by Proskauer’s Higher Education Group which
recently released a report on lawsuits brought by students accused of sexual misconduct. The
Proskauer report reviewed 130 federal and state court complaints filed by students across the
country between January 2011 and December 2016 who claimed violation of their rights during
a Title IX investigation and/or adjudication. An analysis of “mistakes” cited in the 130 cases
found:

This document contains privileged and confidential information and shall not be reproduced or distributed
without obtaining written consent of The National Coalition For Men Carolinas (NCFMC}

AR_00000911
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 16 of 465

e Violations of disciplinary procedures = 3.8%

e Insufficient/improper interim measures = 4.6%

e School made inappropriate public comments re: accused/incident = 6.9%

e insufficient notice to accused of hearing/charges = 10%

e Insufficient/improper training of school personnel = 11.5%

® improper use or exclusion of witness testimony at hearing or in investigation =
12.3%

e Evidence of gender bias in investigation and/or hearing = 15.4%

* Improper/insufficient policies, or failure to conform to recorded policies = 17.7%

e Other failures in hearing (evidentiary issues, failure to follow hearing protocol,
impartiality of hearing board members) = 46.2%

e Failures in the investigation = 46.9%

(http: //docs wivetatic. com/ued/S16346. 1d04cd45c9a3c433eb6d5f487bb516b0d oct)

 

Clearly defined regulations around the proper way to handle Title IX related sexual
misconduct cases that embrace a presumption of innocence, impartial investigations and a
balanced and fair approach to gathering reliable information with the objective of reaching
equitable outcomes is greatly needed.

The Education Department must not impugn or deny a student’s fundamental right to
due process. Furthermore, sexual assault should not be swept under the rug by universities,
and neither should due process rights of students be tossed out the door. Protecting the rights
of sexual assault victims and accused students are not mutually exclusive and should not be

treated as a zero-sum game.

This document contains privileged and confidential information and shall not be reproduced or distributed
without obtaining written consent of The National Coalition For Men Carolinas (NCFMC}

AR_00000912
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 17 of 465

OCR guidance that predisposes college men as rapists is where we stand today which is
an aberration to civil liberties. That the only evidence needed to warrant a college student’s
permanent removal from campus, forever ending one’s educational attainment while branding
them a rapist for life, is an unsubstantiated accusation is beyond unconscionable.

Flawed policies like the 2011 Dear Colleague Letter directive have promulgated rules
that waste millions of taxpayer dollars and foster false beliefs that university campuses are
default sanctuaries for sexually violent male students. We need to reverse discriminatory
beliefs like these in higher education by developing policies that are fair and equitable.

The Department needs to develop regulations which: 1. protect students from being
subjected to biased or discriminatory treatment whenever a Title IX related sexual misconduct
or harassment case is pursued and, 2. withdraws and replaces flawed Department guidance
documents issued by the Office for Civil Rights (OCR) in April 4, 2011 commonly referred to as
the 2011 Dear Colleague Letter (DCL) and also in April 29, 2014 referred to as Questions and
Answers on Title IX and Sexual Violence .

Most postsecondary institutions provide a high-quality education that equips students
with new knowledge and skills and prepares them for their careers in an educational
environment that is free from discrimination which is consistent with the directives of Title IX.
However, when postsecondary institutions fail to provide fair and equal treatment to their
students and make life-altering disciplinary decisions by demonstrating outcomes that clearly
and consistently favor one gender over another by the denial of due process, they violate both
the mandate of Title [X which promises all students an educational environment free from
discrimination regardless of gender and federal regulations as contained in 34 C.F.R. Part 106

This document contains privileged and confidential information and shall not be reproduced or distributed
without obtaining written consent of The National Coalition For Men Carolinas (NCFMC}

AR_00000913
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 18 of 465

which prohibits discrimination on the basis of sex in education institutions receiving federal
financial assistance.

OCR needs to issue Title IX regulations that give students access to consistent, clear, and
transparent processes that provide fair and equal treatment to both the accuser (the reporting
party) and the accused (the responding party); that ensure impartiality in the investigation and
adjudication of Title IX related misconduct cases; that provide due process for students; and
that warn students, using plain language issued by the Department, about schools which have
seen lawsuits filed against them by students alleging denial of due process or the mishandling
of their case related to a Title IX disciplinary hearing--so that students can make more informed
enrollment decisions.

We endorse regulations that bring clarity to the unique concerns that arise in sexual
harassment cases. Specifically, OCR need’s to return to foundational requirements contained in
their Revised Sexual Harassment Guidance issued on January 19, 2001, namely :

e Guidance about key Title IX requirements and how they relate to sexual
harassment and sexual violence, such as the requirements to publish a policy
against sex discrimination, designate a Title IX coordinator, and adopt and
publish equitable grievance procedures.

e Guidance on proactive efforts schools can take to prevent sexual violence on
campus.

e Examples of remedies and enforcement strategies that schools and OCR may use

to respond to sexual harassment and sexual violence.

This document contains privileged and confidential information and shall not be reproduced or distributed
without obtaining written consent of The National Coalition For Men Carolinas (NCFMC}

AR_00000914
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 19 of 465

New regulations are needed to establish a standard that offer the following due process
rights to students enrolled at schools:

e The right to written notice of the accuser’s complaint with full details of the
accusation and with adequate time provided to the accused student in order to
prepare a defense;

e The right to students to be represented by.counsel, at their own personal
expense, and that the student’ counsel is granted full participation throughout
the proceedings (meaning throughout the investigation and adjudication
process);

e The right to examine and have copies provided to the student parties of all
evidence obtained by the university, including the university investigator’s notes
and reports, with special attention provided by.the university to gather and
provide to both parties all exculpatory evidence;

e The right of the accused student to know the identity of the accuser;

e The right to cross-examine all witnesses, including the accused and the accuser,
and the right to call expert witnesses when questions arise, such as whether
alcohol or drugs substantially impaired the ability of parties to give consent;

e The right to object to members of the tribunal because of prejudicial bias or
conflicts of interest;

e The right for the accused student to remain silent and not provide a statement
to college investigators or the campus tribunal, which when exercising this right

shall not be construed as an admission of wrongdoing;

This document contains privileged and confidential information and shall not be reproduced or distributed
without obtaining written consent of The National Coalition For Men Carolinas (NCFMC}

AR_00000915
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 20 of 465

e The right for the accused to file a counter-claim if evidence indicates violations of
the school’s student code of conduct or related policies by the reporting student.
The exercise of this right cannot be a basis for a claim of retaliation by the school
against the accused student;

e The right to have the university produce written findings of fact and conclusions
sufficiently detailed to permit meaningful appellate review in sexual misconduct
hearings and;

e The accused student solely shall be provided appellate rights and an appellate
review shall be provided in a timely manner so as not to impede a student’s
educational progress.

It is imperative that new regulations are created that use at minimum the clear and
convincing evidentiary standard for all Title IX sexual misconduct related hearings. Victims’
rights advocates correctly argue that a lower burden of proof makes it easier to ensure that the
guilty are punished, But there is also a mathematically inevitable corollary: a lower burden of
proof increases the probability of concluding that the innocent are guilty. A celebrated study
conducted by John Villasenor, Professor of Electrical Engineering, Public Policy and
Management at UCLA and Visiting Professor of Law, UCLA Luskin School of Public Affairs
presented a framework for calculating the risk that an innocent defendant, when subjected to a
judicial proceeding using the preponderance of the evidence standard, will be found guilty.
“This is a particularly critical issue in light of the significant growth on U.S. college and university
campuses of Title IX proceedings which, due to a 2011 mandate from the U.S. Department of

Education, must be conducted using preponderance of the evidence standard. Even under the

This document contains privileged and confidential information and shall not be reproduced or distributed
without obtaining written consent of The National Coalition For Men Carolinas (NCFMC}

AR_00000916
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 21 of 465
10

most conservative mathematical assumptions possible under the framework and examples
presented herein, this article has demonstrated that an innocent defendant faces a five times
higher risk of being wrongly found guilty when a preponderance of the evidence standard is
used as opposed to under a beyond a reasonable doubt standard. Under many circumstances,
including the more realistic (relative to the ‘conservative’ model) probability models explored
here, the relative risk would be even higher, often by a very large margin.” (A probabilistic
framework for modelling false Title IX ‘convictions’ under the preponderance of the evidence
standard; Law, Probability and Risk, Volume 15, Issue 4, 1 December 2016, Pages 223-237)
Additionally, schools should train and appoint 3-person campus tribunals, who will at all
times apply fairness and impartiality to their hearing process and subsequent deliberations.
Given the range of disciplinary sanctions up to and including expulsion, Title IX campus tribunals
should require a unanimous decision beforé a.student can be.suspended or expelled. Faculty of
the University of Pennsylvania School of Law have said that in regard to that university's three-
member tribunal, implementing “scrupulously fair proceedings” requires “a unanimous
decision before a student can be expelled from the University and be stigmatized as a sexual
offender. To require anything less than unanimity for the imposition of serious sanctions is
unacceptable.” (Open Letter fram Members of The Penn Law School Faculty Regarding Sexual
Assault Complaints: Protecting Complainants and the Accused Students at Universities - Feb. 18,

2015 at hitp://media.philly.com/decuments/OQpenLetter.odf )

 

Definitions of sexual wrongdoing on college campuses are now seriously overbroad.
They go way beyond accepted legal definitions of rape, sexual assault, and sexual harassment.
The definitions often include mere speech about sexual matters which allow students who find

This document contains privileged and confidential information and shall not be reproduced or distributed
without obtaining written consent of The National Coalition For Men Carolinas (NCFMC}

AR_00000917
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 22 of 465
11

class discussion of sexuality offensive to accuse instructors of sexual harassment. They are so
broad as to put students engaged in behavior that is overwhelmingly common in the context of
romantic relationships to be accused of sexual misconduct. Overbroad definitions of sexual
wrongdoing are unfair to all parties, and squander the legitimacy of the system. (Elizabeth
Bartholet, Nancy Gertner, Janet Halley & Jeannie Suk Gersen, Fairness For All Students Under
Title IX, Aug. 21, 2017).

We would hope that OCR would take this opportunity to adopt a clear and consistent
definition of sexual harassment that stays within the bounds of Title IX and Title Vil law as
opposed to straying significantly beyond. Furthermore, rules governing sexual conduct between
students both of whom are impaired or incapacitated need to be promulgated, rules which are
even-handed as opposed to starkly one-sided between complainants (accusers) and
respondents (accused), and that adequately address the complex issues in situations involving
use and potentially abuse of alcohol and drugs by college students.

While some terms such as “victims” or.“survivors” may be appropriate at certain stages,
such as post-conviction, those terms are inappropriate at other stages, such as during an
investigation. These terms are appropriate when delivering medical treatment to a victim or
remedial services to survivors of rape or sexual assault in a post-conviction context. They are
not appropriate, however, in regulations dealing with campus disciplinary processes or during
the investigatory phase of an anticipated administrative proceeding, where the truth is not yet
known and the use of such terms could skew the investigation and the proceedings. In these

contexts, the terms “complaining witness” or “accuser” are more appropriate. (The Heritage

This document contains privileged and confidential information and shall not be reproduced or distributed
without obtaining written consent of The National Coalition For Men Carolinas (NCFMC}

AR_00000918
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 23 of 465
12

Foundation LEGAL MEMORANDUM No. 211 | July 25, 2017 Campus Sexual Assault:
Understanding the Problem and How to Fix It by Hans von Spakovsky).

New regulations need to provide definition and standardization to ambiguous sexual
misconduct related terms. We suggest that proposed regulations provide the following
definitions and examples:

* Sex discrimination refers to treating a person differently because of that
person’s sex. As a general rule, sex discrimination occurs when a school has a
policy or practice that treats men different from women, This could be an
affirmative policy—men’s sports teams receive special perks that women’s
teams do not—or it could be the absence of a policy. In the Title IX context,
“deliberate indifference” to sexual harassment by an institution is an example of
the latter.

s Sexual harassment, is one type of sex discrimination. “Harassment,” even when
not sexual, is always difficult to.define. In general, sexual harassment is a pattern
of intimidation or bullying relating to one’s sex or the sexual act. The Supreme
Court of the United States has given some guidance: In the context of Title IX,
actionable sexual harassment by an institution occurs when an institution (1) has
actual knowledge of sexual harassment; (2) is deliberately indifferent to that
sexual harassment; and (3) the sexual harassment is “so severe, pervasive, and
objectively offensive that it effectively bars the victim’s access to an education
opportunity or benefit.” Sexual harassment must refer only to behavior that
could reasonably be expected to actually interfere with a student’s equal access

This document contains privileged and confidential information and shall not be reproduced or distributed
without obtaining written consent of The National Coalition For Men Carolinas (NCFMC}

AR_00000919
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 24 of 465
13

to federally subsidized educational programming and meets the legal standard
promulgated by the Supreme Court.

* Sexual violence refers to a violation of a state criminal statute and involves non-
consensual sexual contact with violence by one person against another. Some of
this conduct might constitute a misdemeanor; other conduct such as rape and
aggravated sexual assault are felonies. This conduct is squarely within the
criminal realm. All reasonable people know that sexual violence is illegal; that it
harms victims physically and psychologically; and that it threatens the peace and
safety of college communities. Colleges have a duty to foster an atmosphere of
mutual respect that will help prevent these types of crimes. But they also have a
legal duty to publicly disclose these crimes that are reported to their campus
police or security department under the Clery Act.

® Rape is the most serious type of criminal sexual assault. Rape is defined by the
FBI as “penetration, no matter-how Slight, of the vagina or anus with any body
part or object; or oral penetration by a sex organ of another person, without
consent of the victim.” Each state has its own definition of rape, which may vary
slightly from the FBI’s definition. Schools should report rape to law enforcement.
(The Heritage Foundation LEGAL MEMORANDUM No. 211 | July 25, 2017
Campus Sexual Assault: Understanding the Problem and How to Fix It by Hans
von Spakovsky}.

it’s worth noting that there remains in the public domain debate surrounding the
question of consent. New regulations should include a definition of consent. In that regard, we

This document contains privileged and confidential information and shall not be reproduced or distributed
without obtaining written consent of The National Coalition For Men Carolinas (NCFMC}

AR_00000920
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 25 of 465
14

would suggest using the definition of consent as defined by Congress which in the context of
rape and sexual assault is stated as “a freely given agreement to the conduct at issue by a
competent person. An expression of lack of consent through words or conduct means there is
no consent. Lack of verbal or physical resistance or submission resulting from use of force,
threat of force, or placing another person in fear does not constitute consent.” (Manual for
Courts-Martial, Article 120(g)(8)(A) (2012 edition).

We suggest new regulations also require schools to:

° Prohibit the use of lawsuit waivers for Title IX disciplinary matters;

° Require schools to disclose to and notify the Secretary of judicial filings and
dispositions related to any legal proceeding filed by a student against their school related to the
handling of their Title IX disciplinary case,

There are typically three aspects involved in the disposition of a Title IX sexual
misconduct complaint and:they are:

1. Notification of a complaint

2. Investigation of a complaint

3. Adjudication of a complaint
Each of these stages have essential elements which school’s need to incorporate into their
policies so as to ensure consistent, clear, and transparent processes that provide fair and equal
treatment to both the accuser and the accused. We have outlined these stages and their
respective due process elements in the following table. Lastly, we have provided a suggested

outline that OCR should utilize when issuing new regulations and/or Title IX related guidance.

This document contains privileged and confidential information and shall not be reproduced or distributed
without obtaining written consent of The National Coalition For Men Carolinas (NCFMC}

AR_00000921
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 26 of 465

15

tern | Notification investigation Adjudication

2

Universities shall provide formal, detailed
notification to students facing a Title IX
investigation relating to sexual
misconduct or harrassment and shall
include the following elements in the
notification document:

Universities shall provide to employees
tasked with conducting Title IX related
investigations specialized training that
requires the mastery of the following
investigative work elements:

Universities shall conduct Title IX related
hearings in a manner that is fair and
impartial and shall provide the following
elements of due process throughout the
adjudication process:

 

ak,

The identity of the complainant (accuser);

Conducting work in a sensitive, fair and
impartial manner throughout the
investigation:

The accused party shall have the right to
face his/her accuser unless he/she has
explicity waived this right:

 

A description of the violation being
alleged and the date, time and location of
where the alleged violation took place;

Conducting work that meets applicable
confidentiality requirements;

The parties must have an equal
opportunity to present relevant witnesses
and other evidence;

 

A description of the investigative process;

Gathering (and preserving) inculpatery
and exculpatory evidence;

The parties shall have the right to
question and cross-examination each

 

Reference to all procedures, policies and
student rights applicable during the
investigative process:

 

identifying and locating potential
witnesses to arrange interviews;

ather and witnesses;
The. parties shall have the right to be

represented by an attorney who shall be
allowed to fully participate in the
questioning-and cross-examination of
the parties and.witnesses

 

Assurance that the investigator has been
trained in handling investigations in a
sensitive and impartial manner anc will
afford a presumption of innocence to the
accused throughout the investigation:

Conducting witness interviews ina
sensitive, transparent, non-threatening,
and non-adversarial manner:

 

A recommendation for the agcused
student to seek legal counsel with notice
provided that information and evidence
provided to the university in. the course of
the investigation may be deemed
admissible in a court of law;

 

Assurance thal the university will provide
an adequate, reliable, fair and impartial
investigation of complaints, including the
opportunity for both parties to present
witnesses and other evidence.

 

 

 

The parties shall be provided two weeks

advance notice of the hearing and which

shall contain the time, date and location

of the hearing and shall further reference

all procedures, policies and student

rights applicable during the hearing
rocess;

 

Taking and preserving legible, detailed’ | The parties shall be provided with a copy

witness interview notes:

   
 

of the investigation's report to include
copies of all gathered evidence and
witness interview notes which shall be
provided to the parties at least two
weeks prior to the time of the scheduled
hearing;

 

Summarizing.and communicating the
veracity of the evidence gathered during
the investigation in a manner that is free
from. pre-judgment determination. In
other words, the investigator's formal
report should allow for the evidence to
speak foritself.

The parties shall be provided with the
name or names of the person or persons
who have been chosen to act in the
capacity of the hearing authority at least
two weeks prior to the time of the
scheduled hearing and if either party
raises a verifiable concern of a conflict of
interest, the university shall remove and
replace the person or persons from the
hearing authority role;

 

oo

 

The right for a student to remain silent and
an assurance that adverse inferences or
comments cannot be made by the
investigator as a result of the student's
silence.

Inculpatory and exculpatory evidence
shall be admitted as evidence into the
hearing:

 

oO

Three day written notice provided prior to
any initial meeting and/or contact with an
investigator with the right to have the
student's attorney present during any and
all meetings between the student and the
investigator.

The standard used for Title IX sexual
misconduct ar harrassment cases shall
be the clear and convincing evidentiary
standard;

 

10

 

 

A copy provided to the parties of the
notification.

 

 

The accused party shail have the right to
appeal where the university sanction
disrupts the accused student's
educational progress;

 

 

This document contains privileged and confidential information and shall not be reproduced or distributed
without obtaining written consent of The National Coalition For Men Carolinas (NCFMC}

AR_00000922
Xl.

Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 27 of 465

REVISED GUIDANCE ON TITLE IX AND SEXUAL VIOLENCE
Suggested Outline of Contents

introduction
Title IX Requirements Related to Sexual Harassment and Sexual Viclence

A. Definitions

B. Schools’ Obligations to Respond

C. Procedural Requirements
1. Notice of nondiscrimination
2. Designation of Title IX coordinator
3. Publish grievance procedures

Prompt and Equitable Grievance Procedures
Role of Title [1X Coordinators

Overseeing complaints
Confidentiality
Notification
Assigning an investigator
1. Fairness and impartiality
2. Conflicts of interest
3. Faci-finding experience
4. Inclusion of exculpatory evidence
5. Suspension of investigation due to criminal investigation
E. Providing copies of collected evidence to student parties

DOS

Due Process Rights

Notification of disciplinary charges

Notification of disciplinary hearing

Right to counsel participation

Right to Title IX investigator report

Right to inclusion of exculpatory evidence

Right to question accuser, accused and witnesses
Right to rernain silent

Right to remove hearing panelist due to conflict of interest
Right to file a non-retaliatory counterclaim

Right to a meaningful record

Appellate rights

A-T~LOMNMNOOW YS

Campus disciplinary tribunal

Make up of panel

independence from Title [X office (conflict of interest)
Training requirements

Fairness and impartiality

Adjudication

Clear and convincing evicentiary standard

Unanimity for imposition of sanctions

@ TM OO @ >

16

This document contains privileged and confidential information and shall not be reproduced or distributed

without obtaining written consent of The National Coalition For Men Carolinas (NCFMC}

AR_00000923
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 28 of 465

Jackson, Candice
aaa

 

From: Jackson, Candice

Sent: Wednesday, September 06, 2017 9:06 AM
To:

Subject: Re: MORE AMMUNITION FOR THURSDAY
Thanks!

Candice Jackson

Office for Civil Rights
U.S. Dept. of Education
Sent from my iPhone

 

On Sep 5, 2017, at 11:59PM, Pll gmail.com" # @email.com> wrote:

 

 

 

 

Court Slams Rape Rules; Change at DoE Coming This Week One Drink + One Kiss = Both
Guilty of Sexual Assault

 

 

Court Rules Against That Miami University of Ohio Violated Stucent’s Rights in Sexual
Abuse Case

 

Fairness Questioned New report from FIRE says many colleges’ disciplinary systems
deny students due process

 

 

FIRE - Spotlight on Due Process:

"Due process and fundamental fairness are in crisis on America’s college and university
campuses. Colleges today investigate and punish offenses ranging from vandalism and
housing violations to felonious acts of sexual assault, taking on the responsibility — often
at the behest of the federal government—to punish offenses that are arguably better
left to courts and law enforcement. But this willingness to administer what is effectively a
shadow justice system has not been accompanied by a willingness to provide even
the most basic procedural protections that should accompany accusations of serious
wrongdoing.

 

For the first time, the Foundation for Individual Rights in Education has rated the top 53
universities in the country (according to U.S. News & World Report) based on 10
fundamental elements of due process. The findings are dire." [emphasis added]

JOHN F, BANZHAF Ill, B.S.E.E., J.D., Sc.D.
Professor of Public Interest Law

George Washington University Law School,

FAMRI Dr. William Cahan Distinguished Professor,
Fellow, World Technology Network,

Founder, Action on Smoking and Health (ASH),
2000 H Street, NW, Wash, DC 20052, USA

(202) 994-7229 // (763) 527-8418

 

 

 

 

AR_00000924
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 29 of 465

 

 

 

Pil gmail.com wrote:

 

Thank you for taking the time to reply.

In the hope of providing further assistance, | have collected in one file three
different emails | previously send out urging the repeal of the Department's
policy on campus sexual assault.

| write to share them with you, not primarily to persuade you, but rather
because the file contains numerous quotations and clickable links which you
may find helpful.

You can access it by going to:

Emails Sent During Administration Transition Period About the urgent
need to rescind the Department of Education's directive regarding date
rapes on college campuses containing numerous citations and
quotations http://banzhaf.net/sexualassault.html

 

 

 

 

JOHN F. BANZHAF II, B.S.E.E., J.D., Sc.D.
Professor of Public Interest Law

George Washington University Law School,

FAMRI Dr. William Cahan Distinguished Professor,
Fellow, World Technology Network,

Founder, Action on Smoking and Health (ASH),
2000 H Street, NW, Wash, DC 20052, Ush

(202) 994-7229 //.,.
http://banzhaf. net} Pll iTgmail.com @profbanzhaf

 
 

Jackson, Candice wrote:

Thank you for this suggested approach. | will likely follow up after
reviewing it in detail.

Candice Jackson

Office for Civil Rights
U.S. Dept. of Education
Sent from my iPhone

Pll | @gmail.com"

 

 

 

 

 

Pil emai il.com> wrote

 

Dear Ms. Jackson

| write, as a well known public interest law professor
whose proposals regarding Title IX have been

AR_00000925
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 30 of 465

featured in InsideHigherEd, U.S. News, Washington
Times, Voice of America, NY Times, National Public
Radio, etc., to suggest an alternative approach, which
should at least be tested if not implemented, if your
department wants colleges to remain involved in date
rape allegations.

This proposal represents a compromise between the
two groups you just met with, and should largely
satisfy the genuine concerns of both. In summary it
would help insure:

* a fair and unbiased investigation and adjudication
of sexual assault claims with clear and standardized
procedural protections for the complainant,
respondent, and the university;

* a procedure free from claims of bias, partiality,
conflicts of interest, and any reasons to favor
complainant over respondent or visa versa;

* a much simpler and quicker - but at the same time
more comprehensive - investigation should your
department wish -or have - to undertake one;

* much less need for your department to become
involved in setting or policing standards, procedures,
and related policies;

* substantial savings in compliance costs for the
colleges involved.

SUMMARY

| respectfully suggest that your department permit,
encourage (perhaps with a grant), and eventually
perhaps even require colleges and universities in
cities (such as greater Boston) where there are many
ina small geographical area, to establish a
consortium for the uniform, fair, prompt, and
unbiased investigation and adjudication of all sexual
assault claims involving member colleges.

The consortium would be funded equitably (e.g., on
the basis of undergraduate enrollment) and operated
by an independent board of directors appointed by
the member schools. Member schools would agree
that all complaints of sexual assault would be
investigated and adjudicated by the consortium
employees under the control of the consortium
directors, and no representative from a member
school could have any involvement with the
investigation and/or adjudication of any complaint
involving his or her school.

AR_00000926
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19

INVESTIGATION

Because the consortium would be handling the large
numbers of complaints expected to be generated by
dozens of member colleges, it can afford - and will -
hire several experienced sex crime investigators who
will do nothing but conduct investigations related to
allegations of campus sexual assault, including rape.

Employing even one highly-trained sex-crimes
investigator on a full-time basis is something which is
very expensive and probably wasteful even for large
universities, and prohibitively expensive for small
colleges. After all, many colleges may not have even
one valid complaint of sexual assault to investigate in
any given year,

Unlike campus police, Title [IX administrators, deans
and others, these persons would be full-time
professional investigators with the experience and
necessary sensitivity to fully and fairly investigate
sex crime complaints, including obtaining all relevant
evidence, maintaining a chain of custody of evidence,
etc.

Moreover, since there will be several, they can and
should operate as a team, developing and then
following standard procedures and protocols, and
serving as a check and balance upon each other and
upon every investigation.

More importantly, there can be no legitimate claim of
bias or unfairness.

Complainants cannot reasonable complain, as they
do now, that colleges have a strong incentive to cover
up such matters, especially if they involve star
athletes, sons of major donors, etc.

Similarly, respondents will not be able to reasonably
claim that the investigators have a strong incentive to
boost conviction numbers, and to deliberately
overlook exonerating evidence, simply to satisfy the
perceived demands of the Department of Education,
to justify their current employment positions on
campus, etc.

ADJUDICATION

Currently, adjudications of claims of sexual assault

Page 31 of 465

AR_00000927
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 32 of 465

deemed worthy of a formal hearing are carried out by
a hodgepodge of college panels, often made up of
faculty from widely disparate disciplines (including
some from other countries with different customs and
traditions, and for whom English may be a second or
even third language), staff (including some clearly
biased like Title IX administrators, those otherwise
involved and often invested in dealing with sex
discrimination and related matters, and all subject to
pressure from the college), and sometimes a few
students who hardly have the maturity and
experience to fairly judge what is often a serious
crime, and who are often under the control of college
officials.

In stark contrast, complaints referred to the
consortium, and deemed worthy of a formal hearing
after a thorough investigation by the consortium’s
experienced and impartial sex crimes investigators,
would be heard by a panel selected impartially by the
consortium, and made up of law professors,
practicing or retired attorneys, retired judges, etc.
who have the skill and experience necessary to
decide difficult and sensitive sex-related legal issues
based upon the evidence, and strictly in accordance
with the procedures established by the consortium.

They, unlike Title IX employees, deans, etc., will
understand that, at least regarding hearings involving
state schools, the Constitution requires that the
respondent facing possible punishment is entitled to
the full protection afforded by due process.

They should also be aware that the U.S. Supreme
Court's decision in Mathews v. Eldridge, 424 U.S. 319
(1976), provides clear guidance as to which
procedural protections - e.g., to present and to cross
examine witnesses, have access to all relevant
evidence, to be represented by an attorney, etc. - are
required by due process.

Too often these decisions are made by administrators
with little or no legal training, and deny complainants
basic rights, as a well-publicized complaint by more
than a dozen Harvard law professors about
procedures at the own university demonstrated.

Even more importantly, there would be no need for

Title IX employees to "prep" members of the panel
about deciding cases. This is a frequent procedure

AR_00000928
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19

which often biases a proceeding when the fact
finders may be told beforehand that they should
ignore inconsistencies in the complainant's
statements and testimony, that very few complaints
of rape are false or exaggerated, etc. - a secret
presentation clearly favoring one side which would
never be permitted in a proper civil or criminal
proceeding, in arbitration, etc.

Most importantly, since none of fact finders will have
any relationship with the college and/or with the
investigation preceding the hearing, there can be no
reasonable complaint of bias or favoritism - as there
almost always are when a college adjudicates its own
cases.

OTHER ADVANTAGES

Aside from providing a means of investigating and
adjudicating claims of sexual assault in a way which
seemingly resolves the complaints and
dissatisfactions both sides have when colleges
perform these functions for themselves, and assuring
procedures which are fair, uniform, and most
importantly free from bias or pressures, joining such
a consortium would probably be much less expensive
for members, and would avoid the need for each
college - including even the smallest - to try to
structure and carry out these functions on it own.

it would also be easier for whatever oversight the
Department concludes is necessary because its
investigators would be looking at one central body
which handles such cases for dozens of colleges ona
regular and consistent basis, rather than having to
investigate many individual colleges and their often-
shifting and frequentiy-unclear procedures,

In summary, such a procedure would appear to be a
reasonable compromise addressing the major
complaints of all stakeholders (including the
colleges), and one which at the very least should be
tested. If such consortia work in major cities, that
itself would be a major improvement on the current
system which satisfies no one.

Moreover, if it works in large cities with a large
number of colleges, consortia covering a larger
geographical area (e.g., Southern Florida) might then
be tested.

Page 33 of 465

AR_00000929
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 34 of 465

PS: While | am probably best known for my
antismoking activities (e.g., banning cigarette
commercials, and prohibiting smoking in an ever
growing number of public and even private places,

i have brought over 100 successful legal actions
attacking sex discrimination against women; forced
formerly all-male clubs (e.g., the Cosmo Club in DC)
and all-male state universities (e.g., The Citadel) to
admit women for the first time, and earned the
nickname of the "Father of Potty Parity" by reducing
the longer time females frequently have to spend
waiting to use restrooms in public places.

Respectfully submitted,

JOHN F. BANZHAF Ill, B.S.E.E., J.D., Se.D.
Professor of Public Interest Law

George Washington University Law School,

FAMRI Dr. William Cahan Distinguished Professor,
Fellow, World Technology Network,

Founder, Action on Smoking and Health (ASH),
2000 H Street, NW. Wash,.DC 20052, USA

 

 

 

 

(202) 994-7229 //t_ PIL.
http://banzhaf.net Pll Tgmail.com
@profbanzhaf

 

AR_00000930
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 35 of 465

Hans Bader
Caaaa eee eee eee ee ee ee ee ee eee ee ee ee ee ee ee ee ee ee eS

From: Hans Bader

Sent: Wednesday, September 06, 2017 11:01 AM

To: Jackson, Candice

Cc: Sherman, Brandon

Subject: Claim about Education Department “longstanding policy"

  
 

Senators Murray and Casey have erroneousl
Dear Colleague letter merely restated “‘ongst:

 

Earlier this year, | explained why this is untrue, since the Dear Colleague Letter conflicted with prior rulings
of the Education Department’s Office for Civil Rights under the Bush and Clinton administrations regarding
issues such as whether colleges have to regulate off-campus conduct, and whether they must restrict the
appeal rights of accused people unless they give corresponding appeal rights to accusers (something that
civil liberties groups like FIRE have argued is akin to double jeopardy). The Dear Colleague Letter’s demand
that schools regulate conduct in settings not within their “control” was also in tension with contrary language
in the Supreme Court’s Davis decision. See Davis v. Monroe County Board of Education, 526 U.S. 629, 645

(1999); Roe v. St. Louis University, 746 F.3d 874, 884 (gt Cir. 2014) (rejecting Title IX lawsuit over off-campus
rape, citing Davis); Oklahoma State University rung, OCR Complaint No. 06-03-2054, at pg. 2 (June 10, 2004)
(a University does not have a duty under Title [X to address an incident of alleged harassment where the
incident occurs off-campus and does not involve a program or activity of the recipient.”); see also Skidmore
College, OCR Complaint No. 02-95-2136 (Feb. 12, 1996) (approving a school’s limiting appeal rights to the
accused because “he/she is the one who stands to be tried twice for the same allegation,” directly
contradicting the later position of the April 4, 2011 Dear Colleague letter).

(The demand for regulation of off-campus conduct was suggested earlier in the Obama Education
Department’s October 26, 2010 Dear Colleague letter about bullying, discussed at this inx and tris ink, and
made even more explicit in its April 29, 2014 Questions and Answers on Title IX and Sexual Violence,
discussed at inis |

court case law. The 2014 Questions and Answers claim schools must not just take action against, but

also “remedy” the “effects” of, harassment, even though the Supreme Court's Davis decision said that “Title
IX imposes no such requirements” on school officials to ““‘rermedy’ peer harassment,” or “purgle] their
schools of actionable peer harassment,” as long as they make meaningful efforts to end it. 526 U.S. at 648-49).

 

Thus, it has been argued that the Obama administration acted arbitrarily and capriciously by issuing guidance
that “glosses over or swerves from prior precedents without discussion.” Greater Boston Television Corp. v.
FCC, 444 F.2d 841, 852 (D.C. Cir. 1971). An agency has a “duty to explain its departure from prior norms."
Atchison, Topeka & Santa Fe Ry. v. Wichita Bd. of Trade, 412 U.S. 800, 808 (1973). "An agency's failure to come
to grips with conflicting precedent constitutes an inexcusable departure from the essential requirement of
reasoned decision-making." Jicarilla Apache Nation v. U.S. Department of the Interior, 613 F.3d 1112, 1120
(D.C. Cir. 2010) (quoting Ramaprakash v. FAA, 346 F.3d 1121, 1125 (D.C.Cir.2003); accord INS v. Yang, 519 U.S.
26, 32 (1996) (must be “avowed alteration" of past policy to validly abrogate it).

(There is one aspect of the Dear Colleague Letter, which, despite being criticized by FIRE, is consistent with
the policy of a couple regional OCR offices under prior administrations; but the reasoning given for that

 

Thanks for taking the time to read this.

AR_00000931
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 36 of 465

Hans Bader

vay. cnanews.conyconmentary/hans -pacer/time-enc-obama-era-fed-micromanagement-colleges-

  

 

Time to End Obama-Era Fed
Micromanagement of Colleges Under Title IX

ey | February 22, 2017 | 11:22 AM EST

Vice President Pence says he and President Trump “believe that education is a state and local function that
should be controlled by” states, not the federal government. A great way to restore local control would be
rescind the Obama administration's federal micromanagement of college discipline. Under Obama, the
Education Department sometimes pressured colleges to do things that could lead to lawsuits being filed against
them by their students.

 

For example, the Education Department’s April 4, 2011 “Dear Colleague” cticr urged colleges to restrict
cross-examination in sexual harassment and assault cases. As its Office for Civil Rights (OCR) put it in that
letter, “OCR strongly discourages schools from allowing the parties personally to question or cross-examine
each other during the hearing.” When schools take that advice, it can violate a student’s rights under a state’s
Administrative Procedure Act (APA). Under many state ‘APAS, students have a right to cross-examine their
accuser, as courts have made clear | in cases such as 4rishi vy. Vashineton Siaie University, 385 P.3d 251
(Wash. App. 2016) and Jiu v. Portland State University, 383 P.3d 294 (Or. App. 2016),

  

 

 

(It is conceivable that the advice in the “Dear Colleague” letter could also lead to violations of federal law at
colleges that follow it. Ina few campus disciplinary cases, such as Donohue v. Baker, 976 F.Supp. 136
(N.D.N.Y. 1997), and Dee v. Univ. of Cincinvati, 2016 WL 6996194 (S.D. Oh. 2016), judges have ruled
that some cross-examination 1 was constitutionally required on due-process grounds to test the credibility of the
accuser. But the Supreme Court has not ruled on whether cross-examination is ever required by the federal
constitution in the college setting, even though it lauded cross-examination as the “greatest legal engine ever
invented for the discovery of truth” in its decision in Lilly v. Virginia, 527 U.S. 116, 124 (1999).)

    

 

 

The Education Department’s “Dear Colleague” Letter purported to apply the federal sex discrimination law
Title IX. But it misconsiracc Title TX, as T explain in detail at this ink. Moreover, in advising colleges to restrict
the rights of their students, it ignored language in a 1999 Supreme Court ruling that emphasized that schools
don’t need to risk violating the rights of their students to comply with Title [X. In setting forth a standard for
when schools need to take action against sexual harassment or assault by students, the Supreme Court said
that “the standard set out here is sufficiently flexible to account both for the level of disciplinary authority
available to the school and for the potential hability arising from certain forms of disciplinary action. ... [I]t
would be entirely reasonable for a school to refrain from a form of disciplinary action that would expose it to
constitutional or statutory claims.” (See Davis v. Monroe County Board of Education, 526 U.S. 629, 649
(1999)).

 

The Supreme Court plainly meant to allow colleges to avoid acting in ways giving rise to statutory claims against
them under both federal and state law, since it was in response to a dissenting opinion that cited both federal
and state laws limiting the ability of schools to discipline students (such as state constitutional provisions. See
Davis, at pg. 649, citing the dissenting opinion in Davis, at pp. 666-668).

In addition to ignoring the Supreme Court, this Obama-era “Dear Colleague” letter also wrongly imposed new

AR_00000932
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 37 of 465

obligations on schools without notice and comment, in violation of the Administrative Procedure Act (as I
explained caricr). For example, it “ignored past Office for Civil Rights rulings authored by its own career
lawyers and civil servants in forcing colleges to investigate off-campus conduct. Such ‘unexplained departures
from precedent’ are arbitrary and capricious, as the D.C. Circuit Court of Appeals noted in Ramaprakash v.
FAA (2003). The Obama administration also ignored two federal appeals court rulings, and language in a
Supreme Court decision, by demanding that colleges do so.”

In its April 4, 2011 letter, the Office for Civil Rights to/¢ colleges they “have an obligation” to investigate even
when an incident “occurred off school grounds.” This contradicted what OCR’s career staff told colleges in
Title [X rimes during the Bush administration, when I worked there. For example, OCR’s Dallas office

 

incident occurs off-campus and does not involve a program or activity of the recipient.” See Oklahoma State
University sing, OCR Complaint No. 06-03-2054, at pg. 2 (June 10, 2004).

 

The Obama OCR’s contrary pesition, which it later used to find colleges such as Harvard Law Scuoo! in
violation of Title [X, is clearly at odds with court interpretations of Title [X as not applying off campus, as I

have noted im the
sexual assault in Roe v. St. Louis University, 746 F.3d 874, 884 cgh Cir. 2014). Quoting the Supreme
Court’s Davis decision, it noted {iat “The Supreme Court has made it clear, however, that to be liable [under]
Title IX, a University must have had control over the situation in which the harassment or rape occurs,” which is

not the case for an “off campus party” (quoting Davis v. Monroe County Board of Education, 526 U.S. 629,
645 (1999)).

   

Bast

   

 

 

Smit (1986)), the Obama-era OCR’s 9

s to investigate what it labeled as verbal

sexual “harassment” (such as vulgar speech) cuiside of schoo! could give rise to constitutional lawsuits against a
school. That pressure was thus at odds with the intent of the Supreme Court’s Davis decision to avoid
subjecting schools to the risk of “constitutional or statutory claims.”

ressure on school

   

 

The “Dear Colleague” letter issued by the Obama-era Office for Civil Rights in 2011 also wrongly ignored
agency rulings in demanding that colleges not allow accused students to appeal findings of guilt unless they also
allowed complainants to appeal not-guilty findings — a position that some critics viewed as akin to Couble |

 

 

  

Before the Obama administration, OCR had stated that “there is no requirement under Title [X that a recipient
provide a victim’s right of appeal.” (University of Cincinnati, OCR Complaint No. 15-05-2041 (Apr. 13,
2006)).

Under the Clinton administration, OCR had approved a school’s limiting appeal rights to the accused
because “he/she is the one who stands to be tried twice for the same allegation.” (Skidmore College, OCR
Complaint No. 02-95-2136 (Feb. 12, 1996)).

Similarly, under the Bush administration, OCR had concluded that “appeal rights are not necessarily required by
Title [X, whereas an accused student’s appeal rights are a standard component of University disciplinary
processes in order to assure that the student is afforded due process before being removed from or otherwise
disciplined by the University.” (Suffolk University Law School, OCR Complaint No. 01-05-2074 (Sept. 30,
2008)).

Hans Bader practices law in Washington, D.C. After studying economics and history at the University of
Virginia and law at Harvard, he practiced civil-rights, international-trade, and constitutional law.

AR_00000933
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 38 of 465

Cynthia P Garrett
SS

From: Cynthia P Garrett

Sent: Wednesday, September 06, 2017 12:27 PM

To: Jackson, Candice

Cc: Henderson, Chelsea; Scott Alison

Subject: FACE; First two Op Eds

Attachments: A journey with IX FINAL.docx; Op-ed JK FINAL.docx
Candice -

Here are the first two Op Eds, as promised.

Cindy

AR_00000934
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 39 of 465

My journey into the Title IX abyss began with a phone call. My son did not call me, his friend did. Time
stopped. My heart pounded. | dropped everything at work and raced to campus. | called the Title Ix
office as | drove -- they tried to evade me but relented when | refused to leave until | had answers.

We were told the charge was sexual misconduct, which could mean anything from “sticking a finger into
a nose, a tongue into an ear, a penis into a vagina, without consent.” I’m not sure how | had the
wherewithal to ask about his rights, but they hacdn’t mentioned how this would affect him, sol asked. A
long pause, shuffling of papers, sideways glances. "Google the Dear Colleague Letter April 2011" | was
told. Dear Colleague Letter? | wrote that down. They told us to trust the system, that highly trained
campus personnel would uncover the truth, and admonished us that attorneys were not welcome and
would only hinder the process.

| discovered security had taken our son out of his dorm room late at night and questioned him for hours.
He was instructed not to call his parents, threatened with immediate expulsion if he discussed the
situation with anyone. They assured him if he just told the truth he would be back in his dorm room
within a week

Security had moved him to an isolated room across campus, banned him from most of the grounds and
sent out a campus alert about a rape at the same time security showed up at his dorm room. He was so
terrified of breaking the rules that he didn’t leave the room. He was so ashamed of being accused of
rape that he didn’t eat, couldn’t sleep. When he walked to class, he faced looks of disgust, was shunned
by professors and students, already marked a predator. He cried often. He was alone. He had no one.

He met with investigators, provided a written statement and a list of witnesses. We waited for months.
When he was called to a final meeting, | waited outside. He emerged pale as a ghost. He vomited. He fell
to the ground. Found responsible. The investigators had not talked to any of his witnesses. Swirling
thoughts in my mind. Shaking. | didn’t understand. Speechless, | realized he'd been guilty upon
accusation, the outcome prewritten.

He was allowed “viewing times” to read the investigation report under the Dean’s watchful eye, and
limited to taking cursory notes. He tried, took notes and what he found was incredible. He refused to
accept the decision and so a hearing was scheduled. His dad and | waited in the hall. Again he went in
alone, just a kid defending himself against professionals, his questions ignored and his witnesses absent.
Expelled.

They had worked behind closed doors, manipulating and driving the predetermined outcome. Each day
brought a new level of shock at the depths they would go. It knocked our family to our knees and shook
us to the core,

After the expulsion, we took him home to heal. The long fight for his future had left him reeling and raw.
He was in depression's grasp, his smile and laughter gone.

And then at work one day something deep inside told me to go home. For some reason | went straight
to the garage, opened the door, my gaze drawn upward. Fingers fumbling around a rope. What kind of
rope? Where did he get that? | glance down, tennis shoes teetering on a large bucket. My face meets
his. Tears slowly stream down his face. He is broken. He is lost. His face ashen. | start to shake. “This isn’t
the way. Things will get better” my voice cracks through my tears. Sobs. He Sobs. | help him down, take

AR_00000935
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 40 of 465

the rope off from around his neck. | hold him -- tight like I’m pulling him from the depths. And | am. And
| won’t let go. | will fight. For both of us.

in the end our son was proven innocent, we were fortunate the truth did come out. But the damage was
already done.

Title IX needs reform. We need prevention and education, accommodations and support for any student
assaulted on campus. But we also need balance. Fairness. Honesty. Transparency. And safeguards to
ensure the innocent aren't abandoned in the search for the truth.

if there were one thing | could say to elected leaders, it would be this: My son’s life matters. The
injustice we suffered is preventable only by measured reform with all voices heard.

For justice.

For all.

Janine McDowell

The author's name is a pseudonym. Due to the nature of the allegations, the social stigma associated
with being accused on campus, and the continued healing of the student and family, it is necessary to
protect the student's identity

AR_00000936
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 41 of 465

1am the parent of a student who was wrongfully accused of sexual assault and expelled from his
university. My family and closest friends do not know this. Like most, they would conclude that my son
did something horrific, that he harmed or took advantage of someone against their will or while they
were unable to resist. Nothing could be further from the truth. Unless you experience firsthand the
Title IX machine operating on college campuses, you will not understand that “sexual assault” has a very
different meaning on campus. You will not know that current policy by the Department of Education’s
Office for Civil Rights (OCR) provides no fundamental fairness for accused students and denies them the
ability to defend themselves against such heinous accusations.

Our descent into the twisted inner workings of a campus Title IX investigation began with a phone call
on a warm spring evening. In a shaking voice, my oldest son told me his brother was suicidal and
hospitalized. His friends had called 911 after witnessing his despair and realizing the situation was
quickly moving beyond their control. It was the end of a months-long grueling Title IX investigation and
my son had been found responsible for a campus sexual assault conduct code violation. He was
devastated, traumatized, despondent. He had endured a frightening process that would have life-
altering consequences without help or guidance.

Our son was too ashamed to tell us he was going through an investigation. He was certain there had
been mutual consent in his encounter. The Title [X investigator informed him that the school preferred
students handle disciplinary proceedings themselves and reassured him an attorney would not be
necessary. He trusted his school and believed he would be exonerated if he just told the truth.
Although he and his accuser had been drinking during their night together, neither had stumbled,
slurred words or exhibited any red-flag behavior. Many months after their hook up she decided her
alcohol consumption that evening had invalidated her consent and filed a Title 1X complaint. The
investigation by the school’s Title IX office was a sham. Our son faced a school investigator with a clear
disdain for fraternity men, an agenda to establish a “tough on sexual assault” reputation and a need to
appease the OCR that had recently opened an investigation into his school’s Title IX proceedings. This
same investigator who also decided his fate, twisted his words, took them out of context, and ignored
evidence that should have exonerated him. Everything his accuser said on the other hand, was believed
despite inconsistencies and conflicting testimony. He was expelled, she graduated.

We have spent hundreds of thousands of dollars intended for our retirement on legal fees to right the
wrong committed against our son and to restore his future and reputation. We have spent thousands
of dollars on therapy for our son to help him through the trauma he suffered at the hands of his school.

issues surrounding Title IX adjudication of sexual assault on campus are enormously complex. The broad
definitions of sexual assault can include anything from a stolen kiss to drunk regretted sex to forcible
rape. Add to this, the conduct code definition of intoxication is a moving target that campus
administrators struggle to identify. How much is too much to consent? Most Americans would be
shocked to learn the rights universities deny to accused students: no presumption of innocence, no
knowledge of the charges, no right to cross examination, no rules to ensure evidence is relevant and
reliable, and no right to an attorney or even a parent who can support or speak on their behalf. Yet
based on a low preponderance standard - a mere 50% plus a feather — a student can be found
responsible for sexual assault, a scarlet letter that will follow him for the rest of his life.

For too long, victims of sexual assault were not taken seriously by their schools. A Dear Colleague Letter
issued by the OCR in April 2011 had the noble intent of creating a system to provide better support and

AR_00000937
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 42 of 465

protection. The tragic consequence of this policy is that accused students are denied rights fundamental
to our system of justice.

There are currently over 180 known lawsuits by accused students against their universities and to date,
61 courts have found in their favor. Additionally, there are over 300 schools under investigation by the
OCR for mishandling sexual assault complaints. The current system is not working for anyone. We can
do better.

Anonymous

The author's name is withheld to protect her son’s privacy.

AR_00000938
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 43 of 465

Lisa Anderson
Caaaa eee eee eee ee ee ee ee ee eee ee ee ee ee ee ee ee ee ee eS

From: Lisa Anderson

Sent: Wednesday, September 06, 2017 2:02 PM
To: Henderson, Chelsea

Ce: Jackson, Candice; DeVos, Betsy

Subject: Letter from a survivor's mother
Attachments: A Mother's Letter to Candice Jackson.paf
Hi Chelsea,

Would you mind giving this letter from a survivor’s mother to Deputy Assistant Secretary Jackson and
Secretary DeVos? Her daughter is one of our clients who has suffered unimaginable pain as a result of
being raped and subjected to vicious, public retaliation.

Wishing you empowerment,
Lisa

Lisa Anderson

Executive Director

Atlanta Women for Equality

P.O. Box 33521

Decatur, GA 30033

(404) 624-6822
lisa@atlantawomenforequality.or
www.atlantawomenforequality.org

 

DISCLAIMER: This e-mail communication (including any attachments) may contain legally privileged
and confidential information intended solely for the use of the intended recipient. If you are not

the intended recipient, you should immediately stop reading this message and delete it from

your system. Any unauthorized reading, distribution, copying or other use of this communication (or
its attachments) is strictly prohibited.

AR_00000939
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 44 of 465

September 6, 2017
Dear Ms. Jackson;

Sexual assault is a unique crime: unlike other crimes, victims often blame themselves; the associated
trauma can leave their memories fragmented; and insensitive or judgmental questions can compound a
victims’ distress. | am very sorry to say that our family knows this to be true. My daughter is the survivor
of sexual assault on her college campus.

My daughter did not initially report her assault....she wanted it to ‘go away’/‘not be true’....she wanted
to go about being a typical college student. What my daughter discovered was that she was unable to
repress her trauma. While it may seem coincidental, my daughter also had friends who were sexually

assaulted. Sadly, this is not uncommon. One in five women will be the victim of sexual assault on their
college campuses, with most being assaulted in their first semester.

initially my sweet child sought help from counseling services, which provided valuable information and
support, but my daughter finally decided that she needed to report her assault because she was
experiencing crippling Post Traumatic Stress, and she did not want her perpetrator to assault other girls.
Thanks to Title IX, she was able to report her assault through the university.

Reporting her assault was the beginning of my daughter’s attempt at reclaiming her life; the beginnings
of a very long road to recovery. Students must be able to report sexual assault to their universities. If
this safeguard is not in place, thousands of student’s educational rights will be violated; it will be like
putting blinders on and pretending that campus sexual assault does not exist.

As a society we need to continue to move forward, when we talk about how to properly deal with our
epidemic of college sexual assault. The university where my daughter was a student had policies in
place to handle her report of sexual assault; because of this, her rights as a student pursuing an
education on campus were protected. This protection included helping her communicate with her
professors and other university departments while maintaining her confidentiality. As a result, our
family remains hopeful that she will be able to complete her education.

| respectfully urge you to continue to uphold Title IX and the elements of the 2011 guidelines in order to
allow all students equal access to their education.

Sincerely,
A Concerned Parent

(remaining anonymous to protect my daughter’s identity)

AR_00000940
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 45 of 465

Hans Bader
Caaaa eee eee eee ee ee ee ee ee eee ee ee ee ee ee ee ee ee ee eS

From: Hans Bader

Sent: Thursday, September 07, 2017 9:28 AM
To: Jackson, Candice
Subject: Re: Confidential / Embargo copy

Notice and comment might make sense for one issue (preponderance), where OCR had not previously taken a position
squarely at odds with the Dear Colleague Letter), but not other issues (such as off-campus conduct regulation) where the
Dear Colleague Letter was at odds with both pre-Obama OCR precedent, and federal court rulings, making notice and
comment unnecessary to reject the Dear Colleague letter’s unexplained changes to OCR policy. For those other issues, |
think OCR would be perfectly reasonable just to explain that conflict in withdrawing the Dear Colleague letter, and
resolve those issues in favor of pre-Obama OCR precedent, based on the principle that agencies should not take a position
that "glosses over or swerves from prior precedents without discussion." Greater Boston Television Corp. v. FCC, 444 F.2d
841, 852 (D.C. Cir. 1971).

OCR could accompany the withdrawal of the Dear Colleague letter with the explanation that it conflicts with past agency
practice about at least two things. It could explain that it conflicts with past administrative practice (and court rulings)
about the reach of Title IX, by forcing colleges to regulate off-campus conduct and restrict accused people's appeal rights.
A short description of a few such conflicts is found at this link, citing, e.g., Oklahoma State University ruling , OCR
Complaint No. 06-03-2054, at pg. 2 (June 10, 2004) ("a University does not have a duty under Title IX to address an
incident of alleged harassment where the incident occurs off-campus and does not involve a program or activity of the
recipient. ”).

In withdrawing the letter, it could also seek notice and comment on another issue where the Dear Colleague Letter may not
have conflicted with typical past administrative practice, but took a position on a national basis (previously taken by two
of OCR's regional offices, but not others) that raised concern among civil-liberties groups like FIRE: namely, the
preponderance issue, which is the only thing non-Title IX experts seem to think the Dear Colleague letter did.

If no explanation accompanies the withdrawal of the Dear Colleague letter, there could end up being a conflict between
pre-2011 and post-2011 OCR letters of findings as to whether colleges have to regulate off-campus conduct, and whether
they have to restrict accused people's appeal rights, since the pre-Obama practice on those subjects was changed by the
2011 Dear Colleague Letter.

As a practical matter, my guess is that left-leaning agency staff will adhere to the latter post-2011 practice (which
followed the Dear Colleague letter) unless the Dear Colleague letter is withdrawn FOR THE STATED REASON that it
conflicted with pre-2011 practice.

So the April 4, 2011 Dear Colleague letter should be not just withdrawn, but withdrawn for the stated reason that it
changed past agency practice without explanation.

in one respect, the Dear Colleague Letter also conflicted with court rulings, which is a reason to withdraw it immediately,
without going through notice and comment. The Dear Colleague Letter’s demand that schools regulate conduct in settings
not within their “control” was in tension with contrary language in the Supreme Court's Davis decision about schools only
being liable for conduct in settings within their control, language relied upon by federal judges to dismiss Title 1X lawsuits
over off-campus misconduct. See Davis v. Monroe County Board of Education, 526 U.S. 629, 645 (1999); Roe v. St. Louis

University, 746 F.3d 874, 884 (g* Cir. 2014) (rejecting Title IX lawsuit over off-campus rape, citing Davis); Oklahoma State

to address an incident of alleged harassment where the incident occurs off-campus and does not involve a program or
activity of the recipient.”).

(The demand for regulation of off-campus conduct was suggested earlier in the Obama Education Department's October

nis ink, and the April 4, 2011 Dear Colleague
letter’s position about this was made even more explicit in its April 29, 2014 Questions and Answers on Title IX and
Sexual Violence, discussed at this link. None of these guidance documents acknowledged prior conflicting pre-Obama OCR
rulings or court case law. The 2014 Questions and Answers claim schools must not just take action against, but

also “remedy” the “effects” of, harassment, even though the Supreme Court’s Davis decision said that “Title IX imposes no
such requirements” on school officials to “‘remedy’ peer harassment,” or “purg[e] their schools of actionable peer

 

AR_00000941
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 46 of 465

harassment,” as long as they make meaningful efforts to end it. 526 U.S. at 648-49).

The Dear Colleague letter's regulation of the appeal process does not seem to violate any court rulings, but it does conflict
with earlier OCR rulings under the Clinton and Bush administrations. See, e.g., Skidmore College, OCR Complaint No. 02-
95-2136 (Feb. 12, 1996) (approving a school’s limiting appeal rights to the accused because “he/she is the one who stands
to be tried twice for the same allegation,” directly contradicting the later position of the April 4, 2011 Dear Colleague
letter).

Similarly, under the Bush administration, OCR had stated that “there is no requirement under Title IX that a recipient
provide a victim’s right of appeal.” (University of Cincinnati, OCR Complaint No. 15-05-2041 (Apr. 13, 2006)}). And it
concluded that “appeal rights are not necessarily required by Title IX, whereas an accused student’s appeal rights are a
standard component of University disciplinary processes in order to assure that the student is afforded due process
before being removed from or otherwise disciplined by the University.” (Suffolk University Law School, OCR Complaint No.
01-05-2074 (Sept. 30, 2008}).

The Dear Colleague letter completely failed to acknowledge its conflict with prior OCR practice.

Thus, it has been argued that the Obama administration acted arbitrarily and capriciously by issuing guidance

that "glosses over or swerves from prior precedents without discussion." Greater Boston Television Corp. v. FCC, 444 F.2d
841, 852 (D.C. Cir. 1971). An agency has a "duty to explain its departure from prior norms.” Atchison, Topeka & Santa Fe
Ry. v. Wichita Bd. of Trade, 412 U.S. 800, 808 (1973). "An agency's failure to come to grips with conflicting precedent
constitutes an inexcusable departure from the essential requirement of reasoned decision-making.” Jicarilla Apache
Nation v. U.S. Department of the Interior, 613 F.3d 1112, 1120 (D.C. Cir. 2010) (quoting Ramaprakash v. FAA, 346 F.3d 1121,
1125 (D.C.Cir.2003); accord INS v. Yang, 519 U.S. 26, 32 (1996) (must be “avowed alteration" of past policy to validly
abrogate it).

Thanks for taking the time to read this.

 

From: Jackson, Candice <Candice.Jackson@ed.gov>
Sent: Wednesday, September 6, 2017 9:11 PM

To: Hans Bader

Subject: Re: Confidential / Embargo copy

Thank YOU, Hans! Your insights are invaluable.

Candice Jackson

Office for Civil Rights
U.S. Dept. of Education
Sent from my iPhone

Thank you and Bless You!

The era of “rule by letter” is over.

Then the Department could withcraw the April 4, 2011 Dear Colleague letter, explaining that it
conflicts with past administrative practice (and court rulings) about the reach of Title ix, by
micromanaging school discipline. A short description of a few such conflicts is found here:
nttos.//www.cnsnews.com/commentary/hans -bader/time-end-cbama-era-fed-
micromanagement-colleges-under-thle-ix

 

it’s not an exhaustive list, | imagine you and other Title [IX experts could come up with
additional examoles.

it could also seek notice and comment on other issues where the Dear Colleague Letter did not
conflict with oast administrative practice, but took new positions, or took positions that raised

AR_00000942
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 47 of 465

concern among civil-liberties groups like FIRE (ike on the preponderance issue),
Thanks for working in this thankless area.

riaris

 

From: Jackson, Candice [maiito:Candice Jackson@ed.gov |
Sent: Wednesday, September 6, 2017 7:00 PM

To: Hans Bader <Hans. Bacer@ce
Subject: Confidential / Embargo copy

 

     

Hans,

i wanted to make sure you had a chance to see the attached excerpts from the speech
scheduled for tomorrow at 12:15omEST. We need ta keep this document strictly confidential
until after the soeech tomorrow, but feel free to call me (night or day) to talk it over!

Candice

Candice Jackson

Acting Assistant Secretary for Civil Rights

Dep. Ass. Sec. for Strategic Operations & Outreach
Office for Civil Rights

U.S. Department of Education

400 Maryland Ave. SW

Washington, DC 20202

AR_00000943
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 48 of 465

Menashi, Steven
aaa

From: Menashi, Steven

Sent: Thursday, September 07, 2017 10:48 AM
To: Jackson, Candice

Attachments: DCL 9-7-17.docx; Q-A 9-7-17.docx

AR_00000944
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 49 of 465

Hans Bader
aaa
From: Hans Bader

Sent: Thursday, September 07, 2017 2:33 PM

To: Jackson, Candice

Subject: "Education Secretary Takes Aim at Federal College Discipline Rules"

Here is CEl’s take on Secretary DeVos’s speech:

Education Secretary Takes Aim at Federal
College Discipline Rules

 

 

withdraw some of the regulatory “dark matter” ciscus
2011 “Dear Colleague” letter micromanaging college

 

oy CEI’s Wayne Crews, such as its April 4,

cascipline |

Crews’ 2016 congressional testimony described how agencies violate the Administrative Procedure Act by
issuing “dark matter”—binding rules that have not gone through the notice and comment process mandated by
federal law. As examples, he gave the Obama Education Department’s 2011 Dear Colleague letter about
sexual assault and harassment, and its October 26, 2010 icttcr about schoo! bullying.

Secretary DeVos apparently agrees. She said that:

For too long, rather than engage the public on controversial issues, the Department ’s Office for
Civil Rights has issued letters from the desks of un-elected and un-accountable political
appointees ...,

Washington dictated that schools must use the lowest standard of proof...
The era of “rule by letter” is over.

Through intimidation and coercion, the failed system has clearly pushed schools to overreach.
With the heavy hand of Washington tipping the balance of her scale, the sad reality is that Lady
Justice is not blind on campuses today.

Her reference to “the lowest standard of proof’ refers to a demand made by the Obama administration’s April
mandec that colleges and schools use a “preponderance” standard rather
than a “clear and convincing evidence” standard for one category of accusations: sexual harassment or assault,
This demand is ‘egaiy suspect, since colleges should be able to use either burden of proof if they choose.

    

A generation ago, most colleges used a “clear and convincing” evidence standard in student and faculty
discipline cases, to safeguard due process. As James Picozzi noted in 1987 in the Yale Law Journal, “Coutts,
universities, and student defendants all seem to agree that the appropriate standard of proof in student

AR_00000945
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 50 of 465

disciplinary cases is one of ‘clear and convincing’ evidence.” (James M. Picozzi, University Disciplinary
Process: What's Fair, What’s Due, and What You Don’t Get, 96 Yale L. J. 2132, 2159 n. 17 (1987).

As a result of the 2011 Dear Colleague letter, Ivy League universities such as Cornell, Princeton, Yale, and

Harvard Law School lowered the burden of proof in sexual harassment and assault cases. Although colleges

stopped using the clear- and- convincing standard for harassment and assau It It allegations, many of them {such as
her ty

    

The Education Department’s April 4, 2011 “Dear Colleague” letter also urged colleges to res

 

  

vii in sexual harassment and assault cases. As its Office for Civil Rights (OCR) put it in that

OCR strongly discourages schools from allowing the parties personally to question or cross-examine
each other during the hearing.” When schools take that advice, it can violate a student’s rights under a state’s
Administrative Procedure Act (APA). Under some state APAs, students have a right to cross-examine their
accuser, as courts have made clear in cases such as 4rishi v. Washington State University, 385 P.3d 251
(Wash. App. 2016) and Liu vy. Portland Siate University, 383 P.3d 294 (Or. App. 2016). The U.S.
Supreme Court has called cross-examination the “greatest legal engine ever invented for the discovery of truth”
in its decision in Lilly v. Virginia, 527 U.S. 116, 124 (1999),

 

 

The 2011 Dear Colleague Letter also ignored past Office for Civil Rights rulings by telling schools to regulate
and investigate off-campus conduct. In its April 4, 2011 letter, the Office for Civil Rights to < colleges

they “have an obligation” to investigate even when an rincident “occurred off school grounds. ” This contradicted
what OCR’s career staff told colleges i in hue IX)
For example, OCR’s Dallas office noted tit “a University does not have a duty under Title [X to address an
incident of alleged harassment where the incident occurs off-campus and does not involve a program or activity
of the recipient.” See Oklahoma State University ing, OCR Complaint No. 06-03-2054, at pg. 2 (June 10
2004).

 

  

 

The Obama OCR’s position \ was at odds with court rt rulings saying Title [IX does not 1 require regulation of of F
di

  

 

over an off-campus sexual assault in Roe v. St. Louis University 746 F.3d 874, 884 (sth Cir. 2014). Quoting
the Supreme Court’s Davis decision, it noted that “The Supreme Court has made it clear, however, that to be
liable [under] Title [X, a University must have had control over the situation in which the harassment or rape
occurs,” which is not the case for an “off campus party.”

 

 
   
 

. to investigate what it labeled as S verbal

scnual ‘harassment’ [such a as “vulzar speech) ot could give rise to constitutional lawsuits against a
school. That pressure was thus at odds with the Supreme Court’s Davis decision, which said that Title IX
liability does not require schools to do things that could give rise to “constitutional or statutory claims” against
them.

 

This Obama administration demand for regulation of off-campus speech and conduct ¢< 8
such as a Title IX invesegation of Prof. Laura Kipnis for an essay published off campus in the Chronicle of
Higher Education, “Sexual P aranoia Strices Academe.” Hypersensitive students claimed the essay

constituted “sexual harassment.” The students then accused Kipnis of “retaliation” when she took issue with

their charges on Twitter. Only after an outcry from free speech advocates were charges dismissed months later.

 

 

 

As Secretary DeVos noted:

AR_00000946
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 51 of 465

Too many cases involve students and faculty who have faced investigation and punishment
simply for speaking their minds or teaching their classes.

Any perceived offense can become a full-blown Title IX investigation.
But if everything is harassment, then nothing is.

Punishing speech protected by the First Amendment trivializes actual harassment. It teaches
students the wrong lesson about the importance of free speech in our democracy.

Harassment codes which trample speech rights derail the primary mission of a school to pursue
truth.

The Obama administration helped fuel pressure for campus censorship through its demands that colleges adopt
overly broad definitions of verbal “sexual harassment,” as I discussed in the Chronicle of Higher Laucation in
2013. The demands led to colleges adopting definitions of verbal “sexual harassment” broader than those struck

down by federal courts as overly broad in First Amendment rulings such as DeJohw v. Temple University
537 F.3d 301 (3d Cir. 2008).

 

 

The “Dear Colleague” letter issued by the Obama-era Office for Civil Rights in 2011 also wrongly ignored past
Education Department rulings in demanding that colleges not allow accused students to appeal findings of guilt
unless they also allowed complainants to appeal not-guilty findings — a position that some civi) liberties groups
viewed as akin to Gouble | dy

 

 

Under the Clinton administration, OCR had conceded that a school need not let accusers challenge not- guilty
verdicts, because it is the accused who “stands to be tried twice for the same allegation.” (Skidmore College,
OCR Complaint No. 02-95-2136 (Feb. 12, 1996)). This position was reaffirmed in the Bush Administration.
Contrary to the Dear Colleague Letter, it noted that “there is no requirement under Title [X that a recipient
provide a victim’s right of appeal,” (University of Cincinnati, OCR Complaint No. 15-05-2041 (Apr. 13,
2006)), “whereas an accused student’s appeal rights are a standard component of University disciplinary
processes in order to assure that the student is afforded due process.” (Suffolk University Law School, OCR
Complaint No. 01-05-2074 (Sept. 30, 2008)).

The Obama administration’s April 4, 2011 Dear Colleague letter completely failed to acknowledge its conflict
with prior OCR practice. Thus, it acted arbitrarily and capriciously in violation of the Administrative Procedure
Act by issuing guidance that “glosses over or swerves from prior precedents without discussion.” (Greater
Boston Television Corp. v. FCC, 444 F.2d 841, 852 (D.C. Cir. 1971)).

This violated the Education Department’s “duty to explain its departure from prior norms.” (Atchison, Topeka
& Santa Fe Ry. v. Wichita Bd. of Trade, 412 U.S. 800, 808 (1973)).

“An agency’s failure to come to grips with conflicting precedent constitutes an inexcusable departure from the
essential requirement of reasoned decision-making.” (Jicarilla Apache Nation v. U.S. Department of the
Interior, 613 F.3d 1112, 1120 (D.C. Cir. 2010)).

AR_00000947
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 52 of 465

Hans Bader
Caaaa eee eee eee ee ee ee ee ee eee ee ee ee ee ee ee ee ee ee eS

From: Hans Bader

Sent: Thursday, September 07, 2017 2:35 PM

To: Sherman, Brandon

Subject: "Education Secretary Takes Aim at Federal College Discipline Rules"

Here is Competitive Enterprise Institute’s reaction te Secretary DeVos’s speech (agreeing in relevant part):

Education Secretary Takes Aim at Federal
College Discipline Rules

 

l sec today, Education Secretary Betsy DeVos indicated that the Education Department may
withdraw some of the regulatory "¢ dark matter” i: i by C EI’s Wayne Crews, such as its April 4,
2011 “Dear Colleague” letter micromanaging in

   
 

Crews’ 2016 congressional testimony described how agencies violate the Administrative Procedure Act by
issuing “dark matter”—binding rules that have not gone through the notice and comment process mandated by
federal law. As examples, he gave the Obama Education Department’ s 2011 Dear Colleague letter about
sexual assault and harassment, and its October 26, 2010 [otter about schoo! bullying.

 

 

Secretary DeVos apparently agrees. She said that:
For too long, rather than engage the public on controversial issues, the Department ’s Office for
Civil Rights has issued letters from the desks of un-elected and un-accountable political
appointees ...,
Washington dictated that schools must use the lowest standard of proof...
The era of “rule by letter” is over.
Through intimidation and coercion, the failed system has clearly pushed schools to overreach.
With the heavy hand of Washington tipping the balance of her scale, the sad reality is that Lady

Justice is not blind on campuses today.

Her reference to “the lowest standard of proof ’ refers to a demand made by the Obama administration's April

 

than a “clear and convincing evidence” standard for. one category of accusations: sexual harassment or assault.

This demand is ‘egaiy suspect, since colleges should be able to use either burden of proof if they choose.

 

A generation ago, most colleges used a “clear and convincing” evidence standard in student and faculty
discipline cases, to safeguard due process. As James Picozzi noted in 1987 in the Yale Law Journal, “Coutts,
universities, and student defendants all seem to agree that the appropriate standard of proof in student

AR_00000948
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 53 of 465

disciplinary cases is one of ‘clear and convincing’ evidence.” (James M. Picozzi, University Disciplinary
Process: What's Fair, What’s Due, and What You Don’t Get, 96 Yale L. J. 2132, 2159 n. 17 (1987).

As a result of the 2011 Dear Colleague letter, Ivy League universities such as Cornell, Princeton, Yale, and

Harvard Law School lowered the burden of proof in sexual harassment and assault cases. Although colleges

stopped using the clear- and- convincing standard for harassment and assau It It allegations, many of them {such as
her ty

    

The Education Department’s April 4, 2011 “Dear Colleague” letter also urged colleges to res

 

  

vii in sexual harassment and assault cases. As its Office for Civil Rights (OCR) put it in that

OCR strongly discourages schools from allowing the parties personally to question or cross-examine
each other during the hearing.” When schools take that advice, it can violate a student’s rights under a state’s
Administrative Procedure Act (APA). Under some state APAs, students have a right to cross-examine their
accuser, as courts have made clear in cases such as 4rishi v. Washington State University, 385 P.3d 251
(Wash. App. 2016) and Liu vy. Portland Siate University, 383 P.3d 294 (Or. App. 2016). The U.S.
Supreme Court has called cross-examination the “greatest legal engine ever invented for the discovery of truth”
in its decision in Lilly v. Virginia, 527 U.S. 116, 124 (1999),

 

 

The 2011 Dear Colleague Letter also ignored past Office for Civil Rights rulings by telling schools to regulate
and investigate off-campus conduct. In its April 4, 2011 letter, the Office for Civil Rights to < colleges

they “have an obligation” to investigate even when an rincident “occurred off school grounds. ” This contradicted
what OCR’s career staff told colleges i in hue IX)
For example, OCR’s Dallas office noted tit “a University does not have a duty under Title [X to address an
incident of alleged harassment where the incident occurs off-campus and does not involve a program or activity
of the recipient.” See Oklahoma State University ing, OCR Complaint No. 06-03-2054, at pg. 2 (June 10
2004).

 

  

 

The Obama OCR’s position \ was at odds with court rt rulings saying Title [IX does not 1 require regulation of of F
di

  

 

over an off-campus sexual assault in Roe v. St. Louis University 746 F.3d 874, 884 (sth Cir. 2014). Quoting
the Supreme Court’s Davis decision, it noted that “The Supreme Court has made it clear, however, that to be
liable [under] Title [X, a University must have had control over the situation in which the harassment or rape
occurs,” which is not the case for an “off campus party.”

 

 
   
 

. to investigate what it labeled as S verbal

scnual ‘harassment’ [such a as “vulzar speech) ot could give rise to constitutional lawsuits against a
school. That pressure was thus at odds with the Supreme Court’s Davis decision, which said that Title IX
liability does not require schools to do things that could give rise to “constitutional or statutory claims” against
them.

 

This Obama administration demand for regulation of off-campus speech and conduct ¢< 8
such as a Title IX invesegation of Prof. Laura Kipnis for an essay published off campus in the Chronicle of
Higher Education, “Sexual P aranoia Strices Academe.” Hypersensitive students claimed the essay

constituted “sexual harassment.” The students then accused Kipnis of “retaliation” when she took issue with

their charges on Twitter. Only after an outcry from free speech advocates were charges dismissed months later.

 

 

 

As Secretary DeVos noted:

AR_00000949
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 54 of 465

Too many cases involve students and faculty who have faced investigation and punishment
simply for speaking their minds or teaching their classes.

Any perceived offense can become a full-blown Title IX investigation.
But if everything is harassment, then nothing is.

Punishing speech protected by the First Amendment trivializes actual harassment. It teaches
students the wrong lesson about the importance of free speech in our democracy.

Harassment codes which trample speech rights derail the primary mission of a school to pursue
truth.

The Obama administration helped fuel pressure for campus censorship through its demands that colleges adopt
overly broad definitions of verbal “sexual harassment,” as I discussed in the Chronicle of Higher Laucation in
2013. The demands led to colleges adopting definitions of verbal “sexual harassment” broader than those struck

down by federal courts as overly broad in First Amendment rulings such as DeJohw v. Temple University
537 F.3d 301 (3d Cir. 2008).

 

 

The “Dear Colleague” letter issued by the Obama-era Office for Civil Rights in 2011 also wrongly ignored past
Education Department rulings in demanding that colleges not allow accused students to appeal findings of guilt
unless they also allowed complainants to appeal not-guilty findings — a position that some civi) liberties groups
viewed as akin to Gouble | dy

 

 

Under the Clinton administration, OCR had conceded that a school need not let accusers challenge not- guilty
verdicts, because it is the accused who “stands to be tried twice for the same allegation.” (Skidmore College,
OCR Complaint No. 02-95-2136 (Feb. 12, 1996)). This position was reaffirmed in the Bush Administration.
Contrary to the Dear Colleague Letter, it noted that “there is no requirement under Title [X that a recipient
provide a victim’s right of appeal,” (University of Cincinnati, OCR Complaint No. 15-05-2041 (Apr. 13,
2006)), “whereas an accused student’s appeal rights are a standard component of University disciplinary
processes in order to assure that the student is afforded due process.” (Suffolk University Law School, OCR
Complaint No. 01-05-2074 (Sept. 30, 2008)).

The Obama administration’s April 4, 2011 Dear Colleague letter completely failed to acknowledge its conflict
with prior OCR practice. Thus, it acted arbitrarily and capriciously in violation of the Administrative Procedure
Act by issuing guidance that “glosses over or swerves from prior precedents without discussion.” (Greater
Boston Television Corp. v. FCC, 444 F.2d 841, 852 (D.C. Cir. 1971)).

This violated the Education Department’s “duty to explain its departure from prior norms.” (Atchison, Topeka
& Santa Fe Ry. v. Wichita Bd. of Trade, 412 U.S. 800, 808 (1973)).

“An agency’s failure to come to grips with conflicting precedent constitutes an inexcusable departure from the
essential requirement of reasoned decision-making.” (Jicarilla Apache Nation v. U.S. Department of the
Interior, 613 F.3d 1112, 1120 (D.C. Cir. 2010)).

AR_00000950
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 55 of 465

Cynthia P Garrett
SS

From: Cynthia P Garrett

Sent: Thursday, September 07, 2017 2:59 PM

To: Jackson, Candice

Cc: Scott Alison

Subject: Fwd: CJS Task Force on College Due Process highlighted today by DeVos

See Laura Dunn's statement below. An unhappy camper.

i did not hear the Secretary say all guidance was being rescinded "without any vetted replacement
plan."

Honestly | do not understand what the fuss is --- no one is suggesting removing victim protections or
ignoring their cases or concerns. | felt DeVos made that very clear. Sometimes | think ideology
interferes with the ability to listen objectively -- perhaps they feel as though they've lost their Dear
Colleague Letter and that clouds their judgment?

We have not yet heard from the media person but will be sending a few more op eds this afternoon.

Cindy

> For Commentary:

>Laural. Dunn, Executive Director (2 renennnnsescinsnscitnnnine

> Laura.Dunn@survjustice.org<mailto: Laura.Dunn @survjustice.org> > Pil JIcet) >
@Suviustice Brennen

>

>

>

>

> [https://gallery.mailchimp.com/77efdac06bcd6 36646d70f415/images/ 5c4f5223-5d11-4313-843c-3
db2dce277f0.jpg]<https://urldefense.proofpoint.com/v2/url?u=http-3A__survjustice.us12.list-2Dma
nage2.com_track_click-3Fu-3D77 efdacO6bcd 636646d70f 415-2 6id-3 Dac19a81dd6-26e-3Dib8ac06
aeb&d=DwMGaO&c=fMwtGtbwhbi-K_84JbrNh 2g&r=fFSUCOYsGC EmcPLMxaEW_C2UloYraQN6KoF NaUik
Etg&m=dMyhsSiZN3_8n_OKWDBrxPJkHJYtw DGA31NbXqrZraU &s=-SK Y8h48R3JFHMBONAZpLOh KpFWz
CIRIG DRZnheDHWs &e=>

>

>

> Increasing the Prospect of Justice for Survivors

>

>

> Surviustice Responds to DeVos’ Rollback of Title IX > Protections for Campus Rape Survivors

>

> Washington D.C. (Sept. 7, 2017) - Today, Education Secretary Betsy DeVos made campuses safer for
rapists<https://urldefense.proofpoint.com/v2/url?u=http-3A__ survjustice.us12.list-2Dmanage.com_trac

 

AR_00000951
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 56 of 465

k_click-3Fu-3D7 7efdacO6bcd6366 46d70f415 -26id-3D48aa8e8d93-26e-3D1 b&acOGaeb&d=DwM GaQ&c
=fMwtGtbwbi-K 84JbrNh2g&r=fFOUCOYsG CEmcPLMxaEW_C2UloYraQN6KoFNaUikEtg&m=dMyhsSiZ
N3_8n_OKWDBrxPJkHJYtwDGA3 1NbXqrZraU &s=br8_B3BzYeaJ TcYuBN2Dct Q1I3HgyFZxTNNYkphcHU
A&e=> by putting the concerns of survivors on par with those accused. The Department is callously
rescinding important Obama era guidance on Title [X that protects victims of campus sexual assault.
This occurred just weeks into the new school year, during what experts call the “red zone” because
most sexual assaults against female students will occur at this time.

>

> As the only student survivor and activist invited as a VIP guest of Vice President Biden to the release
of the 2011 Title IX guidance, known commonly as the Dear Colleague Letter, Surviustice Founder and
Executive Director Laura L. Dunn, Esq. is outraged. “This removal of all guidance without any vetted
replacement plan from the department leaves schools without standards during the new school year,”
said Dunn, noting scandals at Baylor University, Penn State, Yale University, University of Tennessee,
and Bingham Young University which show just how far schools will go to favor those accused over
survivors without accountability measures.

>

>In 2010, the Center for Public Integrity<https://urldefense. proof point.com/v2/url?u=http-3A__survjus
tice.us12.list-2Dmanagel.com_track_click-3Fu-3D77efdac06bcd6 36646d70f415-26id-3Ddala9a983e-
26e-3D1b8ac06a eb&d=DwMGaQ&c=f MwtGt bwbi-K_84J brNh2 g&r=fFSUCOYsGCE mcPLMxaEW_C2Ulo
YraQN6KoFN aVikEtg&m=dMyhsSiZN3_ 8n_OKWDBrxPJkHJYtwDGA31N bXqrZraU&s=3AZBk8o0tu_CFUI
HjgaXxQrT94o0w12 OIWVg KSLMWtbVU&e=> and NPR<https://urldefense.proofpoint. com/v2/url ?u=http-
3A__survjustice.us12.list-2 Dmanagel.com_track_click-3Fu-3D77efdacO6bced63 6646d 70f415-26id-3D8
ca692 ad85-26e-3 Dib&acO6aeb&d=DwMGaQ&c=fMwtGtbwbi-K_84JbrNh2g &r=fF 9UCOY sGCEmcPLMx
aEW_C2UloYraQN6KoFNaUikEtg&m=dMyhsSiZN3_8n_OK WDBrxPJkHJ YtwDGA31Nb XqrZraU&s=tifkF
JsXiR 4MxBxiu_VcNqivh88H6Hb6Nh9 YOVJLz2E&e=> featured Dunn's struggle for justice at the
University of Wisconsin - Madison. This investigative series into campus sexual assault helped spur
the Obama administration to revisit Title IX enforcement and release a new guidance specifically on
campus sexual violence on April 4, 2011. “It was seven years to the exact day that two men - fellow
crew teammates - raped me on campus,” said Dunn, and “this guidance represented my moment of
justice as my story helped improve federal enforcement to protect future survivors.”

>

> Upon graduating law school in 2014, Dunn founded the national nonprofit SurvJustice, which is still
the only legal organization helping survivors of campus sexual violence in campus hearings across the
country. Dunn served on the ABA Criminal Justice Section Task Force on College Due
Process<https://urldefense.proofpoint.com/v2/url?u=http-3A__ survjustice.us12.list-2Dmanage.com
_track_click-3Fu-3D7 7efdacO6bcd636646d70f415-26id-3D4cOfd03db9-26e-3D1b8acO6aeb&d=DwM
GaQ&c=fMwtGtbwbi-K_84JbrNh2g&r=fF9U COYsG CEmcPLMxaEW_C2UloYraQN6Ko FNaUikEtg&m=dMy
hsSiZN3_8n_OKWDBrxPJkHJYtwDGA3 INbXqrZraU &s=Th-wMvwFDpZ3 HTxJxpBGplogR39_8VyXy3ngm
012-7g&e=> highlighted today by DeVos. The SurvJustice legal team knows campuses must continue
improving campus proceedings, but “fair process for those accused and equity under Title IX for those
victimized are not mutually exclusive,” said Staff Attorney Carly N. Mee, Esq. “Both can exist without
rolling back Title IX guidance to disadvantage and harm survivors while letting campuses off the hook,”
said Mee, a public survivor herself who spoke out while attending Occidental College.

>

> The rescission of Title IX guidance comes after several efforts under the Trump administration to roll
back civil rights enforcements and protections. “This administration apparently believes that America
is only ‘great again’ when there are no civil rights protections left for those historically abused and
marginalized,” said SurvJustice Board President Austin King, Esq. “It is no surprise that a President who
bragged about sexually assaulting women is now removing critical protections for survivors.” Despite
the outrage, Surviustice will continue working to ensure that any future actions by the Department

AR_00000952
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 57 of 465

ensure equal access to justice for survivors.

> HHAH

> Surviustice, Inc. is a D.C.-based national not-for-profit organization that increases the prospect of
justice for all survivors through effective legal assistance, policy advocacy, and institutional training.
To learn more, please visit www.survjustice.org<https://urldefense. proof point.com/v2/url?u=http-3
A__survjustice.us12.list-2Dmanage1.com_track_click-3Fu-3D77efdacO6bcd6 36646d70f415-26id-3D
d464b eQea0-26e-3D1b8ac06a eb&d=DwMGa Q&c=f MwtGtbwbi-K_84J brNh2 g&r=fFOUCOYsGCE mcPLM
xaEW_C2UloYraQNé6éKoFN aUikEtg&m=dMyhsSiZN3_8n_OKWDBrxPJkHJYtwDGA31N bXqrZraU&s=TmMY
tOfISOJPFJYKISDNE_GX6lp-dGexLl pZwwdrKOA&e=>.

VvVVWV Vv

>
> [https://gallery.mailchimp.com/77efdacO6bcd6 36646d70f415/images/fbe01a41-Obce-48ad-97aa-6
9f7722e93e5.jpg]

>

>

>

> [httos://gallery.mailchimp.com/77efdac06bcd6 36646d70f415/images/7851294c-bb73-4b48-bfbf-d
bcO2f7da7d8.jpg]

>

>

> [https://gallery.mailchimp.com/77efdacO6bcd6 36646d70f4 15/images/66eb0c05-b57c-4b97-acd9-d
4fal6be1b04. jpg]

>

> [https://gallery.mailchimp.com/77efdac0 6bcd6 36646d70f415/images/ 8cb6bf9d-824e-4a79-be7e-7
365d01f916f jpg]

>

>

> [https://gallery.mailchimp.com/77efdacO6bcd6 36646d70f415/ _compresseds /c338d8eb-c1bd-40f6-
8e06-484af cfb27 3c.jpg]

>

> [https://gallery.mailchimp.com/77efdacO6bcd6 36646d70f415/ compresseds /2253 ffda-0f84-4329-
8652-86423.af35d30.jpg]

>

>

>

> DONATE TODAY<https://urldefense.proofpoint.com/v2/url?u=http-3A__survjustice.us12.list-2Dma
nage.com_track_click-3Fu-3D77efdacO6bcd6 36646d70f4 15-26id-3D4d89d03c17-26e-3D1b8acO6a
eb&d=DwMGaQ&c=f MwtGt bwbi-K_84J brNh2 g&r=fFOUCOYsGCE mcPLMxaEW_C2UloYraQN6KoFN avikE
te&m=dMyhsSiZN3_8n_OKWDBrxPJkHJYtwDGA31N bXqrZraU&s=w4DCIL95pH-1LyqCoyHryMQMyPEmA
DcQXMoBkuM wSIM&e=>

>

>

>

> [https://cdn-images.mail chimp.com/icons/social-block-v2/color-twitter-48.png]<https://urldefense.pr
oofpoint.com/v2/url?u=http-3A__survjustice.us12.list-2D manage.com_track_click-3Fu-3D7 7efdacO6bc
d636646d70f415-26id-3057761d17 8c-26¢e-3D1 b8acO6aeb&d=DwM GaQ&c=fMwtGtbwbi-K_84JbrN

AR_00000953
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 58 of 465

h2g&r=fF9U COYsG CEmcPLMxaEW_C2UloYraQN6KoFNaVikEtg&m=dMyhsSiZN3_8n_OKWDBrxPJkHJYt
WwDGA3 1INbXardZraU &s=boXJXclOd-15 7mpm1xxX-uQizLi8vOjd7 wSZuk OQ7Btk&e=>

>

>

>

>

> [https://cdn-images.mail chimp.com/icons/social-block-v2/color-facebook-48. png|<https://urldefe
nse.proofpoint.com/v2/url?u=http-3A__survjustice.us12.list-2 Dmanagel.com_track_click-3Fu-3D77ef
dac06bcd63 6646d 70f415-26id-3D06c5398c72-26e-3D1ib8acO06aeb&d=DwMGaQ &c=fMwtGtbwhbi-K_84Jb
rNh2g &r=fF 9SUCOYsGCEmcPLMxaEW_C2UloYraQN6 KoFNaUikEtg&m=dMyhsSiZN3_8n_OKWDBrxPJkHJ
YtwDGA31Nb XqrZraU&s=x3Cc5 59GIE9MmDS 3cIPRAVDFy FCKjAGFOUqaf_xr6r8&e=>

>

>

>

>

> [https://cdn-images.mailchimp.com/icons/social-block-v2/color-link-48.png]<https://urldefense. proof
point.com/v2/url?u=http-3A__survjustice.us12.list-2Dmanage2.com_track_click-3Fu-3D77efdacO6bcd6
36646d70f4 15-26id-3Da7839ccaeS-26e-3D1b8ac06a eb&d=DwMGaQ&c=fMwtGtbwhbi-K_84JbrNhn2 g&r=f
FOUCOYSGCE mcPLMxaEW_C2UloYraQN6KoFNaUikEtg&m=dMyhsSiZN3_8n_OKWDBrxPJkHJYtwDGA31N
bXqrZraU&s=KuPs9V466X7qWrzOmsN ba40C KelOvp-pW-X482fxiyc&e=>

>

>

>

>

> [https://cdn-images.mailchimp.com/icons/social-block-v2/color-pinterest-48.png]<https://urldefense.
proofpoint.com/v2/url?u=http-3A__ survjustice.us12.list-2Dmanagel.com_track_click-3Fu-3D77efdacO
6bcd6 36646d70f415-26id-3D1780dd71d8-26e-3D1b8ac06a eb&d=DwMGaQ&c=f MwtGtbwbi-K_ 84)
brNh2g&r=fF9UCOYsGCE mcPLMxaEW_C2UloYraQN6KoFNaUikEtg&m=dMyhsSiZN3_8n_OKWDBrxPJkH
J¥twDGA31N bXqrZraU&s=uyTzS8Xxib G7dZU 8cNoJ 812YGVbFBW CIrxS SqcHn ycC8&e=>

>

VVvVVVV VOM

>
> Copyright © 2017 Surviustice Inc., All rights reserved.

> wwww.survjustice.org<https://urldefense.proofpoint.com/v2/url?u=http-3A__survjustice.us12.list-
2Dmanage.com_track_click-3Fu-3D77efdacO6bcd6 36646d70f4 15-26id-3D57c9c2338e-26e-3D1b8ac06a
eb&d=DwMGaQ&c=f MwtGt bwbi-K_84J brNh2 g&r=fFOUCOYsGCE mcPLMxaEW_C2UloYraQN6KoFN avikE
tg&m=dMyhsSiZN3_8n_OKWDBrxPJkHJYtwDGA31N bXqrZraU &s=bUtkgSiUGN6AYy2yEhm OxyOMSy4pL
jEf7m51pEOx0og&e=>

>

> Our mailing address is:

> Surviustice, Inc.

> 1015 15th Street NW, Suite 632

> Washington D.C. 20005

>

AR_00000954
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 59 of 465

> Want to change how you receive these emails?

> You can update your preferences<https://urldefense.proofpoint.com/v2/url?u=http-3A__survjustic
e.us12.list-2Dmanage.com_profile-3Fu-3D7 7efdacO6bcd636646d70f415-26id-3D8b7ec7d313-26e-3D1
b8acO6aeb&d=DwM GaQ&c=fMwtGtbwbi-K_84JorNh2g&r=fF9U COYsG CEmcPLMxaEW_C2UloYraQN6Ko
FNaUikEtg&m=dMyhsSiZN3_8n_OKWDBrxPJ kHJYtwDGA3 1NbXqrZraU &s=99 qODIZrall7vhiNfpw2_8
qaPDBMy-UStyz1Bd2QLEU&e=> or unsubscribe from this list<https://urldefense. proof point.com/v2/url?
u=http-3A__survjustice.us12.list-2Dmanage.com_unsubscribe-3Fu-3 D77efdac06bcd63 6646d 70f415-26)
d-3D8b7ec7d313-26e-3 D1b8acO6aeb-26c-3D92b1123d10&d=DwMGaQ&c=fMwtGtbwhi-K_84JbrNh
2g&r=fFQUCOYsGC EmcPLMxaEW_C2UIloYraQN6KoF NavikEtg&m=dMyhsSiZN3_8n_OKWDBrxPJkHJYtw
DGA31NbXarZraU&s=Spar9bPd Mxwk7 ROQ-_ WRM29vEy9i-TVmNc21gqCrZ_Ng&e=>

VVMVV VV MV

AR_00000955
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 60 of 465

Menashi, Steven

From: Menashi, Steven

Sent: Thursday, September 07, 2017 5:12 PM

To: Jackson, Candice

Subject: Fwd: Secretary's speech; Senator's claim about Education

Department "longstanding policy"

Begin forwarded message:

From: Hans Bader <hans.Sacer@celore>

Date: September 7, 2017 at 4:14:36 PM EDT

To: "Steven. Menashi@ecd gov" <Steven. Menasni@ed gov>
Subject: Secretary's speech; Senator's claim about Education
Department "longstanding policy"

 

l agree with Secretary DeVos’s speech today, for the reasons | give at this
httos://cel.ore/blog/ecducation -secretary-takes-aim-federal-college-disc

   

 

Senator Murray (D-Wash.) has erroneously areuec that the Obama Education Department’s
April 4, 2011 Dear Colleague letter merely restated ' “ongsta "in the Education

Department.

 

in the item below, | explain why this is untrue: The Dear Colleague Letter’s demands conflicted
with prior rulings of the Education Department’s Office for Civil Rights under the Bush and
Clinton administrations on issues such as whether colleges have to regulate off-campus
conduct, and whether they must restrict the appeal rights of accused people unless they give
corresponding appeal rights to accusers (something that civil liberties groups like FIRE have
argued is akin to double jeopardy). The Dear Colleague Letter’s demand that schools regulate
off-campus conduct also conflicted with court rulings and language in the Supreme Court's
Davis decision.

(There is one controversial aspect of the Dear Colleague Letter, which, despite being criticized
by FIRE, is consistent with the policy of a couple regional OCR offices under prior
administrations; but the reasoning given for that policy in the Dear Colleague Letter is deeply

flawed, as | discuss at this ink and this ink.)

 

Thanks for taking the time to read this.

Hans Bader

  

 

nttos:/ www.cnsnews.com/commentary/hans -bader/tirme-end-obama-era-fed-
miicromanagement-coleges-uncer-title-ix

Time to End Obama-Era Fed

 

AR_00000956
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 61 of 465

Micromanagement of Colleges Under Title
IX

By “ans Bacer | February 22, 2017 | 11:22 AM EST

Vice President Pence says he and President Trump “believe that education is a state and local
function that should be controlled by” states, not the federal government. A great way to restore
local control would be rescind the Obama administration’s federal micromanagement of college
discipline. Under Obama, the Education Department sometimes pressured colleges to do things
that could lead to lawsuits being filed against them by their students.

For example, the Education Department’s April 4, 2011 “Dear Colleague” ‘citer urged colleges to
restrict cross-examination in sexual harassment and assault cases. As its Office for Civil Rights
(OCR) put it in that letter, “OCR strongly discourages schools from allowing the parties personally
to question or cross-examine each other during the hearing.” When schools take that advice, it can
violate a student’s rights under a state’s Administrative Procedure Act (APA). Under many state
APAs, students have a rent to cross-examine their accuser, as courts have made clear in cases
such as “rishi vy. Vashingion State University, 385 P.3d 251 (Wash. App. 2016) and Ziy v._
Pariland State [ SHY, 383 P.3d 294 (Or. App. 2016).

    

 

 

 

(It is conceivable that the advice in the “Dear Colleague” letter could also lead to violations of
federal aw at colleges that follow it. In a few campus disciplinary cases, such as Donohue v._
3aker, 976 F.Supp. 136 (N.D.N.Y. 1997), and Dee v. Univ. of Cincivnati, 2016 WL
6996194 (S.D. Oh. 2016), judges have ruled that some cross-examination was constitutionally
required on due-process grounds to test the credibility of the accuser. But the Supreme Court has
not ruled on whether cross-examination is ever required by the federal constitution in the college
setting, even though it lauded cross-examination as the “greatest legal engine ever invented for the
discovery of truth” in its decision in Lilly v. Virginia, 527 U.S. 116, 124 (1999),)

 

 

The Education Department’s “Dear Colleague” Letter purported to apply the federal sex
discrimination law Title IX. But it misconstrued Title IX, as I explain in detail at this link.
Moreover, in advising colleges to restrict the rights of their students, it ignored language in a 1999
Supreme Court ruling that emphasized that schools don’t need to risk violating the rights of their
students to comply with Title [X. In setting forth a standard for when schools need to take action
against sexual harassment or assault by students, the Supreme Court said that “the standard set
out here is sufficiently flexible to account both for the level of disciplinary authority available to the
school and for the potential liability arising from certain forms of disciplinary action. ... [I]t would
be entirely reasonable for a school to refrain from a form of disciplinary action that would expose
it to constitutional or statutory claims.” (See Davis v. Monroe County Board of Education, 526
US. 629, 649 (1999)).

 

The Supreme Court plainly meant to allow colleges to avoid acting in ways giving rise to statutory
claims against them under both federal and state law, since it was in response to a dissenting
opinion that cited both federal and state laws limiting the ability of schools to discipline students
(such as state constitutional provisions. See Davis, at pg. 649, citing the dissenting opinion in
Davis, at pp. 666-668).

In addition to ignoring the Supreme Court, this Obama-era “Dear Colleague” letter also wrongly
imposed new obligations on schools without notice and comment, in violation of the Administrative

AR_00000957
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 62 of 465

 

Procedure Act (as I explained carlicr). For example, it “ignored past Office for Civil Rights rulings
authored by its own career lawyers and civil servants in forcing colleges to investigate off-campus
conduct. Such ‘unexplained departures from precedent’ are arbitrary and capricious, as the D.C.
Circuit Court of Appeals noted in Ramaprakash v. FAA (2003). The Obama administration also
ignored two federal appeals court rulings, and language in a Supreme Court decision, by
demanding that colleges do so.”

In its April 4, 2011 letter, the Office for Civil Rights fo/¢ colleges they “have an obligation” to
investigate even when an incident “occurred off school grounds.” This contradicted what OCR’s
career staff told colleges in Title IX ruings during the Bush administration, when I worked there.
For example, OCR’s Dallas « noted “a University does not have a duty under Title [X to
address an incident of alleged harassment where the incident occurs off- campus and does not
involve a program or activity of the recipient.” See Oklahoma State University rang, OCR
Complaint No. 06-03-2054, at pg. 2 (June 10, 2004).

  
  

 

 

 

The Obama OCR’s a, which it later used to find colleges such as |
Senoo! in violation o , is clearly at odds with court interpretations of Title I
as not applying off campus, as I have noted in ic past. For example, a federal appeals court
rejected a lawsuit by a student over an off-campus sexual assault in Roe v. St. Louis

746 F.3d 874, 884 cst Cir. 2014). Quoting the Supreme Court’s Davis decision,
“The Supreme Court has made it clear, however, that to be liable [under] Title IX, a
University must have had control over the situation in which the harassment or rape occurs,” which

is not the case for an “off campus party” (quoting Davis v. Monroe County Board of Education,
526 US. 629, 645 (1999)).

   

     

University

  

 

Since free-speech protections are stronger outside of school than within K-12 schools (see, e.g.,

f mith (1986)), the Obama-era OCR’s ‘eon schools to investigate what it labeled
as verbal sexual “harassment” (such as vulgar speech) outsice of scico! could give rise to
constitutional lawsuits against a school. That pressure was thus at odds with the intent of the
Supreme Court’s Davis decision to avoid subjecting schools to the risk of “constitutional or
statutory claims.”

 
   
 

The “Dear Colleague” letter issued by the Obama-era Office for Civil Rights in 2011 also wrongly
ign past agency rulings in demanding that colleges not allow accused students to appeal
findings of guilt unless they also allowed complainants to appeal not- guilty findings — a position
that some erilics viewed as ac € ;

 

     

Before the Obama administration, OCR had stated that “there is no requirement under Title IX
that a recipient provide a victim’s right of appeal.” (University of Cincinnati, OCR Complaint No.
15-05-2041 (Apr. 13, 2006)).

Under the Clinton administration, OCR had approved a school’s limiting appeal rights to the
accused because “he/she is the one who stands to be tried twice for the same allegation.”
(Skidmore College, OCR Complaint No. 02-95-2136 (Feb. 12, 1996)).

Similarly, under the Bush administration, OCR had concluded that “appeal rights are not
necessarily required by Title [X, whereas an accused student’s appeal rights are a standard
component of University disciplinary processes in order to assure that the student is afforded due
process before being removed from or otherwise disciplined by the University.” (Suffolk
University Law School, OCR Complaint No. 01-05-2074 (Sept. 30, 2008)).

AR_00000958
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 63 of 465

Hans Bader practices law in Washington, D.C. After studying economics and history at the
University of Virginia and law at Harvard, he practiced civil-rights, international-trade,
and constitutional law.

AR_00000959
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 64 of 465

Cynthia P Garrett

From: Cynthia P Garrett

Sent: Thursday, September 07, 2017 6:58 PM

To: Ferguson, Gillum

Cc: Jackson, Candice; Henderson, Chelsea; Scott Alison

Subject: Re: Families Advocating for Campus Equality: Op Eds for Publication
Attachments: N Wolfinger Op Ed FINAL.docx

One more Op Ed, this by a professor.

Cynthia

On Sep 7, 2017, at 3:18 PM, Cynthia P Garrett < | Pll gmail.com> wrote:

Thank you!

On Sep 7, 2017, at 3:14 PM, Ferguson, Gillum <Gillum.Ferguson@ed.gov>
wrote:

 

Thank you Cynthia, both for sending and for your kind words. Will take a look at
these this evening anc get back to you.

 

 

Best,
Gillurn

Beast savavarareensnvevarereenene 7. un
From: Cynthia P Garrett [ Pil @amail.com]

Sent: Thursday, September 07, 2017 5:56 PM

To: Ferguson, Gillum

Ce: Jackson, Candice; Henderson, Chelsea; Scott Alison

Subject: Families Advocating for Campus Equality: Op Eds for Publication

 

Mr. Fergusen,

As you know Candice Jackson has asked FACE to provide Op Eds to be published
in connection with Secretary DeVos' speech today.

Here are four:
We may have one more coming.

Please let us know if you need anything further,

Sincerely,

AR_00000960
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 65 of 465

Cindy and Alison

P.S. in searching Google to be sure we knew your correct gender (you never know
these days) I came across your wedding site - congratulations and we hope it goes
well!

Cynthia P Garrett and Alison Scott, Co Presidents
Families Advocating for Campus Equality

www facecampusequality.org

facecampusequality@ gmail.com

@FaceCampusEgqual

  

 

 

AR_00000961
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 66 of 465

campuses. Colleges and the criminal justice system alike have sometimes responded to
sexual assault with cepiorable laxity. But these issues have nothing to do with the
hijacking of Title IX resulting from the Department of Education’s Office for Civil Rights’
survivor of a Title IX inquisition at the University of Utah, where I’ve been a tenured
professor for almost two decades. This is my story about how a Title IX regulatory
regime designed to crack down on sexual assault managed to ensnare a professor for
telling colleagues how he proposed to his wife.

As is customary, | was not immediately notified | was facing sexual harassment charges
or a Title IX investigation. Instead, in July 2016 the University “consultant” in the Office
of Equal Opportunity and Affirmative Action requested a meeting to discuss an
“important and confidential OEO/AA matter.” Initially, my inquisitor refused to tell me |
was accused of sexual harassment and discrimination. | was fortunately able to obtain
the charges in writing only after convincing the Title IX investigator | was out of state
indefinitely and unable to meet in person. The investigator then became much more
conciliatory once he learned I'd retained counsel the second | received the complaint.
Most of the accused, particularly students, aren’t so fortunate.

The complaint cited conversations I’d had with three female junior colleagues over
drinks and pizza more than fifteen years earlier. Our conversations were often off-color
(anyone who’s ever had a drink with coworkers might relate.) Though my unnamed
accuser was never identified in the Title IX proceedings, it clearly was one of these
colleagues. Specifically, | was alleged to have “recounted stories to female faculty
members related to your proposal to your wife, and how you proposed at a strip club
during a lap dance.” As this was true-- except the part about the lap dance--it was the
only possible story | could tell about my marriage proposal.

Another more nebulous allegation of gender discrimination concerned my reaction to an
external review of a department program with which | agreed, to which | had allegedly
“yelled: “I feel vindicated! This is exactly what I've been saying all along!" According to
the complaint, | had reacted this way only “because the director or the program [sic] is a
woman." My department head is indeed a woman. If my department head had been a
man, would | have been accused of misandry?

I'd had other conflicts with my university and my initial reaction to the allegations was
that the University was resorting to new means of hassling me. At that time | was

 

 

_aura Kipnis. But to a considerable extent, the Title IX crisis had flown under the radar
due to campus procedures enjoining the accused from discussing Title IX allegations,
as well as the justified fear of public condemnation.

AR_00000962
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 67 of 465

| was investigated for four months, but had retained capable counsel and wasn’t unduly
worried about the possibility of a guilty finding. The price | paid can be measured in my
time drafting memos and the $14,000 | incurred in attorney's fees. The taxpayers also
paid my university inquisitor and inconvenienced twelve of my colleagues in the course
of investigating me. The charges were dismissed without a formal hearing. The fact that
| had the funds to pay for a top-drawer defense attorney undoubtedly ensured my
exoneration.

My university is not entirely at fault for wasting so much time and money on a frivolous
complaint. The 2011 DCL threatens schools with extensive and costly compliance
colleges and universities accused of mishandling Title IX cases prior to any finding of
their wrongdoing. Schools therefore have strong incentive to pursue every case brought
to their attention no matter how flimsy.

The pursuit of frivolous Title IX cases like mine is an insult to victims of genuine sexual
violence. These cases merit decisive action in the criminal justice system, not in
university tribunals poorly equipped to balance effective prosecution that protects the
rights of all involved.

Nicholas H. Wolfinger, University of Utah; Professor of Family and Consumer Studies
and Adjunct Professor of Sociology. His most recent book is Sou! Mates: Religion, Sex,
Love, and Marriage among African Americans and Latinos (with W. Bradford Wilcox;
Oxford University Press, 2016).

AR_00000963
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 68 of 465

 

From: Jackson, Candice

Sent: Friday, September 08, 2017 7:48 AM

To: Eitel, Robert; Venable, Joshua; Lee, Ebony; Bailey, Nathan; Hill, Elizabeth; Sherman,
Brandon; Menashi, Steven; Hahn, Nicholas; Ferguson, Gillum

Subject: WSJ Ed Board

There are many terrific articles on the speech but this is one of my favorites:

https://www.wsj.com/articles/the-devos-guidance-speech- 1504826255

 

Candice Jackson

Office for Civil Rights
U.S. Dept. of Education
Sent from my iPhone

The DeVos Guidance Speech
The Education Secretary takes on Obama’s assault on campus due process.

Education Secretary Betsy DeVos speaks at George Mason University in Arlington, Va., Sept.
7, PHOTO: JACQUELYN MARTIN/ASSOCIATED PRESS

By
The Editorial Board
Sept. 7, 2017 7:17 p.m. ET

118 COMMENTS
@

 

e e Education Secretary Betsy DeVos on Thursday gave one of the most important and defining speeches to

emerge from the Trump Administration. It deserves to be read in full.

Her subject, long anticipated in the academic community, was the Obama Education Department’s 2011
“ouidance letter” to all institutions of higher learning on conducting investigations of sexual abuse under the
federal education law known as Title IX. As expected, Mrs. DeVos and the head of her civil-rights office,
Candice Jackson, intend to replace the current Title [IX guidance after a period of public comment. The

DeVos speech, however, was about much more than a bureaucratic revision.

AR_00000964
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 69 of 465

Let’s review the origins of the 2011 guidance letter. Its nominal purpose was to address unanswered

complaints on campuses by victims of sexual assault—a real problem.

The Obama Education Department’s response was to circumvent Congress and neglect normal executive-
branch rule-making procedures mandated in the Administrative Procedure Act, such as soliciting public
comment. Instead, it simply jammed the policy through by sending out a “Dear Colleague” letter, including

an explicit threat that noncomplying schools could lose federal funding.

Mrs. DeVos’s speech is a meticulous deconstruction of the damage done when progressive activists like
those who populated the Obama Administration believe their ends justify whatever legal and administrative

obliteration it takes.

“Rather than engage the public on controversial issues, the (Obama) Department’s Office for Civil Rights
has issued letters from the desks of unelected and unaccountable political appointees,” Mrs. DeVos said.
“Instead of working with schools on behalf of students, the prior administration weaponized the Office for

Civil Rights to work against schools and against students.”

With the original Dear Colleague letter, the Obama Administration introduced a new judicial standard, in
which students accused of sexual misconduct could be severely punished based on a mere “preponderance of
evidence.” Mrs. DeVos noted that these high-stakes cases—with lifetime consequences for both sides—are

brought before a “school administrator who will act as judge and jury.”

The result, unsurprisingly, has been a travesty of injustice, incompetence and inconsistency as schools
struggled to comply. Many institutions, often small colleges with limited resources, are now engulfed in

lawsuits flowing, again unsurprisingly, from these kangaroo courts.

Secretary DeVos opened her speech with the hope that “every person—-even those who feel they disagree-—

will lend an ear to what I outline today.” It is a faint hope.

Even before she gave the speech, 20 Democratic attorneys general, of all people, wrote a letter warning
against ‘“‘a rushed, poorly-considered effort to roll back current policies.” After the speech, teachers union
president Lily Eskelsen Garcia of the National Education Association said the DeVos proposal to rethink

sexual-assault adjudication “offends our collective conscience.”

Well, hers anyway—this from a union that makes it nearly impossible to dismiss incompetent or even rule-

breaking teachers.

AR_00000965
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 70 of 465

Mrs. DeVos in her address goes more than the extra mile to include the valid concerns of victims, the
accused, their parents, school administrators and what used to be commonly held notions of decency and

justice.

The secretary deserves credit for taking on this legal and administrative nightmare, which she inherited from
an Administration that specialized in creating them. She deserves support from the academic community in

finding a way back to a solution.

Appeared in the September 8, 2017, print edition.

AR_00000966
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 71 of 465

LAMAR ALEXANDER, TOMSNDRSEE CRAB AS

     

DAVIETE, CLEARY, STAR
SOHAL ‘

 

September 8, 2017

The Honorable Betsy DeVos
Secretary

U.S. Department of Education
400 Maryland Avenue, SW
Washington, D.C. 20202

Dear Secretary De Vos,

l urge you to leave in place the current U.S. Department of Education (“Department”) Dear
Colleague on Title [X of the Education Amendments of 1972 (Title CX), often referred to as the
“2011 guidance.’ Your comments yesterday indicate that you are planning to fundamentally
change the Department’s approach to addressing sexual harassment and sexual assault in our
nation’s schools-in a way that will undermine survivors’ rights. There have been confusing and
contradictory statements from the Department about whether you intend to leave the 2011
Guidance in place until you decide what approach you will take to addressing campus sexual
assault. Reseinding the 2011 guidance will cause further confusion for schools about what their
responsibilities are and allow them to return to a time when students coming forward to share
their experiences-of sexual assault are once again swept under the rug. ] ask that -you clarify that
the existing guidance remains in place.

For over 40 years, Title [IX has improved access to educational programs and benefits by
prohibiting schools from discriminating against individuals on the basis of sex. As a part of
complying with this landmark civil rights law, schools must respond promptly and effectively to
sexual assault and sexual harassment. By indicating you are changing what the Department
expects from schools, you risk undermining the effectiveness of this law.

As Secretary, upholding students’ safety and civil rights must be a top priority of yours. You
indicated that you plan to find a “better way” to enforce Title IX than the previous
Administration did. The 2011 guidance was a part of the Administration’s dedication to listening
to the needs of survivors and ensuring that schools are held accountable for sexual assault and
harassment. It is very conceming that you appear to be reassessing that approach, particularly in
light of other decisions you have made, including continuing to leave Candice Jackson in place
as Acting Secretary of Civil Rights despite her disturbing comments that 90 percent of sexual
assault accusations stem from intoxication or regret.

AR_00000967
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 72 of 465

You must make it clear to schools and to survivors of sexual assault that the Department expects
schools to take sexual assault seriously. That means leaving current guidance in place as you
develop a path forward. | hope that you will consider my request and please contact my staff,
Laurel Sakai or Carly Rush at (202) 224-5501 if you have any questions.

Sincerely,

“Dp
"Oo

 

 

PATTY MURRAY

United States Senator

Ranking Member, Senate Uealth,
Education, Labor and Pensions Committee

AR_00000968
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 73 of 465

Michael J. Rice

 

 

 

 

aaa
From: Pll

Sent: Friday, September 08, 2017 10:44 AM

To: Jackson, Candice

Subject: Thanks!

Ms. Jackson;

 

it was so inspirational to listen to Ms..NeNos.atGeorge Mason University via YouTube.

 

 

 

Hopefully my Falsely Accused son} Pil will be able to remove his "Scarlet Letter", now that
Due Process has returned to (all) students.

Always hopeful.

God Bless;

 

' PH

 

 

 

AR_00000969
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 74 of 465

Keith Whitaker

 

 

 

 

 

From: Pll

Sent: Friday, September 08, 2017 10:47 AM
To: DeVos, Betsy

Cc: Jackson, Candice

Subject: "Dear Colleague" Letter

Dear Secretary DeVos,

Thank you for your courageous speech yesterday. | strongly support your intention to revoke or rescind
the previous administration's guidance on investigating and adjudicating claims of sexual assault on

college campuses.

Best wishes,

 

Pll

 

AR_00000970
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 75 of 465

 

 

 

 

 

Mark Herring

From: Pil

Sent: Friday, September 08, 2017 12:19 PM
To: Jackson, Candice

Dear Assistant Secretary jackson

i applaud Secretary DeVos's decision to revoke the 2011 guidelines regarding campus sexual
misconduct. Unfortunately, we tend to forget that whatever government subsidizes, we simply get
more of it. And when the 2011 guidelines appeared, in essence subsidizing the reporting of sexual
misconduct, the numbers skyrocketed.

Make no mistake about it. Sexual misconduct is not to be tolerated and when descried, and must be
prosecuted to the fullest extent of the law. The 2011 guidelines, however, obfuscated every encounter
between individuals to such an extent that even a cursory greetings could be misinterpreted as
flagitious.

| stand with your decision to revoke the 2011 guidelines!

(1 am wholly responsible for this email and it in no way reflects the support or lack thereof of my
employer.)

Cordially

 

 

 

 

AR_00000971
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 76 of 465

Reyes, Alejandro

From: Reyes, Alejandro

Sent: Friday, September 08, 2017 12:31 PM

To: Jackson, Candice

Cc: Karvonides, Mia; Faiella, Matt; Henderson, Chelsea
Subject: Revised Letter Title IX Sexual Misconduct
Attachments: Document! (plg 9-8-2017)v2.docx

Hello,

Mia asked me to forward the attached draft your way. Let us know if you have any questions.

Thank you,
Alejandro

Alejandro T. Reyes

Director, Program Legal Group
Office for Civil Rights

U.S. Department of Education
Office: (202) 453-6639

 

AR_00000972
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 77 of 465

Menashi, Steven
aaa

From: Menashi, Steven

Sent: Friday, September 08, 2017 1:39 PM

To: Jackson, Candice

Subject: Fwd: OMB Comments for ED's Sexual Violence Rescission DCL

Attachments: DCLOMBComments.docx; ATTO0001.htm; Q-A 9-7-17 OMB (edits).docx;
ATTO0002.htm

Begin forwarded message:

 

From: "Mar, Sharon EOP/OMB" <fbi@ron Mar@omb.eoo.gov>

Date: September 8, 2017 at 1:08:14 PM EDT

To: "Menashi, Steven" <Steven. Menasni@ecd gov>, "McFadden, Elizabeth"
<hivasetn Vicracdcen@lec goy>

Cc: "Rao, NeomiJ. EOP/OMB" RBomi.J.Rad@omb.eo 3.20V>, "Harris, Jeffrey M.
EOP/OMB'tS 2 ffrey IV Harrisk@omb.eop.gov>, "Hunt, Alex T. EOP/OMB"
4N(®xander_T. Hunt@omb.eop.gov>

Subject: OMB Comments for ED's Sexual Violence Rescission DCL

 

 

 

 

 

 

Steve,

 

 

 

 

Thanks,

Sharon Mar

  
 

eto the Deputy Administrator
r Affair

Senior /

OMB Of

 
 

ormation and Regul
5 64645) Fax: (P95. 5167

     

AR_00000973
 

 

Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 78 of 465

 

AR_00000974

 
 

 

Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 79 of 465

 

AR_00000975

 
 

 

Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 80 of 465

 

AR_00000976

 
 

 

Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 81 of 465

 

AR_00000977

 
 

 

Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 82 of 465

 

AR_00000978

 
 

 

Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 83 of 465

 

AR_00000979

 
 

 

Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 84 of 465

 

AR_00000980

 
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 85 of 465

Jill Pasteris

 

 

Pll

 

 

 

From:

Sent: Friday, September 08, 2017 2:28 PM

To: DeVos, Betsy; Jackson, Candice

Subject: Support for revoking "Dear Colleague" directives

To: Betsy DeVos, Secretary, Department of Education, and Candice
Jackson, Acting Assistant Secretary on Civil Rights

As a long-time university educator, | have been troubled by
the specific wording of the "Dear Colleague letter on sexual
violence” that went out to all colleges and universities in
2011. Although | strongly believe that sex offenders should be
punished and that students should be protected from predatory
practices on campus, | believe that both the accused and the accuser
should be treated with respect and under due process. Colleges and
universities are not for the most part well equipped to handle legal
cases, but the "Dear Colleague" letter forced them to attempt to act
as though they were. Both members of the legal community and many of
those involved in Title IX proceedings have recognized the lack of
due process in such hearings and the verdicts/punishments that
followed (e.g., expulsion from the academic institution and public defamation).

| support the rescinding of the current "Dear Colleague”
directives, as well as the proposed "notice-and-comment process" and
public hearings on the issues that caused the original letter to be
sent. | agree that the participation of all types of concerned
groups, including members of the legal community, is essential in
such hearings.

 

 

 

 

 

 

AR_00000981
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 86 of 465

Catoe, Tracy
SS

From: Catoe, Tracy

Sent: Friday, September 08, 2017 9:38 AM
To: Ware, Angela

Subject: FW: Title 9

 

From: Catoe, Tracy On Behalf Of DeVos, Betsy
Sent: Eriday.Sentember 08, 2017 8:58 AM
Tor: Pl

 

 

Ws ashington, Dc 26202

 

 

 

intend i yea] |
Sent: “Friday, September 08, 2017 2: 07 AM
To: DeVos, Betsy
Subject: Title 9

From:_ Pll Gonder [maito:CG

Dear Secretary DeVos,

Thank you for your efforts to change Title 9 policy, specifically how colleges administer this mandate.

My son was falsely accused of sexual violence and we went through a horrible ordeal to clear his name. It
was an unfair and illegitimate process that should be abolished. The system is weighted against the accused

and extremely flawed and un-American.

Can you please do everything you can to ensure that young men (like my son) do not have their lives ruined
by this flawed Obama-era policy?

Thank you for all you are doing.

Sincerely yours,

 

 

Pil

 

 

AR_00000982
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 87 of 465

Catoe, Tracy
SS

From: Catoe, Tracy

Sent: Friday, September 08, 2017 9:40 AM
To: Ware, Angela

Subject: FW: Title Ix

From: Catoe, Tracy On Behalf Of DeVos, Betsy
Sent: Friday, September 08, 2017 8:42 AM

To: Pil

Subj@ét: RE! Title 1X

Dear Pll

Thank you for your e-mail to Secretary of Education Betsy DeVos. We appreciate hearing from you.
Your communication has been forwarded to the appropriate staff member for review.

 

 

 

 

 

 

 

 

Thank you again for contacting us.
Sincerely,

T. Tracy Catoe (Ms.)

Deputy Director of Correspondence
Office of the Secretary
Washington, DC 20202

one Original Message-----

From: Pll @gmail.com]
Sent: Thursday, September 07, 2017 6:35 PM

To: DeVos, Betsy

Subject: Title Ix

 

 

 

Secretary DeVos,

| email you today just after hearing your statement regarding Title IX. My name is Hanna and I'm 17
years old, turning 18 soon. Coming next fall, | will attend a college or university. Aside from any
worries | have of assimilating to my new environment and excelling in my classes, | now worry- even
more so than prior- about the way my body and mind will be protected. Title IX Is in place in order to
not only protect students against predators, but also to give them peace of mind knowing they can talk
about the injustices done towards them with a lawful backing that will persecute violators.

One line in particular from your statement hit me the hardest. "If everything is harassment, then
nothing is harassment."

AR_00000983
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 88 of 465

imagine being me. Scratch that. Imagine being someone at a higher risk of sexual harassment. Imagine
being a transgender person of color, whom are statistically proven to be at a greater risk. Imagine
being them and let that line from your statement sink in.

Did your nerves flare? Did your face grow pale? Did your stomach feel unsettled?

That statement, your statement, was bone chilling. Your statement will only fuel a generation of adults
who will feel as if there are no repercussions for actions they have done to make another human being
uncomfortable, whether it be mentally or physically.

We need the protections provided under Title IX. They are for our ultimate safety. The Title is "broad"
for a reason, and that is to include all forms of sexual harassment. There are so many things that can
be done to a person that CAN and SHOULD be considered sexual harassment. There is no room to
protect the accused. To inflict that kind of pain on to another is brutal and disgusting. It leaves a
lasting impact on the victim's psyche, making them susceptible to panic attacks and overall anxiety in
social situations. If Title IX becomes narrower, you will be left with a group of victims who feel nothing
but alone in their situations in the wake of a reduction to the protections previously allocated to their
bodies.

| urge you to rethink everything you currently perceive to be wrong with Title IX. My generation urges
you to rethink it. Please. Please put yourself in our shoes, Please keep our worries on your mind when
evaluating the Title further. Please take everything | have stated seriously.

Thank vou

Pll

 

 

AR_00000984
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 89 of 465

Catoe, Tracy
SS

From: Catoe, Tracy

Sent: Friday, September 08, 2017 9:41 AM

To: Ware, Angela

Subject: FW: Please listen to survivors and commit to preserving the 2011 and 2014

Sexual Violence Guidance

Tot PIL __@gmail.com'

Subject: RE: Please listen to survivors and commit to preserving the 2011 and 2014 Sexual Violence
Guidance

Dear Pll

Thank you for your e-mail to Secretary of Education Betsy DeVos. We appreciate hearing from you.
Your communication has been forwarded to the appropriate staff member for review.

 

 

Thank you again for contacting us.
Sincerely,

T. Tracy Catoe (Ms.)

Deputy Director of Correspondence
Office of the Secretary
Washington, DC 20202

noone Original Message-----

From:} Pil i@gmail.com]

Sent: Thursday, September 07, 2017 5:45 PM

To: DeVos, Betsy

Subject: Please listen to survivors and commit to preserving the 2011 and 2014 Sexual Violence
Guidance

 

Dear Secretary DeVos:

Re: Comments regarding Evaluation of Existing Regulations (Docket # ED-2017- OS-0074)

AR_00000985
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 90 of 465

Schools should be safe havens for children and all of them ---every single one--- should be treated
with kindness and respect. Schools should be the place they know they are going to be protected, and
where they know help is at hand. How callous, how unkind, how very unChristian your views are on this
matter. Our schools should be run in such a way that they set an example for every student: of how to
treat people with respect and how to assist those who are struggling or in trouble. In other words, how
to be a good citizen for our country.

Sincerely,

 

 

 

AR_00000986
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 91 of 465

Catoe, Tracy
SS

From: Catoe, Tracy

Sent: Friday, September 08, 2017 9:41 AM
To: Ware, Angela

Subject: FW: Title IX Feedback and Concerns

 

From: Catoe, Tracy On Behalf Of DeVos, Betsy
Sent: Friday, September 08, 2017 8:36 AM

Toe PM
Subject: RE: Title IX Feedback and Concerns

  

   

KYOU QQGIn Tor cx

 

From: Pil agmail.com]
Sent: Thursday, September 07, 2017 4:47 PM
To: DeVos, Betsy

Subject: Title Ix Feedback and Concerns

 

 

 

Hi Betsy,
| hope you're well in America today.
Many women are not.

As you may not realize, most rapes are under-reported and often dismissed in court and by police officers.
Campuses have shown time after time they're more willing to protect star athletes than believe women who report
abuse. You probably have many women in your life who were sexually assaulted or molested or harassed and were
likely unable to prove it. The court of law does not favor believing women, so really, your actions here are just in line
with that.

Maybe you don''t care.

How little you evolve the justice system. I'm not surprised by this, though maybe one day you will wake up to find
you have done little to aid and ernpower other women or victims of abuse. And that might be surprising to you. But
it's not surprising to me. But for now | suppose you think you're doing the right thing.

But what you're doing is unconscionable. it’s disgraceful. It's in alignment with this administration's total desire to
reverse anything Obama implemented, even at the risk of your own supporters. Not everything a Democrat puts in
place needs to be attacked by the GOP, and there was no need to rescind this. Anyway, the law is the law, so
good luck with that.

AR_00000987
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 92 of 465

You've shown time and again you're not on the right side of history. Well, good for you for getting to show your true
face to the world; that must be personally empowering for you to get to maintain a mask of sociopathy in the face of
immense abuse and pain others experience. But your personal false actualization and greed will only go so far.

In the end, the only thing that matters is the kindness and empathy we extend to those who suffer, as we must
suffer. | do feel sorry for your wrecked shivering spirit and the light inside you that must be closed as tight as a
wasp's nest. Please be well. Please stop hurting people.

Best

 

 

PIl

 

 

AR_00000988
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 93 of 465

Catoe, Tracy
SS

From: Catoe, Tracy

Sent: Friday, September 08, 2017 9:36 AM

To: Ware, Angela

Subject: FW: Public Comment on Title IX Enforcement

 

From: Catoe, Tracy On Behalf Of DeVos, Betsy
2 Fri ber 08, 2017 9:04 AM

     
 
  

   

KYOU QQGIn Tor cx

 

Front Pil gmail.com]
Sent: Thursday, September 07, 2017 9:45 PM
To: DeVos, Betsy; Office of the Secretary

Subject: Public Comment on Title IX Enforcement

 

 

 

Dear Secretary DeVos,

Since | cannot find a more appropriate portal through which to enter my public comment which you solicited
with your remarks to the students and faculty of George Mason University, please consider my email.

lL ask you to preserve the 2011 and 2014 Sexual Violence Guidance set up by the Obama administration for
Title [X cases on college campuses. Only a small fraction (2-10%) of rape reports are false, while the vast
majority of rapes are never even reported. Shifting the balance of rights back in the direction of the accuser as
you signaled in your remarks today will undermine trust in the system, and likely decrease the instances of
reported rapes still further. ONE IN FIVE WOMEN (and one in four transgender people) is sexually assaulted
in college - in my eyes, as a recent college graduate who has seen the effects on my own campus, this
constitutes a national crisis. And universities have proved over and over that they cannot be trusted to handle
this alone. There are, of course, improvements that could be made to the existing guidance, but delivering more
rights to the accused is not one of them. Following through with this change betrays rape survivors - and
particularly the most vulnerable students. I urge you to reconsider.

A concerned citizen,

 

 

 

Pll

 

 

AR_00000989
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 94 of 465

Jackson, Candice
aaa

From: Jackson, Candice

Sent: Friday, September 08, 2017 5:20 PM

To: Andrea Ann Pitts

Cc: Henderson, Chelsea

Subject: Re: VP Biden's call to action today - interesting, thought you should be aware
Andrea,

I'd love to meet with you next week! I'm copying my assistant Chelsea to set something up. | can meet
after hours if my daytime calendar is booked up.

Thank you for your encouraging words!
Candice

Candice Jackson

Office for Civil Rights

U.S. Dept. of Education
Sent from my iPhone

 

On Sep 8, 2017, at 4:43 PM, Andrea Ann Pitts ¢ Pp | | hotmail.com> wrote:

 

 

 

Secretary DeVos,

Thank you so much for your courageous speech yesterday! Every word you spoke was
truthful and factual. It sickens and saddens me today that you are getting torched in the
press and everywhere else. | encourage you to stay strong!! Who are these people that
think everyone doesn't deserve due process? It simply amazes me.

Today, Biden gave a speech where he was over emational and said frankly, stupid things.
He clearly has not done his homework as you and Director Jackson have done.

I've asked our FACE family members to start a Twitter campaign to this fact and wanted
you to know. Keep being strong! My family and especially my son Elliott, THANKS YOU!!

I'll be in town next week (14th/15th) meeting with staffers about this very issue, telling my
family’s story and trying to garner more support. I'm sure it's silly of me to ask, but, If
either of you are free for lunch, coffee, or a glass of wine after work (does your day ever
end?), let me know! Would love to meet! From what Cindy, Jonathan, and others tell me,
you're both wonderful and reasonable people.

AR_00000990
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 95 of 465

Thank you again and STAY STRONG!!!

Andrea Pitts

 

 

 

 

PS: Hi Edgar!! | bet it's been CRAZY around there! You stay strong too!!

3e OB OK 2K 2K eK oe OK oe oe ok oe OK OK 2 OK RK OK 2K OK OK A 2 OK OK OK OK OR OK OK OB OK 2 OK OK OK RK Ke OB OK BOR OK OK OK OR KK OK KK OK OK KK KK OK

OB OK OB OR OR Ee oe

FACE family:

Here's what the VP doesn't understand or even realizes... that in the world he is
supporting, under the current Title IX directive/guidelines, his actions depicted in EACH OF
THESE PHOTOS, would be actionable as sexual harassment and/or misconduct. If any of
these girls/women had been drinking (even one drink!) earlier that day, he could easily be
found responsible. In both cases, his life is changed for the worse, forever!

For those that follow the VP, this seems like an easy Twitter campaign to launch. It doesn't
have to be nasty - let's not meet his nasty with our nasty - | could see something like this
twitter with any of these photo's posted....

"VP, need you to know any of these are sexual harassment or misconduct under 2011 TIX.
Add alcohol? You're kicked out. | kid you not. #doyourhomework"
Thoughts?

Andrea

<joe b 4.JPG>
<joe b 3.JPG>
<joe b 2,JPG>

<joe b 1.JPG>

AR_00000991
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 96 of 465

Louis and Lynn Chandler

 

 

 

 

 

From: Pil

Sent: Friday, September 08, 2017 6:04 PM

To: DeVos, Betsy; Jackson, Candice; info@saveservice.org
Subject: "sexual misconduct" on our campuses

Secretary DeVos,

| wish to take this opportunity to congratulate you on your bold
initiative to roll back some of the more egregious regulations regarding
so called sexual “misconduct” on our campuses. | have had experience
with the intimidation of male students at our colleges and feel strongly
it is time that a more balanced perspective be adopted.

| applaud your insight in righting this wrong of the first issues in the
effort to rescue higher education from the grip of political activists

and their agenda of extreme political correctness.

Best wishes,

 

 

 

 

AR_00000992
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 97 of 465

Menashi, Steven
aaa

From: Menashi, Steven
Sent: Friday, September 08, 2017 6:15 PM
To: Jackson, Candice
Attachments: DCL 9-8-17.docx

AR_00000993
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 98 of 465

Jackson, Candice

From: Jackson, Candice

Sent: Friday, September 08, 2017 6:25 PM

To: Karvonides, Mia

Subject: The Bad Science Behind Campus Response to Sexual Assault - The Atlantic

Yoffe - part 2 of 3. Not sure when Part 3 comes out. I've worked with Elizabeth Loftus as an expert
witness in civil litigation. This whole series is surprising to see in The Atlantic.

https://www.theatlantic.com/education/archive/2017/09/the-bad-science-behind-campus-response-to-
sexual-assault/539211/

Candice Jackson

Office for Civil Rights
U.S. Dept. of Education
Sent from my iPhone

AR_00000994
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 99 of 465

Menashi, Steven
aaa

From: Menashi, Steven
Sent: Friday, September 08, 2017 6:45 PM
To: Jackson, Candice
Attachments: Q-A 9-8-17.docx

AR_00000995
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 100 of 465

Jackson, Candice
aaa

From: Jackson, Candice

Sent: Friday, September 08, 2017 6:54 PM

To: Jeff Nolan

Cc: Sherman, Brandon

Subject: Re: Promoting Fairness in Trauma-informed Investigation Training

Thank you Jeff! Indeed, the topic of training is one we want to discuss further with you as we proceed
into proposed regulations.

i'm curious how you react to this Atlantic piece that came out today:
nttos://www.theatlantic.com/education/archive/2017 /09/the-bad-science-behind-campus-response-to-
sexual-assault/539211/

 

Thanks,
Candice

Candice Jackson

Office for Civil Rights
U.S. Dept. of Education
Sent from my iPhone

On Sep 8, 2017, at 6:50 PM, Jeff Nolan <jnolan@DiNSE.COM> wrote:

Dear Acting Assistant Secretary Jackson:

I'm en route home after presenting three days of "traurna-informed and fair" sexual assault
investigation training for the Virginia Department of Criminal Justice Services, during which we of
course shared the livestream of yesterday's speech with the participants. Obviously, you've got a lot of
work ahead; if you think I could be helpful to the upcoming notice and comment process given the
thoughts I've shared about trauma-informed and fair training, and the perspective I have gained from
working with many srnail colleges (in addition to large universities) over the years, I hope you will let
me know. Thanks.

Best,

Jeff

 

“hence ranean ee

Sent: Tuesday, August 15, 2017 10:08 AM
To: Jeff Nolan; Jackson, Candice
Subject: RE: Promoting Fairness in Trauma-Informed Investigation Training

Thanks, jeff. | look forward to reading.

 

From: Jeff Nolan [maltocnoan@DINSe.COM ]
Sent: Monday, August 14, 2017 7:02 PM

Ta: Jackson, Candice

Ce: Sherman, Brandon

AR_00000996
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 101 of 465

Subject: RE: Promoting Fairness in Trauma-Informed Investigation Training

You are welcome. | hope you nave a nice evening.

 

From: Jackson, Candice [maiie:Cand ce Jackson@ex.gov]

Sent: Monday, August 14, 2017 7:01 PM

To: Jeff Nolan

Ce: Sherman, Brandon

Subject: Re: Promoting Fairness in Trauma-Informed Investigation Training

 

Thank you for this! I am eager to review it.

Candice Jackson

Office for Civil Rights
U.S. Dept. of Education
Sent from my iPhone

 

Hello again, Acting Assistant Secretary Jackson:

| expect you probably receive hundreds of emails every day, so | just wanted to re-
send this to be sure that you recelved it, and to offer again that If there is anything
| could do to be helpful in terms of meeting or speaking with your folks about the
approach described in the white paper, i would be happy to do that. Please just let
me know. Thank you.

 

From: Jeff Nolan
Sent: Thursday, August 03, 2017 4:01 PM
To: 'C di a Creed on j'

    
  
  

  

ess in Trauma-Informed Investigation Training

  

9g

Dear Acting Assistant Secretary Jackson:

Please find attached a white paper on the topic that we discussed during our
meeting a couple of weeks ago. | hope it is helpful and responsive to your request
for more information about the topic. | can easily go into much more detail and
provide many more examples of how a trauma-informed approach can be
employed effectively and fairly in the college and university disciplinary context,
and hope you will let me know if a more extended treatment of the topic in
writing would be helpful. Alternatively or additionally, if another meeting with
you and/or others to follow up might be helpful, | would be very happy to be
involved in that as well. | look forward to any comments and feedback you might
have, and to any opportunity to provide further information. Thank you for giving
me the opportunity to submit the white paper.

Best,

AR_00000997
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 102 of 465

Jeff

<image00lj {Jeffrey J. Nolan, Esq.
pe~ Director

Dinse, Knapp & McAndrew, P.C.
209 Battery Street

P.O. Box 988

Burlington, VT 05402

 

 

<image002.png>

 

<Promoting Fairness in Trauma-Informed Investigation Training
(B1728952xA047C).pdf>

 

Disclaimer

 

AR_00000998
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 103 of 465

Jackson, Candice
aaa

From: Jackson, Candice

Sent: Sunday, September 10, 2017 9:26 AM

To: Jeff Nolan

Cc: Sherman, Brandon

Subject: Re: Promoting Fairness in Trauma-informed Investigation Training

Jeff,

This is really helpful. I'll look into the possibility of one of us attending the Virginia presentation. Three

days would be hard to commit to -- is there one day in particular that would make the most sense for
Brandon or me to sit in?

Thanks,
Candice

Candice Jackson

Office for Civil Rights
U.S. Dept. of Education
Sent from my iPhone

On Sep 9, 2017, at 2:35 PM, Jeff Nolan <jnolan@DINSE.COM> wrote:
Hello Acting Assistant Secretary Jackson:

That article is really interesting. I've spent many hours now co-presenting training
programs where law enforcement-focused videos featuring Dr. Campbell were played (I
didn't choose to include them, but | don't have control over those aspects of the curricula),
and | have developed the approach of piping up to emphasize that those videos need to be
placed in context, and that while we can learn from them as higher education investigators
and adjudicators, the language of the videos (e.g., "victim/survivor") should not be used by
us, and we cannot rely on them to the extent that they reflect a perspective that is
anything but neutral. | made the point about distinguishing between the law enforcement
and higher education contexts in the white paper | forwarded to you, and had the Campbell
videos in mind when making that point.

As the Atlantic article notes, Dr. Campbell's perspective has become an expected part of
trauma-informed training programs, and | have included the basics in training programs,
but | have emphasized that information about the neurobiology of trauma may explain a
complainant's behavior and testimony in a given case, but also that it may not explain the
behavior, and that we must always interview for clarification (i.e., essentially cross-
examine complainants and respondents, in a professional, non-judgmental way) when
their behavior and testimony is not corroborated by other information or is contrary to their
view on whether the policy was violated or not, and base our decisions only on the facts of
the particular case, not assumptions about trauma or its effects. This approach is
reflected in the attached PowerPoint, which | presented in July for associates at my

office. You'll see that some slides are a bit dated in discussing the 2011 DCL, but the

AR_00000999
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 104 of 465

pertinent points for this discussion start at slides 41-53 (discussion of respondent claims)
and continue on 55 (making sure that general population statistics (which | think should be
referenced if we are to meet the Clery Act's mandate that officials be trained annually on
issues related to IPV, sexual assault and stalking) are never mis-used to support a finding
of responsibility in a particular case. | then include what has become the standard
information about the neurobiology of trauma. Just so you know, the snippet of a Rebecca
Campbell video | showed only addresses hormones, and does not include the inflammatory
assertion (noted in the Atlantic article) that a "victim's memories are accurate, even if
fragmented". I'm glad Dr. Campbell retracted that as reflected in the article, but videos
where she asserts that are still widely used in training. Knowing that that assertion has
been distributed so widely, | specifically made the point in the Virginia DCJS program in
Lynchburg yesterday that as higher education investigators and adjudicators, we cannot
accept that assertion by Dr. Campbell, and instead must test all statements by ail
witnesses against corroborating evidence, and not assume that anyone is or is not
necessarily remembering facts accurately. The Atlantic article is inspiring me to delve
further into current thinking in the "neurobiology of trauma” field, and | may make
curricular changes in programs where | have the leeway to do so.

Even if time and further inquiry reveal that Dr. Campbell's views are subject at least to
debate, that would not undermine my approach because, as you'll see in slides 65-79 of
the attached, | phrase the information as this is what, again, "may" or "can" happen asa
result of trauma. | do not assert that certain things always happen because a psychologist
says so. The crux of my approach is at slides 80-82, which | hope are self-explanatory. I'm
using a similar approach in the Virginia DCJS program, and by the time | got to those slides
in my presentation yesterday in Lynchburg, | had probably expressed those sentiments 25
times at various relevant points over the previous two and a half days. | truly believe that
trauma-informed training can be fully fair, but the message has to be nuanced, and it can
go off track if not approached carefully. As you may have gathered, | can go on about this
topic all day, so I'll stop there for now and hope we can follow up as would be helpful for
you.

If any OCR folks are interested, we're presenting the Virginia DCJS program at Virginia
Tech September 26-28 and at Thomas Nelson Community College in Hampton, Virginia

October 23-25. I'm sure DCJS would be happy to have anyone from OCR at either program.

In terms of further conversations, please just let me know whatever would work for
you. I'm happy to meet in D.C., have a phone conference, or both. Thanks very much.

Best,

Jeff

 

From: Jackson, Candice [Candice Jackson@ed.gov]

Sent: Friday, September 08, 2017 6:53 PM

To: Jeff Nolan

Cc: Sherman, Brandon

Subject: Re: Promoting Fairness in Trauma-Informed Investigation Training

 

Thank you Jeff! Indeed, the topic of training is one we want to discuss further with you as
we proceed into proposed regulations.

AR_00001000
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 105 of 465

I'm curious how you react to this Atlantic piece that came out today:
httos://www.theatiantic.com/education/archive/2017/09/the-bad-science-behind-campus-
response-to-sexual-assault/539211/

 

 

Thanks,
Candice

Candice Jackson

Office for Civil Rights
U.S. Dept. of Education
Sent from my iPhone

On Sep 8, 2017, at 6:50 PM, Jeff Nolan <jnolan@DINSE.COM<mailta:jnolan@DINSE.COM>>
wrote:

 

Dear Acting Assistant Secretary Jackson:

i'm en route home after presenting three days of “trauma-informed and fair” sexual
assault investigation training for the Virginia Department of Criminal Justice Services,
during which we of course shared the livestream of yesterday's speech with the
participants. Obviously, you've got a lot of work ahead; if you think | could be helpful to
the upcoming notice and comment process given the thoughts I've shared about trauma-
informed and fair training, and the perspective | have gained from working with many
small colleges (in addition to large universities) over the years, | hope you will let me
know. Thanks.

Best,

Jeff

 

From: Sherman, Brandon | Brandon.Sherman@ecd.gov<mailto:Brandon.Sherman@ed.gov>]
Sent: Tuesday, August 15, 2017 10:08 AM

To: Jeff Nolan; Jackson, Candice

Subject: RE: Promoting Fairness in Trauma-informed Investigation Training

 

Thanks, Jeff. | look forward to reading.

From: Jeff Nolan [mailto:inclan@DINSE.COM]

Sent: Monday, August 14, 2017 7:02 PM

To: Jackson, Candice

Cc: Sherman, Brandon

Subject: RE: Promoting Fairness in Trauma-Informed Investigation Training

 

You are welcome. | hope you have a nice evening.

From: Jackson, Candice [mailto:Candice Jackson@ed.gov]

Sent: Monday, August 14, 2017 7:01 PM

To: Jeff Nolan

Cc: Sherman, Brandon

Subject: Re: Promoting Fairness in Trauma-|Informed Investigation Training

 

AR_00001001
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 106 of 465

Thank you for this! | am eager to review it.
Candice Jackson

Office for Civil Rights

U.S. Dept. of Education

Sent from my iPhone

On Aug 14, 2017, at 7:00 PM, Jeff Nolan
<inolan@DINSE.COM<mailto:;jnolan@DINSE.COM>> wrote:
Hello again, Acting Assistant Secretary Jackson:

 

| expect you probably receive hundreds of emails every day, so | just wanted to re-send
this to be sure that you received it, and to offer again that if there is anything | could do to
be helpful in terms of meeting or speaking with your folks about the approach described in
the white paper, | would be happy to do that. Please just let me know. Thank you.

Best,
Jeff

From: Jeff Nolan

Sent: Thursday, August 03, 2017 4:01 PM

To: 'Candice Jackson@ed.gov<mailto:Candice. Jackson@ed.gov>'

Cc: Brandon. Sherman@ed.gov<mailto:Brandon. Sherman@ed.gov>
Subject: Promoting Fairness in Trauma-Informed Investigation Training

 

 

Dear Acting Assistant Secretary Jackson:

Please find attached a white paper on the topic that we discussed during our meeting a
couple of weeks ago. | hope it is helpful and responsive to your request for more
information about the topic. | can easily go into much more detail and provide many more
examples of how a trauma-informed approach can be employed effectively and fairly in
the college and university disciplinary context, and hope you will let me know if a more
extended treatment of the topic in writing would be helpful. Alternatively or additionally,
if another meeting with you and/or others to follow up might be helpful, | would be very
happy to be involved in that as well. | look forward to any comments and feedback you
might have, and to any opportunity to provide further information. Thank you for giving me
the opportunity to submit the white paper.

Best,

Jeff

<image001.jpg><http://www.dinse.com/>

Jeffrey J. Nolan, Esq.
Director

AR_00001002
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 107 of 465

Dinse, Knapp & McAndrew, P.C,

209 Battery Street

P.O. Box 988

Burlington, VT 05402

W: 802-864-5751
inolan@dinse.com<mailto:jnolan@dinse.com> |
Bio<htto://www.dinse.com/attorneys/jeffrey-j-nolan.himl>

 

 

<image002.png><http://www.linkedin.com/pub/jeffrey-nolan/14/24a/a8b>

 

Disclaimer

CONFIDENTIALITY NOTICE: This email transmission may contain attorney/client privileged
and confidential information intended only for the individual or entity named above. Any
dissemination, use, distribution, copying or disclosure of this communication by any other
person or entity is strictly prohibited. Should you receive this transmission in error, please
notify the sender by telephone (802-864-5751) and return the original transmission to
roblem@cinse.com<maitoa:oroblem@cinse.com>.

 

This email has been scanned for viruses and malware, and may have been automatically
archived by Mimecast Ltd.
<Promoting Fairness in Trauma-Informed Investigation Training (B1728952xA047C).pdf>

Disclaimer

CONFIDENTIALITY NOTICE: This email transmission may contain attorney/client privileged
and confidential information intended only for the individual or entity named above. Any
dissemination, use, distribution, copying or disclosure of this communication by any other
person or entity is strictly prohibited. Should you receive this transmission in error, please
notify the sender by telephone (802-864-5751) and return the original transmission to
problem@dinse.com<mailto:oroblem@dinse.com>.

 

This email has been scanned for viruses and malware, and may have been automatically
archived by Mimecast Ltd.

Disclaimer

CONFIDENTIALITY NOTICE: This email transmission may contain attorney/client privileged
and confidential information intended only for the individual or entity named above. Any
dissemination, use, distribution, copying or disclosure of this communication by any other
person or entity is strictly prohibited. Should you receive this transmission in error, please
notify the sender by telephone (802-864-5751) and return the original transmission to
roblem@cinse.com<maiito:problem@cinse.com>.

 

AR_00001003
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 108 of 465

This email has been scanned for viruses and malware, and may have been automatically
archived by Mimecast Ltd.

Disclaimer

CONFIDENTIALITY NOTICE: This email transmission may contain attorney/client privileged
and confidential information intended only for the individual or entity named above. Any
dissemination, use, distribution, copying or disclosure of this communication by any other
person or entity is strictly prohibited. Should you receive this transmission in error, please
notify the sender by telephone (802-864-5751) and return the original transmission to

problem@dinse.com.

This email has been scanned for viruses and malware, and may have been automatically
archived by Mimecast Ltd.

<Dinse Investigation Training July 2017.pptx>

AR_00001004
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 109 of 465

Karvonides, Mia
aaa

From: Karvonides, Mia

Sent: Sunday, September 10, 2017 1:41 PM
To: Jackson, Candice

Subject: Q&A draft deliberative/privileged
Attachments: Q-A 9-7-17 plg.docx

Hi Candice - Sorry for not sending this earlier but perhaps we can walk through it during our call at 2 pm. Do
you want to call my cell? Thanks, Mia

AR_00001005
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 110 of 465

Jackson, Candice

 

 

 

From: Jackson, Candice

Sent: Monday, September 11, 2017 7:34 AM

To: Karvonides, Mia

Subject: Re: Q&A draft deliberative/privileged follow up
DPP Thanks Mia!

 

 

Candice Jackson

Office for Civil Rights
U.S. Dept. of Education
Sent from my iPhone

 

 

 

 

 

 

 

 

 

 

On Sep 11, 2017, at 6:52 AM, Karvonides, Mia <Mia.Karvonides@ed.gov:
Good morning DPP
i
i * honk BBB a nt “1 Good luck with your
meeting this morning - heading to the pool a bit late.

 

 

 

Sent from my iPhone

On Sep 10, 2017, at 6:02 PM, Jackson, Candice <Cancice.Jackson@ecd.gov> wrote:

 

Thanks Mia - for everything!

Candice Jackson

Office for Civil Rights
U.S. Dept. of Education
Sent from my iPhone

wrote:

Here you go ~ | think | caught everything we ciscussed. See you
tomorrow - Mia

 

From: Jackson, Candice

AR_00001006
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 111 of 465

Sent: Sunday, September 10, 2017 1:44 PM
To: Karvonides, Mia
Subject: Re: Q&A draft deliberative/privileged

No worries! Sure, lll call you at 2pm.

Candice Jackson

Office for Civil Rights
U.S. Dept. of Education
Sent from my iPhone

On Sep 10, 2017, at 1:41 PM, Karvonides, Mia
<Via.Karvonices@ec gov > wrote:

Hi Candice - Sorry for not sending this earlier but
perhaps we can walk through it during our call at 2 pm.
Do you want to call my cell? Thanks, Mia

<Q-A 9-7-17 plg.docx>

<Q-A 9-10-17 554pm draft deliberative privileged.docx>

AR_00001007
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 112 of 465

Candice Jackson
Caaaa eee eee eee ee ee ee ee ee eee ee ee ee ee ee ee ee ee ee eS

From: Candice Jackson

Sent: Monday, September 11, 2017 9:06 AM
To: Jackson, Candice

Subject: Fwd: commentary

Candice Jackson

(818) 481-4565

candice@ceiacksoniaw.com

** PLEASE NOTE ** As of April 7, 2017, | am relocating to Washington, DC and no longer practicing
law. For all legal matters please contact Law Office of Patricia J. Campbell, (360) 989-8800,
Patricia@PCampbellLaw.com

 

 

Begin forwarded message:

Date: September 9, 2017 at 6:43:01 PM EDT
To: Candice Jackson <candice@cejacksoniaw.com>

Cc: Stuart Taylor¢ Pil 4@gmail.com>
Subject: Re: commentary

Candice,

Definitely, if I'm not teaching, or if | am, could in theory phone in. Will also be in DC 9-29
and 10-2.

John Podhoretz had suggested my piece out of a recognition--which became clear to me as
| was writing it--that there really wasn't a broad analysis searching for common trends
from the opinions, and there have been so many of them, it can be easy to get lost in the
weeds, | think it was effective in that respect.

A list (some of whom you already know):

--Patricia Hammil (Conrad & O'Brien, Philadelphia)--she has argued what became the two
strongest district court opinions (Brandeis and Notre Dame), and has handled quite a few
others. Very successful in this area, really sharp.

--Max Stern (Todd & Weld, Boston)--he argued two of the highest- profile cases (Amherst
and Jack Montague, the Yale basketball captain, still ongoing). The Amherst case was
brilliantly litigated--he got assigned an Obama-judge, ex-DA, who had decided for UMass--
a public university--in a comparable case. Just overwhelmed the judge with evidence.

--Josh Engel (Engel & Martin, Cincinnati)--in tough circuit b/c of precedent, but a recent
good string--victories w/OSU, Cincinnati, Miami (latter 2 profiled in my piece); UC case

AR_00001008
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 113 of 465

pending before 6th Circuit, and could produce an opinion asserting some right to x-exam--
which could, of course, also undermine a portion of the DCL.

--Kimberly Lau (Warshaw Burstein, NYC)--she has two very cleverly-argued wins making
Title IX claims (Cornell, UCSB); the UCSB case is now before the 9th Circuit. She's also
done a lot of cases that haven't reached the litigation stage.

--Rob Cary (Williams & Connolly)--Stuart knows him much better than | do; he's been
involved in a couple of campus cases (lacrosse most prominently); also was on ABA
committee that drafted its campus sexual assault recommendations.

--Mark Hathaway has his own firm in LA and has handled most of the state court cases in
CA--Occidental, USC (including the kicker’'s case), UCSD, Riverside. Somewhat mixed
record, but that's b/c he's dealing with a state judiciary that isn't exactly great on these
issues,

--Andrew Miltenberg has his own firm in NYC--has handled lots of cases, including some
that are a little on the weak side factually. But also has some big wins--Columbia case,
Grant Neal at Colorado-Pueblo, Penn State.

--Eric Rosenberg-- based in Ohio, litigates almost entirely in state courts.

KC

On Sat, Sep 9, 2017 at 5:38 PM, Candice Jackson <candice@cejacksonlaw.com> wrote:
Great! We'll find a time soon then. Justin is on my list too.

 

Candice Jackson

(818) 481-4565

candice@cejacksonlaw.com

** PLEASE NOTE ** As of April 7, 2017, | am relocating to Washington, DC and no
longer practicing law. For all legal matters please contact Law Office of Patricia J.
Campbell, (360) 989-8800, Patricia@PCampbellLaw.com

 

 

 

On Sep 9, 2017, at 5:16 PM, Stuart Taylor < Pll gmail.com> wrote:

 

 

 

Dear Candice,
Thanks for this nice invitation.

i'd be glad to meet. | am free most of the next two weeks except Sept 13
and 14.

| think you know Justice Dillon. KC knows the other leading attorneys in this
line of work better than | do.

Best, Stuart

 

AR_00001009
 

Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 114 of 465

On Sat, Sep 9, 2017 at 1:20 PM, Candice Jackson
<candice@celacksonlaw.com> wrote:

This was extraordinarily well done. I'd like to see if Stuart, KC and a few
attorneys who have represented accused students in court could meet
with my staff and me soon.

 

(818) 481-4565

candice @cejacksonlaw.com

 

npbell, (360} 989-8800

Patricia@PCam bellLaw.com

 

On Sep 8, 2017, at 5:58 PM, Stuart Taylor : Pll I@gmail.com>
wrote: Loci ececeeiceeecenininennneed

 

Another great piece by KC, summarizing the court decisions.
Commentary posted it early to play off the DeVos publicity; it’s also on the
cover in the Oct. print issue

Stuart

httos://www.commentarymagazine .corn/articles/campus _-sex-crime -

tribunals -losing/

 

 

AR_00001010
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 115 of 465

Washington, Wendell
SS

From: Washington, Wendell

Sent: Monday, September 11, 2017 8:36 AM
To: Washington, Wendell

Subject: Title IX

 

From: Catoe, Tracy On Behalf Of DeVos, Betsy
Sent: Friday, September 08, 2017 2:56 PM

4 &y ra s
OPO Pl,
% a

   

espondence

2
» 2O202

 

From: Press

Sent: Friday, September 08, 2017 2:26 PM
To: DeVos, Betsy

Subject: FW: Title IX

 

 

  

From:! Pll i
Sent: Friday, September 08, 2017 2:24 PM
To: ‘ocr@ed.gov.'

Ce: Press

Subject: Title Ix

 

Dear Secretary DeVos,
Thank you for standing up for the rule of law. You rightly said, “One person denied due process is one too
many.”

i think OCR should immediately send a new a letter to all universities rescinding the infamous “Dear
Colleague” letter that has trampled due process for hundreds.

Cordially,

 

 

 

 

AR_00001011
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 116 of 465

Jackson, Candice

 

From: Jackson, Candice

Sent: Monday, September 11, 2017 9:17 AM
To: Henderson, Chelsea

Ce: Karvonides, Mia

Subject: Listening Session re Due Process
Chelsea;

 

 

DPP

 

 

 

 

DPP Thanks!

 

 

httos://www.commentarymagazine.com/articles/campus-sex-
crime-tribunals-losing/

 

Candice Jackson

Office for Civil Rights
U.S. Dept. of Education
Sent from my iPhone

--Patricia Hammil (Conrad & O'Brien, Philadelphia)--she has argued what became the two
strongest district court opinions (Brandeis and Notre Dame), and has handled quite a few
others. Very successful in this area, really sharp.

--Max Stern (Todd & Weld, Boston)--he argued two of the highest-profile cases (Amherst
and Jack Montague, the Yale basketball captain, still ongoing). The Amherst case was
brilliantly litigated--he got assigned an Obama-judge, ex-DA, who had decided for UMass--
a public university--in a comparable case. Just overwhelmed the judge with evidence.

--Josh Engel (Engel & Martin, Cincinnati)--in tough circuit b/c of precedent, but a recent
good string--victories w/OSU, Cincinnati, Miami (latter 2 profiled in my piece); UC case
pending before 6th Circuit, and could produce an opinion asserting some right to x-exam--
which could, of course, also undermine a portion of the DCL.

--Kimberly Lau (Warshaw Burstein, NYC)--she has two very cleverly-argued wins making
Title IX claims (Cornell, UCSB}; the UCSB case is now before the 9th Circuit. She's also
done a lot of cases that haven't reached the litigation stage.

--Rob Cary (Williams & Connolly)--Stuart knows him much better than | do; he's been
involved in a couple of campus cases (lacrosse most prominently); also was on ABA

committee that drafted its campus sexual assault recommendations.

--Mark Hathaway has his own firm in LA and has handled most of the state court cases in
CA--Occidental, USC (including the kicker's case), UCSD, Riverside. Somewhat mixed

AR_00001012
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 117 of 465

record, but that's b/c he's dealing with a state judiciary that isn't exactly great on these
issues.

--Andrew Miltenberg has his own firm in NYC--has handled lots of cases, including some
that are a little on the weak side factually. But also has some big wins--Columbia case,
Grant Neal at Colorado-Pueblo, Penn State.

--Eric Rosenberg--based in Ohio, litigates almost entirely in state courts.

AR_00001013
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 118 of 465

Catoe, Tracy

From: Catoe, Tracy

Sent: Monday, September 11, 2017 7:09 AM
To: Washington, Wendell

Subject: FW: many thanks for your recent decision

 

From: Catoe, Tracy On Behalf Of DeVos, Betsy
i 2017 1:40 PM

   
  

sae

 

 

From: Pll @emailarizona.edu |
Sent: Friday, September 08, 2017 11:56 AM

To: DeVos, Betsy

Subject: many thanks for your recent decision

Dear Secretary DeVos:
"Education Secretary Betsy DeVos intends to revoke former President Obama's
2011 guidelines for schools investigating campus sexual misconduct, she told

CBS News’ Jan Crawford in an exclusive interview Thursday."

Many thanks for the above courageous decision. It is indeed the correct and moral one.
Sincerely,

 

 

 

 

 

AR_00001014
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 119 of 465

Henderson, Chelsea
aaa

From: Henderson, Chelsea
Sent: Monday, September 11, 2017 9:32 AM
To: Shaheen, Patrick; Menashi, Steven; Rosenfelt, Phil; Ellis, Kathryn; Santos,

Vanessa; Gettler, Rachel; Wheeler, Joseph; Patel, Shiwali; Yao, Alice; Sherman,
Brandon; Karvonides, Mia; Faiella, Matt; Reyes, Alejandro; McFadden, Elizabeth;
Malawer, Hilary; Disario, Rachel; Brinton, Jedediah; Riemer, Jeffrey (Justin);
Tucker, Michelle

Ce: Jackson, Candice
Subject: 9/20 Meeting Material
Attachments: Villasenor.T9.pdf

Hi all—attached is material in preparation for our Sept 20 meeting with Professor Villasenor.

Thanks!
Chelsea

AR_00001015
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 120 of 465

Law, Prebability and Risk (2016) 15, 223-237 doi: 10.1093 /Apr/mew006
Advance Access publication on October 14, 2016

A probabilistic framework for modelling false Title IX ‘convictions’ under
the preponderance of the evidence standard

JouN ViLLAsENoR'

Professor of Electrical Engineering, Public Policy and Management, UCLA, Visiting Professor of
Law, UCLA Luskin School of Public Affairs, 337 Charles Young Dr. East, Los Angeles, CA 90095,
USA; National Fellow, Hoover Institution, Stanford University; Nonresident Senior Fellow,
Brookings Institution

{Received on 15 June 2016; revised on 3 September 2016; accepted on 9 September 2016]

Conviction in criminal trials in the USA, the UK and many other common law countries requires
establishing a defendant’s guilt beyond a reasonable doubt. By contrast, in Title [IX proceedings at
American colleges and universities, allegations of wrongdoing are adjudicated according to a much
lower ‘preponderance of the evidence’ standard. Victims’ rights advocates correctly argue that a lower
burden of proof makes it easier to ensure that the guilty are punished. But there is also a mathematically
inevitable corollary: a lower burden of proof increases the probability of concluding that the innocent
are guilty. This article provides a framework for using information regarding false conviction prob-
abilities in criminal trials to model the probability of false guilty verdicts in Title IX proceedings in
American colleges and universities. The quantitative results presented herein show that an innocent
defendant faces a dramatically increased risk of conviction when tried under the preponderance of the
evidence standard as opposed to under the beyond a reasonable doubt standard.

Keywords: burden of proof; preponderance of the evidence; beyond a reasonable doubt; Title TX.

1. Introduction

In relation to the U.S. federal statute known as Title [X, there has been dramatic recent growth in what
amounts to a parallel justice system at American colleges and universities. While the concept of
campus disciplinary proceedings in relation to issues such as academic dishonesty dates back cen-
turies, since 2011 American institutions of higher education have been under a federal mandate
relating to Title EX to decide guilt or innocence in relation to accusations of sexual violence and
sexual harassment. And, under the same federal mandate, these accusations must be adjudicated not
under the ‘beyond a reasonable doubt’ burden of proof used in criminal courts, but instead under the
much lower ‘preponderance of the evidence’ standard.

There is a robust policy debate regarding both the merits and the perils of using on-campus tribu-
nals' to assess guilt or innocence for actions that constitute serious crimes. This article aims to

"Corresponding author. Email: villa@ee.ucla.edu
* These on-campus tribunals are convened in addition to, not in place of, any proceedings in the traditional criminal justice
system.

‘© The Authors [2016]. Published by Oxford University Press.

 

AR_00001016
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 121 of 465

224 J. VILLASENOR

contribute to that debate by examining an issue that is of critical importance in any justice system: the
probability of false convictions.

Given the recency and procedural opacity of campus Title [X tribunals, it will be many years, if ever,
before a sufficient body of data exists to directly examine the rates of false guilty findings in this
context. To help address this gap, this article proposes that information regarding the much better
studied issue of false convictions in the traditional criminal justice system can be used, with the aid of
an appropriately designed and parameterized probabilistic model, and with suitable adjustments to
account for the different burden of proof levels, to make inferences regarding the probabilities of false
determinations of guilt in the context of Title IX proceedings.

The approach is based on the premise that in any justice system, when considered in the aggregate over
a large number of proceedings, the assessments regarding the probability of guilt reached by triers of fact
can be mathematically modelled using random variables.* More specifically, one random variable can be
used fo model the decisions of a tribunal with respect to innocent defendants and a different random
variable can be used to model the decisions of the tribunal with respect to guilty defendants. The
probability distributions associated with these random variables overlap, reflecting the fact that no justice
system is perfect: sometimes the guilty are acquitted and sometimes the innocent are convicted. More
formally, expressed in the language of hypothesis testing, under a ‘type P error, an innocent defendant is
wrongly convicted’ and under a ‘type IT error, a guilty defendant is wrongly declared innocent."

There is a trade-off between these two types of errors. If the burden of proof necessary to find a
defendant guilty is very low, there will be an unacceptably high rate of innocent defendants being found
guilty (.e. too many type I errors). [f the burden of proof is made higher, type I errors become less
frequent but type II errors become more common. At the hypothetical other end of the spectrum—te. a
system in which guilt can be declared only when there is 100% confidence that the defendant is truly
gunlty—then there will be many type I errors; i.e. many guilty people will be wrongly declared mnocent.

The ‘beyond a reasonable doubt’ standard used in criminal trials represents a widely accepted solution
that balances this trade-off while also reflecting the belief, long present in English and American law, that
to wrongly convict an innocent defendant presents a greater injustice than wrongly acquitting a guilty
one.” The issue of what specific level of confidence to associate with beyond a reasonable doubt has been
the subject of long-standing interest in the legal literature. Enquiries on this issue have aimed to answer
the following question: when a tribunal is asked to render a decision, what is the confidence threshold
regarding the likelihood of guilt that must be exceeded to satisfy ‘beyond a reasonable doubt’?

Studies of the assessed likelihood of guilt associated with beyond a reasonable doubt have often
yielded probabilities of approximately 90%. For example, in a 1970s law review article, Simon and
Mahan reported results from a survey of judges that yielded a median response of 88% as the requisite

 

* The use of probabilistic concepts in association with decisions in a legal contextis not new, and there is a wide range of views
on when and how those concepts should be applied. See e.g. Auten, R. J. & Stein, A. (2013) Evidence, probability, and the
burden of proof. Arizona Law Review, 55, 557 and the references cited therein; and Scuwartz, D. L. & Seaman, C. B. (2013)
Standards of proof in civil litigation: an experiment from patent law. Harvard Journal of Law and Technology, 26, 429 and the
references cited therein.

* In this context, a type I error occurs when the null hypothesis (Le. that the defendant is imocent) is incorrectly rejected.

* In this context, a type TT error occurs when the null hypothesis (ie. that the defendant is innocent) should be rejected, but is
not

* Despite Blackstone's oft-quoted statement ‘[Bletter that ten guilty persons escape, than that one innocent suffer’
(BLAcKST¢ W. (1769) Conunentartes on the laws of England, Book the fourth, Clarendon Press, Oxford, p. 352), views on

 

exactly how ‘much’ worse it is to convict an innocent person than to acquit a guilty person have ranged widely. See e.g. VoLOKU.
A. (1997) # Guilty Men. University of Pennsylvania Law Review, 146, 173.

 

AR_00001017
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 122 of 465

PROBABILISTIC MODELLING FRAMEWORK 225

probability threshold.° Simon and Mahan also surveyed prospective jurors and college students and
reported median probabilities of 86% and 91% respectively.’ In an early 1980s survey of 171 federal
judges by McCauliff, the median probability level associated with beyond a reasonable doubt was 90%
and the average was 90.3%." Other probability thresholds that have been suggested include 95%” and
‘well above’ 80%.'°

By contrast, the ‘preponderance of the evidence’!! standard used in Title IX proceedings on U.S.
campuses is a much lower burden of proof. This is often expressed using the phrase ‘more likely than
not’, meaning that a tribunal is instructed to return a guilty finding if its assessment of the likelihood of
guilt exceeds 50%. Inevitably, there will be many defendants who would be declared innocent if the
evidence is evaluated using a beyond a reasonable doubt standard but found guilty if that same
evidence is evaluated using a preponderance of the evidence standard. Consider a tnbunal that,
atter weighing the evidence, believes that there is a 70% likelihood that the defendant is guilty.
Given the corresponding 30% likelihood of innocence, the tribunal could not reasonably find the
defendant guilty beyond a reasonable doubt. Yet under a preponderance of the evidence standard,
the tribunal would declare the defendant to be guilty.

It is a mathematical and logical inevitability that the odds that an innocent defendant will be found
guilty are higher under a preponderance of the evidence standard than under a beyond a reasonable
doubt standard. This article aims to move beyond this qualitative characterization and offer a frame-
work for quantitatively evaluating the issuc of false guilty verdicts under a preponderance of the
evidence standard.

The remainder of this article is organized as follows. Section 2 provides background regarding Title
TX and on the 2011 fetter from the U.S. Department of Education that spurred the growth im on-campus
Title [IX tribunals and the associated preponderance of the evidence standard. Section 3 describes the
probabilistic modelling framework and provides numerical results for several different probability
models. Additional discussion and analysis are presented in Section 4 and conclusions are offered in
Section 5,

2. Title TX and the preponderance of the evidence standard

4 12

Title IX, which was enacted by the U.S. Congress as part of the Education Amendments of 1972,
provides that “No person in the United States shall, on the basis of sex, be excluded from participation

® Simon, R.T. & Manan, L. (1971) Quantifying burdens of proof: a view from the bench, the jury, and the classroom. Law und
Society Review, 5, 319, 324.

" Ibid.

® See McCauuire, C. M. A. (1982) Burdens of proof: degrees of belief, quanta of evidence, or constitutional guarantees?
Vanderbilt Law Review, 35, 1293, 1325. McCauliff did not report a median or an average; the respective values of 90% and
90.3% provided herein were computed using the data in the table on p. 1325 of McCauliff.

” See eg. Werinsten, EB. & Dewspury T. (2006) Comment on the meaning of ‘proof beyond a reasonable doubt’. Lease,
Probability, and Risk, 5, 167, 169 (stating ‘[w]e personally favour burden of proof in the realm of 95+% probability of guilt’).

*? See Frankutn, J. (2006) Case comment—United States v. Copeland, 369 F. Supp. 24275 (E.D.N.Y, 2005): quantification of
the ‘proof beyond reasonable doubt’ standard. Law, Probability, and Risk, 5. 159, 165 (stating ‘proof beyond reasonable doubt
means “well above a probability of 0.8". Any suggestion from a jury that 0.8 or less is adequate can be ruled out, while the
qualification ‘well above’ will avoid any suggestions that something just above 0.8 is in Fact adequate, and will not obstruct any
later attempts to quantify the standard more exactly.’).

"The preponderance of the evidence standard is widely used in civil litigation. However. in this article, the focus is on the use
of that standard to rake determinations regarding guilt in the context of campus Title TX tibunals.

'? pub. L. No. 92-318, 86 Stat. 235 (1972), codified at 20 U.S.C. 88 1681-1688. The associated implementing regulations are
at 34 CFR. § 106.

 

AR_00001018
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 123 of 465

226 J. VILLASENOR

in, be denied the benefits of, or be subjected to discrimination under any education program or activity
receiving Federal financial assistance.’!" Title IX is extremely broad in scope, impacting all U.S.
universities, colleges, and elementary and secondary schools that receive federal funds. During the first
several decades after its enactment, much of the attention regarding Title IX focused on its impact on
athletic programmes, in particular in relation to the relative participation rates of men and women in
sports.

Recent years have seen a significant expansion of the impact of Title [IX on U.S. institutions of
higher education. In April 2011, the Office of Civil Rights (OCR) within the U.S. Department of
Education issued a letter!* stating that ‘[slexual harassment of students, which includes acts of sexual
violence, is a form of sex discrimination prohibited by Title TX.” The letter also stated that “Title Ix
regulations require all recipients [of federal financial assistance] to adopt and publish grievance pro-
cedures providing for the prompt and equitable resolution of sex discrimination complaints.” 1S

Tn addition, the OCR letter addressed the issue of burden of proof, stating that ‘in order for a school’s
grievance procedures to be consistent with Title [X standards, the school must use a preponderance of
the evidence standard (Le., it is more likely than not that sexual harassment or violence occurred)’ 1°
Notably, OCR explicitly rejected the ‘clear and convincing’ standard, a burden of proof that lies
between preponderance of the evidence and beyond a reasonable doubt, writing that ‘the “clear and
convincing” standard ... is a higher standard of proof. Grievance procedures that use this higher
standard are inconsistent with the standard of proof established for violations of the civil rights laws,
and are thus not equitable under Title TX. Therefore, preponderance of the evidence is the appropriate
standard for investigating allegations of sexual harassment or violence.’'”

There has been vigorous debate regarding both the response of university administrations! to
OCR’s requirements as well as whether OCR overstepped its authority’? by issuing what amounts
to new regulation without the requisite notice and comment opportunities required under the

'S 20U.S.C. $1681 (a).

'S U8. Dept. of Education, OCR (4 April 2011) Dear Colleague letter, http:/www2.ed.gov/about/oftices/list/ocr/letters/
colleague-201104 pdf [accessed 14 June 2016].

'S 34 CFR. § 106.8(b) provides that ‘A recipient shall adopt and publish grievance procedures providing for prompt and
equitable resolution of student and employee complaints alleging any action which would be prohibited by this part.”

© Dear Colleague letter, supra n. 14 at 11, parentheses in original.

" Ibid.

'® See e.g. the 2014 letter from 28 Harvard Law School faculty members asserting that ‘Harvard has adopted procedures for
deciding cases of alleged sexual misconduct which lack the most basic elements of fairness and due process, are overwhelmingly
stacked against the accused, and are in no way required by Title IX law or regulation,” Bartotet, E. ef al. (15 October 2014)
Rethink Harvard’s Sexual Harassment Policy. The Boston Globe, https:/Avww.bostonglobe.com/opinion/201 4/10/1 4/rethink-
harvard-sexual-harassment-policy/HFDDIZN7nU2Uwullu W MngbM/story html. See also Coun, I. (1 October 2012) Campus Is
a Poor Court for Students Facing Sexual-Misconduct Charges. Chronicle of Higher Education, http://chronicle.com/article/
Campus-Is-a-Poor-Court-for/134770/ (stating that under the preponderance of the evidence standard required by OCR, ‘without
any of the safeguards designed to increase the reliability and fairness of civil tials, the risk of erroneous findings of guilt increases
substantially, especially when a fact finder is asked to decide only if it is merely 50.01 percent more likely that a sexual as:
occurred’). See also the counterpoint raised in HocsHeab-Makar, N. & and Soxo_ow, B. A. (5 October 2012) Setting a Re
Standard of Proof in Sexuial-Misconduct Cases, Chronicle of Higher Education, http://chronicle.com/article/Setting-a-Realistic-
Standard/135084/ (arguing that the preponderance of the evidence standard is “is the only standard that is equally fair to men and
wonien’).

' See e.g. the 7 January 2016 letter from Senator James Lankford (Chair of the Subcommittee on Regulatory Affairs and
Federal Management, Committee on Homeland Security and Government Affairs) to Acting Secretary John B. King, Jr. of the
U.S. Department of Education, expressing ‘continued alarm regarding’ OCR’s Dear Colleague letters of 23 October 2010 (on
harassment and bullying) and 4 April 2011 (on sexual violence). hitps:/Avww.seribd.com/doc/29482 1262/Sen-Lankford-letter-
to-Education-Department [accessed 14 June 20161.

 
   
  

 

AR_00001019
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 124 of 465

PROBABILISTIC MODELLING FRAMEWORK 227

rule-making provisions of the Administrative Procedure Act.”? However, colleges and universities are
understandably unwilling to risk jeopardizing their federal funding, so have treated the OCR letter as if
it was binding regulation. As a result, the preponderance of the evidence standard has been very widely
adopted on U.S. college and university campuses.

This standard has an enormous potential negative impact on the subset of defendants in Title Ix
proceedings who are innocent. Wrongly accused defendants face the sobering prospect of having their
cases adjudicated under a system in which the threshold for declaring them guilty is only a hair over
50%. This means that even if the tribunal reviewing the evidence concludes there is a 49% chance that
a defendant did not engage in the accused conduct, he or she will be pronounced guilty. In addition to
receiving punishment imposed by their educational institution, defendants wrongly found guilty will
often be subject to widespread opprobrium on social media, including by people unaware of or
uninterested in the fact that a low burden of proof that was used in reaching the guilty verdict.
Given the high social costs of improper findings of guilt in this context, it is important to understand
the statistics that will govern how often they will occur. An additional issue is that a lower burden of
proof may increase the likelihood that proceedings will be initiated in the first place. As Allen has
written (in an article addressing burdens of proof generally, not in the context of Title IX proceedings).
“what the standard is affects the decisions that people make about whether to risk trial. [f the standard is
lowered, prosecutors will have the incentive to bring cases that they would not bring if the standard is
higher.*!

3. When an innocent defendant is found guilty: modelling the probabilities
3.1 Framing the probabilities

In any proceeding designed to assess guilt or innocence, there are multiple ways to measure the
probabilities associated with false findings of guilt. One possibility is to measure the probability
that an innocent defendant will be found guilty. This can be expressed as the conditional probability
P(conviction | innocent); i.e. the probability that a person will be convicted given that he or she is
innocent. Another way to measure false convictions ts to consider the fraction of all convicted persons
who are innocent. This can be expressed P(innocent | conviction); ie. the probability that a person who
has been convicted is innocent. These two probabilities are related through Bayes’ theorem.

For example, consider a group of L00 people accused of independent acts wrongdoing, 84 of whom
are guilty and 16 of whom are innocent. Suppose a tribunal convicts’? 76 of the 84 guilty people but
acquits the remaining 8. In addition, suppose that the tribunal acquits 12 of the 16 mnocent people but
erroneously declares 4 of them guilty. Thus, in this example P(conviction | innocent) = 0.25, since 4 of
the 16 innocent people were found guilty. In addition, P(innocent | conviction) = 0.05, since 4 of the 80
people found guilty were in fact innocent."

™ Pub. L. No. 79-104, 60 Stat. 237 (1946), Rule-muaking under the Administrative Procedure Act is codified at 5 U.S.C. § 553.

a Auen, R. J. 2014) Burdens of proof. Law. Probability, and Risk, 13, 195, 212.

2 ‘The terms ‘convict’ and ‘conviction’ herein. are used generically to describe the outcome when a wibunal concludes that a
defendant is guilty. When discussing Title [X proceedings specitically, phrases such as ‘find guilty’ will be used as the persons
conducting those proceedings are not empowered to criminally convict defendants.

23 As noted in the text, P(conviction | innocent) and PGnnocent | conviction) are related through Bayes’ theorem. In this
example, the probability of conviction P(conviction) is 0.8 (since 80 out of the 100 defendants were convicted) and the prob-
ability of being innocent is 0.16 (since 16 of the 100 defendants are innocent). Under Bayes’ theorem,

j
oe P é
Pfeonvictionlinnocent) = ns

 
    

 

AR_00001020
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 125 of 465

228 J. VILLASENOR

While both P(conviction | innocent) and Pannocent | conviction) are important metrics, they
measure very different things. From the standpoint of someone who has been wrongly accused and
is facing a trial, the fact that in the example above PGinnocent | conviction) = 0.05-—-i.¢. that ‘only’ 5%
of those found guilty are in fact innocent——-would furnish little comfort. Instead, the far more pertinent
metric is P(conviction | imocent) (25% in the above example), since it is a direct measure of the odds
of a miscarriage of justice with respect to a wrongly accused person.

This article focuses primarily on the probability that an accused innocent person will be found
guilty, P(conviction | innocent), though through Bayes’ theorem the results presented here could be
mapped to P(innocent | conviction). More specifically, this article focuses on modelling the decisions
of a tribunal in possession of imperfect information, and tasked with making a determination of the
probability that an innocent defendant Gvhose innocence is unknown to the tribunal) is guilty.

3.2 Modelling tribunal decisions using probability density functions

With respect to any particular defendant, a tribunal is asked to make a binary decision: either the
defendant can be declared guilty or the defendant can be declared innocent.~* However, to arrive at that
decision the tribunal first assesses guilt along a continuum, with that assessment subsequently mapped
to one of the binary outcomes. For example, a jury in a bank robbery trial might collectively conclude
that there is a 99% chance that the defendant committed the crime. and, therefore, decide that he is
guilty beyond a reasonable doubt. Alternatively. if the same jury instead believes that there is only a
20% chance that the defendant committed the crime, they will return a verdict of innocent. Note that
while the above examples cite specific likelihood values, the decision process used by a jury or other
tribunal can be probabilistically modelled even if the persons on it never explicitly contemplate or
discuss specific numerical probabilities. For instance, the members of a jury might conclude that they
are ‘very sure’ that the defendant did indeed rob the bank, and on that basis decide to return a verdict of
guilty. By contrast, if the jury concludes that the defendant ‘probability didn’t’ rob the bank, they will
know-—even if they never make an explicit mathematical comparison—that this does not satisfy
beyond a reasonable doubt, and will return a verdict of innocent.

Against this backdrop, a tribunal's assessments of the probability of guilt can be modelled as
realizations of a random variable described by a probability density function fy(x) that must be zero
in the range outside the interval 0 <x < 1 since the range of valid probabilities is bounded (in
percentage terms) between 0% and 100%. If the assessed probability exceeds the threshold associated
with the applicable burden of proof, the tribunal will return a verdict of guilty; otherwise, the verdict
will be innocent.

For Title [IX proceedings on U.S. college and university campuses, the preponderance of the evi-
dence standard is used. Under this standard, if the tribunal concludes that the likelihood that the
defendant committed the accused act exceeds 50%, the tribunal will declare him or her to be

+ 35 . : aqe . . os :
guilty” Given this threshold and a probability density function that models decisions regarding

* Of course, there iy also the possibility of a hung jury, or its equivalent, in which no decision is reached. However, in this
article we focus on the situation m which a finding regarding guilt or innocence is rendered. In addition, this article focuses on the
sment of guilt as a single decision-~i_e. whether the defendant is, or is not. guilty. This single decision can in some instances
correspond to an aggregation of mullple sub-decisions (e.g. a defendant is found guilty only if he or she is found to have
committed both of acts “A? and *B’).

“5 Tn general, if would theoretically be possible to argue that ‘preponderance of the evidence’ might be interpreted to require a
threshold other than 50% (e.g, 60%). However, in the context of Tile EX proceedings, the explicit instruction to assess whether “it

 

 

AR_00001021
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 126 of 465

PROBABILISTIC MODELLING FRAMEWORK 229

innocent defendants, itis straightforward’® to identify the probability that an innocent defendant will
be declared guilty.

The same approach can also be used to find the probability that an innocent defendant will be
declared guilty under a beyond a reasonable doubt standard. The difference, of course, is that the
requisite confidence threshold for a tribunal to declare guilt under that standard is much higher.
Consistent with the studies cited earlier, this article will use a beyond a reasonable doubt threshold
of 90%,"" though the approach presented here can easily be applied for different threshold levels. All
else being equal, the probability of a guilty verdict for an innocent defendant will be much higher under
the preponderance of the evidence standard than under the beyond a reasonable doubt standard.

3.3. Comparing false convictions across different burden of proof levels

This framework makes it possible to relate the probabilities of wrongful conviction under different
burden of proof levels. In other words, given a particular probability that an innocent defendant will be
found guilty under the beyond a reasonable doubt standard, the model here allows computation of the
corresponding probability of finding an innocent defendant guilty under the preponderance of the
evidence standard.

This is useful because while there is very little information regarding the statistics of false findings
of guilt in campus Title LX proceedings, the issue of false convictions in criminal trials has been a topic
of long-standing interest and research.** False convictions are in turn a subset of a broader class of
problematic outcomes that can occur in adjudicative proceedings. In his 2004 book titled Errors of
Justice, Forst explained that an “error of justice is any departure from an optimal outcome of justice for
acriminal case’.*° This includes errors of impunity (i.e. when a criminal escapes conviction) as well as
errors of due process (which include cases when an innocent person is convicted).*”

Despite the requirement of proof ‘beyond a reasonable doubt’ in criminal trials, false convictions
appear to occur with alarming frequency. In a widely cited 2014 paper published in the Proceedings of
the National Academy of Sciences, Gross et al. reported on a study of exonerations among death-
sentenced defendants in the USA over a period of three decades and found that ‘if all death-sentenced

is more likely than not that sexual harassment or violence occurred” (see Dear Colleague letter, supra n. 14 at 11) constitutes a de
facto inswuction to return a guilty verdict if the defendant is deemed more than 50% likely to have committed the accused act.

* More specifically, computing the probability that an innocent defendant will be found guilty requires finding the area under
the pdf in the range 0.5 <x < 1.

2" tinder this threshold for beyond a reasonable doubt, computing the probability that an innocent defendant will be declared
guilty requires finding the area under the pdf in the range 0.9 <x < L.

28 See e.g. Garrett, B.L. (2012) Convicting the Innocent: Where Criminal Prosecutions Ge Wrong, Harvard University Press,
Cambridge, MA.

™ Borst, B. (2004) Errors of Justice: Nature, Sources, and Remedies, Cambridge University Press, New York, The quoted
sentence is on p. 4. In addition, in chapter 6 (pp. 57-65) of Errors of Justice, Forst provides an analysis that is both relevant and
complementary to the approach presented in the present article, Forst provides a series of tables and figures exploring the impact
of conviction rates on groups of hypothetical defendants in which various percentages (70, 80 and 90%) of those defendants are
truly guilty. Among other things, the figures and tables explore the number of ‘offenders freed per innocent convicted’ (figures
6.Ja and 6. 1b) as well as the ‘number of offenders acquitted per innocent person found guilty’ (table 6.5). By contrast, the present
article presents a general framework based on underlying probability distributions, and then applies that framework to enable
information regarding false conviction rates under one burden of proof standard (beyond a reasonable doubt) to be used to infer
false conviction rates under a different burden of proof standard (preponderance of the evidence). In addition. the present article
explores the impact of several specific probability density functions on the outcomes.

30 Ybidt, at pp. 4 and 5. In Forst, errors of due process include not only false convictions but also more broadly cases in which an
irmocent person ‘is harassed, detained. or sancuoned’ as well as “excessive intrusions against those who violate the law’.

 

 

AR_00001022
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 127 of 465

230 J. VILLASENOR

defendants remained under sentence of death indefinitely, at least 4.1% would be exonerated. We
conclude that this is a conservative estimate of the proportion of false conviction among death sen-
tences in the United States.”7!

The 4.1% figure is likely conservative in another sense as well, since it arises from a study focused
only on death-sentenced defendants. Among those defendants who were found guilty of capital crimes
but not sentenced to death, as Gross et al. noted, ‘the rate of innocence must be. higher’.*? Among the
much broader set of people who have been convicted for any crime at all, the rate could be even higher.

Ttis also important to note that Gross ef al. were examining the fraction of innocent persons among
those who had been convicted, and further, sentenced to death. To convert this using Bayes’ theorem to
the probability that an innocent person, once charged with capital murder, would be convicted and
sentenced to death, would require knowledge of conviction rates (among all capital murder defendants,
both guilty and mmocent), and further, the fraction of those convicted who are sentenced to death. It
would also require knowledge of the fraction of defendants who were innocent.

There is some published information regarding conviction rates more broadly. For example, one
source from the U.S. Department of Justice gives a 70% conviction rate for murder Gincluding but not
limited to capital murder) defendants whose cases were adjudicated in a 1-year tracking period.” Th
addition, Gross ef al. note examples of U.S. states where between 29% and 49% of those convicted of
capital murder are actually sentenced to death. In combination, this suggests that at least in approximate
terms, the probability that an innocent defendant, once charged with capital murder, will be found guilty
and also sentenced to death is likely to be in the range of several percent or higher Of course. the
overwhelming majority of crimes are not capital murder. For prosecutions of more general crimes, the
probability that an innocent person will be found guilty may be higher than what application (through
Bayes’ theorem) of the results from Gross ef al. might suggest because, among other reasons, non-
capital crimes do not involve an additional determination regarding whether to apply the death sentence.

More broadly, it is not necessary for the purposes of the present article to identify the specific
probability that an innocent but nonetheless criminally charged defendant will be found guilty under
the beyond a reasonable doubt standard. Rather, the goal of the foregoing discussion is to show gen-

*! Gross. S. R., O’Briex. B., Hue, C. and Kennepy, E. H. (2014) Rate of false conviction of criminal defendants who are
sentenced to death. Proceedings of the National Academy of Sciences, 11, 7230. It is also worth noting that in a 2006 New York
Times op-ed, an Oregon District Attorney estimated the rate of false convictions at 0.027% (Marours, J. (20 January 2006) The
Innocent and the Shamed. New York Times). This 0.027% rate was in turn cited by Justice Scalia in Kentsas v. Marsh. 5480S.
163, 182 (2006) Gustice Scalia concurring in the judgment). However, this rate was rebutted by Gross ef al. (at p. 7235).

© Ibid, at 7235,

3 See US. Department of Justice, Bureau of Justice Statistics. What is the probability of conviction for felony defendants?
http:/Avww.bjs.govindex.cfm?ty=qa&iid=403 [accessed 14 June 2016]. This is approximately consistent with other reported
statistics. In Errors of Justice (supra n. 29) at p. 38, Forst, citing several other publications from the Bureau of Justice Statistics as
well as his own prior work, writes (with respect to criminal trials generally, not necessarily murder) that ‘available data from state
and local prosecutors and courts suggest that the current standard of evidentiary proof results in about 75% of all persons whose
cases come to trial being found guilty’.

4 This is the case because Piconvictiion and death sentence | innocent) = PUnnocent | conviction and death sentence)
P(conviction and death sentence)/P(innocent). P(conviction and death sentence) can be roughly estimated at 0.7 x 0.29 =
0.2. corresponding to an estimated 70% capital murder conviction rate and lower (conservative) 29% rate of sentencing those
convicted of capital murder to death cited above. If the fraction of innocent defendants is 20%, that would mean that if PGnnocent
| conviction and death sentence) is 0.04 in accordance with the “conservative estimate’ provided by Gross et al., then

 

 

 

P(convietion and death sentence | innocent) would also be 0.04, or 4%. In the unlikely event that 40% of defendants were
innocent (and again assuming PCinnocent | conviction and death sentence) is 0.04), that would reduce P(conviction and death
sentence | innocent) to 0.02, or 2%. If 10% of defendants were innocent. P(conviction and death sentence | innocent) would be
0.08, or 8%.

 

AR_00001023
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 128 of 465

PROBABILISTIC MODELLING FRAMEWORK 231

erally that numbers in the range of several percent are not only reasonable but in fact likely conservative.
Thus, the following analysis will ask and answer the following two questions: first, if the probability that
an innocent person, once charged, will be found guilty under the beyond a reasonable doubt standard is
4%, all else being equal, what is the probability of such a person being found guilty under the prepon-
derance of the evidence standard? Secondly, if the probability that an innocent person, once charged,
wil be found guilty under the beyond a reasonable doubt standard is 1%, allelse beg equal, what is the
probability of such a person of being found guilty under the preponderance of the evidence standard?
We will consider these questions for several different probability models.

3.4 Results for various probability models

The above approach admits an arbitrary choice of probability density functions. However, the
range of choices can be narrowed by assuming that the probability density function, which as noted
above can be non-zero only in the range 0 < x < 1, is monotonically decreasing within that range.
This reflects the fact that on average a tribunal considering evidence involving an innocent de-
fendant should be more likely to conclude that there is a lower probability of guilt than a higher
probability of guilt.’ °

The first function considered is a truncated normal distribution (also called a truncated Gaussian
distribution).°° Tf the truncated normal distribution is placed with its maximum’ at .c= 0, then there is
only one further degree of freedom. That degree of freedom is removed when a particular probability
of conviction under the beyond a reasonable doubt standard is specified. “> Figure 1a shows a truncated
normal distribution for modelling a tribunal's assessment of the likelihood of guilt of an innocent
defendant. The distribution is parameterized”” so that there is a 4% probability that a tribunal using a
beyond a reasonable doubt threshold of 90% will return a guilty verdict, as shown by the shaded region
in the figure spanning the horizontal axis from 0.9 to 1. Figure 1b shows the same curve as in Fig. la
but shaded to show the range of assessed likelihoods of guilt (i.e. those exceeding 50%) that would lead
to a guilty verdict under the preponderance of the evidence standard. Under this model, when the

*° More formally, a monotonically decreasing pdf will ensure that given any two different but equally wide ranges of
probabilities (e.g. from 10% to 15% and from 60% to 659%), when adjudicating the case of an Innocent defendant, the tribunal
has a greater likelihood of concluding that the probability of guilt lies in the lower range than the higher range.

RG . + . . . :

A regular (non-truncated) normal distribution with mean « = u and standard deviation y has a pdf
Ix) = -
for confusion since, after truncation, the standard deviation will change.) To truncate the normal distribution, multiplication by a
rect function is performed, where rect (&=2) w

‘Oo py . . : coo: - : cot ee :
xp - { \. (in this equation using ‘y’ instead of the more conventional “o’ will help reduce the potential

  

  

is detined to have value | in the range 6 — seas b+ e and zero otherwise. For the
model in this article, u=0 (since. for an innocent defendant, the maxinium of the pdf should occur at a probability of guilt equal to
zero} and the rect function is parameterized by 6 =0.5 and W =1 (since probabilitics of guilt must be in the range from 0% to
100%, meaning that the truncation. must occur outside the range from0 < x < 1). In addition, truncation requires rescaling to

ensure that the non-trancated portion has a total area of 1. The resulting pdf is fy(x) = rect(x — 0.5). where erf(z) is

 

  

f, exp(—t Jd.

the error function detined by erf(z} = ~= f,

*” Maximum here is assumed to refer to the peak of a normal distribution, where the slope is zero. Hvis possible, of course. to
envision other truncations in which the peak is removed, and in which the maximum would not have a zero slope.

“8 ‘The statement that there is one further dearce of freedom assumes. as specified earlier, that beyond a reasonable doubt is
associated with a 90% threshold. Of course, removing that constraint and allowing values other than 90% introduces an add-
itional degree of freedom.

? For Figures la and ib. y= 0.5843 was used in the equation for the wuncated normal distribution, supra n. 36.

 

AR_00001024
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 129 of 465

 

 

232 J. VILLASENOR
(a) Beyond a reasonable doubt ib) Preponderance of the evidence
14 ia
2 Ve ‘2
5 4k. es tke area of shaded
a a », region = 0,33
= a8 Ms
206 Me,
oo 6 4 om .
a area of shaded =
o2 region = O.04
Q thd O48 ie OB q o o2 a4 o8 ae y

Tripunal’s assessment of ikelinoed of guilt Tribunal’s assessment of lkelihood of gait

Fic. |. A probability density function in accordance with the tuncated normal distribution model. As shown by the shaded
regions, an innocent person facing a 4% of being found guilty under the beyond a reasonable doubt standard would face a 33%
probability of being found euilty under a preponderance of the evidence standard. (a) Beyond a reasonable doubt. (b)
Preponderance of the evidence.

 

ia) Beyond a reasonable doubt iD) Preponderanee of tne evidence
2 2 [>
s i
245 % LB
a5 hy i
a Ss, i
Ot Pe area of shaded 4 e gata of shaded
oa region = G01 : region =
2 Ot | oN
My Ba
£88 OS i ol
: Pe
a ' . ee
0 0 Rtas
a ge a4 oe a8 7 oe O48 a8 ue ‘
‘Tribunal’s assessment of probability of guilt "banal $ assessment of probability of walt

G. 2. A probability density function in accordance with the truncated normal distribution model. As shown by the shaded
regions, an innocent person facing a 1% of being found guilty under the beyond a reasonable doubt standard would face a 19%
probability of being found guilty under a preponderance of the evidence standard. (a) Beyond a reasonable doubt. (b)
Preponderance of the evidence.

preponderance of the evidence standard is used to judge an innocent defendant, a guilty verdict would
be returned with probability 33%.

Figure 2a illustrates a truncated normal distribution parameterized*” so that there is a 1% probability
that a tribunal using a beyond a reasonable doubt threshold of 90% will return a guilty verdict despite
the defendant’s innocence. As shown in Fig. 2b, the corresponding probability of a guilty verdict under
the preponderance of the evidence standard is 19%.

4 . . 1 oe Lo
™ For Figures 2a and 2b, ¥ = 0.5843 was used in the equation for the truncated normal distribution. supra n. 36.

 

AR_00001025
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 130 of 465

PROBABILISTIC MODELLING FRAMEWORK 233

ey Beword a reasornacle doubt ib Preponderance of the evidence

g is =
me * Ma
“bey . area of shaded : wi,
a 4 region = £04 oi a aren of shaded
“ i em, Heplow ee Og
s 2
Con ew ee a
be a Cs ee, ta.

 

: i ‘ i poe ee a . .
Q of oo fee Og i i oe oe of cL 3

‘Tribunal’s assesemernt of pronabilny of gut ‘Trional’s assessment of probabi Loy of mat

a

Fic. 3. A probability density function in accordance with the truncated exponential model. As shown by the shaded regions, an
innocent person facing a 4% of being found guilty under the beyond a reasonable doubt standard. would face a 29% probability
of being found guilty under a preponderance of the evidence standard. (a) Beyond a reasonable doubt. (b) Preponderance of the
evidence.

Another possible model is a truncated one-sided exponential distribution.*' This distribution is
shown in Fig. 3a parameterized*’ so that there is a 4% probability that a tribunal using a beyond a
reasonable doubt threshold of 90% will return a guilty verdict. Figure 3b shows the same curve as in
Fig. 3a, but with the shading corresponding to a guilty finding of an innocent defendant when the
preponderance of the evidence standard is used. As indicated in Fig. 3b, the resulting probability is
29%. Itis also possible to generate a truncated exponential distribution (plot not shown) where there is
a 1% probability that a tribunal using a beyond a reasonable doubt threshold of 90% will return a guilty
verdict, and then to compute the resulting probability of a guilty verdict (which is 139%) under the
preponderance of the evidence standard.

It is also interesting to examine the most conservative model possible in terms of minimizing the
difference between the conviction probabilities for the two burden of proof levels under consideration
here. Put another way, this conservative model, while unrealistic, represents the answer to the question:
given an innocent defendant and a particular probability of conviction of that defendant under the beyond
a reasonable doubt standard, what is the form of the probability density function that will minimize the
probability of conviction of that defendant under the preponderance of the evidence standard? This
model is shown in Fig. 4a for the case where an innocent defendant stands a 4% probability of being
convicted under the beyond a reasonable doubt standard. Figure 4b shows the same distribution, shaded
to show the probability of conviction if the preponderance of the evidence standard is used.

As the figure shows, this minimizes the area under the distribution in the range between 0.5 and
0.9.¥* It should be emphasized that while this is clearly an unrealistic model (among other reasons,

4 & non-truncated exponential pdf can be specified by fx(x) = A exp(—Ax)u(x). where A is positive and u(x) is a unit step
function that has value 1 for nonnegative x and zero otherwise. The corresponding cdf is Fy(x) = (1 — exp(—Ax))u(x). As with
the truncated normal function discussed previously (supra, n. 36), trencation over the range from 0 to | can be accomplished by
maultiplyin ge by rect @ -— 0.5) and appropriately renormalizing, yielding the truncated exponential pdf
RQ) = ct(x — 0.5). (The unit step function is no longer needed since it is subsumed by the rect function).

” Bor Figures 3 3a and 3b, 4 = 1.76 was used in the equation for the truncated exponential distribution. See ibid.

** OF course if there were no constraints at all, minimization of the pdf in the range from 0.5 to 0.9 would require setting the pdf
>quirement

   

 

to zere in that range while maintaining it at a non-zero level in the range 0.9 to 1. However, this would violate the re

 

AR_00001026
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 131 of 465

 

 

 

 

 

 

 

234 J. VILLASENOR
ia} Beyord a reasonable doubt ib) Preponderance of the evidence
oy, a. * &. jr
&
pie L2
5
oe < 4
&
ie OS a OB
ae area et shaded
Ba reviow GAM 8
oy
& OA comme 4
2 be
% sad , Le
a 22 a4 08 oa 4 g
Tribunal’ asseasmment of probability of guilt Tribonal’s assessment of probabality of guilt

Fic. 4. A probability density function in accordance with the most conservative possible model. As shown by the shaded
regions, an innocent person facing a 4% of being found guilty under the beyond a reasonable doubt standard would face a 20%
probability of being found guilty under a preponderance of the evidence standard. (a) Beyond a reasonable doubt. (b)
Preponderance of the evidence.

Taste 1 Probabilities of conviction of an innocent defendant under the preponderance of the
evidence standard (bottom row) as a function of assumed probabilities of conviction of an inno-
cent defendant under the beyond a reasonable doubt standard (top raw)

 

 

 

Model: truncated Model: truncated Model:
normal distribution exponential distribution conservative
(%) (Sc) (%)
If the probability that an innocent person, 4 1 4 1 4 1
once charged, will be found guilty under
the beyond a reasonable doubt standard is:
Then the probability that an innocent person, 33 19 29 13 20 5

once charged, will be found guilty under
the preponderance of the evidence standard is:

 

because of the sharp drop-off at 0.5 on the horizontal axis), it is useful because, given the other
constraints, it provides a lower bound on the probability of conviction under the preponderance of
the evidence standard.

The results from the above examples** can be summarized in Table 1.

discussed earlier that the pdf must be monotonically decreasing. The pdf shown in Figure 4 is non-increasing in the interval from
0.5 to 1. se represents what a monotonically decreasing pdf could approach, in the limit, over this range.

4 Th the interest of brevity, the curves for the truncated exponential distribution for the case where Pgen(conviction |
innocent) = 1% (obtained when the equation for the truncated exponential pdf, supra n. 41, is parameterized by A= 3.88:
‘BRD’ indicates ‘beyond a reasonable doubt’) are not shown, though the corresponding probabilities are included in the table.

 

AR_00001027
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 132 of 465

PROBABILISTIC MODELLING FRAMEWORK 235

4. Discussion

One of the most interesting aspects of the results in Table | is the relatively limited impact of the choice
of model on the outcome. For example, for the case where conviction under the beyond a reasonable
doubt standard occurs with 4% probability, the truncated normal and exponential models provide
conviction probabilities under the preponderance of the evidence standard of 33% and 29%, respect-
ively, a difference of only four percentage points despite the significant differences between those two
models.“° Even when the conviction probability is minimized using the conservative model, the result
is a still-sobering 20%. For the case where conviction under the beyond a reasonable doubt standard
eccurs with 1% probability, the differences among the models are wider but still not enormous, with
the truncated normal and exponential models providing conviction probabilities under the preponder-
ance of the evidence standard of 19% and 13%, respectively.

It is also interesting to use the numbers in the table to form ratios indicating how much higher the
risk of an improper guilty verdict is under the preponderance of the evidence standard than under the
beyond a reasonable doubt standard. Under the (unrealistic) conservative model (the right two columns
in the table), that ratio is 5, Le. for that model, moving from beyond a reasonable doubt to prepon-
derance of the evidence increases the probability of hnding an innocent defendant guilty by a factor of
54° Bor the more realistic truncated normal and exponential models, the ratios are higher. Among the
examples discussed here, the maximum ratio occurs for the truncated normal model if conviction
under the beyond a reasonable doubt standard occurs with 1% probability: in that case, moving to a
preponderance of the evidence standard would multiply the risk of finding an innocent defendant
guilty by a factor of 19. The inescapable concluston—which is not at all unexpected but is borne out
here in stark quantitative terms—is that the preponderance of the evidence standard places innocent
defendants at dramatically greater risk of improper guilty findings.

It is important to address some counterarguments that could be raised with respect to the approach
used in this article. One counterargument would be to assert that comparing criminal trials under a
beyond a reasonable doubt standard to Title IX proceedings at U.S. universities under a preponderance
of the evidence standard is an apples to oranges comparison. This is a true statement, but not in a way
that favours the counterargument. As multiple legal experts have pointed out!’ campus Title 1X
proceedings often lack many of the most basic features of due process that help ensure the rights of
the accused in criminal trials. Thus, using the same probability model for both settings is in at least this
respect unfairly generous to Title IX proceedings. Put another way, innocent defendants in Title IX
proceedings may be even more exposed to guilty verdicts than the approach used here suggests.

Another potential counterargument could question the choice of probability models (the truncated
normal and exponential distributions) used in this article. The response to this is twofold. First, the
truncated normal and exponential distributions are well-known models applicable to a broad range of
phenomena. While we do not have enough information to know the ‘true’ model that characterizes
tribunal decisions regarding guilt (or whether there is even any single model that would suffice),

    

4S Among other differences, the truncated Gaussian has a form in the vicinity of the origin that is concave downward (i.e.
shaped like a portion of an umbrella), while the wuncated exponential has a form thatis concave upward (Le. shaped like a portion
of an upside down umbrella).

4° Given the flat nature of the pdf in the conservative model, the ratio of 5 is a simple consequence of the fact that the 50%
threshold associated with preponderance of the evidence is five times as far from 100% as is the 909% threshold associated with
beyond a reasonable doubt.

47 ‘
See e.g. Bartolet ef al, supra n. 18 and Cohn, supra n. 18.

 

AR_00001028
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 133 of 465

236 J. VILLASENOR

considering both truncated normal and exponential models provides insight into how different models
impact the risk of false conviction.“®

Secondly, as the values in the table above show, among the more realistic models—and thus
excluding the conservative model shown in Fig. 4—there 1s surprisingly little variation in the results.
Tn other words, while the choice of probability model matters, it does not alter the overarching con-
clusions regarding the dramatically increased exposure faced by innocent defendants when a prepon-
derance of the evidence standard is used instead of beyond a reasonable doubt.

An additional counterargument would question the choice in the examples above to use 4% and 1%
for the probabilities of conviction of innocent defendants tn criminal trials under the beyond a rea-
sonable doubt standard. In response, it should be emphasized that the analysis could just as easily be
performed for different conviction of rates of innocent defendants under a beyond a reasonable doubt
standard. Also, given the discussion in Section 3.3 regarding applying Bayes’ theorem in light of the
conclusions of Gross ef al., the true rate of convictions for innocent criminal defendants is very
unlikely to be ‘lower’ than 1%. In short, the choice to consider 1% is conservative. After all, it
would strain credulity to suggest that verdicts in the criminal justice system are so accurate that
fewer than 1 out of every 100 innocent people subjected to criminal trials are found guilty.
Additionally considering 4% has the dual advantage of being more likely to be realistic, and also,
when combined with the 1% results, enabling insight into how changes in the rate of improper findings
of guilt under a beyond a reasonable doubt standard correlate to the rate of improper findings of guilt
under the preponderance of the evidence standard. Finally, it is important to emphasize that this article
presents a generalized framework that is not tied to the specific probability models (truncated normal
and exponential) or false beyond a reasonable doubt conviction probabilities (1% and 4%) explored
here. Once this framework is created, it is straightforward to apply it in many different ways.

A final, overarching potential counterargument would hold that the very idea of usmg probabilistic
concepts with respect to burdens of proof is problematic. There are plenty of examples of statements
on both sides of this argument. After all, it is impossible to reconcile the position of a U.S. federal
appeals court judge who wrote:

All burdens of persuasion deal with probabilities. The preponderance standard is a more-
chance greater than 0.5 that the plaintiff is in the right. The reasonable doubt standard is
much higher, perhaps 0.9 or better.*”

with that of another U.S. federal appeals court judge, who wrote ‘I believe that the entire effort to
quantify the standard of proof beyond a reasonable doubt is a search for fool's gold? Similarly, while
one can find a law review article arguing that decisions in the legal system involve ‘an evidence
threshold, denoted here by x", which indicates the value of x above which liability will be assigned and

. ‘ : tayo S&S ~ : . : ‘ :
below which there is no liability’ *! one can also find law review articles stating that there are “serious

“ Generally, normal distributions are more common than exponential distributions. However, an exponential distribution is
helpful to include as an example of a more conservative model (conservative in the sense that. for a given probability of
conviction under a beyond a reasonable doubt standard, the risk faced by an innocent defendant is lower under the exponential
model than under the normal model).

* Brown v. Bowen, 847 F.2d 342, 354 (7th Cir. 1988).

"In Re As. H.. 851 A.2d 456, 463 (D.C. 2004) (ludge Farrrell dissenting).

al Kartow, L. (2012) Burden of proof. Yule Law Journal, 121, 738. 758 (emphasis in original).

 

AR_00001029
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 134 of 465

PROBABILISTIC MODELLING FRAMEWORK 237

and fundamental impediments to scholars hoping to articulate a probabilistic theory of evidence’>”
and that ‘[m]ost evidence scholars believe that adjudicative factfinding is fundamentally incompatible
with mathematical probability.”

It is well beyond the scope of this article to attempt to resolve the decades-old dispute over the best
role for probability theory in modelling legal proceedings. Rather, the approach in this article is
premised on the belief that, as imperfect as probabilistic models may be in the legal context, they
nonetheless can be highly instructive in illustrating—or at least in framing—the quantitative conse-
quences of decisions regarding which burden of proof standard to apply.

5. Conclusions

This article has presented a framework for calculating the risk that an innocent defendant, when
subjected to a judicial proceeding using the preponderance of the evidence standard, will be found
guilty. This is a particularly critical issue in light of the significant growth on U.S. college and uni-
versity campuses of Title [X proceedings which, due to a 2011 mandate from the U.S. Department of
Education, must be conducted using preponderance of the evidence standard. Even under the most
conservative mathematical assumptions possible under the framework and examples presented herein,
this article has demonstrated that an innocent defendant faces a five times higher risk of being wrongly
found guilty when a preponderance of the evidence standard is used as opposed to under a beyond a
reasonable doubt standard. Under many circumstances, including the more realistic (relative to the
‘conservative’ model) probability models explored here, the relative risk would be even higher, often
by a very large margin. While the examples presented in this article used truncated normal and
exponential distributions, the framework is general and can be applied to any probability model.

In any justice system, including the systems that U.S. colleges and universities have created in
response to recent interpretations of the requirements of Title CX, the pool of defendants will include
both those who are guilty and those who are innocent. Victims’ rights advocates correctly argue that a
lower burden of proof makes it easier to ensure that the guilty are punished.* Without in any way
diminishing the importance of holding the guilty to account, a holistic understanding of the social
impacts of these on-campus justice systems requires exploring not only their effectiveness in punishing
the guilty but also the exposures faced by those who are innocent but nonetheless find themselves
exposed to proceedings to establish guilt. It should come as no surprise that when the burden of proof is
preponderance of the evidence, the risks faced by innocent defendants will be substantial. This article
has demonstrated in quantitative terms just how substantial those risks can be.

? Cuenca, E. K. (2013) Reconceptualizing the Burden of Proof. Yale Lenw Journal, 122, 1254, 1257.
S* Arten, R. J. & Ste, A. (2013) Evidence, probability, and the burden of proof. Arizona Law Review, 55, 557, 562.

  

See e.g. Hogshead-Makar & Sokolow, supra n. 18 (writing that ‘a higher standard, such as clear and convincing evidence,
would make it less likely that those who commit sexual misconduct would be held accountable’).

 

AR_00001030
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 135 of 465

Bailey, Nathan
SS

From: Bailey, Nathan

Sent: Monday, September 11, 2017 11:57 AM

To: Jackson, Candice

Ce: Venable, Joshua; Sherman, Brandon; Eitel, Robert; Menashi, Steven; Hill,
Elizabeth; Ferguson, Gillum; Hahn, Nicholas

Subject: NY Post and Boston Globe

Two more worth reading today:

DeVos is totally right to roll back insane ‘anti-rape’ rules

Karol Markowicz, New York Post
htto://nypost.com/2017/09/10/devos-is-totally-right-to-roll-back-insane-anti-rape-rules/

"One rape is one too many, one assault is one too many, one aggressive act of harassment is
one too many, says DeVos. But also, “one person denied due process is one too many.”

She's right. Yet on campuses across the country, more and more young men are losing their due-
process rights and suffering tragic consequences — oft-times even when the accuser herself
refuses to back the charges."

Revise campus sex assault policies, but don’t scrap them

Boston Globe Editorial
http://www. bostongiobe.com/apinion/editorials/2017/09/09/revise-campus-sex-assault-policies-but-don-scrap-
them/WouBEEzUQivdk/ 2RmxXwiSL/story.html

 

"But having a tribunal of college administrators reach conclusions about what really happened
late at night in a dorm room or frat house is not the best path to justice. Local law enforcement

should be part of any campus policy to address sexual assault.

In her George Mason University speech, DeVos put down these markers when it comes to
addressing campus sexual assault: “One rape is too many. One assault is too many. One

aggressive act of harassment is one too many. One person denied due process is one too many.”

She deserves a chance to spell out exactly

what that means in terms of actual policy..."

AR_00001031
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 136 of 465

On Sep 9, 2017, at 10:25 PM, Bailey, Nathan <Nathan.Balley@ecd.gov> wrote:

htto:/Avww. nydailynews.com/opinion/justice-campus-article-1.3481364

 

Sent from my iPhone
On Sep 9, 2017, at 2:54 PM, Bailey, Nathan <Nathan.Bailey@ed.gov> wrote:

httos:/Asww.nytimes.com/2017/09/08 /opinion/betsy-devos-title-iv. html ?mcubz=3

 

AR_00001032
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 137 of 465

Pil ‘@gmail.com

 

 

 

 

 

From: Pil oemail.com

Sent: Monday, September 11, 2017 3:23 PM
To: Jackson, Candice

Subject: Important Article and Issues

This article may be important because it suggests that the power of Sec. Devos to change sexual
assault policies may be limited by statute. SEE:

What Devos Can't Change *** Education Secretary's Speech on Title IX Implied She Could End
Many Policies Suggested by Obama Administration, But Many Policies on Campus Sexual Assault
investigations Are Enshrined in Law

 

Your department may able to get around some of the problems using your ability to define (re-define)
words in the statute under the Chevron doctrine.

At the very least | thought it was important that you at least be aware of the article and the arguments
since you may be getting questions about it from the media.

Good luck!

JOHN F. BANZHAF Ill, B.S.E.E., J.D., Sc.D.
Professor of Public Interest Law

George Washington University Law School,

FAMRI Dr. William Cahan Distinguished Professor,
Fellow, World Technology Network,

Founder, Action on Smoking and Health (ASH),
2000 H Street, NW, Wash, DC 20052, USA

(202) 994-7229 // (703) 527-8418

http://banzhaf.net/[@ = py igmail.com @profbanzhaf

 

 

 

 

AR_00001033
 

Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 138 of 465

Karvonides, Mia
aaa

 

 

 

 

From: Karvonides, Mia

Sent: Monday, September 11, 2017 3:42 PM

To: Jackson, Candice

Subject: Q-A 9-10-17 554pm draft deliberative privileged with minor edit in first para
Attachments: Q-A 9-10-17 554pm draft deliberative privileged RG edits.docx

Hi Candice - DPP

Thanks, Mia

AR_00001034
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 139 of 465

 

 

: DeVos Takes on Lawless Campus Tribunals ~
Betsy DeVos’s remarks Of CAMPUS SEX assault were

    
 
 
 
 
 
 
 
 
 

rn: DeVos Moves to Rein in the Campus Kangaroo

 

 

. Betsy DeVos, Title IX and the “Both Sides” Approach to Sexual

| DeVos endangers rape victims by seeking public input on rules, critics say ~

. Chin Obama: Era Failures, DeVos “iN Replace

 

  

 

 

Education Secretary Takes Al im at Federal Colle e Disci line Rules
Betsy DeVos: The Era of Weaponized Title [X in Campus Rape Cases Is

 

 

Source: hitte:/; Hs sayeseryices.org/sexual -assaultfecitorials/2077/

AR_00001035
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 140 of 465

Jackson, Candice

 

 

 

 

 

 

 

From: Jackson, Candice
Sent: Tuesday, September 12, 2017 8:34 AM
To: Faer, Laura
Subject: Re: Qs/Comments
Laura,

DPP :/Pnank you, truly.
Candice

Candice Jackson

Office for Civil Rights
U.S. Dept. of Education
Sent from my iPhone

On Sep 11, 2017, at 8:19 PM, Faer, Laura <Laura.Faer@ed.gov> wrote:

 

 

Candice - Thank you again for the talking points. My staff sent a few comments/questions

 

 

 

 

 

 

regarding the speechi DPP
DPP
DPP : Thank you very much, DPP
DPP

 

 

 

 

 

 

 

 

 

AR_00001036
 

nn Case-3:18-cv-00535-JISC--Decument134-6--Filed-06/02/19--Page-141-0f 465-------------,

DPP

 

 

Thank you, Laura Faer

AR_00001037
 

 

 

 

September 8, 2017

U.S. Department of Education
Office of the Secretary

400 Maryland Avenue, SW
Washington, D.C. 20202

Dear Secretary DeVos,

| went to bed to the news of you rolling back Title IX sexual assault guidelines, and | woke up with this letter in
mind.

’ve worked in education for a long time — first as a classroom teacher, now in education law and policy.

When | read about you wanting to make it harder for men to be convicted of sexual assault on college campuses, |
wanted to do something but | worried about how a public statement would affect my job, my reputation, my
livelihood, So I’m reaching out to you directly, woman to woman.

iam a survivor of sexual assault and sexual abuse. It has taken me years to be able to say those words out loud,
and to write them on paper.

For me and for so many other women, shame is a huge part of our experience of sexual abuse. Something about
the experience being physically violated in such a horrific way usually creates a whole lot of fear and shame — at
least it did for me.

This is why it’s so important that you pass laws and policies that make clear to women that you believe and
support them when they report that they’ve been assaulted. And why our justice systems must do everything
they help these young women in finding peace, however that happens for them.

Trust me, | know that men are falsely accused of rape, particularly men of color. This happened to one of my best
friends in high school, and it traumatized him and his family. Nevertheless, the vast majority of women who say
that they have been sexually assaulted have actually been sexually assaulted.

For this reason, and for so many others, | beg you to keep the protections in tact that the Title IX guidelines put in
place. If know you do have to modify them somewhat to make good on some kind of public statement or private
promise, but please just change them a tiny bit.

And make clear that you stand with survivors. Meet with us, talk with us, ask us our stories. I’m here. I’m wanting
and willing to share, and | know so many brave women who are too —I can give you their names.

Finally, through my work as a classroom teacher and in education policy, I’ve spent time in many low-performing
schools — | taught in one, and I’ve visited them across the country. For the past 12 hours, I’ve been wondering why
instead of creating policies that will help kids in these schools learn to read and write, you’ve chosen to protect
the rights of peaple who are accused of sexual assault.

That’s on you, Secretary DeVos. With all due respect, that’s on you.

 

 

Pll

 

 

AR_00001038
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 143 of 465

Jackson, Candice
aaa

From: Jackson, Candice

Sent: Tuesday, September 12, 2017 6:40 PM
To: Hahn, Nicholas

Subject: Re: Have you seen this?

Very nice!

Candice Jackson

Office for Civil Rights
U.S. Dept. of Education
Sent from my iPhone

 

Good news:

ntto//anaw., bloombere.com/view/articles/20417 -09-12/devos-s-right-call-on-sexual-assault

 

From: Jackson, Candice

Sent: Tuesday, September 12, 2017 3:23 PM
To: Hahn, Nicholas

Subject: Re: Have you seen this?

i spotted this this morning...yikes. If anything, it's more evidence of how broken the status quo
iS...

Candice Jackson

Office for Civil Rights
U.S. Dept. of Education
Sent from my iPhone

nitos/ fwww thecollegefix.com/npost/S6618/

 

Nicholas G. Hahn ill

Director of Speechwriting
U.S. Department of Education
400 Maryland Avenue SW
Washington, D.C. 20202
202-260-7405

AR_00001039
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 144 of 465

Menashi, Steven
aaa

From: Menashi, Steven

Sent: Tuesday, September 12, 2017 6:59 PM
To: Jackson, Candice

Attachments: DCL 9-12-17.docx; Q-A 9-12-17.docx

AR_00001040
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 145 of 465

Faiella, Matt

From: Faiella, Matt

Sent: Wednesday, September 13, 2017 11:43 AM
To: Sherman, Brandon; Reyes, Alejandro

Ce: Karvonides, Mia

Subject: RE: Complaints

Attachments:

02952136 _OCR-#98135-v1-02952136 RES.DOC; 15052041 OCR-#483850-v1-

UNIVERSITY_OF_CINCINNATI-CLOLTR-R-FINAL_(SIGNED)....pdf; 01052074_OCR-

#254743-v1-Final_Res Ltr_R.PDF; 06032054_OCR-#15242-v1-Closure_Letter_-
R_(OK_State_Univ_} (06032054).doc; 06032054 OCR-#15243-v1-

Commitment_to_Resolve_(OK_State_Univ_) (06032054)....doc

Brandon,
Attached are the materials you requested,

Thanks,
Matt

 

From: Sherman, Brandon

Sent: Wednesday, September 13, 2017 10:09 AM
To: Faiella, Matt; Reyes, Alejandro

Ce: Karvonides, Mia

Subject: RE: Complaints

Just the OCR rulings.

Thanks

 

From: Faiella, Matt

Sent: Wednesday, September 13, 2017 9:56 AM
Te: Sherman, Brandon; Reyes, Alejandro

Cc: Karvonides, Mia

Subject: RE: Complaints

Hi Brandon,

 

 

DPP

 

 

Thanks,
Matt

 

From: Sherman, Brandon

Sent: Wednesday, September 13, 2017 9:14 AM
To: Reyes, Alejandro; Faiella, Matt

Subject: Complaints

AR_00001041
Case.3:18-cv-00535-JSC...Document134-6._Filed 06/03/19 Page 146 of 465

DPP

 

 

Thanks,
Brandon

 

 

 

 

Brandon S. Sherman

Senior Counsel to the Assistant Secretary
Office for Civil Rights

U.S. Department of Education

Office: 202-260-1115

Mobile: 202-264-9830

Brancon. Sherman@ed.gov

 

AR_00001042
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 147 of 465

Page 2 - Dr. David Porter

OCR DOCKET #: 02-95-2136
CLOSURE DATE: 02/12/96
NAME OF SIGNEE: SHARYN MARTIN

CERTIFIED MATL - RETURN RECEIPT REQUESTED

 

Dr. David Porter

President

Skidmore College

3815 North Broadway

Saratoga Springs, New York 12866-1632

Re: Case No. 02-95-2136
Dear Dr. Porter:

This letter is to notify you of the determination of the New York
Regional Office for Civil Rights (OCR) regarding the closure of
the above-referenced complaint. The complainant alleges that the
Skidmore College (the College) discriminates on the basis of sex.
Specifically, the complainant alleges that the College failed to
take appropriate action following her sexual assault by a student
(the Student) by:

1. (a) not allowing the complainant to give testimony outside of
the Student's presence; (b) providing its results only to the
Student; (c) not explaining the basis for its determination;
and (d) not taking appropriate disciplinary action against
the Student, or providing the complainant with counseling;

2. not providing the complainant the opportunity to appeal the
decision rendered at the administrative hearing, while
providing the Student with the opportunity to appeal; and

3. not assisting the complainant in consulting with her teachers
to request additional time to prepare for examinations and to
submit a term paper at a later date, which the complainant
needed because of the trauma she underwent as a result of the
sexual harassment.

OCR has jurisdiction over complaints alleging discrimination on
the basis of sex in programs or activities that receive Federal
financial assistance from the U.S. Department of Education (the
Department). CR has jurisdiction over these complaints pursuant
to Title IX of the Education Amendments of 1972 (Title IX), as
amended, 20 U.S.C. § 1681 et seq., and its implementing regulation

AR_00001043
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 148 of 465

Page 6 - Dr. David Porter

Following the incident, the complainant spoke with the Dean of
Student Office to request that the College inform two of her
professors about the incident and her need for flexibility in
regards to her course work. The complainant stated that necessary
assistance was not provided by her professors. However, the
College sent a memo to the professors explaining the complainant's
absences and requesting that she be extended flexibility. Both
professors excused the complainant's absences, and one told the
complainant to contact him if additional assistance was needed.
The complainant did not request any additional assistance from
either professor. Based on this, OCR finds that there is
insufficient evidence to support a violation of Title IX.

This concludes OCR's consideration of this complaint. This letter
is not intended, nor should it be construed, to cover any issues
regarding the College's compliance with Title IX that are not
discussed herein.

The College is reminded that retaliation or harassment against any
person who has filed a complaint, participated in, or cooperated
with an OCR investigation is prohibited.

Under the Freedom of Information Act, 5 U.S.C. § 552, it may be
necessary to release this document and related correspondence and
records upon request. In the event that OCR receives such a
request, we will seek to protect, to the extent provided by law,
personal information which, if released, could constitute an
unwarranted invasion of privacy.

We appreciate the cooperation and assistance you and your staff
provided to us during this investigation. If you have any

questions regarding this matter, please contact Ms. Diane Castro,
Equal Opportunity Specialist, at (212) 637-6311.

Sincerely,

Sharyn Martin
Compliance Team Leacer

AR_00001044
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19

Page 7 - Dr. David Porter

<<<<< OCR LOF ADDENDUM SHEET >>>>>
Collection Type: &CLC& Case Letter Collection
Document Type: &RES& CIS Resolution Letter after 12/03/1993
Case Docket Number: &02952136&
Active Region.....: &RO2Z& New York
institution Type.: &N2& Postsecondary Institution

General Basis:
&GB-SEX& .... Sex

Type Of Case: &T1& Complaint

Recipient Name: SKIDMORE COLLEGE

Recipient City: SARATOGA SPRINGS = St: &NY& Zip: 12866
Authority: &TITLE9&

Resolution Code(s)Specific Bases/Issue(s) and Date(s) - YYYY/MM/DD
&RC41& - &SB10& SEX - Discrimination against female

&S73998 Other Student Rights Issue 1996/02/12

&RC41& - &SB108& SEX - Discrimination against female
&$82048 Grievance Procedures/Due Process 1996/02/12

Page 149 of 465

AR_00001045
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 150 of 465

June 10, 2004
Ref. No.: 06032054

Dr. David Schmidly, President
Oklahoma State University
107 Whitehurst

Stillwater, OK 74078

Dear Dr. Schmidly:

The U.S. Department of Education, Office for Civil Rights, Southern Division, Dallas Office, has
completed its consideration of the above-referenced complaint received on{ PI ifiled
against Oklahoma State University (OSU or University), Stillwater, Oklahoma. The complainant
alleged that OSU discriminated against his daughter, the alleged injured party (AIP), on the basis

of sex. Specifically, the complaint alleged that OSU:

  
 

|. Failed to respond to notice of the AIP’s alleged sexual harassment; and

2. Failed to maintain grievance procedures that provide for the prompt and equitable
resolution of student complaints alleging discrimination on the basis of sex.

OCR is responsible for determining whether organizations that receive or benefit from Federal
financial assistance from the U.S. Department of Education or an agency that has delegated
investigative authority to this Department are in compliance with Title [IX of the Education
Amendments of 1972, 20 U.S.C. $1681, and its implementing regulation at 34 C.F.R. Part 106.
Title [IX states:

No person in the United States shall, on the basis of sex, be excluded from participation in,
be denied the benefits of, or be subjected to discrimination under any program or activity
receiving Federal financial assistance.

The University is a recipient of Federal financial assistance from the U.S. Department of
Education. Therefore, OCR has jurisdictional authority to process this complaint for resolution.

During the course of its investigation, OCR obtained, reviewed, and analyzed documentation from
OSU as well as the complainant, and conducted interviews with the complainant, the AIP and
staff of OSU. With regard to allegation onc, OCR determined that there is insufficient evidence to
support a finding that OSU discriminated against the AIP by failing to respond to notice of alleged

AR_00001046
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 151 of 465

Page 2- Dr. David Schmidly, President

sexual harassment. With regard to the second allegation, OCR determined that OSU had failed to
maintain grievance procedures that provide for the prompt and equitable resolution of student
complaints alleging discrimination on the basis of sex. Also, during the course of the OCR
investigation, we examined whether the OSU had provided notice of the identity and office
address and telephone number of its Title [X Coordinator and determined that the University had
not done so. The bases for OCR’s determinations are summarized below.

Allegation 1: OSU failed to respond to notice of the ATP’s alleged sexual harassment.

The AIP alleged that four OSU football players sexually assaulted her on! PH lat

the residence of one of the players, and that OSU failed to respond to notice of alleged sexual
harassment (the sexual assault).

The AIP’s alleged sexual assault was widely reported in the newspapers and it was apparent from
these reports that it occurred in an off-campus residence not owned or controlled by OSU. The
AIP’s identity was not revealed in the news accounts. The Student Conduct Officer requested a
copy of the police report, which revealed that the alleged assault occurred in an off-campus
location and did not involve a university-related event. The AIP’s name was redacted. An
Assistant Dean became aware of the AIP’s identity when the AIP informed her that she was the
victim in the news accounts. The Assistant Dean informed OCR that she did not report the
conversation with the AIP to any other university official because she assumed that those who
needed to know already knew as a result of the wide publicity.

OCR has determined that OSU had notice of alleged sexual harassment of the AIP occurring off
campus. However, the notice indicated clearly that the alleged assault did not take place in a
University program or activity. A university does not have a duty under Title IX to address an
incident of alleged harassment where the incident occurs off-campus and does not involve a
program or activity of the recipient. OCR’s investigation, which included a thorough review of
documents provided by both the AIP and recipient, together with numerous telephone_interviews._,
_of the AIP and recipient employees, substantiated that the alleged sexual assault oft Pie |

1 Pil took place off-campus in a private residence. Therefore, OSU did not have an obligation to
take any action under Title IX.

 

Allegation 2: OSU failed to maintain grievance procedures that provide for the prompt and
equitable resolution of student complaints alleging discrimination on the basis of sex.

OSU officials informed OCR that the grievance procedures for use by students to raise allegations
of sex discrimination, including sexual harassment are contained in Section [V of the OSU
Student Rights and Responsibilities Governing Student Behavior. This section, entitled
Disciplinary Responsibility, provides that a faculty member, staff member or student may file a
complaint against a student alleging that a violation of the Code of Conduct has occurred. It also
states that OSU itself may initiate a complaint. It lists examples of actions that are “unacceptable”
and for which students are subject to disciplinary action. The list includes sexual misconduct,
sexual harassment, and “Any act which allegedly violates federal, and/or state law, local
ordinances or university policies on University premises or at university sponsored or supervised
activities.” Section IV also contains the procedures and the steps to be followed by a student

AR_00001047
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 152 of 465

Page 3- Dr. David Schmidly, President

filing a complaint alleging a violation of the Code of Conduct, including an informal
administrative hearing and a formal hearing process for allegations for which suspension or
expulsion are possible, and for student discrimination grievances.

OCR’s investigation revealed, however, that information provided to students regarding the
procedure to be used and where to file a complaint alleging discrimination on the basis of sex is
confusing and unclear, thereby thwarting the prompt and equitable resolution of such allegations.
Section XII of the Rights and Responsibilities document, entitled Other University Policies,
under the heading Sexual Harassment and Discrimination, states that grievance procedures for
students are available in the Office of the Vice President for Student Affairs, Associate Vice
President for Multicultural Affairs, Campus Life Office, and the Director of Student Services in
the respective academic colleges, suggesting that some procedures other than those in the Rights
and Responsibilities document exist and are to be used for resolving allegations of sex
discrimination. It does not refer to the Rights and Responsibilities document as containing the
grievance procedures.

Another portion of the Rights and Responsibilities document also implies that there is another
grievance procedure. Appendix B to the Rights and Responsibilities document concerns sexual
harassment and states that grievance procedures are available for students in the Office of the
Vice President for Student Services, the Student Activity Center, and the Director of Student
Services in the respective colleges. Further, a different section of Appendix B (§2.03 under a
subheading entitled Procedures), states: “persons who have a complaint alleging sexual
harassment should state their complaint through normal administrative channels. Individual
administrators empowered to receive complaints shall include department heads, academic deans,
directors or administrative supervisors of an operational unit.” The term “normal administrative
channels” is not defined anywhere in the Rights and Responsibilities document. Also, OCR was
informed that only the University staff specifically named as empowered to receive a complaint of
sexual harassment/assault has a duty to pass along to the appropriate University official(s)
information they are provided by a student regarding an alleged incident of sexual harassment.
Any faculty/staff that are not specifically named would not be required by any University policy
to report an alleged act of sexual harassment unless they personally witnessed the
harassment/assault.

In addition, Appendix C to the Rights and Responsibilities document, entitled Sexual Misconduct,
which provides information regarding sexual assault and harassment, states: “To consult about or
report incidents of sexual harassment, against a student, go to the OSU student conduct office, and
against OSU employees, go to the OSU Affirmative Action Office.”

The Rights and Responsibilities document indicates that the Student Conduct Office should be
contacted to help guide those who want to file a complaint. According to the Director of the
Student Conduct Office, she handles those complaints that allege student-on-student sexual
harassment. The Director of Affirmative Action handles complaints alleging employee-on-
employee harassment. The individual identified as holding the title of Title [IX Coordinator,
however, only investigates complaints alleging employee-on-student complaints. This
information is not contained in any of the sections of the above-described document.

AR_00001048
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 153 of 465

Page 4- Dr. David Schmidly, President

Based on the foregoing, OCR determined that while the University possesses grievance
procedures, they are not clear or easily understood so as to effectively provide students with
sufficient knowledge of where to find the procedures, how they work, or how, and with whom to
file a complaint alleging discrimination on the basis of sex. Therefore, they do not provide for the
prompt and equitable resolution of complaints they may be raised under Title [IX and its
implementing regulation.

Additionally, during its investigation, OCR was informed of the name and position of the OSU
official designated as the Title [IX Coordinator for the University. However, OSU’s current
policies and publications do not contain a reference to the Title [X Coordinator, nor do they
provide his identity, location and telephone number as required by the Title IX regulation. Based
on the information and documentation reviewed by OCR in this investigation, OCR has
determined that OSU has not provided the required notification regarding the Title [X
Coordinator.

On May 7, 2004, OSU submitted the enclosed Commitment to Resolve (CTR). OCR has
determined that upon full implementation, the CTR will satisfactorily resolve allegation two and
the aforementioned concern regarding a Title [X Coordinator. As is our procedure, OCR will
monitor OSU’s implementation of this CTR per the language and deadlines contained therein.
Should OSU fail to fully implement the action steps as set forth in the CTR, OCR will
immediately resume its case processing activities.

This letter is not intended, nor should it be construed, to cover other civil rights issues that may
exist, but are not included herein. Under OCR procedures we are obligated to advise the
complainant and institution against which a complaint is filed that intimidation or retaliation
against a complainant is prohibited by regulations enforced by this agency. Specifically, the
regulations enforced by OCR, directly or by reference, state that no recipient or other person shall
intimidate, threaten, coerce or discriminate against any individual for the purpose of interfering
with any right or privilege secured by regulations enforced by OCR or because one has made a
complaint, testified, assisted or participated in any manner in a investigation, proceedings or
hearing held in connection with a complaint.

Under the Freedom of Information Act, it may be necessary to release this document and related
correspondence and records upon request. In the event that OCR receives such a request, it will
seek to protect, to the extent provided by law, personally identifiable information which, if
released, could reasonably be expected to constitute an unwarranted invasion of personal privacy.

Thank you for your cooperation. If you have any questions concerning this matter, please call me
at 214-880-4911.

Sincerely,

Sandra W. Stephens
Team Leader
Enclosure: As stated

AR_00001049
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 154 of 465

Commitment to Resolve
Oklahoma State University (OSU)
OCR Case Number: 06032054

In order to resolve the allegation in the above referenced complaint regarding the prompt
and equitable resolution of complaints of discrimination based on sex, Oklahoma State
University (OSU or University) makes the following commitments to the Office for Civil
Rights (OCR), pursuant to Title IX of the Education Amendments of 1972 (Title IX). OSU
will implement the commitments specified below, within the specified timeframes:

1. By _May 14, 2004, OSU will designate at least one employee as its Title IX
Coordinator, the responsible employee designated to coordinate its efforts to comply
with Title IX of the Education Amendments of 1972 (Title IX), 20 U.S.C. §1681, and
its implementing regulation at 34 C.F.R. Part 106 (2003), which prohibit
discrimination on the basis of sex.

2. By _ June 1, 2004, OSU will publish the name and title, office address, and
telephone number of the individual(s) designated as the Coordinator(s) by sending
electronic messages to employees and to students enrolled at OSU.

3. By _ July 1, 2004, OSU will publish the name and title, office address, and
telephone number of the individual(s) designated as the Coordinator(s) by inserting
notices on (1) electronic employee applications and other University publications that
provide general information to employees about employee services and University
policies. In addition, by inserting notices in (2) the on-line versions of the current
OSU Student Rights and Responsibilities Governing Student Behavior publication,
University Catalog, course schedule, and other University publications (e.g., student
general information bulletin) that provide general information to students about
student services and University policies and inserting notices on electronic student
applications.

4. By _ July 1, 2004, OSU will begin conspicuously posting notices of the name and
title, office address, and telephone number of the individual(s) designated as the
Coordinator(s) in the following manner and in the following places:

Campus bulletin boards;

Campus housing;

The student union;

The University's web site;

Disseminated through organizational notifications; and

Other sites on campus where general campus information is disseminated
to students and employees.

5. By __August1___, 2004, as print publications are revised, OSU will begin including
the name and title, office address, and telephone number of the individual(s)
designated as the Coordinator(s) in the OSU Student Rights and Responsibilities

AR_00001050
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 155 of 465

Governing Student Behavior publication, University course catalogs, and other
publications (e.g., student general information bulletins) in which general campus
information is disseminated to students and employees.

6. Publication of the name and title, office address and telephone number of the
designated Title IX Coordinator(s) will continue indefinitely for all subsequent
publications and printings, pursuant to Title IX and its implementing regulation, 34
C.F.R. §106.9 (2003).

7. By _ August 1, 2004, OSU will review and revise its current Title IX grievance
procedures (paragraph IV. Disciplinary Responsibility of the Student Rights and
Responsibilities publication) to ensure the prompt and equitable resolution of
complaints alleging discrimination based on sex. The Title IX grievance procedures
will include, but are not limited to, the following components:

The form in which a written complaint is to be filed;

Timeframes for filing a complaint:

Timeframes for the conducting of an investigation;

Manner in which an investigation is to be conducted, and how a decision will

be made;

Process to ensure the impartiality of an investigation;

Right to present information relevant to the complaint;

Afford the parties the opportunity to be advised by an individual of his or her

choice throughout the proceeding;

The time within which a complainant shall expect a response regarding the

disposition of the investigation;

The basis upon which the disposition is made and the authority of the

person(s) involved in the decision of an equitable and prompt remedy;

j. Afford the complainant an opportunity to comment/dispute the investigative
findings;

k. Prohibition against retaliation; and

|. Confidentiality of complaint filing, investigation and disposition.

2079

zs ao

8. The Title IX grievance procedures will:

a. Be contained within a document whose title and content clearly reflect that the
grievance procedures are encompassed therein.

b. Clearly delineate the scope of the grievance procedures i.e., what it is, who
may utilize it and who it applies to.

c. Clearly state that the grievance procedure may be used to file a complaint by
students against both students and employees and define the term
“grievance.”

d. Reflect that OSU will document the filing of all complaints and conduct an
appropriate investigation of all complaints filed pursuant to the grievance
procedures.

Page 2 of 4

AR_00001051
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 156 of 465

e. Designate a timeframe to respond to a complainant and document this
response. The response will acknowledge receipt of the complaint and what
action(s) OSU will take.

f. If the grievance procedures contain a definition of “discrimination,” the
definition should not contain any language that limits discrimination to conduct
directed at an individual.

g. Ensure that any disciplinary investigation procedures are not applied to or
take the place of investigations of complaints of discrimination based on sex,
including sexual harassment, that are processed pursuant to the grievance
procedures.

Title IX does not require a separate sexual harassment complaint procedure. OSU assures
OCR that if it chooses to adopt a separate sexual harassment complaint procedure, it will
comply with the requirements outlined above.

9. By _ August 1, 2004, OSU will review and revise its sexual harassment policies
(Policies) to ensure the inclusion of the following:

a. The name and title, office address and telephone number of the designated
Title IX Coordinator(s), together with a description of his/her role in the
complaint process;

b. The identity of individuals (or offices) with whom a complainant may file a
complaint;

c. A provision requiring all faculty members and administrators who receive a
complaint concerning sexual harassment on campus, in a college-related
event or venue, or observes conduct that he/she believes may constitute
sexual harassment on campus or in a college-related event or venue, to
report the complaint or observations to the Title [1X Coordinator(s) or his/her
designee;

d. Clear and understandable language cross-referencing the Policies to the
University’s grievance procedure under which claims of discrimination on the
basis of sex are investigated and resolved; and

e. The possible remedies and sanctions the University may impose as a result
of its investigation.

10. OSU will provide all University students and all employees with written notice
regarding the availability of the 1) Title IX sexual harassment policies, and 2)
grievance procedure, for resolving Title IX complaints, together with information on
the manner in which they may obtain a copy of the Policies and grievance
procedure.

a. By August _1 , 2004, OSU will send electronic messages containing the
notice to all University employees and insert the notice in the on-line versions of
University publications that provide general information to employees about
employee services and University policies. In addition, OSU will insert such
notices in the on-line versions of the current OSU Student Rights and

Page 3 of 4

AR_00001052
11.

Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 157 of 465

Responsibilities Governing Student Behavior publication, course schedule, and
other University publications (e.g., student general information bulletins) that
provide general information to students about student services and University
policies.

By August15 _, 2004, OSU will insert such notices in the print version of the
OSU Student Rights and Responsibilities Governing Student Behavior
publication and any other University publications (e.g., student general
information bulletins) that provide general information to students about student
services and University policies.

Reporting to OCR:

a.

Within 30 days of publication, OSU will provide OCR with copies of all
publications that have been created or revised to incorporate the specific
notification information specified in Jf] 2. — 5. and 10. above, and that have been
distributed in accordance with this Commitment.

On or before _ July 1, 2004, OSU will provide OCR with a draft copy of the
revised sexual harassment policies for OCR's review and comment.

On or before July 1 , 2004, OSU will provide OCR with a draft copy of the
revised or newly created grievance procedure for OCR's review and comment.

. On or before _ August 1, 2004, OSU will provide OCR with the final revised

sexual harassment policies.

On or before _ August 1, 2004, OSU will provide OCR with the final revised
grievance procedure.

/s/ Dr. Schmidly

 

Dr. David J. Schmidly, President
Oklahoma State University, Stillwater, Oklahoma

Date Signed: _ May 7, 2004

Page 4 of 4

AR_00001053
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 158 of 465

Page 3- Dr. David Schmidly, President

filing a complaint alleging a violation of the Code of Conduct, including an informal
administrative hearing and a formal hearing process for allegations for which suspension or
expulsion are possible, and for student discrimination grievances.

OCR’s investigation revealed, however, that information provided to students regarding the
procedure to be used and where to file a complaint alleging discrimination on the basis of sex is
confusing and unclear, thereby thwarting the prompt and equitable resolution of such allegations.
Section XII of the Rights and Responsibilities document, entitled Other University Policies,
under the heading Sexual Harassment and Discrimination, states that grievance procedures for
students are available in the Office of the Vice President for Student Affairs, Associate Vice
President for Multicultural Affairs, Campus Life Office, and the Director of Student Services in
the respective academic colleges, suggesting that some procedures other than those in the Rights
and Responsibilities document exist and are to be used for resolving allegations of sex
discrimination. It does not refer to the Rights and Responsibilities document as containing the
grievance procedures.

Another portion of the Rights and Responsibilities document also implies that there is another
grievance procedure. Appendix B to the Rights and Responsibilities document concerns sexual
harassment and states that grievance procedures are available for students in the Office of the
Vice President for Student Services, the Student Activity Center, and the Director of Student
Services in the respective colleges. Further, a different section of Appendix B (§2.03 under a
subheading entitled Procedures), states: “persons who have a complaint alleging sexual
harassment should state their complaint through normal administrative channels. Individual
administrators empowered to receive complaints shall include department heads, academic deans,
directors or administrative supervisors of an operational unit.” The term “normal administrative
channels” is not defined anywhere in the Rights and Responsibilities document. Also, OCR was
informed that only the University staff specifically named as empowered to receive a complaint of
sexual harassment/assault has a duty to pass along to the appropriate University official(s)
information they are provided by a student regarding an alleged incident of sexual harassment.
Any faculty/staff that are not specifically named would not be required by any University policy
to report an alleged act of sexual harassment unless they personally witnessed the
harassment/assault.

In addition, Appendix C to the Rights and Responsibilities document, entitled Sexual Misconduct,
which provides information regarding sexual assault and harassment, states: “To consult about or
report incidents of sexual harassment, against a student, go to the OSU student conduct office, and
against OSU employees, go to the OSU Affirmative Action Office.”

The Rights and Responsibilities document indicates that the Student Conduct Office should be
contacted to help guide those who want to file a complaint. According to the Director of the
Student Conduct Office, she handles those complaints that allege student-on-student sexual
harassment. The Director of Affirmative Action handles complaints alleging employee-on-
employee harassment. The individual identified as holding the title of Title [IX Coordinator,
however, only investigates complaints alleging employee-on-student complaints. This
information is not contained in any of the sections of the above-described document.

AR_00001054
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 159 of 465

Page 4- Dr. David Schmidly, President

Based on the foregoing, OCR determined that while the University possesses grievance
procedures, they are not clear or easily understood so as to effectively provide students with
sufficient knowledge of where to find the procedures, how they work, or how, and with whom to
file a complaint alleging discrimination on the basis of sex. Therefore, they do not provide for the
prompt and equitable resolution of complaints they may be raised under Title [IX and its
implementing regulation.

Additionally, during its investigation, OCR was informed of the name and position of the OSU
official designated as the Title [IX Coordinator for the University. However, OSU’s current
policies and publications do not contain a reference to the Title [X Coordinator, nor do they
provide his identity, location and telephone number as required by the Title IX regulation. Based
on the information and documentation reviewed by OCR in this investigation, OCR has
determined that OSU has not provided the required notification regarding the Title [X
Coordinator.

On May 7, 2004, OSU submitted the enclosed Commitment to Resolve (CTR). OCR has
determined that upon full implementation, the CTR will satisfactorily resolve allegation two and
the aforementioned concern regarding a Title [X Coordinator. As is our procedure, OCR will
monitor OSU’s implementation of this CTR per the language and deadlines contained therein.
Should OSU fail to fully implement the action steps as set forth in the CTR, OCR will
immediately resume its case processing activities.

This letter is not intended, nor should it be construed, to cover other civil rights issues that may
exist, but are not included herein. Under OCR procedures we are obligated to advise the
complainant and institution against which a complaint is filed that intimidation or retaliation
against a complainant is prohibited by regulations enforced by this agency. Specifically, the
regulations enforced by OCR, directly or by reference, state that no recipient or other person shall
intimidate, threaten, coerce or discriminate against any individual for the purpose of interfering
with any right or privilege secured by regulations enforced by OCR or because one has made a
complaint, testified, assisted or participated in any manner in a investigation, proceedings or
hearing held in connection with a complaint.

Under the Freedom of Information Act, it may be necessary to release this document and related
correspondence and records upon request. In the event that OCR receives such a request, it will
seek to protect, to the extent provided by law, personally identifiable information which, if
released, could reasonably be expected to constitute an unwarranted invasion of personal privacy.

Thank you for your cooperation. If you have any questions concerning this matter, please call me
at 214-880-4911.

Sincerely,

Sandra W. Stephens
Team Leader
Enclosure: As stated

AR_00001055
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 160 of 465

Commitment to Resolve
Oklahoma State University (OSU)
OCR Case Number: 06032054

In order to resolve the allegation in the above referenced complaint regarding the prompt
and equitable resolution of complaints of discrimination based on sex, Oklahoma State
University (OSU or University) makes the following commitments to the Office for Civil
Rights (OCR), pursuant to Title IX of the Education Amendments of 1972 (Title IX). OSU
will implement the commitments specified below, within the specified timeframes:

1. By _May 14, 2004, OSU will designate at least one employee as its Title IX
Coordinator, the responsible employee designated to coordinate its efforts to comply
with Title IX of the Education Amendments of 1972 (Title IX), 20 U.S.C. §1681, and
its implementing regulation at 34 C.F.R. Part 106 (2003), which prohibit
discrimination on the basis of sex.

2. By _ June 1, 2004, OSU will publish the name and title, office address, and
telephone number of the individual(s) designated as the Coordinator(s) by sending
electronic messages to employees and to students enrolled at OSU.

3. By _ July 1, 2004, OSU will publish the name and title, office address, and
telephone number of the individual(s) designated as the Coordinator(s) by inserting
notices on (1) electronic employee applications and other University publications that
provide general information to employees about employee services and University
policies. In addition, by inserting notices in (2) the on-line versions of the current
OSU Student Rights and Responsibilities Governing Student Behavior publication,
University Catalog, course schedule, and other University publications (e.g., student
general information bulletin) that provide general information to students about
student services and University policies and inserting notices on electronic student
applications.

4. By _ July 1, 2004, OSU will begin conspicuously posting notices of the name and
title, office address, and telephone number of the individual(s) designated as the
Coordinator(s) in the following manner and in the following places:

Campus bulletin boards;

Campus housing;

The student union;

The University's web site;

Disseminated through organizational notifications; and

Other sites on campus where general campus information is disseminated
to students and employees.

5. By __August1___, 2004, as print publications are revised, OSU will begin including
the name and title, office address, and telephone number of the individual(s)
designated as the Coordinator(s) in the OSU Student Rights and Responsibilities

AR_00001056
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 161 of 465

Governing Student Behavior publication, University course catalogs, and other
publications (e.g., student general information bulletins) in which general campus
information is disseminated to students and employees.

6. Publication of the name and title, office address and telephone number of the
designated Title IX Coordinator(s) will continue indefinitely for all subsequent
publications and printings, pursuant to Title IX and its implementing regulation, 34
C.F.R. §106.9 (2003).

7. By _ August 1, 2004, OSU will review and revise its current Title IX grievance
procedures (paragraph IV. Disciplinary Responsibility of the Student Rights and
Responsibilities publication) to ensure the prompt and equitable resolution of
complaints alleging discrimination based on sex. The Title IX grievance procedures
will include, but are not limited to, the following components:

The form in which a written complaint is to be filed;

Timeframes for filing a complaint:

Timeframes for the conducting of an investigation;

Manner in which an investigation is to be conducted, and how a decision will

be made;

Process to ensure the impartiality of an investigation;

Right to present information relevant to the complaint;

Afford the parties the opportunity to be advised by an individual of his or her

choice throughout the proceeding;

The time within which a complainant shall expect a response regarding the

disposition of the investigation;

The basis upon which the disposition is made and the authority of the

person(s) involved in the decision of an equitable and prompt remedy;

j. Afford the complainant an opportunity to comment/dispute the investigative
findings;

k. Prohibition against retaliation; and

|. Confidentiality of complaint filing, investigation and disposition.

2079

zs ao

8. The Title IX grievance procedures will:

a. Be contained within a document whose title and content clearly reflect that the
grievance procedures are encompassed therein.

b. Clearly delineate the scope of the grievance procedures i.e., what it is, who
may utilize it and who it applies to.

c. Clearly state that the grievance procedure may be used to file a complaint by
students against both students and employees and define the term
“grievance.”

d. Reflect that OSU will document the filing of all complaints and conduct an
appropriate investigation of all complaints filed pursuant to the grievance
procedures.

Page 2 of 4

AR_00001057
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 162 of 465

e. Designate a timeframe to respond to a complainant and document this
response. The response will acknowledge receipt of the complaint and what
action(s) OSU will take.

f. If the grievance procedures contain a definition of “discrimination,” the
definition should not contain any language that limits discrimination to conduct
directed at an individual.

g. Ensure that any disciplinary investigation procedures are not applied to or
take the place of investigations of complaints of discrimination based on sex,
including sexual harassment, that are processed pursuant to the grievance
procedures.

Title IX does not require a separate sexual harassment complaint procedure. OSU assures
OCR that if it chooses to adopt a separate sexual harassment complaint procedure, it will
comply with the requirements outlined above.

9. By _ August 1, 2004, OSU will review and revise its sexual harassment policies
(Policies) to ensure the inclusion of the following:

a. The name and title, office address and telephone number of the designated
Title IX Coordinator(s), together with a description of his/her role in the
complaint process;

b. The identity of individuals (or offices) with whom a complainant may file a
complaint;

c. A provision requiring all faculty members and administrators who receive a
complaint concerning sexual harassment on campus, in a college-related
event or venue, or observes conduct that he/she believes may constitute
sexual harassment on campus or in a college-related event or venue, to
report the complaint or observations to the Title [1X Coordinator(s) or his/her
designee;

d. Clear and understandable language cross-referencing the Policies to the
University’s grievance procedure under which claims of discrimination on the
basis of sex are investigated and resolved; and

e. The possible remedies and sanctions the University may impose as a result
of its investigation.

10. OSU will provide all University students and all employees with written notice
regarding the availability of the 1) Title IX sexual harassment policies, and 2)
grievance procedure, for resolving Title IX complaints, together with information on
the manner in which they may obtain a copy of the Policies and grievance
procedure.

a. By August _1 , 2004, OSU will send electronic messages containing the
notice to all University employees and insert the notice in the on-line versions of
University publications that provide general information to employees about
employee services and University policies. In addition, OSU will insert such
notices in the on-line versions of the current OSU Student Rights and

Page 3 of 4

AR_00001058
11.

Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 163 of 465

Responsibilities Governing Student Behavior publication, course schedule, and
other University publications (e.g., student general information bulletins) that
provide general information to students about student services and University
policies.

By August15 _, 2004, OSU will insert such notices in the print version of the
OSU Student Rights and Responsibilities Governing Student Behavior
publication and any other University publications (e.g., student general
information bulletins) that provide general information to students about student
services and University policies.

Reporting to OCR:

a.

Within 30 days of publication, OSU will provide OCR with copies of all
publications that have been created or revised to incorporate the specific
notification information specified in Jf] 2. — 5. and 10. above, and that have been
distributed in accordance with this Commitment.

On or before _ July 1, 2004, OSU will provide OCR with a draft copy of the
revised sexual harassment policies for OCR's review and comment.

On or before July 1 , 2004, OSU will provide OCR with a draft copy of the
revised or newly created grievance procedure for OCR's review and comment.

. On or before _ August 1, 2004, OSU will provide OCR with the final revised

sexual harassment policies.

On or before _ August 1, 2004, OSU will provide OCR with the final revised
grievance procedure.

/s/ Dr. Schmidly

 

Dr. David J. Schmidly, President
Oklahoma State University, Stillwater, Oklahoma

Date Signed: _ May 7, 2004

Page 4 of 4

AR_00001059
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 164 of 465

Karvonides, Mia
aaa

 

 

From: Karvonides, Mia

Sent: Wednesday, September 13, 2017 1:10 PM

To: Jackson, Candice

Subject: standard of proof used prior to 2011 DCL

Candice 4 DPP

 

 

 

 

 

From: Karvonides, Mia
Sent: Wednesday, September 13, 2017 12:49 PM

To: Patel, Shiwali; Wheeler, Joseph
Cc: Reyes, Alejandro; Faiella, Matt; Gettler, Rachel

AR_00001060
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 165 of 465

Subject: question

 

 

DPP

 

 

AR_00001061
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 166 of 465

Menashi, Steven
aaa

From: Menashi, Steven

Sent: Wednesday, September 13, 2017 5:07 PM

To: Jackson, Candice; Sherman, Brandon; Kissel, Adam; Eitel, Robert
Attachments: Q-A 9-13-17.docx; Q-A 9-13-17 clean.docx

AR_00001062
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 167 of 465

Menashi, Steven
aaa

From: Menashi, Steven

Sent: Thursday, September 14, 2017 3:49 PM

To: Jackson, Candice; Sherman, Brandon; Eitel, Robert; Venable, Joshua
Attachments: DCL 9-14-17.docx; Q-A 9-14-17.docx

AR_00001063
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 168 of 465

Karvonides, Mia
aaa

From: Karvonides, Mia

Sent: Thursday, September 14, 2017 3:49 PM

To: Jackson, Candice

Subject: Q-A 9-13-17 (ocr edits 9-14x) privileged deliberative confidential
Attachments: Q-A 9-13-17 (ocr edits 9-14x).docx

Here you go!

AR_00001064
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 169 of 465

Jackson, Candice
aaa

From: Jackson, Candice

Sent: Thursday, September 14, 2017 6:54 PM

To: Menashi, Steven

Subject: By Muddying On-Campus Sexual Assault Policies, DeVos Is Making Students —

and Schoals—Less Safe - Rewire

httos://rewire.news/article/2017/09/11/on-campus- policies-devos-students-schools-safe/

 

| haven't seen this reported more broadly, but check out near the end of this article - a link to a DOJ
memo dated Feb 2017.

Candice Jackson

Office for Civil Rights
U.S. Dept. of Education
Sent from my iPhone

AR_00001065
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 170 of 465

Jackson, Candice
aaa

From: Jackson, Candice

Sent: Friday, September 15, 2017 8:56 AM

To: Bailey, Nathan; Hill, Elizabeth; Ferguson, Gillum; Eitel, Robert; Menashi, Steven;
Sherman, Brandon

Subject: Fwd: BIG NEWS: 73% of American Adults agree with DeVos’s statement about

replacing the Obama-era guidelines on sexual assault on college campuses

Candice Jackson

Office for Civil Rights
U.S. Dept. of Education
Sent from my iPhone

http://www.rasmussenreports.com/public_content/politics/current_events/soc
ial issues/most americans agree with devos on sexual misconduct on ca
mpuses

 

 

Most Americans Agree With DeVos on Sexual
Misconduct on Campuses

Wednesday, September 13, 2017

During a speech at George Mason University's Antonin Scalia Law School last
week about sexual assault on campus, education Secretary Betsy DeVos
stated, "Every survivor of sexual misconduct must be taken seriously. Every
student accused of sexual misconduct must know that guilt is not
predetermined.” Despite outcry that looking out for both the victim and the
accused sweeps the issue of sexual assault under the rug, a strong majority of
Americans agrees with DeVos’s statement, but are split on whether the
federal government should even be involved in these matters.

A new Rasmussen Reports national telephone and online survey finds that
73% of American Adults agree with DeVos’s statement about replacing the
Obama-era guidelines on sexual assault on college campuses. Just six percent
(6%) disagree, and a sizeable 20% are not sure how they feel about her
statement. (To see survey question wording, click here.)

AR_00001066
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 171 of 465

Americans in general are split, however, on whether sexual assault on campus
is an area that the federal government has any business being involved in.
Forty-seven percent (47%) say the federal government should be involved, but
40% disagree. Thirteen percent (13%) are not sure whether the government
should be involved in cases of sexual assault on college campuses at all.

Seventy-five (75%) of Americans say the issue of sexual assault on college
campuses is a serious issue, while 15% disagree. This includes 44% who say
the issue is Very Serious and just 3% who say it’s Not At All Serious. The
number who see sexual violence on college campuses as a serious problem is
up from 71% in September 2014.

Women and adults under 40 are more likely than men and older adults to say
that sexual assault on college campuses is a Very Serious problem. They are
also slightly more likely to agree with DeVos’s statement.

 

In September 2014, just after California became the first state to pass a “yes
means yes” bill which requires affirmative consent before sexual activity on
state-funded campuses, 38% of Americans believed sexual assault on campus
is an issue the federal government should be involved in.

 

The survey of 1,000 American Adults was conducted on September 10-11,
2017 by Rasmussen Reports. The margin of sampling error is +/- 3 percentage
points with a 95% level of confidence. Field work for all Rasmussen Reports
surveys is conducted by Pulse Opinion Research, LLC. See methodology.

 

Fifty-six percent (56%) of Americans ages 18 to 39 think sexual assault on
campus is an issue the federal government should be involved in, a view
shared by 43% of those ages 40 to 64 and 35% of voters above the age of 65.

A majority of Americans across all political parties agree with DeVos’s
remarks.

Fifty-two percent (52%) of Republicans think the federal government should
stay out of issues of sexual assault on campus, while 57% of Democrats think
it's an issue that should involve the federal government. Americans not
affiliated with either major party are evenly divided on this question.

Fifty-one percent (51%) of adults who are not married think the federal
government should be involved with sexual assault issues on college
campuses. Forty-six percent (46%) of married adults don’t think the federal

AR_00001067
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 172 of 465

government should get involved in these issues. Adults with children at home
are slightly more likely than those without children to say that the federal
government should be involved in these matters.

Most voters across the demographic board consider sexual violence at
colleges and universities a serious problem.

Just eight percent (8%) of all adults said in September 2014 that college and
university campuses can ever be made completely safe from violent incidents.

 

Thirty-nine percent (39%) of adults think there is less freedom of speech on
U.S. college campuses today than there has been in the past.

 

 

Nearly half of Americans believe colleges and universities do not do enough to
monitor students’ behavior.

 

 

AR_00001068
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 173 of 465

Whited States

WASKINGTON, DC 20510

 

September 14, 2017

The Honorable Betsy DeVos
Secretary of Education

U.S. Department of Education
400 Maryland Avenue, S.W.
Washington, D.C, 20202

Dear Secretary DeVos,

We write with concern regarding your recent announcement that the U.S. Department of
Education (“Department”) intends to “revoke or rescind” the current guidance addressing
enforcement of Title IX of the Education Amendments of 1972 (Title [X”) related to sexual
harassment, including sexual violence, and to undertake a formal rulemaking process to create
new Title [IX regulations on this topic. The current guidance is critical to ensuring that schools
understand and take seriously their responsibilities under the law, and we urge you to leave the
current guidance in place. Rescinding the guidance would be a step in the wrong direction in
addressing the national epidemic of campus sexual assault.

For over four decades, Title [X has improved access to educational programs and benefits by
prohibiting schools from discriminating against individuals on the basis of sex. In order to
comply with this landmark civil rights law, schools must respond promptly and effectively to
sexual violence and sexual harassment. Last week, you indicated that you plan to take a different
approach to enforcing this law, including an end to the use of Dear Colleague letters and
guidance. Confusingly, Department spokespersons have also now indicated that while the
Department writes new regulations, you plan to rescind the existing guidance and replace it with
new temporary guidance. This shows neither a dedication to a fully transparent process including
robust stakeholder engagement, nor a commitment to supporting survivors in obtaining justice
and ensuring they are safe on campus.

Students around the country are just starting school and wondering if the Department will
continue to protect and enforce their rights under Title IX. Schools have policies in place that
were developed based on the existing guidance, and putting out new temporary guidance will
only confuse both schools and students as to how your Department and the Office for Civil
Rights (OCR) plans to enforce Title IX. If the Department moves forward with a rulemaking
process to change its enforcement of Title [X, we urge the Department to make clear to schools,
parents, and students that the Department will continue to enforce the existing Title IX
guidelines. This is the only way to avoid serious disruption and uncertainty on campuses, and to
demonstrate that the Department continues to take the problem of campus sexual assault
seriously. Rather than rescinding the existing Title [X guidance, you should be focusing on using
all available resources at OCR to ensure there are staff available to answer questions from
schools, students, and parents as well as to fully investigate complaints.

AR_00001069
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 174 of 465

We ask that you uphold a fully transparent process, including the opportunity for substantive
stakeholder engagement in the development of any potential changes to the Department’s
enforcement of Title IX. We also ask that you respond to this letter before you take any steps to
rescind existing Title IX guidance. Thank you for your attention to this matter.

Sincerely,

       
 
   

PATTY MUREBAY O ROBERT P. CASEY, Jr.
United States Senator United States Senator

 

 

 
 

Ge gee

RICHARD BLUMENTHAL KIRSTEN GILLIBRAND
United States Senator United States Senator

 

Ts

lab Sh

CLAIRE MCCASKILL CHARLES E. SCHUMER
United States Senator United States Senator

 

 

aenaeaatteas.

 

&
A, fA To
ee ees fag? ~ oe
JEP" Ls
MICHAEL F. BENNET
United States Senator

   

  

 

SHERROD BROWN MARIA CANTWELL
United States Senator United States Senator

  
  

     

i“

   

 

CATHERINE COB#EZ MASTO TAMMY DUC}
United States Senator United States Senator

AR_00001070
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 175 of 465

   

 

port,
a satin,
4 4 a eg
: & ef ep a os A 4
Gan, &

 

 

 

 

AL FRANKEN

D E FEINSTEIN
United States Senator

\-inited States Senator

FV tegen | A a am
MARGARET WOOD HASSAN
United States Senator

—)
/ %

fy e y bef Leet

 

2
a

 

MAZIE Ff HIRONO TIM KAINE
United States Senator

United States Senator
gon .
a _ AS |
= any

  

oe

PATRICK J. LEAHY
United States Senator

 

 

EDWARD J. MARKEY
United States Senator

 

eer

    

BERNARD SANDERS TEANNE SHAHEEN
United States Senator

United States Senator

yo genase

e ge Prema?

 

     

ted States Senator
UnitedStates Senator

AR_00001071
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 176 of 465

     

 

 

C wh CSO TN ee
RICHARD J. DURBIN THOMAS R.CARPER J

United States Senator

  

 

CHRISTOPHER A. COONS
United States Senator

AR_00001072
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 177 of 465

S. Daniel Carter
Caaaa eee eee eee ee ee ee ee ee eee ee ee ee ee ee ee ee ee ee eS

From: S. Daniel Carter

Sent: Friday, September 15, 2017 9:20 AM

To: Jackson, Candice

Subject: Re: Interim Title IX Guidance & The Clery Act

You’re welcome. | very much appreciate how diligently you are gathering information from a multitude of
stakeholders and perspectives.

If | or any members of my team, which on this aspect of campus safety includes two survivors Meghan Wright
and Kathy Redmond who conduct training sessions on various sexual assault related issues, can be of
assistance to you please don’t hesitate to call on us. My cell phone is 865-414-1617.

S. Daniel Carter, President

Safety Advisors for Educational Campuses, LLC

P.O. Box 2019, Thomson, GA 30824

202-684-6471 | Fax 706-522-9196

s.daniel.carter@safecampuses. biz

 

From: Candice Jackson <Candice Jackson@ed.gov>

Date: Friday, September 15, 2017 at 9:07 AM

To: "S. Daniel Carter" <s.daniel.carter@safecampuses.biz>
Subject: Re: Interim Title IX Guidance & The Clery Act

Thank you for this input. | keep up with your work and articles and find this information and perspective
very helpful.

Candice Jackson

Office for Civil Rights
U.S. Dept. of Education
Sent from my iPhone

On Sep 15, 2017, at 9:00 AM, S. Daniel Carter <s.canie).carter@safecampuses.oiz> wrote:

 

Dear Secretary DeVos:

Although | would prefer that the 2011 Title IX “Dear Colleague Letter” (DCL) remain in place
prior to the completion of the upcoming notice and comment period on Title IX guidance, if you
move forward with interim guidance | would like to draw your attention to key elements of the
Jeanne Clery Act that will likely help to address concerns of both sexual violence survivors and
the accused,

Most notably, as | outline in more detail in my blog at the link below, in sexual assault, dating
violence, domestic violence, and stalking cases at institutions of higher education the Clery Act
requires that disciplinary proceedings must be a “prompt, fair, and impartial process from the
initial investigation to the final result”. Additionally, officials conducting such proceedings
must “not have a conflict of interest or bias for or against the accuser or the accused”. These are

AR_00001073
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 178 of 465

guarantees intended to protect both the “the accuser and the accused”,

Enumerated procedural safeguards for both parties include, among other things, the right to
have an attorney present, and “timely and equal access to any information that will be used
during informal and formal disciplinary meetings and hearing”. The purpose of these
protections is to avoid the type of problems you discussed in your Title IX announcement last
week. | firmly believe that if you were to highlight them it would go a long way to addressing
many of the longstanding concerns accused students and their advocates have brought to your
attention. While concerns will certainly remain about the DCL’s protections, | think this would
also help reassure survivors and their advocates.

| hope these insights will be useful to you, and thank you in advance for your consideration.

 
 

 

many us 5Sbb

 

S. Daniel Carter, President

Safety Advisors for Educational Campuses, LLC
P.O. Box 2019, Thomson, GA 30824
202-684-6471 | Fax 706-522-9196

s.daniel carter@salecaminuses.o7

 

 

AR_00001074
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 179 of 465

Jackson, Candice
aaa

From: Jackson, Candice

Sent: Sunday, September 17, 2017 9:12 AM

To: Hans Bader

Subject: Re: "Civil Rights Experts Issue Report on Unjustified Federal Meddling in
Education"

Thanks Hans!

Candice Jackson

Office for Civil Rights
U.S. Dept. of Education
Sent from my iPhone

On Sep 15, 2017, at 7:17 PM, Hans Bader <rans.Sacder@ceil.org> wrote:

ina paper released on Tuesday, lawyers and academics took a look at some of the Obama
Education Department’s Dear Colleague letters (including about sexual harassment & assault;
race and school discipline: and transgender mandates) and disagreed with their interpretation
of Title IX and Title VI.

one of those letters, the January 8, 2014 Dear Colleague Letter on the Nondiscriminatory
Administration of School Discipline (see the second item below), which | wrote about in the
recently released paper, and also discuss In the first iter below.

Thanks for taking the time to read these items.

rians Bacer

htitps.//ceLore/bloe/civil-rigais-experts-issue-report-uniustified- federal -medd ine-education

 

Civil Rights Experts Issue Report on
Unjustified Federal Meddling in Education

Vans Bader * September 15, 2017

On September 12, the Federalist Society’s Regulatory Transparency Project released a pape
about illegal overreaching by the Obama-era Education and Justice Departments, which resulted in
policies that still persist today. The paper, written mostly by people with a civil rights background,
examines three areas in which the federal government attempted to micromanage educational
institutions by imposing new rules that never went through the legally-prescribed rulemaking
process and purported to do so based on antidiscrimination statutes passed many years ago.
These rules dealt with three areas: (1) transgender bathroom, locker, and dormitory room access

 

AR_00001075
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 180 of 465

under Title [X, a statute which bans discrimination based on “sex,” not “gender identity”; (2)
investigations by colleges and schools of sexual assault and harassment claims, also under Title [X;
and (3) school districts that suspend more students of one race than another, or whose discipline
policies have an unintentional “disparate impact,” under Title VI, a statute which bans intentional
racial discrimination.

administration “Dear Colleague’ letter that “pressured s schools to have equal suspension rates for
different ethnic groups, even if ine «ony reason ethnic groups had different Suspension rates was

violating school rules.

The Trump administration has taken some action on the first two areas, rescinding two of the
Obama administration’s “guidance” documents on transgender issues, and suggesting last week
that it would rescind one of ne Obama administration’ “Dear C olleague” letters on campus

uberis

decision to do so).

Roger Clegg of the Center for Equal Opportunity, a member of the Project, wrote in National
Review that he hopes that the Tramp administration will also take action on the third area, school
district discipline policies, noting that the Manhattan Institute’s “Jason Riley has an excellent
column in the Wall Street Journal...about why the Obama administration’s guidance on school
discipline and race was bad law and bad policy.”

Riley, an African-American, points out that the ae and ine ie disciplinary policies

they were » supposed t to help:

The effects are being felt in schools across the country, leaving black and Hispanic
students, the policy’s theoretical beneficiaries, worse off.

After the Los Angeles school district, where more than 82% of students are Latino or
black, ended suspensions for nonviolent offenses, the district reported that the number of
students who said they felt safe in school dropped to 60% from 72%. When Chicago
curbed suspensions, students and teachers felt the increased disorder. And following New
York City’s reforms making it more difficult to keep disruptive kids out of the classroom,
the schools that showed increased fighting, gang activity and drug use tended to be those
with the highest percentages of minority students.

Moreover, Riley notes, there is no evidence that disparities in school suspension rates between
different races reflect white racism:

..these disparities persist in schools with black and Hispanic principals, teachers and
administrators, who would have no reason to single out minorities for punishment unless
the behavior warranted it.

Moreover, there is also little evidence for the Obama administration’s suggestion that suspensions
do not advance an important educational goal except in the most extreme cases, a controversial
contention known as the “schoo! £ ” theory.

 

AR_00001076
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 181 of 465

Opponents of suspension also claim that it harms children down the road... But

the “school-to-prison pipeline” theory, which has been advocated by activists with the
Civil Rights Project at UCLA, among others, has come under increasing scrutiny. There’s
plenty of evidence that someone who gets suspended is more likely to drop out of school,
but there’s little evidence that the suspension caused the dropping out. In fact, a March
paper posted by the University of Arkansas found that students who had been suspended
were doing better in math and reading after one year. Suspensions were correlated with
improved academic outcomes—the opposite of the chain of negative effects that
opponents predicted.

 

In short, it appears that students who violate school rules are more likely to drop out than other
students regardless of whether a school suspends them or not (presumably because rule-violators
are the sort of people who, by nature, are more likely to drop out, and later end up in jail, to begin
with). And a short suspension appears to make many disruptive students behave better, and learn
more, in school.

Curbing suspensions of disruptive students harms many of the classmates of disruptive students,
especially minority students. Prof. Joshua Kinsler found that “in public schools with discipline
problems, it hurts those innocent African American children academically to keep disruptive
students in the classroom,” and “cutting out-of school suspensions in those schools widens the
black-white academic achievement gap.” Similarly, education researcher Max Eden noted in the
New York Post that a “study by a University of Georgia professor found that efforts to decrease
the racial-suspension gap actually increase the racial achievement gap.”

This is at odds with the claims by Obama’s Education Secretary Arne Duncan, who suggested in
announcing the new rules that suspensions generally do not advance important educational goals,
and thus are illegal if a school does not achieve racial proportionality in suspension rates.

Confusing cause and effect, and endorsing the “school-to-prison pipeline” theory, Duncan noted.

grade, drop out of school, and become involved in the juvenile justice system.”

Since these remarks by Duncan prefaced the Obama administration’s Dear Colleague letter to the
nation’s schools about how to change their school discipline rules, they were widely interpreted as
casting doubt on schools’ ability to suspend even extremely disruptive students if a school did not
have racially proportional suspension rates. That is because the Dear Colleague Letter banned
racially disproportionate suspension rates resulting even from “neutral,” and “evenhanded”
application of colorblind discipline rules, unless they could show that the suspension policy
advanced “important educational” goals. [See Obama Education & Justice Departments, Dew
Colleague Letter on the Nendiscriminatory Administration of School Discipline, January 8,

2014, at pp. 11, 13, 18-19].

 

Demanding racial proportionality in suspension rates, as Duncan effectively did, leads to unfairness
and racial double standards. Such demands are unconstitutional and a violation of Title VI’s ban
on racial quotas. The Seventh Circuit Court of Appeals made this clear in striking down as
unconstitutional a provision that forbade a “school district to refer a higher percentage of minority
students than of white students for discipline unless the district purges all ‘subjective’ criteria from
its disciplinary code,” concluding that that constituted a forbidden racial quota. As it noted, “racial
disciplinary quotas violate equity” by “either systematically overpunishing the innocent or
systematically underpunishing the guilty,” and thus violate the requirement that “discipline be
administered without regard to race or ethnicity.” (People Who Care v. Rockford Board of

AR_00001077
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 182 of 465

Education, 111 F.3d 528, 538 (7th Cir. 1997)).

You can fi ine the Federalist Society paper, which was written by its “Race & Sex Working
Group,” at is inc. It is titled, “A Review of Department of Education Programs: Transgender
Issues, Racial Quotas in School Discipline, and Campus Sexual Assault Mandates.” It is co-
authored mostly by people with a civil rights background, including law professor and civil rights
commissioner Gail Heriot; former Civil Rights Commission director Linda Chavez; and former
Deputy Assistant Attorney General for Civil Rights Roger Clegg.

 

Lawyer and journalist Stuart Taylor, who used to cover legal affairs and the Supreme Court for
The New York Times, also helped write it, as the primary author of the section dealing with
campus sexual assault and harassment. I was included in the Working Group because I used to
practice civil rights law, including a stint at the Education Department’s Office for Civil Rights.

2. nttos:/ /vaww.ws|.com/articles/another-obama-policy- betsy-devas-should-throw-

 

 

Another Obama Policy Betsy DeVos
Should Throw Out

A 2014 guidance letter on racial disparities in school discipline has helped
create classroom chaos.

Education Secretary Betsy DeVos touring a Grand Rapids, Mich., school, Aug. 1.
Photo; Neil Blake/Associated Press

Bi

By
Jason L. Riley

Sept. 12, 2017 6: 56 p.m. ET
129 COMM

   
 

n Secretary Betsy DeVos announced last week that the Trump
administration would revisit its predecessor’s “guidance” on adjudicating
accusations of campus sexual assault, she added that “the era of ‘rule by letter’ is
over.” Well, not quite. A second instance of the Education Department’s overreach
under President Obama, this one involving discipline in public schools, remains
firmly in place.

in 2012 the Education Department released a study showing that black students
were three times as likely to be suspended and expelled as their white
counterparts. Two years later, the department issued a “Dear Colleague” letter
warning school districts to address this racial imbalance, or else. The letter said
that even if a disciplinary policy “is neutral on its face— meaning that the policy
itself does not mention race—and is administered in an evenhanded manner” the
district still could face a federal civil-rights investigation if the policy “has a
disparate impact, i.e., a disproportionate and unjustified effect on students of a
particular race.”

 

The threat worked. Fending off charges of discrimination can be expensive and

AR_00001078
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 183 of 465

embarrassing, so spooked school districts chose instead to discipline fewer
students in deference to Washington. The Obama guidance didn’t start the trend—
suspensions were down nearly 20% between 2011 and 2014—but the letter almost
certainly hastened it. The effects are being felt in schools across the country,
leaving black and Hispanic students, the policy’s theoretical beneficiaries, worse
off.

After the Los Angeles school district, where more than 82% of students are Latino
or black, ended suspensions for nonviolent offenses, the district reported that the
number of students who said they felt safe in school dropped to 60% from 72%.
When Chicago curbed suspensions, students and teachers felt the increased
disorder. And following New York City’s reforms making it more difficult to keep
disruptive kids out of the classroom, the schools that showed increased fighting,
gang activity and drug use tended to be those with the highest percentages of
minority students.

Somehow racial balance in the rates of suspension and expulsion has become more
important than school safety. As Max Eden, my colleague at the Manhattan
Institute, wrote in @ Viarch report, these policies turn the focus toward the well-
being of the bullies rather than their victims. “Advocates of discipline reform often
say that they are concerned that a suspension may have negative effects on the
student being disciplined,” Mr. Eden wrote. “They are largely unconcerned about
the potential of discipline reform to increase classroom disruption and schoolhouse
disorder —and the harmful consequences of that disorder for well-behaved and
engaged students.” When you diminish a teacher’s and a principal’s authority to
discipline students, you undermine their ability to do their job. Disorder only begets
more disorder; students who misbehave and face no consequences soon have
imitators.

Yet civil-rights activists, liberal academics, policy makers and others calling for
fewer suspensions — come what may— insist that what explains imbalances in
school discipline is racism, not varying rates of misbehavior. Never mind that these
disparities persist in schools with black and Hispanic principals, teachers and
administrators, who would have no reason to single out minorities for punishment
unless the behavior warranted it. Arne Duncan, the education secretary under Mr.
uneven discipline is “not caused by differences in children” and that “it is adult
behavior that needs to change.”

Opponents of suspension also claim that it harms children down the road. A
suspended student, for example, is more likely to drop out of school and be
incarcerated as an adult. But the “school-to-prison pipeline” theory, which has
been advocated by activists with the Civil Rights Project at UCLA, among others,
has come under increasing scrutiny. There’s plenty of evidence that someone who
gets suspended is more likely to drop out of school, but there’s little evidence that
University of Arkansas found that students who had been suspended were doing
better in math and reading after one year. Suspensions were correlated with
improved academic outcomes—the opposite of the chain of negative effects that
opponents predicted.

AR_00001079
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 184 of 465

That means the 2014 guidance, which is wreaking havoc on schools, was justified
with what Mr. Eden described to me as “old and limited evidence,” now called into

question by “new and more robust evidence.” Mrs. DeVos can’t fix this mess soon
enough.

Appeared in the September 13, 2017, print edition.

AR_00001080
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 185 of 465

S. Daniel Carter
Caaaa eee eee eee ee ee ee ee ee eee ee ee ee ee ee ee ee ee ee eS

From: S. Daniel Carter

Sent: Sunday, September 17, 2017 12:06 PM

To: Jackson, Candice

Subject: Re: Interim Title IX Guidance & The Clery Act

Assistant Secretary Jackson,

As you know, I’m hopeful that the Department will consider leaving the DCL in place during the upcoming
public notice and comment period. it is my belief that a great many of the problems Secretary DeVos and you
have heard about this year stem more from your immediate predecessor’s overreach rather than the DCL
itself. Notably, as | point out in my latest blog linked below, the DCL specifically directs schools to uphold
due process and requires or recommends procedural safeguards for both the accused and accuser. Secretary
DeVos has already had a major impact on how schools understand what is expected of them, and if this can
be tied to the protections enumerated in the DCL I’m hopeful this can accomplish your goals.

| recognize that there is significant controversy and disagreement about the “preponderance of the
evidence” standard. | can only point out that OCR was requiring this of institutions at least as early as 1995 -
covering reports of sexual harassment occurring as early as 1991, and that as courts have pointed out this
standard is consistent with due process requirements especially in the presence of specific procedural
safeguards like those laid out in the DCL as well as the Clery Act.

| hope you will take the time to read my blog, which also discusses aspects of how the DCL came to be that
aren't that widely known, and share with your colleagues as a part of your decision making process. As
always | stand ready to answer any questions you may have, and assist however | can.

http://www.huffingtonpost.com/entry/in -defense -of-the-title -ix-dear-colleague -
letter_us 59bddb9ae4b06b7 1800c3a2f

S. Daniel Carter, President

Safety Advisors for Educational Campuses, LLC

P.O. Box 2019, Thamson, GA 30824

202-684-6471 | Fax 706-522-9196

s.daniel.carter@safecampuses. biz

 

From: "S. Daniel Carter" <s.daniel.carter@safecampuses.biz>
Date: Friday, September 15, 2017 at 9:20 AM

To: Candice Jackson <Candice Jackson@ed.gov>

Subject: Re: Interim Title IX Guidance & The Clery Act

You’re welcome. | very much appreciate how diligently you are gathering information from a multitude of
stakeholders and perspectives.

lf | or any members of my team, which on this aspect of campus safety includes two survivors Meghan Wright
and Kathy Redmond who conduct training sessions on various sexual assault related issues, can be of
assistance to you please don’t hesitate to call on us. My cell phone is 865-414-1617.

AR_00001081
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 186 of 465

S. Daniel Carter, President

Safety Advisors for Educational Campuses, LLC
P.O. Box 2019, Thomson, GA 30824
202-684-6471 | Fax 706-522-9196
s.daniel.carter@safecampuses.biz

 

From: Candice Jackson <Candice Jackson@ed.gov>

Date: Friday, September 15, 2017 at 9:07 AM

To: "S. Daniel Carter" <s.daniel.carter@safecampuses.biz>
Subject: Re: Interim Title IX Guidance & The Clery Act

Thank you for this input. | keep up with your work and articles and find this information and perspective
very helpful.

Candice Jackson

Office for Civil Rights
U.S. Dept. of Education
Sent from my iPhone

On Sep 15, 2017, at 9:00 AM, S. Daniel Carter <s.canie .carter@safecampuses.oiz> wrote:

 

Dear Secretary DeVos:

Although | would prefer that the 2011 Title IX “Dear Colleague Letter” (DCL) remain in place
prior to the completion of the upcoming notice and comment period on Title IX guidance, if you
move forward with interim guidance | would like to draw your attention to key elements of the
Jeanne Clery Act that will likely help to address concerns of both sexual violence survivors and
the accused.

Most notably, as | outline in more detail in my blog at the link below, in sexual assault, dating
violence, domestic violence, and stalking cases at institutions of higher education the Clery Act
requires that disciplinary proceedings must be a “prompt, fair, and impartial process from the
initial investigation to the final result”. Additionally, officials conducting such proceedings
must “not have a conflict of interest or bias for or against the accuser or the accused”. These are
guarantees intended to protect both the “the accuser and the accused”.

Enumerated procedural safeguards for both parties include, among other things, the right to
have an attorney present, and “timely and equal access to any information that will be used
during informal and formal disciplinary meetings and hearing”. The purpose of these
protections is to avoid the type of problems you discussed in your Title IX announcement last
week. | firmly believe that if you were to highlight them it would go a long way to addressing
many of the longstanding concerns accused students and their advocates have brought to your
attention. While concerns will certainly remain about the DCL’s protections, | think this would
also help reassure survivors and their advocates.

| hope these insights will be useful to you, and thank you in advance for your consideration.

tho /www. nuffinet

nany

  

 

ny
re

 

AR_00001082
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 187 of 465

S. Daniel Carter, President

Safety Advisors for Educational Campuses, LLC
P.O. Box 2019, Thomson, GA 30824
202-684-6471 | Fax 706-522-9196

s.caniel carter(@safecampuses., biz

 

AR_00001083
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 188 of 465

Candice Jackson

From: Candice Jackson

Sent: Monday, September 18, 2017 9:01 AM

To: Jackson, Candice

Subject: Fwd: Federalist Society paper including my section on campus rape controversy
Attachments: Federalist RTP-Sept 12 paper.pdf; ATTOO001.htm; Stuart Taylor-comments on

federal campus sex mandates.docx; ATTO0002.htm

Begin forwarded message:

 

 

 

From: Stuart Taylor Pil gmail.com>

Date: September 12, 2017 at 1:03:37 PM EDT

To: Candice Jackson <candice@celacksoniaw.com>

Subject: Federalist Society paper including my section on campus rape controversy

 

 

Candice,

| attach a PDF of a paper released today by the Race & Sex Working Group (to which ama
consultant) of the Federalist Society's Regulatory Transparency Project.

The title (“Interpreting Titles No Tiny Task") is silly and completely nondescriptive. | don't
know how that happened, and | will try to get it changed. The three sections are about
transgender issues in schools, racial quotas in school discipline, and (university) campus
sexual assault mandates.

The last section , which | drafted , is on pages 12-22. It is similar if not identical to the
comments that | posted on the DOE website on or about July 7, which | also attach.
Suggestions for reform are summarized on p. 21-22.

Below is a link to the online version, including links to bios of the Race & Sex Working G

roup :
httos://regproject.org/paper/ interpreting -titles -no-tiny-task

 

When you begin the notice-and-comment process, | plan to submit as comments the
relevant portion of this paper and (if KC agrees and our publisher consents) a PDF of our
book.

AR_00001084
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 189 of 465

 

Interpreting Titles No Tiny Task

Race & Sex Working Group

Hans Bader
Linda Chavez (Chair)
Roger Clegg
Gail Heriot

Stuart Taylor, Jr. (Unpaid Consultant)

This paper was the work of multiple authors. No assumption should be made that any or all of
the views expressed are held by any individual author. In addition, the views expressed are
those of the authors in their personal capacities and not in their official/orofessional capacities.

To cite this paper: H. Bader, et al. “Interpreting Titles No Tiny Task’, released by the Regulatory
Transparency Project of the Federalist Society, September 12, 2017 (sttns://reqproliect.oro/wp-
content/jiploads/RTP-Race-Sex-Working-Group-Paper.pdf).

 

 

12 September 2017

AR_00001085
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 190 of 465

Table of Contents

Executive Summary z-4
Transgender Guidance 4-7
Racial Quotas in School Discipline 7.42
Campus Sexual Assault Mandates 12-22

AR_00001086
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 191 of 465

Executive Summary

Perhaps nowhere in the regulatory field have government efforts gone as far astray from the letter
and intent of the law as they have in the arena of race and sex discrimination in education. Laws
passed in the 1960s and ‘70s to protect individuals from invidious discrimination based on race,
color, national original, sex or religion have over the years been reinterpreted through regulations to
expand prohibited actions far beyond actual discriminatory behavior to include any action that might
lead to different outcomes for racial minorities and women in school assignments, university
admissions, sports funding and, most recently, disciplinary procedures in public schools, colleges,
and universities. In addition, the Education Department has even attempted to prohibit schools
from restricting locker rooms and bathrooms based on sex instead of the more fluid definition of

gender identity.

Two civil rights provisions in particular have been subject to this kind of expansive enforcement
through regulation: Title VI of the 1964 Civil Rights Act and Title TX of the 1972 Education Act
Amendments. Title VI provides, in short, that “No person in the United States shall, on the ground
of race, color, or national origin, be excluded from participation in, be denied the benetits of, or be
subjected to discrimination under any program or activity receiving Federal financial assistance.”
Title TX declares, “No person in the United States shall, on the basis of sex, be excluded from
participation in, be denied the benefits of, or be subjected to discrimination under any education
program or activity receiving Federal financial assistance”; however, the Act goes on to cite several
exceptions, including a specific prohibition against “require[ing] any educational institution to grant
pteterential or disparate treatment to the members of one sex on account of an imbalance which
may exist... .” The laws seem straightforward and commendable, insuring that individuals receive
equal treatment and opportunity without regard to race or sex — characteristics, which have, until
recently in the case of sex, been regarded as immutable.

However, as the three sections of this paper demonstrate, these provisions have now been stretched
beyond recognition through a series of memoranda and guidance issued by the Department of
Education (DoEd) regarding their enforcement. For example, DoEd issued a guideline to schools to
allow students to use locker room and bathroom facilities based on their gender-identity instead of
their biological sex. DoEd has also pressured schools to change disciplinary procedures so that
minority students not be disciplined at higher levels than white students, in effect imposing racial
quotas in suspensions. Lastly, we examine how DoEd has compelled colleges and universities to
change theit adjudicatory process for alleged sexual assaults. Now is an opportune time to determine
how we can restore the original intent of Title VI and Title EX, and stop federal agencies from
engaging in coercive pressure on schools and universities to promote social engineering on race and

Sex.

This paper details several areas where a single federal administrative agency has replaced the
legitimate function of the legislature to define discrimination based on race, color, national origin,
sex, and religion. While the Constitution gives the executive branch the authority to implement the

law, it does not grant it authority to redefine, expand beyond recognition, or upend the laws passed

AR_00001087
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 192 of 465

by Congress. In the three areas outlined here, the remedy is a simple one: rescind the guidances on
access to intimate facilities based on gender identity, school discipline, and campus sex mandates.
But these actions alone are insufficient. A careful analysis of all existing regulations under Title VI
and Title TX, including a review of relevant court decisions, should be undertaken to determine
which regulations can and should be modified or rescinded to comport with both the law and

common sense.

 

L. Transgender Guidance

On February 22, 2017, the new Administration, as one of its first acts in the area of education policy,
issued a new Dear Colleague Letter on the subject of transgenderism. The new Dear Colleague Letter rescinds
the Dear Colleague Letter of May 13, 2016 as well as an earlier letter from a mid-level Department of
E:ducation staff member, both of which ave discussed below. The stated reason for the rescission was “to
further and move completely consider the legal issues involved.” On March 6, 2017, as a result of the earlier
Dear Colleague Letter’s rescission, the Supreme Court vacated the judgment in Gloucester County School
District v. G.G., which is also referred to belom, and remanded to the United States Court of Appeals for
the Fourth Circuit for further consideration in light of the February 22, 2017 guidance document. The
following material was written before either of these events. Because both the outcome of the Gloucester County
case and the ultimate resolution of the transgender issue are still in doubt, this paper’s contributors include the

yoaterial.

The right to be different is what freedom is all about. Freedom-loving Americans should therefore
stoutly resist government efforts to force conventional notions of masculinity or femininity on

private citizens.

But there is not much of that going on these days. Instead we are getting something that Americans
should resist at least as forcefully: Bureaucratic directives that create legal obligations out of thin air.

One such directive is the Department of Education’s transgender locker room policy, which the
Supreme Court will soon be examining. The case — Gloucester County School District v. GG. — is just
one of several cases relating to that policy pending in federal courts around the country.

Gloucester County concerns an anatomically female student, referred to in the litigation as “G.G.,” who
psychologically identifies as a boy and wants to use the boys’ restrooms, locker room, and showers.
In 2015, a mid-level DoFd staff member informed the largely rural Virginia school district that it
must comply with G.G.’s wishes if it wants to keep its federal funding. That staff membet’s
instruction was followed up with an official “Dear Colleague Letter,” issued jointly by Dod and the
Department of Justice on May 13, 2016, laying out the same view in greater detail. The letter was
addressed to all federally funded schools and universities across the nation.

This should be one of the easier cases to come before the Court. A longstanding American custom
holds that communal restrooms, locker rooms, and showers should be separated by sex. Up until
very recently, nearly everyone understood sex to be a biological concept and anatomy to be its
ptimary indicatot.

AR_00001088
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 193 of 465

The custom was not established by law. In theory, the owners of communal facilities could choose
some other determinant — like the newly-popular concept of “gender identity” or even astrological
sign — if that was what they wanted. But, while no doubt a few under-the-radar exceptions to the
rule occurred, few facilities openly departed from the general custom.

DoEd is now uprooting this custom and replacing it with a one-size-fits-all mandate. According to
the “Dear Colleague Letter” of May 13, 2016, henceforth, federally funded schools must separate
students based on gender identity rather than actual sex in assigning intimate facilities. Put more
clearly, anatomically intact males must be permitted to use the restrooms, locker rooms, and showers
fot females if they say they identify psychologically as females (and vice versa). The policy applies to
athletic teams also, although the letter’s language is more vague when it discusses athletics.

DoEd’s argument is that it is simply interpreting a regulation issued pursuant to Title IX of the
Education Amendments of 1972. It further argues that pursuant to a Supreme Court case called
Auer v. Robbins, courts are legally obligated to defer to its interpretation of that rule. But neither Title
TX nor the regulation at issue mandates putting anatomical boys in girls’ showers. Indeed, the 92nd
Congress, which passed Title [X in 1972, and President Gerald Ford, who signed the regulation into

law in 1975, would be astonished at this “interpretation.”

Title IX bans sex discrimination only. There appears to be no near-in-time examples where “sex” or

“discrimination” was used as DoEd now demands.

To the contrary, for decades, the terms “gender” and “gender identity” have been used, especially in
the LGBT community, to contrast with “sex.” While “sex” is an anatomical and biological concept,
when the term “gender” is used, it is thought to be a state of mind. A “transsexual” has undergone a
“sex-change operation,” while a “transgender” simply shares habits and traits with the opposite sex,

while retaining the body of the sex he or she was born with.

One of the original transgender activists, Virginia Prince, an anatomical male who dressed and lived
as a woman, put it this way in 1969: “I, at least, know the difference between sex and gender, and
have simply elected to change the latter and not the former. If a word is necessaty, I should be

termed ‘transgenderal.””!

‘Thus, even in the unlikely event that Members of the 92nd Congress thought about the concept of
gender identity in 1972, Title [X’s proper interpretation would be the same: It is about sex, not
gender identity.”

 

' Virginia Prince, Change of Sex or Gender, 10 Transvestia 53, 60 (1969), quoted in Richard Elkins & Dave King,
The Transgender Phenomenon 82 (2006).

* Note that even if the 92" Congress meant what we now call “gender identity” instead of sex, it would not justify
the DoEd’s policy that transgender individuals must be grouped with the sex they identify with rather than their
anatomical sex. A ban on discrimination on the basis of gender identity would prevent federally-funded schools and
universities from treating anatomical males who identify as females from being treated differently than anatomical
males who identify as males. DoEd is not prohibiting discrimination on the basis of gender identity, but rather
insisting on it.

AR_00001089
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 194 of 465

The regulation that DoEd cites as the basis of its argument does not help its argument at all, because
it does not require anything. It states that schools way maintain “separate toilet, locker room, and
shower facilities on the basis of sex,” so long as they are comparable. This is a permissive
dispensation, not a mandate. The Supreme Court had earlier held that separate is inherently unequal
in the context of race.” With sex, the regulation clarifies that, separate intimate facilities are a

reasonable privacy and safety protection and thus permissible.

Prior to the “Dear Colleague Letter,” were federally funded schools and universities permitted to
assign intimate facilities on the basis of gender identity instead of sex? Yes, of course. There was
nothing to prevent it. They could have done it on the basis of Student Number or the first letter of
the student’s surname. They chose not to.

Whether one believes DoEd’s policy should be the law is not the point. It is not the law, and this is a
nation of laws. Congress may pass such a law if it finds it desirable. But in the absence of
Congressional action, DoEd cannot unilaterally impose its will.

It is not at all clear, however, that DoEd’s approach is good policy even if it were the law. Trying to
help a transgender student is often a delicate matter. The transgender policy makes the job harder by
tying the hands of teachets and principals. Sometimes, in a local school principal’s judgment, the
best solution may be exactly what DoEd purports to require: Let him use the intimate facilities
assigned to his “preferred sex.” Sometimes the students who must share these facilities with him do
not mind.

But in other cases, the affected students will feel their privacy or sense of security has been violated.
‘Their feelings matter, too. Hence, sometimes the best thing may be to keep him with the members
of his sex rather than his gender. In still other cases, the right solution may be to allow him to single-
user facilities, as happened in G.G., or to faculty facilities. Indeed, some transgender students may

prefer such an approach. Every case ts different.

‘The difficulties are compounded by the fact with precious few exceptions, one’s sex is either male or
female. On the other hand, gender turns out to be a complex subject. In the UCLA’s National
Transgender Discrimination Survey, 31% of transgender respondents identified either strongly or

cor

somewhat with a “Third Gender.” Similarly, 38% identified with “Two Spirit” — presumably

meaning that at times they identify as female and at other times they identify as male.

It is impossible to predict with certainty what the Supreme Court will do with the Gloucester County
case. It is entirely possible the Court will hold that DoEd’s policy inaccurately states the law. But it is
also possible that the case will get bogged down in questions concerning the proper level of
deference to administrative agencies in the interpretation of their own regulations under Aver p.
Robbins. The incoming Administration should therefore strongly consider simply withdrawing the
lawless “Dear Colleague Letter” of May 13, 2016.

 

> Brown v. Board of Education, 347 U.S. 483 (1954).

AR_00001090
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 195 of 465

Note that the transgender locker room policy is not a left/right issue. Organizations as far left as the
Women’s Liberation Front and as far right as the Eagle Forum Education and Legal Defense Fund
have filed friend-of-the-court briefs urging the Court to intervene on behalf of the school district.
Rather, this is about the rule of law. Can government agencies “interpret” the law to be whatever
they want it to be? Or are they obliged to enforce it as written and agreed to by our elected

representatives?

The rule of law is about preventing those in positions of authority from exercising arbitrary power.
At one time ot another, it protects us all, certainly very much including transgender persons. No
doubt, the rule of law has been taking it on the chin lately. But if we stand idly by as it is further

battered, we will all miss it when it’s gone.
i. Racial Quotas in Schoo! Discipline

The Department of Education is telling schools to discriminate based on race.

In January of 2014, DoEd issued a guidance to the nation’s schools. That guidance insists that a
school can be guilty of violating Title VI of the Civil Rights Act solely due to “neutral,”
“evenhanded” application of discipline rules that leads to “significant adverse effects” on blacks
compated to whites.* This adverse effect of nondiscriminatory discipline is said to be an

impermissible “disparate impact” on minority students.

The guidance goes so far as to claim that “substantial racial disparities” in school suspension rates
across the country were the product of intentional discrimination (racism) by schools, not just
“disparate impact,” since there is no evidence of “more frequent” misbehavior by minority
students.’ This assertion, citing academics like Russell Skiba,® is at odds with the Seventh Circuit
Court of Appeals’ ruling that local disparities do not show racism when they do not exceed these
national disparities.’

Por years, the courts have recognized that schools are not guilty of discrimination merely because

black students get suspended from school at a higher rate than white students, since the higher rate

 

* See Dear Colleague Letter on the Nondiscriminatory Administration of Schoel Discipline, Jan. 8, 2014, pp. 11-12.;
see also Joshua Dunn, Disparate distortions: Obama administration doublespeak undermines school discipline,
Jan. 8, 2014, 2 2,

> Dear Colleague Letter on the Nondiscriminatory Administration of School Discipline, Jan. 8, 2014, pg. 4.

° Id., citing R.J. Skiba, et al, The Color of Discipline: Sources of Racial and Gender Disproportionality in School
Punishment, 34 Urban Rev. 317 (2002).

People Who Care v. Rockford Bd. of Educ., School Dist. No. 205, 111 F.3d 528, 538 (7® Cir. 1997) (court’s
conclusion that the higher black suspension rate was not the product of racism was reinforced by the fact that “the
disparity in minority and white referrals is smaller in the Rockford school district than in the nation as a whole.”);
compare Russell J. Skiba, et al., African American Disproportionality in School Discipline: The Divide Between
Best Evidence and Legal Remedy, 54 N.Y.L. Sch. L. Rev. 1071, 1105-08 (2009) (attacking the People Who Care
decision for upholding “race neutral academic judgments,” and being part of a “colorblind” jurisprudence, without
specifically mentioning its rejection of racial quotas in school discipline).

 

AR_00001091
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 196 of 465

may just reflect higher rates of misbehavior.* For example, blacks ate more likely than whites to be
poor, and suffer from family breakdown," and these characteristics are correlated with higher rates
* and suffer from family breakd and these characteristics ar. lated with higher rat
of misbehavior.'' As one federal appeals court observed, “disparity does not, by itself, constitute
discrimination.”'’ And still another noted, “Racial disciplinary quotas violate equity” by “either
systematically overpunishing the innocent or systematically underpunishing the guilty,” and thus

violate the requirement that “discipline be administered without regard to race or ethnicity.”

Putting aside constitutionality, it is questionable whether DoFd has any statutory authority to
impose “disparate impact” rules on schools. The Supreme Court has ruled that disparate impact is
not the basis for a lawsuit under Title VI, only “intentional” discrimination is.'* DoEd claims that
while the Title VI statute itself does not reach disparate impact, regudations under it can and do (an
idea that the Sandoval decision described as “strange” in footnote 6 of its opinion).”

DoFd states that even if the only reason a school punishes more black students for unauthorized
“use of electronic devices” is because black students actually “are engaging in the use of electronic
devices at a higher rate than students of other races,” it can still be liable for disparate impact. S¢e
Dear Colleague Letter on the Nondiscriminatory Administration of School Discipline, Jan. 8, 2014, pp. 11-12.
This expands the disparate impact concept to racial quotas, which is way beyond what most courts
would permit, even undet statutes that permit disparate impact claims, such as the workplace
discrimination statute, Title 7 of the Civil Rights Act."

Thus, the percentage of black students disciplined should be compared not to the black percentage
of the student body, but to the percentage of those students whose behavior potentially qualified
them for discipline. It is the pool of qualified people that matters, not that general population, when

 

® See, e.g., Belk v. Charlotte-Mecklenburg Board of Education, 269 F.3d 305, 332 (4th Cir. 2001) (en banc)
(al though * ‘statistics show that of the 13,206 students disciplined from 1996-98, sixty-six percent were African—
American,” this “‘disparity does not, by itself, constitute discrimination,’” and provides “no evidence” that the
school district “targets African~American students for discipline.”); Coalition to Save Our Children v. State Board
of Education, 90 F.3d 752, 775 (3d Cir. 1996)(rejecting the “assumption ‘that “undiscipline” or misbehavior is a
randomly distributed characteristic jmone racial groups’”); Tasby v. Estes, 643 F.2d 1103 (Sth Cir. 1981).
° U.S, Bureau of the Census, Table 1: Income and Earnings Summary Measures by Selected Characteristics: 2013
and 2014 (white non-Hispanic median income of $60,256, compared to black median income of $35,398),
htt vw Consus. © mesurveys/demolaoies poly OS Mable l ody,
'© National Vital Statistics Report, Births: Final Data for 2014, pg. 41, Table 15 (Dec. 23, 2015) (70.4% of black
infants in 2014 were born out of wedlock, compared to 29.2% of non-Hispanic whites, 52.9% of Hispanics, and
16.4% of Asians), | fi nusr/ayerhdnvsr6e (2 pdt
See Rachel Dinkes, et al., indicators of Se hool Crime and Safety: 2007 (2007), pg. 26 (serious “discipline
problems” were much higher in schools with many poor kids than in school s with few Kids | in“ poverty”; frequent
“verbal abuse of teachers” occurred at nearly five times the rate), aitov/ ‘ 2..p06 Tom
Loveless, The 2017 Brown Center Report on American Education: How Well Are American Students Learning? ;
Brookings Institution, at 30-31 (“black students are also more likely to come from family backgrounds associated
with school behavior problems...children ages 12—17 that come from single- “parent families are at least twice as
likely to be suspended as children from two-parent families.”),
2 Belk v. Charlotie-Mecklenburg Board of Education, 269 F.3d 305, 332 (4th Cir. 2001).
3 People Who Care v. Rockford Bd. of Educ., School Dist. No. 205, 111 F.3d 528, 538 (7" Cir. 1997).
'4 Alexander y. Sandoval, 532 U.S. 275 (2001).
'S See id. at 286 1.6.
© 42 ULS.C. 20006e-2.

   

 

 

   

 

  

 

 

AR_00001092
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 197 of 465

making this comparison. The proper comparison is between those students “selected” for discipline
and those who ate in some sense “qualified” for discipline by virtue of their behavior. As the
Supreme Court has noted in the employment context, “if the percentage of selected applicants who
are nonwhite is not significantly less than the percentage of qualified applicants who are nonwhite,
the employer’s selection mechanism probably does not operate with a disparate impact on

minorities.” To make this comparison, important non-tacial factors such as a student’s socio-
economic status and home environment should first be taken into account before concluding a

racial disparity is meanineful.'°

Perhaps tacitly recognizing this weakness, DoEd does occasionally in its guidance focus on specific
aspects of discipline that might be more amenable to a legal challenge. For example, it suggests that
harsh zero-tolerance rules have a “disparate impact’? on minority students,"” a point made more
explicitly by attorney general Eric Holder.” He took aim at “zero-tolerance school discipline
practices that, while well-intentioned and aimed at promoting school safety, affect black males at a
rate three times higher than their white peers.” But Holder’s assumption (that nondiscretionary
discipline increases the ratio of suspended blacks to suspended whites) was wrong. As expert James
P. Scanlan notes, harsh “discipline policies tend to yield smaller racial differences in discipline rates
than more lenient ones.” The “Department of Education’s own report shows that relative racial”
differences in discipline rates “are larger in districts with zero tolerance policies than those without
such policies,” such as Los Angeles and Denver.*' Getting rid of zero-tolerance usually reduces
suspensions of white offenders even more than of black offenders. That is why, as Walter Olson
notes, “zero-tolerance policies were adopted in the first place in part as a defense for administrators
against disparate-impact charges.” Yet, as Scanlan notes, President Barack Obama’s administration
pressured various school districts into curbing zero-tolerance policies, under the mistaken

assumption that this would reduce their “racial disparities” in suspensions.

The guidance also discusses the subjectivity of certain offenses, and speculates that this could result
in them being enforced more harshly against blacks. But that is not usually the case. A federal
appeals court noted that subjectivity is not the reason blacks are suspended at higher rates than

whites. Indeed, blacks are suspended at even higher rates for “very objective” offenses than

 

" Ward's Cove Packing Co., Inc. v. Atonio, 490 U.S. 642, 652 (1989).
'8 See Caridad v. Metro-North Commuter R.R. Co., 191 F.3d 283, 292-93 (2d Cir. 1999) (disparate-impact analysis
“controlled for various factors that one would expect to be relevant to the likelihood of disciplinary action,” such
as “age” and “union vs. management status’).
°° See Dear Colleague Letter an the Nondiscriminatory Administration of School Discipline, Jan. 8, 2014, p. 19.
* Bric Holder: Systemic, Subtle Racism Is Much More Damaging Than High-Profile Rants, Huffington Post, May

 

 

, Seek

 

AR_00001093
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 198 of 465

“subjective” ones.” This finding belies the claims of academics like Russell Skiba, cited by DoEd,”
who claims that blacks are more likely to be sent to the principal’s office for “subjective” offenses,
while whites are more likely to be sent for “objective” offenses. Skiba reached this dubious
conclusion by arbitrarily labeling vague offenses as “objective” when they were often committed by
whites (such as “obscene language”), and objectively harmful offenses as “subjective” when they

were committed heavily by blacks (such as “threats”).”

Even if there are racial disparities in suspension rates, a court would not find “disparate impact” if
the school policy has a “substantial legitimate educational justification.”°’ Curbs on suspensions of
students who routinely disrupt class or violate important school rules harm, not help, black students,
who are often victims of violence petpetrated by students of their own race. As Professor Joshua
Kinsler found, “in public schools with discipline problems, it hurts those innocent Aftican American
children academically to keep disruptive students in the classroom,” and “cutting out-of-school
suspensions in those schools widens the black-white academic achievement gap.”” Although rules
against “disrupting classes” are to some extent “subjective,” this is simply unavoidable; they serve
“important disciplinary criteria,” so they cannot be banned in the name of racial balancing.

As education writer Joanne Jacobs notes, “The federal push for “no-disparate-impact” disciplinary
policies — linking suspension and expulsion rates to race and ethnicity — is unpopular with the
public and teachers, the [2015 Education Next] poll found.”” As Education Next notes, “4 majority
of people oppose the federal government’s new policy on school discipline. More than 50% disagree with the
mandate that schools must not expel or suspend black and Hispanic students at higher rates than
other students. Just 21% back the idea.” Even the teachers’ unions are split on the Title VI racial
school discipline guidance, with both the American Federation of Teachers and the National School
Boards Association opposing it.”

 

°3 Coalition to Save Our Children v. State Bd. of Educ. of State of Del., 90 F.3d 752, 775 (3d Cir. 1996) (“statistical
data demonstrate a comparable or greater racial disproportion for those offenses for which [state] law mandates
suspension, which [plaintiff's expert] called “very objective” offenses, than for those offenses he viewed as less
objective.”).

*4 See Dear Colleague Letter on the Nondiscriminatory Administration of School Discipline, Jan. 8, 2014, pg. 4.

5 Russell J. Skiba, et al., African American Disproportionality in School Discipline: The Divide Between Best
Evidence and Legal Remedy, 54 N.Y.L. Sch. L. Rev. 1071, 1089 (2009), citing The Color of Discipline, 34 Urban
Rev. 317 (2002). “Obscene language” is a much vaguer category than “threats.” Compare Reno v. ACLU, 52)
U.S. 844 (1997) (mile against “obscene or indecent” messages was too vague to be criminally punishable) with
Virginia v. Black, 538 U.S. 343 (2003) (ban on threats is valid).

26 See Elston vy. Talladega Cnty Bd. of Educ., 997 F.2d 1394, 1412-1413 (11th Cir. 1993).

7 Kinsler, School Discipline: A Source or Salve for the Racial Achievement Gap?, 54 Int’! Econ. Rev. 355 (2013);
see also Andrew J. Coulson, Zero Tolerance: Causes, Consequences, and Alternatives, Cato Institute, Dec. 12,
2012, goo.gl/mip89f (Senate testimony quoting Kinsler).

*8 People Who Care v. Rockford Bd. of Educ., 111 F.3d 528, 538 (7 Cir. 1997).

*° Joanne Jacobs, Support slips for Core, other reforms, JoanneJacobs.com, Aug. 19, 2015, !

3° Michael B. Henderson, Paul E. Peterson & Martin West, The 2015 EdNext Poll on School Reform, in
Education Next 9, 17 (2016),

3! See Alyson Klein, Hotise Republic ans Question Obama Administration's Discipline Guidance, Education Week,
Feb. 14, 2014, 2

 

 

16

 

 

10

AR_00001094
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 199 of 465

In a piece titled “Federal Racial Discipline Quotas Create Chaos In St. Paul Schools,” Katherine
Kersten describes how Saint Paul Superintendent Valeria Silva’s policies to reduce minority
suspension rates to the level of white students created chaos and violence in a large urban school
district. As she notes,” Silva’s

policies, initiated in 2010, launched the St. Paul schools on a downward spiral of chaos and
violence. In December 2015, Ramsey County attorney John Choi labeled the situation “a
public health crisis.” In 2015, assaults on teachers in St. Paul schools reported to his office
tripled compared to 2014, and were up 36 percent over the previous four-year average. On
Silva’s watch, the city’s high schools have become menacing places where gangs of out-of-
control teens prowl the halls, and “classroom invasions” by students settling private disputes
are commonplace. Tumultuous brawls are a fact of life. Today, fights that “might have been
between two individuals” can grow into “melees involving up to 40 or 50 people,” according
to Steve Linders, a St. Paul police spokesman. Roving packs often attack individuals, and
police have had to use chemical irritants to break up what they call “riots.” Teachers fear for
their safety. In the last school year, a vicious student assault landed one in the hospital with a
traumatic brain injury. Another was punched repeatedly in the chest, while another required

staples for a head wound.

.... The discipline policies that gave tise to this chaos sprang from Silva’s embrace of “racial
equity” ideology. In St. Paul, as across the nation, black students as a group are referred for
discipline at higher rates than their peers. Silva made eliminating this racial gap a top priority.
In Silva’s view, the gap is caused by teachers’ racial bias and cultural insensitivity, not by
higher rates of misconduct by black students. She mandated “white privilege” training for all
district personnel, climinated “continual willful disobedience” as a suspendable offense, and
shifted many special education students with behavior problems — students who are
disproportionately black — to mainstream classrooms. Now untuly kids just chat with a

“behavior specialist” or are shifted to another classroom to act up again. ...

[T]he federal government is now imposing Silva-style “racial equity” discipline policies on
school districts around the country under a “disparate impact” interpretation of civil rights
law.

This “disparate impact” approach is bad policy and bad law. It pushes school districts to discipline
students with an eye on racial numbers, either abandoning valid procedures, or applying them so
that some students ate not disciplined, and others are, because of race. Those who will be most hurt
are fellow students (often themselves poor and minority students) and their teachers, who are now
likely to be confronted with threatening and disruptive students. This is inconsistent with the
underlying federal statute, Title VI, which prohibits differential treatment based on race, and only
that.

 

* See Kersten, Federal Racial Discipline Quotas Create Chaos In St. Paul Schools, The Federalist, July 29, 2016,

 

11

AR_00001095
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 200 of 465

This disparate-impact approach, then, should not be used at all. DoEd should clarify this, by issuing
new, formal regulations clarifying that Title VI does not ban disparate impact. Congress should also
ban disparate-impact rules. That clarity might look something like this: (1) A disparity only matters if
it results from something in the school’s disciplinary process, not the mere fact that more students in
one racial group misbehave; (2) the school need only point to a legitimate interest served by the
policy, not a life-or-death “necessity” or “substantial” need; (3) the school need only point to
evidence that it furthers that interest, not meet a formal burden of proof on that issue; and (4)
plaintiffs suggestion of an alternative approach to serving that interest is not sufficient to

demonstrate a violation of the law.”

   

mpus Sexual Assault Mar

The President Barack Obama Education Department created, and the President Donald Trump
Administration has inherited, a regime of federally directed regulation of almost all accusations of
sexual assault on campuses and often beyond — along with a broad range of other, entirely lawful
activities classified by universities as “sexual misconduct.” In one of his many statements supporting
this regime, President Obama explained that “[w]e’re here to talk today about an issue that is a

ptiority for me, and that’s ending campus sexual assault.”™

But as former Vice President Joe Biden has tacitly admitted, by claiming in January 2017 that the
percentage of college women victimized by sexual assault is “the same” today as it was in 1995,” the
mandates imposed on thousands of universities from 2011 through 2017 in the form of “guidance”
as to the mupposce requirements of Title UX apparently have not reduced the incidence of campus
sexual assault at all. Indeed, these mandates may have indirectly made the problem worse in various

ways including, channeling victims away from law enforcement so that offenders avoid prison.”

In the name of protecting college women from sexual violence, the Education Department’s Office
for Civil Rights (OCR) effective
that receive fe

                                                                   

                              

and adjudicate all allegations by their students of sexual

assault and harassment, whether or not reported to or acted on by police. OCR also required schools

 

3 See Smith v. City of Jackson, 544 U.S, 228, 240- 42 (2005) (institution need only show that its policy was one
“reasonable” way of furthering a “legitimate goal,” and not that no alternative policy would have worked as
well); Wards Cove Packing Co. v. Atonio, 490 U.S. 642, 657, 660 (1989) (institution bears only burden of
“production,” not “persuasion”, in justifying its rule; the person alleging discrimination must show that the
disparity was the institution’s “fault” in the sense of being caused by its decision-making process, rather than
being caused by external factors, such as a “dearth” of “qualified” minority applicants).
‘Remarks by the President at 'It's on 1 Us! Campaign Rollout, ” September T 9, 2014,

34 «e

 

 

 

  
 

Times. ‘March 12, 2013, at

 

suce (TThe] best case scenario” “ofa university’s discipl inary process 1S
that a rapist is expelle ed and out “walking the streets,” which is also “the worst case outcome of the criminal justice
process”).

BOCs

 

12

AR_00001096
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 201 of 465

to use federally prescribed procedures — all of which increase the likelihood of guilty findings — to
determine whether accused students are guilty (often called “responsible”) or innocent. The financial
costs of this regime to the universities alone probably approach or exceed $1 billion per year, plus

many millions more in taxpayer dollars to pay OCR’s enforcement staff and in legal costs to families

of accused students.”

Por an especially telling picture of how the OCR-driven campus sex regime works, consider a case at
Amherst College, in Massachusetts.” Fearful, as most colleges are, of being attacked by OCR for any
perceived hesitation to expel accused males regardless of the evidence, Amherst expelled a male
student based on a female student’s claim in October 2013 that he had forced her to perform oral
sex — more than 20 months before. The reality, as he was later able to prove, was that se had
assaulted (or at least seduced) Aim, by performing oral sex when he was intoxicated to a state of near

unconsciousness in her room.

A few hours after theit encounter, and aftet the female student had summoned a second male
student for another sexual encounter, she had regrets. Her first sexual encounter that night had been
her roommate’s boyfriend, and that became socially awkward for her. She began telling people that
the boyfriend had assaulted her. Later, she joined a group of campus tape activists. Many months
after that, she formally accused her victim of victimizing her. Amherst’s investigation was pathetic.
‘The woman’s testimony was incoherent and bizarre. And the hearing — before a panel of three
extreme feminist ideologues — was grossly unfair. After being expelled, the now-former male
student hired a lawyer who asked around and easily found a wealth of text-messages that had been
exchanged by the student’s accuser with other students, in which she admitted that, in reality, she
had assaulted (or at least seduced) him. But when he sought readmission based on this evidence,

. 30
Amberst said the case was closed.”

The Obama Administration’s energetic lawmaking in this realm began in earnest after the President,
seeking to recover politically from congressional Democrats’ disastrous defeat in the 2010 elections,
decided on a series of aggressive executive actions designed to fire up his most passionate
supporters.” These included self-proclaimed feminists, who had for decades been spreading the
myth that the nation’s universities were in the grip of a “rape culture” characterized by hostility or

 

5’ For the sake of brevity, this paper does not explore at any length the Obama Administration's role in imposing
“harassment” rules on universities that serve mainly to punish students and faculty alike for speech (“verbal
conduct”) that others claim to be “unwelcome” — even, in the Administration's words, if an “objectively
reasonabl fthe same gender in the same situatio uld not find the speech offensive. See

/ ings oct

 

      
  

    
  

 

     

8 Samantha Harris and Greg Lukianoff, “Executive Branch Overreach and the Accelerating Threats
to Due Process and Free Speech on Campus,” in Liberty's Nemesis: The Unchecked Expansion of the State, ed.
Dean Reuter and John Yoo (New York: Encounter Books, 2016).

38 The facts are laid out in KC Johnson and Stuart Taylor, Je., The Campus Rape Frenzy: The Attack on Due Process
at America's Universities (Encounter Books 2017).

? Id. 8.

4° Id. 33-36.

 

 

13

AR_00001097
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 202 of 465

jeopardy. (No such requirement exists for other disciplinary offenses.) Third, the letter told
schools to speed up investigations, which critics said made it difficult for accused students to
mount a defense. Fourth, it ordered schools to impose “interim” punishments, based on
unproven and uninvestigated allegations, to prevent accused students from coming into
contact with their accusers.

Fifth, and perhaps most important, the Dear Colleague letter strongly discouraged campus
authorities from allowing cross-examination of accusers. Critics called this an especially
crippling blow to fairness because it deprived accused students of what the Supreme Court
has called “beyond any doubt the greatest legal engine ever invented for the discovery of
truth."!° Three years later, in 2014, the Education Department even suggested that allowing
cross-examination of an accuser might -- all by itself -- violate Title [X and thus risk a huge
financial penalty.'’

Each of the changes decreed by the Obama Administration increased the chances of a guilty
finding. So did the Administration's pattern of effectively portraying as soft on rapists -- by
publicly announcing that they were under investigation -- schools that OCR considered
insufficiently pro-accuser.'* All this amounted to a de facto presumption that accused students
are guilty -- unless proven innocent by overwhelming evidence. And even proof of innocence
has sometimes been ignored by colleges in their eagerness to please their federal overseers!”

Agegravating the impact on accused students of the OCR-mandated procedures is that many
universities have weakened due process protections even more than the Obama OCR
explicitly required, in part to win favor with OCR and campus rape activists and in part for
ideological reasons. Many if not most universities, for example, bar accused students! lawyers
(if any) from participating in campus proceedings; deny accused students timely access to the
specific allegations and evidence to be used against them, and even to exculpatory evidence in
the university's hands; limit their ability to call witnesses to testify; deny them any right to an
impartial panel or decisionmaker; and put their fates in the hands of a single campus sex
bureaucrat (or a few) who are under great pressure from OCR to find accused students
guilty.7°

At the same time, universities' definitions of sexual assault have "stretched enormously, in
ways that would have been unimaginable just a few years ago," in the words of Harvard Law
professors Jacob Gerson and Jeannie Suk Gerson. "Indeed, the concept of sexual misconduct
has grown to include most voluntary and willing sexual conduct. ... Under President Obama,
the Department of Education’s interpretations of those laws have greatly expanded the control
exercised by the federal government over sexual conduct."?!

President Obama and others justified the Administration's actions by advancing the stunning
claim that | in 5 college women is sexually assaulted while enrolled.’ In fact, the best Justice
Department statistics suggest that fewer than | in 100 are raped and about 3 in 100 suffer less
serious sexual assaults -- still far too many, but an order of magnitude less than | in 5.7° The
several surveys that have advanced the |-in-5 claim have been highly misleading. They have
avoided asking respondents directly whether they had been sexually assaulted, because few
would say yes. They have inflated the number of alleged "sexual assaults" by counting a wide
range of lawful and commonplace behaviors as rape or sexual assault, and by assuming that

AR_00001098
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 203 of 465

every accusation by a survey respondent is true. They have also had very low response rates
that probably skewed the results by inflating the number of supposed sexual assaults even
more.**

Similarly misleading, as noted above, have been the efforts by the Administration and many
others to create the impression that the number of campus rapes has grown alarmingly and
that campuses are especially dangerous places for young women, as Senator Kirsten
Gillibrand (D-CT) has asserted.”°

Accusers’ rights groups and inaccurate media coverage have intensified the Obama-driven
pressure to find guilty as many accused students as possible. And thousands of universities
have been so cowed by Obama Administration threats to rain their reputations or impose large
financial penalties that only one, Oklahoma Wesleyan University, has dared challenge OCR
in court, in Dee v. Lhamon. The case is pending.*®

The Obama policies went far beyond federal rules first laid down in the 1990s interpreting
Title LX to require that colleges take unspecified (but usually quite modest) steps to adjudicate
sexual assault allegations involving their own students.

Critics claim that these rules were misguided even in their infancy, since colleges and
universities lack the tools and expertise to investigate serious crimes. They can’t legally
require witnesses to testify. They can’t subpoena photographic, electronic, or other evidence.
They have no training in use of scientific evidence. They operate in deep secrecy, required by
federal privacy law. Many of the professors and campus officials who adjudicate campus
sexual assault claums are "trained" to believe accusers and disbelieve accused students, and
barely feign impartiality. And the intellectual environment on gender issues at most campuses
is so pro-accuser that due process is widely seen as an obstacle to fairness.’ As a result,
estimated a recent study by UCLA professor John Villasenor, in today’s campus sexual
assault tribunals, an innocent student has as much as a |-in-3 chance of being found guilty.”°

Critics say that the OCR's approach, cheered on by Obama White House events and
announcements, imposed incalculable human costs on thousands of people, including scores,
probably hundreds, of innocent, wrongly accused students whose lives have been ruined, or at
best severely damaged, and their families. The consequences including destroyed reputations,
inability to get into another college, severe depression, post-traumatic stress disorder, and
even, in a few cases, suicide or attempted suicide.*? More than 150 students who say they
were wrongly accused have sued their schools for violating their constitutional or contractual
rights; many have had success in the courts.*? And although most courts have held that private
universities are not bound by the Constitution, Professor Jed Rubenfeld, of Yale law School,
has argued that private colleges are lable for due process violations when "the government
has induced [them] to engage in conduct that would be unconstitutional if state actors engaged
in that conduct directly.""!

The financial costs are also huge, if difficult to measure, apart from OCR's $107 million

budget, much of which goes to campus sex investigators.*? One careful estimate, which
appears to err on the low side, is that universities spend well over $700 million a year on

AR_00001099
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 204 of 465

administrators whose main jobs are to police students' sexual activities. The arithmetic: Some
7,000 schools have at least one part-time or full-time, and often many full-time, "Tithe x
Coordinators,” required by OCR, whose main job nowadays is to regulate campus sex; OCR
tells schools that they "must have the full support of your institution."*> Plus outside
investigators, campus police, sex counselors, and the time spent by faculty and administrators
adjudicating cases. Plus costly student surveys seemingly designed to appease OCR by
exaggcrating the incidence of sexual assault. And more. **

Many schools have large staffs of sex bureaucrats, whom they hired under pressure from the
Obama Administration, which issued in April 2015 another "Dear Colleague” letter. This one
stressed that all universities recciving federal moncy must designate "Title [IX Coordinators"
to police alleged sexual misconduct. Harvard University alone, which is a fraction of the size
of many large universities, has some 50 Title [X coordinators and staffers and six more
staffers in the Office of Sexual Assault Prevention and Response; they, in turn, regulate 33
proctors and tutors living in undergraduate houses.*° Tiny Swarthmore, with some 1,500

a6

students, has at least six sex bureaucrats.”

In addition, there are the costs imposed on schools (as well as taxpayers) by OCR's more than
300°’ "Title EX investigations," each of them stretching out for years. There are the additional
costs imposed by the many lawsuits against universities both by student accusers who say
they were mistreated and by the more than 150 accused students who say they were railroaded
by Kafkaesque campus kangaroo courts, including large settlement payments.**

As commentator and law professor Glenn Harlan Reynolds summarized the campus mindset,
"If there’s a ‘campus rape crisis,’ that means that we need new rules, bigger budgets, and
expanded power and self-importance for all involved, with the added advantage of letting you
call your political opponents (or anyone who threatens funding) ‘pro rape.’ If we focus on the
truth, however—rapidly declining rape rates already, without any particular ‘crisis’ programs
in place—then voters, taxpayers, and university trustees will probably decide to invest
resources elsewhere. So for politicians and activists, a phony crisis beats no crisis.’*°

Has the degrading of due process and fairness for accused males made campuses safer for
women? Not, as indicated on p. | above, if one takes literally the words of January 5 open
letter to universities by former Vice President Biden, one of the most passionate crusaders for
presuming accusers truthful and accused students guilty, that the percentage of college women
victimized by sexual assault is "the same" now as it was in 1995,*°

Still, a powerful coalition led by campus rape activists, Democratic politicians, especially in
blue states, some Republicans, many university officials and professors, dozens of women's
groups (such as the National Women's Law Center and the American Association of
University Women), the K-12 teachers unions, and others are ready to mount passionate
opposition to any effort to reverse the Obama policies, which they contend are necessary to
protect campus sexual assault victims.*!

On the other side, a few members of Congress have objected to the OCR's campus sex
mandates. Republican Senators Lamar Alexander of Tennessee, chairman of the Senate

AR_00001100
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 205 of 465

Education Committee and a former Secretary of Education, and James Lankford of Oklahoma
accused OCR officials of usurping Congress’ power to make laws.** The Trump victory,
propelled in part by voters' anger at federal meddling in private lives and at politically correct
academics, may prompt more members of Congress to question federal oversight of campus
SEX,

Indeed, the 2016 Republican Party Platform stated that sexual assault "must be promptly
investigated by civil authorities and prosecuted in a courtroom, not a faculty lounge.
Questions of guilt or innocence must be decided by a fudge and jury, with guilt determined
beyond a reasonable doubt. Those convicted of sexual assault should be punished to the full
extent of the law. The Obama Administration’s distortion of Title IX to micromanage the way
colleges and universities deal with allegations of abuse contravenes our country’s legal
traditions and must be halted before it further muddles this complex issue and prevents the
proper authorities from investigating and prosecuting sexual assault effectively with due

n43

process,

In addition, some groups with strong establishment credentials -- including the American
College of Trial Lawyers“ and the American Bar Association's Task Force on College Due
Process Rights and Victims,*° which is expected to issue a report in May -- have found very
serious fault with the Obama OCR's campus sex commands. Even more trenchant in their
criticisms have been the Foundation for Individual Rights in Education (FIRE), the nation's
foremost campus civil liberties group;** Families Advocating for Campus Equality (FACE),
an impressive organization of families of students who say they were falsely accused;*’ Stop
Abusive and Violent Environments (SAVE),” which works for "evidence-based solutions to
end sexual assault and domestic violence,” and which has prepared a detailed critique of the
Obama Administration's regulation of campus sex*? and proposed remedial federal
legislations’ scores of prominent law professors -- many of them politically progressive?! --
including 28 from Harvard,’ 16 from the University of Pennsylvania, and many others;**
and a growing number of judges around the country, as illustrated by the eleven decisions
cited in this endnote.°> Educational leaders have also been critical, as when Janet Napolitano,
president of the University of California system, that “OCR investigations often take years to
complete, leaving institutions under a cloud of suspicion and in limbo regarding the legal
sufficiency of their policies and practices.”°°

Napolitano's trenchant criticisms -- coming from a Democratic former governor and Obama
Homeland Security secretary -- are an especially telling indication of how President Obama
entrusted the leadership of OCR, and other civil rights agencies, to extreme leftist ideologues.
Even as he was about to leave office, Obama appointed one such -- Catherine Lhamon, who
headed OCR from 2013 to 2017 -- to a 6-year term as chair of the U.S. Commission of Civil
Rights.

Even the company that has probably profited most from the campus rape frenzy -- the
National Center for Higher Education Risk Management (the NCHERM GROUP), which
provides Title IX training to colleges around the country, recently warned: “Some pockets in
higher education have twisted the 2011 Office for Civil Rights (OCR) Dear Colleague Letter

AR_00001101
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 206 of 465

(DCL) and Title [X into a license to subvert due process and to become the sex police.”*’ And
an important rape victims association, Rape, Incest & Abuse National Network (RAINN) also
rejected the Obama OCR's approach.°* "Victims advocates have complained that the DCL is
‘harming those that it purports to protect,’ and a frustrated Stanford rape survivor criticized her
school's OCR-enforced policies as contributing 'to a greater culture of disbelief and anger’
toward victims.”®°

Some of these critics, including FACE and (implicitly) FIRE, have called for the Trump
Administration to revoke some or all of the Obama OCR's campus sex commands. That could
be done with a stroke (or a few strokes) of the pen, since OCR did not (for the most part)
conduct the notice-and-comment rulemaking proceedings necessary to make Obama-era
guidance into binding federal regulations.

But revoking the Obama commands, by itself, would leave in force at most schools the
extremely pro-accuser procedures that the Obama Administration required universities to
adopt, and would leave in place the thousands of campus sex bureaucrats that the Obama
Administration pressured them to hire -- not to mention the campus culture of presuming the
guilt of accused males. And while courts have increasingly upheld lawsuits by accused
students against their schools, it seems likely that not much will change unless the Trump
Administration or Congress or both are proactive in forcing change.

Congress seems unlikely to act. If the Trump Administration decides to act forcefully, as
critics including FACE have urged, its options would include conducting a notice-and-
comment rulemaking process that includes (1) gathering the wealth of evidence that many
colleges and universities have been violating Title [IX by discriminating systematically against
accused persons -- almost all of them male -- in campus discipline for alleged sexual
misconduct; and (2) specifying procedures that must be used to protect due process rights in
any and all campus disciplinary proceedings that involve sex or gender.

Those procedures could include rights to notice of the allegations and a fair hearing before an
impartial and independent panel; to have panel members instructed that an accused is
presumed innocent until proven guilty by clear and convincing evidence; to be given timely
notice of all allegations, the investigator's report and all exculpatory evidence before the
hearing; to have ample time to prepare a defense; to active representation by a lawyer; to have
the lawyer or another representative cross-examine all witnesses, including the accuser; to call
witnesses; and to a meaningful appeal of any adverse finding.

The Administration could also cut OCR's budget to limit its ability to regulate campus
sex. And, of course, it could encourage colleges to work more closely with police and
prosecutors and to channel sexual assault accusations into the criminal justice system.

 

   
 
 

' "Remarks by the President at It's 0 on n Us! Campaign Rollout, " September , 2014,
y « fh xP é ot s ey 7 f = LES- campaion- PEE OY
Gg qt-against-

 

 

 

“presiden tse biden: urges-contnued-

 

5 See, e.g., Adam Goldstein, “Rape Is a Crime, Treat Itas Such” (opinion), Room forDebate (blog), New York
Times, March 12, 2013, http:/Awww-nytimes.com/roomfordebate/20 1 3/03/12/why-should-colleges-judge-rape-
accusations/rape-is-a-crime-treat-it-as-such ("[The] best case scenario” of a university’s disciplinary

AR_00001102
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 207 of 465

 

process is that a rapist is expelled and out “walking the streets,” which is also “the worst case outcome of the
criminal on process").

4 See, e.g, Naney Gertner, "Sex, Lies, and Justice: Can we reconcile the belated attention to rape on campus with
due process?” American Prospect, Jan, 2015 C'Tf there is a wi ieee perception that the balance has tilted from
nor ights f for vr victims to no rights for the accused, we risk a backlash.")

> See, e.g., Jacob E. Gerson, "How the Feds Use Title [X to Bully Universitics,” Wall Street Journal, January 24,
2016 (This kind of policy-making process—or, rather, policy-making without process—is unlawful and
wrong."); KC Johnson and Stuart Taylor, Jr, The Campus Rape Frenzy: The Attack on Due Process at America’s
Universities 39 (Encounter Books 2017).

® See text at notes 43-59, infra.

’ Joe Palazzolo, “Harvard Law Professor: Feds’ Position on Sexual-Assaul Policies Is ‘Madness,’”” Law w Blog,
ral Sect Journal, December 3 1, 2014, pitou/blogs ws) .com/aw/2014/) 2/3 i /arvard-law-prolessor-leds-

 

 

. For the sake of brevity, t this paper - does not explore at any length the Obama Administration's role in imposing
"harassment" rules on universities that serve mainly to punish students and faculty alike for speech ("verbal
conduct”) that others claim to be "unwelcome" -- even, in the Administration's words, if an “objectively
reasonable person of the s same gender | in the same situation” would vor find the speech offensive. See

nttosy/ g a ‘ovaflewacy; 05/09/an-la-find ings. pdt
https.) vases /Ceparimenis-of-ecucalon- sands justice-national-requl nol Tor-unconstituuonal-
speech-cades/; Samantha Harris and Greg Lukianoff “Executive Branch Overreach and the Accelerating Threats
to Due Process and Free Speech on Campus,” in Liberty’s Nemesis: The Unchecked Expansion of the State, ed.
Dean Reuter and John Yoo (New York: Encounter Books, 2016).

° The facts are laid out in The Campus Rape Frenzy, supra.

Id 8,

A Td. 33-36,

2 See, e.g, id, 67-84,

3 Id, 55-56; Sinozich and Langton, Special Report: Rape and Sexual Assault Victimization Among College-Age
Females, 1995-2013, hiic ww. bis.zov/conient/pub/nd 3

 
  
  

   
 
 

  
 

 

esaycalS | 3 odt/
BUS. Dept of Education, Office for Civil Rights, Dear Colleague Letter on Sexual Violence (April 4, 2011),
bitnss//wwwi.ed. 2ov/aboutl/otfices/list/ocr/letters/colleague-201 194 pdf (hereinafter "DCL").
5 See, e.g., Hans Bader, Education Dept Unlawfully Changes Burden of Proof in College Sexual Harassment
Cases, College Insurrection, Sept. 12, 2002,
hito,//collegemsurrection.com/2012 09: ‘edueation-dept-uniawfully-changes-burden-of-proot-in-collcge-sexual-
harassment-cases/: Susan Kruth, Princeton Adopis ‘Pri eponderance ce 2" Standard, Reaches Agreement with
Department of Education, The Torch (FIRE), Nov. 10, 2014, 5@ vww thetire org/orinceton-adepis-
yrepondcerance-standari-reaches-agreemen!-cdenartment-education:. “Courts, universities, and student defendants
all seem to agree that the appropriate standard of proof in student disciplmary cases is one of ‘clear and
convincing’ evidence.” James M. Picozzi, University Disciplinary Process: What’s Fair, What's Due, and What
You Don’t Get, 96 Yale L. J. 2132, 2159 n. 17 (1987). The Education Department’s reasoning for imposing a
low “preponderance” standard on school disciplinary proceedings was s that this “is the standarc ot proot
blisnec" for lawsuits brought in federal court. Therefore, it ¢ a)
prop standard for” schools to use in “investigating allevations « of sexual harassment or violence. " But in
civil suits, that standard applies to whether the school violated Title IX by behaving inappropriately, not whether
students or staff engaged in har assment. Students cannot violate Title [X; only schools can be sued under Title
IX, not individuals. See, e.g., Smitiy. Metropolitan Schoo! District (1997). Federal courts have held that there is
no violation of the civil rights laws merely because harassment occurs, as long as the institution investigates in
good faith in response to the allegation of harassment. Cf. Swenson v. Potter, 271 F.3d 1 i 1196 (9th Cir.
2001), quoting Harris v. L & L Wings, 132 F.3d 978, 984 (4th Cir. 1997); Harris vy, b&b. Wings, 132 F.3d 978,
O84 (4th Cir. 1997), Knabe v. Boury Corporation, 114 F.3d 407 Grd Cir. 1997),

6 See, ¢.g., Lilly v. Virginia, 527 U.S. 116, 124 (1999).
! Questions and Answers on Title LX and Sexual Violence (Washington, D.C.:
ULS. Dept. of Education, 2014), hiun//www2.cd wov/about/ol fces/lisvocr/docs/ga-20 |
Rape Frenzy 36-40, 203.
8 Id. 1985,
9 See, e.g., id. 158-161.

 

 

 

 

 

 
  

co

 

   
  

 

 

 
  

 

04 tie-in pdt’; Campus

AR_00001103
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 208 of 465

 

20 Id. passim
we tip Jaw chronicle covn/article/The-Collepe- Sex-Mureancracy/ 2 38805
2 See, e.g., Office of the Press Secretary, The White House, “Remarks by the President at ‘Tt’s On Us’
Campaign Rollout” (press release), September 19, 2014, hito: Ww weiiichouss, gov/tae-press-
01 4/0@/] O/rermarks-president-its-us-carpaien-ro lout/; DCL at 2.
23 Sinozich and Langton, Spec ial Repart: Rape and Sexual Assault Victimization Among College-Age Females,
1995-2013, Wttos: ub/pa Yesaveal0S 13 ndtv; see Campus Rape Frenzy 43-46.
4 Id, 46-53.
* Id, 55; “Kirsten Gillibrand: ‘We Will Not Allow These Crimes to Be Swept under the Rug Any Longer,”
Time, May 15, 2014, bite://eme.com/1G0144/cirsten-et brand -campus-sexual-assaull/
*6 Fd. 252; FIRE, “Complaint in ‘Doe v. Lhamon,” bitos:/Avww thelire.ore/complaint-doe-v-laamaon/.
*" Ee, Campus Rape Frenzy 168-169.
*8 John Villasenor, "A probabilistic framework for modeling false Title [X ‘convictions' under the preponderance
of evidence standard,” Law, Probability & Risk (201 6),
nitos://aeademic.oup.cory/ or/articie/ 1 S/4/223/ /

% See, e.g., Hans Bader, OCR’s Liber at Bent Pushes

   

 

 

 

 

 

    

WOW. oy & GeVic

 

  

    

 

 

 

‘
te

~framewaork-lor- mode li ae

   

lalse

  
 
 
   

 

Minding the Campus”, ht tip: / OWS ¥ i :
expel-innocent-students-accused-scxual; Blake Neff, Brown n University Railroaded Siudent Accused OF Rape.
Judge Rules, Daily Caller, Sept. 29, 2016,
hitpy/dailycaller.com/2016/09/29/brown-university-railroaded-student-accused-of-rape-judge-rules/ (discussing
Doe v. Brown University, Findings of Fact and Conclusions of Law, Sept. 28, 201 6, D.R.I. Civil Action No. 16-
017), buns: 34 © Greg Piper, Federal judge validates

 

  

 

 

 

brown-il-decision pd!

 
 
 
     

johnson Mes. wordpress. covy 201 3/08/ Q
duepre acess lawsuit against Brandeis by student accused of rape, The College Fix, April 1, 2016,
how olloee lw com/posl/26855/ (discussing Doe ¥. Brandeis Univ. Dd. Mass. Civil Action No. 15-

 

 

     

WYO hes

l 1597, Memorandum & Order, March 1 1 : 2016, http

 

 

 

 

suicide-texas-univers! ity-student-c ommlis-s

Eg. Campus Rape Frenzy 168- 169,

passim.nt cnal.com/news/ ‘article/ anes.
on the ris campaign

3! Jed Rubenfeld, Privatization, State Action, “and Title 1X: Do Campus Sexual Assanul
Process? Yale Law School, Public Law Research Paper No. 588 (Oct. 2016) 20,

 
 

 

 

  

 

=:

earings Violate Due

 
     

 

cf

Auw iget/budeet ications/z-ocr.odt
33 See, e.g., U. S. Dent of Education, Office for Civil Rights, Dear Colleague Letter on Title [IX Coordinators, by
Catherine E. Lhamon, Assistant Secretary of Education for Civil Rights (April 24, 2015),

www2.ed gov/about/ollices/lsl/ocr/letters/colleaguc-20 | 304-title-ix-coordimators. od

("I write to remind you that all school districts, colleges, and universities receiving Federal financial assistance
must designate at least one employee to coordinate their efforts to comply with and carry out their
responsibilities under Title IX... . These designated employees are generally referred to as Title IX
coordinators, ... To be effective, a Title IX coordinator must have the full support of your institution. It is
therefore critical that all institutions provide their Title [IX coordinators with the appropriate authority and
support necessary for them to carry out their duties and use their expertise to help their institutions comply with
Title [X.")

4 tps: /warw oriog.org/ 1261 0894-1] -campus-rape-rule-says-house-freedon-caucus-report.htmnl/ Professor
John Banzhaf, of the George Washington University Law School, estimated that "if each administrator devoted
only 50% of his or her time to complaints about sexual assault -- especially since little effort is required at this
point [to] assure compliance with the primary and original purpose of Title [X which was to equalize athletic
opportunities -- and each cost only $200,000 in salary, benefits, support staff, etc., the cost of this alone in
student tuition dollars would be about $700 million a year.” This does not include the time and resources devoted
to Title LX problems by others at the university, including campus police, deans, faculty and others on
disciplinary panels. Nor does it include the large costs of conducting sexual assault surveys or the ubiquitous --
and largely ineffective -- campus rape programs.

° Campus Rape Frenzy 206 and sources cited therein.

 

 

    

 

  
 

 

AR_00001104
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 209 of 465

 

3° Fed, 160- ol.
37 tng

 

 

38 Campus Rape Frenzy 95. Banzhaf reported that "according to a Risk Research Bulletin put out by insurance
company United Educators (UE), student-on-student sexual assaults -- which UF termed ‘a perfect storm’ of
‘alcohol, mental health, and sexual violence’ -- cost its members more than $36 million in losses from 2006-
2010." Banzhaf added: "Since the UE represents only about 1,200 educational institutions -- including
independent schools and public school districts, as well as colleges and universities -- and because, aecording to
many reports, the number of complaints and campus proceedings exploded only after that time period, it is likely
that the sum of losses at all colleges and universities to date is much higher and will continue to grow.”
*° Glenn Harlan Reynolds, “The Great Campus Rape Hoax,” USA Today, December 15, 2014,
wipe 5 ‘storyiopinien/201471 2. 4/canwus-rape-uva-crigis-rolline-sic
2039 Reynolds has also sointed out: "Higher educ ation... is one of Fhe Democratic Party’s
biggest sources of support: Financial (according to Open Secrets, a : furnishing donors
to the Obama 2016 campaign were universities: The University of C “alifornia ¥ was HY, ahead of Google, and the
others were Harvard, Stanford and Columbia), : u (faculties lean far-left and the lefty faculty members
tend to be much more outspoken, on average, than the conservative or libertarian » facul iy), and d grassroots, with
students, faculty and administrators serving as foot-soldiers (sometimes with 9 va) for Democratic
candidates and causes. And as Case Western University low professor George Dent notes, * “Most state colleges

  
 

   

 

 

 

 

and universities Tow serve as political action committe : for the left, and their political spending dwarts that of
all other PACs?
49 btn erto-callege-nresidents-biden-ur nueg-Tight-sesmst-

     

 

f an chron i leg o

sexual-assault/116335/

4 hus ee content/uploatds/20 16/07 2016.7, 13-Title-TX-Support-Sign-On-Letter. final padi/

2 Ca ampus Rape Panic 39, 191, 195, 274, 275.

8 hupss//ww alform/renewing-american-values/

a American Collese of Trial Lawyers (ACTL), White Paper on Campus Sexual Assault Investigations, March

2017, atp. 1] » (various provisions of ACTL’s paper are paraphrased or summarized unless otherwise indicated)
8 / elease-20 | 7-new-standards-campus-sexual-assaull-investigalions-provige-

C ‘Under t the current syste mM, everyone loses."}

/ armericanbar.ot ws/eriminal

i cloudtront net/wr
Wir.comywp-content

    

 

   

 

 
    
  
 
 
   

 

 

 
  
   

 

 

 

iality.ore/: see also bh
"WE ae “AN- DO-BET ER-POST
aylori recom/wo-content/uploads/201 7/0
wow. stuartlaylore.com/wp-content/up)
PPED-7- 28-2018 nal/

 
    

 

 

31 7/08/

     
   
  
  

 

DADE
}

FAC EDM DUE PROC ES:

 

t
IMO %-Senate-

=
-
ve
ed
an
war
rE)
Ae

 

 

   

 

 

fuploads/Six neriment-in-Campus
vunw Silarllay orrcom/wp-conte snt/uploa TA-2. 26.2017 ply
The Sex Bureaucracy, 104 California Law Review Issue 4 (2016),

  

 

' See, e.g. Jacob Gerson and Jenne Suk, 7
Gertner, supre.

giobe. com/opunion/20 | 4/) 0/1 4/rethink-harvard-sexual-harassment-
Ui Ming bM

 
 
   

 

 

 

 
 

com new

 

   

schagl- srofessor s-abou (-Uitle-1s-anc-sexual-assa salt COD slat vis te 5 °
< See, e.g., (more than 20) “Law Professors’ Open Letter regarding Campus Free Speech and Sexual

Assault he Wall Street Journal, May 16, 2016, ntto://onlinewsi.com/public/resourcesa/documents/_aw-Professor-
Open-Letter-May-1 6-201 6.pcf/; see Jacob Gershman, “Dershowitz and Other Professors Decry ‘Pervasive
andSevere Infringement’ of Student Rights,” Law Blog, Wall Street Journal, fey 18, 2016;

hito://blogs com: 15/0 dershowitz-andother-professors- pery ne
Q ehis/; (National Association of Scholars President) Peter
Rein i in the D De ED’s Office for Civil Rights," Maren 4, 2015,

hitos:// ww v nas orwarticlesi'e ther io sena ent expand the docs.

 

 

 

 

 

 

   
 
 

 

 

 

 

   

 

 

10

AR_00001105
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 210 of 465

 

See, c.g., Families Advocating for Campus Equality, "Campus Sexual Misconduct: We Can Do Better":
"(CJourts across the United States are beginning to agree that DCL-mandated disciplinary procedures lead to
biased and often predetermined results. A few of the more egregious examples:

¢ Federal District Judge Mark Mastroianni, of Massachusetts, refused to dismiss an expelled student’s Title [x
discrimination claims, finding Amherst acted with “deliberate indifference” when it refused to investigate and
ignored evidence supporting the student’s claim that he was in reality the victim. Doe v. Amherst College, Civil
Action No. 15-30097-MGM(Feb. 27, 2017) (blacked-out-drunk male student given oral sex by his girlfriend’s
roommate who later accused him of rape; text messages the accuser sent later that evening revealed she knew he
was too intoxicated to lic for her).

¢ Federal District Judge William E. Smith, of Rhode Island, allowed an accused student’s Title EX claim to
proceed based on allegations that Brown had banned him from campus without an investigation or hearing,
refused him access to evidence and prevented him from defending himself. Doe v Brown, C.A. No. 1:15-ev-
00144-S-LDA (D. R.L., Feb. 22, 2016).

* A New York appellate court reversed a lower court dismissal of an accused student’s claim against the

State University of New York and criticized the school’s reliance on weak hearsay evidence. Haug v State
University of New York, No. 522632, (State of New York, Appellate Division, Third Judicial Dept., Apr. 6,
2017).

* Federal District Judge T.S. Ellis IIL, of the Eastern District of Virginia, granted an accused student summary
judgment, finding the school’s “accumulation of mistakes” violated the student’s liberty interest by ‘plainly
callfing] into question plaintiffs "good name, reputation, honor, or integrity.” Doe v. Rectors and Visitors of
George Mason University, 149 F.Supp. 3d 602, 613-14 (E.D. Va. 2016) (quotation omitted).

*Federal District Judge Dennis Saylor, of Massachusetts, criticized Brandeis’ failure to provide an accused
student “a variety of procedural protections ... many of which, in the criminal context, are the most basic and
fundamental components of due process of law.” Doe v. Brandeis Univ., 177 F. Supp. 3d 561, 603 (D. Mass.
2016).

* Federal District Judge Norman K. Moon, of the Western District of Virginia, found there was potential gender
bias because the Title IX officer had opined “sexual assault occurs whenever a woman has consensual sex with a
man and regrets it because she had internal reservations.” Doe vy. Washington & Lee University, No. 6:14-cv-
00052, 2015 WL 4647996 at *10 (W.D. Va. Aug. 5, 2015).

° The U.S. Court of Appeals for the Second Circuit found an accused student had sufficiently pled anti-male
gender bias based on “pro-fermale, anti-male bias .. . adopted to refute criticisms circulating in the student body
and in the public press that Columbia was turning a blind eye to female students’ charges of sexual assaults by
male students.” Doe v. Columbia Univ., 831 F.3d 46, 56 (2d Cir. 2016) (Leval, J.).

* Judge Joel Wohlfeil, of the County of San Diego Superior Court, found San Diego State University’s
disciplinary process “enough to shock the Court's conscience.” John Doe v. Rivera (SDSU), No: 37-2015-
00029558-CU-WM-CTL (San Diego County Sup. Court, Feb. 1, 2017 Minute Order)(emphasis added).

* Judge Timothy Fall, of the Yolo County Superior Court, found that due process had “completely been
obliterated” by UC Davis. John Doe. v. Donald Dudley, Director of Student Judicial Affairs, et al., No. PT 15-
1253 (Yolo County Sup. Court, Sept. 22, 2015).

* A California Court of Appeals found the University of Southern California had violated the student’s due
process rights by not giving him a chance to defend himself. John Doe v University of Southern California, 246
Cal. App. 4th 221 (2016).

* Judge John D. Molloy, of the Riverside County (California) Superior Court, granted a student’s stay of his
expulsion and criticized LaSierra University administrators for seeking to expel the student without a hearing,
identifying witnesses or disclosing evidence. John Doe v Marnie Straine, Interim Title IX Coordinator, et al.,
Case Case No. RIC 1606115 (Riverside County Sup. Court, July 15, 2016) (Student was denied “factual basis of
the charges against him,” “access[to] any evidence,” and “opportunity to appear directly before the decision-
making panel to rebut the evidence presented against him.”)

*® Janet Napolitano. “Only Yes Means Yes: An Essay on University Policies Regarding Sexual Violence and
Sexual Assault," 33 Yale Law and Policy Review 396-397 (2014)

http: /diciiaicommons law yaic.cdu/cel/viewcontent.ceiarticle= 1684 &context=vipr/

57 The 2017 NCHERM Group White Paper: Due Process and the Sex Police,

hips: ivww ncherm.ore/wordpress/wpcoment/uploads/2017/04/T -Whitepaper-Final-Electronic-Ve
** https://rainn.org/news-room/rainn-urges- -whitehouse- task-force- to fo-overhaul. -colleges-treatment-of- “rape.

 

   

ll

AR_00001106
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 211 of 465

 

    

lwewrw stuartiaylorr comAvp-content/uplo:

 

201 7/05 WE-CAN-DO-BETTER-POSITION-PAPER-

r., "How to End Campus Injustice with the Stroke of a Pen,” W all Street Journal, April 10,
how-to ige-with-the-siroke-of-a-pen-| “+. For
much more detail led suggestions, see Families Advocating for C ampus Equality, "Due Process Procedures

Necessary in Campus Sexual Misconduct Disciplinary Proceedings,” aitp
content/uploads/201 7/085 FACE-DUE-PROCESS-RECOMMENDATIONS-FD

      

 

Sluartiav lorer, Lp
A L. sci]

 

12

AR_00001107
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 212 of 465

Manalo, Alvin
aaa

From: Manalo, Alvin

Sent: Monday, September 18, 2017 10:33 AM
To: Jackson, Candice

Cc: Henderson, Chelsea

Subject: Re; PLEASE HELP

Thank you Candice. I'll let Jessica and Dougie know today and see if they would like you to reach out to
the parent directly.

Sent from my iPhone

On Sep 18, 2017, at 9:46 AM, Jackson, Candice <Candice Jackson@ed.gov> wrote:

 

What a terrible experience it sounds like this family has had. | respectfully recommend
that | arrange to talk with this parent about her experience. Thanks Alvin.

Candice Jackson

Office for Civil Rights

U.S. Dept. of Education

Sent from my iPhone

On Sep 18, 2017, at 9:43 AM, Manalo, Alvin <Alvin.Manalo@ed.gov> wrote:

Good morning Candice,

We received the Title IX related meeting request for the Secretary below.
Should we refer to OCR like the previous ones?

Thanks!
Sent from my iPhone

Begin forwarded message:

 

From: Pil ia mail.com>
Date: September 17, 2017 at 8:00:48 AM EDT

To: "Manalo, Alvin" <Alvin.Manalo@ecd.gov>
Subject: RE: PLEASE HELP

 

Mrs, Manalo,

My daughter was sexually assaulted at school in the

been in counseling since it happened. She is suicidal and on
medications because of this. The school made sure that they were

AR_00001108
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 213 of 465

 

 

 

not in the same classes. | had no idea until Pil that
they were supposed to do an investigation. I've had problems with
the school working with me and my daughter she has anxiety. She
is in fi i i i years
now. Pll iNow the
therapist and I were trying to get her back in school this year and
have a successful year. But was unable to do so, because this boy
still attends her school. Her Title IX rights have been violated year
after year and had | known this in the past, | would have done
something about it. Now | do know and I've gone to the Police
Department, the Sheriff's Office, Department of Family and
Children Service. The Sheriff's Office did the forensic interview
and have determined that she has been sexually assaulted. My
daughter would just like to talk to Mrs. DeVos about her fear,
anxiety and trauma she has been through the pyy_ years
because the school did not follow policies. Pomc

 

 

 

 

Thanks in Advance,

 

On Sep 11, 2017 11:02 AM, "Manalo, Alvin"
<Alvin. Manalo@ed.gov> wrote:

Ms Pll

 

 

 

 

Thank you for your message tq Sex ry Betsy DeVos to
request that she speak to your
helpful for the Secretary's scheduling staff if you can provide
additional information on your request. Please describe the
matter your daughter is interested in discussing and if you have
any specific dates in mind for a meeting/call. Once you're able
to provide this information I'll go ahead and forward it to the
Secretary's schedulers to review.

  

 

Once again, thank you for your kind request.

Best regards,

Alvin Manalo

Scheduling and Advance

 

AR_00001109
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 214 of 465

Office of the Secretary

U.S. Department of Education

AR_00001110
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 215 of 465

Jackson, Candice

 

From: Jackson, Candice

Sent: Monday, September 18, 2017 12:01 PM

To: Menashi, Steven

Subject: Fwd: OCR resolution letters and appeals

Attachments: Rider resolution letter. PDF; ATTOQO001.htm
_Passing this along from staff:! AC DPP

 

 

P

AC DPP . Thanks Steve!

 

 

 

 

 

Candice

Candice Jackson

Office for Civil Rights
U.S. Dept. of Education
Sent from my iPhone

Begin forwarded message:

 

 

Subject: FW: OCR resolution letters and appeals

Don't know if this is stl open for discussion, but more research from Rachel,

 

From: Gettler, Rachel

Sent: Monday, September 18, 2017 11:28 AM

To: Karvonides, Mia

Cc: Wheeler, Joseph; Reyes, Alejandro; Faiella, Matt; Patel, Shiwali
Subject: OCR resolution letters and appeals

Mia,

 

 

 

 

AR_00001111
 

 

Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 216 of 465

 

 

Let me know if you have other questions.

Thanks,
Rachel

AR_00001112
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 217 of 465

S. Daniel Carter
Caaaa eee eee eee ee ee ee ee ee eee ee ee ee ee ee ee ee ee ee eS

From: S. Daniel Carter

Sent: Monday, September 18, 2017 4:42 PM

To: Catoe, Tracy

Cc: Jackson, Candice

Subject: Re: Title IX Sexual Violence Guidance (Formal Letter Attached)
Ms. Catoe,

Thank you again for your response. | have written one more blog post on this subject which | think may be of
benefit to the Secretary and others as these issues are considered. | hope you will consider sharing it with
those involved, and that the Department will find it useful.

veto //weww. nullingtonpost.c

i i ‘in -defense -of-the-titie-ix-dear-colleague -
letter us 59bdcdb9ae4b06

   

“

 

2

 

In short the DCL as written calls for upholding due process and enumerates required as well as suggested
procedural safeguards for both the accused and accuser. | think many of the issues experienced and reported
by accused students have resulted from OCR not enforcing these provisions as they should have been, with
one exception cited in my post, not the DCL itself. As the process moves forward with notice and comment
on new formal guidance | would respectfully ask the Secretary to please emphasize enforcement of these
existing requirements rather than issuing “interim guidance”.

S. Daniel Carter, President

Safety Advisors for Educational Campuses, LLC

P.O. Box 2019, Thomson, GA 30824

202-684-6471 | Fax 706-522-9196

5.daniel.carter@safecampuses. biz

 

From: "Catoe, Tracy" <Tracy.Catoe@ed.gov> on behalf of Betsy DeVos <Betsy.DeVos@ed.gov>
Date: Wednesday, September 6, 2017 at 7:11 AM

To: "s.daniel.carter@safecampuses.biz" <s.daniel.carter@safecampuses.biz>

Subject: FW: Title IX Sexual Violence Guidance (Formal Letter Attached)

 

 

From: Press
Sent: Tuesday, September 05, 2017 4:27 PM
To: DeVos, Betsy

AR_00001113
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 218 of 465

Subject: FW: Title IX Sexual Violence Guidance (Formal Letter Attached)

 

  
  

From: S. Daniel Carter [ma to:s.can ter@isafecampuses biz |
Sent: Tuesday, September 05, 2017 4:19 PM

To: DeVos, Betsy

Cc: Jackson, Candice

Subject: Title IX Sexual Violence Guidance (Formal Letter Attached)

 

Dear Secretary DeVos:

Thank you for your recent, and diligent interest in Title IX’s impact on how colleges and universities address
the very serious issue of campus sexual violence. Thank you also for recently making a point of stressing the
importance of enforcing the federal Jeanne Clery Act, which also contains provisions dealing with this issue.
I’m hopeful that the outcome of this attention will be to arrive at a balanced approach that leads to safer
campuses.

i'm aware that there has been specific interest in the Office for Civil Rights (OCR) April 4, 2011 Dear
Colleague Letter (DCL) on Title IX’s application to “Sexual Violence” cases. While this letter is noteworthy for
focusing much needed attention to these matters, the essence of it reflects longstanding law, guidance, and
practice as was intended by those of us who requested it. The DCL has made significant progress in
combatting long documented discrimination against survivors of campus sexual violence. Please do not
rescind or weaken this important guidance.

The essence of Title IX is of course equality and fairness. Accordingly, should you feel it is necessary to take
any further steps to make sure that no individuals in our nation’s educational communities face
discrimination, whether they be survivors or individuals accused of sexual violence please do so in a way
that does not roll back the clock on the progress survivors, and the institutions that work to meet their needs
have made over the last six years. Additionally, any sudden changes now at the beginning of the academic
year could be significantly disruptive to schools, so a long-term process is more sound.

Should additional guidance be forthcoming, | would respectfully suggest an update to OCR’s “Sexual
Harassment Guidance”, last promulgated in 2001. With a public notice and comment period this would
enable all stakeholders - survivors, accused, and schools - and their advocates to provide substantive policy
and legal input to the Department towards a goal of a thoroughly balanced framework.

Please let us know if we can be of any assistance to you during this process.
S. Daniel Carter, President

Safety Advisors for Educational Campuses, LLC

Helping to create a safe learning environment

for all within the academic community.

P.O. Box 2019, Thomson, GA 30824

202-684-6471 | Fax 706-522-9196

9. daniel carter@isalecarmpuses.biz

nttos //aaww, inkecdin.com/in/scccamoussarety/

     

 

 

AR_00001114
10 PM

73% of American Adults agree with DeVos's statement about

replacing the Obama-era guidelines on sexual assault on college campuses

BIG NEWS

Monday, September 18, 2017 7

Edward Bartlett
Jackson, Candice

18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 219 of 465
RE

Case 3

2
*

*
®

From
Sent
Subject

To
Candice ~ We've now identified 13 editorial boards that have come out in support of major campus reforms,

and many have explicitly endorsed the DeVos plan.

Edward Bartlett

Cheers,
Ed

 
 
 
 

 
  
 
 

 

 

 
 
 

 
 

   

 
 

 

 
 

 
  

a, aft fy ~ : er

ne oo es . oa ey cb tee eee Ty es ee FP
a ee ee 5 Boy cue te teed SS a sti fe at
gece Gh Do EP ay led e - wag of a ae fee Oe
% .« 2 ,. af ~ ey ey ee kt OD os, [peg Ele OE Ee
a ef bees egy Be GP See — & = ae vee pe ee AE pee oo, LD 3 as)

a a Sco a me eat eet eA YY Ss Se eS

‘eat PoE nae oe LER cog oo Boe hemo nls a x ee ee
ood psy ery “ef we AS fom

AR_00001115
18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 220 of 465

Case 3

 
 

 

 

 

 
 
 
 

 

 
 
 

 

 
 
 
 
 
 

 
 

 

 
 

 

 

 

bene not oy

= < Co as Soe gm a oO
oS ‘ aw a a Ow. Ss &
Sele Ba : ap ge ae Cae ek prey wee" gue east vee at oO
i £o oer dont SB oe pe eal Cp ee LY gon OED et OQ
TS Sse ee oS oe ee =m om oo “xe © .*
LA oe ee oe ee OE ee < Ged UE — oe wy
mom, em aS oe af @ ay 2 oe se ge sae Se woe @ 5
eg oo Ss i fe CS “ES GA ve Boe ay ae oO oo
fae Bnet bee UF) fgg, 2 Cee ste po ee uu oe ET woe ae i!

» & ey ee = ao OF ES Ay co. | ae eal
en Sed ; == 2S : Ce be ee a es be oe, we oY "i
Lowe OS ot ee we the tet ME en Peitiee eR ib Be ee “pum “
ie re a = Se ke BM eet ote ULE te soar os LF eet — a
ae Me sda et ET os wan wet Ee comme FES Ube ye . Soest 2
women Loom Panty ame ce Oe Oe Oops be eek ey cet & Cc i
Ey pew! RP ge eet ee Em EG [oP = Gas OPT Nae! my, aed co ;—
aD be EP esl ents ake xe “edit Sen c co Rog ORE fi Pe bh oF Ce i
EEE saline fa, Ey gy whet Raa eas tent A gg Pm em Beet Oh? oy OF SE i
hot gy ee ee ee re eee a Wo CF GF & i :
Cry tl ve mo gO at oe OO fy oe cee GF Le em Bi py et ee nv i !
we ES shed fom Ww, ry wel weet SL ims i one On etc ee seed
mo e ticki = Gy ome per, Sd, ges, ee er er oO tid
ex fh ae ee re a ee eT ee ee | ee en Bt cet poe & Ss =
agen ft Siete ght samme aon oe et Rew EE eg) ce om > 6 =
no eae Page Peat Reon SARE He Lad a ee oe, 4 ss TRE 8 Jot ree ne way ip, ied g ee Bat noone as A x QO w = =
oom a we FO tee SS me SN wy we ea ee oO es & — >
a e ~. & & cee ee EE oe Ot . << « & * 5 c i
ei sae Fant Ge gus ras So : Ce OPS Ef PEE up, eee oO oO —

Secu kee ge ee * ith, = a ee whe ie Sg 4 e sneeee anna Boal se Pee aces? ss Sow. Fy . Cc <f
Tio Bul test gm EE wy Rees poe SpE Bet POS ee es bane s (2 fs oO =
ee tt wee gee TE meee meme ee | gee ee 0 UL oy oe oe FSO =o ere PS oO he
ao -T Pe ah eo oie Gio be bs ao baa? ee fet ey meg Sl c ou w a
ry rn rr poe gS eo SO Be. 8 we Sa © = 3
te Bee nett gt cee Baa os ee eee oe YUnNgdt,
mS eS a o- OD sos Coc se fs nn a ae © 2k
co Ek.” . G2 Se > e : Bel Bee oa a ee an a v= ON oO
ya ar a bos gow CT TE = GF aS, ~ TS re of a ih so ~
eo OF CoO Fe de FO gd et Nee ooo we ce ~“Wr a
Set mpeg me am ey Nae Oe soos ea coe . a rer see ed }™
ay PR =e > a & & Sdn AP nl thee | eee tee ame nh ee en he -. 6 om
Sot OT gy £2 = & | pM eo : ce ee [3 oe Lyd Rome ae EF Saw i al ed
Site Ga Be OE ge | CO OS we aD = ogy me ee it ao tk = on Oo 9 oO

Ee lew BO OR a 2 gs wn SS “a ne > 2 w= o- 37 ci
a 2 Be ee WGgce Ge es cok es OE SO cw co 0% YS
2 8) 22 @) gh os es = &) om & SN ery Meee Bn “o Lip bese ss ° ~O.. c SL Sie A
a, ee ee ee al a ee oe SEs Edun ag Pr ee 6 t Yes O . uw
So £2 ei os, Gwe oo SS ati oo i oO CD os SY fa me oS w — 5 5 E end
smmong afm LEE RPA AE ae a meen hee a ee oes wet a oe ee ee = tt rs oO bade w g

he A 8S x eons ¢
: 2 a : : * E 3 i «es, 00 c OBO 7 Kw W
On De = on | ory ra! rod c
: — seve i ° ose © G = ic —~ Cc
™ ‘ ‘ o~ = @ O DS u =< © -
i Vi bk ¥) © ae OODSA ©

AR_00001116

SOC

m f
s/

¢

vent

c

urrent

ics/c

be

oe
,

ent/poli

be

COTY,

o

ublic

a
J

¥
-
:

ts.com/

i
2

100

SMe

VUES

a
ad |

¥
i

WAW,

j
Z

/

 

nito

Great news!
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 221 of 465

 

ial issues/most americans agree with devos on sexual misconduct on ca
mpuses

 

Most Americans Agree With DeVos on Sexual
Misconduct on Campuses

Wednesday, September 13, 2017

During a speech at George Mason University's Antonin Scalia Law School last
week about sexual assault on campus, education Secretary Betsy DeVos
stated, “Every survivor of sexual misconduct must be taken seriously. Every
student accused of sexual misconduct must know that guilt is not
predetermined.” Despite outcry that looking out for both the victim and the
accused sweeps the Issue of sexual assault under the rug, a strong majority of
Americans agrees with DeVos’s statement, but are split on whether the
federal government should even be involved in these matters.

A new Rasmussen Reports national telephone and online survey finds that
73% of American Adults agree with DeVos’s statement about replacing the
Obama-era guidelines on sexual assault on college campuses. Just six percent
(6%) disagree, and a sizeable 20% are not sure how they feel about her
statement. (To see survey question wording, click here.)

Americans in general are split, however, on whether sexual assault on campus
is an area that the federal government has any business being involved in.
Forty-seven percent (47%) say the federal government should be involved, but
40% disagree. Thirteen percent (13%) are not sure whether the government
should be involved in cases of sexual assault on college campuses at all.

Seventy-five (75%) of Americans say the issue of sexual assault on college
campuses is a serious issue, while 15% disagree. This includes 44% who say
the issue is Very Serious and just 3% who say it’s Not At All Serious. The
number who see sexual violence on college campuses as a serious problem is
up from 71% in September 2074,

Women and adults under 40 are more likely than men and older adults to say

AR_00001117
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 222 of 465

aiso slightly more likely to agree with DeVos’s statement.

 

in September 2014, just after California became the first state to pass a “yes
means yes” 01) which requires affirmative consent before sexual activity on
state-funded campuses, 38% of Americans believed sexual assault on campus
is an issue the federal government should be involved in.

 

   

The survey of 1,000 American Adults was conducted on September 10-11,
2017 by Rasmussen Reports. The margin of sampling error is +/- 3 percentage
points with a 95% level of confidence. Field work for all Rasmussen Reports
surveys is conducted by Pulse Opinion Research, LLC. See methodology.

 

Fifty-six percent (56%) of Americans ages 18 to 39 think sexual assault on
campus is an issue the federal government should be involved in, a view
shared by 43% of those ages 40 to 64 and 35% of voters above the age of 65.

A majority of Americans across all political parties agree with DeVos’s
remarks.

Fifty-two percent (52%) of Republicans think the federal government should
stay out of issues of sexual assault on campus, while 57% of Democrats think
it's an issue that should involve the federal government. Americans not
affiliated with either major party are evenly divided on this question.

Fifty-one percent (51%) of adults who are not married think the federal
government should be involved with sexual assault issues on college
campuses. Forty-six percent (46%) of married adults don’t think the federal
government should get involved in these issues. Adults with children at home
are slightly more likely than those without children to say that the federal
government should be involved in these matters.

Most voters across the demographic board consider sexual violence at
colleges and universities a serious problem.

 

 

AR_00001118
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 223 of 465

Thirty-nine percent (39%) of adults think there is jess freedom of speech on
at

LS. college camouses today tran there nas beer in the past.

Nearly half of Americans believe col eges anc universities do not do enougn to
monitor students’ behavior.

AR_00001119
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 224 of 465

Jackson, Candice
aaa

 

 

From: Jackson, Candice
Sent: Tuesday, September 19, 2017 10:00 AM
To: Karvonides, Mia; Faiella, Matt; Reyes, Alejandro
Subject: Q&A draft for T9 Team
Attachments: Q-A 9-15-17.docx
this is the latest draft- since yesterday ther DPP

 

 

 

 

DPP Thanks all.

 

 

Candice

Candice Jackson

Acting Assistant Secretary for Civil Rights

Dep. Ass. Sec. for Strategic Operations & Outreach
Office for Civil Rights

U.S, Department of Education

400 Maryland Ave. SW

Washington, DC 20202

AR_00001120
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 225 of 465

Jackson, Candice

From: Jackson, Candice

Sent: Tuesday, September 19, 2017 1:28 PM

To: Eitel, Robert; Bailey, Nathan; Hill, Elizabeth; Sherman, Brandon; Menashi, Steven
Subject: Is There A ‘Better Way’ To Handle Campus Sexual Assault? : NPR

A reasonable report from NPR on the ABA and ACTL approaches:

http://www. npr.org/2017/09/19/552006625/devos-looks-for-better-way-to-handle-campus-sexual-
assault

Candice Jackson

Office for Civil Rights
U.S. Dept. of Education
Sent from my iPhone

AR_00001121
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 226 of 465

Menashi, Steven
aaa

From: Menashi, Steven

Sent: Tuesday, September 19, 2017 2:14 PM

To: Eitel, Robert; Jackson, Candice; Oppenheim, Peter
Attachments: DCL 9-19-17.docx; Q-A 9-19-17.docx

AR_00001122
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 227 of 465

Menashi, Steven
aaa

From: Menashi, Steven

Sent: Tuesday, September 19, 2017 6:07 PM

To: Jackson, Candice; Sherman, Brandon; Eitel, Robert
Subject: RE:

Attachments: DCL 9-19-17 clean.docx; Q-A 9-19-17 clean.docx

 

DPP

 

 

 

AR_00001123
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 228 of 465

OCR

 

 

 

 

From: OCR

Sent: Wednesday, September 20, 2017 10:02 AM

To: Faiella, Matt; Foster, Richard; Hoogstraten, Anne; Karvonides, Mia; Reyes,
Alejandro; Wheeler, Joseph

Cec: Butler, Connie; Davis, Sharon D. (OCR); Jackson, Candice; Lee, Michael; Merges,
Tamara; Reed, Carla; Scott, Nikisha

Subject: FW: Protect Title IX for the victims

Attachments: G 17-018075 PLG. rtf

10-04-17

From Pil Dgmail.com]

Sent: Monday, September 11, 2017 6:11 PM

To: OCR

Subject: Protect Title IX for the victims

in a country plagued by deep and dangerous inequities and issues in public education, Betsy DeVos has
chosen to hone in on ONE problern facing higher education that she apparently deems Very Important: the
protections afforded by Title [X and how they're not fair to people accused of sexual assault.

Candice Jackson needs to get her facts straight as 90% of sexual assault victims do NOT fall into the
category of Oops, | was drunk. Regardless of the percentage, being drunk does not permit someone to
have sex with them when they are incapacitated.

There is already a problem in the school system discouraging sexual assaull victims to come forward and
this is just another way to suppress the victim. You should be working to clear the way for victims to speak
up when sexually assaulted, not stifle them.

This is unnecessary and entirely counterproductive. It is the exact opposite direction of where many
colleges and universities are headed. it does NOT support survivors and sends a clear and dangerous
signal to would-be assaulters.

Our educational system needs to stop protecting the boys, stop making policy to protect their money, and start
creating a safe please for women to be and learn.

 

Pil

 

 

AR_00001124
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 229 of 465

OCR

From: OCR

Sent: Wednesday, September 20, 2017 11:32 AM

To: Faiella, Matt; Foster, Richard; Hoogstraten, Anne; Karvonides, Mia; Reyes,
Alejandro; Wheeler, Joseph

Cec: Butler, Connie; Davis, Sharon D. (OCR); Jackson, Candice; Lee, Michael; Merges,
Tamara; Reed, Carla; Scott, Nikisha

Subject: FW: Title IX

Attachments: G 17-018094 PLG. rtf

Hello

This email correspondence is assigned to PLG for response.
Due Date: 10-04-17

Thank you for your consideration of this note.

Sandy Stover
OCR, Customer Service Team

 

Sent: Monday, September 11, 3017 7:01 PM
To: OCR
Subject: Title IX

 

lam from
protections for survivors of sexual assault. | am writing to request keeping these protections in place .

Poank you. __

 

 

“Pll

 

 

Lo
Sent from my iPhone

AR_00001125
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 230 of 465

OCR
RRR

From: OCR

Sent: Wednesday, September 20, 2017 11:46 AM

To: Faiella, Matt; Foster, Richard; Hoogstraten, Anne; Karvonides, Mia; Reyes,
Alejandro; Wheeler, Joseph

Cc: Butler, Connie; Davis, Sharon D. (OCR); Jackson, Candice; Lee, Michael; Merges,
Tamara; Reed, Carla; Scott, Nikisha

Subject: FW: Title IX

Attachments: G 17-018099 PLG. rtf

10-04-17

 

 

 

 

From: Pil @hotmail.com]
Sent: Tuesday, September 12, 2017 5:43 AM
To: OCR

Subject: Title Ix

Hello,

for survivors of sexual assault. | am emailing to request keeping these protections in place.
Thank you.

Pil

 

 

 

 

 

AR_00001126
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 231 of 465

OCR

From: OCR

Sent: Wednesday, September 20, 2017 12:03 PM

To: Faiella, Matt; Foster, Richard; Hoogstraten, Anne; Karvonides, Mia; Reyes,
Alejandro; Wheeler, Joseph

Cec: Butler, Connie; Davis, Sharon D. (OCR); Jackson, Candice; Lee, Michael; Merges,
Tamara; Reed, Carla; Scott, Nikisha

Subject: FW: Title IX

Attachments: G 17-018109 PLG. rtf

Hello

This email correspondence is assigned to PLG for response.
Due Date: 10-04-17

Thank you for your consideration of this note.

Sandy Stover
OCR, Customer Service Team

sreee Original Message -----

 

 

Fromi Pll
Sent: Tuesday, September 12, 2017 12:08 PM
To: OCR

Subject: Title IX

I’m contacting you to urge Secretary DeVos to maintain the critical Title IX (Title 9) protections for survivors of campus
sexual assault as guided by the 2011 Dear Colleague Letter. This is a serious and troubling epidemic, and it is vital that
schools maintain strong policy guidelines to protect its vulnerable students.

We have fought too long and too hard to het our voices heard to turn back now. Victims of sexual assault must be heard.
Their attackers should not receive more protection than those assaulted. Maybe she should talk to some of those victims
and hear their stories before making any changes.

 

 

Pil

 

 

Sent from my iPhone

AR_00001127
 

Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 232 of 465

Menashi, Steven
aaa

From: Menashi, Steven

Sent: Wednesday, September 20, 2017 2:29 PM

To: Jackson, Candice

Subject: FW: DOJ comments on Ed's Sexual Assault Rescission DCL/FAQs
Attachments: DCL 9-15-17 (DOJ2).docx; Q-A 9-15-17 (DOJ2).docx

 

From: Dickey, Jennifer (OLP) [mailto:Jennifer.B.Dickey@usdoj.gov]

Sent: Wednesday, September 20, 2017 2:23 PM

To: Menashi, Steven; Jeffrey.M.Harris@omb.eop.gov

Cc: Williams, Beth A (OLP); Jones, Kevin R (OLP); Crytzer, Katherine (OLP); Newman, Ryan (OLP); Cox, Stephen
(OASG); Murray, Brian (OASG)

Subject: DO] comments on Ed's Sexual Assault Rescission DCL/FAQs

Steve and Jeff,

 

by(5) |. . .
A? discussed, attached are DOJ’s combined comments on the DCL/Q&A. We appreciate your careful
consideration of them.

 

 

Best,

Jennifer B. Dickey

Office of Legal Policy

U.S. Department of Justice

950 Pennsylvania Ave., N.W., Rm 4244
Washington, D.C. 20530

Direct: 202.514.2456

Cell: 202.353.5489

AR_00001128
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 233 of 465

 

From:
Sent: Wednesday, September 20, 2017 3:37 PM
Subject: FW: In regards to Title IX

 

From: Catoe, Tracy

Sent: Wednesday, September 20, 2017 7:02 AM
To: Ware, Angela

Subject: FW: In regards to Title IX

 

From: Catoe, Tracy On Behalf Of DeVos, Betsy
: ay, September 18, 2017 2:25 PM

 

i
ap meee neem areas: _

Subject: RE: In regards to Title Ix

 

 

 

Pil

From!
Sent: Monday, September 18, 2017 2:03 PM
To: DeVos, Betsy

Subject: In regards to Title IX

Dear Betsy Devos,

As a politically moderate high-school student who is headed to college next year I have a few concerns
regarding your recent title 9 actions. Let me ask you a question, do you believe there is such thing as a lesser
person?

If you have any remnant of a spine you would say you do not think any human is lesser than another
based off qualities they cannot control. Second question, do you think that people are inherently evil? Again,
most likely you say no, some people do evil things while not being born evil, it is the culture which raised the
individual to fault for wrongdoings.

Your recent decisions regarding Title LX (Public Law No. 927318, 86 Stat. 235 (June 23, 1972),
cadified at 20 U.S.C. §§ 1681-1688) have made me question the state of your spine. No human is lesser than
another because of qualities they are unable to control, including gender dysmorphia, even if it is a mental
condition they do not choose the condition much like someone with ALS doesn’t choose that condition but do
we tell them to quit pretending and walk? The fact of the matter is that students of public universities deserve
equal treatment and equal rights to enjoy privileges of other students. INCLUDING TRANSGENDER
STUDENTS, these people have a condition, they don’t just pretend to be something that gets them bullied and

AR_00001129
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 234 of 465

oppressed. Open your eyes and sit up straight with whatever content of a spine you have, and see we are all
just kids wanting to feel safe and have fun, please.

On the topic of feeling safe, if somebody reports sexual violence students should not be doubted or
persecuted for claiming victimhood. False reports of rape and other sex crimes is an arguably evil act and
instead of persecuting the girls who are legitimately abused or violated we should take a step back and look at
how our culture is responsible for the false reports of sex crimes. Yes, all are innocent until proven guilty but
does that say anything about all victims are wrong until proven, right? No, all claims should be treated with the
assumption the victim has been violated, and the accused is innocent until further proof. These girls need
someplace to go, someone to talk to, not a school board assuming they are making up stories.

Regards,

 

 

 

 

AR_00001130
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 235 of 465

 

From:
Sent: Wednesday, September 20, 2017 4:03 PM
Subject: FW: Considerations for Making Universities Safe from Sexual Assaults

From: DeVos, Betsy
Sent. Wednesday. Sentember 20, 2017 11:10 AM
To} Pil

Subject: RE: Considerations for Making Universities Safe from Sexual Assaults

This acknowledgement is sent on behalf of Secretary of Education Betsy DeVos.

 

Dear Pil

Thank you for your e-mail to Secretary of Education Betsy DeVos. We appreciate hearing from you.
Your communication has been forwarded to the appropriate staff member for review and further
handling.

 

 

 

Thank you again for contacting us.

Sincerely,
Edgar Mayes

Director of Correspondence and
Communications Control Unit
Office of the Secretary

U.S. Department of Education
Washington, DC 20202

weoee riginal Message ----- ;

Fro . Pil comcast.net]

Sent: Tuesday, September 19, 2017 9:39 PM

To: DeVos, Betsy

Subject: Considerations for Making Universities Safe from Sexual Assaults

 

Dear Secretary DeVos:

| am encouraged by your recent speech at George Mason University regarding putting an end to
Obama's Title IX letter that had effectively transferred sexual harassment and rape crimes from the
criminal justice system with due process to university administrators. As you stated in your

speech, "Due process is the foundation of any system of justice that seeks a fair outcome. Due process
either protects everyone, or it protects no one. The notion that a school must diminish due process
rights to better serve the “victim” only creates more victims."

AR_00001131
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 236 of 465

As a parent, | understand that the problems caused by sexual harassment and rape on college
campuses are very real, painful and lasting. Your speech set forth many of the problems with the
Obama process, and | agree with the many points you made. | would like to provide additional
considerations as you move forward to design a better approach to address this problem that is a
plague upon our children and the universities across the nation.

First, to minimize the problem we need to enforce the rule of law. Today, university administrators
across the nation encourage a lawless society. University administrations direct their university police -
frequently in coordination with city police forces - to not protected conservatives speaking on
campuses. The police allow rioting and violent mobs - which include students and professors, as well
as roaming marauders (e.g. Antifa) - to attack the "deplorables" and destroy property as they please.
Peaceful protests on campuses and in college towns are a thing of the past.

University administrations also flaunt immigration law, with special privileges and services and
protections granted to illegal immigrants. Furthermore, Harvard - arguably the nation's most
prestigious university - honored Chelsea Manning, who was convicted of treason and placing the lives
of Americans at risk, to be a fellow and speak at Harvard. Why does Harvard reward a convicted traitor
with a speaking platform at the world's most prestigious university to highlight the fact that liberal
crimes against the government are above the law? Harvard's administration (as well as Obama, who
pardoned Manning), show no respect for the law.

if university administrations show no respect for our laws, why should the students? If the
administrations pick and choose which laws to adhere to, why shouldn't students do the same? If
professors encourage violence toward the police, why should the students respect the police when
they try to enforce the law? Why should the students trust the police to protect them from rapists?

Why should victims expect any support from the police if they report a rape? After all, many students
march with Black Lives Matter, which calls the police racist murderers. Why should rapists worry about
raping someone and breaking the law? Rapists may easily conclude their victims will never report it to
the police, whom students despise. How will rapists ever be convicted if the police is not able to
gather any evidence due to mistrust? Stopping sexual attacks requires everyone - especially university
administrations and professors - to respect the law and the police. University administrations and
professors need to lead by example. They need to develop trust between the police and the community
and to demonstrate that the law will be enforced.

Second, we need to move away from a "victim blaming" process that allocates blame to the victim.
Sexual attacks and rape are caused by predators with sick minds, and such aggressors should be
severely punished once convicted by the criminal justice system. If a woman wears revealing clothes,
has a flirting manner, or has one too many beers, that is irrelevant to the guilt of the aggressor. There
is too much effort in analyzing these issues and then allocating responsibility of the rape to both the
aggressor and the victim. If the woman (or man) says "no," the responsibility is ALL on the aggressor,
who makes a conscious decision to attack the victim. The cause is the twisted mind of the aggressor
who decides to attack the victim. The analysis of the conditions surrounding the event may be useful in
educating students about situations to avoid so as to reduce the risk, but the analysis should NOT
assign a share of responsibility to the victim.

Third, students should have a safe campus and safe student housing (dorms). In order to protect
students, universities need to do more than simply review the process to investigate rapes after they
occur. Universities need to prevent rapes by improving security systems, standards and practices.
Dorm lifestyles and rooms should be examined. | recognize this is old school, but are coed dorms
essential to college education? How can dorm "security" standards be upgraded and improved? Are the

AR_00001132
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 237 of 465

minimum-wage, marginally trained dorm security staffs adequate? Should so much responsibility be
placed on RAs, who are simply students with limited training and maturity, to "police” the many
activities within dorms? Should more security cameras/systems be installed? Should universities be
inspected and audited (e.g., inspector general’s within the Education Department) with respect to
implementing anc complying with standards? Should safety performance reports be available to the
public to assist families in selecting schools?

Fourth, universities should take action to better protect students once a rape is reported. If the accused
aggressors are not in jail, the police should be allowed to provide some monitoring of the accused on
campus (especially within dorms). The victim may be in the terrible position of seeing the accused not
only on campus but in their dorm where they sleep.

The mission of the Department of Education is to "promote student achievement and preparation for
global competitiveness by fostering educational excellence and ensuring equal access." Somehow, you
have inherited addressing the problem of solving sexual harassment and rape on campuses. |
encourage you to place a high priority on addressing the problem and to work with the other
stakeholders to find the best solutions. | also encourage you to apply real, urgent pressures on
universities to (i) develop metrics and publish records of sexual assaults on or near campuses, (ii)
endorse the rule of law (and arrest those who break the law) and (iii) improve security standards on
campuses, especially dorms. Publishing records may be an effective means to shame universities into
improving performance. Withholding federal funds and grants to universities may also be necessary.

| would appreciate a response from you.

Regards,

 

Pll

 

 

AR_00001133
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 238 of 465

Menashi, Steven
aaa

From: Menashi, Steven

Sent: Wednesday, September 20, 2017 9:12 PM

To: Jackson, Candice; Sherman, Brandon; Kissel, Adam
Attachments: DCL 9-20-17.docx; Q-A 9-20-17.docx

AR_00001134
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 239 of 465

Menashi, Steven

 

 

 

 

 

From: Menashi, Steven

Sent: Wednesday, September 20, 2017 11:48 PM

To: Dickey, Jennifer (OLP); Seffrey.M.Harri¥@omb.eop.gov

Cc: Williams, Beth A (OLP); Jones, Kevin R (OLP); Crytzer, Katherine (OLP); Newman,

Ryan (OLP); Cox, Stephen (OASG); Murray, Brian (OASG); Jackson, Candice;
Brinton, Jed

Subject: RE: DOJ comments on Ed's Sexual Assault Rescission DCL/FAQs

Attachments: DCL 9-20-17 clean.docx; Q-A 9-20-17 clean.docx; DCL 9-20-17 redline.docx; Q-A
9-20-17 redline.docx

 

 

 

s attached undated documents. DPP
} Thanks for your consideration.

 

 

 

 

From: Dickey, Jennifer (OLP) [mailto:Jennifer.B.Dickey@usdoj.gov]

Sent: Wednesday, Se 7 2:23 PM

To: Menashi, Steven; BP ey M Henriloomb.eop gov

Ce: Williams, Beth A (OLP); Jones, Kevin R (OLP); Crytzer, Katherine (OLP); Newman, Ryan (OLP); Cox, Stephen

(OASG); Murray, Brian (OASG)
Subject: DOJ comments on Ed's Sexual Assault Rescission DCL/FAQs

 

Steve and Jeff,

 

As discussed, attached are DOJ’s combined comments on the DCL/Q&A. We appreciate your careful
€a®sideration of them.

 

 

 

 

 

 

 

Best,

Jennifer B. Dickey

Office of Legal Policy

U.S. Department of Justice

950 Pennsylvania Ave., N.W., Rm 4244
Washington, D.C. 20530

Direct: 202.514.2456

Cell: 202.353.5489

AR_00001135
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 240 of 465

Menashi, Steven
aaa

From: Menashi, Steven

Sent: Wednesday, September 20, 2017 11:51 PM

To: Jackson, Candice; Sherman, Brandon; Kissel, Adam
Subject: RE:

Attachments: DCL 9-20-17 clean.docx; Q-A 9-20-17 clean.docx

AR_00001136
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 241 of 465

Blanchard, Timothy

From: Blanchard, Timothy

Sent: Thursday, September 21, 2017 10:27 AM

To: Karvonides, Mia; Rapport, Adele; Chandra, Meena Morey; August, Taylor; Battle,
Sandra

Cec: Jackson, Candice; Henderson, Chelsea

Subject: RE: resolution letters cited in upcoming Q&A

(confidential/privileged/deliberative)

 

 

 

 

Hope that helps,

Tim

 

From: Karvonides, Mia

Sent: Thursday, September 21, 2017 9:55 AM

To: Rapport, Adele; Chandra, Meena Morey; Blanchard, Timothy; August, Taylor; Battle, Sandra
Ce: Jackson, Candice; Henderson, Chelsea

Subject: resolution letters cited in upcoming Q&A (confidential/privileged/deliberative)
Importance: High

Dear Adele, Meena, Tim, Taylor and Sandy:

 

 

(bX) wa:
s you know, a Q&A document on campus sexual assault will be released by the Department tomorrow. Within

that draft document, there are statements with references to OCR resolution letters. For each RD on this email,
there are one or more letters that originated out of your region. [am also including Sandy who will share this
email with the EDs and asking for their input as well.

Cut/pasted below you will find the statement from the draft document followed by a corresponding FN with the
OCR letters mentioned (see highlighted sections).

Please review the below and reply to Candice and me with any concerns or considerations regarding cases cited
from your regions. Concerns may include characterization of the cited case and/or related to the ongoing status of
the case or other activity with the involved recipient. If you would like to speak with Candice and/or me today,

 

 

AR_00001137
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 242 of 465

 

(b}S)

please reach out to Chelsea who will help with scheduling a time to speak. This is a close hold correspondence
and input is needed as soon as possible today.

Thank you all for your help on this.

 

 

 

Best,
Mia

 

 

 

 

Mia Karvonides

AR_00001138
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 243 of 465

Acting Deputy Assistant Secretary for Policy
Office for Civil Rights

U.S. Department of Education

400 Maryland Ave., SW

4E310

Washington, DC 20202

 

 

 

 

AR_00001139

 
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 244 of 465

Chandra, Meena Morey
SS

From: Chandra, Meena Morey

Sent: Thursday, September 21, 2017 10:54 AM

To: Blanchard, Timothy; Karvonides, Mia; Rapport, Adele; August, Taylor; Battle,
Sandra

Cec: Jackson, Candice; Henderson, Chelsea

Subject: RE: resolution letters cited in upcoming Q&A

(confidential/privileged/deliberative)

Hi All -

iam responding regarding two cases:

 

 

 

 

| am happy to discuss this further in a conference call with anyone on this thread.

Meena

 

From: Blanchard, Timothy

Sent: Thursday, September 21, 2017 10:27 AM

To: Karvonides, Mia; Rapport, Adele; Chandra, Meena Morey; August, Taylor; Battle, Sandra
Ce: Jackson, Candice; Henderson, Chelsea

Subject: RE: resolution letters cited in upcoming Q&A (confidential/privileged/deliberative)

AR_00001140
 

Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 245 of 465

 

 

 

 

 

Hope that helps,

Tim

 

From: Karvonides, Mia

Sent: Thursday, September 21, 2017 9:55 AM

To: Rapport, Adele; Chandra, Meena Morey; Blanchard, Timothy; August, Taylor; Battle, Sandra
Cc: Jackson, Candice; Henderson, Chelsea

Subject: resolution letters cited in upcoming Q&A (confidential/privileged/deliberative)
Importance: High

Dear Adele, Meena, Tim, Taylor and Sandy:

 

(oS)
As you know, a Q&A document on campus sexual assault will be released by the Department tomorrow. Within

that draft document, there are statements with references to OCR resolution letters. For each RD on this email,
there are one or more letters that originated out of your region. I am also including Sandy who will share this
email with the EDs and asking for their input as well.

Cut/pasted below you will find the statement from the draft document followed by a corresponding FN with the
OCR letters mentioned (see highlighted sections).

Please review the below and reply to Candice and me with any concerns or considerations regarding cases cited
from your regions. Concerns may include characterization of the cited case and/or related to the ongoing status of
the case or other activity with the involved recipient. If you would like to speak with Candice and/or me today,
please reach out to Chelsea who will help with scheduling a time to speak. This is a close hold correspondence

and input is needed as soon as possible today.

 

 

 

Thank you all for your help on this.

Best,
Mia

 

 

 

 

AR_00001141
 

 

 

 

Mia Karvonides

Acting Deputy Assistant Secretary for Policy
Office for Civil Rights

U.S. Department of Education

400 Maryland Ave., SW

4E310

Washington, DC 20202

 

 

 

DPP

 

AR_00001142
peer eeeee eres Case3:18-tv-00535-ISC” Document 134-6 Filed O6/03/19 "Pays 247 Of BEB

 

 

 

AR_00001143
 

Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 248 of 465

Jones, Kevin R (OLP)

From: Jones, Kevin R (OLP)

Sent: Thursday, September 21, 2017 2:14 PM

To: Harris, Jeffrey M. EOP/OMB; Menashi, Steven; Dickey, Jennifer (OLP)

Cc: Williams, Beth A (OLP); Crytzer, Katherine (OLP); Newman, Ryan (OLP); Cox,
Stephen (OASG); Murray, Brian (OASG); Jackson, Candice; Brinton, Jed

Subject: RE: DOJ comments on Ed's Sexual Assault Rescission DCL/FAQs

 

DPP

 

 

 

~ Kevin R. Jones, DAAG, OLP (202) 514-4604

 

 

From: Harris, Jeffrey M. EOP/OMB (i Silto-Jeffrey.M.Harris@omb.eop.gov]
Sent: Thursday, September 21, 2017 1:16 PM

To: Menashi, Steven <Steven.Menashi@ed.gov>; Dickey, Jennifer (OLP) <jdickey@jmd.usdoj.gov>
Cc: Williams, Beth A (OLP) <bawilliams@jmd.usdoj.gov>; Jones, Kevin R (OLP) <kjones@jmd.usdoj.gov>;
Crytzer, Katherine (OLP) <kcrytzer@jmd.usdoj.gov>; Newman, Ryan (OLP) <RNewman@jmd.usdoj.gov>; Cox,
Stephen (OASG) <scox@jmd.usdoj.gov>; Murray, Brian (OASG) <bmurray@jmd.usdoj.gov>; Jackson, Candice
<Candice.Jackson@ed.gov>; Brinton, Jed <Jed.Brinton@ed.gov>
Subject: RE: DOJ comments on Ed's Sexual Assault Rescission DCL/FAQs
(&}(5}
OIRA is good with these versions of the documents. Please let me know ASAP if there are any additional
hPiiages before publication. [Many thanks.

 

 

 

 

 

 

 

Jett

 

From: Menashi, Steven [melto-:Steven. Venasn @ed. coy |

Sent: Wednesday, September 20, 2017 11:48 PM

To: Dickey, Jennifer (OLP) <Jennifer.8.Dickey#uscdal gov >; Harris, Jeffrey M. EOP/OMB

<ieffrey.M HMarrisiomb.eop.gov>

Ce: Williams, Beth A (OLP) <Geth ALA iams@usco).gov >: Jones, Kevin R (OLP) <

Crytzer, Katherine (OLP) <Ketverine Crytzer? @usdol.goy >; Newman, Ryan (OLP)
yan. Newmen@usco). gov >; Cox, Stephen (OASG) <Stesnen.J Cox@usco).goy >; Murray, Brian (OASG)

srian. Murray @iuscol.gov>:; Jackson, Candice <CanciceJacksa! ‘Leo >: Brinton, Jed <ied Brinton @ec gay>

Subject: RE: DOJ comments on Ed's Sexual Assault Rescission ” DCL/FAGs

DPP

 

 

 

we

Kevin BR Jones@uscdol gov >;

  
   

   

 

 

 

   
   

 

 

     

 

 

| have attacned updated documents.

 

 

 

 

DPP Thanks for your consideration.

 

 

 

 

From: Dickey, Jennifer (OLP) [maitovJennifer.8. Oicxev@usdol cov]
Sent: Wednesday, September 20, 2017 2:23 PM
To: Menashi, Steven; eR) Pe ey ML Marris@omb.eon.dov

 

 

 

 

 

AR_00001144
 

Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 249 of 465

 

Cc: Williams, Beth A (OLP); Jones, Kevin R (OLP); Crytzer, Katherine (OLP); Newman, Ryan (OLP); Cox, Stephen
(OASG); Murray, Brian (OASG)
Subject: DOJ comments on Ed's Sexual Assault Rescission DCL/FAQs

Steve and Jeff,

Kb){5)
As discussed, attached are DOJ’s combined comments on the DCL/Q&A. We appreciate your careful

consideration of them.

 

 

 

Best,

Jennifer B. Dickey

Office of Legal Policy

U.S. Department of Justice

950 Pennsylvania Ave., N.W., Rm 4244
Washington, D.C. 20530

Direct: 202.514.2456

Cell: 202.353.5489

AR_00001145
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 250 of 465

Menashi, Steven
aaa

From: Menashi, Steven

Sent: Thursday, September 21, 2017 6:31 PM

To: Jackson, Candice

Subject: Fwd: Title IX materials

Attachments: DCL 9-20-17 clean OGC edits 9-21-17.docx; ATTOO001.htm; Q-A 9-20-17 clean

OGC edits 09-21-17.docx; ATTO0002.htm

Begin forwarded message:

From: "Rosenfelt, Phil" <°hi Rosenfelt@ed.gov>
Date: September 21, 2017 at 6:08:32 PM EDT

To: "Brinton, Jed" <Jed.Srinton@ed.gov>

Cc: "Menashi, Steven” <Steven.Menasni@ed. gov>
Subject: FW: Title IX materials

 

 

 

 

 

 

 

 

 

 

 

WP DPP But | could not reach you,
tn VEL i
WP DPP iPlease

 

 

lef me know if there is a nurmbericanreach you at to discuss these a litte later. Thanks.

Phil

 

From: Santos, Vanessa

Sent: Thursday, September 21, 2017 4:31 PM

To: Ellis, Kathryn; Rosenfelt, Phil

Cc: Siegel, Brian; Malawer, Hilary; Amann, Amanda; Friendly, Deborah; Disario, Rachel; McFadden,
Elizabeth; Tucker, Michelle

Subject: RE: Title IX materials

WP DPP

mi PAH,

 

 

 

 

AR_00001146
 

 

Case 3:18-Cv-00535-JSC Document 134-6 Filed 06/03/19 Page 251 of 465

P DPP

 

 

 

WP DPP ‘Please let me know if you have any questions

 

or CONCeMmMs.

Vanessa

 

From: Ellis, Kathryn

Sent: Thursday, September 21, 2017 1:16 PM

To: Rosenfelt, Phil

Cc: Siegel, Brian; Malawer, Hilary; Amann, Amanda; Friendly, Deborah; Disario, Rachel; McFadden,
Elizabeth; Santos, Vanessa

Subject: RE: Title IX materials

 

 

 

 

 

 

 

 

 

 

HEPREL
i apologize for interrupting Pil
- later this evening IF DPP
Thanks,
Kathy

 

From: Rosenfelt, Phil

Sent: Thursday, September 21, 2017 9:38 AM

To: Santos, Vanessa

Cc: Siegel, Brian; Malawer, Hilary; Amann, Amanda; Friendly, Deborah; Disario, Rachel; Ellis, Kathryn;
McFadden, Elizabeth

Subject: RE: Title IX materials

   

  

Vanessa

 

WP DPP

  
   

Quick review or tnis.

Phil

 

From: Santos, Vanessa

Sent: Thursday, September 21, 2017 9:21 AM

To: Ellis, Kathryn; McFadden, Elizabeth

Cc: Rosenfelt, Phil; Siegel, Brian; Malawer, Hilary; Amann, Amanda; Friendly, Deborah; Disario, Rachel
Subject: RE: Title IX materials

AR_00001147
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 252 of 465

 

 

 

 

 

WP DPP

Sent: Thursday, September 21, 2017 8:09 AM

Te: McFadden, Elizabeth

Cc: Rosenfelt, Phil; Santos, Vanessa; Siegel, Brian; Malawer, Hilary; Amann, Amanda; Friendly,
Deborah; Disario, Rachel

Subject: Re: Title IX materials

 

 

WP DPP

 

 

WP DPP___ {hanks

Sent from my iPhone

On Sep 21, 2017, at 7:48 AM, McFadden, Elizabeth <Eliza vets. Mcradcden@ec.gov > wrote:

 

Adding Hilary, Amanda, Rachel, and Debbie. | will forward them the documents in
a separate email.

Sent from my iPhone

On Sep 21, 2017, at 6:11 AM, Rosenfelt, Phil <P). kosenfet@ec.gov > wrote:

 

ATTORNEY-CLIENT DELIBERATIVE, AND CONFIDENTIAL DOCUMENT
Colleagues: Good morn ingi WP DPP

WP DPP

 

 

 

 

 

 

<DCL 9-20-17 clean.docx>
<Q-A 9-20-17 clean.docx>

AR_00001148
Case 3:18-cv- A nt 134- iled 06/03/19 Page 253 of 465
ited States Senate

WASHINGTON, DC 20510

July 19, 2017

The Honorable Betsy De Vos
Secretary of Education

U.S. Department of Education
400 Maryland Avenue, S.W.
Washington, DC.20202

Dear Secretary DeVos,

We write with serious and immediate concern regarding actions taken by the Department of
Education (“the Department”) that have the potential to systemically undermine critical
protections for students under Title EX specific to the safeguards for victims of campus sexual
assault. We are frustrated and appalled by the fact that the Department appears to be abandoning
its long-standing commitment to holding educational institutions accountable for protecting
students from sexual harassment, including sexual violence. As Senators who are deeply
committed to ensuring a safe learning environment for all students, we are secking an assurance
from you that the Department will continue to uphold the Title 1X protections related to campus
sexual assault, Further, we would welcome a meeting with you to discuss the importance of these
protections for all students,

Below is an outline of the Department’s actions that have led us to believe that the Department is
stepping back from its commitment to enforcing Title IX related to campus sexual assault, We
cannot stress strongly enough how damaging it would be to roll back the protections afforded to
students under Title EX.

¢ January 17,2017 - During your Senate confirmation hearing before the Senate
Committee on Health, Education, Labor & Pensions, you refused to commit to upholding
the guidance set forth in the 2011 Dear Colleague letter by OCR.

° May 23, 2017 — The Fiscal Year 2018 Budget Request that the Department submitted to
Congress included a request for decreased funding for OCR. The Department estimated
that this funding cut would result in 46 fewer full-time staff in the Office for Civil Rights.
The Department requested this staff cut despite the fact that Congress has recognized the
need for increased finding for staff at OCR over the past several years, In addition, the

AR_00001149

er

 

 
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 254 of 465

Department acknowledged in its Budget Request that. OCR has an increased workload
due to a significant uptick in the number of complaints it receives each year, and that a
decreased staff level may lead to longer case-processing times,

June 8, 2017 — Your Acting Assistant for Civil Rights Candice Jackson, who is charged
with enforcing Title IX among other civil rights statutes on behalf of the Department of
Education, issued an internal staff memo to OCR’s regional directors instructing them to
narrow the scope of investigations related to Title IX postsecondary education sexual
violence complaints.

e July 12, 2617 — In an interview published in The New York Times, your Acting Assistant
Secretary for Civil Rights Candice Jackson cast doubt on the legitimacy of campus sexual
assault cases saying, “the accusations — 90 percent of them — fall into the category of ‘we
‘were both drunk,’ ‘we broke up, and six months later I found myself under a Title IX:
investigation because she decided that our last sleeping together was not quite right.”
Ms. Jackson has since apologized, calling her remarks “flippant.” Despite the apology,
we-find it deeply disturbing that the Department’s chief civil rights officer would
perpetuate the false notion that rape is just a drunken encounter or date gone wrong.

Ms. Jackson also indicated in her interview with The New York Times that the
Departinent is considering withholding the list of institutions of higher education that are
under investigation by OCR for alleged violations of Title TX related to campus sexual
violence. This list is an important mechanism for transparency and consumer
information, and we urge you to continue to publish this information on a weekly basis.

¢ July 13,2017 — You held a series of Title [X listening sessions with three distinct groups
of stakeholders, which were described by the Department as follows: survivors of sexual
violence; students who have been falsely accused and disciplined under Title IX; and
representatives of education institutions and subject matter experts. In remarks to
reporters after these meetings, while you acknowledged an understanding of why Title IX
protections are.needed, you indicated that the Department intends to make changes to the
way OCR handles complaints of campus sexual violence. You stated that, “There was a
time when women were essentially dismissed.” We would like to point out that many
survivers of campus sexual violence continue to be dismissed, We implore you to
continue to:meet with survivors of campus sexual assault and to listen to their stories
before you take any further actions that could jeopardize survivors’ rights under Title [X.

Given the seriousness of the July 12, 2017 comments, we.are calling on you to remove Ms.
Jackson from the position of Acting Assistant Secretary for Civil Rights. The remarks were not
just “flippant;” they were ignorant and dangerous. These comments, along witha series of other
actions taken by Ms. Jackson to weaken OCR protections for students show that she is

AR_00001150

 

 
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 255 of 465

unqualified for the position and should be removed as Acting Assistant Secretary for Civil
Rights,

In addition, we look forward to receiving a written response from you that outlines the ways in
which you plan to uphold the civil rights protections of survivors of campus sexual assault by
August 15, 2017 and we reiterate our offer to meet with you to discuss the importance of Title IX
protections related to campus sexual assault.

Kirsten Giltibrand Claire McCaskill . Richard Blumenthal
United States Senator United States Senator United Stares Senator

Sincerely,

      

AR_00001151

 

 

 
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 256 of 465

Congress of the Wnited States
tHashinngton, AC 20515

June 23, 2017

The Honorable Betsy DeVos
Secretary

U.S. Department of Education
400 Maryland Ave. SW
Washington, DC 20301

Dear Secretary De Vos:

As you begin to craft the priorities of the U.S. Department of Education, we ask you to consider an
issue of great importance: protecting young people from sexual and dating violence. As you know, K-12
schools have a responsibility under Title [X to take measures to prevent sexual violence and harassment in
schools and to prompily investigate these instances when they occur. We request that you prioritize efforts to
combat sexual violence and harassment at K-12 schools by maintaining the 2011 Title IX guidance document
issued by the Department and to supporting other critical programs that combat sexual violence in our schools.

All children deserve a learning environment in K-12 schools that is free from sexual violence and
harassment, While sexual violence and harassment has received great attention at the collegiate level, we
know that mast of the behavior we see on our college campuses didn’t begin there. Many of the attitudes and
behaviors begin much earlier, and if addressed early might prevent more serious incidents of rape and sexual
assaull. Sexual harassment and assault, including cyber bullying that often accompanies assaults, can have a
profound effect on victims, forcing many to drop out of school and in some of the mast devastating instances
drive a student to take her or his own Hfe.

The numbers illustrate this point far ioo well. Sexual and family violence are two of the biggest
drivers of youth suicide, and are also unseen drivers of absenteeism and drop-out, particularly for
girls. According to the Centers for Disease Control and Prevention, 40 percent of rape victims were first raped
before the age of 18, and youth suicide is increasing, with the rate of suicide among [0-14 year olds doubling
since 2007. In a study conducted by the National Women’s Law Center in Janvary of 2017, more than 1 in 5
girls ages I4 to }8 reported being kissed or touched without their consent. The same study found that 68
percent of survivors had difficulty concentrating in class and another 30 percent reported being absent from
school because they felt unsafe at school. Continued strong focus of Title IX programs would decrease these
numbers.

As you know, under Title [X schools have a responsibility to address and prevent sexual violence and
harassment. In 2011, the Department of Education issued guidance to K-12 schools — in respense to their
tequest for more information ~ regarding how they can meet their Title [X obligations. This guidance
document provides clear guidelines to schools on how to respond to reported Incidents of sexual violence and
harassment. By providing clarity to schools on how to respond, the guidance has driven a more thorough and
fair process for all involved. We believe it is vital this guidance be maintained and ask you to preserve it
throughout your tenure as Secretary.

in addition to maintaining the guidance document, we ask that you support training and education for
Title IX coordinators and school personnel in K-12 schools. Schools need this targeted technical assistance to
ensure they have the training to fairly and adequately enforce the intent of the law. Having a knowledgeable
and well-trained faculty is essential to ensuring our K-12 schools are free from sexual harassment and
violence, and we hope the Department will continue to provide this support.

PRINTED GN RECYCLES PAPER

AR_00001152

 

 

 
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 257 of 465

Finally, as you continue your work as Secretary of Education we ask you to engage in active outreach
and dialogue with survivors of sexual assault in K-12 schools and their advocates. This is essential to ensuring
the Department is hearing from all voices and is crafting policies that are responsive to the needs of
victims. This is an important part of ensuring that our K-12 schools are safe spaces for all.

We believe you share our commitment to these issues and were encouraged by your comments in
March of this year when you said, “We all have a common responsibility to ensure every student has access to
a safe and nurturing learning environment.”

We ask the Department to preserve the 201} Title IX guidance for K-12, schools, support Title IX
coordinators al K-12 schools, and engage the voice of victims of assault as the Department moves forward in
these areas. We look forward to working with you to ensure that our K-12 schools are free from sexual
assault and violence.

Sincerely,

    

Debbie Dingell
Member of Congress

La Ute es

Ann McLane Kuster Patrick Mechan
Member of Congress Member of Congress

 

    

David Joyce
Member of Congress

 

é oe y ~

Member of Congress

 

AR_00001153

 
Case 3:18-cv-00535-JSC | Document 134-6 Filed 06/03/19 Page 258 of 465

Mike Thompson Mike Thompson q

Member of Congress

    

Vid Scott
Member of Congress

 

Al Green
Member of Congress

     

Sheila Jackson
Member of Congress

 

Diana DeGette
Member of Congress

 

(rine: Esty : 5
Member of Congress

nal i —

Donald Norcross
Member of Congress

 

Member of Congress

 

 

AR_00001154
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 259 of 465

 

ee
Member of Confffess

idy Chu
Member of Congress

Anedtrsca sd vier

Frederica Wilson
Member of Congress

 

  

Gwenn Moore

Mentber of Congress

 

 

avid Cicilline
Member of Congress

Mark Pocan
Member of Congress

dr Wd enCHoma,

Bonnie Watson Coleman
Member of Congress

AR_00001155

 

 
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 260 of 465

Juan Vargas

Member of Congress

   

“ois Prankel
Member of Congress

    

es P. McGovern
ember of Congress

Ca k Sha eure

Carol Shea-Porter
Member of Congress

 

 

fiom Q’ Halleran
Member of Congress

Ly r Lt A —_
Dwight Evans

Member of Congress

Zp NT
John Yamuth

Member of Congress

wre Qn.

Donald M. Payne, Jr.
Member of Congress

na Eshoo
‘Member of Congress

    

ntherine Clark
Member of Congress

AR_00001156

 

 
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 261 of 465

   
  

~ Lucille Roybal/MMlard
Member of Colfgress

  

ie Raskin
Member of Congress

 

Colleen Hanabus
Member of Congtess

fel Vee —

Huffman
Member of Congress

AVtrala MGochin
A. Donald McEachin
Member of Congress

Carolyn B. es akon

Member of Congress

(bait), fa

Elise M. Stefanik
Member of Congress

André Carson
Member of Congress

  
  

 

Marcy Kaptur
Member of Congress

‘Mark Takano €
Member of Congress

 
 

AR_00001157

 
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 262 of 465

    

Susan Davis

   

Jacky Rosen
Member of Congress Member of Congress

AR_00001158

 

 
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 263 of 465

Conuress of the Mniteh States
Washington, AE 20515

September 19, 2017

The Honorable Betsy DeVos

Secretary of Education

United States Department of Education
400 Maryland Avenue, SW
Washington, D.C. 20202

Dear Secretary DeVos:

On. September 7, 2017 you delivered a major speech at George Mason University atinouncing the
beginning of a “notice and comment” period fot the Department of Education’s Title LX
guidance to colleges and universities and announced your intention to replace the existing
guidance with a “workable, effective, and fair system.” We share your stated goal at the outset of
this process. Title IX should protect students from discrimination and sexual violence while
ensuring all students are afforded due process.

According to the Campus Clinate Survey Validation Study, 87 percent of sexual assault
survivors do not report their assaulis to campus officials. Underreporting of sexual violence a
tragedy and endangers campus communities. The expericnces of survivors must be the focus of
any conversation about sexual violence on campus to ensure they have faith in, and are treated
fairly by, the disciplinary process. Any final rule on Title IX niust no( have a chilling effect on
reporting.

Because attending a college or university is not deemed to be a state-protected right, but rather a
privilege, Republican and Democratic Administrations have maintained that preponderance of
evidence is the proper evidentiary standard for campus disciplinary proceedings. Preponderance
of evidence is used in civil legal proceedings where there is similarly no threat to an individual’s
hberty. This standard balances the rights of both parties involved in the disciplinary process by
recognizing that each has an equal stake in the outcome of a case. We urge you to maintain
preponderance of evidence as the evideritiary standard in all campus sexual violence
proceedings.

Survivors of sexual violence should have the option to engage law enforcement and file criminal
charges against their attacker, however, this does not replace the obligation of colleges and
universities to remedy sexual misconduct under Title LX. Similarly, in recognition of a survivor’s
‘interest in controlling their response to an alleged incident, colleges and universities should
respect a gurvivor’s choice to withdraw from a disciplinary proceeding without prejudice. Every
campus should implement fair disciplinary proceedings and provide trauma-informed support for
-both survivors and the accused. The Department of Education must provide technical assistance
to colleges and universities to ensure schools successfully implement fair practices on campus.

As identified by the Centers for Disease Control and Prevention (CDC) in their Serna? Violence
on Campus; Strategies for Prevention report, comprehensive sexual violence prevention makes
campuses safer. We urge you to encourage colleges and universities to implement
comprehensive prevention programs that are developmentally appropriate for students,
administered by well-trained staff using a variety of teaching methods, engage with all students

PRINTTO D PUbcG PARER

AR_00001159

 

 

 
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 264 of 465

over the course of the schoo! year, incorporate evidence-based methods, and are tailored to the
needs of each campus.

Students, families, and administrators are uniquely positioned to understand what is happening
on campuses today. During your review of Title IX, we encourage you to consult with all parties
involved in these campus proceedings — especially survivors. Caileges and universities, thanks to
the advocacy of survivors and with guidance from the federal government, have made great
strides addressing cases of sexual violence since the Dear Colleague Letter was released in 2011.
We hope your review is transparent and builds upon this hard-won progress.

 

     

 

  

  

 

 

Sincerely,
Ann McLane fe Patrick Meehan
Member of Congress Member of Congress
Susan Davis Ted Poe
Member of Congress Member of Congress
nee tate
j : a
Pramila Jayapaf f Tom | Réed
Member of Congress Mefnber of Congress

Detoe Dro

Debbie Din gell s
Member of Congress Member of Congress

Lynn Jenkins /
Member of Congress

 

 

AR_00001160

 

 

 
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 265 of 465

 

COMMONWEALTH OF PENNSYLVANIA

OFFICE OF ATTORNEY GENERAL
JOSH SHAPIRO
ATTORNEY GENERAL

July 19, 2017

The Honorable Elisabeth DeVos
Secretary

United States Department of Education
400 Maryland Avenue, SW
Washington, D.C. 20202

Dear Secretary DeVos:

We are writing to express our serious concern over reports that your office is
preparing to roll back important protections for survivors of sexual assault on college campuses.

As Attorneys General, we see the impact campus sexual assault has on survivors,
educational institutions, and our communities. Incidents of sexual assault on colleges and
universities are widespread; the American Association of Universities (AAU) has found that 23
percent of female undergraduates were the victims of sexual assault or sexual misconduct due to
physical force, threats of force, or incapacitation.' The federal government’s own studies have
reached similar conclusions: the U.S. Department of Justice’s Bureau of Justice Statistics found
that, on average, 20.5% of college women had experienced sexual assault since entering college”
while the Centers for Disease Control and Prevention found that one in five of women
experienced sexual assault in her lifetime.> Moreover, the vast inajority of these incidents go
unreported. In fact, the AAU study concluded that reporting rates for some types of assaults
were as low as 5 percent, in part due to survivors’ concerns about coming forward.

Thanks to the tireless work of survivors and advocates, our nation is beginning to
understand the full scope of this epidemic. The Department of Education’s current guidance
reaffirms the obligation of colleges and universities to protect survivors of sexual assault.

 

' AAU Climate Survey on Sexual Assault and Sexual Misconduct (2015),
https://www.aau.edu/key-issues/aau-climate-survey-sexual-assault-and-sexual-misconduct-2015.

* Campus Climate Survey Validation Study, Final Technical Report, Appx. E,
https://www.bjs.gov/content/pub/pdf/App_E_Sex-Assault-Rape-Battery.pdf,

* National Intimate Partner and Sexual Violence Survey,
hitps://www.cde.gov/violenceprevention/pdf/nisvs_report2010-a.pdf,

AR_00001161

 

 

 
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 266 of 465

The Honorable Elisabeth DeVos
Fuly 19, 2017
Page 2 of 4

Among other provisions, the guidance reaffirms that Title LX requires institutions to use a
“preponderance of the evidence” standard in investigating allegations of sexual harassment or
domestic violence. While we recognize that there is a great deal more that can be done to protect
students and agree on the importance of ensuring that investigations are conducted fairly, a
tushed, poorly-considered effort to roll back current policies sends precisely the wrong message
to all students. Yet there is every indication that is exactly the approach your Department is
taking.

In particular, we were deeply troubled by the comments attributed to Acting
Assistant Secretary for Civil Rights Candice Jackson, who claimed that ninety percent of campus
sexual assault allegations “fall into the category of ‘we were both drunk,’ ‘we broke up, and six
months later ] found myself under a Title IX investigation because she just decided that our last
sleeping together was not quite right’.” While we appreciate that Ms. Jackson has issued an
apology, her comments communicate to survivors of campus sexual assault that the Department
does not take their concerns seriously and that it is not committed to continuing its current efforts
to combat this epidemic on our college campuses. Coming on the heels of news that she has
directed the Office for Civil Rights to reduce its efforts to identify systematic problems in
conducting investigations, we have serious concerns as to whether Ms. Jackson can be entrusted
to oversee a fair, thorough process in evaluating the Department's policies in this area.

Despite our concerns, we are committed to working collaboratively with your
Department to address the problem of sexual assault on America’s college campuses. But any
effort in this area must be deliberate and allow for meaningful input from all stakeholders, and it
must focus on the ultimate goal of ensuring that all students are protected from discrimination,
including sexual harassment, assault, stalking and domestic violence, under Title IX. To that
end, we urge you to directly engage with a broad, representative group of stakeholders, including
survivors, victims’ rights advocates, law enforcement, and a bipartisan group of Attorneys
General from around the country, so we can take action together to end the scourge of sexual
violence on our college and university campuses. Furthermore, we urge you to continue to
implement and uphold these important civil rights protections so that all students are able to
learn in a safe environment free from violence and discrimination.

We stand ready to partner with you in this effort and look forward to your

response,
Sincerely,
JOSH SHAPIRO HECTOR BALDERAS
Pennsylvania Attorney General Attorney General of New Mexica

AR_00001162

 

 

 

 
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 267 of 465

 

XAVIER BECERRA
California Attorney General

Ml —

MATTHEW DENN
Delaware Attorney General

DOUGLAS 8. CHIN
Hawaii Attorney General

“Ton Wh lQ.,

TOM MILLER
lowa Attorney General

 

JANET T. MILLS
Maine Attomey General

Ai he

MAURA HEALEY
Massachusetts Attorney General

6.0 Ab

BRIC T. SCHNEIDERMAN
New York Attorney General

The Honorable Elisabeth DeVas
July 19, 2017
Page 3 of 4

GEORGE JEPSEN
Connecticut Attorney General

KARL A. RACINE
Attorney General for the
District of Columbia

LISA MADIGAN
illinois Attorney General

U6, Baka

ANDY BESHEAR
Kentucky Attorney General

“Buc EL

BRIAN E, FROSH
Maryland Attorney General

  

LORI SWANSON
Minnesota Attorney General

the

JOSH STEIN
Attorney General of North Carolina

 

 

 

AR_00001163
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 268 of 465

ELLEN F. ROSENBLUM
Oregon Attorney General

“if

TJ. DONOVAN
Vermont Attorney General

The Honorable Elisabeth DeVos
July 19, 2017
Page 4 of 4

  

PETER F. KILMARTIN
Rhode Island Attorney General

Mar ®. Home

MARK R. HERRING
Virginia Attorney General

AR_00001164

 

 
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 269 of 465

Congress of the United States
Washington, BE 20515

July 24, 2017

The Honorable Betsy DeVos
Secretary

Department of Education
Washington, DC 20528

Dear Secretary DeVos:

We are writing to express our concern that the Department of Education is undoing critical
progress on enforcement of Title IX. This landmark law prohibits all sex discrimination in
education and directs schools to establish procedures for handling cases of sexual assault.

We were dismayed by the recent interview in which Acting Assistant Secretary of the
Department of Education’s Office for Civil Rights, Candice Jackson, said that almost all sexual
assault investigations fall into the category of drunken mistakes or bad breakups. These
comments undermine the epidemic of sexual assault on college campuses. A 2015 survey found
that one in four women at a number of leading universities experienced sexual assault while in
college.

Many survivors are afraid to come forward for fear no one will believe them or that they will be
blamed. Instead of allaying these fears, Ms. Jackson’s comments reinforce them. It is appalling
to hear anyone engage in such blatant victim blaming, especially when coming from the person
charged with protecting our students from sexual assault. It is important she apologized.
Unfortunately, the apology seems hollow given recent actions by the Department of Education to
undermine Title EX,

Under your leadership, the Department of Education has weakened the Office for Civil Rights,
the agency responsible for enforcing Title IX protections. Despite public statements of support
for Title IX, the Department has cut the Office’s resources and rolled back crucial guidances.

Politics aside, all parents want their children to feel safe at school. We hope you will work with
us 10 achieve this goal. If you are serious about addressing campus sexual assault, we ask that
you start by denouncing these comments. We also ask that you continue to meet with survivors
of sexual assault and their families to better understand the impact of Title IX, and consider
policy changes that strengthen the Department of Education’s Office for Civil Rights and its
enforcement of Title IX. We look forward to your response articulating support for these
protections.

Sincerely,

PRATED ON RECVELED PAPER

AR_00001165

 

 

 
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 270 of 465

hae ll dain

SUSAN A. lt Mui
Member of Congress

Vee? Yghbs

at ACE F. NAPOLITANO#
aoe of Congress

Nie Nrvegge

NIKI TSONGAS
Member of Congress

 
   

mber of Congress

Arbp-tiea—

BARBARA LEE
Member of Congress

 

N MO
Member of (éngress

SUZANNE BONAMIC!
Member of Congress

 

 

Member of Congress

( Reco %, Demenso

 

VAL DEMINGS
Member of Congress

LS Tol,

DINA TITUS
Member of Congress

   
 

SPEIE
ber of Conbress

Bide chon

SHEILA JACKSON-EEE
Member of Congress

 

 

CAROL SHEA-PORTER
Member of Congress

AR_00001166

 

 
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 271 of 465

Ware <p.

DONALD M. PAYRES
Member of PAY

   
 

  

YERROLD NADLER
ember of Congress

*

 

 

 

 

RAJB\KRISHNAMOORTAE” BRENDA LAWRENCE.
Member of Coggress Member of Congress
ANN MCLANE KUSTER PP TONY CARDENAS
Member of Congress Member of Congress

<Tad W. thie

TED W. LIEU
Member of Conpress

 

 

    

cose Fide
RIGHARD M. NOLAN
Member of Congress

 

 

SEAN PATRICK MALONEY A
Member of Congress Member of Congress

 

L/— ff pt
ELEANOR HOLMES NORTON ICHAEL F. DOY,
Member of Congress Member of Congress

 

 

JIMM sour " GRACE MENG = [_- ()
Membe: § Me of Congress

AR_00001167

 
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 272 of 465

Wn 2

ALMA ADAMS
Member of Congress

 

    

Me ber of Cong B55

RK TAKANO

Member of Congress

 
     

CAROL B. MALONEY
Member of Congress

*

KATHERINE CLARK t t
Member of Congress

LabowbD Leckp.

LISA BLUNT ROCHESTER
Member of Congress

Ui dt Soe Rear Wale nCoema

 

DWIGHT EVANS
Member of Cangress

   

 

RAUL M.GRHUALVA
Member of Congress

deg
FREDERICA WILSON
Member of Congress

   

 

AN VARGAS
Member of Congress

Pll fost

BILL FOSTER
Member of Congress

 

 

BONNIE WATSON COLEMAN
Member of Congress

Niite bd

HENRY C. eo * JOHNSON JR,
Member ce TESS

Vupdia. Vole

NYDIA VELAZQUEZ
Member of Congress

+

 

JULYA BROWNLEY
Member of Congress

 

JIM FBC
Member of Congress

AR_00001168

 

 
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 273 of 465

“Keebac Lal

ROBIN L.KELLY
Member of Congress Member of Congress

 

 

   
   

 

._ ANNA. ESHOO
Member of Congress

 

 

 

JACK YW ROSEN —

Member of Congress Member of Congress

NITA M/L@WEY go

 

 

AR_00001169
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 274 of 465

   

MEMORANDUM

TO: Mia Karvonides, Acting DAS for Policy
FROM: Joseph Wheeler, Acting Title IX Team Leader, PLG
Rachel Gettler, Staff Attorney, Title EX Team, PLG
DATE: September [3, 2017
RE: Supreme Court Decisions on Title EX Standards for Sexual Harassment Cases

 

 

 

 

 

AR_00001170
Page 2803
Mathheld pursuant te exemption Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 275 of 465

a)

   

of the Freecom af information and Privacy Act

 

 

 

 

 

AR_00001171
Page 2804
Mathheld pursuant te exemption Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 276 of 465

KEYS}

   

of the Freecom af information and Privacy Act

 

 

 

 

 

 

 

 

 

 

AR_00001172
Page 2805

Méthheld pursuant tc exemption Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 277 of 465

NS) _. Cp ean
Privileged-Confidential-Deliberative
of the Freecom af information and Privacy Act

Draft 9/1517

 

MEMORANDUM
TO: Mia Karvonides, Acting DAS for Policy
FROM: Joseph Wheeler, Acting Title [X Team Leader, PLG
Rachel Gettler, Statf Attorney, Title LX Tearn, PLG
DATE: September 15, 2017
RE: DPP

 

 

 

 

 

 

 

 

 

AR_00001173
Page 2806
Mathheld pursuant te exemption Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 278 of 465
m8}

Privileged-Confidential-Deliberative Draft O/14/17
of the Freecom af information and Privacy Act

 

 

 

 

 

AR_00001174
Page 2807
Mathheld pursuant te exemption Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 279 of 465
m8}

Privileged-Confidential-Deliberative Draft O/14/17
of the Freecom af information and Privacy Act

 

 

 

 

 

 

 

 

 

AR_00001175
Page 2608
athheld oursuant to exemption Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 280 of 465

I)
Privileged, Draft, Deliberative, Attorney-Work Product, September 13, 2017

of the Freecom af infarmation and Privacy Act

 

 

 

 

 

AR_00001176
Page 2809
Mathheld pursuant te exemption Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 281 of 465

KEYS} .

    
 
 

of the Freecom af information and Privacy Act

 

 

 

 

 

AR_00001177
Page 2840
Maithheld pursuant te exemption Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 282 of 465

KEYS} .

    
 
 

of the Freecom af information and Privacy Act

 

 

 

 

 

AR_00001178
 

Page 2674

“iihheld pursuant to exemption CCQSe@ 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 283 of 465

ROR}

of the Freecom of information and

FPEBOY At

 
   

 

 

 

DPP

 

 

 

AR_00001179
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 284 of 465

September 11, 2017

 

 

 

 

 

 

 

 

Ly wm
OOO

sat 1

fork ETT
de ao

ry

aa

rye = ee
Re: Title [IX Due Process, etc. pee
— 3

Dear Secretary DeVos:

I write as a followup to your Thursday speech at George Mason U niversity
addressed to an appropriate revisiting of “guidance letters,” which many viewed not

merely reinterpreted, but literally unilaterally jawboned colleges and universities to
adopt (and apply) student discipline which is perceived as strong on ideology, but short
on fairness.

There clearly is a “cottage industry” which is both emotionally (and
financially) invested in a system with is jerry-built to result in findings which may lead
to student expulsion, and rob charged students of a fair shake, and not merely a thinly

veiled “kangaroo court.” K.C. Johnson and Stuart Taylor’s page A-17 Friday Wall Street
Journal op-ed piece says it well.

Students need a “bill of rights” which strikes the appropriate balance
between the accuser, and the accused. The use of the term “survivor” dramatically
suggests something happened. The appropriate term is “accuser” (or “alleged victim”). A
“clear and convincing” evidentiary standard, rather than a “preponderance of the

evidence” standard, is prudent to insure that schools expel true predators, and not
young students who participate in alcohol fueled intimate encounters.

Much of life is a “pendulum.” The Obama Administration rightly focused
appropriate attention on a vital subject, but, I submit, went too far. You have the

opportunity to undertake to swing the disciplinary pendulum back to the moderate
center. Keep up the good work! For too long, a system of kangaroo courts have operated

on college campuses, out of fear the federal government would penalize schools. It is
time to end a “reign of terror.”

Very truly vours,

RBA/gr | P

 

 

AR_00001180

 
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Pages “PP 20/7
f fo

{Sersuy ‘De Nos oA 10 88
EBT” Deel of Educates
“NO Mawy lank Ave , SW

Washingt, DC 20202

mil see 13

——

A com unwitting Concerning new Vvecert Gancuucement thet

our plas to VENQMA Title 1¥ pavisiong bar cheating rth
Sénunk othault apecsertios on College Camp nade.
Ge “ Comcerniel ertizen Shavyly Wvige ya B® fecsicler
que opinion. Sexual asstawtt on ale Cam pused iS & hue
[SS tee Mat ive peclig fhe rig hts of wey CUMS 1} do VEOEVE
an Cducaton . Sttistics Show rect Near by 0%, fy all
Vag Cerdgn a? coe ve pated , clined ftrod C6 bea fs f falag
Ov loaselwsd coaer accesection Arg mly laetween 3 - (0%

of alk conea,

Tha ttle pavisims put M pleee by Hre previnrg
Chis nis hatin  iafere Mectsdavy Aw nuded. Plecasae cdo Goce

Par® Arol dent cave to special adueat gronps!
Pil

Pil

 

 

 

 

 

 

AR_00001181

 

 
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 286 of 465

Subject: FW: Considerations for Making Universities Safe from Sexual Assaults

~----Original Messag
From: DeVos, Betsy
ment, Wednesday, September 20, 2017 1:10 AM

Te: Pil

derations for Making Universities Safe from Sexual Assaults

  

 
 

 

 

This acknowledgement is sent on behalf of Secretary of Education Betsy DeVos.

Dear Mr. Clark:

Thank you for your e-mail to Secretary of Education Betsy DeVos. We appreciate hearing from you.
Your communication has been forwarded to the appropriate staff member for review and further handling.

Thank you again for contacting us.

Sincerely,
Edgar Mayes

Director of Correspondence and
Communications Control Unit
Office of the Secretary

U.S. Department of Education
Washington, DC 20202

-----Original Message-----

 

 

From} Pil igcomeast net]
Sent: Tuesday, September 19, 2017 9:39 PM.
To: DeVos, Betsy

Subject: Considerations for Making Universitics Safe from Sexual Assaults

Dear Secretary DeVos:

I am encouraged by your recent speech at George Mason University regarding putting an end te Obarna’s
Title EX letter that had effectively transferred sexual harassment and rape crimes from the criminal justice
system with due process to university administrators. As you stated in your speech, “Due process is the
foundation of any system of justice that secks a fair outcome. Due process either protects everyone, or if
protects no one. The notion that a school must diminish due process rights to better serve the “victim” only
creates more victims.”

   

 

As a parent, | understand that the problems caused by sexual harassment and rape on college campuses are
very real, painful and lasting. Your speech set forth many of the problems with the Obama process, and |
agree with the many poimts you made. | would like to provide additional considerations as you move
forward to design a better approach to address this problem that is a plague upon our children and the
universities across the nation,

 

First, to minimive the problem we need to enforce the rule of law. Today, university administrators across
the nation encourage a lawless society. University administrations direct ther university police - frequently
in coordination with city police forces - to not protected conservatives speaking on campuses. The police
allow rioting and violent mobs - which include students and professors, as well as roaming marauders (e.g.
Antifa) - to attack the "deplorables" and destroy property as they please. Peaceful protests on campuses and

AR_00001182
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 287 of 465

in college towns are a thing of the past.

University administrations also flaunt immigration law, with special privileges and services and protections
granted to dlegal immigrants. Furthermore, Harvard - arguably the nation’s most prestigious university -
honored Chelsea Manning, who was convicted of treason and placing the lives of Americans at risk, to be a
fellow and speak at Harvard. Why docs Harvard reward a convicted traitor with a speaking platform at the
world’s most prestigious university to highlight the fact that liberal crimes against the government are
above the Jaw? Harvard's administration (as well as Obama, who pardoned Manning), show no respect for
the lew.

IPeniversity administrations show mo respect for our laws, why should the students? [f the administrations
pick and choose which laws to adhere to, why shouldn't students do the sarne? If professors encourage
violence toward the police, why should the students respect the police when they try to enforce the law?
Why should the students trust the police to protect them from rapists? Why should victims expect any
support frorn the police if they report a rape’? Affer all, many students march with Black Lives Matter,
which calls the police racist murderers. Why should rapists worry about raping someone and breaking the
law? Rapists may casily conclude their victims will never report it to the police, whom students despise.
How will rapists ever be convicted ifthe police is not able to gather any evidence duc to mistrust? Stepping
sexual attacks reaeates everyone - especially university administrations and professors - to respect the law
and the police. University administrations and professors need to lead by example. They need ta develop
trast betwoen the police and the community and to demonstrate that the law will be enforced.

  

 

 

      

Second, we need t move away from a "vietim blaming” process that allocates blame to the victim. Sexual
attacks and rape are caused by predators with sick minds, and such aggressors should be severely punished
once convicted by the criminal justice system. Ha woman wears revealing clothes, has a flirting manner, or
has one too many beers, that is irrelevant to the guilt of the aggressor. There is too much effort in analyzing
these issues and then allocating responsibility of the rape to both the aggressor and the victim. H the woman
(or man) says "ne." the responsibility is ALL on the ageressor, who 0 makes a conscious decision | to attack
the ¥ victim, The cause is the twisted mand of the a a

 

 
     

reduce t the risk, but the analysis ‘should NOT assign a share af f responsibility t to the victim.

Third, students should have a safe campus and safe student housing (dorms). In order to protect students,
universities need to do more than simply review the process to mvestigate rapes after they occur.
Universities need to prevent rapes by improving security systems, standards and practices. Dorm Infestyles
and rooms should be examined. | recognize this is old school, but are coed dorms essential to college
education? How can dorm "security" standards be upgraded and improved? Are the minimum-wage,
marginally trained dorm security staffs adequate? Should so much responsibility be placed on RAs, who
are simply students with limited training and maturity, to “police” the many activities within dorms? Should
more security cameras/systems be installed? Should universities be inspected and audited (c.g., inspector
general's within the Education Department} with respect to implementing and complying with standards?
Should safety performance reports be available to the public to assist families in selecting schocls’?

 

1]

  

Fourth, universities should take action to better protect students once a rape is reported. 1f the accused
ageressors are not in jad, the police should be allowed to provide some monitoring of the accused on
campus (especially within dorms). The victim may be in the terrible position of seeing the accused not only
on campus but mn their dorm where they sleep.

The mission of the Department of Education is to “promote student achievement and preparation for global
competitiveness hy fostering educational excellence and ensuring equal aceess.” Somehow, you have
inherited addressing the problem of solving sexual harassment and rape on campuses. | encourage you te
place a high priortty on addressing the problem and to work with the other stakeholders to find the best
solutions. 1 alse encourage you to apply real, urgent pressures on universities to 4) develop metrics and
publish 5 records Q / sexual ASSau its ¢ on or near ar campuses, (i) endorse th the rule Q f law (and ai arrest those who

 

be an effective r means to 5 shame u universities into improv ng performance. W ithholding Feent funds and

AR_00001183
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 288 of 465

grants {0 universitics may also be necessary.
T would appreciate a response from you.

Regards,

 

AR_00001184
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 289 of 465

From: Catoe, Tracy

Sent: 11 Sep 2017 13:49:22 +0000

To: Ware, Angela

Subject: FW: Title XI concern as an accused student

 

From: Catoe, Tracy On Behalf Of DeVos, Betsy
Sent Monday aeptember 11, 2017 7:54 AM

To: Vee =
Subject: RE: Title XI concern as an accused student

  

 

Dear Mr. Dearth:

Thank you for your e-mail to Secretary of Education Betsy DeVos. We anoreciate hearing fram you.

  

Your CcoMmununication

 

 

From: Pil Pil agmatl.com]
Sent: FS; September 08, 2017 9:08 PM
To: DeVos, Betsy

Subject: Title XI concern as an accused student

 

 

Dear Mre. BeVas,

 

Pil

Aiter hearing your
SPCC VRATAY OH SEMEN TO, LOTT, TIE a WBE SIGH OF RST Mal VOr TONE Wit THe THM adininistration are

 

 

nad Jim cucenty ashulent at Calivomia State University. Long Beach

 

LY SUT IS PIL...

 

 

 

gonig to make some real big changes on making America great again so I'm e-mailing you to let you know what. you're _____,
doimg 1s the right thing by making serious changes m the way schools handle these situations regarding Title Al Pll

 

 

 

 

 

AR_00001185
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 290 of 465

 

 

 

Sincerely,

 

 

Pil

 

 

AR_00001186

 
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 291 of 465

From: Catoe, Tracy

Sent: 8 Sep 2017 13:40:24 +0000
Ta: Ware, Angela

Subject: FW: Title IX

emo Original Message-----

From: Catoe, Tracy On Behalf OF DeVas, Betsy
Sent: Friday, September 08, 2017 842 AM

 

 

Dear Ms. Pl |

 

 

 

Thank you for your e-mail to Secretary of Education Betsy DeVos. We appreciate hearing from you.
Your communication has been forwarded to the appropriate staff member for review.

Thank you agam for contacting us.
Sincerely,

T. Tracy Catoe (Ms.}

Deputy Director of Correspondence

CMfice of the Secretary
Washington, DC 20202

 

 

To: DeVos, Betsy
Subject: Tale IX

Seeretary DeVos,

Lemad you today just afler hearing your statement regarding Tile [X. My name is Hanna and I'm 17 years
old, tuming 18 soon, Coming next fall, | will attend a college or university. Aside from any worries | have
of assimilating to my new environment and excelling mm my classes, | now worry- even more so than prior-
about the way my body and mind will be protected. Title TX is in place in order to not only protect students
against predators, but also to give them peace of mind knowing they can talk about the myustices done
towards them with a lawful backme that will persecute vielators.

 

One line in particular from your statement hit me the hardest. "If everything is harassment, then mothimg is
harassment.”

Imagine being me. Seraich that. Imagine being someone at a higher risk of sexual harassment. Imagine
being a transgender person of color, whom are statistically proven to be at a greater risk, Imagine being
them and let that line from your statement sink im.

Did your nerves flare? Did your face grow pale? Did vour stomach feel unsettled?

That statement, your statement, was bone chilling. Your statement will only fuel a generation of adults who

wil feel as if there are ne repercussions for actions they have done to make another human being
uncomfortable, whether if be mentally or physically.

AR_00001187
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 292 of 465

We need the protections provided under Title IX. They are for our ultimate safety. The Title is “broad” for
a reason, and that is to include all forms of sexual harassment. There are so many things that can be done to
a person that CAN and SHOULD be considered sexual harassment. There is no room to protect the
accused. To inflict that kind of pain on to another is brutal and disgusting. It leaves « lasting impact on the
vietim’s psyche, making them susceptible to panic attacks and overall anxiety in social situations. f Title
TX becomes narrower, you will be left with a group of victims wha feel nothing but alone in their situations
in the wake of a reduction to the protections previously allocated to their bodies.

 

I urge you to rethink everything you currently perceive to be wrong with Title IX. My generation urges you
ta rethink it. Please. Please put yourself in our shoes, Please keep our worries on your mind when
evaluating the Tithe further. Please take everything I have stated seriously,

Thank you,

Pl

Len eee erties -!

 

 

AR_00001188
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 293 of 465

From: Catoe, Tracy

Sent: 8 Sep 2017 13:36:27 +0000

To: Ware, Angela

Subject: FW: Public Corrmument on Title IX Enforcement

 

From: Catoe, Tracy On Behalf Of DeVos, Betsy
Sent: Friday, September 08, 2017 9:04 AM

To: ‘Hazel Galloway’

Subject: RE: Public Comment on Title IX Enforcement

Thank you for your e-mail to Secretary of Education Betsy Devos. We anoreciate hearing from you.

 

 

 

 

 
 

Your cormmrunication has been forwarded te the appropriate siaff member for review.

 

Ayu agein for contacting us.

 

T, Fracy Catoe (Ms.3

Deputy Director of Correspondence

From: | P II | Pil Sgmail.com]
Sent: Thursday, September 07, 2017 9:45 PM

To: DeVos, Betsy; Office of the Secretary

Subject: Public Comment on Title IX Enforcement

 

Dear Secretary De Vos,

Since | cannot find a more appropriate portal through which to enter my public comment which
you solicited with your remarks to the students and faculty of George Mason University, please
consider my email.

lL ask you to preserve the 2011 and 2014 Sexual Violence Guidance set up by the Obama
administration for Title [IX cases on college campuses. Only a small fraction (2-10%) of rape
reports are false, while the vast majority of rapes are never even reported. Shifting the balance of
rights back in the direction of the accuser as you signaled in your remarks today will undermine
trust in the system, and likely decrease the instances of reported rapes still further. ONE IN FIVE
WOMEN (and one tn four transgender people) is sexually assaulted in college - in my eyes, as a
recent college graduate who has seen the effects on my own campus, this constitutes a national
crisis, And universities have proved over and over that they cannot be trusted to handle this
alone. There are, of course, ymproverents that could be made to the existing guidance, but

AR_00001189
delivering more rights to the accused is not one of them. Followimg through with this change
betrays rape survivors - and particularly the most vulnerable students. lL urge you to reconsider.

Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 294 of 465

A concerned cite

Pll

en,

 

 

 

Pil

 

 

AR_00001190
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19

From: Catoe, Tracy

Sent: 11 Sep 2017 13:47:24 +0000

To: Edmondson, Monique

Subject: FW: George Mason Speech - Thank You

Page 295 of 465

 

From: Catoe, Tracy On Behalf Of DeVos, Betsy
Sent: Mooday. Seotember 11, 2017 8:05 AM

To: Pll
Subjete KES George Mason Speech - Thank You

 

 

 

  
  

 

i for your e-mail to Secretary of Education Betsy Devos.

has been forwarded to the aporonriate staff member for review.

fll again for contacting us.

. racy Catoe Ms}

Deputy Director of Correspondence

Citice of the Secretary

 

Ne appreciate hearing from you.

 

From: Pil gmail.com]
Sent: Saturday, September 09, 2017 10:11 AM
Ta: DeVos, Betsy

Subject: George Mason Speech - Thank You

 

 

The Honorable Betsy DeVos
September 9, 2017

Dear Secretary DeVos:

This note is to thank you for your September 7 George Mason University speech and new policy
outline. After stx years of Washington-sponsored Title [X unfairness Lam very pleased to see
someone - you - finally stepping up to correct the over-correction that the last administration

created,

 

Pll

 

 

 

Pil

i Although you

didn't highlight his case in your speech, 1 would have fit mght in among the cases of injustice of

AR_00001191
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 296 of 465

which you spoke. Our hope is that your words this week will give the university pause and cause
them to adjust and balance their approach.

Please consider this a note of support for you, your broader efforts at educational reform, and
your specific efforts to fix Tithe [X investigations.

Sincerely,

 

 

Pll

 

 

Begin forwarded message:

 

 

From: Pil email com>
Date: August (8, 2Z0T/ at [02432 AM CDT
To: betsy devos@ed gov

Ce: Pil ioemail.com>
Subject: Title IX Harassment Investigation Injustice - Urgent Help Request

  

 

 

     

The Honorable Betsy DeVos
August 18, 2017

Dear Secretary DeVos:

 

 

 

 

He is also caught up ina Title LX sexual harassment investigation and will probably
Pll i As you
‘Well Know, GACEe d ourg Mali is ACCUSEd by a university OF a Title TX harassment
violation he is almost certain to be found “responsible” because of the complete lack
of accountability, transparency, and due process typical of the so-called
investigations that most universities claim to conduct.

 

 

This letter is our hail-Mary pass to try to help our son. He is a decent, honorable
man and, we've been told, PIl ‘All he needs is a fair, open, process
where he is allowed to fac€ TiS ACCISEF id Gestion witnesses under oath - but of
course he won't get that. The most likely outcome is that he will be yet another

 

 

 

 

AR_00001192
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 297 of 465

victim of the witch hunt taking place across the country that 1s ruming the lives of
young men like him.

 

 

 

Ifyou can see fit to intercede on Pil behalf, please do s0 as soon as you can,
before it's too late. [fit is too late Tor him, it doesn’t have to be too late for the next
set of victims. Please make eliminating or reforming these Title TX persecutions a
top priority.

 

Sincerely,

 

 

Pll

 

 

PS: To any Staffer who first opens this - whether you agree or disagree with our
characterization of what is happening across the country, we beg you to please pass
this along to Secretary De Vos

AR_00001193
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 298 of 465

From: Catoe, Tracy

Sent: 8 Sep 2017 13:48:05 +0000
Ta: Ware, Angela

Subject: FW: You are brave

emo Original Message-----

From: Catoe, Tracy On Behalf OF DeVas, Betsy
Sent: Friday, September 08, 2017 9:48 AM

To: "PY Goetz
Subject: RE: You are brave

 

Dear Ms! PIL

Weel
Thank you for your e-mail to Secretary of Education Betsy DeVos. We appreciate hearing from you.
Your communication has been forwarded to the appropriate staff member for review.
Thank you agam for contacting us.
Sincerely,

T. Tracy Catoe (Ms.}

Deputy Director of Correspondence
CMfice of the Secretary
Washington, DC 20202

 

 

Se Cc eeeneee \
From) PH OO Pil bi.com!
Sent: Friday, September 08, 2017 9:41 AM
To: DeVos, Betsy

Subject: You are brave

 

 

As lwatched your speech yesterday the flood gates of tears opened and my soul cried for over an hour.
We have stood outside the gates of justice banging on the door until our hands were bloodied. No one
seemed to notice, All we were looking for was common sense and a chance for our voices to be heard, |
know you will be attacked for your bravery and my prayers are for your protection. In the course of
history only a few have been brave enough to stand up for the rights of others. You have become a
personal example for me as a teacher in our public school system and a mother. Thank you for your
bravery. You have brought hope to the hapeless. And without hope there is na action. For those unfairly
accused they now understand someone bas heard their cries and they are less alone.

My prayers and thoughts are with you.

 

 

Pil

 

 

 

Pil Phone

 

 

Notice: In accordance with the Federal Health Portability Act (HIPAA), this email‘/attachment may contain
protected health or legal information and is for the sole appropriate professional use of the intended
recipient(s). Any unauthorized use, disclosure, dissemination or copying of this information is prolibited,

AR_00001194
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 299 of 465

We accept no responsibility for any loss or damages suffered by any person(s) other than the addressee as a
result of decisions made or actions taken hased on this communications or otherwise. [f vou receive this in
error, please notify the sender immediately and delete the information from your computer.

AR_00001195
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 300 of 465

 

 

 

 

oa ekaades

 

 

 

Pll > pio |

 

 

Sept. 16, 2017

Honorable Elisabeth De Vos,
Secretary, U.S. Dept. of Education CUSDOE)

U.S. Department of Education.
400 Maryland Avenue, SW.
Washington, D.C. 20202.

Dear Madam Secretary,

I read the online transcript of your remarks at George Mason University concerning Title EX with
great interest. I totally concur with your comments that:

e “Instead of working with schools on behalf of students, the prior administration weaponized the
Office for Civil Rights to work against schools and against students.”

e “Due process is the foundation of any system of justice that seeks a fair outcome. Due process
either protects everyone, or it protects no one.”

e “One person denied due process is one too many.”

 

 

 

 

 

 

 

AR_00001196
 

 

Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 301 of 465

 

AR_00001197

 
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 302 of 465

 

 

 

Pil

 

 

I strongly encaurage you to institute reform of Title IX to provide definitive guidelines and procedures
in assessing sexual harassment cases in academia to include mandating due process to provide
protection for all parties involved.

 

Please do not succumb to the criticism, pressure and vitriol of those who want to continue the status
quo with their skewed view of equity and justice. [’ll be praying for your success.

 

__Respectfully

Pil

 

 

: Attach: CV

Page 3

 

AR_00001198
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 303 of 465

Conuress of the Mniteh States
Washington, AE 20515

September 19, 2017

The Honorable Betsy DeVos

Secretary of Education

United States Department of Education
400 Maryland Avenue, SW
Washington, D.C. 20202

Dear Secretary DeVos:

On. September 7, 2017 you delivered a major speech at George Mason University atinouncing the
beginning of a “notice and comment” period fot the Department of Education’s Title LX
guidance to colleges and universities and announced your intention to replace the existing
guidance with a “workable, effective, and fair system.” We share your stated goal at the outset of
this process. Title IX should protect students from discrimination and sexual violence while
ensuring all students are afforded due process.

According to the Campus Clinate Survey Validation Study, 87 percent of sexual assault
survivors do not report their assaulis to campus officials. Underreporting of sexual violence a
tragedy and endangers campus communities. The expericnces of survivors must be the focus of
any conversation about sexual violence on campus to ensure they have faith in, and are treated
fairly by, the disciplinary process. Any final rule on Title IX niust no( have a chilling effect on
reporting.

Because attending a college or university is not deemed to be a state-protected right, but rather a
privilege, Republican and Democratic Administrations have maintained that preponderance of
evidence is the proper evidentiary standard for campus disciplinary proceedings. Preponderance
of evidence is used in civil legal proceedings where there is similarly no threat to an individual’s
hberty. This standard balances the rights of both parties involved in the disciplinary process by
recognizing that each has an equal stake in the outcome of a case. We urge you to maintain
preponderance of evidence as the evideritiary standard in all campus sexual violence
proceedings.

Survivors of sexual violence should have the option to engage law enforcement and file criminal
charges against their attacker, however, this does not replace the obligation of colleges and
universities to remedy sexual misconduct under Title LX. Similarly, in recognition of a survivor’s
‘interest in controlling their response to an alleged incident, colleges and universities should
respect a gurvivor’s choice to withdraw from a disciplinary proceeding without prejudice. Every
campus should implement fair disciplinary proceedings and provide trauma-informed support for
-both survivors and the accused. The Department of Education must provide technical assistance
to colleges and universities to ensure schools successfully implement fair practices on campus.

As identified by the Centers for Disease Control and Prevention (CDC) in their Serna? Violence
on Campus; Strategies for Prevention report, comprehensive sexual violence prevention makes
campuses safer. We urge you to encourage colleges and universities to implement
comprehensive prevention programs that are developmentally appropriate for students,
administered by well-trained staff using a variety of teaching methods, engage with all students

PRINTTO D PUbcG PARER

AR_00001199

 

 

 
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 304 of 465

over the course of the schoo! year, incorporate evidence-based methods, and are tailored to the
needs of each campus.

Students, families, and administrators are uniquely positioned to understand what is happening
on campuses today. During your review of Title IX, we encourage you to consult with all parties
involved in these campus proceedings — especially survivors. Caileges and universities, thanks to
the advocacy of survivors and with guidance from the federal government, have made great
strides addressing cases of sexual violence since the Dear Colleague Letter was released in 2011.
We hope your review is transparent and builds upon this hard-won progress.

 

     

 

  

  

 

 

Sincerely,
Ann McLane fe Patrick Meehan
Member of Congress Member of Congress
Susan Davis Ted Poe
Member of Congress Member of Congress
nee tate
j : a
Pramila Jayapaf f Tom | Réed
Member of Congress Mefnber of Congress

Detoe Dro

Debbie Din gell s
Member of Congress Member of Congress

Lynn Jenkins /
Member of Congress

 

 

AR_00001200

 

 

 
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 305 of 465

 

 

 

 

 

_ F | | oe OV {17
Betsy Devos, OS-EYSR SEC

 

 

 

many,

tam a student at__Novtneastern University,

ana A A woman, a Stadent, and a
teminis *¥_who has Spulliole close friengls -
- Wine Nave _exeevienced seynal assauit

OM Meir various cailego _camouses, _ _ |
2 Was out raged and apgeauled ot _ |
YOu Comments on September Ty, about |
—feking acho to better potest those

— aLLusead of SEXUAL _ASSautt, Vm Confused.

 

 

— 870 why i 5 nok btindingly cbvicus _
_t you_tnat it is the Victims of tne

(O25 AuNNS Whe ave in need of greater
SUPO> he hearty —Ybu. ave out of toucn With _
ME ealieS ther Survivers face | ON collene _
AMAR SES. T Inane any friends whe have _
beer _detered fram. PLESSING Chavges against
Theie_aSsailants because tne Process their.
School. wowld gut stnoyn tye ug in Wowld
be__qu ucling, drawn cat, leq radia» furtrer  _

Atiu matiz ‘Ag 9 dud Mot Private, Meanwinde

tng Vereertvater 15 ee +o Waly Leg 398 _

AR_00001201

 

 

 
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 306 of 465

 

to. class, Secialize ona be a Perentiol_
Twnveat. +0 owners. Quy society Sha mes
women and justifies tne actions ef
bows ana Wien when May avg Clear ba _,
Criminal. Your a\ected Qlattor Wn Odo. ee

Yor “he _o79ge cranky 2 Baye & OSs Hing
T_ t F

 

 

Meat on education, but you Rowe
decided te focus. on Ane __tAbyectS a
buy School Systems. Haat ave AVE ODM _ _

by, SLeRORUNG KARMSTS, DT beq You _
——

 

 

 

tw empathize and eolucate you SQ

 

 

 

 

 

 

 

 

 

 

 

 

AR_00001202

 
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 307 of 465

From: Catoe, Tracy

Sent: 11 Sep 2017 13:46:03 +0000
Ta: Ware, Angela

Subject: FW: Title IX

emo Original Message-----

From: Catoe, Tracy On Behalf OF DeVas, Betsy
Sent: Monday, September 11, 2017 8:27 AM
To: ieyahoo com’

Subjech FWY Title LX

Dear Mr. Pp | |

Thank you for your e-mail to Secretary of Education Betsy DeVos. We appreciate hearing from you.
Your communication has been forwarded to the appropriate staff member for review.

 

 

 

 

 

Thank you agam for contacting us.
Sincerely,

T. Tracy Catoe (Ms.}

Deputy Director of Correspondence
CMfice of the Secretary
Washington, DC 20202

From: Betancourt, Alberto

Sent: Sunday, September 10, 2017 7:45 PM
To: DeVos, Betsy

Subject: FW: Tile DC

PYL

VR

AL

Alberto "Al" Betancourt

Press Officer

Media and Customer Relations | Office of Communications & Outreach U.S. Department of Education |

400 Maryland Avenue, &.W. | Washington, DC. 20202
iphone) 202.453.5753 | alberta betancourhigicd

 

From Pll iivahan.coml
Sent: Saturday, September 09, 2017 4:45 PM

To: Press

Subject: Title [X

 

AR_00001203
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 308 of 465

Secretary Devos, Thank you for you comments on the abuses of title LX within the context of campus
assaults. The elimination of constitutional protections of the accused as well as the presumption of
innocence should leave all Americans aghast. Colleges should be expected to protect all students equally,
with no pre-dispased inclination as to verdict. Your efforts to end this despicable practice is
commendable. Due process is not just an expectation, it is a constitutional right for all. Everywhere.

Thank vo acain ior your decision to end this wrone-headed and discriminatory practice.

PIl

 

 

 

 

 

AR_00001204
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 309 of 465

Subject: FW: Thank youl

 

From: Catoe, Tracy On Behalf Of DeVos, Betsy
Sent: Friday, September 08, 2017 8:27 AM

Fa: Ware, Angela

Subject: FW: Thank you!

 

From: Pll @gmail.com]
Sent: Thursday, September 07, 2017 4:20 2M

To: DeVos, Betsy

Ce: Jackson, Candice

Subject: Thank you!

 

 

 

Secretary Devos,

Asa mother of a wrongfully accused son, | want to thank you from the bottom of my heart for
your speech and your attitude of fairness for all!!!

It brought me to tears!

Your remarks give me hope that we can work toward a system that is just, constitutional and
respectfull

 

(pseudonym used to ensure safety and privacy of my son}

AR_00001205
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19

Subject:

From: Catoe, Tracy Gn Behalf Of DeVos, Betsy
Sent: Friday, September 08, 2017 8:52 AM

To: ‘Robert Paquette’

Subject: RE: Support for Your Decision on Title IX

Thank you for your e-mal to Secretary of Education Setsy Devos.

fessor Paquetie:

FW: Support for Your Decision on Title ix

We anpreciate hear

Page 310 of 465

 

Your camununication fas been forwarded to the aoeropriats siaflf member for review,

Thank you again far conlacting us.

SINCETE
T PPaCy

 

Tatoe (Ms

ror of Correspondence

 

From:

 

Pil

 

 

Pil

 

 

Sent: Friday, September 08-2017 706 AM
Ta: DeVos, Betsy; Jackson, Candice
Subject: Support for Your Decision on Title IX

Dear Secretary of Education Devos:

Please allow me to lend my voice of support for your decision to revise the Obama-era

guidelines regarding Title LX.

I have taught at an elite lyberal arts institution for thirty-six years. During that time I have

watched any number of issues politicized by a faculty with a herd-like mentality, lurching ever

farther left. It can be an intimidating force even to the strongest college presidents and their

boards of trustees.

| listened to every word in your speech yesterday. It was an impressive performance. I do not

underestimate the courage that went into it. Congratulations. It is a vital step toward the return

of sanity and justice to college campuses.

Sincerely,

 

 

 

 

AR_00001206
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 311 of 465

 

 

September 11, 2017

ae Honorable Betsy DeVuos

1S. Seeretary of edueation
i yndon Baines Johneaw (BT
Department of Education Bui ‘iding
400 Marviand Ave, SW
W ashington. De 2020

  

 

 

  

Dear Secretary DeV os,

lam writing ip express SAVE’s gratinde for your compelling remarks last week concerning the need for
Tite 1X pohey reform. We were very encouraged by your commitment to protecting af students and
your recognition that the current system of campus sexual assault mvestigations and adjudications have
consistently failed to “wet it reght.”

 

 

Correctly, during vour speech, you noted, “Acts of sexual misconduct are reprehensible, disgusting, and
unacceptable.” We could not agree more. Vietins of sexual assault must be treated with respect and
taken seriously when they come forward and report allegations fo the school, investigators, or other
confidants. Just as importantly, students who are accused of sexual misconduct must be confident that
investigators will not make any predetermined assumptions, but engage in an unbiased oursult of the
truth.

During the month of September SAVE will engage the media and federal lawmakers te promote a more
be lance rosparise in campus assaults by encouraging enhanced law enlorcement involvement for

mal ahegatams and ensuring due pracess protections in campus proceedings. With these simple
adyustments, the rights af both perties will be euarded and the schoo! commumities can be confident that
the filings will be thor are) accurate.

  

 

  
 

SAVE fully supports your effi
meongishent with @ policy that both strongly condemns and punishes sexual misconduct and ¢
adnaicatary process.” Thank vou again for taking the ised on this ynportant issue. Please |
contact me SAVE can help advance vour goals.

1s Io replace the current broken system: because, 7)

 

res a fair
free ic

     
 

Sincerahy,

 

 

Deputy gE secutive Direetor

 

oe: Candice Jackson, Deputy Assistant Secretary

AR_00001207
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 312 of 465

From: Washington, Wendell

Sent: 11 Sep 2017 12:36:15 +0000
To: Washington, Wendell
Subject: Title IX

 

Fram: Catoe, Tracy On Behalf Of DeVos, Betsy
Sent: Friday, September 08, 2017 2:56 PM
Tore son gmail.com’

Subject: FW: Title 1x

Thank you for your ¢-riall to Secretary of Education Betsy GeVos. We appreciate hearing frorn you.
Your communication has been forwarder to the approgriate staf member for review,

Thank you again for contacting us.

Y. Tracy Catoe (Ms)

Deputy Cerectar of Correspondence

Office of the
Washington, DU 20202

  

 

Secretary

 

From: Press

Sent: Friday, September 08, 2017 2:26 PM
To: DeVos, Betsy

Subject: Fw: Title IX

 

 

Saomellcomnl

 

 

To: ‘ocr@ed.gov.’
Ce: Press
Subject: Title 1X

Dear Secretary DeVos,
Thank you for standing up for the rule of law. You rightly said, “One person denied due process is one

too many.”

i think OCR should immediately send a new a letter to all universities rescinding the infamous “Dear
Colleague” letter that has trarnpled due process for hundreds.

Corelially,

 

AR_00001208
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 313 of 465

 

September 13", 2017

 

abtis org

    

associational bigtenstudents

 

email com
te
Big Ten Student Governments urge the Department ef Education te include student leaders in the

conversations surronding Title IX regulations.

Dear Secretary of Education Betsy DeVos,

On Thursday, September 9th, 2017, you announced your intention to eliminate or replace current
Title IX guidelines regarding sexual misconduct on college campuses. We—leaders, members, and
advocates of our campus commutities-—have been watching the Title EX evaluation process carefully.
Title EX and those policies that fall under its purview are essential to providing students with a safe and
equitable education and college experience.

Sexual assault is an issue on college carmpuses across the nation. Sexual violence and misconduct

student povernment organizations. We recognize that we must protect our students and support survivors
in every way possible. One in five worden will be sexually assaulted while at an institute of higher

education. LGBRT+ students are sexually assaulted at similarly high rates

 

2i% of transgender,
genderqueer and gender nonconforming students have been subject to sexual violence.”
The safety of our carnpus communities is paramount, and it is our responsibility--and yours---to

advocate for students and ensure we have done everything possible to keep them safe. We weleome the

 

epportututy to examine the current process and procedures at work on our carrmpuses-—-and the campuses
of our peer mstitutions-—~as there is always opportunity for improvement. However, we strongly oppose
the complete erasure of Title [X policies regarding sexual misconduct or other changes that would erode
much needed protections for student victim-survivors. Eliminating Title IX guidelines will put these
students in jeopardy. It will send a message to students and survivors that they are not cared for, that they
are not supported. We instead advocate for a stronger system to combat the prevalence of sexual assault

and misconduct on college campuses.

 

 

 

 

 

AR_00001209
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 314 of 465

Title EX policies affect every one of the over 300,000 students that make up the Big Ten

community, as well as the over 20 million students enrolled in other institutions of higher education

across aur nation. It is essential that students

represented im this discussion over Title IX. Therefore, we believe it is of the utmost importance that

student leaders representing the Big Ten institutions be present and part of the Department of Education's

deliberations regarding Tithe EX and the regulations that impact student bodies so strongly across the

4

nation,

We urge you to include students in all decision-making and evaluation discussions regarding Title

EX and sexual misconduct policies for institutions of higher education.

Sincerely,

Samantha Geisinger

Executive Director, ABTS

Katherine Riflotis

Associate Director, ABTS

Max Hurst

Legisiative Director, ABTS

Nicholas Karafilis

Secretary, ABTS
Camille Sippel

Treasurer, ABTS

Andriana Kurzenberger

Conference Coordinator, ABTS

Raneem Shamseldin

student Body President, University of [mois

Daniel Niersbach

Student Body President, Indiana University

Jacob Simpson

Student Body President, University of lowa

AJ Pruitt

Student Body President, University of Maryland

Anushka Sarkar

Student Body President, University of Michigan

Lorenzo Santavieca
Student Body President, Michigan State

University
Trish Palermo
Student Body President, University of

Minnesota

Joseph Zach

Student Body President, University of Nebraska

AR_00001210
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 315 of 465

Nechaarika Mulukutla Sam Eschker

Student Body President, Northwestern Student Body President, Purdue University

University

Andrew Jackson Evan Covello

Student Body President, Ohio State University Student Body President, Rutgers University

Katie Jordan Katrina Morrison
Student Body President, Pern State University Student Body President, University of
Wisconsin

AR_00001211
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 316 of 465

Joe Cohn
Caaaa eee eee eee ee ee ee ee ee eee ee ee ee ee ee ee ee ee ee eS

From: Joe Cohn

Sent: Wednesday, May 03, 2017 10:52 AM

To: Jackson, Candice

Cc: Robert Shibley

Subject: Message from FIRE

Attachments: Cohn Ed and Workforce Testimony 091015. pdf

Dear Assistant Secretary Jackson:

Thank you for this opportunity to discuss colleges’ and universities’ handling of campus sexual
assault allegations under Title IX.
Most Title [X implementing regulations do not pertain to this issue. 34 C.F.R. § 106.8, the
regulation requiring institutions to provide grievance procedures, below, contains no
specifications for disciplinary procedures related to sexual misconduct except that procedures
adopted pursuant to Title IX must “provid[e] for prompt and equitable resolution of student and
employee complaints.” This requirement does not preclude the involvement of law enforcement.
34 C.F.R. § 106.8 Designation of responsible employee and adoption of grievance
procedures.

(a) Designation of responsible employee. Each recipient shall designate at least one
employee to coordinate its efforts to comply with and carry out its responsibilities under
this part, including any investigation of any complaint communicated to such recipient
alleging its noncompliance with this part or alleging any actions which would be prohibited
by this part. The recipient shall notify all its students and employees of the name, office
address and telephone number of the employee or employees appointed pursuant to this
paragraph.

(b) Complaint procedure of recipient. A recipient shall adopt and publish grievance
procedures providing for prompt and equitable resolution of student and employee
complaints alleging any action which would be prohibited by this part.

The Department of Education's Office for Civil Rights 1997 Sexual Harassment Guidance
specifies that a school’s obligations under Title IX are not obviated by the involvement of law
enforcement:

In some instances, a complainant may allege harassing conduct that constitutes both sex
discrimination and possible criminal conduct. Police investigations or reports may be
useful in terms of fact-gathering. However, because legal standards for criminal conduct
are different, police investigations or reports may not be determinative of whether
harassment occurred under Title IX and do not relieve the school of its duty to respond

AR_00001212
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 317 of 465
promptly. [Footnote omitted.]
The 2001 Revised Sexual Harassment Guidance reiterates this understanding and further states

that “[i]n cases involving potential criminal conduct, school personnel should determine whether
appropriate law enforcement authorities should be notified.”

 

The 2011 ‘Dear Colleague” letter goes further, again restating the 1997 Guidance’s
understanding but stating that “[clonduct may constitute unlawful sexual harassment under Title IX
even if the police do not have sufficient evidence of a criminal violation.” While the 2011 Dear
Colleague letter provides that “[a] school should notify a complainant of the right to file a criminal
complaint, and should not dissuade a victim from doing so either during or after the school’s
internal Title IX investigation,” it also requires schools to proceed with their own grievance
procedures while law enforcement undertakes an investigation or criminal proceeding:

 

Schools should not wait for the conclusion of a criminal investigation or criminal
proceeding to begin their own Title IX investigation and, if needed, must take immediate
steps to protect the student in the educational setting. For example, a school should not
delay conducting its own investigation or taking steps to protect the complainant because
it wants to see whether the alleged perpetrator will be found guilty of a crime. Any
agreement or Memorandum of Understanding (MOU) with a local police department must
allow the school to meet its Title IX obligation to resolve complaints promptly and equitably.
Although a school may need to delay temporarily the fact-finding portion of a Title IX
investigation while the police are gathering evidence, once notified that the police
department has completed its gathering of evidence (not the ultimate outcome of the
investigation or the filing of any charges), the school must promptly resume and complete
its fact-finding for the Title IX investigation. Moreover, nothing in an MOU or the criminal
investigation itself should prevent a school from notifying complainants of their Title IX
rights and the school’s grievance procedures, or from taking interim steps to ensure the
safety and well-being of the complainant and the school community while the law
enforcement agency’s fact-gathering is in progress. OCR also recommends that a
school’s MOU include clear policies on when a school will refer a matter to local law
enforcement. [Footnote omitted.]

As OCR noted in footnote 10 of the 2011 Dear Colleague letter, federal courts have concluded
that a single instance of sexual assault may create a hostile environment on the basis of sex,
constituting discrimination under Title IX and the Supreme Court’s decision in Davis v. Monroe
County Board of Education, 526 U.S. 629, 633 (1999).

As a result, schools are required to respond to both criminal and noncriminal conduct to fulfill their
obligations under Title IX. As the American Association of University Professors noted in its 2016
report The History, Uses, and Abuses of Title 1X, equating non-physical sexual harassment with
sexual assault has serious consequences for student and faculty rights:

 

The OCR now conflates conduct and speech cases. The 2011 “Dear Colleague’ letter

AR_00001213
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 318 of 465

broadly defines sexual harassment under Title IX as ranging from the most serious conduct
of “sexual violence” (including rape, sexual assault, sexual battery, and sexual coercion) to
a hostile environment based on speech. Further, while the 2011 letter focuses on student-
on-student sexual violence, it adds that the same principles of enforcement will apply to all
types of sexual harassment cases, which include speech or conduct of a sexual or
nonsexual (but gender-based) nature. Yet the letter does not include any statements or
warnings about the need to protect academic freedom and free speech in sexual-
harassment cases, including those involving hostile-environment allegations. With this
conflation of sexual violence (which is also criminal conduct) and sexual harassment
(including a hostile environment based on speech), concerns about the need to protect
academic freedom and free speech seem to have been relegated to the background or
ignored completely.

Moreover, it is important to understand that even in the context of physical sexual conduct (rather
than speech), colleges often prohibit more than is prohibited by law. Thus, not every instance of
physical sexual conduct to which a college responds under Title IX may be subject to criminal
prosecution.

For a discussion of why the involvement of law enforcement is critically important to protect all
members of the campus community, please see my 2015 commentary in The Washington

Post, “Colleges are not the place to try rape cases,” below. Perhaps most usefully, my testimony
before the Subcommittee on Higher Education and Workforce Training of the U.S. House
Committee on Education and the Workforce regarding the Safe Campus Act, attached, provides
an in-depth discussion of this issue. That bill, introduced in July 2015, would have increased the
role of law enforcement in dealing with campus assault allegations while also providing a number
of due process protections for students accused of sexual misconduct.

Thank you for your attention to this important matter. Please do not hesitate to contact me if you

have any questions or concerns we can address.
Sincerely,

Joe Cohn

Legislative & Policy Director

Foundation for Individual Rights in Education
510 Walnut Street, Suite 1250

Philadelphia, PA 19106

(215) 717-3473

(215) 717-3440 fax

twitter: @loeatFIRE

Help FIRE Defend and Promote Free Speech on Campus with a Tax Deductible Donation Today.

www.thefire.org/donate

Colleges are not the place to try rape cases
By Joe Cohn
January 16, 2015

AR_00001214
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 319 of 465

nttos:/Avww.washinatonpost.com/opinions/colleges-are-not-the-place-to-try-rape-
cases/2015/01/16/7d7e44be-9d87-1 1e4-a7ee-526210d665b4_ story. .himl?
utm term=.bdefb39b09d7

 

Sexual assault on campus catapulted into the national consciousness in 2014 in part because of
the White House's holly contested assertion that as many as “one in five women is a Survivor of
attempted or completed sexual violence while in college.” November's sensational Rolling Stone
article about the alleged rape of a University of Virginia student, and the subsequent media
coverage of ihe story's unraveling, ensure that campus sexual assault will continue to be front and
center in 2015.

 

     

Criticism of colleges’ responses to allegations of sexual assault has poured in from every
direction. Victims’ rights advocates argue that college administrators are politically motivated to
sweep accusations under the carpet. Civil ibertarians and law professors cite the lack of
meaningful procedural safeguards for the accused. College administrators quietly express
frustration that they are being forced to decide these cases when they are ill-equipped to do so.

 

Many have asked why universities are handling sexual assault — a felony — at all. The simple
answer is that courts and federal agencies have interpreted Title X to require universities to
respond to known instances of sexual discrimination in a manner that is reasonably calculated to
redress the discrimination and prevent its recurrence. (Sexual violence is considered an extreme
form of sex discrimination.) But how exactly colleges should respond remains unsettled.

Some have suggested that colleges should embrace policies that severely curtail the due process
rights of accused students. Victims’ rights advocates increasingly plead that such curtailments are
acceptable because Title IX has a different goal than the criminal justice system. In a recent
column in Politico, Yale Law School students Elizabeth Deutsch and Alexandra Brodsky argue
that Title [X is concerned with equal access to educational opportunities, whereas the criminal
justice system “does not and cannot respond to these equality concerns.” Therefore, the students
conclude, relying on law enforcement to provide the sole solution is inadequate, and providing
meaningful due process in campus hearings is unnecessary. Sen. Claire McCaskill (D-Mo.)
articulated a similar point during a recent hearing.

 

Title IX and the criminal justice system do have different goals. The former aims to eliminate
discrimination, while the latter aims to punish the guilty and get predators off the streets. But
regardless of the ultimate purpose of the inquiry, it always begins with the same question: Are the
allegations true? Brodsky, Deutsch, McCaskill and others gloss over the huge difference in the
competencies and capabilities of law enforcement professionals and university administrators in
making these determinations. Tinkering with campus procedures — by changing the definition of
consent or lowering the burden of proof, for example — doesn’t bridge this fundamental divide.

Expecting amateur college panels to consistently make sound judgments about felonies without
access to forensic evidence or the ability to subpoena witnesses or get testimony under oath is
unreasonable. And when allegations of sexual assault go without proper investigation for months

AR_00001215
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 320 of 465

or years, as was allegedly the case at the University of Virginia, it becomes difficult or impossible
for anyone to determine the truth. This erodes confidence in the system and leads people on all
sides to retreat to prejudice rather than fact.

To fulfill their legal and moral obligations under Title IX, colleges should focus on tasks they are
competent to perform: conducting preventive education, securing counseling for alleged victims
and providing academic and housing accommodations to keep students safe while the wheels of
justice turn. Colleges should also quickly connect student complainants to medical resources and
law enforcement, and they should provide them with the resources they need to navigate the
criminal justice system. Colleges are capable of fulfilling such responsibilities successfully. These
accommodations could even be implemented on an interim basis while a criminal case is
adjudicated in court, to be removed when appropriate or should an accusation be unsubstantiated.

Victims’ rights advocates must accept that the criminal justice system is better suited for the
adjudication of sexual assault cases. Law enforcement has tools to conduct thorough
investigations that colleges lack, and courts have the procedural competency and evidentiary
expertise to achieve a fair and just result. Further, only courts have the power to hand down the
proper punishment when a guilty finding is secured. (We are, after all, talking about rape.) And,
importantly, only courts can put serial predators in a place where they cannot prey on others,
whether enrolled in college or not.

lf the criminal justice system has too often failed victims of sexual assault, then it should be
reformed to ensure that allegations are promptly and effectively pursued. Demanding that
universities play a role they have proven incapable of fulfilling —- and which, even if executed
perfectly, leaves predators on the streets and ignores the plight of young people who aren’t
enrolled in college — is doomed to failure. The solution is to assign universities and law
enforcement professionals complementary, rather than overlapping, responsibilities.

AR_00001216
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 321 of 465

  

indation for individual
Rights in Education

September 10, 2015

Chairwoman Virginia Foxx

U.S. House Committee on Education and the Workforce
Subcommittee on Higher Education and Workforce Training
2181 Rayburn House Office Building

Washington, D.C. 20515

Ranking Member Ruben Hinojosa

U.S. House Committee on Education and the Workforce
Subcommittee on Higher Education and Workforce Training
2181 Rayburn House Office Building

Washington, D.C. 20515

Re: Preventing and Responding to Sexual Assault on Campus

Dear Chairwoman Foxx, Ranking Member Hinojosa, and honorable members of the
Committee:

The Foundation for Individual Rights in Education (FTRE; thefire.org) is a nonpartisan,
nonprofit organization dedicated to defending student and faculty rights on America’s
college and university campuses. These rights include freedom of speech, freedom of
assembly, legal equality, due process, religious liberty, and sanctity of conscience—the
essential qualities of individual liberty and dignity.

FIRE thanks the Committee for dedicating the time to address the issue of sexual assault on
campus. To supplement the oral testimony I provided at today’s hearing, below please find a
detailed overview of FIRE’s concerns regarding the adjudication of allegations of sexual
assault on campus and our analysis of relevant legislation pending in Congress.

I. Solutions Must Take the Rights of All Students Into Account

As we explained in our Comment to the White House Task Force to Protect Students From
Sexual Assault (“Task Force”), due process rights are one of FIRE’s core concerns. See
Attachment A. While there is no doubt that institutions of higher education are both legally
and morally obligated to effectively respond to known instances of sexual assault, public
institutions are also required by the Constitution to provide meaningful due process to the
accused. Goss v. Lopez, 419 U.S. 565, 584 (1975); Dixon v. Alabama State Board of Education,
294 F 2d 150 (5th Cir, 1961), FIRE has long maintained that these two responsibilities need
not be in tension.

1170'S Independence Mall W, Sulte 510 ‘Philadelphia, PA 19106
phone: 215-777-9473 fax: 215-777-3440

AR_00001217
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 322 of 465

2

As Tam sure each of the members of the Committee would agree, access to higher education
is critical— especially in today’s economy, where a college degree is so often a requirement
for career advancement. Given the high stakes for both the accusers and the accused in
campus sexual assault disciplinary hearings, it should be beyond question that neither
student’s educational opportunities should be cut short unjustly. Just as it is morally wrong
and unlawful for a college to sweep allegations of sexual assault under the carpet, it is also
inexcusable both ethically and legally to expel an accused student after a hearing that
provides inadequate procedural safeguards. As recent news reports have demonstrated all
too well, both of these regrettable outcomes occur at campuses across the country with
alarming frequency. See Attachment B.

Institutions adjudicating guilt or innocence in sexual assault cases must do so in a fair and
impartial manner that is reasonably calculated to reach the truth. This should be self-
evident. Indeed, in the April 4, 2011, “Dear Colleague” letter issued by the Department of
Education’s Office for Civil Rights (OCR), the agency acknowledged that “a school’s
investigation and hearing processes cannot be equitable unless they are impartial.”

Disappointingly, however, OCR’s own rhetoric and actions have been decidedly one-sided,
emphasizing the rights of the complainant while paying insufficient attention to the rights
of the accused. For example, OCR has mandated that institutions utilize our judiciary’s
lowest burden of proof, the “preponderance of the evidence” standard, despite the absence
of any of the fundamental procedural safeguards found in the civil courts of law from which
that standard comes. Without the basic procedural protections that courts use (like rules of
evidence, discovery, trained legal advocates, the right to cross-examine witnesses, and so
forth), campus tribunals are making life-altering findings using a low evidentiary threshold
that amounts to little more than a hunch that one side is right. This mandate is not just
unfair to the accused—it reduces the accuracy and reliability of the findings and
compromises the integrity of the system as a whole.

Perhaps predictably, OCR’s lopsided focus has had negative consequences for the rights of
accused students in sexual assault adjudications conducted in recent years. As the partners
of the National Center for Higher Education Risk Management (NCHERM) stated in a May
2014 open letter: “We hate even more that in a lot of these cases, the campus is holding the
male accountable in spite of the evidence — or the lack thereof — because they think they
are supposed to, and that doing so is what OCR wants.” See Attachment C. NCHERM’s
statement was remarkable not only because of the organization’s extensive client list—per
the group’s website, it currently provides legal services to over 65 colleges and universities
and consulting services to thousands of clients—but also because Brett Sokolow,
NCHERM’s tounder, President, and Chief Executive Officer, has been an outspoken
proponent of federal involvement in campus sexual assault adjudication, describing himself
as an “activist” for victims’ rights. In other words, OCR’s mandates have had such a negative
effect on campus justice that even outspoken proponents of those mandates are voicing
serious concern.

Critics may have legitimate grievances with the way campus tribunals have often treated
accusers. But exchanging institutional disregard for accusers for an institutional disregard
for the accused is not an acceptable outcome and does not advance justice. FIRE is hopeful
that the Education and Workforce Committee will tackle this important issue in a way that
addresses the needs of all students.

AR_00001218
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 323 of 465

3

Il. Concerns about Institutional Competency

Thus far, a great deal of the discussion about how to best address sexual assaults on college
campuses has accepted the premise that university administrators are qualified to serve as
fact-finders and adjudicators. But if there is one thing that all sides of this issue agree on, it
is this: Few, if any, schools have demonstrated the competence necessary to capably
respond to the problem of sexual assault on campus. Toe many campus administrators
inject their biases into the process, while the rest, despite often trying their best, simply lack
the necessary expertise or proper tools. This is the reality of the current system. It is very
difficult to craft legislative remedies to the basic problems presented by entrusting the
adjudication of allegations of serious criminal misconduct to a campus judicial system that
was not intended to handle serious crimes and which will never have the appropriate tools
or resources to do so. The current arrangement benefits no one, and its readily apparent
failures should lead us all to question the wisdom of doubling down on this broken system.

FIRE is not alone in our assessment that campus judiciaries are ill-equipped to adjudicate
sexual assault cases. This concern was expressed eloquently by the Rape, Abuse and Incest
National Network (RAINN) in its comment submitted to the White House Task Force:

It would never occur to anyone to leave the adjudication of a murder in the
hands of a school’s internal judicial process. Why, then, is it not only
common, but expected, for them to do so when it comes to sexual assault?
We need to get to a point where it seems just as inappropriate to treat rape
so lightly,

While we respect the seriousness with which many schools treat such
internal processes, and the good intentions and good faith of many who
devote their time to participating in such processes, the simple fact is that
these internal boards were designed to adjudicate charges like plagiarism,
not violent felonies. The crime of rape just does not fit the capabilities of
such boards. They often offer the worst of both worlds: they lack protections
for the accused while often tormenting victims.

See Attachment D, p. 9.

University of California system President Janet Napolitano recently expressed a similar
sentiment in an article published in the Yale Law & Policy Review. She cautioned, “the
federal government’s expectations, especially related to investigations and adjudication,
seem better-suited to a law enforcement model rather than the complex, diversely
populated community found on a modern American campus.”' On this point, she is right.

Campus disciplinary boards lack the ability to collect, hold, and interpret forensic evidence.
They lack the ability to subpoena witnesses and evidence or even put under oath those who
appear voluntarily. The parties typically lack the representation of experienced, qualified

 

Janet Napolitano, “Only Yes Means Yes”: An Essay on University Policies Regarding Sexual Violence
and Sexual Assault, 33 Yave L. & Pot’y Rev, 387, 398-99 (2015),

AR_00001219
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 324 of 465

4

legal counsel, and they do not have the right to discovery. These proceedings are not
governed by the rules of evidence and often disregard the right to confront adverse
witnesses. The fact-finder—often a single investigator—decides whether there was a sexual
assault under the low “preponderance of the evidence” standard. Put simply, expecting
these tribunals to reach reliable, impartial, and just results is unrealistic.

Training requirements for the campus administrators (and sometimes even students and
faculty) handling these cases are unlikely to sufficiently fix the core disjunction between the
competencies of institutions of higher education and the grave responsibilities inherent in
the adjudication of sexual assault allegations. Sexual assault allegations are often nuanced
and complex, which is one of the reasons why they present challenges to even the trained
professionals employed by our criminal justice system. As the NCHERM partners observed:
“(The public and the media need to understand that campus [sexual assault] complaints are
not as clear-cut as the survivors at [victims’ advocacy group] Know Your IX would have
everyone believe.” See Attachment C.

Victims of sexual assault deserve justice. Justice can only be served by competent
professionals. Instead of creating a parallel justice system staffed by inexperienced, partial,
and unqualified campus administrators to adjudicate campus sexual assault, policymakers
should instead take this opportunity to improve and expand the effectiveness and efficiency
of our criminal justice system to ensure that it provides an appropriately thorough, prompt,
and fair response to allegations of campus sexual assault. Professional law enforcement and
courts have the benefit of years of expertise, forensics, and legal tools like subpoenas and
sworn testimony that are not available to campus adjudicators. These resources should be
brought to bear on campus.

The hurried rush to find the accused guilty described by NCHERM in its open letter was
inevitable in the current legal environment, where the federal government has mandated
low evidentiary standards, called into doubt accused students’ right to cross-examine their
accusers, interchangeably used the terms “victims” and “complainants” in pre-hearing
contexts, and actually instructed institutions that in some instances they may take
“disciplinary action against the harasser” even “prior to the completion of the Title IX and
Title IV investigation/resolution”—in other words, before anyone has actually been found
responsible for the offense. The inescapable perception of a top-down federal bias against
the accused is solidified by the fact that to the best of FTRE’s knowledge, OCR has yet to take
corrective measures against any institution for lack of impartiality against the accused or to
intervene on an accused student’s behalf in any of the civil rights lawsuits they have filed,
despite numerous examples of colleges punishing accused students with little if any
evidence and after using embarrassingly minimal procedural safeguards.

Again, the perception of bias on the part of OCR is having a real effect on the reliability of
campus adjudication across the country. After all, when deciding a case under the
preponderance of the evidence, even a light thumb on the scales of justice can affect the
outcome. One disturbing example comes from Occidental College, where the institution
expelled a male student after finding that the female student was incapacitated, despite a
24-minute-long text message conversation showing the complainant taking deliberate steps
to sneak away from her friends and into the young man’s dorm room for the express
purpose of having sex. In one text she asks him, “do you have a condom,” and then she
messaged a friend, “I’mgoingtohave sex now” [sic]. It cannot be a coincidence that this

AR_00001220
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 325 of 465

result arrived on the heels of OCR launching a Title IX investigation into Occidental’s
handling of sexual assault claims, demonstrating the real harm caused when institutions
feel pressured to reach guilty findings. Indeed, FIRE’s involvement in this issue was spurred
by a case in which an accused college student, Caleb Warner, was found responsible for
sexual assault by the University of North Dakota despite evidence that not only did not
support his guilt, but that was sufficiently in Warner’s favor as to cause local law
enforcement to pursue his accuser for filing a false police report. See Attachment E.

Leaving the investigation and adjudication of sexual assault allegations to law enforcement
professionals and our courts of law would reduce or eliminate the involvement of self-
interested universities, thus producing a more fundamentally fair process for all involved.
Campus adjudicators with real or perceived interests in securing certain judicial outcomes
undermine the reliability of the process. Indeed, the importance of disinterested judicial
review was emphasized by Senators Gillibrand and McCaskill in their efforts to transfer
sexual assault hearings from the jurisdiction of military tribunals, which boast far more
protective procedures than campus tribunals, to civilian courts.

Finally, college tribunals are an inadequate forum for addressing serious felonies. If
complainants are reluctant to go to law enforcement, that problem must be addressed
directly by working with law enforcement. Diverting sexual assault cases from the criminal
justice system to campus courts is dangerous. The harshest sanction a university can
impose on a rapist is expulsion. Campus courts are unequipped to provide either the
necessary process due the accused or the punishment justice demands for the victim and
society if the accused is found guilty. We must stop pretending that campus tribunals are
adequate alternatives to criminal justice and prioritize referring complainants to law
enforcement professionals, so we have the chance to remove dangerous criminals from our
communities. We must stop circumventing the criminal justice system. Continuing to do so
is dangerous.

Ifl. Analysis of Pending Legislation
A. The Campus Accountability and Safety Act

The Campus Accountability and Safety Act (CASA) would continue to rely on campus
judiciaries to reach factual determinations and punish those deemed responsible for
committing these heinous crimes. While the bill will not alleviate the risk of unjust findings
caused by assigning ill-equipped campus administrators the responsibility of adjudicating
these important cases, it does offer some improvements over the status quo. CASA contains
some provisions FIRE supports: It requires that institutions enter into agreements with
local law enforcement agencies, and prohibits institutions from adjudicating cases against
student athletes in special proceedings. Other provisions, however, require amendment.

Neutral Language
CASA treats the problem of addressing sexual assault on campus as a one-sided issue of
supporting “victims,” instead of protecting the rights of both complainants and the accused.

The bill presumes the guilt of all accused students, referring to accusers as “victims”
throughout the legislation, even when referring to them in the pre-adjudication context.

AR_00001221
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 326 of 465

6

Failure to use neutral language that refers to accusers as “complainants” prior to
adjudication signals to institutions that Congress does not value impartiality.

Unequal Assignment of University Resources

CASA would institutionalize inequality within sexual assault proceedings by providing
substantial resources to complainants—for example, a “confidential advisor’”—without
providing similar resources to the accused. This imbalance is at odds with regulations
implementing the reauthorization of the Violence Against Women Act WAWA), which
require colleges to provide “the accuser and the accused with the same opportunities to
have others present during any institutional disciplinary proceeding, including the
opportunity to be accompanied to any related meeting or proceeding by the advisor of their
choice.”” Additionally, OCR has interpreted Title IX’s implementing regulations to require
that colleges allowing advisors to participate “at any stage of the proceedings ... must do so
equally for both parties.”® As OCR observes, “[a] balanced and fair process that provides the
same opportunities to both parties will lead to sound and supportable decisions.” FIRE
supports CASA’s determination to provide resources to help complainants navigate the
system, but urges Congress to provide similar resources to the accused.

Trauma-Informed Training for Fact-Finders

Adding to the imbalance, CASA mandates that university employees responsible for
“resolving complaints of reported sex offenses or sexual misconduct policy violations” must
receive training on “the effects of trauma, including the neurobiology of trauma.” While
trauma-informed training may be appropriate for first responders and those conducting
initial interviews, providing that training to campus adjudicators undermines the
impartiality of the process. The bill should be amended to make clear that such training is
not to be provided to fact-finders, who are supposed to be impartial.

Penalty Provision

CASA’s penalty provision allows colleges to be fined 1 percent of their operating budgets per
violation. While we presume this provision was intended to provide a more realistically
enforceable penalty than the current penalty structure under Title [X—which subjects
institutions to a loss of all federal funding—this provision potentially increases penalties.
Federal dollars are only one source of funding for institutions. So, for example, if the
Department of Education finds more than 15 violations at an institution that receives 15
percent of its operating budget via federal funds, the potential penalty will be greater than it
is under the current system. Indeed, OCR claimed to have found over 40 unique violations
at the University of Montana in 2013.* The penalty provision must be capped.

 

* Advisor of Choice (§ 668.46(k)(2)Gii) and Giv)), 79 Fed. Reg. 62778 (Oct. 20, 2014).

3 DEPARTMENT oF EpucATION OFFICE For Crvit RIGHTS QUESTIONS AND ANSWERS ON TiTLE [X AND SEXUAL
Viotence, http://www2.ed.gov/about /offices /list/ocr/docs/qa-201404-title-ix.pdf.

4 Joseph Cohn, Legislative Rush on Campus Sexual Assault Threatens Student Rights, Tue Torcu
(Sept. 29, 2014), https://www.thefire.org/legislative-rush-campus-sexual-assault-threatens-
student-rights/,

AR_00001222
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 327 of 465

B. Safe Campus Act and Fair Campus Act

Introduced in July, the Safe Campus Act and the Fair Campus Act offer alternative
approaches to combating campus sexual assault. Unlike CASA, both bills include
meaningful due process protections. While substantially similar, the bills differ in one key
way: Under the Safe Campus Act, an institution is precluded from conducting disciplinary
hearings regarding allegations of sexual assault unless the complainant reports the
allegation to law enforcement. The Fair Campus Act does not include this provision.

Both bills provide accusing and accused students with the right to hire lawyers to actively
represent them in the campus hearings and the right to examine witnesses, and both bills
require institutions to make inculpatory and exculpatory evidence available to all parties—a
requirement that is shockingly absent from many campus disciplinary procedures. The bills
reduce conflicts of interest by prohibiting individuals from playing multiple roles in the
investigatory and adjudicatory process—preventing, for example, an investigator from
serving as an adjudicator. If campuses are to continue to adjudicate sexual assaults, these
provisions are obvious and necessary improvements that FIRE supports.

Both bills provide a safe harbor to students who either report or are witnesses to allegations
of sexual assault made in good faith, so that they could not be disciplined by their institution
for non-violent violations of the student code discovered as a result of investigations into
the allegations. This provision will help students come forward with information, to
everyone’s benefit.

In addition to these important provisions, both bills would repeal the Department of
Education’s Office for Civil Rights’ (OCR) misguided and unlawfully imposed mandate to
colleges to use the preponderance of the evidence standard. Doing so would return the
decision as to which standard of proof to employ in sexual misconduct hearings to
individual states, campus systems, or individual campuses, many of which previously used
higher, more appropriate standards such as that of “clear and convincing evidence.”

The Safe Campus Act allows the complainant to make the decision as to whether sexual
assault allegations should be reported to law enforcement. (FTRE’s preference is to require
all allegations to be reported.) To encourage more complainants to report allegations to the
proper authorities, the bill prohibits institutions from taking action on the complaints
unless they choose to report the allegation to law enforcement.

FIRE agrees with the bill’s sponsors that punitive interim measures should be waived ifa
complainant does not report the accusation to law enforcement for investigation. FIRE
does recommend, however, that non-punitive interim measures and accommodations be
made available regardless of the student’s decision to report. While colleges have
unsurprisingly proved incapable of competently determining the truth or falsity of felony
allegations, they are well-equipped to secure counseling for alleged victims, provide
academic and housing accommodations, secure necessary medical attention, and provide
general guidance for students who navigate the criminal justice system. Institutions should
perform those functions regardless of a complainant’s decision to report the incident.

AR_00001223
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 328 of 465

8

IV. Recommendations

The current approach to campus sexual assault adjudication has failed. Legislation may not
be able to bridge the vast competency gap between the capabilities of educational
institutions and courts coordinating with law enforcement, but it can prioritize linking
complainants with the proper authorities and medical professionals; help reduce bias;
provide ample resources for education, prevention efforts and counseling services; set forth
a tramework for providing students with housing and academic accommodations; give
institutions the tools to protect their campuses on an interim basis while the wheels of
justice turn; and provide all affected parties with meaningful rights that will help them
protect their own interests.

If Congress determines that campus tribunals must continue adjudicating these cases, there
are steps that can be taken to improve their effectiveness and fairness. First and foremost,
our public policy should encourage reporting allegations to law enforcement authorities
and give them the space to conduct their professional investigations without interference.

The government should drop its insistence that institutions use the preponderance of the
evidence standard. The legal argument that the preponderance standard is the only
acceptable standard under Title IX is incorrect, as FIRE has catalogued in our prior
correspondences with the Office for Civil Rights. More importantly, the use of this low
standard, particularly when decoupled from meaningful due process protections, is unjust.
Instead, the government should be encouraging institutions to use the “clear and
convincing” standard of evidence, which requires more than just a “50%-plus-a-feather”
level of confidence that the evidence supports one side over the other, but less certainty
than the criminal courts’ “beyond a reasonable doubt” standard. The government should
also encourage institutions that continue to use the preponderance of the evidence
standard to add additional due process protections—for example, to provide accused
students with a meaningful opportunity for cross-examination in cases where credibility is
an issue.

Congress may also improve the reliability and fairness of campus disciplinary hearings by
requiring institutions to allow student complainants and accused students to have legal
representation actively participate in those proceedings. Typically, the university
represents the complainant’s interests by bringing and prosecuting the charges against the
accused party. Universities are free to employ lawyers to conduct this function, but this
right is typically not extended to student respondents. Notably, the recent passage of the
Violence Against Women Reauthorization Act of 2013 included a provision that “the
accuser and the accused are entitled to the same opportunities to have others present
during an institutional disciplinary proceeding, including the opportunity to be
accompanied to any related meeting or proceeding by an advisor of their choice.” The
Department of Education has (correctly) interpreted this to include the right to have a
lawyer present.° But for this measure to truly make a difference, Congress must make clear

 

5 Violence Against Women Reauthorization Act of 2013, Pub. L. No. 113-4, 127 Stat. 54.
6 Violence Against Women Act, 79 Fed. Reg. 62,751 (Oct. 20, 2014).

AR_00001224
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 329 of 465

9

that the advisor may actively participate in the process. Right to counsel legislation making
this change passed with overwhelming bipartisan support in North Carolina and North
Dakota. See Attachments F and G. Allowing both students to have their own counsel actively
participate in the process will serve as an important check to ensure that a college proceeds
in ajust manner.

Congress should also note that statements made by students during on-campus proceedings
or in meetings with campus officials are admissible against them in criminal court. By
participating without a lawyer, accused students have essentially waived their Fifth
Amendment rights. Accused students lucky enough even to recognize this problem are still
forced to choose between defending themselves on campus or defending themselves in
criminal courts. An example of this dilemma is the case of Ben Casper, a former student at
The College of William & Mary, who on the advice of his criminal defense lawyer did not
participate in his campus disciplinary proceeding, instead defending himself in his criminal
trial. Ben was found not guilty of all the charges against him at trial, but has been refused the
opportunity to return to William & Mary.

Further, there are disturbing signs that university administrators are actively exploiting
this issue in order to undermine the Fifth Amendment. In July, Susan Riseling, the chief of
police and associate vice chancellor at the University of Wisconsin-Madison, was quoted
bragging to the International Association of College Law Enforcement Administrators that
she was able to circumvent due process protections and secure a criminal conviction of a
student by using the statements he made during the campus procedures against him in his
criminal trial. Speaking candidly, she told her audience, “It’s Title IX, not Miranda. Use
what you can.” See Attachment H. Requiring institutions to allow legal advocacy in the
campus tribunal will go a long way towards fixing this problem.

Participation of legal counsel will also help the process itself; the example of criminal and
civil courts amply demonstrates that hearings proceed much more smoothly when both
sides are represented by counsel than when pro se litigants are forced to navigate a process
with which they are unfamiliar. As the authors of the Sixth Amendment recognized,
hearings with the assistance of legal professionals are far more likely to lead to just results
than those without.

Congress could also improve campus procedures by prohibiting institutions from allowing
individuals to perform multiple roles during the adjudicatory process. Campus advocates
should not serve as investigators. Investigators should not serve as adjudicators, and
adjudicators should not hear appeals. Preventing the commingling of these responsibilities
is an important check that reduces the risk of one person’s bias permeating the entire
process. The Safe Campus Act and the Fair Campus Act include provisions to this effect.

Another step Congress may take to ensure that campus tribunals are more effective and fair
is to require institutions to include sexual contact with an incapacitated person in their
definitions of sexual assault and rape, and to provide an appropriately precise definition of
incapacitation. “Incapacitation” is qualitatively different from mere “intoxication.” This is
a distinction with a real difference. If one is “incapacitated,” one has moved far beyond mere
intoxication; indeed, one can no longer effectively function and thus cannot consent. Courts
have recognized that simple intoxication does not necessarily equal incapacitation, and

AR_00001225
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 330 of 465

10

: 7 . sos : :
therefore does not necessarily foreclose consent.’ College policies must recognize this
distinction, as well, perhaps by mirroring state definitions of incapacitation.

V. Conclusion

Sexual assault is one of the most heinous crimes a person can commit. Those found guilty
should be punished to the fullest extent allowed by law. But precisely because sexual assault
is such a serious crime, ensuring that each case is referred to law enforcement and providing
those accused with due process is absolutely vital. As FIRE President Greg Lukianoff has
observed: “Due process is more than a system for protecting the rights of the accused; it’s a
set of procedures intended to ensure that findings of guilt or innocence are accurate, fair,
and reliable.”®

FIRE is under no illusion that there is a simple solution to the problem of sexual assault on
campus. But by lowering the bar for finding guilt, eliminating precious due process
protections, and entrusting unqualified campus employees and students to safeguard the
interests of all involved, we are creating a system that is impossible for colleges to
administer, and one that will be even less fair, reliable, and accurate than before. Congress
can help reverse this trend by taking all students’ interests into account. To accomplish
that, Congress should include the best aspects of each pending bill in a comprehensive,
balanced bill.

Thank you for addressing this important issue and for considering FIRE’s input. We are
deeply appreciative of this opportunity to share our perspective and offer our assistance to
you as you move forward. Please do not hesitate to contact us if FIRE may be of further
assistance.

Respectfully submitted,

Pil

Joseph Cohn
Legislative & Policy Director
Foundation for Individual Rights in Education

 

 

 

 

 

? See, e.g., Commw. v. Leblanc, 900 NE.2d 127,183 (Mass. App. Ct. 2009).

8 FIRE Respronps to Warre House Task Force’s First Report on CAMPUS SEXUAL ASSAULT, Apr. 29, 2014,
https: //www.thefire.org/fire-responds-to-white-house-task-forces-first-report-on-campus-sexual-
assault/,

AR_00001226
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 331 of 465

Jackson, Candice
aaa

From: Jackson, Candice

Sent: Friday, May 26, 2017 9:52 AM

To: Faiella, Matt; Reyes, Alejandro

Subject: Fwd: ABA Task Force Report

Attachments: Recommendations (May 25 2017).pdf; ATTO0001.htm; Recommendations plus

report (May 25 2017).pdf; ATTO0002.htm; Relevant Experience of Task Force
Participants.pdf; ATTOO003.htm

For our Title IX Team and especially in preparation for the June 1 listening session we are hosting on
Title IX/due process issues. Thanks!

Candice Jackson

Office for Civil Rights
U.S. Dept. of Education
Sent from my iPhone

Begin

forwarded message:

From: "Kathleen C. Santora" <kcs@nacua.org>
Date: May 26, 2017 at 9:48:39 AM EDT

To: Candice Jackson <Candice.Jackson@ed.gaov>
Cc: "Pamela J. Bernard” <Pam.Bernard@duke.edu>
Subject: ABA Task Force Report

 

Candice --

Pam Bernard, Vice President and General Counsel at Duke, has shared with me a

DRAFT copy of the report and recommendations of the ABA Task Force on College Due
Process and Victim Protection (related to sexual misconduct issues). Pam was a member
of the task force and the criminal justice section (which created the task force) authorized
her to share it with me; the task force leadership also agreed | could share it with you (and
were pleased to have me do so).

Pam will be part of the OCR June 1 meeting on due process and we both thought it would
be helpful for you to have an early copy.

Note it is a draft so not for widespread distribution, and is expected to be released June 1.
A couple of notes that Pam shared:

The only thing that may change between this DRAFT version and the June 1 version is
whether we continue to include the supermajority language, and there will be: (1) addition
of 2016 DOJ Campus Climate Validation Survey and (2) the 2016 Wesley College resolution
agreement.

Pam noted that The Task Force was quite diverse in viewpoints as reflected in the member

AR_00001227
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 332 of 465

list, and the different points of view also had bearing on what issues were selected as the
key points.

| hope it is helpful to you to have an early draft.
Kathleen
Kathleen Curry Santora

President & CEO
NACUA

AR_00001228
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 333 of 465

DRAFT (MAY 25, 2017) - NOT FOR PUBLIC RELEASE

ABA TASK FORCE ON COLLEGE DUE PROCESS AND VICTIM PROTECTION
RECOMMENDATIONS FOR COLLEGES AND UNIVERSITIES IN RESOLVING ALLEGATIONS OF
CAMPUS SEXUAL MISCONDUCT

The Executive Committee of the ABA Criminal Justice Section commissioned the Task Force on
Campus Due Process and Victim Protection in November 2016. Immediately after, extensive
efforts were made to find members that represented all interested parties: victims, the accused,
universities, other stakeholders, and national experts. The Task Force was fully constituted in the
winter of 2017, and it ended up including two voting members who were originally liaisons from
the ABA Commission on Domestic and Sexual Violence and the ABA Section of Civil Rights and
Social Justice. This elevation was made in recognition of their significant contributions.

Although the Task Force worked expeditiously, it did so because members were eager to try to
have a positive impact on this critical area of public policy. The Task Force believed it likely that
the new administration would release new directives to replace the 2011 Dear Colleague Letter,
issued by the U.S. Department of Education Office for Civil Rights. In the greatest of traditions of
the ABA and the Criminal Justice Section, members wanted to contribute to the public discussion.

The Task Force drafted these Recommendations to provide guidelines to colleges and universities
in resolving allegations of campus sexual misconduct. These recommendations do not represent
the views of one person or even a group of people but the views of the collective whole for which
there was complete consensus among all the Task Force members. The recommendations were
necessarily the product of extensive discussions and compromise. Various stakeholders agreed to
bend on certain provisions in order to obtain other provisions of import to them and in order to
reach unanimity. These Recommendations are not exhaustive. The Task Force recognizes that it
did not discuss every relevant issue, but it aimed to address the more salient ones. Nor are the
Recommendations intended to be mandated detailed scripts or to limit the discretion of schools to
adopt different procedures. Instead they are intended to provide schools with useful guidelines. In
addition, not all of these recommendations are consistent with the 2011 Dear Colleague Letter.
The Recommendations are aspirational and reflect our collective judgment for a fair process. On
May 6, the ABA Criminal Justice Section Council voted unanimously to endorse these
Recommendations for publication. !

Throughout these recommendations, the Task Force uses the word “should” which recognizes the
diversity among schools and the lack of authority in requiring schools to have certain provisions.
Where the law requires a school to have a certain provision mandatory language is used.

Complainant refers to the alleged victim, although the Task Force acknowledges that sometimes
they may not be the same person. Respondent refers to the alleged perpetrator. The Task Force

 

' Although these Recommendations were unanimously endorsed for publication by the Criminal Justice Section, they
have not been endorsed by any other section of the ABA, including the ABA Commission on Domestic and Sexual Violence
and the ABA Section of Civil Rights and Social Justice.

AR_00001229
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 334 of 465

DRAFT (MAY 25, 2017) - NOT FOR PUBLIC RELEASE

also refers to complainant and respondent in the singular even though there may be more than one.
The decision-maker refers to the person(s) who determine whether a violation occurred.

L. SCHOOL’S RIGHT AND RESPONSIBILITY TO ADDRESS CAMPUS SEXUAL MISCONDUCT

Title LX prohibits sex discrimination in educational programs or activities that receive federal
financial assistance. Sex discrimination includes sexual harassment and sexual misconduct. The
Department of Education and federal courts have imterpreted this federal law to require schools to

respond to allegations of student sexual misconduct in a timely and effective manner.

A. Cooperation with, and Independence from, Law Enforcement

 

The Task Force recognizes the school’s responsibility to address sexual misconduct on Its campus
for protection of its community. Schools should be able to determine whether a violation of school
policy has occurred regardless of whether there has been a violation of criminal law. Where police
investigation has been initiated, schools should work cooperatively with law enforcement to the
extent permissible by state and federal law.

B. Investigate Both Sides

The school’s investigator must conduct a prompt, fair, and impartial investigation. The
investigation should be thorough, and both parties should have the right to participate by
identifying witnesses and identifying and/or providing relevant information to the investigator.
Investigators should equally seek out both inculpatory and exculpatory evidence.

Cc, Confidentiality

Schools should put in place provisions to guard against the improper disclosure of confidential
information created or gathered during an investigation. Parties, witnesses, investigators, decision-
makers, and advisors should abide by these provisions. Schools should notify parties about the
scope and limits of the school’s ability to maintain confidentiality. For example, a school may have
to provide documents in compliance with a court subpoena.

D. Retaliation

Schools should put in place provisions to protect all parties from retaliation. Such provisions
should be published to the campus community and available for review at all times. Such policies
should also be communicated to all participants, including witnesses, throughout the investigative
and adjudicatory process. Such policies should also clearly communicate the means through which
any individual can securely report perceived retaliation.

Il. RESOLVING ALLEGATIONS OF SEXUAL MISCONDUCT

Schools have several options for resolving allegations of sexual misconduct.

AR_00001230
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 335 of 465

DRAFT (MAY 25, 2017) - NOT FOR PUBLIC RELEASE

A. Alternatives to Traditional Adjudication

Where appropriate, the Task Force encourages schools to consider non-mediation alternatives to
resolving complaints that are research or evidence-based, such as Restorative Justice processes.
Both parties must freely and voluntarily agree to such processes in order for them to be utilized,
and they may withdraw their consent to the process at any time, stopping its use.

B. Adjudicatory versus Investigatorv Model

Both the adjudicatory and the investigatory model begin with an investigation, but they differ in
the process for determining whether a violation of school policy occurred. The adjudicatory model
has a hearing in which both parties are entitled to be present, evidence is presented, and the
decision-maker(s) determine(s) whether a violation of school policy has occurred. This does not
require the parties to be present in the same room. For instance, the parties could be in two separate
rooms but able to see and hear each other via video-conferencing. The Task Force emphasizes that
the decision-maker(s) should be able to see and hear the parties in order to assess their credibility,
and at a minimum, the parties should be able to hear one another.

In the investigatory model, by contrast, the decision-maker(s) consider(s) only the investigation
report in determining whether a violation occurred. Sometimes the investigator is also the decision-
maker (the single investigator model), and sometimes the decision-maker is different from the
investigator. Although the decision-maker(s) may sometimes request to hear from a witness, the
parties are not entitled to be present for that testimony in the investigatory model.

In considering the differences between the adjudicatory and investigatory model, the Task Force
has a preference for the adjudicatory model because it can offset any potential for investigator bias,
and it allows the decision-maker(s) to hear live testimony from the parties. It was the consensus
of the Task Force that the single investigator model, which consists of having an investigator also
serve as the decision-maker, carries inherent structural fairness risks especially as it relates to cases
in which suspension or expulsion is a possibility. Should a school choose to use the investigatory
model, the Task Force recommends that the investigator and the decision-maker be different
persons and adopt additional procedural protections consist with these recommendations.

The Task Force acknowledges that some schools use a hybrid model, which contains elements of
both the investigatory and adjudicatory model. For classification purposes, the Task Force
considers a model adjudicatory only if the parties have the right to a hearing in which evidence is
presented, the parties are present, and a decision-maker who is not also the investigator determines
whether a violation occurred. As described in Section TV below ~ if there are at least three decision-
makers and they are making their decision unanimously - it is appropriate to use the lower standard
of proof as defined in Section IV-D.

Il, PROCEDURAL PROTECTIONS

AR_00001231
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 336 of 465

DRAFT (MAY 25, 2017) - NOT FOR PUBLIC RELEASE

The Task Force believes that both parties should have robust procedural protections.
A. Counsel/Advocate

The Violence Against Women Authorization Act of 2013 requires that in cases of sexual assault,
both parties have the right to an advisor of their choosing, who may be an attorney or third party
advocate. All advisors, including attorney advisors, must adhere to all conditions and obligations
required by the school’s process. The school should provide the advisor with the same access to
information available to the party. Minimally, the advisor should have the right to communicate
with the party in oral or written form during all meetings and proceedings. Should a party prefer,
the school should provide the party with an advisor who has been trained in the school’s sexual
misconduct policies and can assist the party. The school should have more than one advisor to give
the party choice, but is not required to provide an attorney advisor. Where a student is working
with an advisor and that advisor has an obligation to report to the university, the student should be
made aware of the potential conflict of interest.

B. Notice

Both parties should be provided with written notice as contemporaneously as is practical that a
school or its designated investigator will commence a formal investigation. This notice should
include the date of the alleged incident if known, a summary of the alleged facts, a summary of
the specific policy violation(s) under investigation by the school, and instructions on how to access
the relevant policy and adjudicatory process. It should also include information about their right
to an advisor, described above. This notice should be provided before the investigation begins. If
the initial complaint is made to the school investigator then notice should be provided before the
responding party’s interview with the investigator, regardless of whether the responding party
decides to make a statement.

Cc. Discovery

The school should prepare an initial comprehensive investigation report and should notify both
parties contemporaneously of the availability of the report. This report should include information
such as party statements, witness statements, and any inculpatory or exculpatory information
collected during the investigation. Schools should disclose a list of information obtained during
the course of the investigation even if it was not considered relevant evidence for the decision-
maker(s). Both parties should have a reasonable opportunity to review the report with their advisor,
if they choose to have one, and to request information be included or removed by the school from
the final report. The school should designate a person other than the investigator or the decision-
maker(s) to determine which information is included in the final report, taking into consideration
the issues raised by each party and school policy. The student’s advisor, if there is one, should
have the right to participate fully in this pre-hearing stage of the process. Once the final
investigation report is prepared, both parties and their advisors, if they have them, should have
reasonable access to it and should have the right to provide a reasonable written response, which
will be provided along with the final investigation report to the decision-maker(s) for consideration

AR_00001232
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 337 of 465

DRAFT (MAY 25, 2017) - NOT FOR PUBLIC RELEASE

of whether a policy violation has occurred. This reasonable written response should not reference
any evidence that has been formally excluded from the final investigation report, however either
party may always appeal the improper exclusion of evidence from the final investigation report.

D. Impartial Decision-maker

As a matter of fundamental fairness, schools and their designated personnel must be fair, impartial,
and free of conflicts of interest. Both the investigator and the decision-maker(s) should receive fair
and balanced training on how to objectively investigate and adjudicate these matters. Parties
should be advised of the identity of the designated personnel in advance of decision-making so
that they have sufficient time to raise concerns so as to avoid unnecessary delay and error.

E. Silence

In the interest of fundamental fairness, and recognizing the prospects of parallel or follow-on
criminal proceedings, the respondent’s silence should not be the basis of a finding of responsibility.
The Task Force emphasizes that as long as it comports with the standards articulated in Section
Ill-C and Section IV-D below, the complainant’s statement may serve as the sole basis for a finding
of responsibility.

F. Appeal

The Task Force recommends that both parties have a right to appeal. The grounds for appeal should
be limited to (1) new information not known or available at the time of the hearing; (2) procedural
error that materially affected the findings of fact (this includes improperly excluding or including
evidence); (3) the imposition of a sanction disproportionate to the findings in the case (that is, too
lenient or too severe); or (4) the conduct as found by the decision-maker does not violate school
policy (this is not intended to allow an appeal for new fact-finding). A successful appeal on the
first two grounds should generally result in a remand for a new hearing to determine whether a
violation occurred. If the appellate officer finds the fourth ground to be true then the finding of
responsibility should simply be reversed. Recognizing the benefits of finality, the Task Force
favors a single level of direct/formal appeal.

Iv, THE HEARING

The Task Force recommends an adjudicatory hearing to determine whether the respondent
committed sexual misconduct.

A. Standards for Evidence at Hearing

 

In general, evidence may be presented during a hearing if it is relevant, not unduly repetitious, and
the sort of information a reasonable person would find reliable. Evidence is relevant if (1) it bears
on a fact of consequence in the case, or (2) it reflects on the credibility of a testifying party or
witness in a material way. Evidence may be excluded if it is unfairly prejudicial or if it is needlessly

AR_00001233
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 338 of 465

DRAFT (MAY 25, 2017) - NOT FOR PUBLIC RELEASE

duplicative. Character and reputation evidence regarding the parties (both positive and negative)
should be excluded from the decision-making stage. Evidence of the past sexual history of the
parties should be disfavored and admitted only when it provides compelling evidence on a disputed
issue of relevance to the misconduct charge or its defense.

It is appropriate for some witness statements to be presented in written form, such as a statement
signed by the witness or as recorded by the investigator. The decision-maker should exercise
caution at considering second hand statements as true. (“John told me that he saw...”) It is rare if
ever appropriate to consider as true a third hand statement or something more removed. (“John
told me that Zelda told him that she saw...”).

Ifa witness statement is important for establishing whether the alleged misconduct occurred then
whenever possible, that witness should appear in person. Live testimony will allow the decision-
maker to better assess witness credibility and determine whether a violation occurred. Members
of the college community (other than the parties themselves as explained in Section C below) have
an obligation to provide relevant evidence if called upon to do so.

B. Recording Proceedings

It was the consensus of the Task Force that the hearing should be recorded or transcribed.
Reasonable care should be taken to create a quality recording and minimize technical problems.

Cc, Participation in the Proceedings

Neither the complainant nor the respondent should be required to participate in the proceedings.
However, the decision-maker(s) should not consider either party’s personal account of what
happened unless that party is available for questioning by the decision-maker(s) and the other
party. A party who chooses to remain silent may still present evidence (other than a personal
statement) or question the evidence that is presented by the school or the other party. The decision-
maker(s) may always consider a party’s evidence and questioning of the evidence as well as a
party’s general denial of the allegations.

D. Asking Questions

The complainant and respondent may not question one another or other witnesses directly, but
should be given an ongoing opportunity during the proceeding to offer questions to be asked
through the decision-maker(s), who will determine whether to ask them. The investigator should
be available for questioning by the decision-maker(s) and the parties.

Vv. DETERMINING WHETHER A VIOLATION OCCURRED

Regardless of the method a school uses to determine whether a violation occurred, the Task Force
urges that the following protections be put in place.

AR_00001234
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 339 of 465

DRAFT (MAY 25, 2017) - NOT FOR PUBLIC RELEASE

A. Composition of Panel

Recognizing that there are different models that could provide for a fair and equitable resolution,
the Task Force favors having at least three people separate from the investigator decide whether a
violation occurred. The Task Force recognizes that there are inherent benefits to having a diverse
panel when deciding responsibility or sanctions. A panel can be diverse across a number of
dimensions including gender, race, age, sexual orientation, and position within the university. The
inclusion of students can also provide an important perspective.

B. Necessary Vote for Finding of Responsibility

 

Schools should require a unanimous vote among decision-makers for a finding of school policy
violation and a finding of responsibility. In the event of a four or more person panel, a
supermajority vote is sufficient. For instance, three of four panelists (75%) would be sufficient for
a finding of school policy violation and a finding of responsibility.

Cc, Insufficient Evidence and Outcome

if there is insufficient credible, reliable, and relevant evidence for the decision-maker(s) to find
that a violation occurred then the student must be found not responsible.

D. Standard of Proof

The Task Force spent considerable time discussing the standard of proof to be used by decision-
maker(s) in determining whether a violation has occurred. Some Task Force members thought it
was unfair to have a lower standard of proof when respondents were facing suspension and
possible expulsion, coupled with the potential collateral consequences that accompany a finding
of responsibility. Other Task Force members considered it unjust to have an elevated standard of
proof given the historical challenges complainants often faced in getting schools to respond
adequately to allegations of sexual misconduct. For purposes of the school disciplinary system,
everyone was in agreement that the standard should not be beyond a reasonable doubt.
Additionally, the preconceived notions attached to the commonly used standards of proof troubled
some Task Force members. Specifically, some Task Force members did not agree with the
common interpretation of “preponderance of the evidence” as requiring a mechanical weighing of
the evidence in which a mere feather is enough to tip the scales towards a finding of responsibility.
At the same time, other Task Force members felt “clear and convincing evidence” is a vague
standard and thus easily subject to potential abuse. In light of these concerns, the Task Force
believes that it is best to avoid labels and instead articulate the appropriate basis for a finding of
responsibility, with corresponding instructions (preferably in written form) provided to the
decision-maker to ensure a clear understanding of the manner in which they should consider,
review, and weigh the evidence. The Task Force’s recommendation is the product of compromise.

The Task Force believes that the following standard of proof is only appropriate under an
adjudicatory model with at least a three-person panel of decision-makers, using a unanimity

AR_00001235
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 340 of 465

DRAFT (MAY 25, 2017) - NOT FOR PUBLIC RELEASE

requirement, and with the procedural protections set forth in these recommendations. The Task
Force recommends that this standard be provided in written form to the decision-makers and the
parties and advisors, if there are any, before deliberations begin:

The decision-makers should first evaluate the quality of the evidence. The decision-makers
should consider all of the evidence regardless of who provided it. Any evidence the decision-
makers find to be of high quality should be given more weight than any evidence the
decision-makers find to be of low quality. Quality may, or may not be identical with quantity,
and sheer quantity alone should not be the basis for a finding of responsibility. The testimony
of a single party or witness may be sufficient to establish a fact.

After assessing the quality of the evidence, the decision-makers should only find the
respondent responsible for alleged misconduct if the evidence unanimously convinces them
to reasonably conclude that a finding of responsibility is justified. That is, the decision-
makers should find that there is sufficient evidence that is relevant, probable, and persuasive
to convince them that the respondent engaged in the alleged misconduct, and that the
evidence supporting a finding of responsibility outweighs any evidence that the respondent
is not responsible for the alleged misconduct.

In a model where there is only one decision-maker, the Task Force believes that there should be a
higher standard of proof. (The Task Force acknowledges that this recommendation is not in line
with the 2011 Dear Colleague Letter). The Task Force recommends that this higher standard of
proof be provided in written form to the decision-maker before deliberations begin.

E.

The decision-maker should first evaluate the quality of the evidence. The decision-maker
should consider all of the evidence regardless of who provided it. Any evidence the decision-
maker finds to be of high quality should be given more weight than any evidence the
decision-maker finds to be of low quality. Quality may, or may not be identical with quantity,
and sheer quantity alone should not be the basis for a finding of responsibility. The testimony
of a single party or witness may be sufficient to establish a fact.

After assessing the quality of the evidence, the decision-maker should only find the
respondent responsible for alleged misconduct if the evidence firmly convinces the decision-
maker to reasonably conclude that a finding of responsibility is justified. That is, the
decision-maker should find that there is sufficient evidence that is relevant, probable, and
persuasive to firmly convince him or her that the respondent engaged in the alleged
misconduct, and that the evidence supporting a finding of responsibility significantly
outweighs any evidence that the respondent is not responsible for the alleged misconduct.

Sanction

In the event of a finding of responsibility, the consensus of the Task Force is that a particular
sanction should not be presumed or required. Instead, the Task Force proposes that sanctioning
should be decided on an individualized basis taking into account the facts and circumstances

AR_00001236
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 341 of 465

DRAFT (MAY 25, 2017) - NOT FOR PUBLIC RELEASE

including mitigating factors about the respondent, the respondent’s prior disciplinary history, the
nature and seriousness of the offense, and the effect on the victim and/or complainant as well as
the university community. The Task Force believes that a presumption of expulsion may have
unintended consequences such as discouraging reporting and a finding of responsibility.

AR_00001237
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 342 of 465

DRAFT (MAY 25, 2017) - NOT FOR PUBLIC RELEASE

‘Task Force Participants
Chair

Andrew S. Boutros

Partner & National Co-Chair White Collar, Internal Investigations & False Claims Team Seyfarth
Shaw LLP

Chicago, IL & Washington D.C.

Reporter

Tamara Rice Lave
Associate Professor of Law, University of Miami
Coral Gables, FL

Members

Pamela J. Bernard
Vice President & General Counsel, Duke University
Durham, NC

Caroline Bettinger-Lopez
Professor of Clinical Education & Director, Human Rights Clinic, University of Miami
Coral Gables, FL

Robert M. Cary
Partner, Williams & Connolly
Washington D.C.

Laura L. Dunn
Executive Director & Founder, SurvJustice
Washington D.C.

Cynthia P. Garrett
Co President, Families Advocating for Campus Equality (FACE)
San Diego, CA

Marcos E. Hasbun

Partner, Zuckerman Spaeder LLP
Tampa, Florida

Janet P. Judge

President, Sport Law Associates, LLC
Boston, MA

10

AR_00001238
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 343 of 465

DRAFT (MAY 25, 2017) - NOT FOR PUBLIC RELEASE

Bridget M. Maricich
Counsel, Seyfarth Shaw LLP
Boston, MA

Robin Rachel Runge
Professorial Lecturer in Law, George Washington University
Washington D.C.

Lauren Schoenthaler
Senior Associate Vice Provost for Institutional Equity and Access, Stanford University
Palo Alto, CA

Brenda V. Smith
Professor, American University, Washington College of Law
Washington D.C,

Liaison

Mary P. Koss

American Regents’ Professor, Mel and Enid Zuckerman College of Public Health, University of
Arizona

Tucson, AZ

Elise Lopez
Assistant Director, Relationship Violence Program, Mel and Enid Zuckerman College of Public

Health, University of Arizona
Tucson, AZ

ABA Staff Liaison

Patrice Payne
Senior Staff Attorney, Criminal Justice Section
Washington D.C.

11

AR_00001239
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 344 of 465

DRAFT (MAY 25, 2017) - NOT FOR PUBLIC RELEASE

ABA TASK FORCE ON COLLEGE DUE PROCESS AND VICTIM PROTECTION
RECOMMENDATIONS FOR COLLEGES AND UNIVERSITIES IN RESOLVING ALLEGATIONS OF
CAMPUS SEXUAL MISCONDUCT

The Executive Committee of the ABA Criminal Justice Section commissioned the Task Force on
Campus Due Process and Victim Protection in November 2016. Immediately after, extensive
efforts were made to find members that represented all interested parties: victims, the accused,
universities, other stakeholders, and national experts. The Task Force was fully constituted in the
winter of 2017, and it ended up including two voting members who were originally liaisons from
the ABA Commission on Domestic and Sexual Violence and the ABA Section of Civil Rights and
Social Justice. This elevation was made in recognition of their significant contributions.

Although the Task Force worked expeditiously, it did so because members were eager to try to
have a positive impact on this critical area of public policy. The Task Force believed it likely that
the new administration would release new directives to replace the 2011 Dear Colleague Letter,
issued by the U.S. Department of Education Office for Civil Rights. In the greatest of traditions of
the ABA and the Criminal Justice Section, members wanted to contribute to the public discussion.

The Task Force drafted these Recommendations to provide guidelines to colleges and universities
in resolving allegations of campus sexual misconduct. These recommendations do not represent
the views of one person or even a group of people but the views of the collective whole for which
there was complete consensus among all the Task Force members. The recommendations were
necessarily the product of extensive discussions and compromise. Various stakeholders agreed to
bend on certain provisions in order to obtain other provisions of import to them and in order to
reach unanimity. These Recommendations are not exhaustive. The Task Force recognizes that it
did not discuss every relevant issue, but it aimed to address the more salient ones. Nor are the
Recommendations intended to be mandated detailed scripts or to limit the discretion of schools to
adopt different procedures. Instead they are intended to provide schools with useful guidelines. In
addition, not all of these recommendations are consistent with the 2011 Dear Colleague Letter.
The Recommendations are aspirational and reflect our collective judgment for a fair process. On
May 6, the ABA Criminal Justice Section Council voted unanimously to endorse these
Recommendations for publication. !

Throughout these recommendations, the Task Force uses the word “should” which recognizes the
diversity among schools and the lack of authority in requiring schools to have certain provisions.
Where the law requires a school to have a certain provision mandatory language is used.

Complainant refers to the alleged victim, although the Task Force acknowledges that sometimes
they may not be the same person. Respondent refers to the alleged perpetrator. The Task Force

 

' Although these Recommendations were unanimously endorsed for publication by the Criminal Justice Section, they
have not been endorsed by any other section of the ABA, including the ABA Commission on Domestic and Sexual Violence
and the ABA Section of Civil Rights and Social Justice.

AR_00001240
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 345 of 465

DRAFT (MAY 25, 2017) - NOT FOR PUBLIC RELEASE

also refers to complainant and respondent in the singular even though there may be more than one.
The decision-maker refers to the person(s) who determine whether a violation occurred.

L. SCHOOL’S RIGHT AND RESPONSIBILITY TO ADDRESS CAMPUS SEXUAL MISCONDUCT

Title LX prohibits sex discrimination in educational programs or activities that receive federal
financial assistance. Sex discrimination includes sexual harassment and sexual misconduct. The
Department of Education and federal courts have imterpreted this federal law to require schools to

respond to allegations of student sexual misconduct in a timely and effective manner.

A. Cooperation with, and Independence from, Law Enforcement

 

The Task Force recognizes the school’s responsibility to address sexual misconduct on Its campus
for protection of its community. Schools should be able to determine whether a violation of school
policy has occurred regardless of whether there has been a violation of criminal law. Where police
investigation has been initiated, schools should work cooperatively with law enforcement to the
extent permissible by state and federal law.

B. Investigate Both Sides

The school’s investigator must conduct a prompt, fair, and impartial investigation. The
investigation should be thorough, and both parties should have the right to participate by
identifying witnesses and identifying and/or providing relevant information to the investigator.
Investigators should equally seek out both inculpatory and exculpatory evidence.

Cc, Confidentiality

Schools should put in place provisions to guard against the improper disclosure of confidential
information created or gathered during an investigation. Parties, witnesses, investigators, decision-
makers, and advisors should abide by these provisions. Schools should notify parties about the
scope and limits of the school’s ability to maintain confidentiality. For example, a school may have
to provide documents in compliance with a court subpoena.

D. Retaliation

Schools should put in place provisions to protect all parties from retaliation. Such provisions
should be published to the campus community and available for review at all times. Such policies
should also be communicated to all participants, including witnesses, throughout the investigative
and adjudicatory process. Such policies should also clearly communicate the means through which
any individual can securely report perceived retaliation.

Il. RESOLVING ALLEGATIONS OF SEXUAL MISCONDUCT

Schools have several options for resolving allegations of sexual misconduct.

AR_00001241
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 346 of 465

DRAFT (MAY 25, 2017) - NOT FOR PUBLIC RELEASE

A. Alternatives to Traditional Adjudication

Where appropriate, the Task Force encourages schools to consider non-mediation alternatives to
resolving complaints that are research or evidence-based, such as Restorative Justice processes.
Both parties must freely and voluntarily agree to such processes in order for them to be utilized,
and they may withdraw their consent to the process at any time, stopping its use.

B. Adjudicatory versus Investigatorv Model

Both the adjudicatory and the investigatory model begin with an investigation, but they differ in
the process for determining whether a violation of school policy occurred. The adjudicatory model
has a hearing in which both parties are entitled to be present, evidence is presented, and the
decision-maker(s) determine(s) whether a violation of school policy has occurred. This does not
require the parties to be present in the same room. For instance, the parties could be in two separate
rooms but able to see and hear each other via video-conferencing. The Task Force emphasizes that
the decision-maker(s) should be able to see and hear the parties in order to assess their credibility,
and at a minimum, the parties should be able to hear one another.

In the investigatory model, by contrast, the decision-maker(s) consider(s) only the investigation
report in determining whether a violation occurred. Sometimes the investigator is also the decision-
maker (the single investigator model), and sometimes the decision-maker is different from the
investigator. Although the decision-maker(s) may sometimes request to hear from a witness, the
parties are not entitled to be present for that testimony in the investigatory model.

In considering the differences between the adjudicatory and investigatory model, the Task Force
has a preference for the adjudicatory model because it can offset any potential for investigator bias,
and it allows the decision-maker(s) to hear live testimony from the parties. It was the consensus
of the Task Force that the single investigator model, which consists of having an investigator also
serve as the decision-maker, carries inherent structural fairness risks especially as it relates to cases
in which suspension or expulsion is a possibility. Should a school choose to use the investigatory
model, the Task Force recommends that the investigator and the decision-maker be different
persons and adopt additional procedural protections consist with these recommendations.

The Task Force acknowledges that some schools use a hybrid model, which contains elements of
both the investigatory and adjudicatory model. For classification purposes, the Task Force
considers a model adjudicatory only if the parties have the right to a hearing in which evidence is
presented, the parties are present, and a decision-maker who is not also the investigator determines
whether a violation occurred. As described in Section TV below ~ if there are at least three decision-
makers and they are making their decision unanimously - it is appropriate to use the lower standard
of proof as defined in Section IV-D.

Il, PROCEDURAL PROTECTIONS

AR_00001242
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 347 of 465

DRAFT (MAY 25, 2017) - NOT FOR PUBLIC RELEASE

The Task Force believes that both parties should have robust procedural protections.
A. Counsel/Advocate

The Violence Against Women Authorization Act of 2013 requires that in cases of sexual assault,
both parties have the right to an advisor of their choosing, who may be an attorney or third party
advocate. All advisors, including attorney advisors, must adhere to all conditions and obligations
required by the school’s process. The school should provide the advisor with the same access to
information available to the party. Minimally, the advisor should have the right to communicate
with the party in oral or written form during all meetings and proceedings. Should a party prefer,
the school should provide the party with an advisor who has been trained in the school’s sexual
misconduct policies and can assist the party. The school should have more than one advisor to give
the party choice, but is not required to provide an attorney advisor. Where a student is working
with an advisor and that advisor has an obligation to report to the university, the student should be
made aware of the potential conflict of interest.

B. Notice

Both parties should be provided with written notice as contemporaneously as is practical that a
school or its designated investigator will commence a formal investigation. This notice should
include the date of the alleged incident if known, a summary of the alleged facts, a summary of
the specific policy violation(s) under investigation by the school, and instructions on how to access
the relevant policy and adjudicatory process. It should also include information about their right
to an advisor, described above. This notice should be provided before the investigation begins. If
the initial complaint is made to the school investigator then notice should be provided before the
responding party’s interview with the investigator, regardless of whether the responding party
decides to make a statement.

Cc. Discovery

The school should prepare an initial comprehensive investigation report and should notify both
parties contemporaneously of the availability of the report. This report should include information
such as party statements, witness statements, and any inculpatory or exculpatory information
collected during the investigation. Schools should disclose a list of information obtained during
the course of the investigation even if it was not considered relevant evidence for the decision-
maker(s). Both parties should have a reasonable opportunity to review the report with their advisor,
if they choose to have one, and to request information be included or removed by the school from
the final report. The school should designate a person other than the investigator or the decision-
maker(s) to determine which information is included in the final report, taking into consideration
the issues raised by each party and school policy. The student’s advisor, if there is one, should
have the right to participate fully in this pre-hearing stage of the process. Once the final
investigation report is prepared, both parties and their advisors, if they have them, should have
reasonable access to it and should have the right to provide a reasonable written response, which
will be provided along with the final investigation report to the decision-maker(s) for consideration

AR_00001243
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 348 of 465

DRAFT (MAY 25, 2017) - NOT FOR PUBLIC RELEASE

of whether a policy violation has occurred. This reasonable written response should not reference
any evidence that has been formally excluded from the final investigation report, however either
party may always appeal the improper exclusion of evidence from the final investigation report.

D. Impartial Decision-maker

As a matter of fundamental fairness, schools and their designated personnel must be fair, impartial,
and free of conflicts of interest. Both the investigator and the decision-maker(s) should receive fair
and balanced training on how to objectively investigate and adjudicate these matters. Parties
should be advised of the identity of the designated personnel in advance of decision-making so
that they have sufficient time to raise concerns so as to avoid unnecessary delay and error.

E. Silence

In the interest of fundamental fairness, and recognizing the prospects of parallel or follow-on
criminal proceedings, the respondent’s silence should not be the basis of a finding of responsibility.
The Task Force emphasizes that as long as it comports with the standards articulated in Section
Ill-C and Section IV-D below, the complainant’s statement may serve as the sole basis for a finding
of responsibility.

F. Appeal

The Task Force recommends that both parties have a right to appeal. The grounds for appeal should
be limited to (1) new information not known or available at the time of the hearing; (2) procedural
error that materially affected the findings of fact (this includes improperly excluding or including
evidence); (3) the imposition of a sanction disproportionate to the findings in the case (that is, too
lenient or too severe); or (4) the conduct as found by the decision-maker does not violate school
policy (this is not intended to allow an appeal for new fact-finding). A successful appeal on the
first two grounds should generally result in a remand for a new hearing to determine whether a
violation occurred. If the appellate officer finds the fourth ground to be true then the finding of
responsibility should simply be reversed. Recognizing the benefits of finality, the Task Force
favors a single level of direct/formal appeal.

Iv, THE HEARING

The Task Force recommends an adjudicatory hearing to determine whether the respondent
committed sexual misconduct.

A. Standards for Evidence at Hearing

 

In general, evidence may be presented during a hearing if it is relevant, not unduly repetitious, and
the sort of information a reasonable person would find reliable. Evidence is relevant if (1) it bears
on a fact of consequence in the case, or (2) it reflects on the credibility of a testifying party or
witness in a material way. Evidence may be excluded if it is unfairly prejudicial or if it is needlessly

AR_00001244
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 349 of 465

DRAFT (MAY 25, 2017) - NOT FOR PUBLIC RELEASE

duplicative. Character and reputation evidence regarding the parties (both positive and negative)
should be excluded from the decision-making stage. Evidence of the past sexual history of the
parties should be disfavored and admitted only when it provides compelling evidence on a disputed
issue of relevance to the misconduct charge or its defense.

It is appropriate for some witness statements to be presented in written form, such as a statement
signed by the witness or as recorded by the investigator. The decision-maker should exercise
caution at considering second hand statements as true. (“John told me that he saw...”) It is rare if
ever appropriate to consider as true a third hand statement or something more removed. (“John
told me that Zelda told him that she saw...”).

Ifa witness statement is important for establishing whether the alleged misconduct occurred then
whenever possible, that witness should appear in person. Live testimony will allow the decision-
maker to better assess witness credibility and determine whether a violation occurred. Members
of the college community (other than the parties themselves as explained in Section C below) have
an obligation to provide relevant evidence if called upon to do so.

B. Recording Proceedings

It was the consensus of the Task Force that the hearing should be recorded or transcribed.
Reasonable care should be taken to create a quality recording and minimize technical problems.

Cc, Participation in the Proceedings

Neither the complainant nor the respondent should be required to participate in the proceedings.
However, the decision-maker(s) should not consider either party’s personal account of what
happened unless that party is available for questioning by the decision-maker(s) and the other
party. A party who chooses to remain silent may still present evidence (other than a personal
statement) or question the evidence that is presented by the school or the other party. The decision-
maker(s) may always consider a party’s evidence and questioning of the evidence as well as a
party’s general denial of the allegations.

D. Asking Questions

The complainant and respondent may not question one another or other witnesses directly, but
should be given an ongoing opportunity during the proceeding to offer questions to be asked
through the decision-maker(s), who will determine whether to ask them. The investigator should
be available for questioning by the decision-maker(s) and the parties.

Vv. DETERMINING WHETHER A VIOLATION OCCURRED

Regardless of the method a school uses to determine whether a violation occurred, the Task Force
urges that the following protections be put in place.

AR_00001245
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 350 of 465

DRAFT (MAY 25, 2017) - NOT FOR PUBLIC RELEASE

A. Composition of Panel

Recognizing that there are different models that could provide for a fair and equitable resolution,
the Task Force favors having at least three people separate from the investigator decide whether a
violation occurred. The Task Force recognizes that there are inherent benefits to having a diverse
panel when deciding responsibility or sanctions. A panel can be diverse across a number of
dimensions including gender, race, age, sexual orientation, and position within the university. The
inclusion of students can also provide an important perspective.

B. Necessary Vote for Finding of Responsibility

 

Schools should require a unanimous vote among decision-makers for a finding of school policy
violation and a finding of responsibility. In the event of a four or more person panel, a
supermajority vote is sufficient. For instance, three of four panelists (75%) would be sufficient for
a finding of school policy violation and a finding of responsibility.

Cc, Insufficient Evidence and Outcome

if there is insufficient credible, reliable, and relevant evidence for the decision-maker(s) to find
that a violation occurred then the student must be found not responsible.

D. Standard of Proof

The Task Force spent considerable time discussing the standard of proof to be used by decision-
maker(s) in determining whether a violation has occurred. Some Task Force members thought it
was unfair to have a lower standard of proof when respondents were facing suspension and
possible expulsion, coupled with the potential collateral consequences that accompany a finding
of responsibility. Other Task Force members considered it unjust to have an elevated standard of
proof given the historical challenges complainants often faced in getting schools to respond
adequately to allegations of sexual misconduct. For purposes of the school disciplinary system,
everyone was in agreement that the standard should not be beyond a reasonable doubt.
Additionally, the preconceived notions attached to the commonly used standards of proof troubled
some Task Force members. Specifically, some Task Force members did not agree with the
common interpretation of “preponderance of the evidence” as requiring a mechanical weighing of
the evidence in which a mere feather is enough to tip the scales towards a finding of responsibility.
At the same time, other Task Force members felt “clear and convincing evidence” is a vague
standard and thus easily subject to potential abuse. In light of these concerns, the Task Force
believes that it is best to avoid labels and instead articulate the appropriate basis for a finding of
responsibility, with corresponding instructions (preferably in written form) provided to the
decision-maker to ensure a clear understanding of the manner in which they should consider,
review, and weigh the evidence. The Task Force’s recommendation is the product of compromise.

The Task Force believes that the following standard of proof is only appropriate under an
adjudicatory model with at least a three-person panel of decision-makers, using a unanimity

AR_00001246
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 351 of 465

DRAFT (MAY 25, 2017) - NOT FOR PUBLIC RELEASE

requirement, and with the procedural protections set forth in these recommendations. The Task
Force recommends that this standard be provided in written form to the decision-makers and the
parties and advisors, if there are any, before deliberations begin:

The decision-makers should first evaluate the quality of the evidence. The decision-makers
should consider all of the evidence regardless of who provided it. Any evidence the decision-
makers find to be of high quality should be given more weight than any evidence the
decision-makers find to be of low quality. Quality may, or may not be identical with quantity,
and sheer quantity alone should not be the basis for a finding of responsibility. The testimony
of a single party or witness may be sufficient to establish a fact.

After assessing the quality of the evidence, the decision-makers should only find the
respondent responsible for alleged misconduct if the evidence unanimously convinces them
to reasonably conclude that a finding of responsibility is justified. That is, the decision-
makers should find that there is sufficient evidence that is relevant, probable, and persuasive
to convince them that the respondent engaged in the alleged misconduct, and that the
evidence supporting a finding of responsibility outweighs any evidence that the respondent
is not responsible for the alleged misconduct.

In a model where there is only one decision-maker, the Task Force believes that there should be a
higher standard of proof. (The Task Force acknowledges that this recommendation is not in line
with the 2011 Dear Colleague Letter). The Task Force recommends that this higher standard of
proof be provided in written form to the decision-maker before deliberations begin.

E.

The decision-maker should first evaluate the quality of the evidence. The decision-maker
should consider all of the evidence regardless of who provided it. Any evidence the decision-
maker finds to be of high quality should be given more weight than any evidence the
decision-maker finds to be of low quality. Quality may, or may not be identical with quantity,
and sheer quantity alone should not be the basis for a finding of responsibility. The testimony
of a single party or witness may be sufficient to establish a fact.

After assessing the quality of the evidence, the decision-maker should only find the
respondent responsible for alleged misconduct if the evidence firmly convinces the decision-
maker to reasonably conclude that a finding of responsibility is justified. That is, the
decision-maker should find that there is sufficient evidence that is relevant, probable, and
persuasive to firmly convince him or her that the respondent engaged in the alleged
misconduct, and that the evidence supporting a finding of responsibility significantly
outweighs any evidence that the respondent is not responsible for the alleged misconduct.

Sanction

In the event of a finding of responsibility, the consensus of the Task Force is that a particular
sanction should not be presumed or required. Instead, the Task Force proposes that sanctioning
should be decided on an individualized basis taking into account the facts and circumstances

AR_00001247
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 352 of 465

DRAFT (MAY 25, 2017) - NOT FOR PUBLIC RELEASE

including mitigating factors about the respondent, the respondent’s prior disciplinary history, the
nature and seriousness of the offense, and the effect on the victim and/or complainant as well as
the university community. The Task Force believes that a presumption of expulsion may have
unintended consequences such as discouraging reporting and a finding of responsibility.

AR_00001248
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 353 of 465

DRAFT (MAY 25, 2017) - NOT FOR PUBLIC RELEASE

REPORT
ABA TASK FORCE ON COLLEGE DUE PROCESS RIGHTS AND VICTIM
PROTECTION

The 2015 AAU Campus Climate Survey found | in 4 women surveyed from 27 Institutes
of Higher Education (IHEs) had been raped or sexually assaulted while in college.” Although the
authors cautioned that the results were not nationally representative, > they were consistent with a
2007 National Institute of Justice study that found | in 5 women at two large public universities
had been similarly victimized.* In 2011, the Department of Education Office for Civil Rights
(OCR) issued its Dear Colleague Letter (DCL), in which it called the statistics on sexual violence
“deeply troubling and a call to action for the nation.”° OCR was responding to a culture in which
some schools weren’t taking victims seriously and sometimes even dissuading them from pursuing
charges.° After reminding universities that sexual violence constitutes a form of discrimination
under Title IX,’ OCR told universities that in order to be in compliance with Title [X, they had to
change disciplinary proceedings to more effectively hold offenders accountable.®

Some applaud OCR’s efforts?-including at least ninety professors who signed a White
Paper in support of the DCL'°-for raising the profile of the harm often suffered by victims of sexual
assault and forcing schools to confront the issue on campuses. But others contend that OCR’s
enforcement approach was too heavy-handed and that, in an effort to appease OCR, universities
have not provided sufficient procedural protections to the accused.'! For example, members of the

 

2 See DAVID CANTOR ET AL., REPORT ON THE AAU CAMPUS CLIMATE SURVEY ON SEXUAL ASSAULT AND
SEXUAL MISCONDUCT, 23-26 (2015),
https://www.aau.edu/uploadedFiles/AAU_Publications/AAU_Reports/Sexual_Assault_Campus_ Survey/AAU_Cam
pus Climate Survey_12_14_ 15.pdf.

3 id. at xv.

+ See CHRISTOPHER P. KREBS ET AL., THE CAMPUS SEXUAL ASSAULT STUDY vil (2007),
https:/Awww-nejrs.gov/pdffiles | /nij/grants/22 1153 pdf.

> Letter from Russlynn Ali, Assistant Sec’y for Civil Rights, U.S. Dep’t of Educ., Office for Civil Rights, to
Colleague 2 (Apr. 4, 2011} [hereinafter Dear Colleague Letter],
http:/Awww2.ed.gov/about/offices/list/ocr/letters/colleague-201 104 pdf.

° See Kristen Lombardi, A Lack of Consequences for Sexual Assault, CTR. FOR PUB. INTEGRITY (Feb. 24, 2010,
12:00 PM), http://www.publicintegrity.org/20 1 0/02/24/4360/lack-consequences-sexual-assault,; Kayla Webley, Big
Shame on Campus, MARIE CLAIRE (Oct. 16, 2013), http://www. marieclaire.com/politics/news/a82 1 7/big-shame-on-
campus/; Vanessa Grigoriadis, Meet the College Women Who Are Starting a Revolution Against Campus Sexual
Assault, N.Y. MAG.: THE Cur (Sept. 21, 2014), http://nymag.com/thecut/2014/09/emma-sulkowicz-campus-sexual-
assault-activism. html.

7 Dear Colleague Letter, supra note 4 at 1.

® Id. at 1-3, 7-14.

° See Lavinia M. Weizcl, Note, The Process That is Due: Preponderance of the Evidence as the Standard of Proof
for University Adjudications of Student-on-Student Sexual Assault Complaints, 53 B.C. L. REv. 1613, 1642-55
(2012); Amy Chmielewski, Note, Defending the Preponderance of the Evidence Standard in College Adjudications
of Sexual Assault, BYU Epuc. & LJ. 143, 149-56 (2013).

‘© Katherine K. Baker, Deborah L. Blake & Naney Chi Cantalupo, et al., Title IX and the Preponderance of the
Evidence: A White Paper, FEMINIST LAW PROFESSORS (Aug. 4, 2016), http://www.feministlawprofessors.com/wp-
content/uploads/20 1 6/08/Title-LX-Preponderance-White-Paper-signed-10.3.16.pdf.

' See William A. Jacobson, Accused on Campus: Charges Dropped, But the Infamy Remains, LEGAL
INSURRECTION (May 16, 2015, 8:30 PM), http:/egalinsurrection.com/201 5/05/accused-on-campus-charges-dropped-
but-the-infamy-remains/; sce also Naomi R. Shatz, Feminists, We Are Not Winning the War on Campus Sexual

10

AR_00001249
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 354 of 465

DRAFT (MAY 25, 2017) - NOT FOR PUBLIC RELEASE

law faculty at both Harvard and the University of Pennsylvania have publicly called for greater
procedural rights for accused students.'° The popular press has also started to shine a spotlight on
the experiences of men who say their universities never gave them a meaningful chance to defend
themselves before finding them responsible for sexual misconduct and expelling them."
Historically, courts for the most part have sided with schools. Writing for the majority in
Piarowski v. Illinois Community College, Judge Posner explained why: "We are reluctant to
encourage further bureaucratization by judicializing university disciplinary proceedings, mindful
also that one dimension of academic freedom is the right of academic institutions to operate free
of heavy-handed governmental, including judicial, interference.” '* Recently, however, in the wake
of intensifying accused student litigation, courts across the country have started finding that
aspects of the procedures and practices used at a number of schools to investigate and adjudicate
reports of sexual misconduct violate principles of fundamental fairness, and in the case of public
institutions, procedural due process.'> For instance, on March 31, 2016, the Massachusetts District
Court ruled in favor of a Brandeis University student who had been found responsible for “serious
sexual transgressions.” '° The court wrote, “Brandeis appears to have substantially impaired, if not
eliminated, an accused student’s right to a fair and impartial process.”!’ The court was particularly
troubled by the deprivation of the right to cross-examine the complainant'® as well as the lack of

 

Assault, HUFFINGTON PosT (Oct. 29, 2014, 6:44 PM), http://www. huffingtonpost.com/naomi-shatz/feminists-we-are-
not-winn_b_ 6071500.html. See generally Stephen Henrick, A Hostile Environment for Student Defendants: Title IX
and Sexual Assault on College Campuses, 40 N. Ky. L. REV. 49 (2013); Barclay Sutton Hendrix, Note, A Feather on
One Side, A Brick on the Other: Tilting the Scale Against Males Accused of Sexual Assault in Campus Disciplinary
Proceedings, 47 GA. L. REV. 591, 594 (2013); Ryan D. Ellis, Mandating Injustice: The Preponderance of the Evidence
Mandate Creates a New Threat to Due Process on Campus, 32 REV. Livia. 65, 80-81 (2013).

See Elizabeth Bartholet et al., Rethink Harvard’s Sexual Harassment Policy, BOSTON GLOBE (Oct. 15, 2014),
https://www.bostonglobe.com/opinion/2014/10/14/rethink-harvard-sexual-harassment-policy/HFDDiZN 7nU2U wu
uWMnqbM/story.html; David Rudovsky et al., Open Letter from Members of the Penn Law School Faculty, Sexual
Assault Complaints: Protecting Complainants and the Accused Students at Universities, PHTILLY.COM (Feb. 18, 2015),
http://media. philly.com/documents/OpenLetter.pdf.

' See Tovia Smith, Some Accused of Sexual Assault on Campus Say System Works Against Them, NPR (Sept.
3, 2014, 3:31 AM), http:/Avww-npr.org/2014/09/03/3453 12997/some-accused-of-campus-assault-say-the-system-
works-against-them; see also Emily Yoffe, The College Rape Overcorrection, SLATE (Dec. 7, 2014, 11:53 PM),
http://www.slate.com/articles/double_x/doublex/2014/
12/college_rape_campus_sexual _assault_is_a serious | problem _but_the_efforts.html; Teresa Watanabe, More
College Men Are Fighting Back Against Sexual Misconduct Cases, L.A. TIMES (June 7, 2014, 6:15 PM), http:/Avww.
latimes.com/local/la-me-sexual-assault-legal-20140608-story.html.

4 Piarowski v. [llincis Community College Dist. 515, 759 F.2d 625, 629 (7th Cir. 1985).

See Jake New, Court Wins for Accused, INSIDE HIGHER Epuc. (Nov. 5, 2015),

if Ipsec sheted. comvnews/20 13/1 | /O5/more- suude nis-p unishe C<OVET<Se xu aeassault-are-wirnine-

    
 

 

actors, which means th sat those students are entitled to the same constitutional rights as students at a public university.
See Tamara Rice Lave, A Critical Look at how Top Colleges and Universities Are Adjudicating Sexual Assault, 71
U MIAMIL, R. 276 (2017).

'© Doe v. Brandeis Univ., No. 15-11557-FDS, 2016 WL 1274533, at *4 (D. Mass. Mar. 31, 2016).

7 Td. at *6.

S Id. at *33-35 (“While protection of victims of sexual assault from unnecessary harassment is a laudable goal,
the elimination of such a basic protection for the rights of the accused raises profound concerns. ... Here, there were
essentially no third-party witnesses to any of the events in question, and there does not appear to have been any
contemporary corroborating evidence. The entire investigation thus turned on the credibility of the accuser and the
accused, Under the circumstances, the lack of an opportunity for cross-examination may have had a very substantial

11

AR_00001250
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 355 of 465

DRAFT (MAY 25, 2017) - NOT FOR PUBLIC RELEASE

notice about the underlying allegations. '°

This Task Force was created to evaluate and address procedural protections for both
victims and the accused. It was comprised of a diverse assortment of leading figures who together
represented the interests of all of those at the table: victims, the accused, universities, and others.
The Task Force’s job was to come up with a set of best practices that would protect the due process
rights of the accused while also protecting the rights of victims. Despite the enormous undertaking
(and some might say potential for irreconcilable differences), the Task Force was able to reach
consensus on a set of best practices. In so doing, the Task Force expounds upon the work
previously undertaken by the ABA Commission on Domestic & Sexual Violence in 2015. This
report provides some additional clarification and discussion to our recommendations.

I. Schools Rights and Responsibilities
A. Cooperation and Independence from law Enforcement

Some have suggested that universities should not adjudicate allegations of campus sexual
assault or that the criminal justice system should take the lead. A recent bill in Georgia, for
instance, would have forbidden schools from handling campus sexual assault unless and until there
was a criminal investigation.*” The Task Force was concerned that if a campus proceeding were
tied to the criminal justice system that many instances of sexual misconduct would never be
addressed. The Task Force believes it is appropriate for schools to resolve allegations of campus
sexual misconduct for the protection and betterment of the campus community, as long as they do
so fairly.

B. Investigation

Advocates for complainants and respondents have both experienced schools not conducting
a prompt, fair, and impartial investigation. All Task Force members agreed that it was critical for
schools to fully and fairly investigate both sides of a complaint of sexual misconduct.

C. Confidentiality

The Task Force spoke at length about issues regarding confidentiality. The Task Force
wanted to ensure that the parties had access to necessary information in order to fairly adjudicate
their case, but at the same time, it wanted to protect against confidential information being
improperly distributed or disclosed. The Task Force was also concerned about parties not
understanding the limits of school confidentiality, and members agreed it was imperative that they
be informed.

Il. Resolving Allegations of Sexual Misconduct

 

effect on the fairness of the proceeding.”).

9 Td. at *33-34,

*” Jeremy Bauer-Wolf, Who Should Investigate Sexual Assaults, INSIDE HIGHER Ep, April 11, 2017;
https://www.insidchighered.com/news/2017/04/11/controversial-georgia-sexual-assault-bill-prompts-debate-
reporting.

12

AR_00001251
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 356 of 465

DRAFT (MAY 25, 2017) - NOT FOR PUBLIC RELEASE

A. Alternatives to Traditional Adjudication

The Task Force encourages schools to consider non-mediation alternatives to traditional
adjudication such as restorative justice processes (RJ). The Task Force stresses that these
alternatives should be research or evidence based and not simply a means or escape mechanism
for schools to avoid fully and fairly resolving allegations of campus sexual misconduct. Since there
is a lot of misunderstanding about restorative justice, this report will provide a brief description.”
Before doing so, the Task Force wants to emphasize that RJ is only appropriate in certain
circumstances, such as when the offender does not pose an immediate or ongoing danger. In
addition, both parties must agree to participate in RJ, and should they withdraw their consent at
any time, the process must be stopped.

As Tom Tyler explains: “Restorative Justice argues that the social goal that should
dominate reactions to transgressions is to resolve the dispute via reintegrative shaming [which] .. .
combines strong disapproval of bad conduct with respect for the person who committed those bad
acts. The goal is restoring victims, offenders and the community.”*” Unlike mediation, which treats
parties as neutral, the starting point for RJ is that “harm has been done and someone is responsible
for repairing it.””? This distinction is important because the 1997 Guidance Document,” the 2001
Guidance Document,** and the 2011 Dear Colleague Letter*® told schools that they could not use
mediation in cases of sexual assault, even if voluntary.

Although RJ is geared towards reintegrating the transgressing student back into the
community, it is also dedicated to helping the victim heal and move forward. “A consensus of
published studies is that sexual assault victims need to tell their own stories about their own
experiences, obtain answers to questions, experience validation as a legitimate victim, observe
offender remorse for harming them, (and) receive support that counteracts isolations and self-

 

41 This section on restorative justice is taken in its entirety from the Task Force Reporter’s article on campus

sexual assault. Tamara Rice Lave, Ready, Fire, Aim: How Universities Are Failing the Constitution in Sexual Assault
Cases 48 ARIZONA STATE LAW JOURNAL 637, 696-700 (2016).

22 See Tom R. Tyler, Restorative Justice and Procedural Justice: Dealing with Rule Breaking, 62 J. Soc. Just.
307, 315 (2006).

3% Mary P. Koss et al., Campus Sexual Misconduct: Restorative Justice Approaches to Enhance Compliance
with Title [IX Guidance, 15 TRAUMA, VIOLENCE, & ABUSE 242, 246 (2014). Koss argues that this distinction is
important: Judicial “responses to sexual misconduct must acknowledge and obviate the negative effects of societal
and individual norms that operate to silence victims and create opportunities for reabuse. When someone has been
harmed by another person, mediation that provides neutrality and treats parties as equal partners in the resolution
process is inappropriate.” Id. at 245~46. Koss also argues that because of this difference, colleges can adopt RJ and
not be in violation of the DCL. Id. at 246.

*4 Sexual Harassment Guidance: Harassment of Students by School Employees, Other Students, or Third
Parties, U.S. DEP’T oF Epuc., http:/Avww2.ed.gov/about/offices/list/ocr/docs/sexhar0|.html (last visited Nov. 7,
2016) [hereinafter Sexual Harassment Guidance 1997].

25 U.S. DEP’T OF EDUC. OFFICE OF CIVIL RIGHTS, U.S. DEP’T OF EDUC., REVISED SEXUAL HARASSMENT
GUIDANCE: HARASSMENT OF STUDENTS BY SCHOOL EMPLOYEES, OTHER STUDENTS, OR THIRD PARTIES 001)
[hereinafter REVISED SEXUAL HARASSMENT GUIDANCE], nitps://vwiy2.cc wov/olices/OC R/archives/pal/siguide. nd?
at 21,

*6 Dear Colleague Letter, supra note 4 at 2.

 

   
 

13

AR_00001252
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 357 of 465

DRAFT (MAY 25, 2017) - NOT FOR PUBLIC RELEASE

992

blame.”*’ RJ responds to these needs. In conferencing (the most widely used model of RJ), the first
meeting begins with the responsible person (otherwise known as the respondent or the accused)
describing and taking responsibility for what he did and the victim describing the impact of the
violation.** Family and friends of both are present for support and are given the opportunity to
explain the impact of the harm.” A written redress plan is later formalized that describes “the
concrete means through which the responsible person will be held accountable and remedy the
impacts on victims and the community.”°° This can include counseling (sex offender treatment,
drug and alcohol interventions, and anger management), community service, and victim
restitution.*! A one-year supervision period is put in place to monitor the responsible person and
make sure that he meets his commitments.”

RJ has been shown to be effective at lowering recidivism and empowering victims in both
academic and non-academic settings. A 2014 study by David Karp and Casey Sacks compared
outcomes across three different college disciplinary processes: model code (a term used for the
more traditional hearing conducted by a single hearing officer or panel),** restorative justice, and
a combination of the two.** Karp and Casey used data from the STARR project, which has a total
of 659 complete cases,* gathered from 18 colleges and universities across the United States*°
Although they cautioned that their results may be limited by the fact that they had few suspension-
level cases, their findings showed that RJ provided a positive alternative to more traditional
disciplinary proceedings. They “consistently found that restorative justice practices have a greater
impact on student learning than model code hearings.”*’

Furthermore, RJ has been successfully adopted for juvenile sex offenses and adult sex
crimes. RESTORE is one such program that uses conferencing, a widely used RJ methodology.**
Mary Koss evaluated RESTORE using a sample of 66 cases involving sex crimes. Although
caution is necessary due to the small sample size, the results are promising. Koss found that 63%
of victims and 90% of responsible persons chose RJ; 80% of responsible persons completed all
elements of their redress plan within one year (12 months), and post-conference surveys showed
that in excess of 90% of all participants, including the victims, agreed that they felt supported,
listened to, treated fairly and with respect, “and believed that the conference was a success.”*?
Importantly, there were no incidents involving physical threats, and standardized assessments

 

27 Koss et al., supra note 22, at 246-47.
28 Id. at 248.

Id.

30 Id.

34 Id.

3 td.

33 “David R. Karp & Casey Sacks, Student Conduct, Restorative Justice, and Student Development: Findings

from the STARR Project: A Student Accountability and Restorative Research Project, 17 CONTEMP. JUST. REV. 154,
156 (2014). “The model code calls for a hearing process that is conducted by a single hearing officer or a volunteer
board, often composed of students, faculty, and staff. While proponents of the model code highlight that the hearing
is not a criminal trial, it has many of the similarities to the courtroom process.” Id.

4 See id.

35 Id. at 162.
36 Id. at 160.
37 td. at 169.

See Koss et al, supra note 22, at 248.
Id. (internal citation omitted).

14

AR_00001253
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 358 of 465

DRAFT (MAY 25, 2017) - NOT FOR PUBLIC RELEASE

showed decreases in victim posttraumatic stress disorder symptoms from intake to post
conference.”

Even if RJ is not used as an alternative resolution process, schools should consider using it
as a complement to a formal adjudicatory hearing. Koss has outlined how this can be done.*! For
instance, it could be used to determine the appropriate sanction after a finding of responsibility has
been made and/or as a reintegration process once the responsible student has finished his sanction.

B. The Adjudicatory versus Investigatory Model

The Task Force has a preference for the adjudicatory model versus the investigatory model
because it allows for live testimony and it helps to offset bias. The Task Force was particularly
concerned by the use of the single model investigatory model, in which the same person who
investigates also determines whether a violation of school policy occurred.

As the Supreme Court acknowledged in Withrow v. Larkin (1975), a “fair trial in a fair
tribunal is a basic requirement of due process”*’ and it applies to both court cases and hearings
before administrative agencies. “Not only is a biased decisionmaker constitutionally
unacceptable,” the Court wrote, “but ‘our system of law has always endeavored to prevent even
the probability of unfairness.’’** Congress recognized the importance of role separation when it
unanimously passed the Administrative Procedure Act (APA) in 1946.° The APA specifically
bars an individual from performing both an investigatory and an adjudicatory role.“

a. Implicit Bias*’

Part of the problem with putting everything in the hands of one person is that even an
administrator with the best of intentions is almost certainly biased in some way.** This poses a
concern not just for accused students but also the student who reports being the victim of sexual
misconduct. Implicit biases (or unconscious stereotypes) have been shown to affect judgment and
produce discriminatory behavior. *” These include biases based on race, gender, ethnicity,
nationality, social status, and weight.

 

4 Id.

al See Koss et al., supra note 22, at 250, 252~53.

42 Withrow v. Larkin, 421 U.S. 35, 46 (1975) (quoting In re Murchison, 349 U.S. 133, 136 (1955)).

43 Gibson v. Berryhill, 411 U.S. 564, 579 (1973). This paragraph was taken from Ready, Fire, Aim supra note
19 at 672.

“4 Withrow, 421 U.S. at 47 (quoting In re Murchison, 349 U.S. at 136). The Task Force acknowledges that
Court has held that combining investigatory and adjudicatory functions does not necessarily violate due process, but
the cases in which it upheld the combination of functions differ in :mportant ways from the university proceedings at
issue here. See Lave, supra note 20 at 673-674.

48 See Walter Gellhorn, The Administrative Procedure Act: The Beginnings, 72 VA. L. REV. 219, 231-32 (1986)
(internal citations omitted). The Task Force thanks Ed Rubin for this point.

4° See Administrative Procedure Act, 5 U.S.C. §§ 554 (d)(2), 557 (2012).

47 This section on implicit bias was taken from Ready, Fire, Aim, supra note 20 at 674-75.

48 For a comprehensive overview of studies showing bias in the courtroom, see Jerry Kang et al., Implicit Bias
in the Courtroom, 59 UCLA L. Rev. 1124 012).

#. See John T. Jost et al., The Existence of Implicit Bias is Beyond Reasonable Doubt: A Refutation of
Ideological and Methodological Objections and Executive Summary of Ten Studies that No Manager Should Ignore,
29 RESEARCH ORG. BEHAV. 39, 51 (2009).

15

AR_00001254
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 359 of 465

DRAFT (MAY 25, 2017) - NOT FOR PUBLIC RELEASE

b. Confirmation Bias*®

Confirmation bias— the tendency for people to seek or interpret evidence in a manner that
is partial to existing beliefs, expectations or an existing hypothesis*!—poses a particular challenge
to the fairness of the single-model investigatory model. Confirmation bias has “proven strikingly
robust across diverse domains of human thinking, including logical problem solving, social
interaction and medical reasoning.”°*

Researchers have also shown how confirmation bias can infect criminal investigations.
Kassin, Goldstein and Savitsky (2003) demonstrated that interrogators who had been cued to
believe that most suspects were guilty chose more guilt-presumptive questions, used more
interrogation techniques (including the presentation of false evidence), were more aggressive in
questioning innocent suspects, and more likely to view a suspect as guilty.*? They also found that
an interrogator’s presumption of guilt affected the behavior of those being questioned and made
impartial observers more likely to judge them guilty.°* Ask and Granhag (2007) found that
experienced investigators judged witness statements differently depending on whether the
statement was consistent or inconsistent with their initial theory.°> Although Ask, Rebelius, and
Granhag showed that investigators will be more receptive to certain kinds of evidence (such as
DNA), the kind of evidence that is most likely to be proffered at college adjudicatory hearings,
witness testimony, is the most subject to confirmation bias.*°

Confirmation bias means that the accused student is unlikely to be treated fairly when the same
person who is conducting the investigation will also be rendering the final determination in the
case. As the court explained in Doe v. Brandeis University:

The dangers of combining in a single individual the power to investigate, prosecute,
and convict, with little effective power of review, are obvious. No matter how well-
intentioned, such a person may have preconceptions and biases, may make
mistakes, and may reach premature conclusions.>’

TV. The Hearing
C. Participation in the Proceedings

The Task Force’s recommendations for admissibility of personal statements are modeled
on a defendant’s Sixth Amendment confrontation rights (testimonial statements are inadmissible

 

»® This section on confirmation bias is taken from Ready, Fire, Aim, supra note 20 at 676-77.

>! Raymond S. Nickerson, Confirmation Bias: A Ubiquitous Phenomenon in Many Guises, 2 REV. GEN.
PSYCHOL. 175, 175 (1998).

** Karl Ask et al., The ‘Elasticity’ of Criminal Evidence: A Moderator of Investigator Bias, 22 APPLIED
COGNITIVE PSYCHOL. 1245, 1246 (2008) (internal citations omitted).

*% Saul M. Kassin, Christine C. Goldstein & Kenneth Savitsky, Behavioral Confirmation in the Interrogation
Room: On the Dangers of Presuming Guilt, 27 L. & HUM. BEHAV. 187, 187 (2003).

4 Id.

* Karl Ask & Par Anders Granhag, Motivational Bias in Criminal Investigators’ Judgments of Witness
Reliability, 37 J. APPLIED SOc. PSYCHOL. 561, 579 (2007).

% Karl Ask et al., supra note 54, at 1257-58.

7 Doe v. Brandeis Univ., No. 15-11557-FDS, 2016 WL 1274533, at *36 (D, Mass. Mar. 31, 2016).

16

AR_00001255
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 360 of 465

DRAFT (MAY 25, 2017) - NOT FOR PUBLIC RELEASE

unless the declarant is unavailable and has been subject to prior cross examination)** and the
federal rules of evidence (a defendant cannot simply admit his own prior statement about what
happened). *? Importantly, The Task Force’s recommendations provide less opportunity for
confrontation than is provided by the Sixth Amendment, however they do provide for the
opportunity for both parties to ask questions through the hearing chair. In addition, they do not
allow either side to present their personal statement about what occurred unless they are willing to
be questioned by both the school and indirectly by the other party.

D. Asking Questions”?

Part of the reason why the Task Force prefers the adjudicatory method is because it gives
the decision-maker(s) the opportunity to hear live testimony, both from the parties and from
witnesses. Not giving the accused the right to question his accuser seriously impairs his right to a
fair and accurate determination of responsibility. In Goldberg v. Kelley (1970), the Supreme Court
wrote that in almost every proceeding “where important decisions turn on questions of fact, due
process requires an opportunity to confront and cross-examine adverse witnesses.”°! The right to
ask questions is not a mere formality; the Court has called cross-examination “the ‘greatest legal
engine ever invented for the discovery of truth’.”°? As the court in Doe v. Brandeis University
explained, cross-examination is particularly important in credibility contests where there are no
witnesses or other extrinsic evidence.©

Social science research supports the importance courts and the Task Force place in cross-
examination. Although researchers have shown people are not very good at judging a person’s
veracity based on his demeanor,” cross-examination is still an important vehicle for discerning
truth. This is because a witness’s cognitive limitations make it demonstrably more difficult for
him to consistently answer spontaneous questions under live cross-examination if he is being
insincere. In addition, there is certain observable behavior that has been linked to deception, such
as vocal tension and pitch.°’ At least one study has shown that subjects are more than twice as

 

8 Crawford v Washington 541 U.S. 36 (2004).

°° See U.S. v Phelps 572 F. Supp. 262, 265 (E.D. Ky. 1983) (“The statement of a party may be introduced as
an admission only when offered against that party. This principle is reflected by the standard but often unanalyzed
objection that such testimony by a party constitutes a ‘self-serving declaration.””)

® This section on asking question is taken from Ready, Fire, Aim supra note 20 at 678-80.

* Goldberg v. Kelly, 397 U.S. 254, 269 (1970).

®& Lilly v. Virginia, 527 U.S. 116, 124 (1999) (quoting California v. Green, 399 U.S. 149, 158 (1970)).

® Doe v. Brandeis Univ., No. 15-11557-FDS, 2016 WL 1274533, at *35 (D. Mass. Mar. 31, 2016).

See Aldert Vrij, Why Professionals Fail to Catch Liars and How They Can Improve, 9 LEGAL &
CRIMINOLOGICAL PSYCHOL. 159, 166-167 (2004); see also Bella M. De Paulo et al., Cues to Deception, 129 PSYCHOL.
BULL. 74 (2003) (conducting a meta-analysis of 120 independent samples and finding that behavior commonly
associated with deception such as unwillingness to maintain eye contact were not in fact related).

6 See Raymond LaMagna, Note, (Re)Constitutionalizing Confrontation: Reexamining Unavailability and the
Value of Live Testimony, 79 S. CAL. L. REV. 1499, 1506 (2006).

6 Chris William Sanchirico, Evidence, Procedure, and the Upside of Cognitive Error, 57 STAN. L. REV. 291,
332-44 (2004).

6? See De Paulo et al., supra note 66 at 95~96,

17

AR_00001256
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 361 of 465

DRAFT (MAY 25, 2017) - NOT FOR PUBLIC RELEASE

effective at detecting deception when they are able to observe a speaker’s body and hear his voice
as opposed to simply reviewing a written transcript.°*

Although the Task Force recognizes the importance of questioning, it also acknowledges
the value of protecting victims from unnecessary trauma.°” The Task Force believes that allowing
questions to be asked through the decision-maker balances these two important interests. Although
the Task Force recognizes that such a process interrupts the spontaneity of direct questioning, it
has the benefit of having an independent person assess whether the question is relevant and
appropriate. It also removes the potential trauma from having a victim be directly questioned by
her assailant. Although such a barrier may not be appropriate in the criminal justice context, the
Task Force believes it is appropriate in the school context.

Vv. Determining whether a violation occurred
A. Composition of Panel”

The Task Force was concerned by how bias can undermine fair decision-making.
Specialized training has been shown to reduce bias’' as has a longstanding and deep personal
commitment to eradicating personal bias.’* Ironically, the commitment to be objective may just
exacerbate the problem. Studies have shown that subjects who profess to be objective are more
likely to make biased decisions. ”*

Changing the context in which people are rendering decisions, however, may be the most
effective way of promoting objectivity. Specifically, a larger and more diverse hearing body has
been shown to increase the quality of deliberation and reduce bias. One study looked at the effects
of having a racially homogeneous versus a heterogeneous jury.”' It found that on every relevant
measure, racially heterogeneous groups outperformed homogeneous ones. Not only did racially

 

*8 See Michael J. Saks, What Do Jury Experiments Tell Us About How Juries (Should) Make Decisions, 6 S.
CAL. INTERDISC. L.J. 1, 21-22 (1997).

© Some researchers reported that criminal proceedings are a negative experience for victims, calling them
“disruptive” (Patricia Cluss et al., The Rape Victim: Psychological Correlates of Participation in the Legal Process,
10 Crim. Just. & BEHAV. 342, 354 (1983)), “hurtful” (Rebecca Campbell et al., Preventing the “Second Rape”: Rape
Survivors’ Experiences with Community Service Providers, 16 J. INTERPERSONAL VIOLENCE 1239, 1250 (2001)), or
“sugegest{ing] that [they] are frequently a source of secondary victimization for the crime victims involved” (Uli Orth,
Secondary Victimization of Crime Victims by Criminal Proceedings, 15 Soc. JUST. RES. 313, 321 (2002)). Others
studies came to a different conclusion about the effect of legal proceedings on victim well-being. Frazier and Haney
found that victims had a negative impression of the legal system, but their “findings [did] not support the belief that
victims experience a ‘secondary victimization’ due to their involvement with the criminal justice system. (Patricia A.
Frazier & Beth Haney, Sexual Assault Cases in the Legal System: Police, Prosecutor, and Victim Perspectives, 20
LAW & HUM. BEHAV. 607, 620, 626) (1996)).

” This discussion on Composition of Panel is taken from Ready, Fire, Aim supra note 20 at 675.

"See Kang et al., supra note 47 at 1227.

™ Gordon B. Moskowitz et al., Preconsciously Controlling Stereotyping: Implicitly Activated Egalitarian Goals
Prevent the Activation of Stereotypes, 18 Soc. COGNITION [51, 155 (2000).

B Erie Luis Uhimann & Geoffrey L. Cohen, “I Think It, Therefore It’s True”: Effects of Self-Perceived
Objectivity on Hirmg Discrimination, 104 ORGANIZATIONAL BEHAV. & HUM. DECISION PROCESSES 207, 210-11
(2007).

™ Samuel R. Sommers, On Racial Diversity and Group Decision Making: Identifying Multiple Effects of Racial
Composition on Jury Deliberations, 90 J. PERSONALITY & SOc. PSYCHOL. 597, 597 (2006).

18

AR_00001257
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 362 of 465

DRAFT (MAY 25, 2017) - NOT FOR PUBLIC RELEASE

diverse groups spend more time deliberating, but also they discussed a wider range of case facts
and personal perspectives. They also made fewer factual errors than all-white juries.” It is for
these and other reasons that the Task Force recommends that there be at least three decision-makers
who determine whether a violation occur and that the panel be diverse.

Conclusion

Adjudicating campus sexual assault is a high stakes event. If a school finds a person
responsible for sexual misconduct who did of actually do it (i.c., a false positive), then that person
will unfairly suffer potentially life-altering consequences. If, on the other hand, a school finds a
person not responsible who did commit the misconduct (1.c., a false negative) then the school has
deprived a victim of justice and potentially endangered the entire community.

With stakes this high, the Task Force agreed that fair processes are critical. Advocates for
victims want to ensure that schools don’t simply dismiss them as untruthful, and advocates for
respondents want to make sure that schools don’t just assume that they are guilty. Similarly,
representatives of schools want to keep their communities safe, while at the same time having
processes that minimize mistakes. All agreed that the best way to achieve this fair and objective
approach was by having the school fully and fairly investigate both sides of the story and then
provide an impartial forum for determining what occurred.

The Task Force believes that these recommended best practices go far towards achieving
these goals. The Task Force recognizes that colleges and universities are not all alike, and that
limited resources may constrain the ability of schools to follow some of these recommendations.
The Task Force hopes, however, that it has provided a clear path for colleges and universities to
fully and fairly adjudicate allegations of campus sexual misconduct — or at least strive earnestly to
do so.

 

A diverse hearing body has another benefit. Ultimately, whoever is deciding the case must assess the

credibility of witnesses, which can be difficult when people come from different cultures. See Viij, supra note 66 at
167.

19

AR_00001258
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 363 of 465

DRAFT (MAY 25, 2017) - NOT FOR PUBLIC RELEASE

‘Task Force Participants
Chair

Andrew S. Boutros

Partner & National Co-Chair White Collar, Internal Investigations & False Claims Team Seyfarth
Shaw LLP

Chicago, IL & Washington D.C.

Reporter

Tamara Rice Lave
Associate Professor of Law, University of Miami
Coral Gables, FL

Members

Pamela J. Bernard
Vice President & General Counsel, Duke University
Durham, NC

Caroline Bettinger-Lopez
Professor of Clinical Education & Director, Human Rights Clinic, University of Miami
Coral Gables, FL

Robert M. Cary
Partner, Williams & Connolly
Washington D.C.

Laura L. Dunn
Executive Director & Founder, SurvJustice
Washington D.C.

Cynthia P. Garrett
Co President, Families Advocating for Campus Equality (FACE)
San Diego, CA

Marcos E. Hasbun

Partner, Zuckerman Spaeder LLP
Tampa, Florida

Janet P. Judge

President, Sport Law Associates, LLC
Boston, MA

20

AR_00001259
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 364 of 465

DRAFT (MAY 25, 2017) - NOT FOR PUBLIC RELEASE

Bridget M. Maricich
Counsel, Seyfarth Shaw LLP
Boston, MA

Robin Rachel Runge
Professorial Lecturer in Law, George Washington University
Washington D.C.

Lauren Schoenthaler
Senior Associate Vice Provost for Institutional Equity and Access, Stanford University
Palo Alto, CA

Brenda V. Smith
Professor, American University, Washington College of Law
Washington D.C,

Liaison

Mary P. Koss

American Regents’ Professor, Mel and Enid Zuckerman College of Public Health, University of
Arizona

Tucson, AZ

Elise Lopez
Assistant Director, Relationship Violence Program, Mel and Enid Zuckerman College of Public

Health, University of Arizona
Tucson, AZ

ABA Staff Liaison

Patrice Payne
Senior Staff Attorney, Criminal Justice Section
Washington D.C.

21

AR_00001260
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 365 of 465

Relevant Experience of Task Force Participants
Chair

Andrew S. Boutros

Partner & National Co-Chair White Collar, Internal Investigations & False Claims Team
Seyfarth Shaw LLP

Chicago, IL & Washington D.C.

(Andrew was a federal prosecutor for eight years.)

Reporter

Tamara Rice Lave
Associate Professor of Law, University of Miami
Coral Gables, FL

(Tamara has published one op-ed and three scholarly articles on campus sexual assault.
She co-sponsored a 2016 AALS Hot Button panel on the issue, which the Weekly Standard
described as “A real dialogue for a change.” Tamara has also been an advisor for students
in sexual misconduct cases. Before getting her PhD, Tamara was a deputy public defender
in San Diego where she handled a variety of cases, including child molestation and rape.)

Members

Pamela J. Bernard
Vice President & General Counsel, Duke University
Durham, NC

(Pam is among a group of higher-education Title [IX experts, administrators, and lawyers
who has advised Senator Clair McCaskill’s staff, members of the White House Task Force
to Protect Students From Sexual Assault, and the Department of Education and its Office
of Civil Rights.)

Caroline Bettinger-Lopez
Professor of Clinical Education & Director, Human Rights Clinic, University of Miami
Coral Gables, FL

(Carrie was the White House Advisor on Violence Against Women from March 2015-
January 2016. She advised President Obama and Vice-President Biden on domestic
violence and sexual assault issues.)

Robert M. Cary

Partner, Williams & Connolly
Washington D.C.

AR_00001261
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 366 of 465

(Rob has represented students alleged to have committed sexual assault. He was one of the
lawyers in the infamous 2006 Duke Lacrosse case.)

Laura L. Dunn
Executive Director & Founder, SurvJustice
Washington D.C.

(Laura is a victim-turned-victims’ rights attorney who has represented complainants in
campus hearings across the country. Senator Patrick Leahy recognized Dunn on the floor
of the U.S. Senate while Chairman of the Senate Judiciary Committee and Vice President
Joe Biden invited her as a VIP guest to the signing of the 2013 VAWA Reauthorization as
well as the release of the It’s On Us Campaign at the White House. Laura is a member of
the ABA Commission on Domestic and Sexual Violence, and a liaison for the ALI Sexual
and Gender Based Misconduct Project.)

Cynthia P. Garrett
Co President, Families Advocating for Campus Equality (FACE)
San Diego, CA

(Cynthia advocates across the country for students alleged to have committed sexual
misconduct.)

Marcos E. Hasbun
Partner, Zuckerman Spaeder LLP
Tampa, Florida

(Marcos has represented students in campus sexual misconduct hearings.)

Janet P. Judge
President, Sport Law Associates, LLC
Boston, MA

(Janet advises schools with regard to sexual misconduct and is an instructor for the National
Association of College and University Attorney’s popular Title IX coordinator training
course. She has spoken at more than 500 schools and conference and is the co-author of
the NCAA’s manual on gender equity.)

Bridget M. Maricich
Counsel, Seyfarth Shaw LLP
Boston, MA

(Bridget served as E.O. Officer for Policy and Legal Compliance and Deputy Title [X
Coordinator at the University of Virginia, where she managed the University’s compliance
with a variety of employment and civil rights laws, including Title IX. During her tenure
at UVA, Bridget helped revised the University’s Title [X policies and procedures, trained
faculty and staff, conducted and managed investigations into reports of misconduct, and

AR_00001262
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 367 of 465

served on the threat assessment panel responsible for evaluating University action with
respect to allegations of sexual or gender-based harassment and violence.)

Robin Rachel Runge
Professorial Lecturer in Law, George Washington University
Washington D.C.

(Robin is a member of the ABA Civil Rights and Social Justice (CRSJ) Section. From 2003
to 2009, Robin was director of the Commission on Domestic Violence at the American Bar
Association.)

Lauren Schoenthaler
Senior Associate Vice Provost for Institutional Equity and Access, Stanford University
Palo Alto, CA

(Laura is responsible for oversight, implementation and coordination of programs and
offices that ensure equity and access across the Stanford community, including Title IX
and sexual violence prevention programs. She has been an advisory member to the Stanford
Board on Judicial Affairs since 2008 and part of the Provost’s Task Force on Sexual
Assault. Laura helped draft the current Student Title IX Process as well as the
Administrative Title [X Process. Laura is also a former deputy district attorney who
prosecuted both juvenile sexual assault and misdemeanor domestic violence cases.)

Brenda V. Smith
Professor, American University, Washington College of Law
Washington D.C.

(Brenda is the Project Director for the United States Department of Justice, National
Institute of Corrections Cooperative Agreement on Addressing Prison Rape. She is also a
board member of the Black Women’s Health Initiative.)

Liaison

Mary P. Koss

American Regents’ Professor, Mel and Enid Zuckerman College of Public Health,
University of Arizona

Tucson, AZ

(Mary is co-editor a two book series for the American Psychological Association, Violence
Against Women and Children (2011). She published the first national study on
acquaintance rape in 1987 and developed the most frequently used survey to measure
unwanted sexual experiences. She is a member of the working group to develop a Best
Practices manual for the assessment of campus climate and a second group to develop and
advocate for innovation in collegiate response to sexual misconduct within OCR and
VAWA guidelines. She has been selected by the American Public Health Association and
the US Departments of Justice and Education to serve on the CDC Think Tank to create a

AR_00001263
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 368 of 465

comprehensive approach to sexual violence prevention as part of Not Alone: The First
Report of the White House Task Force to Protect Students from Sexual Assault. She was
the 8th recipient of the Visionary Award from End Violence Against Women International,
the law enforcement training and technical assistance organization. In 2013 the Mary P.
Koss Profile in Courage Award was created by the One in Four USA Organization to honor
her career contributions to using science to heighten awareness of rape.)

Elise Lopez

Assistant Director, Relationship Violence Program, Mel and Enid Zuckerman College of
Public Health, University of Arizona

Tucson, AZ

(Elise has worked primarily on programs that focus on the design, implementation, and
evaluation of interventions related to adolescent substance abuse, trauma-informed care,
sexual health, and sexual violence. She is currently a project manager for two federally-
funded sexual violence prevention and response projects at MEZCOPH, and serves as the
site preceptor for undergraduate students who are interested in sexual assault research and
policy.)

AR_00001264
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 369 of 465

P | | @aol.com

 

 

 

 

 

 

 

 

 

From: P I I @aol.com

Sent: Tuesday, May 30, 2017 2:05 PM

To: Jackson, Candice

Cc: Pil @aol.com

Subject: Thank You

Attachments: AFalseAccusationCanSpellE ndOfCollege Males Futur eBostonGlobe.doc;

SBIAffirmativeConsentUYoungMensRigh tsinPeril.docx;
SexTheNewWarOnMenNCFM.docx; TheDenialOfDueProcessMayBankruptUniversi
tiesNCFM.docx; NCFMAdviserGordonFinleyTheReal ReasonDemocratsOpposeEduc
atioSecretaryBetsyDeVos.docx

Ms. Jackson, thank you very much for your kind call today. It's always nice to know
that someone actually reads what you write. | am pasting below and attaching five
other pieces | have written on issues related to sexual assault that | have on my
home computer. Please feel free to contact me if you have any questions.

Gordon E. Finley, Ph.D.
Professor of Psychology Emeritus
Florida International University

 

 

 

 

Miare
cell: Pil
faculty Web sité: /ipsychology.fiu.edu/faculty/gordon -finley/

 

Research & scholarly publications uploaded on ResearchGate:
https://Awww.researchgate.net/profile/Gordon_Finley/stats

 

 

 

A false accusation can spell end of college male’s
future

The letter below was published in The Boston Globe on Saturday October 18, 2014
and is followed by the responded to op-ed signed by 28 former and current members of
the Harvard Law Faculty demanding that Harvard change it's sexual misconduct policy to
provide greater protections for the accused.

Gordon E. Finley, Ph.D.

 

A false accusation can spell end of college male’s
future

nttp://www.bostonglobe.com/opinion/editorials/2014/10/17/false-accusation-can-
spell-end-college-male-future/LZaqmNoRNiNx6hYdrbsiGH/story. htm!

RE “RETHINK Harvard's sexual harassment policy” (Op-ed, Oct. 15): While the

 

 

AR_00001265
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 370 of 465

legal critiques of the Harvard Law School faculty members are critically
important, so too, from a psychological perspective, are false sexual allegations
by women. Such allegations are dismissed by proponents of affirmative
consent policies, who say that women never lie about rape, or who cite a 3
percent to 8 percent rate of false allegations.

A recent summary of the false abuse and rape allegation literature can be found
in a 2013 book by Phillip Cook and Tammy Hodo titled “When Women Sexually
Abuse Men.” While statistics in this literature are problematic, Cook and Hodo
report four studies that found false allegation rates of 62 percent, 41 percent,
50 percent, and 60 percent.

Proponents of these policies also demand an evidentiary standard

of “preponderance,” which basically is a coin toss where all a university
administrative committee needs to deem a man guilty of sexual assault and
expel him is a smidgen above 50 percent.

This “preponderance” standard raises the likelinood that a college male who
engaged in consensual sex will be wrongly convicted and expelled. Once this
happens, that college male has no future.

Fair?
Gordon E. Finley

Miami

 

ttn: / Awww. bostonglobe.com/opinion/eol4/1o/i4/rethi - harvard -sexual-barassment-
pohiey/HFDDIZN7nU2UwatuwMngbM /story.biml’s campaign=8215

Rethink Harvard’s sexual harassment policy

In July, Harvard University announced a new university-wide policy aimed at preventing sexual
harassment and sexual violence based on gender, sexual orientation, and gender identity.

The new policy, which applies to all schools within the university and to all Harvard faculty,
administrators, and students, sets up the Office for Sexual and Gender- Based Dispute Resolution to process
complaints against students. Both the definition of sexual harassment and the procedures for disciplining
students are new, with the policy taking effect this academic year. Like many universities across the
nation, Harvard acted under pressure imposed by the federal government, which has threatened to
withhold funds for universities not complying with its idea of appropriate sexual harassment policy.

In response, 28 members of the Harvard Law School Faculty have issued the following statement:
AS MEMBERS of the faculty of Harvard Law School, we write to voice our strong objections to the Sexual
Harassment Policy and Procedures imposed by the central university administration and the Corporation

on all parts of the university, including the law school.

We strongly endorse the importance of protecting our students from sexual misconduct and providing an
educational environment free from the sexual and other harassment that can diminish educational

AR_00001266
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 371 of 465

opportunity. But we believe that this particular sexual harassment policy adopted by Harvard will do more
harm than good.

As teachers responsible for educating our students about due process of law, the substantive law governing
discrimination and violence, appropriate administrative decision-making, and the rule of law generally, we
find the new sexual harassment policy inconsistent with many of the most basic principles we teach. We also
find the process by which this policy was decided and imposed on all parts of the university inconsistent
with the finest traditions of Harvard University, of faculty governance, and of academic freedom.

Among our many concerns are the following:

Harvard has adopted procedures for deciding cases of alleged sexual misconduct which lack the most
basic elements of fairness and due process, are overwhelmingly stacked against the accused, and are in no
way required by Title IX law or regulation. Here our concerns include but are not limited to the following:

# The absence of any adequate opportunity to discover the facts charged and to confront witnesses and
present a defense at an adversary hearing.

a The lodging of the functions of investigation, prosecution, fact-finding, and appellate review in one office,
and the fact that that office is itself a Title IX compliance office rather than an entity that could be
considered structurally impartial.

a The failure to ensure adequate representation for the accused, particularly for students unable to afford
representation.

Harvard has inappropriately expanded the scope of forbidden conduct, including by:
a Adopting a definition of sexual harassment that goes significantly beyond Title [X and Title VH law.

# Adopting rules governing sexual conduct between students both of whom are impaired or incapacitated,
rules which are starkly one-sided as between complainants and respondents, and entirely inadequate to
address the complex issues in these unfortunate situations involving extreme use and abuse of alcohol and
drugs by our students.

Harvard has pursued a process in arriving at its new sexual harassment policy which violates its own
finest traditions of academic freedom and faculty governance, including by the following:

s Harvard apparently decided simply to defer to the demands of certain federal administrative officials,
rather than exercise independent judgment about the kind of sexual harassment policy that would be
consistent with law and with the needs of our students and the larger university community.

# Harvard failed to engage a broad group of faculty from its different schools, including the law school, in
the development of the new sexual harassment policy. And Harvard imposed its new sexual harassment
policy on all the schools by fiat without any adequate opportunity for consultation by the relevant faculties.

# Harvard undermined and effectively destroyed the individual schools’ traditional authority to decide
discipline for their own students. The sexual harassment policy's provision purporting to leave the schools
with decision-making authority over discipline is negated by the university’s insistence that its Title IX
compliance office’s report be totally binding with respect to fact findings and violation decisions.

We call on the university to withdraw this sexual harassment policy and begin the challenging project of
carefully thinking through what substantive and procedural rules would best balance the complex issues

involved in addressing sexual conduct and misconduct in our community.

The goal must not be simply to go as far as possible in the direction of preventing anything that some might

AR_00001267
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 372 of 465

characterize as sexual harassment. The goal must instead be to fully address sexual harassment while at the
same time protecting students against unfair and inappropriate discipline, honoring individual relationship

autonomy, and maintaining the values of academic freedom. The law that the Supreme Court and lower

federal courts have developed under Title [X and Title VII attempts to balance all these important interests.

The university's sexual harassment policy departs dramatically from these legal principles, jettisoning
balance and fairness in the rush to appease certain federal administrative officials.

We recognize that large amounts of federal funding may ultimately be at stake. But Harvard University is
positioned as well as any academic institution in the country to stand up for principle in the face of funding

threats. The issues at stake are vitally important to our students, faculties, and entire community.

Elizabeth Bartholet

Scott Brewer

Robert Clark

Alan Dershowitz, Emeritus

Christine Desan
Charles Donahue
Ejiner Elhauge
Allen Ferrell
Martha Field
Jesse Fried
Nancy Gertner
Janet Halley
Bruce Hay

Philip Heymann
David Kennedy
Dunean Kennedy
Robert Mnookin
Charles Nesson
Charles Ogletree
Richard Parker
Mark Ramseyer

David Rosenberg

AR_00001268
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 373 of 465

Lewis Sargentich

David Shapiro, Emeritus
Henry Steiner, Emeritus
Jeannie Suk

Lucie White

David Wilkins

 

 

Young Men's Rights in Peril

The op-ed below was published as the lead opinion piece in The Santa
Barbara Independent on Monday August 11, 2014 and comments are invited
at the end of the critique. For re-posting this copyrighted material, please use
the link below. While the focus is on California’s SB 967 the issues raised also
apply to bills currently introduced in Congress.

Dianna Thompson and Gordon E. Finley, Ph.D.

 

htto://www.independent.com/news/2014/aue/11/affirmative-consent-u

 

‘Affirmative Consent’ U

By Dianna Thompson and Gordan E. Finley

Young Men's Rights in Peril

 

Monday, August 11, 2014

Rape and sexual assault are very serious crimes, and we applaud efforts to protect both male and female
students on California campuses. However, SB 976 introduced by State Senators Kevin de Leon (D-Los
Angeles) and Hannah-Beth Jackson (D-Santa Barbara) would initiate harmful changes with disastrous
consequences for California's sons.

The bill adopts the “preponderance of evidence” standard. That is a lower bar than the “beyond
reasonable doubt” standard used in the criminal courts or the middie-ground “clear and convincing
evidence” standard typically used in matters with serious consequences to the accused. In the college

AR_00001269
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 374 of 465

setting, the accused will be saddled with a lifetime “sex offender” stigma because of an ambiguous social
interaction, not a forcible rape.

The U.S. Department of Justice data reveals that rape on college campuses has declined precipitously
from 1995 to a historic iow today. Rather than celebrate this achievement, SB 967 radically

redefines “sexual assault” to include almost any touching of one person by another without

prior “affirmative consent.”

To avoid being accused of sexual assault, consent must be ongoing throughout a sexual encounter and
can be revoked at any time —- including months later. Regardless of whether an existing cating
relationship between the people involved existed, or past sexual encounters with each other happened, it
can't be assumed to be an indicator of consent.

SB 967 moved to the Assembly after a report, authored by the White House Task Force to Protect
Students from Sexual Assault stated that one in five women are sexually assaulted while at college. This
point this out.

 

False Allegations

Tragically, SB 967 would dramatically increase the number of he said/she said sexual assault allegations.
When bill co-author Assemblymember Bonnie Lowenthal (D-Long Beach) was asked how an innocent
person is to prove he or she indeed received consent, Lowenthal said, “Your guess is as good as mine. |
think it's a legal issue. Like any legal issue, that goes to court.”

The probiem is that under SB 967, allegations of sexual assault do not go to court but rather to a
university administrative committee comprised of faculty, students, and administrators. Such committees
deny California's accused sons of the kinds of basic evidentiary, due process, and cross-examination
rights found in criminal courts. Sexual assault charges should be handied by those trained to do so — the
police and the criminal justice system.

While being a victim is devastating, so too is being falsely accused. In 2002, Wanetta Gibson falsely
accused fellow California high school student Brian Banks of rape. Luckily, Brian was exonerated in 2012
after Wanetta was later caught on tape admitting that he was innocent.

Lawsuits

Critically, a growing number of the students who have been disciplined or expelled for false allegations of
sexual assault are filing lawsuits against their schools. The number of publically reported lawsuits filed by
sons whose lives have been ruined by campus tribunals now exceed 30 and are growing daily.

As Californians, do you want your educational tax dollars spent to pay off totally unnecessary lawsuits?

Reduced Male Attendance

Today's educational gender gap is the opposite of what it was in the 1960s. Then, about 60 percent of
advanced degrees were awarded to men. Today it is about 40 percent. California's sons already are in the
minority, and their number would be further reduced by the hostile and dangerous work environment SB
967 would create on campus.

AR_00001270
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 375 of 465

Parents and sons will run a very high risk of losing their education dollars while the son would be
permanently banned from further higher education because of his “conviction.” Why would any parent
want to support SB 967 and expose their sons to the prospects of lifelong losses in finances, education,
employment, rmnarriage, family formation, and home buying?

Attenuating sexual misconduct on the part of both male and female perpetrators is without question a
worthy cause. However, seeking that goal by denying due process, evidentiary, and cross-examination
protections of the accused is unfair to the accused and fails to meet the U.S. Supreme Court standard
of “Equal Justice Under Law.”

We urge the sons and the parents of sons in California to band together to defeat SB 967.

Dianna Thompson is director of Stop Abuse for Everyone. Gordon E. Finley is professor emeritus of
psychology at Florida international University.

Sex: The New War on Men

Gordon E. Finley, Ph.D.

The op-ed below was posted on the web site of the National Coalition for Men and several other
web sites in early May 2014.

 

ntto-/inefm ora/20 1 4/G5/action/ncim-advisor-cordon-finley-oh-d-sex-the-new-war-on-men/

 

Sex: The New War on Men

Gordon E. Finley, Ph.D.

It cannot have escaped anyone’s notice that on May Day (May 1, 2014), and within hours of one another, the
nation and the media have been bombarded with more than a half dozen exquisitely choreographed and
coordinated reports demanding action based on claims of skyrocketing sexual assaults occurring on campus
and on the battlefield.

But are these claims plausible? I argue not.
Singly, or in combination, all of these claims suffer from one or more of the following five fatal flaws.

1. Sexual allegations made by females are not taken as allegations but rather as “settled fact.” These claims do
not even consider the possibility that women might lie about any manner of things sexual and there is no
statistical correction for false sexual allegations.

AR_00001271
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 376 of 465

2. Women commit sexual assaults on men but female sexual perpetrators only rarely are prosecuted and male
reports of abuse by female sexual predators only rarely are believed.

3. In order to “cook” the rapidly rising numbers needed for political effect, the Obama Administration has
demanded that all investigations lower the standard of proof required for conviction or expulsion from “clear
and convincing” evidence to a “preponderance” of evidence, which basically is a coin toss.

4. In order to falsely boost the rapidly rising numbers needed for political effect, the Obama Administration has
moved the goal posts by expanding the definition of “sexual assault” to activities and circumstances most citizens
would not even remotely consider to be rape. The former definition of forcible rape has morphed into anything
sexual without “consent” and with the determination of “consent” left entirely up to the woman, even to be
determined on the morning after.

5. Forcible rape is ranked second only to murder as a serious crime. Yet, Obama and the Progressives want
to remove the investigation and prosecution of sexual crimes from the venues of the police and the courts and
rather transfer these responsibilities to unqualified but ideologically sympathetic administrative units in universities
and the military where the conclusion is foregone. Under Obama and the Progressives, men are stripped of all
due process and cross-examination rights that they normally would be guaranteed in a court of law. Truly
innocent men have no way to prove their innocence.

Finally: Men —- don’t drink and have sex. A core principle of the Obama Administration’s New World Order
is this: [f alcohol crosses anyone’s lips, the male automatically is guilty of sexual assault and the female
automatically is an innocent victim. With the consumption of any amount of alcohol, consensual sex does not
exist.

The overwhelming onslaught of exquisitely choreographed and coordinated claims suggests that Obama and the
Progressives are launching a War on Men to get the votes of women and advance their political base. This

War clearly is designed to create not only “hostile work environments” but “dangerous work environments” for
men on campus and in the military. This War further appears to be designed to eliminate men from the
institutions to which they have striven and attained in the past and rapidly to make these coveted, prestigious
and high paying positions open only to the political base of Obama and the Progressives.

Will Congress and the nation succumb to this loss of due process for men?

One hopes not. In my view, the words engraved above the entrance to the United States Supreme Court
should prevail and apply equally to the sexual lives of both men and women: “Equal Justice Under Law.”

Gordon E. Finley, Ph.D. is Emeritus Professor of Psychology at Florida International University. His
faculty web site is:

2

hitn://nsvenolocy TaLedu/facuity/cordon-finiey/

 

AR_00001272
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 377 of 465

The Denial of Due Process May Bankrupt
Universities

The op-ed below was posted on the web site of the National Coalition for Men and several others
on or about August 24, 2014.

Gordon E. Finley, Ph.D.

 

nioclnorreor/2eo </oe/acton/ncireacviser-corcon-liniey-urdes -covermor-orown-Nol-1o-siqn-sD-
o67-which-denies-due-process-io-collede-students-accused-of-sexual-assaull/

 

The Denial of Due Process May Bankrupt
Universities

Gordon E. Finley, Ph.D.

With now literally hundreds of editorials and op-eds taking positions both pro and con on California’s SB 967 —
as well as the broader issue of “affirmative consent” for sexual relations — it is virtually certain that the
California legislature will pass and send to Governor Brown’s desk SB 967 in the coming week. The bill is
titled: “Student safety: sexual assault.”

Writing as a faculty member of more than four decades in four universities, it is tragically clear that this campus
rape crusade bill presumes the veracity of accusers (a.k.a. “survivors”) and likewise presumes the guilt of
accused (virtually all men). This is nice for the accusers - both false accusers as well as true accusers —~ but
what about the due process rights of the accused?

Critically, and the reason why men are winning very substantial lawsuits against universities, is that the fact that
the current campus rape crusade explicitly denies men fundamental due process rights such as the right to a
lawyer, the right to cross-examine, and the right to evidentiary standards (clear and convincing evidence)
appropriate to the consequences for the accused. Simultaneously, the campus rape crusade provides every
conceivable aid and assistance to the accusers to prosecute the accused. This would be difficult to describe
as “fair.”

If the ideologically tainted advocates in the administration, in Congress, and on campus continue this crusade
against male students, it is possible that colleges and universities — as well as taxpayers — will be spending
more money on administering these laws and on lawsuit pay-outs than on instruction. Further, and as more and
more men win due process denial lawsuits (this is a slam dunk because the denial of due process for the
accused explicitly is written into the laws) the rate of such lawsuits will grow exponentially.

The solutions are to drop the fraudulent “1 in 5” campus rape claims of the administration, return to the
definition of “Forcible Rape” (rather than “affirmative consent”) for sexual assault, and prosecute crimes that are

AR_00001273
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 378 of 465

ranked second only to murder in the criminal justice system which is trained and designed to investigate and
prosecute them.

In deciding whether to sign or veto SB 967, the guiding principle should be that which is engraved above the
entrance to the U.S. Supreme Court: “Equal Justice Under Law.”

Governor Brown, I urge you to veto SB 967 and send it back to the legislature with the request that any future
laws regarding sexual misconduct provide equal protection and full due process to both California’s sons and
daughters.

Anything less would be a dereliction of duty.

Gordon E. Finley, Ph.D. is Professor of Psychology Emeritus at Florida International University. His
faculty web site is:

i

hips /osvcnoiogv. TiLedu/acuity/gorcen-Tnley

 

NCFM Adviser Gordon Finley, The Real Reason
Democrats Oppose Education Secretary Betsy
DeVos

The op-ed below was posted on The National Coalition For Men website
on Monday, February 13, 2017.

 

htto://ncfm.org/2017/02/news/ciscrimination-news/discrimination-against-
men-news/ncfm-adviser-gordon-finley-the-real-reason-democrats-oppose-
education-secretary-betsy-devos/

 

 

 

The Real Reason Democrats Oppose Education Secretary Betsy
DeVos

Gordon E. Finley, Ph.D.

Like the proverbial elephant in the living room, the most powerful concern that
Democrats never raised against Betsy DeVos following her confirmation
hearing was her unwillingness to promise Democrats — during the hearing — that

AR_00001274
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 379 of 465

she would keep President Obama’s fraudulent narrative on the false campus rape
crisis campaign against college men in the Department of Education’s Office for
Civil Rights.

The false narrative of the campus rape crisis deprived male students of their due
process rights in campus kangaroo courts, expelled them based on false
accusations and ruined their lives — all in the service of maintaining the
supremacy of identity and gender politics in the national political order. This is
the real reason Democrats pulled an all-nighter just prior to the senate
confirmation vote in an attempt to unseat her. They did not want to lose their
most powerful weapon against men — false sexual abuse allegations.

Knowing in advance the likely outcome of the senate confirmation vote, the all-
nighter was a really dumb and costly stunt by Democrats.

Thus, I would give the strongest possible urging to now Secretary DeVos and
President Trump to reverse former President Obama’s “Dear Colleague” letter
and all the investigations and threats of loss of federal funds that followed from
it. Second, I would urge that federal funding be withdrawn from any college

or university that continues to implement the evidence-free Obama campus rape
crisis false narrative and maintains the horrific torture and massive expense of
what some have called a bloated “Sex Bureaucracy” in colleges and universities.

Taking these two actions would be a win-win for students, parents, taxpayers,
lower tuition, smaller loans and — as an afterthought — educational quality.

Gordon E. Finley, Ph.D. is Professor of Psychology Emeritus at Florida
International University in Miami.

- fin ~

AR_00001275
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 380 of 465

A false accusation can spell end of college male’s future

The letter below was published in The Boston Globe on Saturday October 18, 2014 and is
followed by the responded to op-ed signed by 28 former and current members of the
Harvard Law Faculty demanding that Harvard change it’s sexual misconduct policy to
provide greater protections for the accused.

Gordon E. Finley, Ph.D.

 

A false accusation can spell end of college male’s future

ntto://www.bostonglobe.com/opinion/editorials/2014/10/17 /false-accusation-

 

can-spell-end-college-male-future/LZagmN6RNINX6hYarbs 1 6H/story.Atm)

 

RE “RETHINK Harvard’s sexual harassment policy” (Op-ed, Oct. 15): While the
legal critiques of the Harvard Law School faculty members are critically important,
so too, from a psychological perspective, are false sexual allegations by women.
Such allegations are dismissed by proponents of affirmative consent policies, who
say that women never lie about rape, or who cite a 3 percent to 8 percent rate of
false allegations.

A recent summary of the false abuse and rape allegation literature can be found
in a 2013 book by Phillip Cook and Tammy Hodo titled “When Women Sexually
Abuse Men.” While statistics in this literature are problematic, Cook and Hodo
report four studies that found false allegation rates of 62 percent, 41 percent, 50
percent, and 60 percent.

Proponents of these policies also demand an evidentiary standard of
“oreponderance,” which basically is a coin toss where all a university
administrative committee needs to deem a man guilty of sexual assault and expel
him is a smidgen above 50 percent.

This “preponderance” standard raises the likelihood that a college male who
engaged in consensual sex will be wrongly convicted and expelled. Once this
happens, that college male has no future.

Fair?

AR_00001276
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 381 of 465

Gordon E. Finley

Miami

 

biho: //www. bostone obe.com/opinion/2014/10/14/rethink- harvard-sevual-harassment-

uP
xoliev/ HF DD ZN 7m UsUwulluWMnabM /storv.ntml’s campaign=8915

 

Rethink Harvard’s sexual harassment policy

In July, Harvard University announced a new university-wide policy aimed at preventing sexual
harassment and sexual violence based on gender, sexual orientation, and gender identity.

 

The new policy, which applies to all schools within the university and to all Harvard faculty,
administrators, and students, sets up the Office for Sexual and Gender-Based Dispute Resolution to
process complaints against students. Both the definition of sexual harassment and the procedures
for disciplining students are new, with the policy taking effect this academic year. Like many
universities across the nation, Harvard acted under pressure imposed by the federal government,
which has threatened to withhold funds for universities not complying with its idea of appropriate
sexual harassment policy.

In response, 28 members of the Harvard Law School Faculty have issued the following statement:

AS MEMBERS of the faculty of Harvard Law School, we write to voice our strong objections to the
Sexual Harassment Policy and Procedures imposed by the central university administration and the
Corporation on all parts of the university, including the law school.

We strongly endorse the importance of protecting our students from sexual misconduct and
providing an educational environment free from the sexual and other harassment that can diminish
educational opportunity. But we believe that this particular sexual harassment policy adopted by
Harvard will do more harm than good.

As teachers responsible for educating our students about due process of law, the substantive law
governing discrimination and violence, appropriate administrative decision-making, and the rule of
law generally, we find the new sexual harassment policy inconsistent with many of the most basic
principles we teach. We also find the process by which this policy was decided and imposed on all
parts of the university inconsistent with the finest traditions of Harvard University, of faculty
governance, and of academic freedom.

Among our many concerns are the following:

Harvard has adopted procedures for deciding cases of alleged sexual misconduct which lack the
most basic elements of fairness and due process, are overwhelmingly stacked against the accused,
and are in no way required by Title TX law or regulation. Here our concerns include but are not
limited to the following:

w The absence of any adequate opportunity to discover the facts charged and to confront witnesses
and present a defense at an adversary hearing.

AR_00001277
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 382 of 465

w The lodging of the functions of investigation, prosecution, fact-finding, and appellate review in one
office, and the fact that that office is itself a Title Ix compliance office rather than an entity that could
be considered structurally impartial.

@ The failure to ensure adequate representation for the accused, particularly for students unable to
afford representation.

Harvard has inappropriately expanded the scope of forbidden conduct, including by:

a Adopting a definition of sexual harassment that goes significantly beyond Title [X and Title VI
law.

a Adopting rules governing sexual conduct between students both of whom are impaired or
incapacitated, rules which are starkly one-sided as between complainants and respondents, and
entirely inadequate to address the complex issues in these unfortunate situations involving extreme
use and abuse of alcohol and drugs by our students.

Harvard has pursued a process in arriving at its new sexual harassment policy which violates its
own finest traditions of academic freedom and faculty governance, including by the following:

w Harvard apparently decided simply to defer to the demands of certain federal administrative
officials, rather than exercise independent judgment about the kind of sexual harassment policy that
would be consistent with law and with the needs of our students and the larger university
community.

w Harvard failed to engage a broad group of faculty from its different schools, including the law
school, in the development of the new sexual harassment policy. And Harvard imposed its new
sexual harassment policy on all the schools by flat without any adequate opportunity for consultation
by the relevant faculties.

a Harvard undermined and effectively destroyed the individual schools’ traditional authority to
decide discipline for their own students. The sexual harassment policy’s provision purporting to
leave the schools with decision-making authority over discipline is negated by the university’s
insistence that its Title IX compliance office’s report be totally binding with respect to fact findings
and violation decisions.

We call on the university to withdraw this sexual harassment policy and begin the challenging project
of carefully thinking through what substantive and procedural rules would best balance the complex
issues involved in addressing sexual conduct and misconduct in our community.

The goal must not be simply to go as far as possible in the direction of preventing anything that some
might characterize as sexual harassment. The goal must instead be to fully address sexual
harassment while at the same time protecting students against unfair and inappropriate discipline,
honoring individual relationship autonomy, and maintaining the values of academic freedom. The
law that the Supreme Court and lower federal courts have developed under Title [X and Title VI
attempts to balance all these important interests. The university's sexual harassment policy departs
dramatically from these legal principles, jettisoning balance and fairness in the rush to appease
certain federal administrative officials.

We recognize that large amounts of federal funding may ultimately be at stake. But Harvard
University is positioned as well as any academic institution in the country to stand up for principle in

AR_00001278
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 383 of 465

the face of funding threats. The issues at stake are vitally important to our students, faculties, and

entire community.
Elizabeth Bartholet
Scott Brewer
Robert Clark
Alan Dershowitz, Emeritus
Christine Desan
Charles Donahue
Einer Elhauge
Allen Ferrell
Martha Field
Jesse Fried
Nancy Gertner
Janet Halley
Bruce Hay

Philip Heymann
David Kennedy
Duncan Kennedy
Robert Mnookin
Charles Nesson
Charles Ogletree
Richard Parker
Mark Ramseyer
David Rosenberg
Lewis Sargentich

David Shapiro, Emeritus

AR_00001279
Case 3:18-cv-00535-JSC

Henry Steiner, Emeritus
Jeannie Suk
Lucie White

David Wilkins

Document 134-6 Filed 06/03/19 Page 384 of 465

AR_00001280
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 385 of 465

NCFM Adviser Gordon Finley, The Real Reason
Democrats Oppose Education Secretary Betsy DeVos

The op-ed below was posted on The National Coalition For Men
website on Monday, February 13, 2017.

 

htto://ncfm.ore/2017/02/news/discrimination-news/discrimination-
against-men-news/ncfm-adviser-gorcon-finley-the-real-reason-

democrats-oppose-education-secretary-betsy-devos

 

The Real Reason Democrats Oppose Education Secretary
Betsy DeVos

Gordon E. Finley, Ph.D.

Like the proverbial elephant in the living room, the most powerful
concern that Democrats never raised against Betsy DeVos following her
confirmation hearing was her unwillingness to promise Democrats —

AR_00001281
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 386 of 465

during the hearing — that she would keep President Obama’s fraudulent
narrative on the false campus rape crisis campaign against college men
in the Department of Education’s Office for Civil Rights.

The false narrative of the campus rape crisis deprived male students of
their due process rights in campus kangaroo courts, expelled them based
on false accusations and ruined their lives — all in the service of
maintaining the supremacy of identity and gender politics in the national
political order. This is the real reason Democrats pulled an all-nighter
just prior to the senate confirmation vote in an attempt to unseat her.
They did not want to lose their most powerful weapon against men —
false sexual abuse allegations.

Knowing in advance the likely outcome of the senate confirmation vote,
the all-nighter was a really dumb and costly stunt by Democrats.

Thus, I would give the strongest possible urging to now Secretary

DeVos and President Trump to reverse former President Obama’s “Dear
Colleague” letter and all the investigations and threats of loss of federal
funds that followed from it. Second, I would urge that federal funding be
withdrawn from any college or university that continues to implement
the evidence-free Obama campus rape crisis false narrative and
maintains the horrific torture and massive expense of what some have
called a bloated “Sex Bureaucracy” in colleges and universities.

Taking these two actions would be a win-win for students, parents,
taxpayers, lower tuition, smaller loans and — as an afterthought
— educational quality.

Gordon E. Finley, Ph.D. is Professor of Psychology Emeritus at Florida
International University in Miami.

 

The Real Reason Democrats Oppose Education Secretary Betsy DeVos

AR_00001282
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 387 of 465

 

 

Young Men's Rights in Peril

The op-ed below was published as the lead opinion piece in The Santa Barbara
Independent on Monday August 11, 2014 and comments are invited at the end of
the critique. For re-posting this copyrighted material, please use the link below.
While the focus is on California’s SB 967 the issues raised also apply to bills
currently introduced in Congress.

Dianna Thompson and Gordon E. Finley, Ph.D.

 

ntto://www.independent.com/news/2014/aue/11/affirmative-consent-u

‘Affirmative Consent’ U
By Dianna Thompsen and Gordon E. Finley

Young Men’s Rights in Peril

 

Monday, August 11, 2014

Rape and sexual assault are very serious crimes, and we applaud efforts to protect both male and
female students on California campuses. However, SB 976 introduced by State Senators Kevin de
Leon (D-Los Angeles) and Hannah-Beth Jackson (D-Santa Barbara) would initiate harmful changes
with disastrous consequences for California’s sons.

The bill adopts the “preponderance of evidence” standard. That is a lower bar than the “beyond
reasonable doubt” standard used in the criminal courts or the middie-ground “clear and convincing
evidence” standard typically used in matters with serious consequences to the accused. In the
college setting, the accused will be saddled with a lifetime “sex offender’ stigma because of an
ambiguous social interaction, not a forcible rape.

The U.S. Department of Justice data reveals that rape on college campuses has declined
precipitously from 1995 to a historic low today. Rather than celebrate this achievement, SB 967
radically redefines “sexual assault” to include almost any touching of one person by another without
prior “affirmative consent.”

Te avoid being accused of sexual assault, consent must be ongoing throughout a sexual encounter
and can be revoked at any time — including months later. Regardless of whether an existing dating
relationship between the people involved existed, or past sexual encounters with each other
happened, it can’t be assumed to be an indicator of consent.

SB 967 moved to the Assembly after a report, authored by the White House Task Force to Protect
Students from Sexual Assault, stated that one in five women are sexually assaulted while at college.
This statistic is utterly false and scores of articles point this out.

 
 

AR_00001283
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 388 of 465

False Allegations

Tragically, SB 967 would dramatically increase the number of he said/she said sexual assault
allegations. When bill co-author Assemblymember Bonnie Lowenthal (D-Long Beach) was asked
how an innocent person is to prove he or she indeed received consent, Lowenthal said, “Your guess
is as good as mine. | think it’s a legal issue. Like any legal issue, that goes to court.”

The problem is that under SB 967, allegations of sexual assault do not go to court but rather to a
university administrative committee comprised of faculty, students, and administrators. Such
committees deny California’s accused sons of the kinds of basic evidentiary, due process, and
cross-examination rights found in criminal courts. Sexual assault charges should be handled by
those trained to do so — the police and the criminal justice system.

While being a victim is devastating, so too is being falsely accused. In 2002, Wanetta Gibson falsely
accused fellow California high school student Brian Banks of rape. Luckily, Brian was exonerated in
2012 after Wanetta was later caught on tape admitting that he was innocent.

Lawsuits

Critically, a growing number of the students who have been disciplined or expelled for faise
allegations of sexual assault are filing lawsuits against their schools. The number of publicaily
reported lawsuits filed by sons whose lives have been ruined by campus tribunals now exceed 30
and are growing daily.

As Californians, do you want your educational tax dollars spent to pay off totally
unnecessary lawsuits?

Reduced Male Attendance

Today's educational gender gap is the opposite of what it was in the 1960s. Then, about 60 percent
of advanced degrees were awarded to men. Today it is about 40 percent. California's sons already
are in the minority, and their number would be further reduced by the hostile and dangerous work
environment SB 967 would create on campus.

Parents and sons will run a very high risk of losing their education dollars while the son would be
permanently banned from further higher education because of his “conviction.” Why would any
parent want to support SB 967 and expose their sons to the prospects of lifelong losses in finances,
education, employment, marriage, family formation, and home buying?

Attenuating sexual misconduct on the part of both male and fernale perpetrators is without question
a worthy cause. However, seeking that goal by denying due process, evidentiary, and cross-
examination protections of the accused is unfair to the accused and fails to meet the U.S. Supreme
Court standard of “Equal Justice Under Law.”

We urge the sons and the parents of sons in California to band together to defeat SB 967.

Dianna Thompson is director of Stop Abuse for Everyone. Gordon E. Finley is professor emeritus of
psychology at Florida International University.

AR_00001284
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 389 of 465

Sex: The New War on Men

Gordon E. Finley, Ph.D.

The op-ed below was posted on the web site of the National Coalition for Men and
several other web sites in early May 2014.

 

nitod/neim.org/20714/05/action/ncin-advisor-corcon-Tiniey-ph-d-sex-ihe-new-war-on-
men

Sex: The New War on Men

Gordon E. Finley, Ph.D.

 

It cannot have escaped anyone’s notice that on May Day (May |, 2014), and within hours of one
another, the nation and the media have been bombarded with more than a half dozen exquisitely

choreographed and coordinated reports demanding action based on claims of skyrocketing sexual
assaults occurring on campus and on the battlefield.

But are these claims plausible? I argue not.

Singly, or in combination, all of these claims suffer from one or more of the following five fatal
flaws,

1. Sexual allegations made by females are not taken as allegations but rather as “settled
fact.” These claims do not even consider the possibility that women might lie about any manner
of things sexual and there is no statistical correction for false sexual allegations.

2. Women commit sexual assaults on men but female sexual perpetrators only rarely are
prosecuted and male reports of abuse by female sexual predators only rarely are believed.

3. In order to “cook” the rapidly rising numbers needed for political effect, the Obama
Administration has demanded that all investigations lower the standard of proof required for
conviction or expulsion from “clear and convincing” evidence to a “preponderance” of evidence,
which basically is a coin toss.

4. In order to falsely boost the rapidly rising numbers needed for political effect, the Obama
Administration has moved the goal posts by expanding the definition of “sexual assault” to
activities and circumstances most citizens would not even remotely consider to be rape. The
former definition of forcible rape has morphed into anything sexual without “consent” and with
the determination of “consent” left entirely up to the woman, even to be determined on the
morning after.

AR_00001285
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 390 of 465

5. Forcible rape is ranked second only to murder as a serious crime. Yet, Obama and the
Progressives want to remove the investigation and prosecution of sexual crimes from the venues
of the police and the courts and rather transfer these responsibilitics to unqualified but
ideologically sympathetic administrative units in universities and the military where the
conclusion is foregone. Under Obama and the Progressives, men are stripped of all due process
and cross-examination rights that they normally would be guaranteed in a court of law. Truly
innocent men have no way to prove their innocence.

Finally: Men — don’t drink and have sex. A core principle of the Obama Administration’s New
World Order is this: If alcohol crosses anyone’s lips, the male automatically is guilty of sexual
assault and the female automatically is an innocent victim. With the consumption of any amount
of alechol, consensual sex does not exist.

The overwhelming onslaught of exquisitely choreographed and coordinated claims suggests that
Obama and the Progressives are launching a War on Men to get the votes of women and advance
their political base. This War clearly is designed to create not only “hostile work environments”
but “dangerous work environments” for men on campus and in the military. This War further
appears to be designed to eliminate men from the institutions to which they have striven and
attained in the past and rapidly to make these coveted, prestigious and high paying positions
open only to the political base of Obama and the Progressives.

Will Congress and the nation succumb to this loss of due process for men?
One hopes not. In my view, the words engraved above the entrance to the United States
Supreme Court should prevail and apply equally to the sexual lives of both men and

women: “Equal Justice Under Law.”

Gordon E. Finley, Ph.D. is Emeritus Professor of Psychology at Florida International
University. His faculty web site is:

niboy//mevenolocy.fy.edu/facnlty/sorcon-Tinley/

AR_00001286
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 391 of 465

The Denial of Due Process May Bankrupt
Universities

The op-ed below was posted on the web site of the National Coalition for Men and
several others on or about August 24, 2014.

Gordon E. Finley, Ph.D.

 

nttod/ncim. org/20 71 4/G8/action/ncim-adviser-cordon-finiey-urdes-cqovemor-brown-net-to-
sian-sb-96/-which-denies-cue-process-io-callege-siudents-accused-ol-sexual-assaull/

 

 

The Denial of Due Process May Bankrupt
Universities

Gordon E. Finley, Ph.D.

With now literally hundreds of editorials and op-eds taking positions both pro and con on
California’s SB 967 — as well as the broader issue of “affirmative consent” for sexual relations
— it is virtually certain that the California legislature will pass and send to Governor Brown’s
desk SB 967 in the coming week. The bill is titled: “Student safety: sexual assault.”

Writing as a faculty member of more than four decades in four universities, it is tragically clear
that this campus rape crusade bill presumes the veracity of accusers (a.k.a. “survivors”) and
likewise presumes the guilt of accused (virtually all men). This is nice for the accusers — both
false accusers as well as true accusers — but what about the due process rights of the accused?

Critically, and the reason why men are winning very substantial lawsuits against universities, is
that the fact that the current campus rape crusade explicitly denies men fundamental due process
rights such as the right to a lawyer, the right to cross-examine, and the right to evidentiary
standards (clear and convincing evidence) appropriate to the consequences for the accused.
Simultaneously, the campus rape crusade provides every conceivable aid and assistance to the
accusers to prosecute the accused. This would be difficult to describe as “fair.”

If the ideologically tainted advocates in the administration, in Congress, and on campus continue
this crusade against male students, it is possible that colleges and universities — as well as
taxpayers —- will be spending more money on administering these laws and on lawsuit pay-outs
than on instruction. Further, and as more and more men win due process denial lawsuits (this is
a slam dunk because the denial of due process for the accused explicitly is written into the laws)
the rate of such lawsuits will grow exponentially.

The solutions are to drop the fraudulent “| in 5” campus rape claims of the administration, return
to the definition of “Forcible Rape” (rather than “affirmative consent’) for sexual assault, and

AR_00001287
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 392 of 465

prosecute crimes that are ranked second only to murder in the criminal justice system which is
trained and designed to investigate and prosecute them.

In deciding whether to sign or veto SB 967, the guiding principle should be that which is
engraved above the entrance to the U.S. Supreme Court: “Equal Justice Under Law.”

Governor Brown, I urge you to veto SB 967 and send it back to the legislature with the request
that any future laws regarding sexual misconduct provide equal protection and full due process to
both California’s sons and daughters.

Anything less would be a dereliction of duty.

Gordon E. Finley, Ph.D. is Professor of Psychology Emeritus at Florida International
University. His faculty web site is:

itor /psve no oev.uerulecy ty/gorcon-iiniev/

AR_00001288
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 393 of 465

Wheeler, Joseph

From: Wheeler, Joseph

Sent: Wednesday, May 31, 2017 4:14 PM

To: Jackson, Candice

Cc: Faiella, Matt; Reyes, Alejandro; Ferg-Cadima, James; Gettler, Rachel; Kasior, Anna

Subject: Briefing materials on title IX due process

Attachments: OCR staff recent communications with members of FACE-FIRE-NACUA.docx;
background TPs for due process groups (draft 5-30-17).docx

importance: High

Candice,

Attached are briefing materials that may be helpful to review in advance of tomorrow's listening
session with NACUA, FACE, and FIRE re Title IX and due process for accused students. The “talking
points” cover many of the key issues that these groups might raise andi DPP

 

 

bPP

 

We also compiled a summary of past communications between OCR and these three groups. Let us
kniow if you nave any questions.

-joe

<<OCR staff recent communications with members of FACE-FIRE-NACUA.docx>> <<background TPs for due
process groups (draft 5-30-17).docx>>

AR_00001289
 

 

Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 394 of 465

 

AR_00001290

 
 

 

Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 395 of 465

 

AR_00001291

 
 

 

Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 396 of 465

 

AR_00001292

 
 

 

Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 397 of 465

 

AR_00001293

 
 

 

Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 398 of 465

 

AR_00001294

 
 

 

Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 399 of 465

 

AR_00001295

 
 

 

Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 400 of 465

 

AR_00001296

 
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 401 of 465

Jackson, Candice

 

From: Jackson, Candice

Sent: Thursday, June 01, 2017 10:14 AM

To: eric.treene@usdoj.gov

Subject: FW: Discussion with Families Advocating for Campus Equality

Attachments: TABLE of DUE PROCESS RECOMMENDATIONS FINAL. pdf; FACE DUE PROCESS

RECOMMENDATIONS FINAL.pdf; WE CAN DO BETTER POSITION PAPER
FINAL. pdf; Sex Bureaucracy Suk + Gerson.pdf; NCHERM White Paper clean.pdf;
ACTL Task_Force_Allegations_of Sexual Violence _White_Paper_FINAL. pdf

Candice Jackson

Acting Assistant Secretary for Civil Rights

Dep. Ass. Sec. for Strategic Operations & Outreach
Office for Civil Rights

U.S. Department of Education

400 Maryland Ave. SW

Washington, DC ac202

 

 

From: Cynthia P Garrett [mailto; PII @gmail.com]

Leer eer!

Sent: Thursday, May 18, 2017 10:36 PM

To: Jackson, Candice

Ce: Scott Alison

Subject: Re: Discussion with Families Advocating for Campus Equality

Candice,

I will know more on Monday, but many of our recommendations are very similar to Stanford's current test
policy, attached below.

In the meantime, as promised, here are some documents you may find helpful, though the Taylor-Johnson book
is perhaps one of the best compilations I could suggest. You also may wish to read Laura Kipnis'

book, "Unwanted Advances.” Kipnis is a Northwestern professor who was subjected to a Title IX

process. Kipnis is now being sued by one of the students she criticized.
nighered.com/news/2017/05/17/eraduate-student-who-subject-title-ix-critic- laura-kipniss-
nation.)

Rages,

(httes://aoww inside

  

new-book-sues-defat

 

Though it is a Table I prepared for California lawmakers to oppose SB169, which is California's attempt to
codify the 2011 Dear Colleague Letter, the attached "Table of Due Process Recommendations" may be helpful
in that it discusses Stanford's sexual misconduct policy provisions in comparison to SB169. Other than
adopting the Dear Colleague Letter (which it identifies as a "regulation") SB169 itself includes just a few
provisions which are mostly duplicate those in the 2011 Dear Colleague Letter.

The Table also compares recommendations from the recent white papers issued by the American College of
Trial Lawyers and NCHERM (both attached) -- the latter is the group run by Brett Sokolow which has made
millions providing Title [X training to campuses across the country. NCHERM has made almost a 180 degree
turnaround in its white paper (as discussed in some of the other attached documents), chastising schools for

AR_00001297
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 402 of 465

their failure to provide due process.

The Table's last column provides FACE's recommendations, which are essentially a combination of Stanford's
recommendations and my suggestion based on FACE students’ experiences and my participation in the ABA
Task Force. That is as much as I can say for now, but the final ABA Report should be available soon.

The attached "FACE Due Process Recommendations" puts much of what is in the last column of the Table in
list form.

FACE's "We Can Do Better” position paper (attached) was used during our recent meetings in Congress, and
has many excellent article and court decisions cited. I would point specifically to the article by Harvard Law
professors Jeannie Suk and Jacob Gerson entitled "The Sex Bureaucracy,” which I have also attached for your
convenience.

Please let me know if you would like any of the court decisions or articles cited as I have copies of most.
Cindy

Cynthia P Garrett, Co President

Families Advocating for Campus Equality
www Jacecampusequality.org
racecampuscquallyi@ emailcom

@FaceCampusEqual

 

 

 

On May 18, 2017, at 6:56 PM, Jackson, Candice <Candice.Jackson@ ed.gov> wrote:
Tom Wheeler at DOJ would likely also want to know what you are able to share about the ABA
task force.

Candice Jackson

Office for Civil Rights
US. Dept. of Education
Sent from my iPhone

 

On May 18, 2017, at 9:52 PM, Cynthia P Garrett Pil yemail.com> wrote:

 

 

 

 

Candice-

I think it is important you know that the DOJ Office on Violence Against Women is
funding a "Commission" to produce Title IX disciplinary procedure guidelines, some
of which are inconsistent (more victim- oriented) with what our Task Force is
proposing. Since we will be including a DOJ official in our discussion, I thought you
should be aware of this if you are not already.

Cindy

AR_00001298
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 403 of 465

On May Is. 2017, at 6:21 PM, Jackson, Candice
on@ed.gov> wrote:

 

This is really heloful to know, Cindy. At any point in that process
where you are able to share results, i'd appreciate seeing them

Candice Jackson

Acting Assistant Secretary for Civil Rights

Dep. Ass. Sec. for Strategic Operations & Outreach
Office for Civil Rights

U.S. Department of Education

400 and Ave. SW

Washington, DC 20202

  

 

 

 

 

 

From: Cynthia P Garrett [maiito? PIT = Sqmail.com]
Sent: Thursday, May 18, 2017 919 PM
To: Jackson, Candice

Subject: Re: Discussion with Families Advocating for Campus Equality

 

 

You are absolutely not a pest! We are all as anxious as you to address
this issue in a more balanced manner.

Incidentally, am on an American Bar Association Task Force
addressing the issue of campus Title [X disciplinary procedures and
hopefully our report will be out soon. The Task Force included
representatives from all sides of this issue and we were able to come to
a consensus. We all gave a little and although I would have preferred a
couple provisions be different, overall the recommendations will be a
vast improvement over the status quo.

The Report has been approved by the ABA's Criminal Justice Section
but there are other sections which may not provide their approval.
There are limitations on what I can divulge at this point, but we have a
conference call scheduled on Monday so I should know more when we
speak on Wednesday.

Cindy

On May 18, 2017, at 6:11 PM, Jackson, Candice
<Candice Jackson@ed.gov> wrote:

 

| appreciate this, Cindy. | hate to be a pest about it but |
really want to keep these conversations moving forward.

AR_00001299
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19

Candice Jackson

Acting Assistant Secretary tor Civil Rights

Dep. Ass. Sec. for Strategic Operations & Outreach
Office for Civil Rights

U.S. Department ducation

400 Maryland Ave. SW

Washington, DC 20202

  
 
 

  

Page 404 of 465

 

From: Cynthia P Garrett [maitos Pl] @amai.com]
Sent: Thursday, May 18, 2017 Sarr
To: Jackson, Candice

Subject: Re: Discussion with Families Advocating for

Campus Equality

 

 

 

Candice-

I just spoke with Ed Bartlett and he will contact you this
evening.

I can't imagine anyone involved in this issue not wanting to

meet with you!

Cindy

On May 18, 2017, at 6:08 PM, Jackson,
Candice <Candice Jacksoni@eg gov> wrote:

   

Thanks!

Candice Jackson

Acting Assistant Secretary for Civil Rights
Dep. Ass. Sec. for Strategic Operations &
Outreach

Office for Civil Rights

U.S, Department of Education

400 Maryland Ave. SW

Washington, DC go202

From: Cynthia P Garrett

[maittof Pil armall.com]

Sent: Thursday, May 18, 2017 9:07 PM
To: Jackson, Candice

Subject: Re: Discussion with Families

Advocating for Campus Equality

 

 
    

 

 

 

Never mind - I see you did ask me to
contact him, which I will do now.

Cindy

On May 18, 2017, at 6:03
PM, Cynthia P Garrett

AR_00001300
P ll @emailcom>

 

 

Candice-

Tjust spoke with him late this
afternoon about scheduling a
meeting with you. He is
definitely interested and the
hold up may be that he is trying
to find out the schedules of a
couple others he would like to
include on the call.

Would you like me to call him?

Cindy

On May I8,
2017, at 6:00
PM, Jackson,
Candice
iWec.gzov> wrote:

Cincy,

ln glac we neve
a conference call
set up for next
week!

lemailed Ed
Bartlett today and
haven't heard
back from him;
would you pe
willing to contact
him to see if he’s
interested In
following up on
Roger Clegg’s
suggestion that
OCR meet with
SAVE?

Thanks,
Candice

Candice
Jackson

AR_00001301
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 406 of 465

Acting Assistant
for Civil

 

Secretary
Rights
Dep. Ass. Sec. for
Strategic
Crperations &
Outreach

Office for Civil
Rights

US. Department of
Education

400 Maryland

 

From: Cynthia P
Garrett
[mailto:
Sent: Thursday,
May 18, 2017
12:58 PM

To: Jackson,
Candice

Cc: Wheeler, Tom
(CRT); Scott Alison
Subject: Re:
Discussion with
Families
Advocating for
Campus Equality

  

Thank you!

On
May
18,
2017
, at
9:32
AM,
Jacks
on,
Cand
ice

<Can

 

AR_00001302
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 407 of 465

Lead
er
passc
ode
2055
242
Parti
cipan
t
passc
ode
5877
798

<Mai
|

Attac
hmen
t.ics>

AR_00001303
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 408 of 465

 

 

 

 

WHITE PAPER ON
CAMPUS SEXUAL ASSAULT INVESTIGATIONS

http://files.constantcontact.com/dbce236ec501/9b906384-177d-42df-9ela-beb6f62d9340 pdf

Task Force on the Response of Universities and Colleges to
Allegations of Sexual Violence

Approved by the Board of Regents
March 2017

 

 

 

 

 

 

AR_00001304
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 409 of 465

 

 

 

 

 

MISSION STATEMENT OF THE
AMERICAN COLLEGE OF ‘TRIAL LAWYERS

exceptional trial lawyers of diverse backgrounds from the United States and

Canada. The College thoroughly investigates each nominee for admission and
selects only those who have demonstrated the very highest standards of trial advocacy,
ethical conduct, integrity, professionalism and collegiality. The College maintains
and seeks to improve the standards of trial practice, protessionalism, ethics, and the
administration of justice through education and public statements on important legal
issues relating to its mission. The College strongly supports the independence of the
judiciary, trial by jury, respect for the rule of law, access to justice, and fair and just
representation of all parties to legal proceedings.

[= American College of Trial Lawyers is an invitation only fellowship of

¢$¢¢

“In this select circle, we find pleasure and charm in the
illustrious company of our contemporaries and take the
keenest delight in exalting our friendships.”

—Hon. Emil Gumpert,
Chancellor-Founder, ACTL

American College of Trial Lawyers
19900 MacArthur Boulevard, Suite 530
Irvine, California 92612
Telephone: (949) 752-1801
Facsimile: (949) 752-1674
Website: www.actl.com
Email: nationaloffice@actl.com

Copyright © 2017
American College of Trial Lawyers
All Rights Reserved.

 

 

 

 

 

AR_00001305
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 410 of 465

 

 

 

 

AMERICAN COLLEGE OF TRIAL LAWYERS

CHANCELLOR-FOUNDER

Hon. Emil Gumpert
(1895-1982)

OFFICERS
BARTHOLOMEW J. DALTON, President
SAMUEL H. FRANKLIN, President-Elect

JEFFREY 8. LEON, LSM, Treasurer
DOUGLAS R. YOUNG, Secretary
MICHAEL W. SMITH, /mmediate Past President

BOARD OF REGENTS
RITCHIE E. BERGER WILLIAM J. MURPHY
Burlington, Vermont Baltunore, Maryland

KATHLEEN FLYNN PETERSON C. RUFUS PENNINGTON Il

Minneapolis, Minnesota Jacksonville, Florida
SUSAN J. HARRIMAN DANIEL E. REIDY
San Francisco, Calitornia Chicago, Ilinois
THOMAS M. HAYES UI STEPHEN G. SCHWARZ
Monroe, Louisiana Rochester, New York
PAUL J. HICKEY KATHLEEN M. TRAFFORD
Cheyenne, Wyoming Columbus, Ohio
JOHN J. L. HUNTER, Q.C, ROBERT K. WARFORD
Vancouver, British Columbia San Bernardino, California
W. FRANCIS MARION, JR. ROBERT E. WELSH, JR.
Greenville, South Carolina Philadelphia, Pennsylvania

ELIZABETH N. MULVEY
Boston, Massachusetts

DENNIS J. MAGGI, CAE, Executive Director

 

 

 

 

 

 

AR_00001306
Case 3:18-cv-00535-JSC

Document 134-6 Filed 06/03/19 Page 411 of 465

 

 

 

 

 

AMERICAN

1950-51 EMIL. GUMPERT*
Los Angeles, California

1951-52 C. RAY ROBINSON*
Merced, California

1952-53 CODY FOWLER*
Tampa, Florida

1953-54 E. D. BRONSON*
San Francisco, California

1954-55 CODY FOWLER*
Tampa, Florida

1955-56 WAYNE E, STICHTER*
Toledo, Ohio

1956-57 TESSE E. NICHOLS*
Oakland, California

1957-58 LEWIS C. RYAN*
Syracuse, New York

1958-59 ALBERT E. TENNER, JR.*
Chicago, Iinois

1959-60 SAMUEL P. SEARS*
Boston, Massachusetts

1960-61 LON HOCKER*
Woods Hole, Massachusetts

1961-62 LEON JAWORSKI*
Houston, Texas

1962-63 GRANT B. COOPER*
Los Angeles, California

1963-64 WHITNEY NORTH SEYMOUR*
New York, New York

1964-65 BERNARD G. SEGAL*
Philadelphia, Pennsylvania

1965-66 EDWARD L. WRIGHT*
Little Rock, Arkansas

1966-67 FRANK G. RAICHLE*
Buffalo, New York

1967-68 JOSEPH A. BALL*
Long Beach, California

1968-69 ROBERT W. MESERVE*
Boston, Massachusetts

1969-70 HON. LEWIS F. POWELL, JR.*
Washington, District of Columbia

1970-71 BARNABAS F, SEARS*
Chicago, Hlinois

1971-72 HICKS EPTON*
Wewoka, Oklahoma

1972-73 WILLIAM H. MORRISON*
Portland, Oregon

* Deceased

COLLEGE OF TRIAL LAWYERS

PAST PRESIDENTS

1973-74 ROBERT L. CLARE, JR.*
New York, New York

1974- AUSTIN W. LEWIS*
New Orleans, Louisiana

1975-76 THOMAS E. DEACY, JR.
Kansas City, Missouri

1976-77 SIMON H. RIFKIND*
New York, New York

1977-78 KRAFT W. EIDMAN*
Houston, Texas

1978-79 MARCUS MATTSON*
Los Angeles, California

1979-80 JAMES E, §. BAKER*
Chicago, Illinois

1980-81 JOHN C. ELAM*
Columbus, Ohio

1981-82 ALSTON JENNINGS*
Little Rock, Arkansas

1982-83 LEON SILVERMAN*
New York, New York

1983-84 GAEL MAHONY*
Boston, Massachusetts

1984-85 GENE W. LAFITTE
New Orleans, Louisiana

1985-86 GRIFFIN B. BELL*
Atlanta, Georgia

1986-87 R. HARVEY CHAPPELL, JR.*
Richmond, Virginia

1987-88 MORRIS HARRELL*
Dallas, Texas

1988-89 PHILIP W. TONE*
Chicago, Illinois

1989-90 RALPH L LANCASTER, JR.
Portland, Maine

1990-91 CHARLES E. HANGER*
San Francisco, California

1991-92 ROBERT B. FISKE, JR.
New York, New York

1992-93 FULTON HAIGHT*
Santa Monica, California

1993-94 FRANK C. JONES*
Atlanta, Georgia

1994-95 LIVELY M. WILSON*
Louisville, Kentucky

1995-96 CHARLES B, RENFREW
San Francisco, California

1996-97 ANDREW M. COATS
Oklahoma City, Oklahoma

1997-98 EDWARD BRODSKY*
New York, New York

1998-99 E. OSBORNE AYSCUE, JR.
Charlotte, North Carolina

1999-2000 MICHAEL E, MONE
Boston, Massachusetts

2000-2001 EARL J. SILBERT
Washington, District of Columbia

2001-2002 STUART D. SHANOR
Roswell, New Mexico

2002-2003 WARREN B. LIGHTFOOT
Birmingham, Alabama

2003-2004 DAVID W. SCOTT, Q.C.
Ottawa, Ontario

2004-2005 JAMES W. MORRIS, TI
Richmond, Virginia

2005-2006 MICHAEL A. COOPER
New York, New York

2006-2007 DAVID J. BECK
Houston, Texas

2007-2008 MIKEL L. STOUT
Wichita, Kansas

2008-2009 JOHN J. JACK) DALTON
Atlanta, Georgia

2009-2010 JOAN A, LUKEY
Boston, Massachusetts

2010-2011 GREGORY P. JOSEPH
New York, New York

2011-2012 THOMAS H. TONGUE
Portland, Oregon

2012-2013 CHILTON DAVIS VARNER
Atlanta, Georgia

2013-2014 ROBERT L. BYMAN
Chicago, Hlinois

2014-2015 FRANCIS M. WIKSTROM
Salt Lake City, Utah

2015-2016 MICHAEL W. SMITH
Richmond, Virginia

 

 

 

 

 

AR_00001307
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 412 of 465

 

 

 

 

"TASK FORCE ON THE RESPONSE OF UNIVERSITIES AND COLLEGES TO
ALLEGATIONS OF SEXUAL VIOLENCE

CHAIR
PAMELA ROBILLARD MACKEY
Denver, COLORADO

MEMBERS
Rircute E. BERGER
BURLINGTON, VERMONT

ELIZABETH N. MULVEY
Boston, MASSACHUSETTS

Earu J, SiLBERT
WaAsHINGTON, District of COLUMBIA

A. Giicurist Sparks UT
WILMINGTON, DELAWARE

 

 

 

 

 

 

AR_00001308
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 413 of 465

TABLE OF CONTENTS

American College of Trial Lawyers Position Statement Regarding

Campus Sexual Assault Investigations 00.00... ecceesee ence ceneeeneeeeeseneneeeeseeceeceneessecsaesinesaueseaesneeseaeneaes 1
American College of Trial Lawyers White Paper on Campus Sexual Assault Investigations .......00...... 3
Historical Back ground 0.2... cccccccccceccecccceenceeeeseeseneecnneeeneecceestseteceaeecaaeescseeeesasceatenaeeeneeenaetens 3

OCR’s Influence on College Sexual Assault Investigations 000... eeeeeeseeeeeeeee 3

PrOCECUIES. 0.0... eee cee ceecceneeeeeeeeeceeeseesaeevescesesensceaeecneeneesneceeceaetsaeesieevsteensentecnnesnseeaseses 4

Trvestigations Of Campus... ..ccccccccccsccesscecccseeeecseceneenensesesesenaecsscesecasenasensaresseaessaeeneaas 5

Appeals from Investigations .........ceeeecceeccceeeeeseeeeeeeeeeeneeeaeeraeceaeseaecunesesesarevneeeeeenseenes 7

OCR’s Title [X Investigations of Colleges and Universities .......cccccscscceeessseeteeeereees 7

Legal Landscape: Scholars, Commentators, and the Courts Respond «0.0.0... 8

ACTL’s Recommendations ...0... cc cccccceeccccceecenecneceecenscecaerscessaesececunesesseniecaneeeeseeeneeesaetaaenaees 11

Need For Procedural Due Process .2.0 occ cececeececeeeceeeceeeeeseeenereserseeeneeenenseereneeeeees lf

Need For Impartial Investigations 0.00.00 ccccccccescsesceesseecsescsescneesneeaeensavesevseesasneeenges 12

The Right to Counsel, Access Evidence, and Notice of Allegations oc 14

Some Form of Cross-Examimation ...0..cccccccccceccsecseecsecseeeceeneeeeeneceesaevasereeseeeenneeerenes 16

The Inadequacy of Preponderance of the Evidence Standard «20.00... ceeesseereeeeee 16

CONCHISION ooo ce cccccceeceseceneeeaeecaceescenseesseecseesseceteceeeceeccseesaeesseseseesaaeeseenseeaaesareceiecseseeeneees 18

AR_00001309
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 414 of 465

AMERICAN COLLEGE OF TRIAL LAWYERS
POSITION STATEMENT REGARDING
CAMPUS SEXUAL ASSAULT INVESTIGATIONS

The American College of Trial Lawyers maintains and seeks to improve the standards of
trial practice, professionalism, ethics, and the administration of justice through education and public
statements on important legal issues relating to its mission. The College strongly supports the
independence of the judiciary, trial by jury, respect for the rule of law, access to justice, and fair and
just representation of all parties to legal proceedings.

ACTL recognizes, and is deeply concerned by, the problem of sexual assaults on college
campuses. ACTL believes in the importance of protecting all students from sexual misconduct and
ensuring that they are provided an educational environment free of sexual harassment.

ACTL also believes that it is important to ensure that students investigated for, or charged
with, sexual assault or misconduct violations be afforded basic fairness and due process.

There have been recent statements by respected faculty from a number of law schools
declaring that those subject to such investigations or charges are being denied fundamental rights.
For example, 28 members of the Harvard Law School Facuity in their statement expressed their
belief that: “Harvard has adopted procedures for deciding cases of alleged sexual misconduct which
lack the most basic elements of fairness and due process, are overwhelmingly stacked against the
accused, and are in no way required by Title IX law or regulation.”' Similarly, 16 members of the
Penn Law School Faculty in an open letter addressing guidelines issued by the U.S. Department of
Education’s Office of Civil Rights (“OCR”) to enforce Title [X of the Education Amendments Act
of 1972, opined: “Although we appreciate the efforts by Penn and other universities to implement
fair procedures, particularly in light of the financial sanctions threatened by OCR, we believe that
OCR’s approach exerts improper pressure upon universities to adopt procedures that do not afford
fundamental fairness. We do not believe that providing justice for victims of sexual assault requires
subordinating so many protections long deemed necessary to protect from injustice those accused of
serious offenses.” In another open letter addressing these issues, professors of law from institutions
across the United States stated their belief that: “Through a series of ... directives and enforcement
actions, OCR has steadily expanded the definition of sexual harassment and imposed a growing range
of responsibilities on colleges to curb such conduct. As a result, free speech and due process on
campus are now imperiled.”

These concerns about fairness and due process have been echoed in a number of recent

 

   

| Opinion, “Rethink Harvard’s sexual harassment policy.” The Boston Globe, October 15, 2014.
http://www. bostonglobe.com/opinion/2014/10/14/rethink-harvard-sexual-harassment-policvy/HFDDiZN7nU2UwuUuW MngbM/story. html
2 Schow, Ashe, “UPenn law professors speak out against new campus sexual assault policy,” Washington Examiner, February 18,
2015, http://www.washingtonexaminer.com/upenn-law-professors-speak-out-against-new-campus-sexual-assault-policy/article/2560365.
3 Law Professors’ Open Letter Regarding Campus Free Speech and Sexual Assault, May 17, 2016.

14

AR_00001310
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 415 of 465

decisions by state and federal judges in cases brought by accused or disciplined students.* There is no
clear consensus as to how much process is constitutionally or contractually required to be provided to
the subjects of such investigations, and the outcome often depends on whether the institution is public
or private. Some courts, in addition to expressing concern as to the adequacy of the process provided
students, have recognized other avenues of possible relief, including statutory claims such as under
Title [X-

In this position statement and accompanying white paper, ACTL submits its recommended
standards for these investigations.

1. Sexual misconduct investigations and hearings should be conducted with due
consideration for any appearance of partiality, including that which might arise from the factfinder’s
other responsibilities or affiliations.

2. The subject of a sexual misconduct investigation should promptly be provided with
the details of the allegations and advised of his/her right to consult legal counsel.

3. The subject of a sexual misconduct investigation has the right to be advised and
accompanied by legal counsel at all stages of the investigation.

4. The parties to a sexual misconduct investigation should be permitted to conduct some
form of cross-examination of witnesses, in a manner deemed appropriate by the institution, in order to
test the veracity of witnesses and documents.

5. The subject of a sexual misconduct investigation should be provided with access to
all evidence at a meaningful time and in a meaningful manner so that he/she can adequately respond
to it.

6. The standard of proof for “responsibility” should be clear and convincing evidence.

7. Factfinders in sexual misconduct investigations and hearings should produce written
findings of fact and conclusions sufficiently detailed to permit meaningful appellate review.

 

4 See, e.g., Doe v. Rectors and Visitors of George Mason Univ., 132 F.Supp.3d 712 (E.D.Va 2015); Doe v. Washington & Lee
Univ, No. 6:14-CV-00052, 2015 WL 4647996 (WD. Va. Aug. 5, 2015): Doe v. Columbia Univ., 101 F.Supp.3d 356 (S.D.N_Y. 2015),
judgment vacated by Doe v. Columbia Univ., 831 F.3d 46 (2d Cir. 2016).

5 See, e.g., Prasad v. Cornell Univ., No. 5:1$-cv-322, 2016 WL 3212079 (N.DLNLY. Feb. 24, 2016); Doe v. Brown Univ, 166
F.Supp.3d 177 (D.R1. 2016); Doe v. Brandeis Univ., 177 F.Supp.3d 561 (D. Mass. 2016); Doe v. Middlebury Coll., No.1:15-cv-192-jgm,
2015 WL 5488109 (D. Vt. Sept. 16, 2015).

24

AR_00001311
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 416 of 465

AMERICAN COLLEGE OF TRIAL LAWYERS WHITE PAPER
ON CAMPUS SEXUAL ASSAULT INVESTIGATIONS

Tn 2011, in response to increased concern over sexual assaults on university campuses, the
U.S. Department of Education’s Office for Civil Rights (OCR) issued a Dear Colleague Letter
outlining the procedures private and public higher education institutions must follow in investigating
and adjudicating sexual harassment complaints under Title [X.' The letter and its 2014 clarification
have generated difficult legal questions, with institutions forced to balance their responsibilities under
federal law, their desire to treat both complaining parties and alleged perpetrators fairly, and the
substantial resources dedicated toward sexual assault prevention, training, and investigation. In an
August 2016 article, a law professor described the dilemma facing educational institutions:

The schools in these cases must feel themselves to be in an impossible
position. On the one hand, they must take sexual assault seriously
and remedy their previously neglectful handling of claims. Not doing
enough means risking a federal Title IX investigation, with the threat
of losing federal funding... . But, when schools do too much, they
face potential lawsuits from accused students for violating, among
other things, Title IX. When it comes to sexual-assault cases, campus
administrators could be forgiven for feeling on a knife’s edge.’

Judges have also recognized the difficulties colleges and universities face in balancing these
competing interests, with one federal judge noting in a September 2016 decision that universities
are “in a double bind. Either they come under public fire for not responding to allegations of sexual
assault aggressively enough or they open themselves to Title [IX claims simply by enforcing rules
against alleged perpetrators.’

ACTL believes that in a well-intentioned effort to address the significant problem of campus
sexual assault, OCR has established investigative and disciplinary procedures that, in application,
are in many cases fundamentally unfair to students accused of sexual misconduct. This white paper
analyzes the issues and recommends specific improvements.

HISTORICAL BACKGROUND
OCR’s Influence on College Sexual Assault Investigations

On April 29, 2014, OCR published “Questions and Answers about Title IX and Sexual
Violence,” a document intended to clarify campuses’ legal requirements under Title [X as articulated

 

I As set forth on DOE’s website: “The mission of the Office for Civil Rights is to ensure equal access to education and to
promote educational excellence throughout the nation through vigorous enforcement of civil rights.”

 

2 Jeannie Suk Gersen, College Students Go to Court Over Sexual Assault, The New Yorker (Aug. 5, 2016), http:/Avww.newyorker.
com/news/news-desk/colleges-go-to-court-over-sexual-assault,
3 Austin v. Univ. of Oregon, — F.Supp.3d__. Nos. 6:15-cv-02257-MC and 6:16-cv-00647-MC, 2016 WL 4708540 at *9 (D. Or.

Sept. 8, 2016).

34

AR_00001312
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 417 of 465

in the April 4, 2011 “Dear Colleague” letter on sexual violence.’ All higher education institutions that
receive federal funds must comply; according to a press release from DOE, schools that “violate the
law and refuse to address the problems identified by OCR can lose federal funding or be referred to
the U.S, Department of Justice for further action.”*

According to Catherine Lhamon, Assistant Secretary for Civil Rights, the legal bases of the
Dear Colleague Letters (DCLs) stem from the United States Supreme Court’s confirmation that, under
the Administrative Procedure Act (APA), 5 U.S.C. § 706(2)(D), agencies may issue guidance without
notice-and-commient procedures; such guidance does not have the force and effect of law but rather,
is intended to advise the public of the construction of Title [X.°

According to the 2014 Q&A, a federally funded school violates a student’s Title [X rights
regarding student-on-student sexual violence if:

I. The alleged conduct “is sufficiently serious to limit or deny a student’s ability
to participate in or benefit from the school’s educational program’; that is, it creates a “hostile
environment’; and

2. The school, after receiving notice, “fails to take prompt and effective steps reasonably
calculated to end the sexual violence, eliminate the hostile environment, prevent its recurrence, and,
as appropriate, remedy its effects.”

This standard is applied in both administrative enforcements of Title [IX and where injunctive
relief is sought. Where damages are sought, the standard is actual knowledge and deliberate
indifference.

Procedures

In order to be Title [IX compliant, an institution must disseminate a notice of
nondiscrimination, designate at least one employee as a Title IX coordinator, and adopt and publish
grievance procedures for resolving sexual harassment and sexual violence complaints. The grievance

procedures must contain the following:

. Notice to students and employees of the procedures, including where
complaints may be filed;

° A statement of the institution’s jurisdiction over Title IX complaints;

 

4 Office for Civil Rights, “Questions and Answers about Title [X and Sexual Violence,” US. Dep t of Education (Apr. 29, 2014),
http:/Avww2.ed.gov/about/offices/list/ocr/docs/qa-201404-title-ix.pdf [hereinafter 2014 Q&AI.

5 Department of Education, U.S. Department of Education Releases List of Higher Education Institutions with Open Title IX
Sexual Violence Investigations (May 1, 2014), http:/Avww.ed.gov/news/press-releases/us-department-education-releases-list-higher-
education-institutions-open-title-1.

6 Letter from Catherine E. Lhamon, Ass. Sec. for Civil Rights, Dep’t of Educ. to Sen. James Lankford, Chairman, Subcommittee
on Regulatory Affairs and Federal Management at 2 (Feb. 17, 2016) [hereinafter Lhamon Letter] (citing Perez v. Mortgage Bankers Ass’n,
135 S.Ct. 1199 (2015)).

7 id. at 10.

4

AR_00001313
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 418 of 465

° “Adequate” definitions of sexual harassment and hostile environments;

. Reporting protocols, including policies on confidential reporting;

® Identification of responsible employees;

° Provisions for “adequate, reliable, and impartial investigation of complaints,”

including opportunity for both parties to present witnesses and evidence;
, Notice of interim measures that may be taken to protect students;

. Application of the preponderance of the evidence standard which is to be
used for deciding complaints;

° Established, prompt time frames for the complaint process;

® Notice of potential remedies for students and sanctions against perpetrators;
° Written notice to both parties of the outcome of the complaint; and

° Assurance the institution will employ measures to prevent recurrence of

sexual violence and allay discriminatory effects on the complainant.*

Although Title [X permits institutions to use student disciplinary procedures, general Title TX
grievance procedures, sexual harassment procedures, or separate procedures to handle sexual violence
allegations, OCR emphasizes that any procedures used for sexual violence complaints “must meet
the Title IX requirement of affording a complainant a prompt and equitable resolution . . . including
applying the preponderance of the evidence standard of review.”

Investigations on Campus

OCR utilizes the term “investigation” to refer to the fact-finding process and any hearing and
decision-making protocol an institution uses to determine: “(1) whether or not the conduct occurred;
and (2) if the conduct occurred, what actions the school will take to end the sexual violence, eliminate
the hostile environment, and prevent its recurrence.”'” OCR cautions that imposing sanctions
against a perpetrator without additional remedies “likely will not be sufficient to eliminate the hostile
environment and prevent recurrences.””"!

Investigations must be “adequate, reliable, impartial, and prompt”; they must also include
an opportunity for both parties to present witnesses and other evidence. A hearing is not necessarily
required.'* The investigation may include: conducting interviews of the parties and witnesses,

 

8 2014 Q&A at 12-13.
9 id. at 14.

10 dd. at 25.

{1 ld.

12 dd. at 25.

54

AR_00001314
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 419 of 465

reviewing law enforcement investigation documents, reviewing student files, and examining other
relevant evidence. An institution “must give the complainant any rights that it gives to the alleged
perpetrator.”'? Accordingly:

. If the institution permits one party to have an attorney or advisor, or restricts
the ability of attorneys or advisors to speak or participate, it must apply this
rule equally;

° If the institution permits one party to submit expert testimony, it must apply

this rule equally;
. If the institution allows for an appeal, it must apply this rule equally;

* Both complainant and alleged perpetrator must be informed in writing of the
outcome of the complaint and any appeal; and"

° The institution “must use a preponderance-of-the-evidence” standard in any
Title TX proceeding.

Institutions should notify complainants that they may file a criminal complaint and
must refrain from dissuading a complainant from doing so.'° OCR notes that because a Title
IX investigation will never result in incarceration, “the same procedural protections and legal
standards [present in a criminal investigation] are not required.”!’ Title [IX investigations are “not
discretionary”; they must be conducted even if a criminal investigation is ongoing or terminates
without an arrest.'* Although an institution may be required to temporarily delay a fact-finding
investigation while law enforcement gathers evidence, an institution should work with campus police,
law enforcement, and prosecutors to identify when evidence-gathering is complete so that the school
may “promptly resume and complete its fact-finding for the Title [X investigation.”!’

If the institution uses a hearing process, it may determine whether it allows the parties to be
present for the entirety of the hearing, with the caveat that permission to one party to be present must
be granted equally to both parties.’ An institution “must not require a complainant to be present at
the hearing as a prerequisite to proceed.””' If requested, the institution should ensure the parties do
not have to be in the same room together at the same time.

OCR also “strongly discourages a school from allowing the parties to personally question or
cross-examine each other during a hearing.””

 

13 id. at 26.
14 fd.
15 ld.
16 ld.
17 id. at 27.
18 ld.
19 dd. at 28.
20 dd. at 30.
21 ld.
22 id. at 31.

oO

AR_00001315
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 420 of 465

OCR states that a 60-calendar day timeframe for the entire investigative process—not
including appeals—is typical. Although OCR does not require investigations to be completed within
sixty days, it will evaluate “on a case-by-case basis” whether the prompt and equitable standard has
been met.”

Appeals from Investigations

The appeals process “must be equal for both parties.”** An appeal mechanism is not required
by Title [X; however, OCR recommends that an institution provide an appeals process “where
procedural error or previously unavailable relevant evidence could significantly impact the outcome
of a case or where a sanction is disproportionate to the findings.”** Although the institution has
latitude in designing an appeals process, it must still “provide[] prompt and equitable resolutions
of sexual violence complaints,” while taking steps “to protect the complainant in the educational
setting,”

OCR’s Title IX Investigations of Colleges and Universities

As of 2015, OCR was investigating more than 100 colleges and universities as to whether
they failed to “fairly investigate and adjudicate cases of sexual violence” under Title [X.*? In 2014,
OCR took, on average, 1,469 days to complete an investigation, compared to 379 in 2009.* In Tune
2016, it was reported that there were 246 ongoing investigations into 195 colleges and universities,
with an additional sixty-eight Title IX investigations into sixty-one institutions’ handling of sexual
harassment.”

At the conclusion of its investigations, OCR publishes resolution letters and agreements,
stating whether an institution’s policies and notices are compliant with the regulation implementing
Title IX and what remedial actions need to be taken.

With regards to the reporting of sexual assault statistics, the Department of Education has
also been aggressive in enforcing the Clery Act, issuing fines to eight schools in 2013, although no
more than three had been issued per year in the preceding twenty-two years.” From January 2013
to December 2016, thirty schools were fined.*! On November 3, 2016, the Department announced it
would fine Pennsylvania State University nearly $2.4 million for its violations of the Clery Act and

 

   

 

   

23 id. at 32.

24 id. at 38.

25 dd. at 37.

26 fd.

27 Jake New, Justice Delayed, Inside Higher Ed (May 6, 2015), https:/Awww.insidehighered.com/news/20 1 5/05/06/ocr-letter-says-
completed-title-ix-investigations-2014-lasted-more-4-years.

28 dd.

29 Tyler Kingkade, There Are Far More Title [X Investigations of Colleges than Most People Know, Huffington Post (Jun. 16,
20106), http:/Avww.huffin gtonpost.com/entry/title-ix-investigations-sexual-harassment_us_575f4b0ce4b053d433061b3d.

30 Rebecca Lacher & Pedro A. Ramos, U.S. Department of Education Levies More Fines for

 

Clery Act Violations, Mondag (Jan. 30, 2014), httpv//www.mondag.com/unitedstates/x/289764/Education/
US+Department+Of+Education+Levies+More+F ines+For+Clery+Act+ Violations.

3h
clery-act-reports.

 

 

74

AR_00001316
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 421 of 465

the Drug-Free Schools and Communities Act—“by far the largest fine ever imposed under the law."

While OCR has issued many decisions criticizing colleges and universities for various
failures to protect the Title [X rights of the complainant, the Office’s first decision finding that the
rights of an accused had been violated was released on October 12, 2016. The decision found
that Wesley College discriminated on the basis of sex against a male student accused of planning
and implementing the nonconsensual videotaping of a sexual encounter by “subject[ing] him to an
inequitable grievance and appeal process.’ In its letter, OCR found that resolution of the complaint
was “not equitable” because the accused student was not: afforded his resolution options, given an
opportunity to share his story and benefit from an investigation of that story, permitted to challenge
evidence the College relied on, or provided an adequate opportunity to defend himself at the hearing.“
Even in this determination, however, OCR provided no guidance as to specific procedures institutions
must or even should implement to protect the rights of accused students, apart from providing them
with some form of notice and some type of opportunity to respond.

Legal Landscape: Scholars, Commentators, and the Courts Respond

In her August 5, 2016 article, Professor Gersen argues that that the position that college
campuses are unable to provide procedural fairness, such that sexual assault investigations should
be left to criminal justice authorities, “represents a false choice”; due process is possible “outside
the court system” and should be employed in institutional investigations as a “check on pressures to
trample fairness for the accused.”* That concern is reflected in numerous letters, policy statements,
articles and an increasing number of judicial decisions, echoing the belief that the requirements
imposed by OCR have resulted in accused students being “railroaded” through the campus
disciplinary systems, bereft of adequate due process protections in the face of deeply serious charges.

For example, in May 2011, the advocacy group Foundation for Individual Rights in
Education (FIRE) published an open letter to OCR’s Assistant Secretary for Civil Rights expressing
concerns that the 2011 DCL left institutions “uncertain as to their obligation to provide due process
protections.’”** Quoting from the 2614 Q&A, in which OCR specifically cautions that institutions

“should ensure that steps to accord any due process rights do not restrict or unnecessarily delay the
protections provided by Title IX to the complainant,” FIRE asserted that such “unnecessarily opaque
and deeply troubling” language “invites the potential for abuse.’

Recently, several courts have recognized that the processes utilized by certain universities
for investigating and disciplining students accused of sexual misconduct fail to comport with due

 

32 Jake New, Historic Fine for Penn State, Inside Higher Ed (Nov. 4, 2016), hitps:/Avww.insidehighered.com/news/2016/11/04/
education-departments-historic-sanction-against-penn-state-clery-violations.

33 Letter from Beth Gellman-Beer, Supervisory Attorney of OCR Philadelphia to Robert E. Clark IIT, President of Wesley
College at 1 (Oct. 12, 2016), http:/Avww2.ed.gov/about/offices/list/ocr/docs/investigations/more/03 1$2329-a.pdf?utm_content=&utm_
medium=email&utm_name=&utm_source=govdelivery&utm_term.

 

     

34 id. at 24.
35 Gersen, supra, at 35.
36 Letter from Will Creeley, Dir. of Legal & Pub. Advocacy, Found. for Individual Rights in Educ. (FIRE), to Russlynn Ali,

Assistant Sec’y for Civil Rights, Office for Civil Rights. Dep’t of Educ. (May 5, 2011) [hereinafter FIRE Letter],
fire-letter-to-office-for-civil-rights-assistant-secretary-for-civil-rights-russlynn-ali-may-5-2011.
37 2014 O&A at 13; FIRE Letter.

https://wwew.thefire.org/

   

 

R84

AR_00001317
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 422 of 465

process.** For example, in Doe v. Rectors and Visitors of George Mason University, the court found
that the procedures followed by the university, a state entity, had deprived the accused student of

a protected liberty interest-—the charge of sexual misconduct “plainly call[ed] into question [the]
plaintiff's good name, reputation, honor, or integrity,” altered his legal status as a student, and had
the potential to impact his future educational and employment endeavors.*” The court ruled that the
University failed to afford constitutionally adequate process—it did not provide the student with
notice of the full scope of the charges against him (a defect that was not cured during the subsequent
appeals), which in turn impacted his opportunity to be heard and put on evidence that addressed the
context in which the charges arose.” Administrators also had off-the-record and ex-parte meetings
with the complainant without informing the accused student what had transpired therein; one
administrator assigned the appeal to himself despite having had “extensive ex parte contact with [the
complainant] over the summer” and admitted he had “prejudged the case.'! Sanctions were also
imposed on the student without a basis for the decision. The court held that although any one of the
procedural irregularities in isolation would not rise to a constitutional violation, the “accumulation of
mistakes” resulted in a violation of due process.”

In Doe v. University of Southern California, the court partially affirmed a student’s petition
for a writ of administrative mandate challenging his suspension.” The court found that the student
had been deprived of notice and hearing where he was “not provided any information about the
factual basis of the charges against him, he was not allowed to access any evidence used to support
those accusations unless he actively sought it through a written request, and he was not provided with
any opportunity to appear directly before the decision-making panel to rebut the evidence presented
against him.”

The First Circuit held in Cloud v. Trustees of Boston University that the disciplinary hearings
of private universities must be conducted with “basic fairness” and that court-established evidentiary
and procedural rules may be referred to “in measuring the adequacy and fairness of the hearing.”** In

 

38 A number of law professors and other scholars have also joined the criticism of OCR and its DCLs. See e.g. KC Johnson

& Stuart Taylor Jr, Stanford Sex Assault Case: Sentence Was Too Short~--But the System Worked, The Washington Post (Jun. 9,

2016), https://www. washingtonpost.com/opinions/stanford-case-shows-why-the-justice-system-should-handle-campus-sexual-
assault/2016/06/08/38a6af24-2cf2-1 Le6-9b37-42985{6a265e_story.html?utm_term=.120ecbec4f lc (noting that “[t]he procedural rules
[required by OCR] are systematically slanted against the accused” and that “accusers are not subject to meaningful cross-examination,
which the Supreme Court has called ‘the greatest legal engine ever invented for the discovery of truth. ”); Law Professors’ Open Letter
Regarding Campus Free Speech and Sexual Assault, SAVE (May 16, 2016), http:/Avww.saveservices.org/wp-content/uploads/Law-
Professor-Open-Letter-May-16-2016.pdf (stating disciplinary policies “must aftord due process protections that are appropriate to the
particular circumstances, considering the harm it has caused to other students, the degree to which the conduct has interfered with other
students’ access to educational benefits, and the severity of potential sanctions. These due process protections include informing students of
the specific conduct at issue, providing them with access to all evidence, assuring students enjoy the assistance of an independent advocate,
affording them the right to cross-examuination, and utilizing the appropriate standard of proof”); Members of Harvard Law School Faculty,
Rethink Harvard’s Sexual Harassment Policy, Boston Globe (Oct. 15, 2014), https://www.bostonglobe.com/opinion/2014/10/14/rethink-
harvard-sexual-harassment-policy/HF DDiZN 7nU 2U wuUu W MngqbM/story.html (alleging Harvard’s policies for adjudicating cases of
sexual misconduct, which do not ensure counsel for the accused, an opportunity to discover facts, confront witnesses, and present a defense
at a hearing, and restrict all components of the adjudication to a Title [IX compliance office, “lack the mest basic elements of fairness and
due process, are overwhelmingly stacked against the accused, and are in no way required by Title EX law or regulation”).

39 149 F.Supp. 3d 602, 613-14 (E.D. Va. 2016) (quotation onnitted).
40 dd. at 617.
41 id. at 619.
42 id. at 621.
43 246 Cal. App. 4th 221 (2016).
44 Id. at 248.
45 920 F.2d 721, 725 (st Cir. 1983).
94

AR_00001318
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 423 of 465

March 2016, the District of Massachusetts relied in part on Cloud to hold that a complaint plausibly
alleged a violation of basic fairness where a private university failed to provide a student accused

of sexual misconduct with “a variety of procedural protections ... many of which, in the criminal
context, are the most basic and fundamental components of due process of law,” including no right to
notice of charges, counsel, confrontation of the accuser, cross-examination of witnesses, examination
of evidence or witness statements, or an effective appeal.*°

In June 2016, a student who had been disciplined after being found responsible for sexual
misconduct filed a lawsuit against both the university and the Department of Education alleging in
part that requiring institutions to use a preponderance of the evidence standard violates the APA,
insofar as it constituted rule-making without notice and an opportunity for public comment, an action
taken in excess of statutory authority, and an arbitrary and capricious action.’ A decision on the
Department’s motion to dismiss is pending.

Concerns over the partiality of investigators and adjudicators have also been the subject of

a number of lawsuits. For example, in Doe v. Brandeis University, the District of Massachusetts
critiqued Brandeis University’s Special Examiner Process, in which a “single individual was
essentially vested with the powers of an investigator, prosecutor, judge, and jury”; the court remarked
that the dangers of combining these powers in a single individual, with few rights to appeal and
review, are “obvious.”** Similarly, in Doe v. Washington & Lee University, the Western District of
Virginia concluded that bias existed on the part of the University’s Title [X officer that was material to
the outcome of the student’s disciplinary proceeding “due to the considerable influence she appears to
have wielded in those proceedings,” where the Title [X officer had presented an article positing that
“sexual assault occurs whenever a woman has consensual sex with a man and regrets it because she
had internal reservations,” a factual situation paralleling the circumstances under which the student
was found responsible for sexual misconduct.”

Although there have been increasing numbers of suits filed by students found responsible
for sexual misconduct, no clear judicial trends have yet emerged. For example, in a November 22,
2016 decision, the Fourth Appellate District of the California Court of Appeal reversed a superior
court’s determination that a male student accused of sexual misconduct was not afforded a fair
hearing, that substantial evidence did not support the university panel’s decision to suspend him,
and that the Dean and university regents “improperly increased his punishment in response to his

 

46 Doe v. Brandeis Univ., 177 F.Supp. 3d 561, 603 (D. Mass. 2016). Compare Doe v. Trustees of Boston Coll., No. 15-cv-10790,
2016 WL 5799297 at *21 (D. Mass. Oct. 4, 2016) (finding institution provided “basic fairness” when disciplinary process was in accord
with school policies, student was given prompt notice of charge and factual allegations against him, he had benefit of attorney-advisor in
hearing and could present testimony, and he received two reviews of the board’s decision).

47 See Amended Complaint, Doe v. Laamon, No. 1:16-cv-O1L158-RC (D.D.C. Aug. 15, 2016).
48 Doe, 177 F. Supp. 3d at 606.
49 No. 6:14-cv-00052, 2015 WL 4647996 at *10 CW.D. Va. Aug. 5, 2015); see also Sahm v. Miami Univ., 110 F.Supp. 3d 774, 778

(S.D. Ohio 2015) (“The thrust of the allegations against [the Title [IX coordinator”] appears to be that her multiple roles as a part-time police
officer, a member of the Task Force on the Prevention of Sexual Assault, and a Title [X investigator made her biased against [the plaintiff]
during her investigation of the alleged assault of [the complainant]. The factual assertion that she discouraged a witness from testifying at
the disciplinary hearing is troubling. However, these facts pleaded against [the Title [X coordinator] do not suggest a gender bias against
males so much as against students accused of sexual assault”), but see Doe v. Univ. of Cincinnati, 173 F.Supp.3d 586, 601-602 (S.D. Ohio
2016) (concluding that because school disciplinary boards are entitled to a presumption of honesty and impartiality, a plaintiff must allege
specific statements indicating bias or a pattern of decision-making indicating gender was an influence, beyond simply sexual assault training
provided to staff members and pressure exerted on universities by OCR).

#10¢

AR_00001319
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 424 of 465

appealing the Panel’s decision and recommended sanctions.”*’ The appellate court found that, under
the “extremely deferential substantial evidence standard of review,” there was sufficient evidence to
buttress the panel’s decision, given the complainant’s testimony at the hearing and the investigator’s
report.©' Further, the court did not find the process unfair, noting that the accused student “was
provided with notice of his alleged violation, informed regarding the basis of that violation, and given
the opportunity to put forth his defense.”* Finally, the court found that the dean was authorized to
sanction the student—as the panel was empowered only to give recommendations—and did so “per
the applicable sanctioning guidelines.”°? Although the court acknowledged that the university’s
procedures “were not perfect” and noted it had “some concerns,” it ultimately concluded that on the
record, it could not find the process unfair.*

Some courts have held that even in public institutions, the Due Process Clause “does not
compel a university to allow cross-examination at all”; others have found that “[a]ccused students
do not have the right to be actively represented by an attorney at a disciplinary hearing’ and
that there is no prohibition against the use of hearsay evidence in school disciplinary hearings or
refraining from assigning the burden of proof to either party.’

ACTL’S RECOMMENDATIONS

ACTL has the following concerns relating to the present state of campus sexual misconduct
investigations, many of which directly arise from OCR’s policies and promulgations and which
adversely impact the rights of students accused of sexual misconduct.

Need For Procedural Due Process

ACTL recognizes that colleges and universities face a difficult task in accommodating
the inherent tension between fairness to accused students and to complainants and achieving a
proportionate balance. However, basic fairness requires that sexual misconduct investigations provide
accused students with effective procedural protections. As one federal judge has noted, in such
investigations, the stakes are “very high,” as students are charged with serious offenses “that carry the
potential for substantial public condemnation and disgrace.”**

Although disciplinary policies at public universities must comport with the Fourteenth
Amendment, “those same protections are not available to students enrolled in private colleges and

 

50 Doe v. Regents of the Univ. of Cal, DO68901, — Cal. Rptr. 3d, 2016 WL 6879293 at * 1 (Cal. App. 4th Nov.
22, 2016).
Si Hd. at *2.
52 dd.
53 id.
54 dd.
54 Doe v. Ohio State Univ, No. 2:15-cv-2830, 2016 WL 692547 at *7 (S.D. Ohio Feb. 22, 2016), report and recommendation
adopted, No. 2:15-ev-2830, 2016 WL 1578750 (S.D. Ohio Apr. 20, 2016).
56 Johnson v. Temple Univ. of the Commonwealth Svs. of Higher Educ., No. 12-515, 2013 WL 5298484 at *10-11 (E.D Pa. Sept.
19, 2013).
57 Doe, 173 F.Supp.3d at 603.
58 id. at 604.
ello

AR_00001320
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 425 of 465

universities.”*’ ACTL believes that all students, whether at public or private institutions, who are
accused of sexual misconduct should be guaranteed due process protections. To that end, ACTL
submits that accused students should be:

* Provided with an investigation or hearing conducted with due
consideration for any appearance of partiality, including any that might
arise from the factfinder’s other responsibilities or affiliations;

s Promptly provided with the details of the allegations and advised of their
right to consult legal counsel;

° Provided the right to be advised and accompanied by legal counsel at all
stages of the investigation or hearing;

, Provided with access to all evidence at a meaningful time and in a
meaningful manner, so that they can adequately respond to it;

e Permitted to conduct some form of cross-examination of witnesses, in
a manner deemed appropriate by the institution, in order to test the
veracity of witnesses and documents;

® Provided with a process where the standard of proof for responsibility
should be clear and convincing evidence; and

‘ Provided with written findings of fact on completion of the investigation
or hearing sufficiently detailed to permit meaningful appellate review.

Need For Impartial Investigations

A critical piece of procedural justice is the belief that an individual has been investigated and
sentenced by an impartial factfinder.’ The judicial system strives to avoid both actual impropriety and
the appearance thereof; regardless of whether misconduct occurred, courts should guard against actions or
appearances that may “reasonably cause an objective observer to question [a factfinder’s] impartiality.”

OCR describes its 2011 DCL as a “guidance document” that “does not add requirements to
existing law.” But, in the words of one court, the power of the Dear Colleague Letters stems from
the Department of Education’s ability to “hold[] the specter of loss of federal funds as a sword over...

 

59 Beauchene v. Mississippi Coll., 986 F.Supp.2d 755, 765 (SD. Miss. 2013) (citing Rendell-Baker v. Kohn, 457 U.S, 830, 837
(1982)); see also 2011 DCL at 12 (‘Public and state-supported schools must provide due process to the alleged perpetrator.”).
60 See, e.g., Muse v. Sullivan, 925 F.2d 785, 790 (Sth Cir. 1991) (The due process requirement that a litigant’s claim be heard by a

fair and impartial factfinder applies to administrative as well as judicial proceedings.”); /n re Murchison, 349 U.S. 133, 136 (1955) (No
man is permitted to try cases where he has an interest in the outcome.”).

6l Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847, 865 (1988); cf Offutt v. United States, 348 U.S. 11, [4 (1954)
(“[JJustice must satisfy the appearance of justice.”).
62 2011 DCL at lal. See also Lhamon Letter at 3 (Feb. 17, 2016) [I]t is Tithe [X and the regulation, which has the force

and effect of law, that OCR enforces, not OCR’s 2011 (or any other) DCL. OCR’s 2011 DCL simply serves to advise the public of the
construction of the regulation it administers and enforces.”).

AR_00001321
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 426 of 465

universities’ heads in the event it were to find that [a] university failed to comply with Title IX."

As one professor observed, faced with the threat of a federal investigation, coupled with a
possible loss of federal funding, “schools could even be said to have a financial stake in the outcomes
of the cases they decide—a possible conflict of interest." Title IX officials, some of whom, as the
aforementioned cases discuss, have been accused of partiality in their handling of complaints, owe
their position to the 2011 DCL, which required colleges and universities to designate a Title [X
coordinator.

Concerns of withdrawal of federal funding, combined with media attention surrounding
campus sexual assault, may cause universities—consciously or not—to err on the side of protecting
or validating the complainant at the expense of the accused. These not-so-subtle pressures may
contribute to partial and discriminatory investigations and the absence of protection for the accused.
One loner lever. judve Gas poled aul (ae preponderance ol (be evidence slandard, i combinauon
Wilh diedia please | el ecuvely Creales « presuuapuon in Favor ol he woul complaianl |) you
find against her, you will sce yoursell on OU Mimures of in an OCR Investigalion where your lunding
is at risk. [f you find for her, no one is likely to complan,

Recently, in the first case of its kind to reach a federal circuit court, the Second Circuit
reversed the district court’s dismissal of a complaint alleging Columbia University violated Title IX
by demonstrating sex bias in its investigation and suspension of the accused student for alleged sexual
assault.’ In reviewing the complaint, the court found that the student pled sufficient facts—the
investigator and panel did not seek out his identified witnesses, comply with Columbia’s procedures
protecting alleged perpetrators, or reach conclusions supported by the weight of the evidence-—to
support an inference Columbia was motivated in its actions by “sro-f2inale, aniemale hias
adopted lo Pelle CUUCISis Circulating in ae student body and in (ae public press lng. Coumbi was
turning a blind eve to feniale students’ charges of sexual assaults by male students. °°

In order to enhance subjective and objective procedural fairness and reduce the incidence
of conflicts of interest, educational institutions should: (1) screen for and assign only individuals
without actual or perceived bias to participate in the disciplinary process; and (2) consider identifying
individuals and organizations outside universities that can act as investigators and/or decision-makers
in Title IX cases, such that universities are not forced to police their own compliance with federal law.
OCR should also embody within its policy documents the need for investigations and hearings to be
conducted with due consideration for even the appearance of partiality arising from the factfinder’s
other responsibilities or affiliations within the institution.

 

63 Doe, 166 F.Supp.3d at 181.

64 Gersen, supra; see also Hartocollis, supra (noting that “[mJore than 200 colleges and universities are under federal investigation
for the way they have handled complaints of sexual misconduct, up from 55 [in 2014].”).

65 See Hartocollis, supra (observing that Title XI coordinators can earn $50,000-$ 150,006 a year, that the Association of Tithe IX

Administrators has 5,000 members and has “doubled in size for each of the past two years”, and that schools like Harvard and Yale have
between thirty and fifty individuals working as Title [X supporters and coordinators).

66 Gertsen, supra, at 8.
67 Doe v. Columbia Univ., 831 F.3d 46 (2d Cir. 2016).
68 Id. at 56. See also Doe, 166 F.Supp.3d at 189 (finding complaint plausibly alleged gender bias motivating investigation and

punishment levied against male student accused of sexual assault sufficient to sustain a Title IX claim); Doe, 2015 WL 4647996 at *10
(finding student plausibly pled a Title [X claim in alleging the university’s disciplinary procedures “amount to a practice of railroading
accused students” and that gender bias motivated his expulsion (quotation omitted)).

@1|3¢

AR_00001322
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 427 of 465

ACTL understands that many schools use a so-called investigative model in college
disciplinary proceedings. However, with that model, we believe there is a heightened need
for investigators to be qualified, appropriately trained, and impartial, since there is no separate
adjudicative body to hear and weigh evidence and make findings of fact. To that end, any model
should ensure there is an opportunity for meaningful appellate review by requiring the issuance of
written findings of fact that adequately set forth the basis for any recommendation or decision.”

The Right to Counsel, Access Evidence, and Notice of Allegations

ACTL strongly believes that there are considerable benefits to extending accused students
these procedural protections, whether at a private or public institution, beyond the simple but
undeniable value of making investigations as equitable as possible.

Students at private universities may invoke due process protections if “they meet the
threshold requirement of showing that the State somehow involved itself in what would otherwise
be deemed private activity.”” In expanding Title [X’s protections, creating a mandatory Title
IX investigative process (mandating hiring of a Title [IX coordinator), and outlining acceptable
procedures (mandating use of preponderance of evidence standard), the federal government has
arguably “involved itself” in the disciplinary protocols of individual universities.” In recognition of
its untraditional, expansive role, as well as its ability to command compliance through fines and the
withholding of federal funding, we believe that OCR should amend its guidance letters to provide due
process protections for accused students at both private and public institutions.

There is also a growing body of evidence demonstrating that the presence of procedural
justice is critical to an individual’s acceptance of the outcome of dispute. Scholars have found
that individuals who believe that a dispute resolution process was fair but the outcome unfair are
almost as satisfied as those who believe both were fair, an explanation credited to, among other
things, the “importance to one’s self-esteem of being treated fairly by authoritative individuals and
institutions ... and the possibility that lay individuals used their assessment of process fairness to
help them assess ambiguous outcomes.””?

 

69 Accord Conor Friedersdorf, What Should the Standard of Proof Be in Campus Rape Cases’, The Atlantic (Jan. 17, 2016), hetp://
www.theatlantic.com/politics/archive/20 16/06/campuses-sexual-misconduct/487505/ (°...if the ‘preponderance of the evidence’ standard
survives both litigation and debate, it ought to at least be paired with procedural reforms that guarantee that the accused on campuses are
transparently told the charges against them, given access to evidence, allowed legal representation, and otherwise afforded af least the same
rights and safeguards against injustice that they’d have in a civil case with comparable stakes.” (emphasis in original)).

70 Beilis v. Albany Med. College of Union Univ., 525 NYS. 2d 932, 934 (N.Y. App. Div. 1988).

Ti See Remy v. Howard Univ, 55 F.Supp. 2d 27, 29 (D. D.C. 1999) [T]he government must exert control over an institution
before a body becomes subject to governmental . . . restrictions.”).

72 Deborah A. Hensler, Qur Courts, Ourselves: How the Alternative Dispute Resolution Movement is Re-Shaping Our Legal

System, 108 Penn. St. L. Rev. 165, 179 n. 63 (2003); see also Rebecca Hollander-Blumoff & Tom R. Tyler, Procedural Justice in
Negotiation: Procedural Fairness, Outcome Acceptance, and Integrative Potential, 33 Law & Soc. Inquiry 473, 491 (2008) (reporting result
of studies suggesting “people were more willing to accept a decision that was reached via a procedure in which they felt treated fairly”);
Tamar R. Birckhead, Zoward a Theory of Procedural Justice for Juveniles, 57 Butt. L. Rev. 1447, 1454 (2008) (noting that “when juveniles
perceive that they have been treated fairly by law enforcement and the courts—-a judgment shown not to be dependent upon the outcome of
the case—they are less likely to recidivate.”}; Deborah Epstein, Procedural Justice: Tempering the States Response to Domestic Violence,
43 Wm. & Mary L. Rev. 1843, 1875 (2002) (arguing research suggests satety of domestic violence victims can be aided by attending to
batterers’ perception of fairness, as “fair treatment affects compliance regardless of whether the ultimate result is viewed as right or wrong”).

#14

AR_00001323
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 428 of 465

Ensuring procedural justice in campus sexual assault investigations thus serves a dual
purpose. First, it affirms the critically important sexual assault prevention goals of Title [X and
the Department of Education. The problem of campus sexual assault is widely recognized to have
reached “epidemic levels.” * An Association of American Universities (AAU) study of 150,000
students at 27 colleges and universities showed that 27.2% of female college seniors reported they
had “experienced some kind of unwanted sexual contact .. . carried out by incapacitation, usually due
to alcohol or drugs, or by force.”

Procedural justice can reduce recidivism and ensure sexual assault investigations are regarded
with seriousness and respect, ending the backlash incurred by any public perception that these
investigations serve only to railroad and scapegoat individual men. As one retired federal district
judge, now a lecturer at Harvard Law School, writes:

You don’t have to believe that there are large numbers of false
accusation[s] of sexual assault-—I do not---to insist that the process
of investigating and adjudicating these claims be fair. In fact,
feminists should be especially concerned, not just about creating
enforcement proceedings, but about their fairness. If there is a
widespread perception that the balance has tilted from no rights

for victims to no due process for the accused, we risk a backlash.
Benighted attitudes about rape and skepticism about women victims
die hard. It takes only a few celebrated false accusations of rape to
turn the clock back.”

Second, if alleged perpetrators are treated fairly, they are more likely to accept a decision of
culpability, perhaps leading to less litigation against colleges and universities, which would in turn
free up institutional resources better used for sexual assault education and prevention.”°

In sum, ACTL believes that by ensuring accused students are afforded due process
protections-—-including a fair and impartial investigator/decision maker, the right to notice of the
allegations, access to evidence, some form of cross-examination, assistance by counsel, with the
standard of proof by clear and convincing evidence, and written factual findings and conclusions—
educational institutions can simultaneously ensure investigations are fair and equitable, promote
procedural justice, comply with the U.S. Constitution, and enhance public confidence in their
adjudicative procedures and the broader goal of prevention.

 

 

 

73 Abby Ohlheiser, Staidy Finds ‘Epidemic’ of Sexual Assault Among First-Year Women At One U.S. College, The Wash. Post (May
women-at-one-u-s-college/.

74 Richard Pérez-Pefia, | in 4 Women Experience Sex Assault on Campus, NY Times (Sept. 21, 2015), http:/www.nytimes.
com/2015/09/22/1s/a-third-of-college-women-experience-unwanted-sexual-contact-study-finds. html.

75 Nancy Gertner, Sex, Lies, and Justice: Can We Reconcile the Belated Attention to Rape on Campus with Due Process? , The
American Prospect at 3 (Winter 2011).

76 See, e.g., Anemona Hartocollis, Colleges Spending Millions to Deal With Sexual Misconduct Complaints, NY Times (Mat.

29, 2016), http://www.nytimes.com/20 | 6/03/30/us/colleges-beef-up-bureaucracies-to-deal-with-sexual-misconduct.html (observing that
responding to a lawsuit “can run into the high six or even seven figures, not counting a settlement or verdict”); Doe v. Brown Univ., 166
F.Supp. 3d 177, 180 (D.R. 1. 2016) (‘This case is one of a number of recent actions in the federal district courts in which a male student has
sued a university that found him responsible for committing sexual assault after an allegedly flawed and deficient disciplinary proceeding.”).

e150

AR_00001324
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 429 of 465

Some Form of Cross-Examination

ACTL believes OCR’s goal of protecting victims from re-victimization can be balanced with
due process. For example, the Doe v. University of Southern California court rejected the argument
that confrontation and cross-examination of witnesses was necessary in an investigation involving
student sexual assault, echoing the concerns of the 2011 DCL that allowing an alleged perpetrator to
directly question an alleged victim “may be traumatic or intimidating, thereby possibly escalating or
perpetuating a hostile environment.”’’ However, the court noted that there are “alternate ways” to
enable accused students to hear the evidence against them and it cited cases where, for example, a
complainant’s testimony was tape-recorded and played for the accuser, a screen was placed between
the parties, or testimony was given through closed-circuit television.”

Similarly, concern about students questioning one another in such cases has been addressed
by some colleges and universities by permitting the accused to submit questions to a third-party,
such as the investigator, to be asked of the complainant. At the University of Delaware, investigators
provide both the complainant and the respondent a chance to “present questions they believe should
be asked of the other party and witnesses and the opportunity to respond to statements made by
others,” though only in instances where it has been “deemed appropriate by the investigator.”” The
University of Dayton provides accused students with the right to request a hearing board to “consider
their submitted questions for other parties (investigators, complainant, witnesses) at the hearing in
those cases that go before the University Hearing Board.”*’ Similarly, although Indiana University
prevents complainants and respondents from directly questioning each other at sexual misconduct
hearings, it permits the parties to submit questions to the chair of the hearing panel to be asked of
other parties, although the chair or other panel members “will review questions prior to posing to the
other party to prevent questioning that is not permitted under these proceedings.”*'

The Inadequacy of Preponderance of the Evidence Standard

Tt is well accepted that the standard of proof in most noncriminal adjudications is
preponderance of the evidence. In Addington v. Texas, the Supreme Court noted that such a standard
is appropriate in a “typical civil case involving a monetary dispute between private parties” where
society at large has a “minimal concern with the outcome.”** However, the Court observed that
an intermediate standard is “no stranger to the civil law” and can be used in civil cases “involving
allegations of fraud or some other quasi-criminal wrongdoing by the defendant.’*> Where the
interests at stake “are deemed to be more substantial than mere loss of money,”—for example, where
a defendant risks “having his reputation tarnished erroneously”—a plaintiff’s burden of proof is often

 

 

 

 

77 246 Cal. App. 4th at 245 (quoting 2011 DCL at 12).
78 id. at 245 0.12.
79 Office of the President, Sexual Misconduct Policy, University of Delaware at 23 (Aug. 5, 2016), available at http://sites.udel.
edu/sexualmisconduct/files/201 6/08/20 | 60809-Sexual-Misconduct-Policy- | muljdr.pdf.
80
harassment S! 3
81 [U Office of Student Welfare and Title IX, Sexual Misconduct, Indiana University at 12 (revised Aug. 25, 2016), available at
http://policies.iu.edu/policies/categories/administration-operations/equal-opportunity/sexual-miisconduct.pdf.
82 441 ULS. 418, 423 (1979).
83 Id. at 424.
«#16

AR_00001325
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 430 of 465

increased to clear and convincing evidence.™

The suitability of the clear and convincing evidentiary standard for sexual assault investigations
is striking. Such cases are not “typical civil” matters based exclusively on “monetary dispute[s]”;
moreover, as expressed through position statements from the White House, both national political
parties, and state governments across the country, society has a significant interest in preventing and
investigating sexual violence.* Further, alleged perpetrators risk a substantial tarnishing of their
reputation. As the Supreme Court recognized in Goss v. Lopez, charges of misconduct leading to a
suspension can “seriously damage...students’ standing with their fellow pupils and their teachers as well
as interfere with later opportunities for higher education and employment.” In such cases:

[T]he private interest is compelling. The Plaintiffs faced charges
of sexual assault against a fellow student, charges that could have
led to their expulsions and did lead to their suspensions. The
potential consequences reach beyond their immediate standing at the
University. The Supreme Court has noted that where a person’s good
name, reputation, honor, or integrity is at stake because of what the
government is doing to him, the minimal requirements of the Clause
must be satisfied... The Plaintiffs argue, and this Court accepts, that
these charges could have a major immediate and life-long impact on
their personal life, education, employment, and public engagement.*’

The “majority” of courts addressing the constitutionally required evidentiary standard for
school disciplinary proceedings “have held that due process requires disciplinary decisions to be
based on ‘substantial evidence.’ ”**

Judge Gertsen described the current regime as “the worst of both worlds, the lowest standard
of proof, coupled with the least protective procedures.” Recognition of the significant adverse
consequences to students found responsible in sexual misconduct disciplinary proceeding, combined with
the absence of virtually all of the procedural rights provided in civil lawsurts, such as voir dire, trial by
judge or jury, or full cross-examination, compels an accompanying call for a higher standard of proof.°

 

84 Id; see. e.g., Santosky v. Kramer, 455 U.S. 745, 769 (1982) (applying clear and convincing evidence standard to terminations
of parental rights); Woodby v. INS, 385 U.S. 37, 48-49 (1966) (applying standard to deportation proceeding); see also Tijani v. Willis, 430

F.3d 1241, 1245 (9th Cir. 2005) (recognizing Supreme Court has affirmed principle that “a heightened burden of proof” is on the State in

civil proceedings where “the individual interests at stake...are both particularly important and more substantial than mere loss of money.”
(quotations omitted)).

85 Addington, 441 U.S, at 423.

86 419 ULS. 365, 575 (1975).

87 Gomes v. Univ, of Maine Svs., 365 F.Supp.2d 6, 16 (D. Me. 2005) (citations and quotations omitted).

88 Lavinia M. Weizel, Note, The Process That Is Due: Preponderance of the Evidence As the Standard of Proof Jor University
Adjudications of Student-on-Student Sexual Assault Complaints, 53 B.C.L. Rev. 1613, 1633 (2012).

89 Gertsen, supra, at 8.

90 Compare Chris Loschiavo & Jennifer L. Wallace, The Preponderance of Evidence Standard: Use in Higher Education Campus

Conduct Processes, Association for Student Conduct Administration (n.d.) (When both students have so much to lose, depending on

the outcome of the hearing, preponderance is the appropriate standard . . . the expelled student can make a new beginning at another
institution.”) with Doe, 177 F.Supp. 3d at 607 (“[T]his was not a criminal proceeding, and Brandeis is not a governmental entity.
Nonetheless [the student] was required to defend himself in what was essentially an inquisitorial proceeding that plausibly failed to provide
him with a fair and reasonable opportunity to be informed of the charges and to present an adequate defense. He was ultimately found
‘responsible, and received a penalty that may permanently scar his life and career.”).

e#|7e

AR_00001326
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 431 of 465

CONCLUSION

ACTL strongly supports efforts to remedy the longstanding failure to adequately address
the problem of sexual misconduct, particularly on college campuses. But we believe that OCR has
imposed on colleges and universities an investigative and adjudicative system that does not ensure
basic fairness for accused students. Under the current system everyone loses: accused students
are deprived of fundamental fairness, complainants’ experiences are unintentionally eroded and
undermined, and colleges and universities are trapped between the two, while facing a potential loss
of federal funding.

ACTL advocates for a system that encompasses essential elements of due process: a fair
and impartial investigation and hearing by qualified facttinders, and granting students the right to be
advised and accompanied by counsel, to be permitted some form of cross-examination, to examine
the evidence, to receive adequate written factual findings, and to be found responsible only if the
evidence satisfies the clear and convincing standard. These steps would enhance procedural justice
and ensure the confidence of participants and the public in the fairness of Title [X investigations on
campus.

#18 ¢

AR_00001327
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 432 of 465

American College of Trial Lawyers
(Phone) 949-782.) (Fax) 949-752-1674
Website:
Eas

  
 

 

ationaloffice Loom

 

 

AR_00001328
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 433 of 465

   

 

DUE PROCESS PROCEDURES NECESSARY IN
CAMPUS SEXUAL MISCONDUCT DISCIPLINARY PROCEEDINGS

Following are the due process procedure Families Advocating for Campus Equality (FACE) believes are essential to ensure fair
and balanced campus sexual misconduct disciplinary processes which result in unbiased assessments of the facts and evidence.

These recommendations were developed as the result of reports from the hundreds of students who have contacted FACE for
support and advocacy over the past three years after having been accused of sexual misconduct, enduring misguided and result-
driven campus disciplinary procedures, unfairly found responsible and suspended or expelled from their campuses. The
procedures suggested here were also informed by a detailed review of existing campus policies including Stanford University,’
recommendations from the American College of Trial Lawyers? and The NCHERM Group,’ and the author's membership in an
American Bar Association Task Force on the issue.*

1. EQUITABLE & UNBIASED PROCESSES: § Disciplinary proceedings should seek lo ascertain the truth, not prove guilt or
innocence. Though SB169° and the 2011 Dear Colleague Letter (DCL)? both require “adequate, reliable and impartial
investigations,” many schools do not believe it necessary to provide or even understand the mechanics of providing adequate,
reliable and impartial processes, making it imperative that SB169 provide basic guidelines, such as those discussed here and
in the accompanying FACE Comparison of CA $SB169 Procedures With Recommended Due Process Procedures Table.®

The NCHERM Group, the leading provider of Title IX training throughout the country recenily has warned schools that “[slome
pockets in higher education have twisted the [DCL] and Title IX into a license to subvert due process and to become the sex
police.”? Nevertheless, SB169 Section 4(k) as proposed intends to create future regulations which mimic alt provisions
enumerated by the 19-page DCL that are “not covered” by the bill itself. It is inappropriate for a California statute to impose
unarticulated responsibilities on schools, especially when those responsibilities have been uniformly criticized and results of
their application so obviously ineffective at resolving the intended problems.

2, HIPORTANCE OF DUE PROCESS: SB169's only mention of “due process,” cautions that a respondent's right to due
process should not be allowed to interfere with protections for the complainant.’? However, many of the due process-like
procedures addressed below do not interfere with protecting and would in fact benefit complainants. Even victims’ rights
advocates have supported additional due process in campus sexual misconduct proceedings.'! Due process is essential in

 

1 Stanford Student Title IX Investigation & Hearing Process, February 2016, at pp. 9-10, (various provisions of Stanford’s Policy are paraphrased or

summarized unless otherwise indicated) hitps://staniord app.box.corn/wstudent-itie-ix-pracess

2 American College of Trial Lawyers (ACTL), White Paper on Campus Sexual Assault Investigations, March 2017, at p. 11, (various provisions of

te $ paper are paraphrased or summarized unless otherwise indicated) hi ss constanteertact.cor /fQ2DOOGSBAW1 77 dad
eboip2edosdd od .

5 The 2017 NCHERM Group White Paper (NCHERM); Due Process and the Sex Police, p. 2, (provisions of the NCHERM White Paper are

paraphrased or summarized unless otherwise indicated) iiips:/Avwww.ncherm org/wordpresshvp-conienVuploace/2077/04/NG-Whitepaper-Fingl-

4 Cynthia P. Garrett, FACE Co President, is a member of an American Bar Association Task Force on the issue of campus sexual misconduct

disciplinary procedures, which was able to reach a consensus among administrators, victims and women’s rights advocates and defense attorneys.

Release of that report is anticipated to be sometime in May 2017.

5 These numbered categories correspond to those in the FACE Comparison of CA SB169 Procedures With Recommended Due Process Procedures

Table, nos:/crve google comM@aed/OB0CTUnodVe I2mRpTTVXWWS5' RkO/view?usp=sharing

© $B169 provisions are based on the version as of May 4, 2017. SB169 sections are ‘paraphrased or summarized unless otherwise indicated.

? Dear Colleague Letter, US. Department of Education, Office for Civil Rights, Ed.gov, April 2011 (2011 DCL),

nilpy/wea2.ec gov/abauvolices/isvocrletersicolleaque-207 104 him!

§ FACE Comparison Table, note 5, supra.

= NCHERM, note 3, supra, at p. 2.

12 SB169 Sections 4 & 6 (f), and Office for Civil Rights’ “Questions and Answers about Title IX and Sexual Violence,” U.S. Dep't of Education (Apr. 29,

2014), p. 13, httovAvww.ed.gowaboul is i4

41 Know Your IX, Fair Process in Campus Discipline, https:

 

 
 
 

   
 
 

 

      

 

 

 

 

  
   

 

 

w dnowyourlx.org/issues/

 

AR_00001329
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 434 of 465
campus processes because, although DCL proponents claim the process is merely “educational,”'* as one court recently
concluded such an argument “is not credible,” because the “stakes are very high, and students are ‘charged with serious
offenses’ “that carry the potential for substantial public condemnation and disgrace.”

3. PROMPT & DETAILED NOTICES: Students must receive prompt and adequate notice of all actions and decisions relevant
to the allegations. Notices should be provided sufficiently in advance to allow parties a reasonable time to respond.

* Notice of the complaint must detail the facts on which the allegations are based, beyond merely listing “sexual
misconduct,” or a similarly vague category.'4 Respondents must be informed of:

1) the specific conduct at issue,
2) the complainant's identity and
3) the date of the alleged incident prior to any interview by school personnel.

* Too often a student is not informed of the factual basis for the complaint until shortly before a hearing. This impedes
respondents’ ability to defend themseives by obtaining evidence and locating witnesses, particularly when a complaint is
brought long after the alleged incident, as many are, and memories have faded or witnesses graduated.

* Respondents also must be notified that their statements and other information they may provide to the school can be
used in criminal proceedings.

* Parties should be provided timely notice of all meetings, including those with other parties, either before or soon
thereafter, including updates on the status of investigations and resolutions and notice of the hearing and a copy of the
investigation report sufficiently in advance to allow time to prepare for the hearing.’

4, PARTY HDENTITY: The identities of parties and witnesses should be disclosed to the parties, unless there are legitimate,
verifiable safety concerns.

4, LAW ENFORCEMENT: Complainants should be encouraged but not required to report criminal sexual violence to law
enforcement, and should they choose fo report, they must be supported by the school in that effort.
¢ Filing a police report creates a record of repeat offenders even if the matter is not pursued.
* Title IX investigations should be stayed during criminal investigations, to allow for the expert collection and preservation
of evidence, and non-punitive interim measures available to ensure student safety.
« Students are not able to defend themselves adequately when they are involved in a criminal investigation.

§. NON-PUNITIVE INTERIM MEASURES: Interim measures should be non-punitive. Similarly, a respondent's interests
should be taken into account in implementing interim measures, if they are not inconsistent with protecting the complainant. We
have seen complainants go out of their way to attend respondent-related events seemingly for the primary purpose of
retaliation.

 

7. ADVOCATES & ATTORNEYS: Students must be permitted to be accompanied by an independent advocate or attorney
throughout the disciplinary process, including during interviews.

¢ Because colleges seek to protect complainants and their focus is frequently to establish guilt, respondents can often find
themselves in a position similar to David facing Goliath, defending themselves against experienced lawyers or
administrators."

* Though schools sometimes require an independent employee be assigned as support for the respondent, such an
employee owes allegiance to the school, is not normally bound by confidentiality laws and their participation is restricted
during hearings and investigations. This disproportionately affects the respondent in the collection and presentation of
evidence.

 

‘2 This point was addressed in Doe v University of Notre Dame, when, in response to the court's query as to “why an attorney is not allowed to
participate in the hearing especially given what is at stake—potential dismissal from school and the forfeiture of large sums of tuition money,” the
campus official provided the commonly used rationalization that ‘it’s because he views this as an “educational” process for the student, not a punitive
one.’ The court replied: ‘This testimony is not credible. Being thrown out of school, not being permitted to graduate and forfeiting a semester's worth of
tuition is “punishment” in any reasonable sense of that term.’ Doe v University of Notre Dame, Case No. 3:17CV298, at pp. 25-26, (Dist. Court IN,
South Bend, May 8, 2017, hitos://drive.qoogie.com/fie/d/OB0CTUnodV2_ IZ19NMkdwSVezSzA/view?7usp=sharing,

13 ACTL, note 2, supra, at p. 11.

‘4 For example, in Doe v University of Notre Dame granted the accused student’s request for a TRO against the school, noting that “the lack of
meaningful notice to John of the allegations against him, so as to be able to adequately prepare his defense, has a more than negligible chance of
being found to render the disciplinary process capricious ... John reasonably needed to know what contacts and conduct was being scrutinized for
possible violation of which policies.” The court found that merely advising the student of policies violated, such as “sexual misconduct,” ‘amounts to no
notice at all. ... This so-called “notice of charges” could not be further from revealing particular policy violations implicated, much less specific
allegations of John’s objectionable conduct.’ Note 12, supra, at p. 21.

1S NCHERM, note 3, supra, at pp. 17-18.

16 See Doe v University of Notre Dame, note 12, supra, at pp. 25-26.

 

 

AR_00001330
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 435 of 465
¢ Advocates should have the same access to evidence as the party they represent, and the right to communicate with that
party and to be present during all meetings and proceedings.”

8, CONFIDENTIAL ADVISCRS: Both parties must have confidential advisors; respondents can be unaware of how to defend
their rights, unable to afford an attorney and traumatized by the isolation they experience after an accusation, particularly one
that is false.

§, STUDENT SUPPORT: Support services are must be provided to both parties. Many schools provide support services for
complainants although wrongfully accused respondents experience equivalent emotional trauma, such as PTSD, depression
and suicidal ideation (a few wrongfully accused respondents have committed suicide.) These students also may experience
repulsion and rejection by other students, friends and family who, not understanding campus culture, may presume their guilt.
All students affected by disciplinary proceedings must be provided counseling, medical, and educational support services such
as tutoring and grade forgiveness.

10. UNAMBIGUOUS & PRECISE MISCONDUCT DEFINITIONS: Definitions should be specific and not employ criminal
terminology.

¢ Unfortunately, SB169’s definitions are confusing and ill-defined. Currently, “sexual harassment’ is a broad category which
includes sexual assault, sexual misconduct, dating violence, domestic violence and stalking in addition to the traditional
sexual harassment. In fact, many FACE student cases have been suspended or expelled for alleged conduct which did
not even involve involve sexual intercourse.

1) On carnpuses, the conduct included under the term “sexual misconduct” ranges from unwanted touching of a
fully clothed body part io repeated verbal requests for sex.

2) SB169 Section 2(a) defines it as unwelcome sexual advances, requests for sexual favors, and other verbal,
visual, physical conduct of sexual nature if submitting was a condition of employment, grades, etc.

* SB-169 Section 2(b) inexplicably states that sexual harassment also means ‘sexual violence, without clarifying that under
the DCL and more recent Title IX interpretation sexual violence may be a form of sexual harassment, but the latter term
may not always signify violence.

* SB-169 Section 3(a) defines “sexual violence” as sexual acts against one’s will or where there is an incapacity to consent
due to victim’s use of drugs or alcohol.

1) However, the bill fails to define “incapable of giving consent.” It would be far more effective to use the term
“incapacitated,” thereby providing amore definitive threshold which is also more likely to be within the
capabilities of campus administrators to assess.

2) The bill defines “sexual violence’ to include:

a) Rape as defined as in the California Penal code (SB169 Section 3(b)).

b) Sexual assault or sexual battery as defined as in the California Penal code (SB169 Section 3 (c)).

c) Sexual coercion, with no definition or Penal code section cited. This is unacceptably vague: what is
“sexual coercion?” Is it considered “coercion” when one party asks a partner for sex twice within an
hour? Six times over the course of an evening?

3) Unfortunately including both criminal and noncriminal conduct under the category “sexual violence” and
confiating criminal terminology with non-criminal conduct code violations has serious repercussions:

a) Sexual misconduct or sexual harassment can remain on an respondent transcript, causing future schools
and employers to grievously misinterpret the heinousness of the offense, impacting a student's future
employability because these terms imply a more serious viclation to those outside the campus community.

b} If a violation is not criminal, it should be called a ‘student conduct code violation,’ or another term not
used for describing or implying criminal sexual conduct.

11. UNBIASED INVESTIGATION: Party interviews should be conducted with the same procedural protections as hearings."*
* Campus investigators often gather evidence to demonstrate guilt, while neglecting fo interview witnesses or collect
evidence that may undermine the allegations.
* An investigator may also act as a prosecutor at hearings, and present evidence only on behalf of a complainant.
* In case after case discovery in corinection with a civil lawsuit has revealed significant evidence such as text messages,
emails and other social media sources which exonerates a respondent, bul was not produced ai the campus proceeding
because the investigator did not request or have access to such information."®

 

7 In Doe v University of Notre Dame, during the hearing the advisor was ‘not allowed to “make comments, pass notes” and “could confer with their
respective advisors during the hearing only on breaks, taken entirely at the discretion of the Hearing Panel.” Note 12, supra, at p. 14.

#8 NCHERM, note 3, supra, at p. 18.

18 Doe v University of Notre Dame, the respondent requested access to the complainant’s text messages to rebut her hearing testimony, but the
school refused. According to the court, the respondent “didn’t have access to these texts messages because it was Jane who selectively chose which
texts would be produced during the investigation.” Note 12, supra, at pp. 15-16. 3

AR_00001331
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 436 of 465
e Respondents who were loyal to their school and believed the system was fair and truth would prevail have been
blindsided by decisions based on incomplete or skewed facts, often because they were unaware of the need to produce
evidence on their own benaif.

12. IMPARTIAL INVESTIGATOR: Respondents must be presumed innocent.

* A presumption of innocence is critical in the campus process where wrongful allegations and findings are more prevalent
due to expanded definitions of sexual harassment, narrow definitions of consent, the absence of sworn testimony,
restrictions on hearsay and cross-examination and the lower standard of evidence.”

* Wrongful allegations and findings also are more likely on campus because hisiorical disincentives for false criminal
reporting (such as traurna, shame and fear of repercussions) have been mitigated by a protected and even respected
status on many campuses. Furthermore, the vast majority of cases involve scenarios in which wrongful or exaggerated
accusations occur most frequently, such as “attempts to conceal or deny discovered infidelity ... consensual sexual
activity that is subsequently regretted ... [and] ... complaints following the breakdown of a relationship.”* Students have
reported that if they wish to “Title IX” someone, they need only “fill out a form.”

18, COMPRENENSIVE INVESTIGATION REPORT: A comprehensive report should identify all evidence collected.
* Both parties should receive a copy of the investigation report and be permitted to submit suggestions for additions and
exclusions, as well as to submit responses to the final report.2
¢ Due to confirmation bias, an investigator must be precluded from making responsibility conclusions and findings of fact.”

id, COMPLETE ACCESS TO EVIDENCE: Students must have access fo all evidence.
e If the schoo! process seeks the truth, there is no reason to deny access to all evidence collected or discovered.
* Currently, often under the pretext of confidentiality, discovery of the truth is hampered because respondents is:
1) barred from contacting potential student witnesses,
2) denied access to evidence or sufficient time” to review records, and
3) forbidden to photocopy or take detailed notes on investigation records and witness statements.”
* NCHERM warns all parties should be given copies of reports and access to evidence used in responsibility decisions.”

18. WHIPTNESS TESTIMONY: Parties should be able to suggest witnesses and present written questions to them, as well as
follow up questions generated by their statements or testimony.
* SB 169 Sections 4 and 6(c)(3)(C) provide that both parties should have “the opportunity ... to present witnesses and
other evidence.” However, schools limit questions and may noi allow follow up questions generaied by testimony.
* lf a witness account is pivotal for finding responsibility, fact-finders should be able to hear their testimony in person or by
electronic means.

16. RIGHT TO BE HEARD: Parties should be given an opportunity to be heard by fact-finders. Parties must be informed of and
the chance to fully and fairly defend against all allegations and respond to all evidence on the record.

17, ADMISSIBILITY & OF RELEVANCY OF EVIDENCE: All relevant evidence must be considered in a process seeking fo
ascertain the truth.

* SB-169 Sections 4 and 6(c)(3)(C) require grievance procedures to provide both parties the opportunity to present
witnesses and evidence. Unfortunately, SB169 provides no clarification with respect to the types of evidence
admissible, how the evidence is to be accessed or presented, the parties’ rights to question evidence, rules for disclosure
or sequestration, rape shield rules, etc.

 

20 Research has undermined David Lisak’s much relied upon study which estimated only 2-9% of accusations are false. See Soave, Robby, “How an
Influential Campus Rape Study Skewed the Debate; Widely cited study relies on surveys that don’t actually have anything to do with on-campus rape
assaults,” Reason.com, July 28, 2015, hitp://reason.com/blog/2015/07/28/camous-rape-stais-lisak-study-wrong.
# Saunders, Candida L., “The Truth, The Half-Truth, and Nothing Like the Truth, Reconceptualizing False Allegations of Rape,” The British Journal of
Criminology, Vol. 52(6), pp. 1152-1171, atip://bic.oxierdijournals.ore/content/52/6/1 152 full. pd; see also Erwin, John, “Missing the Mark; False
Allegations in the U.S. Government,” American Analyst, August 8, 2074, p. 8 (in his article Erwin refers to Saunders’ article as the “best overview of
the | issue,” and references several others studies examining the likelihood of false allegations),

/ OB0CTUnodV2 STRONDNScO VY dsiview?usp=sharing,
2 Stanford, note 1, supra, at pp. 9-10: NCHERM, note 3, supra, sat p.18.
3 Stanford, note 1, supra, at p.12.
24 For example, in Doe v University of Notre Dame, the district court, calling it a “data dump,” noted that before the hearing the respondent was given
“two-and-a-half days to review” “a substantial volume of new material.” The court found “[s]uch a process is not designed to facilitate a fair hearing for
which John is fully prepared to respond against Jane’s allegations and evidence.” Note 12, supra, at pp. 25, 15.
25 In Doe v University of Notre Dame, the district court noted that the respondent was permitted to “review, but not photocopy or otherwise duplicate,
the Administrative Investigation documents (over 350 pages) prior to the hearing.” Note 12, supra, at p. 14.
26 NCHERM, note 3, supra, at p. 18.

 

 

   

googie.comé

 

AR_00001332
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 437 of 465

¢ Further clarification is needed because:

1) Decision-makers consistently ignore the context of the parties’ relationship, finding texts, photographs and
witness statements “irrelevant,” on the basis that only evidence during the alleged event is relevant. Decision-
makers must consider the circumstances concerning the parties’ relationship; as NCHERM recently explained,
context is relevant: consent is contextual and transactional and interactions should be viewed within the context
of the larger relationship, avoiding the tendency “to hyper-focus on each touch within an interaction.”2?

2) Decision-makers frequently reject phone records, blood tests, polygraph results and other forensic data unless
produced by the campus investigator, thereby preventing consideration of exculpatory evidence an investigator
may have overlooked or intentionally ignored.

18. ONE INVES TIGATOR-ADJUDICATOR: an investigator serving as decision-maker should be discouraged.
* A separate decision-maker offsets the potential for investigator bias. and to hear the parties.
* A clear and convincing standard of proof should be required to offset potential bias when the investigator and decision-
maker roles are combined.

19. HEARING ALTERNATIVES: Schools should be permitted to allow non-mediation alternatives if appropriate. Both parties
must voluntarily agree to participate in any such process and may withdraw their consent at any time.

20. PARTY SILENCE & PRESENCE: Neither party should be required to participate in a disciplinary process.
* Silence must not support guilt findings especially with a criminal action pending.
¢ A party who chooses to remain silent should still be able to present evidence or question evidence that is presented.

2). IMPARTIAL & UNBIASED DECISION-MAKERS: A panel should be comprised of three unbiased members who are
diverse in gender, race, age, sexual orientation and position and receive explicit training on objective adjudication.
* ‘Believe the victim’ is appropriate for support, but has no place in a hearing.
* Use of administrators/professors could affect their objectivity due to their immersion in campus culture.
* Parties should be advised of decision-makers’ identity in advance.

22. LIMITED CROSS-EXAMINATION: Questioning of witnesses is crucial to evaluating credibility.
* Credibility, is often the only issue in campus “he said-she said” cases.
* Though policies allow questions submitted in writing, decision-makers sometimes unreasonably refuse to ask questions
and often follow up questions in response to testimony are denied.”
« Respondents also are not permitted to question the investigator whose report is relied upon in determining guilt.

23, THAE LE4ITS: Completion of a disciplinary process in 60 days should be the goal, but a thorough and fair process should not
be compromised to meet that deadline.

24. DETAILED RECORDS: Disciplinary proceedings must be documented. Colleges should maintain written, video or audio
records of all proceedings including investigations, to facilitate a decision’s review and/or appeal.

25. REASONABLE STANDARD OF EVIDENCE & ADEQUATELY TRAINED DECISION-MAKERS: The standard of
evidence must protect against life-altering consequences.

¢ The preponderance standard of evidence ‘is a fairly minimal standard,” and “it must be applied with steadfast rigor.’

¢ Due to the low standard of evidence, FACE supports Stanford’s requirement that a panel of three decision-makers be
unanimous.*°

¢ Unfortunately, decision-makers believe they must choose one party over the other -- that there is no neutral position.
However, ‘if the parties are equally persuasive’ in their assertions, the school “has not met its burden and the responding
party cannot be found in violation of the sexual misconduct policy.”*"

* It must be clarified that it is not the job of decision-makers to decide whether one party or the other is more credible or
has more evidence (they may be both credible, but the evidence still does not pass the threshold), the decision should be
whether there is sufficient evidence to make the occurrence of the violation more probable.**

 

27 NCHER\, note 3, supra, at p. 6. Similarly, the district court in Doe v University of Notre Dame, noted that “[i]n a disciplinary matter concerning
behavior in a long-term existing relationship, context matters, and the motive of the complainant (as it relates to credibility) bears more scrutiny than in

some other cases.” Note 12, supra, at p. 23.

28 In Doe v University of Notre Dame, the court observed ‘[t]hat ail questions must be proposed in writing and are asked of witnesses only at the
discretion of the Hearing Panel does not permit a robust inquiry in support of a party's position. The stilted method does not allow for immediate

follow-up questions based on a witness’s answers, and stifles John’s presentation of his defense to the allegations.” Note 12, supra, at p. 25.

28 NCHER\M, note 3, supra, at pp. 5, 18.

3° Stanford, note 1, supra, atp. 18.

31 NCHERM, note 3, supra, at p.16.

32 NCHERM, note 3, supra, at p.16. 3

AR_00001333
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 438 of 465
¢ Decision-makers must also be given instructions on how to properly apply the preponderance of evidence standard, such
as:
1) to evaluate the quality of evidence;
2) give more weight to higher quality or reliable evidence than that of low quality:
3) that quantity of evidence alone does not support a responsibility finding; and
4) that respondent should be found to have engaged in misconduct only if the decision-makers believe there is
sufficient, relevant, probable and persuasive evidence and that evidence outweighs any evidence that the
alleged conduct did not occur,
* There must be no gender-based presumptions or shifting of the burden of proof: OCR policies and California laws
reinforce gender-biased decision-making caused by affirmative consent policies under which campus fact-finders:
1) presume males initiate sexual encounters, even when evidence shows otherwise;
2) penalize only an initiator for alcohol violations, even when an complainant's intoxication was self-induced;
3) demand the initiator gauge the intoxication level of an complainant who may appear lucid and be in a blackout;
4) negate otherwise valid consent when it is later decided the respondent “should have” accurately gauged the
complainant's intoxication;
5) absolve an complainant from conveying objection to the sexual activity; and,
6) transfer the burden of proof to the respondent to prove consent was obtained.
¢ Together the above factors undoubtedly tilt decisions in favor of complainants, and demand “a finding that conduct was
unwelcome solely because of the [complainant's] drug or alcohol consumption ... [while] denying the respondent any
mitigation because of his.”*4

26. DETAILED FINDINGS: Findings must be specific and provide a rational basis for the decision and which allows parties to
file meaningful appeals.

27. PROPORTIONATE SANCTIONS: Adjudications and sanctions should consider the motivation for and reasonableness of
the conduct.

* In attempting to demonstrate responsiveness to sexual assault, decision-makers indiscriminately suspend or expel
students found responsible, despite lack of an intent to harm or an honest belief in consent, no matter how egregious the
violation, and even when the he-said/she-said controversy was indecipherable or both parties were equally intoxicated.

* Decision-makers must consider all circumstances in adjudication and imposition of penalties, and sanctions should
account for mitigating® and aggravating factors, prior conduct history, the nature and seriousness of offense and the
impact on the complainant and community.

* Sanctions should include an allowance of educational and training remedies when justified by the facts.°°

28. RIGHT TO APPEAL: Grounds for appeal should be limited to:
1) new information not known or available at hearing:
2) procedural error materially affecting the findings (includes improperly excluding or including evidence):
3) the imposition of disproportionate sanctions; or
4) that the conduct does not violate school policy.

28, UNDERSERVED POPULATIONS: Though SB169 recites that education is a ‘great equalizer,’ the policies it seeks to
codify have been shown to undermine that effect by disproportionately impacting minorities, first generation, financial aid
students, and other similarly-situated student populations.

30. ALCOMOL ABUSE: Schools must develop education and other policies designed to reduce the incidence of sexual conduct
violations associated with alcohol and drug abuse, especially in a culture where it is common to “pre-game” before an event by
ingesting shots of alcohol.

 

33 In one case the judge ruled that to require the respondent to prove consent violated due process. Greenfield, Scott H., “Affirmative Consent is
Unconstitutional,” Simple Justice, A Criminal Defense Blog, August 11, 2015, sito-/olog. simple usice.us/207 /08/" 4 /alirmalive-consent-s-

3 Halley, Janet, Commentary, “Trading the Megaphone for the Gavel in Title IX Enforcement; Backing off the hype in Title IX enforcement,” Harvard
Law Review Forum, 128 Harv. L. Rev. F. 103, February 18, 2015 (a “witch hunt” due to “pressure on schools to hold students responsible for serious
harm even when — precisely when — there can be no certainty about who is to blame for it.”),

http /harvardlawreview.org/20 1 5/O2/trading-the-megaphone-Tor-the-gavel-in-lille-Ix-enforcement-2/.

35 “John’s depression ... was not taken into account in the disciplinary process.” Doe v University of Notre Dame, note 12, supra, at p. 24.
38 Stanford, note 1, supra, at p. 26; NCHERM, note 3, supra, at p. 18.

 

 

AR_00001334
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 439 of 465
3 INSTITUTIONS SUBJECT TO 88769: SB169 does not distinguish between public and private schools, ignoring a
significant discrepancy in the rights of students attending public schools, which are held to higher fairness and due process
standards, and private which are not.
* There is no consensus as to how much process is constitutionally or contractually required to be provided to respondents,
and the outcome often depends on whether the institution is public or private.*?
* Equality and fairness require SB169 to provide due process for private as well as public school students.
¢ NCHERM has warned that ‘more and more courts seem to be affording due process rights (or the equivalent) to students
enrolled in private colleges, including recent decisions at the University of Southern California and Brandeis University.’ %°
* OCR’s Wesley Resolution ‘makes the case for Title IX-derived due process rights at a private college’ for a respondent;
reflects the idea that Title IX focuses on equity for both parties, not just the reporting party.”°
* $B169 should not impose ‘grievance procedures’ on elementary or secondary schools; educational and training remedies
to address children’s sexual misconduct would be more appropriate in these schools.

32. SCHOOLS NEED DUE PROCESS GUIDANCE: Although SB169 Section 6(c)(3) instructs schools to develop grievance
procedures, neither SB169 nor OCR has provided guidance on specific due process procedures necessary to protect
respondents.

* Adding cue process provisions will improve both parties’ experiences because decisions will have more credibility and be
more trustworthy.

* Our experience with the DCL along with the concerns expressed by NCHERM and ACTL confirm that our schools need
specific instruction on creating and applying equitable grievance procedures for sexual offenses on campuses in order to
correct current practices. Even if the DCL were withdrawn, many campus leaders have expressed their commitment to
keeping the same processes, and schools will continue to be under political pressure to do so.

¢ Furthermore, such procedures can only be created in consultation with those who posses expertise in the fields of sexual
violence, law and education.

CONCLUSION

FACE appreciates your consideration of our comments and suggestions tohelp ensure campus disciplinary proceedings are
transparent and unbiased, and individual disciplinary decisions are not motivated by threats of penalties or political pressure to report a
threshold number of sexual assaults. We believe the integrity of campus disciplinary decisions will be preserved and prevention efforts
more successful when decisions are based on fair procedures, reasonable and objective behavioral standards and the decision-
makers’ independent evaluation of all available relevant and reliable evidence.

FACE students and representatives are available to provide testimony regarding the effects of the current college disciplinary process
on falsely respondents and their families.

Respectfully submitted, May 12, 2017
cyniig P Garrett, Co President Andrea Pitts, Advocacy
e procating for Campus Equality amilie Advocating for Campus Equality

 
  
 

 
 

nal.com
ualiy@emalicom

rettiOd@amail.cor
acecam suseduiality@gmail.com

 

 

Families Advocating for Campus Equality (FACE) is a 501(C)(3) organization whose mission is to provide support and advocacy
for students adversely Impacted by campus sexual misconduct disciplinary policies.

ACBCAITIPUSE

   

 

°? ACTL, note 2, supra, at p. 2.

38 ACTL, note 2, supra.

38 NCHER\M, note 3, supra, atp. 19. g
40 NCHERM, note 3, supra, at p. 19.

AR_00001335
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 440 of 465

ial

NCHERM GROUP

DUE PROCESS
AND
THE SEX POLICE

Nedda Black, J.D., LMSW
Michael Henry, J.D.

W. Scott Lewis, J.D.
Leslee Morris, J.D.
Anna Oppenheim, J.D.
Saundra K. Schuster, J.D.
Brett A. Sokolow, J.D.
Daniel C. Swinton, J.D., Ed.D.

 

www.ncherm,.org

 

AR_00001336
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 441 of 465

CONTENTS

PREPOCUCHON ccna tnuninninninitiniinntiiunitniinnniiiiniiintneniit 2
Are YOu the S@X Police? i cssinsesinsinnienstnsisstnsinsinsineeineiiniueeinsiaeeesetnetietieiieieeieneee 3
CASE STUDY #1 — LIZ AND NEVEAB cc ssmiinesiusiisntnsiiiisnitntineeiise 7
CASE STUDY #2 — WES AND TAMEKA ooo ceinnstnisinnusiiisrtnsennstisriniene 10
A Note QD0Ut TOM oc cccccnnsttnsniniiisisinrisiisitinsitnsiiinstnsteiiniiintiirrinittietinsnese 14
The Intersection of Consent Theory and Due Process... 15
Due Process COMMITMEN Kc ccsnutemeitnstnsttnsstnsitnssitietissetnssiisiiesiinstiieeieeee 17

The NCHERM Group Statement of Commitment to Due Process Protections... 17
Due Process Checklist cssmunsinitssitnsitnsitiusinitinesinitiiniineiivnineseinenttsiene 17
The Wesley College OCR Determination oc sseunsinninsineinnsnsiinsntnnte 19
COMCIUSION nc nnnnnnnantininniniinitininininiiitiriisiiitntntinintntiitinivte 19
About the Authors 21

AR_00001337
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 442 of 465

Due Process and the Sex Police 2

 

introduction

that the resolution of sexual misconduct allegations at your college is done right. The NCHERM
Group has typically focused our annual Whitepaper on topics where gaps exist in the field so that
we can accurately identify a weakness, and provide the practical advice that begins to move the
field toward filling the gap with stronger practices. We have focused in the past on topics such
as incident response and investigation, as well as the unique sociology of addressing intimate
partner violence in a college environment. This year, the Whitepaper excerpts two sections of
The ATIXA Playbook. The first is focused on advanced application of consent concepts to ensure
that colleges don’t turn into the sex police. The second focuses on ensuring due process specific
to sexual misconduct procedures, but has universal applicability to all forms of college conduct
proceedings.

otek tol AE ok Seth ot Sel ok ots Roa? Be Boe F

sex police. The ATIXA Playbook and this Whitepaper push back strongly against both of those
trends in terms of best practices. By design, the models of proof provided in The ATIXA Play-
book address the substantive due process of making a reliable determination, and we include in
this Whitepaper a critical checklist tool for you on substantive and procedural due process. Our
concerns around procedural due process are so significant that they continue to be a top priority
in our trainings. In 2017, we'll be offering a series of due process-specific trainings and tracks,
to bolster the due process elements of our training curricula that have always been part of our
emphasis.’

If you need an extensive written guide, the Foundation for Individual Rights in Education’s (FIRE)
Guide to Due Process and Campus Justice says what needs to be said about this topic.° It is free
and available online. Why re-invent the wheel? Where we depart from FIRE is that FIRE seeks
to expand college due process and push it well beyond what the courts have required. We like
college due process just the way it is, because we believe the protections that courts currently
afford within college processes are well-balanced against the educational and developmental
aims of the college conduct process. We believe higher education can acquit fairness without
higher standards of proof, actual cross-examination, and full-on, adversarial hearings presented
by attorneys.*

Ultimately, you will determine whether FIRE’s vision of expanded due process becomes the
law of our land. The field is losing case after case in federal court on what should be very basic
due process protections. Never before have colleges been losing more cases than they are

' https:/Avwww2.ed.gov/about/offices/list/ocr/letters/colleague-201104. html

? https://atixa.org/eventsAraining-and-certification/

° https://jwww.thefire.org/fire-quides/fires-quide-to-due-process-and-campus-justice/fires-quide-to-due-process-and-fair-proce-
dure-on-campus-full-text/

* We do agree with FIRE that definitions of hostile environment sexual harassment should be more rigorous, and ATIXA’s
model policy has long-used the rigorous definition from the Supreme Court’s decision in Davis v. Monroe County Bad. of Educ.,
526 U.S. 629 (1999).

 

 

 

AR_00001338
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 443 of 465

3 The 2017 NCHERM Group Whitepaper

 

winning, but that is the trend as we write this. The courts are not expanding due process yet,
but are insisting that colleges provide the full measure of college-based due process that has
been required over almost 60 years of litigation by students. Now, OCR is adding pressure by
holding colleges accountable for due process failures under Title IX. And, some courts are willing
to hold private colleges to elevated procedural fairness, as if they were public universities. That
backdrop means we all need to sharpen our games, or the courts and Congress may sharpen
them for us.

Why are we systemically failing to protect the rights of all students? FIRE took a shot at higher
education on January 19th, 2017, calling administrators amateurs in addressing sexual vio-
lence.® If you resent that characterization, we need to stop resembling it. Sharpen the qualifi-
cations of those at your colleges who are the custodians of due process and advance the level
of training that is afforded to them. Read recent decisions involving George Mason University,
James Madison University, and Brandeis University® to realize how far we still need to come
in this field. Don’t be fooled by the fact that higher education wins some of these lawsuits, as
Sharpen the qualifications the law favors institutions. The bar on due process
‘ LT Pen Lhe Gud fications lawsuits is high, and courts have been deferential to

of those at your colleges vv/o. college disciplinary decisions, though that historical
he c 7 hians d deference is eroding as judges lose patience with
are lhe CUSLTOCLANS of Que skewed college proceedings.

process and advance the . . _

2 Lo. . Now, higher education needs to start winning be-
level of (PALING that is cause of its excellence and because it is highly re-
afforded to them. spectful of student rights. If being a custodian of due

“ process is a mid-level management role on college
campuses, that does not mean it has to be a mid-level institutional priority. The courts can’t ex-
pand due process if case after case shows judges that higher education is exceeding the due
process floor set by federal law. We critique FIRE for its failure to advocate for the civil rights of
victims, but FIRE is right about this. Our goal is to help the field fulfill the current mandates of
law, and move out of the current cycle of tempting courts to turn college resolutions into exact
replicas of the criminal justice process.

Are You the Sex Police?

One of the reasons we prioritized re-issuing and updating The NCHERM Group’s 2005 White-
higher education continues to veer off-course in its resolutions of college sexual violence allega-
tions. The NCHERM Group is widely credited with helping to popularize and institutionalize con-
sent-based policies in higher education. As such, we have a responsibility to the field to make
sure that this body of knowledge is used correctly, and to continue our thought-leadership on the
ways that consent is applied in theory and practice. As usual, we’ll be blunt.

° httos:// thefire.org/aw-enforcement-involvement-key-to-protecting-students-from-sexual-assault/

® htto://ia801309.us.archive.org/2/items/gov.uscourts.vaed.3 1448 1/gov.uscourts.vaed.314481.92.0.pdf; http /Avww.vawd.
uscourts.gov/OPINIONS/DILLON/S.1 5cv35doevalger.3.31.16.pdf; https:/Awww.documentcloud.org/documents/2799157-John-
Doe-v-Brandeis-University-8-31-2016-Ruling.html

AR_00001339
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 444 of 465

Due Process and the Sex Police 4

 

Some of you have become the sex police.

Maybe you wound up in this role as the result of political pressures — real or imagined — that
make you feel like you need to be policing student sexual mores. Or, for some of you, you took
the 2011 DCL as a license to become the sex police that you always wanted to be. Or, maybe it
has been a gradual and inadvertent shift for you. For whatever reason, if you have become the
sex police, we want you to know that The NCHERM Group condemns what you are doing in the
strongest possible terms and entreats you to change your thinking and your practices. Our tone
in this section reflects the gravity and import of the situation.

Sex policing isn’t working for you. The field is being hammered by an unprecedented wave of
litigation, and higher education is losing! Do you remember the days when judges were defer-
ential to the internal disciplinary decisions of college administrators? If those days are rapidly
receding or are gone, you have to ask yourselves what role you have played in that. If you are
the sex police, your overzealousness to impose sexual correctness is causing a backlash that
is going to set back the entire consent movement. It is imperative that you self-correct and find
a golden mean or middle path on this issue. You are sowing the seeds of your own destruction.
We've been beating this drum since 2012, and we will get progressively louder and louder until
you get it. If you persist, you will touch off a new wave of due process protections in the courts
and in Congress, which will once again skew the playing field for victims and those who are ac-
cused — a playing field some of us have worked our entire careers to level. You don’t want that
because it will deeply inhibit your ability to spread the sexual correctness to which you are so
very wedded. So, stop it. Now.

lf you don’t know what we mean by sex policing, it’s happening on two levels: the substantive
and the procedural. Procedurally, responding parties need to be accorded the full measure of
their rights. The courts are starting to smack colleges down left and right when due process
corners are cut, bias is in play, and politics motivate the imposition of corrupt outcomes. You
need to get your procedural houses in order, because no one is served when the court overturns
your decision, especially you, so why drive toward an outcome that won't be sustained by the
scrutiny of the courts?’ We want you to suspend and expel those who commit sexual violence
at colleges. This has been a central theme of our work for almost 20 years. But, we need you to
do it by the book.

If the preponderance of the evidence standard of proof is a fairly minimal standard on the con-
tinuum of proof, we need you to apply it with steadfast rigor. Preponderance is an on/off switch.
You’re either over 50% with the evidence you have found, or you’re at 50% or under. Play it
straight and keep your thumb off the scale. The NCHERM Group’s Managing Partner, Daniel
Swinton, says it best when he trains on Title IX: “If you picture the scales of justice, with evidence
on either side, the Title 1X Coordinator is the post in the middle, holding up the scales. The up-
right neutrality of the post allows the scale to tip, but does not cause it to do so. The evidence
does, and nothing else should.”

” And we'll note, as we have since day one, that the offending colleges being slapped the hardest by the courts are not those
who have shifted to the civil rights model, but those who still cling to using the traditional student conduct process to resolve
allegations of civil rights discrimination.

AR_00001340
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 445 of 465

5 The 2017 NCHERM Group Whitepaper

 

For those of you who relish being the sex police, we don’t respect what you are doing. Your
thumb is on the scale, and if you intend to keep it there, we beseech you to at least be intellectu-
ally honest about it. Your students should know that you intend to examine their sexual decisions
under a microscope. Your applicants should Know that when choosing a college, you err on the
side of caution and kick accused students out even if the evidence is uncertain. They should
know you aren’t just victim-centered, you are victim-favoring. Perhaps many students will like
that. They will seek your college out because of your bias. But, for those that don’t, the truth in
advertising will help them to choose a college that values fairness and equity, if that is their pref-

erence. It’s ours.
ffuman interactions are messy,

confusing, and illogic al That The rest of you have your thumbs on the scale

- ] le , / ; \ inadvertently. Some of you stumbled into sex
includes sexual interactions. You policing and simply need some perspective

should be str Ug; glng to apply to realize you've gone too far. You are willing

the consent rules at your college, 10 Sei-correct, and we are eager fo help you.
We want you to be victim-centered. Every col-

You should be wr estling with lege should be. But, being victim-centered is
them. challenging your different than being victim-favoring, and we
under standing OS ‘and irying: lo recognize and honor that you are intent upon
OE IIIOE IE OIRV IS IIEIIL SS LE 6 & learning how to find the correct balance and
find the right balance. upon affording equal dignity to every student,

regardless of their role in your resolution pro-
cess. You’re our kind of administrator, so keep reading — this section is for you!

That brings us to the second form of sex policing, which is substantive. Put simply, you are mis-
understanding or misapplying the rules. “Affirmative consent” policies are the norm now on col-
lege campuses, and they are a boon to the cause of equity, but they need to be used correctly or
the entire concept will get a bad name. Consent is clear permission for sex by word or action. It’s
an elegant concept that is simple to capture in policy, but difficult to apply in practice. We can’t
change that for you. Human interactions are messy, confusing, and illogical. That includes sex-
ual interactions. You should be struggling to apply the consent rules at your college. You should
be wrestling with them, challenging your understandings, and trying to find the right balance be-
tween being the sex police and allowing free reign for abusive sexual practices. Some of you are
off track because you are applying a utopian lens to consent. You consciously or unconsciously
want sex to be ideal, every time. Get over that. Sex is rarely ideal, especially for those 18-24 in
age. Having less-than-ideal sex is unfortunate, but probably universal at some point for all peo-
ple who are sexually active. We have to be able to separate less-than-ideal sexual experiences
from those that are sexually transgressive of our rules. How?

To do so, we must understand that consent is imperfect in both theory and practice. It wasn’t
meant as a perfect construct, but as a better construct than the force and resistance-based
policies that defined sex offenses a generation ago. Because consent is an imperfect construct,
applying it with rote literality will not produce good results. Consent is meant to be applied in
context, not in a vacuum that assumes all students are equal and all sexual events have parity

AR_00001341
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 446 of 465

Due Process and the Sex Police 6

 

to all other sexual events. Our consent rules need to be malleable to account for the vagaries of
the human experience, and we need to be flexible enough to allow for the fact that human com-
munication and interaction are imperfect. Late adolescence can teach people how to become
sexual beings, but we can’t expect that students arrive at college fully equipped to think and act
as mature, respectful sexual partners. They will fumble a bit. They will fail to make each sexual
interaction ideal. They will not live up to our standards or theirs. So, should we discipline them for
that developmental failure? We should impose our discipline for abusive transgressions, those
actions according to OCR that have a discriminatory effect on the basis of sex or gender. Rude-
ness, insensitivity to one’s partner, having underdeveloped communication skills — these are
behaviors that need to be corrected by appropriate intervention — but only the sex police believe
they need to be disciplined.®

In being sensitive to our own tendencies to want to be the sex police, we also need to consider
that issue of intent. Should we give someone a break if they transgress against another student,
but didn’t intend to do so? No, of course not. But, intent is much more complex than just the sim-
ple question of whether someone meant to transgress against another person’s sexual bound-
ary. At this point in our understanding of consent theory, we’d say that intent is an aggravating
factor, for sure. If you have the intent to violate someone, that heightens the abusiveness of the
act. But, lacking the intent can mean a lot of different things, depending on context. It can mean
carelessness, recklessness, naiveté, drunkenness, and many other things which may equate to
a violation of policy, or might not. It’s not fair to say that the lack of intent means someone didn’t
violate the rules, but we need to become better at reading the context to know more precisely
what the lack of intent means to our ultimate determination of an allegation.

To help us get there, we posit that you should look at consent more as transactional and contex-
tual, meaning that we view the entire sexual interaction and the context of the larger relationship.
We contrast that to an approach that is more particularized and occurrence-based, where find-
ers-of-fact tend to hyper-focus on each touch within a sexual interaction and ignore the larger
context of the relationship. There are always exceptions, but you will be best served by evaluat-
ing consent based on the perspective of a reasonable person who is viewing the totality of the
circumstances. That means we look at the whole relationship or interaction (the transaction), not
just one time that someone might have touched someone else problematically (the occurrence).
And, we ask how a reasonable person would view the situation, and whether through that lens
the behavior does or does not cross the line. Two case studies will demonstrate the reasonable
person concept and the transaction concept. Approach them as if they are a Facebook™ quiz
that lets you figure out your sex policing tendencies on a scale of 1 to 100.

Taking a different approach than we have in past Whitepapers, we’ve chosen to illustrate our

points about consent with two case studies, offered below. The content of the case studies and
discussion is graphic, as is this subject matter.

8 It is important to note that some may self-define as survivors based on such experiences and are entitled to access support
services, if not resolution processes.

AR_00001342
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 447 of 465

7 The 2017 NCHERM Group Whitepaper

 

CASE STUDY #1 — LIZ AND NEVEAH

Liz and Neveah are roommates on your campus. Liz is a virgin and identifies as straight. Neveah
identifies as sexually fluid, and is very sexually experienced compared to Liz. One night after
they have gone to bed, Liz heard Neveah masturbating along with the sound of a vibrator. The
next day, Liz asked Neveah about it, and Neveah was very open with her, explaining that she
has a “Bunny” which she described as a vibrator designed to allow her to penetrate herself while
simultaneously stimulating her clitoris to climax. She was not apologetic or embarrassed that Liz
overheard her masturbating, and asked Liz if she masturbates. Liz shyly said no and Neveah
offered to teach her how if she is interested. She asked if Liz wants to see the Bunny. Liz seemed
curious, so Neveah took it out and showed it to Liz. Liz immediately said she could never use it
because she was diagnosed with vaginal hypoplasia, meaning a very narrow vaginal canal, and
that the Bunny would never fit.

Neveah, sensing Liz’s growing interest, told her that she can use the Bunny on Liz if Liz would
like, and go very gently with it to ensure that it doesn’t hurt. Alternately, she told Liz she can just
use the Bunny’s “ears” on Liz, without penetrating her, if it’s too tight. Liz said she’ll think about it,
and Neveah could see the flush on Liz’s face and how excited she was. Later that night, Neveah
was more open about her masturbation and started to use the Bunny on herself while Liz was
watching from across the room. She then asked Liz if Liz wants to try it. Liz agreed, but asked
Neveah to show her how to do it, the first time. Neveah cleaned the Bunny, lubricated it, and
slowly penetrated Liz with it. She asked Liz to tell her if it is painful at any point. Neveah began
to use the Bunny on Liz, and Liz flinched in pain, telling Neveah to go slower. Neveah slowed
down, and soon Liz was uncomfortable again. Neveah shifted the position of the Bunny and Liz
became more comfortable. Neveah used the Bunny on Liz until she climaxed. Neveah tells Liz,
“if you liked that, you should feel my tongue on you next time.” Liz smiled, and they go to bed.

The next night, Neveah again offers to use the Bunny on Liz. Liz agrees, but is immediately
uncomfortable with the sensation of penetration by the vibrator. Neveah repositions it several
times, but can’t find a comfortable position for Liz. Liz tells Neveah to stop because she is sore
from the night before. Neveah stops penetrating Liz, and uses the “ears” of the Bunny to stim-
ulate Liz without penetrating her. While doing so, Neveah also uses her tongue to bring Liz to
climax, and Liz presses her hands against Neveah’s head as she does this. Afterward, Neveah
asked Liz to use the Bunny on her, which Liz did. The women kissed and spent the night in the
same bed.

The next night, Neveah climbed into bed with Liz, and began to perform oral sex on her. She
told Liz she had lubed the Bunny and it was ready for her. Liz agreed and then allowed herself
to be penetrated by the Bunny, and while it was still uncomfortable, it was less so than the night
before. At one point, Liz cried out in pain, and Neveah repositioned the Bunny for greater com-
fort. Liz then seemed to get more into it, was arching her back and moaning with pleasure, and
Neveah continued. Neveah also slapped Liz on the buttocks several times as they engaged in
sexual contact. As Neveah continued with the Bunny, Liz called out in pain again, saying, “No.
Stop.” Neveah withdrew the Bunny slightly and eased up on the speed settings of the vibrator.
She repositioned the Bunny again to ensure Liz’s comfort, and penetrated her gently once again,

AR_00001343
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 448 of 465

Due Process and the Sex Police 8

 

but Liz pushed her hand away, making her stop, crying that she was just too tight for it. They
went to bed.

The next day, Liz was talking with Burke, a woman on the hall who identifies as lesbian. Burke
asked Liz if Neveah had turned her into a “lez” yet. Liz pretended not to understand, and Burke
said, “She’ll groom you and the next thing you know, she'll turn you into one of us.” Liz suddenly
realized that it was Neveah’s plan to seduce her all along. She became very uncomfortable with
Neveah as a roommate, someone she thought was trying to help her become more sexually
comfortable as a friend, but who was really coming on to her as a girlfriend. Liz went back to her
room and told Neveah how uncomfortable she was, and that all sexual contact needed to end.
Neveah, who had perceived her encounters with Liz as a budding romance, was shocked, but
agreed to keep things platonic.

The more Liz thought about it, the more upset she became. She felt betrayed by her roommate.
Three days later, she went to the Title |X office and reported what happened. Neveah was no-
tified of three alleged offenses: Non-Consensual Sexual Contact for performing cunnilingus on
Liz without consent during the second encounter; Non-Consensual Sexual Intercourse for con-
tinuing to penetrate Liz with the Bunny during the third encounter after Liz said, “No. Stop”; and
intimate partner violence, for slapping Liz on the buttocks during sex without consent.

Discussion

STOP HERE. It’s time to analyze this fact-pattern and develop a gut check on what you think.
Does your gut tell you that each of these behaviors does, technically, violate your consent poli-
cy? Many people would say so. But, take a step back and look at the totality of their interactions.
Answer these questions:

e Does the totality of the evidence suggest an abusive series of encounters?

e Do you have evidence that Neveah was trying to groom Liz or sway her sexual ori-
entation?

e Do you have evidence that Neveah intended to discriminate against Liz or cause
her a hostile environment on the basis of sex?

e What assumptions did you make about Liz’s allegations?

e Do you have evidence that Neveah meant to transgress Liz’s sexual boundaries?

e What do you think Neveah’s responses to these allegations would be?

Neveah was shocked by the allegations. She realized that Burke might be interested in Liz, and
was poisoning their budding relationship. She insisted that she had been incredibly respectful of
Liz, not abusive. Neveah said that she constantly checked in with Liz during sex, repositioned
the Bunny to ensure Liz’s comfort, and stopped when asked. She said she did not realize that
Liz wanted her to stop that last time, thinking that like previous times, Liz meant she just needed
to adjust the Bunny. Once she realized that Liz really meant stop, she stopped right away, and
had only penetrated her once after she said to stop, to adjust the vibrator. So, is this a misun-
derstanding or a sex offense?

AR_00001344
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 449 of 465

9 The 2017 NCHERM Group Whitepaper

 

lf you determined that this is sexual misconduct, you're confusing Liz’s discomfort about her own
sexual experimentation with a non-consensual sexual experience. Please understand that it is
the unanimous consensus of all eight authors of this Whitepaper that Neveah should be found
notin violation of the sexual misconduct policy. Maybe Neveah did seduce Liz. That’s not against
policy. Maybe Neveah did want Liz to explore her sexuality or sexual orientation. That’s not un-
common in college, and as long as it isn’t coercive, that isn’t sexual misconduct. But, you might
be thinking, don’t Neveah’s behaviors meet the definitions of sexual misconduct and intimate
partner violence? Don’t you have to stop when someone tells you to stop in the middle of sex-
ual intercourse? Don’t we teach our students that? Don’t we tell them you can’t touch someone
sexually without getting permission first? We don’t want our students slapping each other during
sex, do we?

Becoming the sex police can be a little insidious, creeping up on us without our even realizing
we are propagating an orthodoxy of sexual correctness. It’s true that Liz told Neveah to stop
during the third interaction, and that Neveah did not stop. If a male student kept thrusting when
says that if your partner withdraws consent, you must stop in a reasonably immediate time.’ That
is what Neveah did. One additional thrust of the vibrator was not meant to be abusive, but to try
to make Liz more comfortable, and she stopped within several seconds of understanding what
Liz really wanted. Thus, the context is what matters here. At first, Neveah was not clear whether
Liz was telling Neveah to stop, or communicating that she was uncomfortable with the position
of the Bunny. Liz is saying now that she wanted Neveah to stop, and maybe that is true, but Ne-
veah was thinking about the second sexual interaction, and how she had to position the Bunny
carefully so that it did not hurt Liz, just as she had done earlier in the third sexual interaction
as well. She thought she could reposition it similarly during the third interaction when Liz said
stop, to increase Liz’s comfort and make sure it hurt less. Was this a reasonable interpretation
by Neveah? Yes, Neveah’s interpretation was reasonable when considered in the context of the
totality of the circumstances surrounding their interactions.

Did she have reason to believe that Liz really wanted her to stop penetrating her entirely, or that
she just wanted Neveah to be more gentle or to reposition the vibrator? If Neveah moved the
Bunny and was then more genile with it as the result of Liz’s objection, wasn’t she trying to make
her partner more comfortable? How is that discriminatory? Doesn't no mean no, though? Well,
during the second encounter, when Liz said stop, it meant a need to reposition. Isn’t it reasonable
to think the same context applied to the third encounter? After all, Neveah was clear that, after
she tried to reposition the Bunny during the third encounter and Liz was still in pain, she needed
to stop and she did. We can’t chalk this up to a miscommunication about what Liz wanted, but
Neveah’s interpretation of the situation is reasonable given the totality of the circumstances.

Yes, but what about the oral sex during the second encounter? Taken together with what hap-
pened in the third encounter, doesn’t the totality of the evidence show that Neveah was pushing
Liz past her boundaries? | hope we can agree that when Neveah was using the Bunny’s ears on
Liz, and then began to use her tongue, Neveah did not have Liz’s clear permission to do so. That
was not consent, and most people can respect the distinction between agreeing to stimulation

° https://atixa.org/resources/model-policies/

 

AR_00001345
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 450 of 465

Due Process and the Sex Police 10

 

by an object and the use of someone’s tongue. Permission for one does not imply permission for
the other. To understand why this isn’t sexual misconduct, you need to understand the concept
of ratification, which means retroactive consent demonstrated after the fact. This happens in sex
ALL THE TIME, though we don’t account for it in our policies. Liz continued to have sexual inter-
actions and want sexual interactions with Neveah after the oral sex. They had oral sex a second
time. Liz pressed Neveah’s head toward her as Neveah performed cunnilingus. That ratifies it
after the fact, even if Neveah didn’t strictly ask for consent when she first did it.

Not objecting to something is not the same thing as ratification, so be careful not to confuse
those two things. While it’s entirely possible that Liz was comfortable with a friend teaching her
how to use a sex toy, but wholly uncomfortable with engaging in sexual activity directly with an-
other female without the sex toy as a buffer, that’s not the evidence we have here. Should Ne-
veah have asked first? Sure. But, is it a sex offense that she didn’t? Not in this context. Failing to
object is passive. Ratification is an active participation _. ;

subsequent to an encounter that began without clear 70 understand why this

nsen isnt sexual misconduct,

Well, what about the butt slapping, then? Fifty Shades = you reed to undersland
of Grey was a movie that made more than half abil- ,7 oper honeatey
lion dollars at the box office in 2015. Light bondage the concept of ratification,
and practices drawn from the Bondage and Discipline, which means retroactive
Dominance and Submission, or Sadism and Masoch- Layee le spp ePree den /
ism (BDSM) world have gone mainstream. Again, con- consent CCMONST alc
text is everything. Was Neveah trying to abuse her part- after the fact.
ner? No. Should she have asked first? Sure, but to call ‘

a few slaps on the butt during sex a form of intimate partner violence is to water down what inti-
mate partner violence is to the point of meaninglessness. If everything is discrimination, then
discrimination means nothing. Many of our students are influenced by mainstream erotic and
even hardcore pornography. You can’t assume you can treat your partner the way it is depicted
on screen, but we need to take into account that for many of our students, if they have learned
their sexual mores from pornography, this is an opportunity to re-socialize them, educationally, in
respectful sexual patterns. What they think is normative is potentially going to be different than
our sexual norms.

A second case study will challenge us to apply the reasonable person lens. '°
CASE STUDY #2 — WES AND TAMEKA

Tameka was flirting with Harris at the party. She told him if he agreed to date her, she would hook
up with him that night. He told her he wasn’t the dating type. Later, friends saw Tameka flirting
with another student, Wes. The friends also testified that they saw Tameka and Wes walking
hand-in-hand away from the party toward her residence hall. Surveillance video from the hall

‘0 Some people think it’s important to debate the reasonable person standard. We do not. OCR says it’s the reasonable
member of a college community. For our purposes, we always interpret the standard to be a reasonable person in the same or
similar circumstances, so it is contextual.

AR_00001346
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 451 of 465

1 The 2017 NCHERM Group Whitepaper

 

cameras shows that the two entered her residence hall at 11:14 9m and proceeded to the com-
mon lounge, which was empty. While there is no audio, the video showed the two kissing, and
then showed Tameka on top of Wes while he was lying on the couch. The video showed that she
was grinding on him as he fondled her breasts, first over and then under her shirt. At one point,
her breasts were clearly exposed on camera. They were on the couch for 23 minutes. The video
then shows them getting up, and Tameka leading Wes down the hall by the hand. Their stories
diverge at this point.

Tameka stated that she was going to see Wes out, but had to go to the bathroom. She stopped
at her room on the way out. She let him into her room to wait and asked him to be quiet because
her roommate was sieeping. She went into the bathroom and said that after she used the bath-
room, he pushed his way inside the door and closed it behind him, before she had a chance to
put her pants back on. She said that he then told her she couldn’t leave him hanging, referring to
their activity in the common lounge. He asked her for a handjob, and she agreed. He took off his
shorts. She proceeded to rub his penis with her hand. He then asked her for a blowjob, but she
said no, and continued with the handjob. As she gave him the handjob, he fondled her breasts
and they kissed. He then began to rub between her legs and she allowed this and continued the
handjob. He then penetrated her with his finger. She moved his hand away, stopped rubbing his
penis, and told him he needed to leave. His account differed considerably.

Wes said that while on the couch in the common room, he suggested they go to her room and
continue things more privately. She told him that her roommate was there and would be asleep
at that hour. She then suggested they could go in her bathroom. They agreed, got up from the
couch and she led him by the hand to her room, reminding him they needed to be quiet because
her roommate would be asleep. They entered the room, and then went into the adjoining bath-
room. There, she took off his shorts and hers and began to give him a handjob. He asked for a
blowjob, but she said no and continued to rub his penis. During the handjob, they kissed and he
fondled her breasts. He then began to rub her between her legs and she continued the handjob
and was making moaning sounds. He teased her that she needed to be quiet or she’d wake her
roommate. He then penetrated her vagina with his finger, and she immediately moved his hand
away from her. She continued the handjob until he climaxed. Video shows that she escorted him
from the residence hall at 12:24am, shows that she held the door open for him as he exited, and
that they kissed as he left.

At 10:04am the next day, Tameka texted Wes, asking him how she should refer to their “couple
status” when she told her roommate about the night before. At 10:18am, Wes texted her that he
felt really guilty about what they did the night before because he had a girlfriend. He told Tameka
that she was really nice, but that she needed to stay in the friend zone and that he hoped he
hadn’t led her on. When she got the text, she immediately removed him from her contacts and
blocked him on social media. She told her roommate that she needed to find someone who was
ready for a serious relationship, and that the night before with Wes had been a mistake. Wes told
his roommate that he felt bad that he had led her on.

By that evening, rumors were circulating that Wes had assaulted Tameka. He heard the rumors
from a friend and decided he needed to address them. He texted Tameka at 8:40pm, “Please

AR_00001347
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 452 of 465

Due Process and the Sex Police 12

 

tell people | didn’t rape you. Some people are spreading a rumor.” She texted back at 8:42pm,
“but u did rape me. Don’t contact me again.” The next morning, Wes went to the dean to address
these rumors because he wanted to be clear that he had not raped Tameka. When he recounted
to the dean what had happened, and concluded that they hadn’t even had sex, so he couldn't
have raped her, the dean informed him that it sounded from the story like he might have raped
her. Wes was placed on interim suspension and an investigation was initiated. Wes tried to file
a counter-claim that the handjob was not consensual, but the Title IX Coordinator decided it was
retaliatory and did not take it forward.

Discussion

STOP HERE. Do you agree with this dean? Is she a steadfast protector of student welfare, or a
card-carrying member of the sex police? If you consider the totality of the circumstances, there is
a clear subtext to the allegations, right? Tameka was looking for a relationship. She rejected Har-
ris when all he wanted was a hookup. She then attempted a relationship with Wes, but wound up
being used by him and feeling rejected. That rejection could have been motivation to tell people
that Wes assaulted her (she later filed a formal allegation and participated in the investigation),
but that only addresses her motivation to report, and not the underlying question of whether what
she was reporting was a violation policy. Are we troubled by the fact that she did not consider it
sexual misconduct that morning, and came out of the interaction thinking that they were dating?
Sure. It goes to her credibility. For some people, though, the reality of victimization takes a while
to dawn on them, whether out of shock, denial, or a failure to self-identify. When that is the rea-
son for delay, it is not a credibility concern.

You might think that Wes described a situation to the dean that is arguably sexual misconduct,
regardless of Tameka’s motivation to report it, right? Let’s break it down. Wes and Tameka
agreed that the sexual activity on the couch was consensual. But, what about the sexual activity
in the bathroom? She performed the handjob voluntarily. It wasn’t coerced or forced. Thus, she
consented to it. Whether he consented to being touched is a question we will address shortly.
Their kissing was mutual, according to both of them, and she cid not raise the fondling of her
breasts as an issue. However, if you are a literalist about consent, he did fondle her breasts
without consent. You can make a ratification argument here, though, because he didn’t ask to
fondle her breasts in the common room, either, but she participated when he did. There is an
interesting question, too, about whether her consent to fondling her breasts earlier in the com-
mon room remained valid ten minutes later in the bathroom. We would say it did. And, we would
argue that he had consent to touching her vulva and fondling her genital area by ratification. In
the course of a sexual transaction, she permitted him to touch her, and continued to touch him as
she did so, without objection. That’s ratification. So, the only remaining question is whether his
act to penetrate her with his finger was without consent. We believe a reasonable person would
believe that act was consensual. How can this be? He penetrated her without asking, and her
response clearly shows she did not welcome his penetration.

The construct of consent in sexual interactions is governed by policies, but as we noted above,

it is not a perfect construct, in the sense that theory and practice do not fully align. Policies re-
quire clear actions or words indicating permission. So, if you think about it, there is no way to

AR_00001348
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 453 of 465

13 The 2017 NCHERM Group Whitepaper

 

kiss someone without asking first, if you take the concept of consent literally. If | move in to kiss
someone, | cannot know the conduct is agreed to unless | ask, because even if they move in to
kiss me, they cannot know | am consenting unless they ask. So, rather than strictly adhering to
such rigidity, we allow some non-verbal, unspoken rules to govern our sexual interactions. Many
of us move in for a kiss, mutually, on the basis of context, without asking. And, in certain circum-
stances, consent can be assumed; for example, if you kiss me, | can kiss you back. | don’t have
to ask or clarify that. | am not expected to simply passively receive the kiss. The “clear words or
action” part of the policy takes over from there. We can kiss, but what happens next has to be
the result of agreement by word or conduct, if the interaction is to escalate sexually. Think of it
as being akin to levelling up in a video game. Once you unlock a level, you are free to explore
that level, but you can’t move on to the next level until you unlock the achievement for that level
(in this case, by having clear consent).

lf a female student is voluntarily stroking a male student’s penis, he is within the bounds of con-
sent to reciprocate by touching her vulva and using his fingers to penetrate her vagina. This is
really no different — in terms of reciprocity — than if a woman begins to stroke a man’s chest, and
he responds by fondling her breasts. It is artificial in the extreme to expect verbal requests in
such a context, “I see that you are touching my pecs...does that mean | can caress your breast?
If so, left, right, or both? And, is that your left or my left?” That’s not how sexual communication
works, as noted in describing the kiss, above. Consent is designed to allow such reciprocation
without resorting to asking, but clarifying communication is required if one or both of the part-
ners wish to elevate or progress the level of sexual interaction. If the partners are now caressing
each others’ chests, and one wants to touch the genitals of the other, that cannot be assumed
to be okay, based on the sexual activity already taking place. To move to genital contact, there
again must be communication that establishes consent. Consent theory supports this. Some
acts are mutual, others require additional communication and clarification.

When a female student is voluntarily giving a male student a handjob, and he reciprocates by
touching and fingering her vulva and vagina, if she denies having consented to being touched/
penetrated solely because he didn’t ask, we would say that a preponderance of evidence shows
that they engaged in mutually consensual fondling of each other’s genitals. To conclude other-
wise would require that the male partner to say something like, “I see your hand is on my penis,
may | now place my hand between your legs?”

That is not how sexual communication occurs, and it is not how consent policies were intended
to function. To see the logic of this, take it to its extreme. Imagine that sexual intercourse is taking
place. The female partner raises her hips on her male partner’s penis. When she does, he hes-
itates, and says, “May | thrust my penis in response?” If the female partner says “yes,” he may
thrust back. How many times? Once? Many times? Does he need to clarify that, or is it assumed
once they are having intercourse that thrusting is going to occur, positions may be changed, and
there will likely be an ejaculation as a result? It is assumed, but according to policy, it’s really not
explicitly agreed to, is it?

Some of you will make a distinction with Wes and Tameka out of the fact that the sex acts weren't
really mutual. They fondied each other’s genitals, but she was penetrated and he was not. To

AR_00001349
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 454 of 465

Due Process and the Sex Police 14

 

that, we say that is a distinction that arises solely from anatomy, but it is no more invasive to a
man to have a non-consensual handjob than it is to a woman to be fingered without consent.
Aman can be subject to sexual misconduct without being penetrated, so we need to stay fo-
cused on the video game metaphor. What Tameka did to Wes and what Wes did to Tameka
each occurred on the same level of the game. No one upped the level without asking, and Wes
respected her instruction to stop when he did

something that went beyond her boundaries. As YOU Can NOW SCE, a consent

This does not make him in violation of policy. policy is viable in theory: but
That’s what a reasonable person would say. | “ ~

can fondle you if you are fondling me; | don’t CC/// become absurd tH practice if
have to ask you. For anyone who wishes to r4fhen fo an extreme. You are the

insist that he is in violation of policy, we re- . . .

quire you to be consistent. If your purist ap- guardians of applying the

proach to consent demands that you find him pea sonable person standard to

in violation of policy for penetrating her, then . ;

you must also be willing to find her in violation these interactions.

for giving him a handjob without his consent.

If that is your preferred approach, we think you are being absurd, but at least you will keep the
legal profession gainfully employed for many years to come.

As you can now see, a consent policy is viable in theory, but can become absurd in practice if
taken to an extreme. You are the guardians of applying the reasonable person standard to these
interactions. We know this challenges an orthodoxy that may be widely accepted in the field, but
the question is whether we are trying to govern every nuance of sex as if we are the sex police,
or whether we are trying to establish reasonable rules to regulate inherently ambiguous human
behavior in a way that minimizes the risk of harm to those involved? If you need a litmus test for
whether you have become the sex police, ask yourself whether the college-age version of you
would hate what you have become. If so, let’s recalibrate. One way to do so is to refocus and
rededicate ourselves to due process and protecting the rights of ALL students.

A Note about Tone

There are some readers who might perceive this publication to be less victim-centered than our
previous body of work. We’d suggest that perception is only accurate in comparison to the tone
of our past work, which was needed at the time we wrote it, to catalyze an important shift need-
ed in the field at that time. Now, the tone of this publication is appropriate to the environment in
which we are writing today. As times change, our guidance has to as well. We intend this publica-
tion to build on the strong foundation of victim-centered (not victim-favoring) work we have done,
rather than to weaken it. With a solid history of writing about and advancing those procedural
protections for victims/survivors, we can now also see the need to ensure those protections are
just as strong for responding parties.

Additionally, the overall tone of this Whitepaper and The ATIXA Playbook is about striking the

right balance between student rights, with the understanding that being off-balance in the long
run isn’t good for victims/survivors or for those accused. There are always unintended conse-

AR_00001350
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 455 of 465

15 The 2017 NCHERM Group Whitepaper

 

quences to showing favoritism. If a college is known to be biased toward responding parties, this
can chill the willingness of victims/survivors to report. If a college is known to be biased toward
reporting parties, a victim/survivor’s sense of safety or justice based on the campus outcome in
the short run may be quickly compromised by a court order or lawsuit reinstating the responding
party, giving her a Pyrrhic victory, at best."’ What is needed for all of our students is a balanced
process that centers on their respective rights while showing favoritism to neither. Not only is
that best, it is required by law.

Title IX Coordinators write to us, worried that their annual summaries show that they are finding
no violation of policy 60% of the time in their total case decisions. They feel like somehow that
is wrong, or not as it should be, as if there is some proper ratio of findings that we are supposed
to be reaching. We wrote in 2014 of our concerns with the types of allegations being made on
college campuses," but that is inevitable. With all the training and education being directed at
students, more are coming forward, and that education brings allegations of all kinds out of the
woodwork, some based strongly in fact, others that are baseless, and most that are somewhere
in between.

later that it is taking far too long for higher education to self-correct. This Whitepaper roadmaps
what that self-correction should look like. We hope that our readers do not see the rights of the
parties as a zero sum game, where protecting one requires compromising the other. Responding
parties should want their colleges to provide strong victim services, and reporting parties should
insist that the full measure of due process be accorded to those who are being accused. We
believe — strongly — that colleges can and should provide the full measure of student rights and
accord equal dignity to all parties to an allegation of sexual misconduct.

The Intersection of Consent Theory and Due Process

Consent as a concept is one whose time has come because of the resonant way in which the
idea of consent ratifies the right we all have to bodily autonomy. We all have the right not to be
acted upon by someone else unless and until we give permission for it. Consent is a require-
ment for mutual respect, and the need to communicate that respect by word or action. Ideally,
consent is neither given nor received, but exchanged. Bodily autonomy is key here, because
other than defining sex offenses by consent, the only other two choices are to define it by force
or by resistance. But, it is not true that someone’s autonomy is only violated if they are forced,
or if they resist the act. Autonomy is not respected any time something is taken from someone
without their consent.

There are those, however, who believe that consent-based policies are unfair. They’ve conve-
niently linked affirmative consent to a due process failure, but that is just sleight-of-hand be-
cause they don’t want to be seen as simply opposing the concept of consent outright, which is
what they are actually doing. Still, part of the goal of this Whitepaper is to ensure that you are
using the consent construct correctly, so this must be briefly addressed for any of you who might
misunderstand or misapply it.

" We in no way intend to minimize or negate the experiences of men who are victims.
*© httos:/Avww.ncherm.org/wordpress/wp-content/uploads/201 2/01/An-Open-Letter-from- The-NCHERM-Group.pdf

 

AR_00001351
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 456 of 465

Due Process and the Sex Police 16

 

The assessment of consent is a determination by the institution, not something proved by the
reporting party or the responding party. The college determines whether its policy was violated,
and has the burden to do so. The college does not place the burden on the reporting party to
prove non-consent, and it does not place the burden on the responding party to prove consent.
The concept of the presumption of innocence is based in criminal law, and really doesn’t apply to
college processes in a linear legal fashion.'* However, it is important to state that while colleges
don’t really presume anything, because presumptions are a criminal construct, we certainly can-
not presume that a responding party is in violation of our policies unless and until he'* can prove
he obtained consent. It is not the burden of the responding party to show consent, but the burden
of the college to prove non-consent.

Put another way for simplicity, if the parties are equally persuasive as to their assertions of con-
sent and non-consent, the college has not met its The +ecencemont nf prnear

burden and the responding party cannot be found The (ESSCSS ment of consent
in violation of the sexual misconduct policy. The iS determination by the
opponents of consent insist that “affirmative” con- .
sent is burden-shifting by design, and that the shift
in burden is a violation of due process and uncon- P roved by the repo rung pa rly

stitutional. Precision is important here. By design, ir the responding aye The
consent shifts the burden to a sexual initiator or OF ERE PESPONGINE pal y l€

actor to obtain consent, from a policy perspective, co//ege determines whether Us
but it does not shift the burden to them to prove 7
that consent if sexual misconduct is alleged. Put
succinctly, it shifts the burden in the bedroom, but the burden fo do SO.
not in the college “courtroom.”

instilulion, nol something

policy was violated, and has

Due process hawks won't agree, and will continue to insist that the consent construct offends
the U.S. Constitution, but we consider ourselves due process hawks, and we have a question:
lf “affirmative” consent is unconstitutional, why then isn’t the burden-shifting in robbery uncon-
stitutional, too? You see, if someone takes something from you without your permission, it’s a
robbery. But, if they take it from you with your permission, it is borrowing, or a gift. Thus, property
crimes like robbery, theft, and larceny are consent crimes. Take the property without consent and
you have committed a crime. Take the property with consent and you have a brand new bicycle.
If it isn’t unconstitutional burden-shifting to undergird property crimes with consent, it isn’t a due
process issue to do it with sexual misconduct, either, as long as you don’t misapply it by placing
a burden of proof on the responding party that a consent-based policy does not require. Another
analogy might be to fighting. Do it on the street, without the other person’s okay, and you could
be arrested for assault or battery. Do it in a ring, with the other person on board, we'll call it box-
ing, and you could be paid for it. Or at least get a good workout. Consent. It turns a crime into a
sport, and it’s a perfectly viable and constitutional legal concept.

"8 Mostly because the Fifth Amendment does not strictly apply to college processes in the way it does to criminal proceedings.
4 He or she or they or other terms that recognize fluid or non-binary identities.

AR_00001352
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 457 of 465

17

The 2017 NCHERM Group Whitepaper

 

Due Process Commitment

We’ve been thinking about ways to advance the commitment of the field to due process, and
since administrators are always asking students to sign pledges as a symbol of prevention, we
came up the idea for this oath or commitment statement as a pledge you can make to prevent
due process violations in your conduct or resolution process. Maybe you'll frame it and hang it
on your wall?

The NCHERM Group Statement of Commitment to Due Process Protections

As a college administrator, you have my commitment to your due process rights. Specifically, |

1.

oF

8.

9.

commit to the following ten assurances...

| promise to provide you with a neutral, unbiased, impartial, and objective decision
on whether your behavior(s) violates college policy.

| commit to understanding and owning my own biases and to check them at the
door.

| promise to recuse myself from the process should | identify a conflict-of-interest, or
should a conflict be brought to my attention.

| promise to follow college procedures without material deviation.

| promise to honor your humanity and the equal dignity of all participants in the con-
duct process, and to conduct the process with as much transparency as | can.

| commit that | will not find you in violation of college policy unless a preponderance
of the evidence establishes that a violation occurred.

| promise that the college has the burden of proving whether you violated policy or
not; that burden is not on either party.

| commit to afford equitable procedural protections to all parties to an allegation of
misconduct.

| promise not to prejudge the allegations that have been made, and to reserve judg-
ment until all evidence has been gathered.

10.1 commit to sufficient annual training and professional development to assure the

competence of my role.

Due Process Checklist

Below, we’ve crafted a practical checklist of due process protections that should be afforded

O
U
U

wi IAS Bd edt

Right to notice of investigation that includes a reasonable description of the allega-
tions

Right to access to an advisor of your choice throughout the process

Right to the least restrictive terms necessary if interim suspension is implemented,
and a right to challenge the imposition of the interim suspension

'S hitos://atixa.org/events/Araining-and-certification/

 

AR_00001353
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 458 of 465

Due Process and the Sex Police 18

 

COS ©

Moc Mf MMs Cc | Eo Mme Cc a) |

MOO cc

Right to uninfringed due process rights, as detailed in the college’s procedures, if
subject to interim actions

Right to clear notice of the policies allegedly violated if and when the formal allega-
tion is to be made

Right to clear notice of any hearing in advance, if there is to be a hearing

Right to receive COPIES of all reports and access to other documents/evidence that
will be used in the determination, reasonably prior to the determination (these may
be provided in redacted form)

Right to suggest witnesses to be questioned, and to suggest questions to be asked
of them (excluding solely character witnesses)

Right to decision-makers and a decision free of demonstrated bias/conflict of inter-
est (and advance notice of who those decision-makers will be)

Right to clear policies and well-defined procedures that comply with state and feder-
al mandates

Right to a process free of (sex/gender/protected class etc.) discrimination

Right to an investigation interview conducted with the same procedural protections
as a hearing would be (because the interview is an administrative hearing)

Right to a fundamentally fair process (essential fairness)

Right to know, fully and fairly defend all of the allegations, and respond to all evi-
dence, on the record

Right to a copy of the investigation report prior to its finalization or prior to the hear-
ing (if there is one)

Right to know the identity of the reporting party and all witnesses (unless there is a
significant safety concern or the identity of witnesses is irrelevant)

Right to regular updates on the status of the investigation/resolution process

Right to clear timelines for resolution

Right to have procedures followed without material deviation

Right to a process that conforms to all pertinent legal mandates and applicable
industry standards

Right to have only relevant past history/record considered as evidence

The right to have the burden of proving a violation of policy borne by the college
Right to the privacy of the resolution/conduct process to the extent of and in line
with the protections and exceptions provided under state and federal law

Right to a finding that is based on the preponderance of the evidence

Right to a finding that is neither arbitrary nor capricious

Right to be timely informed of meetings with each party, either before or reasonably
soon thereafter (unless doing so would fundamentally alter or hamper the investiga-
tion strategy)

Right to sanctions that are proportionate with the severity of the violation and the
cumulative conduct record of the responding party

Right to the outcome/final determination of the process in writing as per VAWA §304
Right to a detailed rationale for the finding/sanctions

Right to an appeal on limited, clearly identified grounds

Right to competent and trained investigators and decision-makers

Right to a written enumeration of these rights

AR_00001354
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 459 of 465

19 The 2017 NCHERM Group Whitepaper

 

The Wesley College OCR Determination

OC's Wesley College resolution is an important harbinger of the increased focus on due pro-
cess that we can expect from Washington, D.C. going forward. For those of you who need
deeper insight into the transformative OCR ruling on the Wesley College investigation, here is
a brief overview. First, this is only one of three OCR letters to address the issue of due process
(Minot State'’® and Christian Brothers'’ being the other two) but the most direct letter we have
that makes the case for Title IX-derived due process rights at a private college.

Whether OCR sees Title IX as an independent source of these rights, or is simply reflecting
on rights OCR believes are otherwise legally protected which OCR should be enforcing, this
decision is notable as more and more courts seem to be affording due process rights (or the
equivalent) to students enrolled in private colleges, including recent decisions at the University
of Southern California’? and Brandeis University.'°

Second, and perhaps more important, OCR defied expectations in issuing a letter than seems
broader in protective scope than many anticipated. OCR signaled in 2016 that it intended to is-
sue resolutions protecting the rights of accused students, but the big question was how far would
OCR go? Would OCR protect men from discrimination on the basis of sex, as it must under Title
IX, or would OCR take the further step of determining that responding parties have rights under
Title IX, whether they are men or not. OCR chose the latter, bolder, and broader approach.

The question of whether responding parties have independent rights under Title IX, or rights only
as men who may experience discrimination, is important, as OCR has couched this as an equity
issue, not an explicit issue of sex-based discrimination. Maybe OCR sees those as the same
thing, but if OCR meant to issue a narrowly tailored resolution, they could have done so. OCR
did not, but it also didn’t give us significant explanation for the source or basis of these rights.
If this body of knowledge evolves as OCR issues more resolution letters, we'll be sure to keep
you abreast as they do. This is a revolutionary approach for OCR that changes the entire fabric
of Title IX enforcement and fully reflects the idea that Title IX focuses on equity for both parties,
not just the reporting party.

Conclusion

Many of you have been on a journey with us for almost 20 years. What a ride! Together, we are
reshaping sexual conduct at colleges toward healthier and more respectful norms. Many in our
field act out of a sense of obligation or to satisfy a compliance mandate, but we all can operate
from our higher selves, better versions, or whatever you wish to call it. To do so, you have to be
willing to accept constructive criticism and decide how you want to let it impact you. In this White-
paper, we’ve been tough critics of some of you in the field. We hope you see it as constructive
criticism. We’re not inherently critical of higher education. We'd say nothing but glowing things

© https:/Awww2.ed.gov/about/offices/list/ocr/docs/investigations/more/05142061-a.pdf
7 https:/Avww.ncherm.org/documents/80-ChristianBrothersUniversity-04032043. pdf
® http://cases.justia.com/california/court-of-appeal/2016-b262917.pdf?is=1459881022
° hitos://www.documenicloud.org/documents/2799157-John-Doe-v-Brandeis-University-3-31-2016-Ruling. htm!

 

 

 

 

AR_00001355
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 460 of 465

Due Process and the Sex Police 20

 

if you deserved nothing but glowing things. Instead, we are agents of change and we know you
are on an evolutionary path as professionals. Our role is to provoke you, to challenge you, and
to call you to do better when we know you can. If we’re successful, we speed and smooth your
evolutionary path, helping you to grow as profession- __,,, .
als, and become more successful practitioners. If this logether; We APE reshaping
Whitepaper helps you to do so in any way, we will sexal conduct at colleges
count it a success. . ©

toward healthier and more
This Whitepaper is adapted from the 120-page pub- respectft Wl NOPMNS.
lication, The ATIXA Plavbook: Best Practices for the

 

allegations on college campuses. Visit hitos://aiixa.ora/resources/playoook for more information
and to learn how you can access the Playbook today. Additionally, information on and electronic

Founded in 2000, The NCHERM Group, LLC is one of the country’s foremost
higher education law and consulting firms. The NCHERM Group manages the
membership associations, ATIXA and NaBITA. In the last seventeen years,
The NCHERM Group has served over 3,000 school and college clients, and
has represented more than 250 colleges and universities as legal counsel. The
NCHERM Group proffers 30 consultants and employs 15 executive staff members,
with offices in Berwyn, PA, Columbus, OH, and Denver, CO.

For more information, visit weswnchenm.or

©2017 THE NCHERM GROUP. ALL RIGHTS RESERVED.

AR_00001356
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 461 of 465

21 The 2017 NCHERM Group Whitepaper

 

About the Authors

Nedda Black, J.D., LMSW has been working in a variety of capacities within higher education
since 2012, having assumed significant responsibility for Title IX policies, education, and imple-
mentation at the University of California, Hastings College of the Law, not long after the Office
for Civil Rights released its 2011 Dear Colleague Letter. Over the last several years, Black has
played a central role in Title IX implementation, including: ensuring Title IX compliance on a
number of fronts; conducting Title IX training and serving as the institution’s Title IX investigator;
and drafting Annual Security Reports, Memoranda of Understanding, Codes of Conduct, and
the College’s new Title IX policy. Prior to law school, Black worked as a licensed master social
worker in New York City, with special focus on trauma, including survivors and perpetrators of
domestic violence, gang violence, prison violence, sexual violence, sexual assault, and child
abuse, neglect, and molestation. She has continued to fulfill her passion for direct services
through extensive volunteer work with the homeless and for a variety of social justice causes.
Black is a graduate of the University of California Hastings College of the Law, New York Uni-
versity, and California State University. She is licensed to practice law in the state of California
and the District of Columbia.

Michael Henry, J.D. serves as The NCHERM Group’s Lead Investigator, performing external
investigations for K-12 and higher education clients across the country. Prior to joining The
NCHERM Group, Henry served as the Deputy Title IX Coordinator, Lead Title IX Investigator,
and Director of the Office for Student Rights & Resolution at Texas Tech University. While at
Texas Tech, Henry investigated and adjudicated employee and student cases of discrimination,
harassment, and gender-based violence, as well as incidents of hazing and other forms of or-
ganizational misconduct within the university’s Greek community. Henry authored and revised
extensive portions of the university’s conduct policy and procedure, trained University Discipline
Committees, and developed institutional and system-wide operating policies related to discrimi-
nation, harassment, and Title IX. Henry has worked extensively with both university and munici-
pal police departments, developing MOUs and joint interview protocols for Title IX investigations,
and has provided education and prevention programming for faculty, staff, and students. Henry
is a graduate of the Texas Tech University School of Law and has experience in civil litigation, as
well as having worked in the Appellate Division of the Lubbock District Attorney’s Office. Henry
has presented at the Association for Student Conduct Administration (ASCA) National Confer-
ence, served as a Faculty Fellow at the Gehring Academy, and has trained Title IX Coordinators
and Investigators as a faculty member for ATIXA.

W. Scott Lewis, J.D. is a Partner with The NCHERM Group, LLC. He served as the 2013-2014
President of the National Behavioral Intervention Team Association (NaBITA) and is a founder
and Advisory Board member of ATIXA. Previously, he served as Special Advisor to Saint Mary’s
College in South Bend, IN and as Assistant Vice Provost at the University of South Carolina,
where he was also on the faculty, teaching courses in Education, Law, Political Science, and
Business. He has worked with the Department of Justice’s Office of Violence Against Women
as a trainer and consultant, as well as a consultant to the Office of the Vice President and the
White House Task Force on issues of sexual misconduct and Title IX. Additionally, he serves
as a consultant to the U.S. Olympic Committee in areas around sexual misconduct and equity.
Lewis brings over 20 years of experience as a student affairs administrator, faculty member,

AR_00001357
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 462 of 465

Due Process and the Sex Police 22

 

and consultant in higher education. He completed his undergraduate work in Psychology and
his graduate work in Higher Education Administration at Texas A&M University and received his
law degree and mediation training from the University of Houston. He lives in Denver, Colorado.

Leslee Morris, J.D. is a Title IX Investigator for the San Diego Community College District. She
was previously an Associate Attorney with The NCHERM Group, LLC and a member of the Ad-
visory Board of ATIXA. She received her law degree and mediation training from the University
of Colorado (CU) School of Law. She was admitted to the Colorado bar in 2000 and served as
an associate in the Office of University Counsel at CU, specializing in employment discrimination
cases. She also served for nine years as an investigator in the Student Conduct Office at CU,
specializing in civil rights-based grievances, and as the Title IX Compliance and Grievances Co-
ordinator for National University in La Jolla, California. Prior to law school, Morris was a Policy
Analyst for a nonprofit organization in New York City where she specialized in child welfare and
juvenile justice issues.

Anna Oppenheim, J.D. is an Associate Attorney with The NCHERM Group, LLC. She advises
colleges and universities on ongoing misconduct investigations and often serves as an external
investigator for issues of complex sexual misconduct as well as employment matters, retalia-
tion, and harassment. Oppenheim also is responsible for drafting policies and best practices
for educational institutions on a wide range of matters, in addition to assisting with policy im-
plementation. Prior to joining The NCHERM Group, LLC, she worked as a civil rights attorney
at a boutique plaintiff's employment discrimination firm in Center City, Philadelphia, where she
focused on advising current employees on issues involving sexual harassment. Oppenheim also
served as an investigator for the Office of the Inspector General in Philadelphia, where she spe-
cialized in cases involving sexual misconduct by government employees. She has experience
conducting mediations and other forms of alternate dispute resolution, and has developed and
presented seminars and trainings related to complex employment matters, ethical obstacles in
the workplace, and gender and diversity issues, both in the United States and internationally. A
Philadelphia native, Oppenheim received her law degree from Temple University and her Bach-
elor of Arts from Dartmouth College.

Saundra K. Schuster, J.D. is a Partner with The NCHERM Group, LLC. She is a founder of
ATIXA and a member of its Advisory Board. She was formerly General Counsel for Sinclair Com-
munity College in Dayton, Ohio and Senior Assistant Attorney General for the State of Ohio in
the Higher Education Section. Schuster is a recognized expert in preventive law for education,
notably in the fields of sexual misconduct, First Amendment, risk management, student disci-
pline, campus conduct, intellectual property, and employment Issues. Prior to practicing law,
Schuster served as the Associate Dean of Students at The Ohio State University. Schuster has
more than 25 years of experience in college administration and teaching. She frequently pres-
ents nationally on legal issues in higher education. Schuster holds Masters degrees in Counsel-
ing and Higher Education Administration from Miami University, completed her coursework for
her Ph.D. at The Ohio State University, and was awarded her law degree from the Moritz College
of Law, The Ohio State University. She is a past President of the National Behavioral Intervention
Team Association (NaBITA).

AR_00001358
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 463 of 465

23 The 2017 NCHERM Group Whitepaper

 

Brett A. Sokolow, J.D. is a higher education attorney who specializes in high-risk campus
health and safety issues. He is recognized as a national leader on campus sexual violence pre-
vention, response, and remediation. He is the founder, President, and CEO of The NCHERM
Group, LLC, which serves as legal counsel! to over 70 colleges and universities. The NCHERM
Group has consulted with more than 3,000 college campuses. Sokolow is the Executive Director
of ATIXA. He frequently serves as an expert witness on sexual assault and harassment cases,
and he has authored twelve books and more than 50 articles on campus safety and sexual as-
sault. He has provided strategic prevention programs to students at more than 2,000 college and
university campuses on sexual misconduct and alcohol. He has authored the conduct codes of
more than 75 colleges and universities. The ATIXA Model Sexual Misconduct policy serves as
the basis for policies at hundrecs of colleges and universities across the country. The NCHERM
Group has trained the members of more than 700 conduct hearing boards at colleges and uni-
versities in North America. ATIXA has certified more than 8,400 school and campus Title IX Co-
ordinators and civil rights investigators. Additionally, Sokolow is the Founder and Past President
of the National Behavioral Intervention Team Association (NaBITA), and is a Directorate Body
member of the American College Personnel Association — College Student Educators Interna-
tional (ACPA) Commission on Student Conduct and Legal Issues. Sokolow is a 1993 graduate of
the College of William and Mary and a 1997 graduate of the Villanova University School of Law.

Daniel Swinton, J.D., Ed.D. is Managing Partner of The NCHERM Group, LLC and Senior
Associate Executive Director of ATIXA. Prior to that, he served as Assistant Dean and Director
of Student Conduct and Academic Integrity at Vanderbilt University. Swinton received his Bach-
elor’s degree from Brigham Young University, his law degree from the J. Reuben Clark Law
School at BYU, and a doctorate in higher education leadership and policy from Vanderbilt Uni-
versity’s Peabody College. He is a member of the Tennessee State Bar. Swinton has presented
nationally on issues such as sexual misconduct on college campuses, legal issues in student
affairs and higher education, student conduct policies and procedures, mediation, and behavior-
al intervention teams. Swinton also served as President of the Association for Student Conduct
Administration (ASCA) in 2011-2012.

AR_00001359
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 464 of 465

The Sex Bureaucracy

Jacob Gersen & Jeannie Suk*

We are living in a new sex bureaucracy. Saliently
decriminalized in the past decades, sex has at the same time become
accountable to bureaucracy. In this Article, we focus on higher
education to tell the story of the sex bureaucracy. The story is about
the steady expansion of regulatory concepts of sex discrimination and
sexual violence to the point that the regulated domain comes to
encompass ordinary sex. The mark of bureaucracy is procedure and
organizational form, Over time, federal prohibitions against sex
discrimination and sexual violence have been interpreted to require
educational institutions to adopt particular procedures to respond,
prevent, research, survey, inform, investigate, adjudicate, and
train. The federal bureaucracy required nongovernmental institutions
to create mini-bureaucracies, and to develop policies and procedures
that are subject to federal oversight. That oversight is not merely, as
currently assumed, of sexual harassment and sexual violence, but
also of sex itself We call this bureaucratic sex creep-~the

 

DOT: http://dx.dotorg/10.15779/Z38HV80

Copyright © 2016 California Law Review, Inc. California Law Review, Inc. (CLR) is a
California nonprofit corporation. CLR and the authors are solely responsible for the content of their
publications.

* Professors of Law, Harvard Law School. We thank the following students for excellent
research assistance over several years: Elizabeth Bewley, Kelsey Bleiweiss, Peter Bruland, Alison
Burton, Thomas Chapman, Ryan Cohen, Elena Davis, Sean Driscoll, Nicholas Dube, Sophie Elsner,
Timothy Goh, Joseph Goldstein, Shane Hunt, Rauvin Johl, Carys Johnson, Maria Lacayo, Blake
Lanning, J. Harold Lee, Andrew Lewis, Ezra Marcus, Courtney Millian, Michael Mullan, Justin
Patrick, Sheri Pan, Lauren Ross, Nicholas Ruge, Lauren Schloss, Clara Spera, Mary Schnoor, Ben
Schwartz, Elizabeth Stork, Anna Vinogradav, Virginia Williamson, and Amy Zhang. We are grateful
for very useful comments from Paul Abramson, Ian Ayres, Elizabeth Bartholet, Gabriella Blum,
Jessica Bulman-Pozen, Kristen Carpenter, Jennifer Chacon, Adam Cox, Justin Dillon, Rosalind Dixon,
Elizabeth Emens, Charles Fried, Nancy Gertner, Abbe Gluck, John Goldberg, Jamal Greene, Aya
Gruber, Janet Halley, Stephen Henrick, Dan Ho, Bert Huang, Vicki Jackson, Duncan Kennedy, Issa
Kohler-Hausmann, Anna Lvovsky, Michael McConnell, Melissa Murray, Robert Nagel, Anne Joseph
O'Connell, Ruth Okediji, David Pozen, Jed Rubenfeld, David Schraub, David Sklansky, Holger
Spamann, Matthew Stephenson, David Strauss, Jute Suk, Cass Sunstein, Nirvana Tanoukhi, Amanda
Tyler, John Witt, and Emily Yoffe. We benefited from critiques raised in presentations at Columbia
Law School, Colorado Law School, Harvard Law School, Sciences Po Law School, Stanford Law
School, Thursday Morning Talks for Mt. Auburn Hospital, University of California, Berkeley, Schoo!
of Law, University of New South Wales Faculty of Law, University of Wisconsin-Madison Center for
the Humanities, and Yale Law School.

881

AR_00001360
Case 3:18-cv-00535-JSC Document 134-6 Filed 06/03/19 Page 465 of 465

882 CALIFORNIA LAW REVIEW [Vol 104:88]1
enlargement of bureaucratic regulation of sexual conduct that is
voluntary, non-harassing, nonviolent, and does not harm others. At a
moment when it is politically difficult to criticize any undertaking
against sexual assault, we are writing about the bureaucratic
leveraging of sexual violence and harassment policy to regulate
ordinary sex. An object of our critique is the bureaucratic tendency
to merge sexual violence and sexual harassment with ordinary sex,
and thus to trivialize a very serious problem. We worry that the sex
bureaucracy is counterproductive to the goal of actually addressing
the harms of rape, sexual assault, and sexual harassment. Our
purpose is to guide the reader through the landscape of the sex
bureaucracy so that its development and workings can be known and
debated.

Introduction... ee eee ceecneerne cee enseenaeereceeeeseceuieevacereeseeuieeueevessieesieeeisevseeieeed 882

L Sexual Deregulation? 2.0.0 ccecc ce ecceeceeeceeceesaceeeeeneecesseeerenteseeeseeeenaee 887

TT. Administering Sex 0... ce cece ceec cece eereceeeetenetesseenieensesevenevevarecsseessneteaseeniees 89]

A. Regulation of Quasi-Crime .0.....00.eeccccececc cece ecesecteeeeteeeetenereetiees 892

B. Discipline and Procedure occ ccce cence eeee estes rece teeeeeeneeenntees 897

lL. Sex Discrimination... 20.0.0 e cece cece ceeeececeenee ee ceneeeeeseneeerss 897

2. Reporting Policy and Procedure 0.00... ceeeeereeeeeereeeteees 905

3. Shadow Administration 000. cece eeeeeceeeeeeteeseenerteenes 908

C. Prevention and Risk Reduction... ccc eceeeeecereeceeeeeetnnertrersees 912

1. Beware Poor Minorities and Sexual Fantasies... 913

2. My Brother’s Keepet 0... escseceeessenseeseeeeeesenteeeens 916

D. Making by Measuring occ eeccccesceeseececenseeseeeseeeeeeaeenseeneeeas 918

TH. Bureaucrats of Desire oo ec ecccecceccersceeseccresscessrseneessecireccresecensserevreras 924
A. The Foreplay Bureaucracy 2.00.0... ecceecceesseeesereetseveneeseneteenteneneens 924

B. DOE Process oo... eecccc cee eeseeeneeeensesnseeaeseseniaenesusestacnenenaees 931
Conclusion: Desire for Burcaticracy «0.2.0... cece eee eereeeeeceeteeveneesneeteeeenineees 946

The behavior of a human being in sexual matters is often a prototype

Jor the whole of his other modes of reaction to life.

—Sigmund Freud!

When fully developed, bureaucracy[’s]... specific nature...
develops the more perfectly the more bureaucracy is “dehumanized,”
the more completely it succeeds in eliminating from official business
love, hatred, and all purely personal, irrational and emotional

 

I. SIGMUND FREUD, SEXUALITY AND THE PSYCHOLOGY OF LOVE 25 (1963).

AR_00001361
